              Case 19-43756                    Doc 128               Filed 01/13/20 Entered 01/13/20 17:39:27                   Desc Main
                                                                     Document     Page 1 of 1274




 Fill in this information to identify the case:

 Debtor name         Granite City Food & Brewery Ltd.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         19-43756
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 13, 2020                        X /s/ Richard H. Lynch
                                                                       Signature of individual signing on behalf of debtor

                                                                       Richard H. Lynch
                                                                       Printed name

                                                                       Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case 19-43756                            Doc 128                 Filed 01/13/20 Entered 01/13/20 17:39:27                                                          Desc Main
                                                                                 Document     Page 2 of 1274
 Fill in this information to identify the case:

 Debtor name            Granite City Food & Brewery Ltd.

 United States Bankruptcy Court for the:                       DISTRICT OF MINNESOTA

 Case number (if known)               19-43756
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           239,690.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        3,609,873.87

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        3,849,563.87


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       43,628,659.33


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        8,540,102.50


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         52,168,761.83




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
              Case 19-43756                    Doc 128               Filed 01/13/20 Entered 01/13/20 17:39:27                     Desc Main
                                                                     Document     Page 3 of 1274
 Fill in this information to identify the case:

 Debtor name         Granite City Food & Brewery Ltd.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         19-43756
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Citizens Bank, N.A.                                      Checking                       3103                                $2,449,550.52




           3.2.     Citizens Bank                                            ZBA Checking                   3111                                             $0.00




           3.3.     U.S. Bank                                                checking                       4653                                    $98,550.75




           3.4.     Fifth Third Bank                                         checking                       8844                                    $61,643.31



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                 $2,609,744.58
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 19-43756                    Doc 128               Filed 01/13/20 Entered 01/13/20 17:39:27                           Desc Main
                                                                     Document     Page 4 of 1274
 Debtor         Granite City Food & Brewery Ltd.                                                       Case number (If known) 19-43756
                Name



 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            633,092.66       -                               1,000.00 = ....                  $632,092.66
                                              face amount                                doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                   $632,092.66
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of          Valuation method used    Current value of
                                                      physical inventory             debtor's interest          for current value        debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Food stock and
           merchandise (branded
           shirts, caps, etc.),
           smallwares (silverware,
           glasses, plates, etc)                      12/11/2019                                Unknown                                              Unknown




 23.       Total of Part 5.                                                                                                                           $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                        Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 19-43756                    Doc 128               Filed 01/13/20 Entered 01/13/20 17:39:27                Desc Main
                                                                     Document     Page 5 of 1274
 Debtor         Granite City Food & Brewery Ltd.                                              Case number (If known) 19-43756
                Name



 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desks, chairs, computers, tables, filing
           cabinets, printers                                                           $1,500.00    Liquidation                            $1,500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $1,500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     1998 Wabash Trailer                                               Unknown                                              Unknown


           47.2.     2014 Ram ProMaster                                                Unknown                                              Unknown


           47.3.     2016 Ford Transit 250                                                  $0.00                                           $9,342.10

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-43756                    Doc 128               Filed 01/13/20 Entered 01/13/20 17:39:27                Desc Main
                                                                     Document     Page 6 of 1274
 Debtor         Granite City Food & Brewery Ltd.                                              Case number (If known) 19-43756
                Name



           47.4.     2019 Volvo VNL64T760
                     4V4NC9TJ5KN195593
                     Debtors have a leasehold interest                               $143,935.42     Comparable sale                      $143,935.42


           47.5.     2019 Dodge Ram Pro Master
                     ZFBHRFAB3K6M03887
                     Debtors have a leasehold interest                                $36,035.88     Comparable sale                       $36,035.88



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           1999 Great Dane Trailer 1GRAA9620XW061408
           Debtors have a leasehold interest                                           Unknown                                               Unknown


           2014 Kenworth T680 1XKYD49X3EJ385736
           Debtors have a leasehold interest                                           Unknown                                               Unknown


           2014 Great Dane Trailer 1GRAA9627EW701479
           Debtors have a leasehold interest                                          $16,108.01     Comparable sale                       $16,108.01


           2014 Great Dane Trailer 1GRAA9620EW704272
           Debtors have a leasehold interest                                         $117,178.38     Comparable sale                      $117,178.38


           2016 Hyundai Trailer 3H3V482C1GT443001
           Debtors have a leasehold interest                                          $43,936.84     Comparable sale                       $43,936.84




 51.       Total of Part 8.                                                                                                           $366,536.63
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 19-43756                    Doc 128               Filed 01/13/20 Entered 01/13/20 17:39:27                  Desc Main
                                                                     Document     Page 7 of 1274
 Debtor         Granite City Food & Brewery Ltd.                                              Case number (If known) 19-43756
                Name

            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Brewhouse, 1722
                     Detroit Street,
                     Ellsworth, IA 50075                  Fee simple                   Unknown         Tax records                       $239,690.00




 56.        Total of Part 9.                                                                                                          $239,690.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-43756                    Doc 128               Filed 01/13/20 Entered 01/13/20 17:39:27             Desc Main
                                                                     Document     Page 8 of 1274
 Debtor         Granite City Food & Brewery Ltd.                                             Case number (If known) 19-43756
                Name

           CADILLAC RANCH ALL AMERICAN BAR &
           GRILL, Trademark Registration No. 3725513
           CADILLAC RANCH ROCK-N-COUNTRY BAR &
           GRILL, Trademark Registration No. 3439214
           CADILLAC RANCH, Trademark Registration
           No. 85-300173
           BARTINIS, Trademark Registration No.
           5186024
           BROTHER BENEDICT'S MAI BOCK, Trademark
           Registration No. 29434
           BROTHER BENEDICT'S MAI BOCK & DESIGN,
           Trademark Registration No. 29433
           DUKE OF WELLINGTON, Trademark
           Registration No. 29435
           DUKE OF WELLINGTON & DESIGN, Trademark
           Registration No. 29442
           FERMENTUS INTERRUPTUS, Trademark
           Registration No. 3522448
           GC, Trademark Registration No. 3380882
           GC GRANITE CITY FOOD & BREWERY &
           DESIGN, Trademark Registration No. 2550836
           GRANITE CITY, Trademark Registration No.
           3384527
           GRANITE CITY FOOD & BREWERY, Trademark
           Registration No. 3384528
           GRANITE CITY FOOD & BREWERY & DESIGN,
           Trademark Registration No. 29432
           NORTHERN LIGHT, Trademark Registration
           No. 29437
           NORTHERN LIGHT & DESIGN, Trademark
           Registration No. 29436
           PRIDE OF PILSEN, Trademark Registration No.
           29439
           PRIDE OF PILSEN & DESIGN, Trademark
           Registration No. 29438
           VICTORY LAGER, Trademark Registration No.
           29441
           VICTORY LAGER & DESIGN, Trademark
           Registration No. 29440
           Granite City Food & Brewery Ltd., Patent No.
           7214402
           Granite City Food & Brewery Ltd., Patent No.
           7735412                                                                     Unknown                                       Unknown



 61.       Internet domain names and websites
           Cadillacranchgroup.com
           Cadillacranchgroup.net
           Cadillacranchmallofamerica.com
           Cadillacranchmugclub.com
           Cadillacranchpittsburgh.com
           Gcbrewrewards.com
           Cadillacranchmiami.com
           Gcfoodandbrewery.com
           Gcfb.com
           Gcfb.net
           Granitecitydiningclub.com
           Gcbrewlab.com                                                               Unknown                                       Unknown



 62.       Licenses, franchises, and royalties

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 19-43756                    Doc 128               Filed 01/13/20 Entered 01/13/20 17:39:27             Desc Main
                                                                     Document     Page 9 of 1274
 Debtor         Granite City Food & Brewery Ltd.                                             Case number (If known) 19-43756
                Name

            Liquor Licenses for all locations                                          Unknown                                          Unknown



 63.        Customer lists, mailing lists, or other compilations
            E-Club, Mug Club, and Brew Rewards                                         Unknown                                          Unknown



 64.        Other intangibles, or intellectual property
            Recipes                                                                    Unknown                                          Unknown



 65.        Goodwill
            Goodwill                                                                   Unknown                                          Unknown



 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
               Case 19-43756                       Doc 128              Filed 01/13/20 Entered 01/13/20 17:39:27                                         Desc Main
                                                                       Document      Page 10 of 1274
 Debtor          Granite City Food & Brewery Ltd.                                                                    Case number (If known) 19-43756
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $2,609,744.58

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $632,092.66

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $366,536.63

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $239,690.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $3,609,873.87            + 91b.              $239,690.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $3,849,563.87




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                Case 19-43756                     Doc 128             Filed 01/13/20 Entered 01/13/20 17:39:27                            Desc Main
                                                                     Document      Page 11 of 1274
 Fill in this information to identify the case:

 Debtor name         Granite City Food & Brewery Ltd.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)             19-43756
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Citizens Bank, N.A.                            Describe debtor's property that is subject to a lien             $41,130,729.66              $2,449,550.52
       Creditor's Name                                All assets
       One Park Plaza
       Suite 400
       Irvine, CA 92614
       Creditor's mailing address                     Describe the lien
                                                      Security Agreement
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       May 2014                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Great Western Bank                             Describe debtor's property that is subject to a lien                 $991,929.67                  Unknown
       Creditor's Name                                Assets at the Omaha location
       225 South Main Avenue
       Sioux Falls, SD 57104
       Creditor's mailing address                     Describe the lien
                                                      Leasehold Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 19-43756                     Doc 128            Filed 01/13/20 Entered 01/13/20 17:39:27                            Desc Main
                                                                     Document      Page 12 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                         Case number (if know)       19-43756
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        JMB Capital Partners
 2.3                                                                                                                       $1,506,000.00                    $0.00
        Lending                                       Describe debtor's property that is subject to a lien
        Creditor's Name                               All assets
        1999 Avenue of the Stars
        Suite 2040
        Los Angeles, CA 90067
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $43,628,659.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        33

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case 19-43756                   Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                                     Document      Page 13 of 1274
 Fill in this information to identify the case:

 Debtor name         Granite City Food & Brewery Ltd.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)           19-43756
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown           Unknown
           Abbott, Brandon L.                                         Check all that apply.
           12904 Wilden Cir                                              Contingent
           Urbandale, IA 50323                                           Unliquidated
                                                                         Disputed

           Date or dates debt was incurred                            Basis for the claim:


           Last 4 digits of account number                            Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.2       Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      Unknown           Unknown
           ABBOTT, MIKAYLA J.                                         Check all that apply.
           815 10TH ST S                                                 Contingent
           APT 303                                                       Unliquidated
           Sartell, MN 56377                                             Disputed

           Date or dates debt was incurred                            Basis for the claim:


           Last 4 digits of account number                            Is the claim subject to offset?
           Specify Code subsection of PRIORITY                           No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                            page    1 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    55453                              Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 14 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.3      Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ABELON, KALEB                                               Check all that apply.
          509 HOLLY ST.                                                  Contingent
          Brainerd, MN 56401                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.4      Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Abner, Bethnay                                              Check all that apply.
          2035 Key Street #F                                             Contingent
          Maumee, OH 43537                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.5      Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ABRAHAMSON, SARAH E.                                        Check all that apply.
          554 STONE ROAD                                                 Contingent
          Saint Paul, MN 55120                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.6      Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ABREGO, MANUEL                                              Check all that apply.
          715 Carson Ave                                                 Contingent
          Oxon Hill, MD 20745                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page    2 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 15 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.7      Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ABUKAR, ABDIRAHMAN                                          Check all that apply.
          15759 FINCH AVE                                                Contingent
          Saint Paul, MN 55124                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.8      Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ACUAHUITL, JORGE                                            Check all that apply.
          520 SHERMAN AVE                                                Contingent
          Aurora, IL 60505                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.9      Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Adam, Anna L.                                               Check all that apply.
          6007 S. Cliff Avenue                                           Contingent
          Sioux Falls, SD 57108                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.10     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ADAMS, DERRICK                                              Check all that apply.
          18919 BLACKMOOR ST                                             Contingent
          Detroit, MI 48234                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page    3 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 16 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.11     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ADAMS, MAIYA B.                                             Check all that apply.
          7702 JAYWICK AVE                                               Contingent
          Fort Washington, MD 20744                                      Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.12     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ADAMS, REBECCA A.                                           Check all that apply.
          18500 Barney Drive                                             Contingent
          Accokeek, MD 20607                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.13     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Adams, Stephanie                                            Check all that apply.
          6288 Maxwell Drive #1                                          Contingent
          Suitland, MD 20746                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.14     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ADAMS, TERRELL Q.                                           Check all that apply.
          18919 BLACKMOOR ST                                             Contingent
          Detroit, MI 48234                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page    4 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 17 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.15     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ADAS, KELLY M.                                              Check all that apply.
          137 PARAMOUNT DRIVE                                            Contingent
          Wood Dale, IL 60191                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.16     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ADKINS, BRIANNA L.                                          Check all that apply.
          28590 SPRING ARBOR DR                                          Contingent
          Southfield, MI 48076                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.17     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Adonys, Cristian A.                                         Check all that apply.
          7546 Abbington Dr.                                             Contingent
          Oxon Hill, MD 20745                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.18     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AGNEW, LEAH M.                                              Check all that apply.
          4011 Bamberger                                                 Contingent
          Saint Louis, MO 63116                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page    5 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 18 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.19     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Aguilar, Brandy J.                                          Check all that apply.
          2110 Washington Overlook Drive                                 Contingent
          Fort Washington, MD 20744                                      Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.20     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AGUILAR, MIGUEL                                             Check all that apply.
          1604 Sawyer Street                                             Contingent
          Lincoln, NE 68505                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.21     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AGUILAR, MIRNA V.                                           Check all that apply.
          347 SOUTH BETHANY ST.                                          Contingent
          Kansas City, KS 66102                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.22     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AGUILERA, CARLOS                                            Check all that apply.
          3309 NEWBURG DR                                                Contingent
          Mishawaka, IN 46545                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page    6 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 19 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.23     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Aguirre, Angel                                              Check all that apply.
          1727 N. 25th Street                                            Contingent
          Kansas City, KS 66102                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.24     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Aguirre, Joshua I.                                          Check all that apply.
          509 Hilton Avenue                                              Contingent
          Rockford, IL 61107                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.25     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AHERN, SHANNON M.                                           Check all that apply.
          400 EAGLE DRIVE                                                Contingent
          Elk Grove Village, IL 60007                                    Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.26     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AHLQUIST, SERENA H.                                         Check all that apply.
          7318 BELL VISTA TERRACE                                        Contingent
          Rockford, IL 61107                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page    7 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 20 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.27     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AHUATL, DARIO                                               Check all that apply.
          509 W. Navarre St.                                             Contingent
          South Bend, IN 46616                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.28     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AJAJ, NIMAH                                                 Check all that apply.
          8909 W. 167TH PL.                                              Contingent
          Tinley Park, IL 60487                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.29     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AJAJ, SANDRA S.                                             Check all that apply.
          8909 W 167TH PLACE                                             Contingent
          Tinley Park, IL 60487                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.30     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AKINS, AUSTIN                                               Check all that apply.
          921 ARBORDALE PLACE                                            Contingent
          Fort Wayne, IN 46825                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page    8 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 21 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.31     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Alcaide, Anayelit                                           Check all that apply.
          15920 Lowe Avenue                                              Contingent
          Harvey, IL 60426                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.32     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALCANTARA, DANIEL                                           Check all that apply.
          2361 CASS ST                                                   Contingent
          Fort Wayne, IN 46808                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.33     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALCANTARA, JANET                                            Check all that apply.
          1343 SCOTT AVENUE                                              Contingent
          Fort Wayne, IN 46807                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.34     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALCANTARA, OMAR                                             Check all that apply.
          1617 HIGH ST.                                                  Contingent
          Fort Wayne, IN 46808                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page    9 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 22 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.35     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALEJANDRO MENDOZA, MANUEL                                   Check all that apply.
          4728 Kenilworth Drive                                          Contingent
          Apt 201                                                        Unliquidated
          Rolling Meadows, IL 60008                                      Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.36     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALEMAN, ONESIMO J.                                          Check all that apply.
          1480 JERSEY WAY                                                Contingent
          Chanhassen, MN 55317                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.37     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALEXANDER, BRETT E.                                         Check all that apply.
          19964 FREELAND ST                                              Contingent
          Detroit, MI 48235                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.38     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Alexander, Brett E.                                         Check all that apply.
          22548 Lincoln Terrace Apt. 301                                 Contingent
          Oak Park, MI 48237                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 10 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 23 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.39     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALEXANDER, CASTRO                                           Check all that apply.
          1208 SYLVIA DR                                                 Contingent
          Troy, MI 48083                                                 Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.40     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Alexander, Jack M.                                          Check all that apply.
          13930 Sunnyslope Drive                                         Contingent
          Maple Grove, MN 55311                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.41     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALLAR, RANDI M.                                             Check all that apply.
          1801 R ST                                                      Contingent
          1029                                                           Unliquidated
          Lincoln, NE 68508                                              Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.42     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Allard, Joshua M.                                           Check all that apply.
          7518 Poppleton Plaza #7                                        Contingent
          Omaha, NE 68124                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 11 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 24 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.43     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALLEN, MINDY A.                                             Check all that apply.
          206 ESMOND ST                                                  Contingent
          Fort Wayne, IN 46808                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.44     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALLEN, RYLIE H.                                             Check all that apply.
          2602 EAST DRIVE                                                Contingent
          Fort Wayne, IN 46805                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.45     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALLEN, SARA M.                                              Check all that apply.
          1 ROSE COURT                                                   Contingent
          Pekin, IL 61554                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.46     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALMAZAN, LEOBARDO                                           Check all that apply.
          3085 COMMONWEALTH DR                                           Contingent
          1734                                                           Unliquidated
          Spring Hill, TN 37174                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 12 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 25 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.47     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Almendarez, Jessica L.                                      Check all that apply.
          2206 Huntington Avenue                                         Contingent
          Saint Louis, MO 63114                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.48     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALONSO, FRANCISCO                                           Check all that apply.
          3900 DEVONSHIRE LN                                             Contingent
          Waukegan, IL 60085                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.49     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALONSO, FREDY                                               Check all that apply.
          243 ASHLAND AVE                                                Contingent
          Highwood, IL 60040                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.50     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALONSO, JASON                                               Check all that apply.
          5701 SW 149 PL.                                                Contingent
          Miami, FL 33193                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 13 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 26 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.51     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALONZO, DELINA A.                                           Check all that apply.
          4222 KNIGHTWAY DR                                              Contingent
          Fort Wayne, IN 46815                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.52     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALONZO, RUTH                                                Check all that apply.
          515 E VIRGINIA                                                 Contingent
          Peoria, IL 61603                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.53     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALTAMIRANO, KAELINE A.                                      Check all that apply.
          3293 HILL RIDGE DR                                             Contingent
          Saint Paul, MN 55121                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.54     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALTMAN, EMILY                                               Check all that apply.
          764 WALTZ MILL RD                                              Contingent
          65                                                             Unliquidated
          Hunker, PA 15639                                               Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 14 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 27 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.55     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALVARADO, FRANCISCO                                         Check all that apply.
          228 52ND ST                                                    Contingent
          45                                                             Unliquidated
          West Des Moines, IA 50265                                      Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.56     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALVARADO, JILDA                                             Check all that apply.
          719 24th Ave.                                                  Contingent
          Minneapolis, MN 55418                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.57     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ALVAREZ, AURELIO T.                                         Check all that apply.
          4419 PENNSYLVANIA                                              Contingent
          #5                                                             Unliquidated
          Kansas City, MO 64111                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.58     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Alvillar-Alarcon, Maria                                     Check all that apply.
          822 Savanna Ave                                                Contingent
          Apt 215                                                        Unliquidated
          Saint Cloud, MN 56303                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 15 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 28 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.59     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Alvillar-Gonzalez, Alfonso                                  Check all that apply.
          822 Savanna Ave                                                Contingent
          Apt 215                                                        Unliquidated
          Saint Cloud, MN 56303                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.60     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AMAYA, MARVIN W.                                            Check all that apply.
          903 MARCY AVE                                                  Contingent
          103                                                            Unliquidated
          Oxon Hill, MD 20745                                            Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.61     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Amaya, Milton G.                                            Check all that apply.
          3131 Southgate Dr                                              Contingent
          Apt 205                                                        Unliquidated
          Alexandria, VA 22306                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.62     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AMBURGY, JOHNEY R.                                          Check all that apply.
          6748 E 700 S                                                   Contingent
          Columbia City, IN 46725                                        Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 16 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 29 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.63     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AMELSE, JACOB L.                                            Check all that apply.
          3624 SAWGRASS TRAIL SOUTH                                      Contingent
          Saint Paul, MN 55123                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.64     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AMITRANO, NICHOLAS R.                                       Check all that apply.
          575 THORNHILL DR.                                              Contingent
          209                                                            Unliquidated
          Carol Stream, IL 60188                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.65     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AMMONS, DESMOND                                             Check all that apply.
          6566 CAYCE LANE                                                Contingent
          Columbia, TN 38401                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.66     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AMTHOR, JEFFREY M.                                          Check all that apply.
          28330 187TH STREET                                             Contingent
          Leavenworth, KS 66048                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 17 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 30 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.67     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANAYA HERNANDEZ, GERMAN                                     Check all that apply.
          1920 OAKDALE AVE.                                              Contingent
          Saint Paul, MN 55118                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.68     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Andersen, Brittany G.                                       Check all that apply.
          14562 Lake View Drive                                          Contingent
          Clive, IA 50325                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.69     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANDERSON, AARON J.                                          Check all that apply.
          2408 DEMORES DR S                                              Contingent
          Fargo, ND 58103                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.70     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANDERSON, ALEC K.                                           Check all that apply.
          115 15TH ST. S                                                 Contingent
          Moorhead, MN 56560                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 18 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 31 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.71     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANDERSON, DEDRIC L.                                         Check all that apply.
          9000 E. JEFFERSON AVE.                                         Contingent
          812                                                            Unliquidated
          Detroit, MI 48214                                              Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.72     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANDERSON, EDWARD                                            Check all that apply.
          3848 South Capital Street                                      Contingent
          202                                                            Unliquidated
          Washington, DC 20032                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.73     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANDERSON, JAMIE K.                                          Check all that apply.
          23 GULF STREAM AVE.                                            Contingent
          Peoria, IL 61607                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.74     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANDERSON, KAYLA                                             Check all that apply.
          5241 LANNON AVE NE                                             Contingent
          Albertville, MN 55301                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 19 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 32 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.75     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANDERSON, KIMBERLY                                          Check all that apply.
          6819 TOLEDO AVE NO                                             Contingent
          Minneapolis, MN 55429                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.76     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANDERSON, KIRK                                              Check all that apply.
          6819 TOLEDO AVE N                                              Contingent
          Minneapolis, MN 55429                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.77     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Anderson, Selena                                            Check all that apply.
          2753 N. Kostner #2                                             Contingent
          Chicago, IL 60639                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.78     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANDERSON, SHAYLA                                            Check all that apply.
          2653 WILLOW GLEN CT                                            Contingent
          Apt A                                                          Unliquidated
          Indianapolis, IN 46229                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 20 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 33 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.79     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANDREWS, MARISSA A.                                         Check all that apply.
          3415 UPPER 147TH ST W                                          Contingent
          Rosemount, MN 55068                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.80     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANDROWICH, BRIAN                                            Check all that apply.
          2103 DOUGLAS ST                                                Contingent
          Rockford, IL 61103                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.81     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANGEL, ELIAS I.                                             Check all that apply.
          218 OAK DRIVE                                                  Contingent
          Franklin, TN 37064                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.82     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANGEL, PATRICIO                                             Check all that apply.
          223 COLTART AVE                                                Contingent
          Pittsburgh, PA 15213                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 21 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 34 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.83     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Angelo, Matt A.                                             Check all that apply.
          306 Anderson Street                                            Contingent
          Crescent, PA 15046                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.84     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANSPAUGH, JESSICA                                           Check all that apply.
          8721 W 121ST TERRACE                                           Contingent
          Unit 707                                                       Unliquidated
          Overland Park, KS 66213                                        Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.85     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANSTETT-DEKKER, KATHRYN                                     Check all that apply.
          6407 CAMDEN AVE. N.                                            Contingent
          107                                                            Unliquidated
          Minneapolis, MN 55430                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.86     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ANTONIO, RODRIGO A.                                         Check all that apply.
          NEED ADDRESS                                                   Contingent
          Pittsburgh, PA 15216                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 22 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 35 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.87     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          APARICIO, ISMAEL                                            Check all that apply.
          1102 BLAINE AVENUE                                             Contingent
          South Bend, IN 46616                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.88     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          APONTE, JONATHAN                                            Check all that apply.
          1617 LANCASHIRE APT                                            Contingent
          Indianapolis, IN 46268                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.89     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          APPEL, CYNTHIA M.                                           Check all that apply.
          1011 E 94th                                                    Contingent
          Minneapolis, MN 55420                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.90     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AQUILAR, MARIO                                              Check all that apply.
          1213 Hudson                                                    Contingent
          Peoria, IL 61604                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 23 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 36 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.91     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AQUILINA, JOHN C.                                           Check all that apply.
          141 WISE RD                                                    Contingent
          Franklin, TN 37064                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.92     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ARABADJI, ALEX A.                                           Check all that apply.
          1887 Silver Bell Rd #318                                       Contingent
          Saint Paul, MN 55122                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.93     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Aracely, Claudia                                            Check all that apply.
          8207 Fayette Street                                            Contingent
          Kansas City, KS 66109                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.94     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ARAGON, ANNA KATRINA                                        Check all that apply.
          1601 R ST                                                      Contingent
          Lincoln, NE 68508                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 24 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 37 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.95     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Ardon, Brittany                                             Check all that apply.
          211 Park Avenue                                                Contingent
          Pittsburgh, PA 15202                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.96     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ARGUETA, GLENDA                                             Check all that apply.
          934 15TH AVE N                                                 Contingent
          South Saint Paul, MN 55075                                     Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.97     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ARNOLD, MELISSA M.                                          Check all that apply.
          920 S. Willow Creek Place                                      Contingent
          Apt 8                                                          Unliquidated
          Sioux Falls, SD 57106                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.98     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Arrazola, Cristian                                          Check all that apply.
          14015 Chestnut Dr. Apt. E                                      Contingent
          Eden Prairie, MN 55347                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 25 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 38 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.99     Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ARREDONDO, YECENIA                                          Check all that apply.
          9441 WITHAM LANE                                               Contingent
          Woodridge, IL 60517                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.100    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Arrieta, Sarah I.                                           Check all that apply.
          1209 Bonnhaven Drive                                           Contingent
          Franklin, TN 37067                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.101    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Arrington, Davion                                           Check all that apply.
          4220 N. 122nd Terr.                                            Contingent
          Kansas City, KS 66109                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.102    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ARROYO, JULIAN F.                                           Check all that apply.
          12647 S VINCENNES RD.                                          Contingent
          Blue Island, IL 60406                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 26 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 39 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.103    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ARROYO, VALENTINA                                           Check all that apply.
          14133 JOHN HUMPHREY                                            Contingent
          Orland Park, IL 60462                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.104    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ARZOOYAN, ALEXANDRA                                         Check all that apply.
          512 TOBIN                                                      Contingent
          311                                                            Unliquidated
          Inkster, MI 48141                                              Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.105    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Asberry, Austin                                             Check all that apply.
          246 New Salen Dr.                                              Contingent
          Saint Louis, MO 63141                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.106    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ASHERMAN, JENNA E.                                          Check all that apply.
          4347 N 121 TERR                                                Contingent
          Kansas City, KS 66109                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 27 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 40 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.107    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ASINARI, BETH A.                                            Check all that apply.
          1513 13 1/2 ST S                                               Contingent
          Fargo, ND 58103                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.108    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ATAULLAEV, ABDULAZIZ F.                                     Check all that apply.
          910 PALMER ROAD                                                Contingent
          12                                                             Unliquidated
          Fort Washington, MD 20744                                      Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.109    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          ATWOOD, DONALD H.                                           Check all that apply.
          8422 SPRING MILL ROAD                                          Contingent
          Indianapolis, IN 46260                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.110    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AUBREY, ZACHARY D.                                          Check all that apply.
          22 EAST ANCHOR                                                 Contingent
          River Rouge, MI 48218                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 28 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 41 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.111    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AUSLANDER, MICHELLE                                         Check all that apply.
          30763 Crest Forest                                             Contingent
          Farmington, MI 48331                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.112    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AVILA, CHRISTI I.                                           Check all that apply.
          3884 NW 82nd street                                            Contingent
          Kansas City, MO 64151                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.113    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AVILA, DEMETRIO                                             Check all that apply.
          1001 E. REDBUD AVE                                             Contingent
          202C                                                           Unliquidated
          McAllen, TX 78504                                              Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.114    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AVILA, RICCO                                                Check all that apply.
          8210 N HICKORY                                                 Contingent
          9-036                                                          Unliquidated
          Kansas City, MO 64118                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 29 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 42 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.115    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Aviles, Guillermo                                           Check all that apply.
          35145 Drakeshire Pl                                            Contingent
          Apt 102                                                        Unliquidated
          Farmington, MI 48335                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.116    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AYALA, JESUS A.                                             Check all that apply.
          6201 65TH AVE N                                                Contingent
          103                                                            Unliquidated
          Minneapolis, MN 55429                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.117    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          AZCORRA, MARIA M.                                           Check all that apply.
          1925 W BARKER                                                  Contingent
          Peoria, IL 61604                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.118    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAARTMAN, AHNA                                              Check all that apply.
          104 NORTH SANDBERG DRIVE                                       Contingent
          Sioux Falls, SD 57110                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 30 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 43 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.119    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BACH, SAMANTHA                                              Check all that apply.
          208 E FOURTH STREET                                            Contingent
          Worthing, SD 57077                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.120    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BACHEZ CHAVEZ, CLARA                                        Check all that apply.
          137 GALEWOOD DR.                                               Contingent
          Bolingbrook, IL 60440                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.121    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BACON, JOSEPHINA M.                                         Check all that apply.
          3120 NW 6                                                      Contingent
          Lincoln, NE 68521                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.122    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bade, Meghan G.                                             Check all that apply.
          3033 SW 6th Street                                             Contingent
          Lincoln, NE 68522                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 31 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 44 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.123    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAEZ-PANETO, ISALIZ                                         Check all that apply.
          13677 SW 62 ST                                                 Contingent
          Apt 206                                                        Unliquidated
          Miami, FL 33183                                                Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.124    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bagley, Samantha                                            Check all that apply.
          25249 Lorraine                                                 Contingent
          Ann Arbor, MI 48105                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.125    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAILEY, COLE W.                                             Check all that apply.
          3832 NW BARRY ROAD                                             Contingent
          Apt B                                                          Unliquidated
          Kansas City, MO 64154                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.126    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAILEY, JIHAN                                               Check all that apply.
          8242 MARCUS STREET                                             Contingent
          Detroit, MI 48213                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 32 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 45 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.127    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAKER, JULIANA K.                                           Check all that apply.
          162 AZALEA LANE                                                Contingent
          Franklin, TN 37064                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.128    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAKER, NICK A.                                              Check all that apply.
          1419 Center Street                                             Contingent
          Pekin, IL 61554                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.129    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAKER, SAMUEL                                               Check all that apply.
          141 5TH AVENUE NORTH                                           Contingent
          Apt 4                                                          Unliquidated
          South Saint Paul, MN 55075                                     Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.130    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAKER, TYRA R.                                              Check all that apply.
          1708 BRIGHTWELL CT                                             Contingent
          Waldorf, MD 20602                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 33 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 46 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.131    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BALDWIN, JASON                                              Check all that apply.
          519 HULTON ST                                                  Contingent
          Pittsburgh, PA 15205                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.132    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BALES, SKYLER D.                                            Check all that apply.
          4801 CLAIRE AVE                                                Contingent
          Apt 1                                                          Unliquidated
          Lincoln, NE 68516                                              Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.133    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BALISTRERI, NATHAN                                          Check all that apply.
          2410 NW Cove Drive                                             Contingent
          Blue Springs, MO 64015                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.134    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BALTRIP, LYNN M.                                            Check all that apply.
          38020 JOPLIN DR.                                               Contingent
          Clinton Township, MI 48036                                     Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 34 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 47 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.135    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BANEGAS, CARMEN J.                                          Check all that apply.
          5406 LIVINGTON                                                 Contingent
          Oxon Hill, MD 20745                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.136    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Banks, Lamiah                                               Check all that apply.
          2706 Sheridan Road SE                                          Contingent
          Washington, DC 20020                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.137    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BANNISTER, LEAH M.                                          Check all that apply.
          16119 N ADMIRAL RD                                             Contingent
          Chillicothe, IL 61523                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.138    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARANOWSKI, JESSICA N.                                      Check all that apply.
          220 SUPERIOR DR                                                Contingent
          Saint Louis, MO 63135                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 35 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 48 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.139    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARARD, ALEXUS                                              Check all that apply.
          14500 APRIL ST                                                 Contingent
          Accokeek, MD 20607                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.140    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Barba Pliego, Erick Daniel                                  Check all that apply.
          7720 4th Avenue South #305                                     Contingent
          Minneapolis, MN 55423                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.141    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARBER, COURTNEY                                            Check all that apply.
          154 Hidden Village Ct                                          Contingent
          Holland, OH 43528                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.142    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARDALES NAVARRO, SELVIN J.                                 Check all that apply.
          1010 MARCY AVE                                                 Contingent
          T4                                                             Unliquidated
          Oxon Hill, MD 20745                                            Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 36 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 49 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.143    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARGER, CHAD                                                Check all that apply.
          4205 IRISH HILLS DR                                            Contingent
          2D                                                             Unliquidated
          South Bend, IN 46614                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.144    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARGHOUT, DEANNA C.                                         Check all that apply.
          4101 CORNELL                                                   Contingent
          Sawyer, MI 49125                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.145    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARILLAS, HERMELINDA                                        Check all that apply.
          1948 S Vermont Ave.                                            Contingent
          Independence, MO 64052                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.146    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARKER, ALYSSA M.                                           Check all that apply.
          83 MILLER AVE. SW                                              Contingent
          A4                                                             Unliquidated
          Cedar Rapids, IA 52404                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 37 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 50 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.147    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARNES, MITCHELL K.                                         Check all that apply.
          7812 PRESERVATION DR                                           Contingent
          Indianapolis, IN 46278                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.148    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARNES, TIMOTHY N.                                          Check all that apply.
          7550 GLADSTONE DRIVE                                           Contingent
          103                                                            Unliquidated
          Naperville, IL 60565                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.149    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARNETT, KENDALL                                            Check all that apply.
          629 COTTAGE GROVE AVE                                          Contingent
          Rockford, IL 61103                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.150    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARNETT, REID                                               Check all that apply.
          1333 21ST ST. S                                                Contingent
          Fargo, ND 58103                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 38 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 51 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.151    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Barnett, Vernon                                             Check all that apply.
          1961 Revere Road                                               Contingent
          Cleveland, OH 44118                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.152    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Barr, Daniel                                                Check all that apply.
          12018 Bion Drive                                               Contingent
          Fort Washington, MD 20744                                      Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.153    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARRICK, LUCAS                                              Check all that apply.
          3004 S LOUISE                                                  Contingent
          Apt 202                                                        Unliquidated
          Sioux Falls, SD 57106                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.154    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARRIOS, IVAN B.                                            Check all that apply.
          4805 NORTHCREST DR                                             Contingent
          Apt C                                                          Unliquidated
          Fort Wayne, IN 46825                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 39 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 52 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.155    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BARTLETT, AMBER N.                                          Check all that apply.
          2758 COUNTY ROAD 56                                            Contingent
          Toronto, OH 43964                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.156    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BATES, CHRISTOPHER                                          Check all that apply.
          1607 W 12TH                                                    Contingent
          Davenport, IA 52803                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.157    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BATES, JOHN                                                 Check all that apply.
          3515 10TH AVE S                                                Contingent
          302                                                            Unliquidated
          Moorhead, MN 56560                                             Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.158    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BATTON, KATHERINE M.                                        Check all that apply.
          8346 UNION CHAPEL ROAD                                         Contingent
          Indianapolis, IN 46240                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 40 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 53 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.159    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Baucom, Sarah                                               Check all that apply.
          1108 Hutchinson Way Pl                                         Contingent
          Florissant, MO 63031                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.160    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAUDO, ALYSSA                                               Check all that apply.
          4420 W 123RD PL                                                Contingent
          Alsip, IL 60803                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.161    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAUER, EMMA L.                                              Check all that apply.
          7000 W JACOB ST                                                Contingent
          Sioux Falls, SD 57106                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.162    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAUER, GARNER L.                                            Check all that apply.
          1519 N KNOXVILLE                                               Contingent
          Peoria, IL 61604                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 41 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 54 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.163    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAUER, KIRI                                                 Check all that apply.
          1781 35TH ST S                                                 Contingent
          Fargo, ND 58103                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.164    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAUER, NICHOLAS                                             Check all that apply.
          2281 ACADEMY DRIVE                                             Contingent
          Troy, MI 48083                                                 Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.165    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAUER, SHANE T.                                             Check all that apply.
          5542 Adams Street                                              Contingent
          Lincoln, NE 68504                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.166    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAUMGARTNER, MICHAEL J.                                     Check all that apply.
          2585 PACIFIC DRIVE S                                           Contingent
          204                                                            Unliquidated
          Fargo, ND 58103                                                Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 42 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 55 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.167    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAUMLI, CHRISTOPHER W.                                      Check all that apply.
          12511 PRESTWICK DRIVE                                          Contingent
          Kansas City, KS 66109                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.168    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAUTISTA, CARLOS X.                                         Check all that apply.
          520 78TH AVE                                                   Contingent
          Minneapolis, MN 55432                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.169    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAXTER-KLINE, TARA                                          Check all that apply.
          1201 CAMBRIDGE DR                                              Contingent
          South Bend, IN 46614                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.170    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAYLESS, AARON M.                                           Check all that apply.
          448 S MINNESOTA AVE                                            Contingent
          Morton, IL 61550                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 43 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 56 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.171    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BAYLESS, HEIDI C.                                           Check all that apply.
          448 S. MINNESOTA AVE.                                          Contingent
          Morton, IL 61550                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.172    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Baylock, Mariah                                             Check all that apply.
          2020 Brooks Drive #728                                         Contingent
          District Heights, MD 20747                                     Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.173    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bazquez Dominguez                                           Check all that apply.
          Noel Salvador                                                  Contingent
          7720 4th Avenue South #305                                     Unliquidated
          Minneapolis, MN 55423                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.174    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BEACH, BRENNA M.                                            Check all that apply.
          220 ANN ST.                                                    Contingent
          Tonganoxie, KS 66086                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 44 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 57 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.175    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BEACH, CLIFTON W.                                           Check all that apply.
          2602 BRINKLEY RD                                               Contingent
          404                                                            Unliquidated
          Fort Washington, MD 20744                                      Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.176    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BEARD, JEREMY R.                                            Check all that apply.
          877 SAVANNA AVE.                                               Contingent
          Saint Cloud, MN 56303                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.177    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BEAUGEARD, DAUNE S.                                         Check all that apply.
          4554 EMERSON AVE                                               Contingent
          Saint Louis, MO 63120                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.178    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Beaver, Dellis L.                                           Check all that apply.
          421 United Avenue                                              Contingent
          Harrisburg, SD 57032                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 45 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 58 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.179    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BECERRA, CHRISTIAN                                          Check all that apply.
          2208 EGGLESTON RD                                              Contingent
          Rockford, IL 61108                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.180    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BECKER, JACOB                                               Check all that apply.
          3523 5th St W                                                  Contingent
          307                                                            Unliquidated
          Fargo, ND 58103                                                Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.181    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Becker, Nathan S.                                           Check all that apply.
          821 G Street #4                                                Contingent
          Lincoln, NE 68508                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.182    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BECKER, SOPHIA G.                                           Check all that apply.
          15308 VERDIN ST NW                                             Contingent
          Andover, MN 55304                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 46 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 59 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.183    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BEEHLER, GRACE                                              Check all that apply.
          18234 GILMORE DR.                                              Contingent
          South Bend, IN 46637                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.184    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BEKKERMAN, ALLISON                                          Check all that apply.
          1030 COTTONWOOD CT                                             Contingent
          2A                                                             Unliquidated
          Wheeling, IL 60090                                             Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.185    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bell, Haley N.                                              Check all that apply.
          9641 N. Ambassador Drive #1311                                 Contingent
          Kansas City, MO 64154                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.186    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BELL, KENNEDY C.                                            Check all that apply.
          8702 MOUNT CLAIR COURT                                         Contingent
          Clinton, MD 20735                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 47 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 60 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.187    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bell, Virginia E.                                           Check all that apply.
          1003 Claymill Drive                                            Contingent
          Spring Hill, TN 37174                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.188    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BELSCHNER, NATALIE N.                                       Check all that apply.
          7323 BOND WAY                                                  Contingent
          Inver Grove Heights, MN 55076                                  Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.189    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BENNETT, LESLEY E.                                          Check all that apply.
          244 E 246 ST                                                   Contingent
          Euclid, OH 44123                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.190    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BENOIT, JOSIE J.                                            Check all that apply.
          420 W 11TH ST                                                  Contingent
          Sioux Falls, SD 57103                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 48 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 61 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.191    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BENTIEZ, WALTER                                             Check all that apply.
          1002 MARCY                                                     Contingent
          Oxon Hill, MD 20745                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.192    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BENTON, JESSICA N.                                          Check all that apply.
          300 N ROYAL OAKS BLVD.                                         Contingent
          606                                                            Unliquidated
          Franklin, TN 37067                                             Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.193    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Benz, Douglas E.                                            Check all that apply.
          5934 NW 90th Terr                                              Contingent
          Kansas City, MO 64154                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.194    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bergholtz, Zachariah A.                                     Check all that apply.
          3102 West End Avenue, # 125                                    Contingent
          Nashville, TN 37203                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 49 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 62 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.195    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BERGLUND, CORRIN J.                                         Check all that apply.
          3055 EAGANDALE PL                                              Contingent
          326                                                            Unliquidated
          Saint Paul, MN 55121                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.196    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BERGTHOLD, ALEXIS                                           Check all that apply.
          351 KIRKWOOD CT SW                                             Contingent
          Apt 1                                                          Unliquidated
          Cedar Rapids, IA 52404                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.197    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BERKEY, ANNETTE E.                                          Check all that apply.
          7201 Lincoln Ave                                               Contingent
          Unit 505                                                       Unliquidated
          Lincolnwood, IL 60712                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.198    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BERKEY, RACHAEL E.                                          Check all that apply.
          2154 Rugen Road                                                Contingent
          Apt A                                                          Unliquidated
          Glenview, IL 60026                                             Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 50 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 63 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.199    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BERLIN, JEFFREY                                             Check all that apply.
          645 DUNSTEN CR                                                 Contingent
          Northbrook, IL 60062                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.200    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BERMAN, CAMILLE K.                                          Check all that apply.
          11354 APENNINE WAY                                             Contingent
          Inver Grove Heights, MN 55077                                  Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.201    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BERMUDEZ, NORRIS                                            Check all that apply.
          13787 SW 66TH ST                                               Contingent
          D253                                                           Unliquidated
          Miami, FL 33183                                                Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.202    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BERNABE, GEOVANNY J.                                        Check all that apply.
          8002 DOWITCH LN                                                Contingent
          Apt D                                                          Unliquidated
          Indianapolis, IN 46260                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 51 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 64 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.203    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BERNARD, OLIVIA M.                                          Check all that apply.
          1112 A Ave NW                                                  Contingent
          Cedar Rapids, IA 52405                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.204    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Berry, Nigel T.                                             Check all that apply.
          19211 Anglin                                                   Contingent
          Detroit, MI 48234                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.205    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BERRY, SIDRICK                                              Check all that apply.
          16025 SW 99 AVE                                                Contingent
          Miami, FL 33157                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.206    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BERTAGNA, JOY                                               Check all that apply.
          825 SEERS DR.                                                  Contingent
          Schaumburg, IL 60173                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 52 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 65 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.207    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BERTSCH, BRIANNE L.                                         Check all that apply.
          3505 W 85TH STREET                                             Contingent
          104                                                            Unliquidated
          Sioux Falls, SD 57108                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.208    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bethea, Rostelle                                            Check all that apply.
          11279 Tolkien Ave                                              Contingent
          White Plains, MD 20695                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.209    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Beuning, Elizabeth K.                                       Check all that apply.
          1017 Raymond Avenue Unit 9                                     Contingent
          Saint Paul, MN 55114                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.210    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BEVILACQUA, LUCAS                                           Check all that apply.
          805 N STEPHENSON HWY                                           Contingent
          Royal Oak, MI 48067                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 53 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 66 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.211    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bianski, Derian N.                                          Check all that apply.
          415 Englewood Court                                            Contingent
          Fort Wayne, IN 46807                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.212    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BIASELLA, BROOKE V.                                         Check all that apply.
          13202 W 123RD TERR                                             Contingent
          Overland Park, KS 66213                                        Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.213    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BIBBS, OTIS                                                 Check all that apply.
          1315 E Mills Ave                                               Contingent
          Indianapolis, IN 46227                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.214    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BIENFANG, JESSICA                                           Check all that apply.
          14130 250TH AVE NW                                             Contingent
          Zimmerman, MN 55398                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 54 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 67 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.215    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BIGALKE, ASHLEY J.                                          Check all that apply.
          2100 21st Ave S                                                Contingent
          #105                                                           Unliquidated
          Fargo, ND 58103                                                Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.216    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BILEK, AMANDA R.                                            Check all that apply.
          2315 JEBENS AVE                                                Contingent
          Apt 9                                                          Unliquidated
          Davenport, IA 52804                                            Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.217    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BILGER, JORDYN A.                                           Check all that apply.
          2930 EASTON RIDGE PLACE                                        Contingent
          Fort Wayne, IN 46818                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.218    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BILLINGSLEY, CORNELIUS L.                                   Check all that apply.
          8621 Wave Circle Apt B                                         Contingent
          Fort Wayne, IN 46825                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 55 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 68 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.219    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bindus, Terajane E.                                         Check all that apply.
          2015 N. McCord Road #43                                        Contingent
          Toledo, OH 43615                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.220    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BIRKEY, COREY K.                                            Check all that apply.
          522 CENTER STREET                                              Contingent
          Barnum, IA 50518                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.221    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BIRKEY, LARRY D.                                            Check all that apply.
          1633 10TH ST                                                   Contingent
          Manson, IA 50563                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.222    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BLACK JR. Jr., TRACY J.                                     Check all that apply.
          5619 HIGHLAND AVE                                              Contingent
          Kansas City, MO 64130                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 56 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 69 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.223    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BLACK, DANIELLE M.                                          Check all that apply.
          6545 Ohio River Blvd.                                          Contingent
          Pittsburgh, PA 15202                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.224    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BLACK, HANNAH                                               Check all that apply.
          3818 DALEWOOD DRIVE                                            Contingent
          Fort Wayne, IN 46815                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.225    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Black, Isaiah M.                                            Check all that apply.
          726 N. 81st Ter.                                               Contingent
          Kansas City, KS 66112                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.226    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BLACK, MADISON R.                                           Check all that apply.
          11502 LUMPKIN                                                  Contingent
          Hamtramck, MI 48212                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 57 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 70 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.227    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BLAHUNKA, LUCAS                                             Check all that apply.
          701 COOLIDGE PL                                                Contingent
          Rockford, IL 61107                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.228    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Blakwell, Ryan B.                                           Check all that apply.
          2808 East Avenue                                               Contingent
          District Heights, MD 20747                                     Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.229    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BLANCHARD, LYNDA                                            Check all that apply.
          7615 N SHERMAN DR                                              Contingent
          Indianapolis, IN 46240                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.230    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BLANCO, JENNIFER                                            Check all that apply.
          13151 SW 17 TER                                                Contingent
          Miami, FL 33175                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 58 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 71 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.231    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BLANDING, EARL W.                                           Check all that apply.
          1312 SINGER PLACE                                              Contingent
          3B                                                             Unliquidated
          Pittsburgh, PA 15221                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.232    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BLANKENSHIP, CODI L.                                        Check all that apply.
          9806 NW 86TH ST                                                Contingent
          Kansas City, MO 64153                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.233    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BLEDSOE, ALEXA P.                                           Check all that apply.
          10219 W 53RD ST                                                Contingent
          Shawnee, KS 66203                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.234    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BLEY, JASON                                                 Check all that apply.
          11766 PARKVIEW DRIVE                                           Contingent
          Plymouth, MI 48170                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 59 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 72 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.235    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown         Unknown
          BLIVEN, PETER J.                                            Check all that apply.
          350 ROSE LANE                                                  Contingent
          Saint Paul, MN 55117                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.236    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown         Unknown
          BLOOD, MELISSA K.                                           Check all that apply.
          18761 Foxrun Circle                                            Contingent
          Cold Spring, MN 56320                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.237    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                                $0.00    $0.00
          BLOOD, MELISSA K.                                           Check all that apply.
          18761 Foxrun Circle                                            Contingent
          Cold Spring, MN 56320                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.238    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown         Unknown
          BLOOM, JAMIE                                                Check all that apply.
          6069 KILBURN                                                   Contingent
          Rockford, IL 61101                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 60 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 73 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.239    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BLOOM, LOGAN S.                                             Check all that apply.
          1911 NEBRASKA RD                                               Contingent
          Rockford, IL 61108                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.240    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Blow, Raymont                                               Check all that apply.
          13508 Anglin                                                   Contingent
          Hamtramck, MI 48212                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.241    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Boakai, Brandon                                             Check all that apply.
          6830 Scott Avenue No.                                          Contingent
          Brooklyn Center, MN 55429                                      Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.242    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOATSWAIN, MARY                                             Check all that apply.
          3434 BRINKLEY ROAD                                             Contingent
          103                                                            Unliquidated
          Temple Hills, MD 20748                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 61 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 74 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.243    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOELTER, RICHARD                                            Check all that apply.
          1311 YARMOUTH COURT                                            Contingent
          Schaumburg, IL 60193                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.244    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOHLER-WELCH, MICKAELA K.                                   Check all that apply.
          5820 73rd Ave N                                                Contingent
          Apt 215                                                        Unliquidated
          Minneapolis, MN 55429                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.245    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bohlken, Michael                                            Check all that apply.
          498 Canterbury Trail                                           Contingent
          Roselle, IL 60172                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.246    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOILINI, KYLE S.                                            Check all that apply.
          695 Brittany Square                                            Contingent
          Apt 4                                                          Unliquidated
          Grayslake, IL 60030                                            Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 62 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 75 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.247    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOLEF, TAYLOR E.                                            Check all that apply.
          1790 SEVEN PINES DR                                            Contingent
          Saint Louis, MO 63146                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.248    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bolender, Renea                                             Check all that apply.
          18671 Lathers                                                  Contingent
          Livonia, MI 48152                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.249    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOLL, JENNIFER D.                                           Check all that apply.
          3811 E 50TH ST                                                 Contingent
          Minneapolis, MN 55417                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.250    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOLLAT MONROY, VILMA Y.                                     Check all that apply.
          6271 OXON HILL RD                                              Contingent
          101                                                            Unliquidated
          Oxon Hill, MD 20745                                            Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 63 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 76 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.251    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOMBINO, MANUEL A.                                          Check all that apply.
          15275 SW 23 LN                                                 Contingent
          Miami, FL 33185                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.252    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BONILLA, ALEXANDER                                          Check all that apply.
          1002 MARCY AVE                                                 Contingent
          Oxon Hill, MD 20745                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.253    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BONOLA BARBA, ANDRES                                        Check all that apply.
          7720 AVE S                                                     Contingent
          Unit 306                                                       Unliquidated
          Minneapolis, MN 55423                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.254    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bonorden, Josefina C.                                       Check all that apply.
          8426 Cooper Way                                                Contingent
          Inver Grove Heights, MN 55076                                  Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 64 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 77 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.255    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOONE, ERIC                                                 Check all that apply.
          2122 COUNTY RD                                                 Contingent
          101                                                            Unliquidated
          District Heights, MD 20747                                     Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.256    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOONE, WILLIAM E.                                           Check all that apply.
          10110 N HIGHLAND PL                                            Contingent
          Kansas City, MO 64155                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.257    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOOTH, MARISSA M.                                           Check all that apply.
          9743 HEMLOCK LN N                                              Contingent
          Osseo, MN 55369                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.258    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BORGSCHULTE, RYAN T.                                        Check all that apply.
          11725 LAKE AVENUE                                              Contingent
          Apt 5                                                          Unliquidated
          Lakewood, OH 44107                                             Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 65 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 78 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.259    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BORMAN, BRANDON                                             Check all that apply.
          23766 PRESCOTT LN W                                            Contingent
          South Lyon, MI 48178                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.260    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Borns, Braden C.                                            Check all that apply.
          6020 S. Hallow Circle                                          Contingent
          Sioux Falls, SD 57106                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.261    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOUSIM, KEVIN                                               Check all that apply.
          12811 TUSCANY WAY                                              Contingent
          Fort Wayne, IN 46845                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.262    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOWEN, BRIANA T.                                            Check all that apply.
          18472 NORWOOD ST.                                              Contingent
          Detroit, MI 48234                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 66 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 79 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.263    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOWEN, STEPHANIE                                            Check all that apply.
          3615 BERKELEY DR                                               Contingent
          Toledo, OH 43612                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.264    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOYD, MAXWELL J.                                            Check all that apply.
          31 GENEVA STREET                                               Contingent
          Highland Park, MI 48203                                        Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.265    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOYD, RIONI                                                 Check all that apply.
          17401 CUSACK LANE                                              Contingent
          Washington, DC 20260                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.266    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOYER, ZACHARY A.                                           Check all that apply.
          729 BROADACRE AVE.                                             Contingent
          Clawson, MI 48017                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 67 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 80 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.267    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOYETTE, ARIEYONA                                           Check all that apply.
          5205 MORRIS AVENUE                                             Contingent
          104                                                            Unliquidated
          Suitland, MD 20746                                             Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.268    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BOYLAND, PATRICK                                            Check all that apply.
          1617 Liberty St                                                Contingent
          Hanover Park, IL 60133                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.269    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRADLEY, DEAILLO E.                                         Check all that apply.
          12624 ROSEMARY                                                 Contingent
          Detroit, MI 48213                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.270    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRADLEY, DERRICK E.                                         Check all that apply.
          114 PINE ST N                                                  Contingent
          Sauk Centre, MN 56378                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 68 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 81 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.271    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRADLEY, RYELL                                              Check all that apply.
          4701 KENMORE AVE                                               Contingent
          417                                                            Unliquidated
          Alexandria, VA 22304                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.272    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bradley, Ryell                                              Check all that apply.
          6641 Creek Point Way                                           Contingent
          Alexandria, VA 22315                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.273    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bragg, Keith F.                                             Check all that apply.
          573 Oxon Hill Rd. #A1                                          Contingent
          Oxon Hill, MD 20745                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.274    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRAILEY, ANNA M.                                            Check all that apply.
          225 Aberdeen Drive                                             Contingent
          Oakdale, PA 15071                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 69 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 82 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.275    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRAILEY, ELLIOTT                                            Check all that apply.
          1409 POPLAR ST                                                 Contingent
          15                                                             Unliquidated
          Pittsburgh, PA 15205                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.276    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRANDON, ADRIENNE R.                                        Check all that apply.
          1490 FAIRWAY DRIVE                                             Contingent
          102                                                            Unliquidated
          Naperville, IL 60563                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.277    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Brann, Jenifer L.                                           Check all that apply.
          2024 Bunker Avenue                                             Contingent
          Kansas City, KS 66102                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.278    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRANSTUTTER, BRIANNE                                        Check all that apply.
          604 Orchard View Dr                                            Contingent
          Maumee, OH 43537                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 70 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 83 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.279    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRASIER, JEREMIAH                                           Check all that apply.
          26 1/2 RENSHAW ST                                              Contingent
          Clawson, MI 48017                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.280    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRAXTON, ESHANTEE J.                                        Check all that apply.
          6708 CENTRAL HILLS TERRACE                                     Contingent
          Hyattsville, MD 20785                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.281    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRAZEL, ERIN M.                                             Check all that apply.
          6229 ST JOE RD                                                 Contingent
          302                                                            Unliquidated
          Fort Wayne, IN 46835                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.282    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRAZELTON, BRYCE                                            Check all that apply.
          483 W LYNNHURST                                                Contingent
          18                                                             Unliquidated
          Saint Paul, MN 55104                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 71 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 84 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.283    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Breitag, Kayli                                              Check all that apply.
          4921 S. Graystone Avenue #14                                   Contingent
          Sioux Falls, SD 57108                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.284    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRELAND, BRITNIE                                            Check all that apply.
          2908 S LOUISE AVE                                              Contingent
          30Q                                                            Unliquidated
          Sioux Falls, SD 57106                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.285    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BREN, ALEX                                                  Check all that apply.
          8660 OLD CEDAR AVE.S                                           Contingent
          Minneapolis, MN 55425                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.286    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRENNAN, PAUL M.                                            Check all that apply.
          76 WESTERN AVE. N.                                             Contingent
          Apt 2                                                          Unliquidated
          Saint Paul, MN 55102                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 72 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 85 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.287    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRENNEMAN, JORDAN                                           Check all that apply.
          3196 WILLIAMSBURG CT                                           Contingent
          Apt C                                                          Unliquidated
          Mishawaka, IN 46545                                            Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.288    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BREWER, JAILYN A.                                           Check all that apply.
          1590 NW 109TH ST                                               Contingent
          Clive, IA 50325                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.289    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRICENO, JOSE L.                                            Check all that apply.
          1800 GRAND AVE. APT 153                                        Contingent
          West Des Moines, IA 50265                                      Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.290    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRIGHAM, GARY C.                                            Check all that apply.
          8135 RANDY DR                                                  Contingent
          Westland, MI 48185                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 73 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 86 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.291    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRINK, THOMAS S.                                            Check all that apply.
          1861 39TH STREET SOUTH                                         Contingent
          306                                                            Unliquidated
          Fargo, ND 58103                                                Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.292    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRISCOE, JULIUS J.                                          Check all that apply.
          7528 NW KERNS DR                                               Contingent
          Kansas City, MO 64152                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.293    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRISENDINE, NEIL J.                                         Check all that apply.
          4728 ALTON DR.                                                 Contingent
          Troy, MI 48085                                                 Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.294    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRITO, JACINTO                                              Check all that apply.
          2216 ALICE AVENUE                                              Contingent
          104                                                            Unliquidated
          Oxon Hill, MD 20745                                            Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 74 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 87 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.295    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRITO, VICENTE                                              Check all that apply.
          5708 GREENLEY AVWE APT C                                       Contingent
          Kansas City, KS 66104                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.296    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROCK, DEVON                                                Check all that apply.
          1008 3RD ST                                                    Contingent
          Garretson, SD 57030                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.297    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROCK, TRACY                                                Check all that apply.
          1008 3RD STREET                                                Contingent
          Garretson, SD 57030                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.298    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROCKWAY, KELLY                                             Check all that apply.
          443 SEQUOIA TRAIL                                              Contingent
          Cary, IL 60013                                                 Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 75 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 88 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.299    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROOKS, LUCAS S.                                            Check all that apply.
          123 SHELBOURNE DRIVE                                           Contingent
          Coraopolis, PA 15108                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.300    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROTSKY, KADE                                               Check all that apply.
          5004 W EQUESTRIAN PL                                           Contingent
          418                                                            Unliquidated
          Sioux Falls, SD 57106                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.301    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROU, JUANITA                                               Check all that apply.
          5367 TANEY ANENUE                                              Contingent
          201                                                            Unliquidated
          Alexandria, VA 22304                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.302    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROUSE, NOELLE B.                                           Check all that apply.
          12121 S LAVERGNE                                               Contingent
          Alsip, IL 60803                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 76 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 89 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.303    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROWALL, CHRISTOPHER Y.                                     Check all that apply.
          32802 BARCLAY SQUARE                                           Contingent
          Warren, MI 48093                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.304    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Browall, Christopher Y.                                     Check all that apply.
          8030 Studebaker Avenue                                         Contingent
          Warren, MI 48089                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.305    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROWDER, GERALD L.                                          Check all that apply.
          6335 LYNDALE AVENUE SOUTH                                      Contingent
          Apt 1                                                          Unliquidated
          Minneapolis, MN 55423                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.306    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Brower, Lauren                                              Check all that apply.
          899 Barrett Street #207                                        Contingent
          Fargo, ND 58102                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 77 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 90 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.307    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Brown III, Melvin W.                                        Check all that apply.
          7712 Sugar Maple Court                                         Contingent
          Plainfield, IL 60586                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.308    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROWN, BARRY J.                                             Check all that apply.
          3806 VALLEYWOOD CT                                             Contingent
          Fort Washington, MD 20744                                      Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.309    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Brown, Bradley L.                                           Check all that apply.
          7712 Sugar Maple Court                                         Contingent
          Plainfield, IL 60586                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.310    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROWN, BRYAN T.                                             Check all that apply.
          2195 DOE RUN                                                   Contingent
          Arnold, MO 63010                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 78 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 91 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.311    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROWN, COURTNEY R.                                          Check all that apply.
          938 CLIVE ST                                                   Contingent
          Pittsburgh, PA 15202                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.312    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROWN, CRYSTAL                                              Check all that apply.
          120 DONALD CT                                                  Contingent
          East Peoria, IL 61611                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.313    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Brown, Miranda                                              Check all that apply.
          122 Grenadier Drive                                            Contingent
          Franklin, TN 37064                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.314    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROWN, NICOLE                                               Check all that apply.
          395 Georgetown Road                                            Contingent
          Darlington, PA 16115                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 79 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 92 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.315    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BROWNSBERGER, BRYCE                                         Check all that apply.
          15765 NW 135th St.                                             Contingent
          Platte City, MO 64079                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.316    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Broyles, Elizabeth                                          Check all that apply.
          1838 Parkside Drive                                            Contingent
          Liberty, MO 64068                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.317    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRUGGEMAN, QUINN O.                                         Check all that apply.
          2300 S BLAUVELT AVE                                            Contingent
          Sioux Falls, SD 57108                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.318    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRUNO, JENNIFER A.                                          Check all that apply.
          1860 PARKSIDE DR                                               Contingent
          A1                                                             Unliquidated
          Park Ridge, IL 60068                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 80 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 93 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.319    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRYANT, BENJAMIN                                            Check all that apply.
          2443 EASTGATE                                                  Contingent
          Toledo, OH 43613                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.320    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BRYANT, LUTHER                                              Check all that apply.
          606 BARTLETT CT NW                                             Contingent
          Cedar Rapids, IA 52405                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.321    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bryla, Deanna                                               Check all that apply.
          811 Hampton Lane                                               Contingent
          Yorkville, IL 60560                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.322    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BUCHHOLZ, BAILEY L.                                         Check all that apply.
          701 6TH AVE N                                                  Contingent
          Saint Cloud, MN 56303                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 81 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 94 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.323    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BUCKMAN, ANNE E.                                            Check all that apply.
          4830 Jersey Ridge Rd. Apt 2                                    Contingent
          Davenport, IA 52807                                            Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.324    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BUCKMASTER, JACOB R.                                        Check all that apply.
          11650 REED RD                                                  Contingent
          Whitehouse, OH 43571                                           Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.325    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BUEHLER, KALEIGH                                            Check all that apply.
          21260 W 123rd Street                                           Contingent
          Olathe, KS 66061                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.326    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BUELOW, HENRY D.                                            Check all that apply.
          107 TYLER COURT                                                Contingent
          Saint Stephen, MN 56375                                        Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 82 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 95 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.327    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BUENO-GAMBOA, ANNET M.                                      Check all that apply.
          1953 LEBLANC ST.                                               Contingent
          Lincoln Park, MI 48146                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.328    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BUERGER, CATHERINE                                          Check all that apply.
          4304 EATON DR                                                  Contingent
          Rockford, IL 61114                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.329    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BUERGER, ROBERT                                             Check all that apply.
          4304 Eaton Drive                                               Contingent
          Rockford, IL 61114                                             Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.330    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BUGAJ, RICHARD A.                                           Check all that apply.
          1736 KENSINGTON RD                                             Contingent
          Toledo, OH 43607                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 83 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 96 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.331    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BUKOWSKI, CAILYN R.                                         Check all that apply.
          620 80TH ST NW                                                 Contingent
          Rice, MN 56367                                                 Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.332    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Bulard, Alexis K.                                           Check all that apply.
          12812 Portulaca Drive, Unit K                                  Contingent
          Saint Louis, MO 63146                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.333    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BULERA, KELLI                                               Check all that apply.
          15407 Radium ST NW                                             Contingent
          Anoka, MN 55303                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.334    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BUMP, TABITHA J.                                            Check all that apply.
          1000 W VENTURE PL                                              Contingent
          Apt 326                                                        Unliquidated
          Sioux Falls, SD 57105                                          Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 84 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 97 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.335    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BUNCE, SHARAYAH                                             Check all that apply.
          16938 WEAVER LAKE DRIVE                                        Contingent
          Osseo, MN 55311                                                Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.336    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BURCH, COURTNEY A.                                          Check all that apply.
          5725 POMMEL CT.                                                Contingent
          West Des Moines, IA 50266                                      Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.337    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Burciaga, Danielle                                          Check all that apply.
          1426 Heritage Dr.                                              Contingent
          Canton, MI 48188                                               Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.338    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BURGESS, KAELA                                              Check all that apply.
          52160 WOODSEDGE DRIVE                                          Contingent
          Granger, IN 46530                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 85 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 98 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.339    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Burkart, Joseph D.                                          Check all that apply.
          2879 Royal Ave                                                 Contingent
          Berkley, MI 48072                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.340    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BURKE, THOMAS                                               Check all that apply.
          947 County Rd D                                                Contingent
          Apt 102                                                        Unliquidated
          Saint Paul, MN 55109                                           Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.341    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BURNETT, JAMILLA                                            Check all that apply.
                                                                         Contingent
                                                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.342    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BURNETT, STEVONNA L.                                        Check all that apply.
          307 ARAGONA DRIVE                                              Contingent
          Fort Washington, MD 20744                                      Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 86 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128                Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                                     Document      Page 99 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                 Case number (if known)   19-43756
              Name

 2.343    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          Burns, Karchumbe M.                                         Check all that apply.
          23 E. Adams Ave.                                               Contingent
          Detroit, MI 48226                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.344    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BURRIS, REBECCA K.                                          Check all that apply.
          4512 Old Baumgartner Rd                                        Contingent
          Saint Louis, MO 63129                                          Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.345    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BURTLOW, BRITTANY                                           Check all that apply.
          2027 SANDALWOOD DR NE                                          Contingent
          Cedar Rapids, IA 52405                                         Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes


 2.346    Priority creditor's name and mailing address                As of the petition filing date, the claim is:                         Unknown    Unknown
          BURTON, ERICA P.                                            Check all that apply.
          9264 PINEHURST                                                 Contingent
          Detroit, MI 48204                                              Unliquidated
                                                                         Disputed

          Date or dates debt was incurred                             Basis for the claim:


          Last 4 digits of account number                             Is the claim subject to offset?
          Specify Code subsection of PRIORITY                            No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                         Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 87 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 100 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.347    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          BUSCH, CLAIRE A.                                           Check all that apply.
          3513 CUNEEN TRL EAST                                          Contingent
          Inver Grove Heights, MN 55076                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.348    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          BUTLER, JACQUESE D.                                        Check all that apply.
          23756 SOUTH KEYSTONE WAY                                      Contingent
          Clinton Township, MI 48036                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.349    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          BUTLER, VINCENT C.                                         Check all that apply.
          532 WILSON BRIDGE DRIVE                                       Contingent
          B2                                                            Unliquidated
          Oxon Hill, MD 20745                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.350    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Butler, Vincent C.                                         Check all that apply.
          906 Palmer Rd. Apt. 11                                        Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 88 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 101 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.351    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          BUWA, AUSTIN W.                                            Check all that apply.
          822 S. Ironwood                                               Contingent
          Mishawaka, IN 46544                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.352    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          CABREJOS, PEDRO M.                                         Check all that apply.
          4906 GLASSMANOR DR                                            Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.353    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          Cabrera Moronta, Andres                                    Check all that apply.
          355 2nd Avenue South #302                                     Contingent
          Waite Park, MN 56387                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.354    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Cabrera Moronta, Andres                                    Check all that apply.
          355 2nd Avenue South #302                                     Contingent
          Waite Park, MN 56387                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 89 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 102 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.355    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CABRERA, GUILLERMO                                         Check all that apply.
          4719 ALDRICH AVE N                                            Contingent
          Minneapolis, MN 55430                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.356    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CACERES, JERSON J.                                         Check all that apply.
          7811 SW 136 AVE                                               Contingent
          Miami, FL 33183                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.357    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CADEAU, MARISSA                                            Check all that apply.
          682 QUEENS WAY                                                Contingent
          Canton, MI 48188                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.358    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CADY, JACOB                                                Check all that apply.
          1748 WATERMILL LANE                                           Contingent
          Perrysburg, OH 43551                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 90 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 103 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.359    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CALEBAUGH, KELLY-JON C.                                    Check all that apply.
          5173 Longview Drive                                           Contingent
          Saint Paul, MN 55112                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.360    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CALLAHAN, JACEY J.                                         Check all that apply.
          17688 COBBLESTONE CT.                                         Contingent
          South Bend, IN 46635                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.361    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CALVA, JAVIER                                              Check all that apply.
          2692 VIERLING DR E                                            Contingent
          Shakopee, MN 55379                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.362    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CAMACHO, MARIA                                             Check all that apply.
          5800 NW PLAZA DRIVE                                           Contingent
          Kansas City, MO 64118                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 91 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 104 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.363    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Campbell, Annette                                          Check all that apply.
          3888 Northgate Place                                          Contingent
          Waldorf, MD 20602                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.364    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CAMPOPIANO, JORDAN A.                                      Check all that apply.
          3085 COMMONWEALTH DRIVE                                       Contingent
          2331                                                          Unliquidated
          Spring Hill, TN 37174                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.365    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CAMPOS, JOSE M.                                            Check all that apply.
          6909 SOUTH MULFORD RD                                         Contingent
          Cherry Valley, IL 61016                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.366    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CAMPOS, JUAN C.                                            Check all that apply.
          9611 Melrose Street #1                                        Contingent
          Overland Park, KS 66214                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 92 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 105 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.367    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CAMPOS, RONALD A.                                          Check all that apply.
          26114 Tawas St                                                Contingent
          Madison Heights, MI 48071                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.368    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CAMPOS, RUBEN                                              Check all that apply.
          7632 CHERRYVALE BLVD                                          Contingent
          Cherry Valley, IL 61016                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.369    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CAMPOS, RUBEN                                              Check all that apply.
          5132 GRAND CAPE RD                                            Contingent
          Rockford, IL 61109                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.370    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CANAS, RAUL                                                Check all that apply.
          7444 157TH ST W                                               Contingent
          109                                                           Unliquidated
          Saint Paul, MN 55124                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 93 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 106 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.371    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CANGURA, BEATRIZ E.                                        Check all that apply.
          5619 FARGO AVE                                                Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.372    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CANINO, ANGELA                                             Check all that apply.
          12945 S. Mason Ave.                                           Contingent
          Palos Heights, IL 60463                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.373    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CANNON, CHRISTOPHER D.                                     Check all that apply.
          3202 LUMAR DR.                                                Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.374    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CANO, JOSEPH                                               Check all that apply.
          8519 Parallel Prkwy                                           Contingent
          #9                                                            Unliquidated
          Kansas City, KS 66112                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 94 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 107 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.375    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CANTON, SYIONTE                                            Check all that apply.
          5901 W 37TH ST                                                Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.376    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CAPIRO, IVAN                                               Check all that apply.
          11760 SW 181ST TER                                            Contingent
          Miami, FL 33177                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.377    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARAPIA, FERNANDO C.                                       Check all that apply.
          8404 NEWPORT AVE                                              Contingent
          16                                                            Unliquidated
          Fort Wayne, IN 46805                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.378    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARBONNEAU, EMMA M.                                        Check all that apply.
          5004 W EQUESTRIAN                                             Contingent
          418                                                           Unliquidated
          Sioux Falls, SD 57106                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 95 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 108 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.379    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARLBERG, STACEY J.                                        Check all that apply.
          4103 S. WEST AVE                                              Contingent
          #2                                                            Unliquidated
          Sioux Falls, SD 57105                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.380    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARNAHAN, MELISSA                                          Check all that apply.
          310 5TH ST                                                    Contingent
          Springville, IA 52336                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.381    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARR, DAVID S.                                             Check all that apply.
          4819 NORFOLK PL                                               Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.382    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARR, ELIJAH D.                                            Check all that apply.
          10905 SW 142ND LANE                                           Contingent
          Miami, FL 33176                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 96 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 109 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.383    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARR, HALEIGH A.                                           Check all that apply.
          1040 Y ST APT 223                                             Contingent
          Lincoln, NE 68508                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.384    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARR, SAMUEL                                               Check all that apply.
          4819 NORFOLK PLACE                                            Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.385    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARRASCO, Antonio                                          Check all that apply.
          6445 LIVINGTON RD                                             Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.386    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARRASCO, FERNANDO                                         Check all that apply.
          1435 BLAISDELL                                                Contingent
          #2                                                            Unliquidated
          Rockford, IL 61101                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 97 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 110 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.387    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARRILLO, ROCIO                                            Check all that apply.
          6454 CERNECH RD                                               Contingent
          Kansas City, KS 66104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.388    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARRINGTON, MELISSA E.                                     Check all that apply.
          15839 FREEDOM LN                                              Contingent
          Saint Paul, MN 55124                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.389    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARROLL, DELAUNTE A.                                       Check all that apply.
          5605 DAUNDALK DR                                              Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.390    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARROLL, IAN M.                                            Check all that apply.
          3652 WESCOTT HILLS DRIVE                                      Contingent
          Saint Paul, MN 55123                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 98 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 111 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.391    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Carroll, Madison                                           Check all that apply.
          808 1/2 Oak                                                   Contingent
          New Haven, IN 46774                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.392    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Carson, Kayla L.                                           Check all that apply.
          8208 Utah Court North                                         Contingent
          Brooklyn Park, MN 55445                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.393    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARSTENSEN, ALEXA                                          Check all that apply.
          7901 SOUTH 97TH BAY                                           Contingent
          Lincoln, NE 68526                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.394    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARTAGENA, CECILIA                                         Check all that apply.
          6341 Zane Ave N                                               Contingent
          Apt 202                                                       Unliquidated
          Minneapolis, MN 55429                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 99 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 112 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.395    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARTER, DEMARCO                                            Check all that apply.
          217 S WESTERN                                                 Contingent
          Sioux Falls, SD 57104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.396    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARTER, DENE                                               Check all that apply.
          3410 BRINKLEY RD                                              Contingent
          201                                                           Unliquidated
          Temple Hills, MD 20748                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.397    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARTER, JAQUANDRA R.                                       Check all that apply.
          4509 23RD PKWY                                                Contingent
          204                                                           Unliquidated
          Temple Hills, MD 20748                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.398    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARTER, MADISON L.                                         Check all that apply.
          5021 N 129TH ST                                               Contingent
          Omaha, NE 68164                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 100 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 113 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.399    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARTER, RACHEL                                             Check all that apply.
          13546 PANOLA DR                                               Contingent
          Lindstrom, MN 55045                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.400    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARUTHERS, SHANICE                                         Check all that apply.
          2202 TELEGRAPH ROAD                                           Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.401    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CARUTHERS, SHANICE                                         Check all that apply.
          2202 TELEGRAPH ROAD                                           Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.402    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CASAS, JOSE C.                                             Check all that apply.
          527 FIFTH ST                                                  Contingent
          Winnetka, IL 60093                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 101 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 114 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.403    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CASSADY, SEAN J.                                           Check all that apply.
          337 S MARIAS AVE                                              Contingent
          Clawson, MI 48017                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.404    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Cassens, George D.                                         Check all that apply.
          1879 Pelican Court                                            Contingent
          Troy, MI 48084                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.405    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Cassidy, Brendan W.                                        Check all that apply.
          607 Thunderbird Court                                         Contingent
          Saint Louis, MO 63107                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.406    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CASTILHO, PHILIPE K.                                       Check all that apply.
          5990 NW 104 CT                                                Contingent
          Miami, FL 33178                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 102 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 115 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.407    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CASTILLI AYALA, JOSE NOEL N.                               Check all that apply.
          31316 E IRVINNG AVENUE                                        Contingent
          Apt A                                                         Unliquidated
          Madison Heights, MI 48071                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.408    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CASTILLO, ALBERTO                                          Check all that apply.
          3205 HARBOR LN APT 4                                          Contingent
          Minneapolis, MN 55447                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.409    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CASTILLO, ANGEL M.                                         Check all that apply.
          2621 Arlington Dr                                             Contingent
          Apt 103                                                       Unliquidated
          Alexandria, VA 22306                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.410    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Castro, Alexander                                          Check all that apply.
          1208 Sylvia Drive                                             Contingent
          Troy, MI 48083                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 103 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 116 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.411    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Caudle, Lyndsi                                             Check all that apply.
          120 N 61st Terrace                                            Contingent
          Kansas City, KS 66102                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.412    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Caughhorn, Ashley A.                                       Check all that apply.
          2124 Grantwood                                                Contingent
          Toledo, OH 43613                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.413    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CAVANAUGH, KAYLIE E.                                       Check all that apply.
          2204 S. ROOSEVELT AVE                                         Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.414    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CAYLER, CRAIG A.                                           Check all that apply.
          2000 21ST AVE SOUTH                                           Contingent
          106                                                           Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 104 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 117 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.415    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ceballos, Daniel                                           Check all that apply.
          5033 S. 20th Street #18                                       Contingent
          Omaha, NE 68127                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.416    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CEDILLO, JOSE                                              Check all that apply.
          WALDO ST                                                      Contingent
          Detroit, MI 48210                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.417    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Celeste, Creston T.                                        Check all that apply.
          7601 NW Pampas Lane                                           Contingent
          Kansas City, MO 64152                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.418    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Cepeda, Enrique                                            Check all that apply.
          7465 W 144th St                                               Contingent
          Savage, MN 55378                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 105 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 118 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.419    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CERBANTES, CECILIA                                         Check all that apply.
          204 E BROADWAY ST                                             Contingent
          South Bend, IN 46601                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.420    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CERDA MORTON, MARIA                                        Check all that apply.
          217 TANGLEWOOD CT                                             Contingent
          Nashville, TN 37211                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.421    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CERESO CORTES, CARLOS                                      Check all that apply.
          5710 BOSSEN TERRACE                                           Contingent
          Apt 6                                                         Unliquidated
          Minneapolis, MN 55417                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.422    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CERESO CORTES, JUAN                                        Check all that apply.
          55 W 96TH ST                                                  Contingent
          Minneapolis, MN 55420                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 106 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 119 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.423    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CERNOSEK, KRYSTA L.                                        Check all that apply.
          1175 LANCASTER CT                                             Contingent
          Hoffman Estates, IL 60169                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.424    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Cestarys Rodriguez, Miguel A.                              Check all that apply.
          120 S Testa Dr                                                Contingent
          Apt 103                                                       Unliquidated
          Naperville, IL 60540                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.425    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHAMPION, MELISSA                                          Check all that apply.
          2812 OAK GROVE LANE                                           Contingent
          Rockford, IL 61108                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.426    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHANDLER, LYDIA R.                                         Check all that apply.
          3816 106TH ST                                                 Contingent
          APT 60 BLDG 8                                                 Unliquidated
          Urbandale, IA 50322                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 107 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 120 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.427    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHAPEL, RICHARD L.                                         Check all that apply.
          2612 CLEARWATER RD                                            Contingent
          Saint Cloud, MN 56304                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.428    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHAPPELL, CLINT O.                                         Check all that apply.
          137 WEDGEWOOD DR                                              Contingent
          Apt 1                                                         Unliquidated
          Lincoln, NE 68510                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.429    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Charles, Christopher                                       Check all that apply.
          156 Franklin Street                                           Contingent
          Weirton, WV 26062                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.430    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHARLEY, EDWARD A.                                         Check all that apply.
          997 FORSYTHE ROAD                                             Contingent
          Carnegie, PA 15106                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 108 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 121 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.431    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHARLTON, AMANDA                                           Check all that apply.
          71 LONGMORE AVENUE                                            Contingent
          Mc Kees Rocks, PA 15136                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.432    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHARLTON, RYAN J.                                          Check all that apply.
          505 S SUMMIT DRIVE                                            Contingent
          Washington, IL 61571                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.433    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHAVARRIA, LUIS F.                                         Check all that apply.
          4620 MEREDITH ST APT 1                                        Contingent
          Lincoln, NE 68506                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.434    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHAVEZ QUEVEDO, JOSE I.                                    Check all that apply.
          2725 PLEASANT AVE S                                           Contingent
          302                                                           Unliquidated
          Minneapolis, MN 55408                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 109 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 122 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.435    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHAVEZ, ADA                                                Check all that apply.
          7560 MELROSE AVE                                              Contingent
          Saint Louis, MO 63130                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.436    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Chavez, Anahi G.                                           Check all that apply.
          5305 Twana Drive #4                                           Contingent
          Des Moines, IA 50310                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.437    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHAVEZ, FELIX                                              Check all that apply.
          12906 S BROOKFIEL ST APT A                                    Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.438    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHAVEZ, MARIAH J.                                          Check all that apply.
          8323 TAUROMEE AVENUE                                          Contingent
          Kansas City, KS 66112                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 110 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 123 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.439    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHAVEZ, SARAH A.                                           Check all that apply.
          13811 ELM STREET                                              Contingent
          Orland Park, IL 60462                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.440    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHAVEZ-ABONZA, DAISY                                       Check all that apply.
          13115 S BROUGHAM DR                                           Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.441    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Chenevert, Antoinette M.                                   Check all that apply.
          3842 Rivard Street                                            Contingent
          Detroit, MI 48207                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.442    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHERRY, JORDAN                                             Check all that apply.
          1047 5TH ST. E                                                Contingent
          Unit 2                                                        Unliquidated
          Saint Paul, MN 55106                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 111 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 124 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.443    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHERRY, MADISON                                            Check all that apply.
          1325 HUNTERS RIDGE WEST                                       Contingent
          Hoffman Estates, IL 60192                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.444    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHESHIER, AMANDA S.                                        Check all that apply.
          15621 W. 140TH TERR.                                          Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.445    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHETTLE, LOGAN                                             Check all that apply.
          1510 GREENMOUNT AVENUE                                        Contingent
          Pittsburgh, PA 15216                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.446    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHILES, DANYELLE R.                                        Check all that apply.
          10108 NW RIVER HILLS DR                                       Contingent
          Kansas City, MO 64152                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 112 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 125 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.447    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHILES, ISAAC R.                                           Check all that apply.
          13977 81ST AVE N                                              Contingent
          Osseo, MN 55311                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.448    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHISM, JESSICA L.                                          Check all that apply.
          625 WINDSOR HARBOR RD                                         Contingent
          Imperial, MO 63052                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.449    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHMELKA, MICHAEL J.                                        Check all that apply.
          3915 N 69TH APT 5                                             Contingent
          Lincoln, NE 68507                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.450    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHOLETTE, MICHAEL J.                                       Check all that apply.
          1289 DORRE                                                    Contingent
          Troy, MI 48083                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 113 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 126 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.451    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHOMIC, SAMUEL R.                                          Check all that apply.
          231 FIELDING ST                                               Contingent
          Apt A                                                         Unliquidated
          Ferndale, MI 48220                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.452    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHRISTENSEN, JENNIFER L.                                   Check all that apply.
          1205 ASPEN COURT                                              Contingent
          Farmington, MN 55024                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.453    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Christensen, Mackenzie S.                                  Check all that apply.
          227 7th Avenue S. #2                                          Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.454    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHRISTIAN, ABIGAIL M.                                      Check all that apply.
          4475 PIMLICO DRIVE                                            Contingent
          304                                                           Unliquidated
          Fort Wayne, IN 46845                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 114 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 127 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.455    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHRISTIANSON, HARLEY E.                                    Check all that apply.
          4016 S SERTOMA AVE                                            Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.456    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHRISTOFFERSON, CASSANDRA                                  Check all that apply.
          340 13TH AVE E                                                Contingent
          West Fargo, ND 58078                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.457    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHRISTY, BRIELLE                                           Check all that apply.
          1327 JEFFERSON ST NE                                          Contingent
          Minneapolis, MN 55413                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.458    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CHUNING, LEAH M.                                           Check all that apply.
          2407 NE 43RD ST                                               Contingent
          Apt 4                                                         Unliquidated
          Kansas City, MO 64116                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 115 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 128 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.459    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CIELO, GREGORIO                                            Check all that apply.
          1119 UNIVERSITY                                               Contingent
          Peoria, IL 61606                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.460    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CIESIOLKA, MELISSA N.                                      Check all that apply.
          4246 WIMBLETON CT                                             Contingent
          Apt E                                                         Unliquidated
          South Bend, IN 46637                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.461    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CILIA, NATHAN R.                                           Check all that apply.
          10554 MICHAEL DRIVE                                           Contingent
          Palos Hills, IL 60465                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.462    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Cimino, Stephan                                            Check all that apply.
          6570 Deer Isle Drive                                          Contingent
          Cherry Valley, IL 61016                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 116 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 129 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.463    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CIMO, LESLIEE A.                                           Check all that apply.
          1008 PINE ST                                                  Contingent
          Fox River Grove, IL 60021                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.464    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Claes, Elizabeth J.                                        Check all that apply.
          220 Clymer Rd. #1                                             Contingent
          Hiawatha, IA 52233                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.465    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Clark, Adam R.                                             Check all that apply.
          104 Oak Place                                                 Contingent
          Eudora, KS 66025                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.466    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CLARK, AUSTIN J.                                           Check all that apply.
          705 BUCKEYE DR                                                Contingent
          Hoffman Estates, IL 60169                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 117 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 130 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.467    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CLARK, JHAQUINN                                            Check all that apply.
          7974 AUDUBON AVE                                              Contingent
          102                                                           Unliquidated
          Alexandria, VA 22306                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.468    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Clark, Katelyn                                             Check all that apply.
          6910 Riverton Drive                                           Contingent
          Fort Wayne, IN 46825                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.469    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CLARK, RANDY D.                                            Check all that apply.
          523 54TH AVE N #51A                                           Contingent
          Saint Cloud, MN 56303                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.470    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CLARK, RYAN D.                                             Check all that apply.
          506 DUNREATH DR                                               Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 118 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 131 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.471    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CLARK, SAMUEL A.                                           Check all that apply.
          8102 N ILLINOIS ST                                            Contingent
          Indianapolis, IN 46260                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.472    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CLARK, TIFFANY V.                                          Check all that apply.
          19450 Steel                                                   Contingent
          Detroit, MI 48235                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.473    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CLARKE, BRIANNA R.                                         Check all that apply.
          15556 Foghorn Lane                                            Contingent
          Saint Paul, MN 55124                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.474    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CLARKE, DARRAH L.                                          Check all that apply.
          3835 128TH ST. N                                              Contingent
          Urbandale, IA 50323                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 119 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 132 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.475    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CLARKE, ELLA R.                                            Check all that apply.
          4205 PHILIP WAY                                               Contingent
          Fort Wayne, IN 46815                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.476    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CLARKE, LILLIAN I.                                         Check all that apply.
          4205 PHILIP WAY                                               Contingent
          Fort Wayne, IN 46815                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.477    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CLARKSON-STITES, AMY M.                                    Check all that apply.
          37600 HIXFORD PL                                              Contingent
          D-8                                                           Unliquidated
          Westland, MI 48185                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.478    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CLASPILL, JEANNETTE                                        Check all that apply.
          4219 MT VERNON RD SE                                          Contingent
          Cedar Rapids, IA 52403                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 120 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 133 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.479    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COATES-YOUNG, PAUL                                         Check all that apply.
          4155 SMALLWOOD CHURCH RD                                      Contingent
          Indian Head, MD 20640                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.480    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COATS, CHAD T.                                             Check all that apply.
          816 E 23RD AVE                                                Contingent
          Kansas City, MO 64116                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.481    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COATS, MARTEL I.                                           Check all that apply.
          10762 DUPREY                                                  Contingent
          Detroit, MI 48224                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.482    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COBB, DAVID W.                                             Check all that apply.
          903 JOANNE DR                                                 Contingent
          Minooka, IL 60447                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 121 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 134 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.483    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COBENAIS, KELSEY L.                                        Check all that apply.
          1501 7TH AVE S                                                Contingent
          302                                                           Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.484    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COBO MATOM, JOSE                                           Check all that apply.
          3201 CALISLE ST NE                                            Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.485    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COCHRAN, JESSICA J.                                        Check all that apply.
          7131 CODY ST                                                  Contingent
          Shawnee, KS 66203                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.486    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COCKRUM, CHRISTIAN A.                                      Check all that apply.
          1217 ACCOKEEK LANDING DRIVE                                   Contingent
          Accokeek, MD 20607                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 122 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 135 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.487    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CODNER, KYLE R.                                            Check all that apply.
          7800 ILTIS DR                                                 Contingent
          78                                                            Unliquidated
          Urbandale, IA 50322                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.488    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLBURN, NICHALEE                                          Check all that apply.
          580 CIMARRON                                                  Contingent
          Lake Elmo, MN 55042                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.489    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLE, HILARY J.                                            Check all that apply.
          1025 WESTVIEW DR                                              Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.490    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLE, JUSTIN                                               Check all that apply.
          202 BONNACLIFFCT                                              Contingent
          Hermitage, TN 37076                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 123 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 136 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.491    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLE, ROBERT                                               Check all that apply.
          3135 MULLBERRY                                                Contingent
          Toledo, OH 43608                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.492    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLEMAN, MARVIN                                            Check all that apply.
          14720 S CENTRAL                                               Contingent
          Apt. D-106                                                    Unliquidated
          Oak Forest, IL 60452                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.493    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLEY, DANA                                                Check all that apply.
          2106 Barrowfield Rd                                           Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.494    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLLIER, COYLE J.                                          Check all that apply.
          6165 BUNT DR                                                  Contingent
          Fort Wayne, IN 46816                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 124 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 137 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.495    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLLINS, KELLY M.                                          Check all that apply.
          811 37TH AVE N                                                Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.496    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLLINS, KELLY M.                                          Check all that apply.
          811 37TH AVE N                                                Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.497    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLLINS, PATRICK T.                                        Check all that apply.
          22837 ROSALIND AVE                                            Contingent
          Eastpointe, MI 48021                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.498    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLON, DANIEL                                              Check all that apply.
          8503 N Cosby Ave                                              Contingent
          Apt R26                                                       Unliquidated
          Kansas City, MO 64154                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 125 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 138 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.499    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLON, ERIC                                                Check all that apply.
          9723 S KEELER AVE                                             Contingent
          105                                                           Unliquidated
          Oak Lawn, IL 60453                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.500    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLON, ESTUARDO                                            Check all that apply.
          5334 NE ANTIOCH RD                                            Contingent
          Kansas City, MO 64119                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.501    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLON, SERGIO                                              Check all that apply.
          8718 N HELENA AVE                                             Contingent
          Apt C380                                                      Unliquidated
          Kansas City, MO 64154                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.502    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COLORADO BATRES, VICTORINO                                 Check all that apply.
          A.                                                            Contingent
          2930 N ST                                                     Unliquidated
          Apt 3                                                         Disputed
          Lincoln, NE 68510
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 126 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 139 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.503    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COMPTON, ANGIE J.                                          Check all that apply.
          8032 Bienville Dr                                             Contingent
          Apt 201                                                       Unliquidated
          Nashville, TN 37211                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.504    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COMPTON, JACOB E.                                          Check all that apply.
          12410 LIGHTHOUSE WAY DRIVE                                    Contingent
          #H                                                            Unliquidated
          Saint Louis, MO 63141                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.505    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Compton, Jacob E.                                          Check all that apply.
          2340 Layfayette Avenue, Apt 3F                                Contingent
          Saint Louis, MO 63104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.506    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CONARD, TRANAE                                             Check all that apply.
          1382 SILVERDALE CIRCLE                                        Contingent
          Twinsburg, OH 44087                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 127 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 140 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.507    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CONDON, ALYSSA R.                                          Check all that apply.
          2709 SCHOOL DR                                                Contingent
          Rolling Meadows, IL 60008                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.508    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CONKLE, MACKENZY L.                                        Check all that apply.
          2294 S MADISON RD                                             Contingent
          Beloit, WI 53511                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.509    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CONNELL, BAILEY M.                                         Check all that apply.
          807 8TH CT. E.                                                Contingent
          Donahue, IA 52746                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.510    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CONNELL, WILLIAM A.                                        Check all that apply.
          5008 Aldrich Ave. N.                                          Contingent
          Minneapolis, MN 55430                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 128 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 141 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.511    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CONNER, APRIL K.                                           Check all that apply.
          26921 Dumbarton Ct.                                           Contingent
          Elkhart, IN 46514                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.512    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CONNER, CORISA K.                                          Check all that apply.
          26921 DUMBARTON CT                                            Contingent
          Elkhart, IN 46514                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.513    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CONNER, FREDERICK                                          Check all that apply.
          7513 ROSA PARKS                                               Contingent
          Detroit, MI 48206                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.514    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CONTRERAS, GABRIELLA C.                                    Check all that apply.
          2822 WEST HAYES ST                                            Contingent
          Peoria, IL 61605                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 129 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 142 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.515    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CONTRERAS, LUIS M.                                         Check all that apply.
          3631 HOCTOR BLVD                                              Contingent
          Omaha, NE 68108                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.516    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COOK, CARLY                                                Check all that apply.
          818 N 77TH ST.                                                Contingent
          Omaha, NE 68114                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.517    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COOK, RACHEL M.                                            Check all that apply.
          1546 Spring Bay Rd                                            Contingent
          Unit 6                                                        Unliquidated
          East Peoria, IL 61611                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.518    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COON, PARKER J.                                            Check all that apply.
          1995 25TH AVENUE                                              Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 130 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 143 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.519    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COOPER, BOBBIRHEA B.                                       Check all that apply.
          32413 VAN DOVER                                               Contingent
          Saint Clair Shores, MI 48082                                  Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.520    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COPELAND, HARLEY                                           Check all that apply.
          1208 SW SPEAS DR                                              Contingent
          Blue Springs, MO 64014                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.521    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Corbett, Rickey                                            Check all that apply.
          600 Kenilworth Ter #628                                       Contingent
          Washington, DC 20019                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.522    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Corby, Abigail                                             Check all that apply.
          742 Huffine Manor Circle                                      Contingent
          Franklin, TN 37067                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 131 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 144 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.523    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CORDOBA-WILSON, ABENICIO                                   Check all that apply.
          1361 SQUIRE DRIVE                                             Contingent
          Apt 3                                                         Unliquidated
          South Bend, IN 46637                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.524    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CORK, KELSEY L.                                            Check all that apply.
          2315 BENJAMIN ST. NE                                          Contingent
          Minneapolis, MN 55418                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.525    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CORMICAN, CASSIDY L.                                       Check all that apply.
          701 7th Avenue South                                          Contingent
          #5                                                            Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.526    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CORNELL, CASEY R.                                          Check all that apply.
          1965 SILVER BELL RD                                           Contingent
          Unit 315                                                      Unliquidated
          Saint Paul, MN 55122                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 132 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 145 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.527    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CORNER, TARYN N.                                           Check all that apply.
          25767 GROVE LN                                                Contingent
          Warrenville, IL 60555                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.528    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CORPUS, GABRIELLE                                          Check all that apply.
          14080 HARRISON ROAD                                           Contingent
          Grand Rapids, OH 43522                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.529    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Corrigan, Krista J.                                        Check all that apply.
          737 LARPENTEUR AVE E #B                                       Contingent
          Saint Paul, MN 55117                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.530    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CORRIGAN, MATTHEW E.                                       Check all that apply.
          3590 RIVER RD SE                                              Contingent
          Clear Lake, MN 55319                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 133 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 146 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.531    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CORRIGAN, SEAN P.                                          Check all that apply.
          4083 DIAMOND DR                                               Contingent
          Saint Paul, MN 55122                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.532    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CORTADA, KELLY E.                                          Check all that apply.
          15827 SW 61 ST                                                Contingent
          Miami, FL 33193                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.533    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CORTES QUEVEDO, CELESTINO                                  Check all that apply.
          7720 4TH Ave S #305                                           Contingent
          Minneapolis, MN 55423                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.534    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Cortes, Jesus                                              Check all that apply.
          9719 Tennyson Ct.                                             Contingent
          Saint Louis, MO 63114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 134 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 147 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.535    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Cortez, Javier                                             Check all that apply.
          1101 Iroquois #2227                                           Contingent
          Naperville, IL 60563                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.536    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COSTELLO, GABRIELLE                                        Check all that apply.
          130 E 900 N                                                   Contingent
          Decatur, IN 46733                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.537    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COTHAM, ANTHONY                                            Check all that apply.
          500 PRINCE ST                                                 Contingent
          Pekin, IL 61554                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.538    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COTHRAN, FRANCES B.                                        Check all that apply.
          7046 N. OLIVE                                                 Contingent
          #F                                                            Unliquidated
          Kansas City, MO 64118                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 135 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 148 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.539    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COTTOM, TYMIKIA                                            Check all that apply.
          11106 CAPTAINS VIEW LANE                                      Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.540    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Coulter, Alyssa                                            Check all that apply.
          3412 Seward Avenue                                            Contingent
          Rockford, IL 61108                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.541    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COUTINO, MARIA DE JESSUS J.                                Check all that apply.
          1 GARDEN GLAND                                                Contingent
          Saint Paul, MN 55128                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.542    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COVINGTON, STEVE M.                                        Check all that apply.
          5911 N UNIVERSITY ST                                          Contingent
          Peoria, IL 61614                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 136 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 149 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.543    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          COX, MARY E.                                               Check all that apply.
          821 PEMBERTON DR                                              Contingent
          Fort Wayne, IN 46805                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.544    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Cox, Rebecca L.                                            Check all that apply.
          3217 Holland Lane                                             Contingent
          Nashville, TN 37218                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.545    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRAIN, ALEXANDRA                                           Check all that apply.
          3440 Turfway Lane                                             Contingent
          Antioch, TN 37013                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.546    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRANDALL, JENNIFER A.                                      Check all that apply.
          118 27th Ave N                                                Contingent
          Saint Cloud, MN 56303                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 137 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 150 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.547    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Crandall, Kayla M.                                         Check all that apply.
          4604 Blystone Valley Drive                                    Contingent
          Maumee, OH 43537                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.548    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRANE, JEFFERY S.                                          Check all that apply.
          16476 Dodd Lane                                               Contingent
          Lakeville, MN 55044                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.549    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRAWFORD, NATHAN                                           Check all that apply.
          1320 17TH AVE S                                               Contingent
          Moorhead, MN 56560                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.550    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRIPE, HALEY                                               Check all that apply.
          3201 PORTAGE BLVD.                                            Contingent
          29                                                            Unliquidated
          Fort Wayne, IN 46802                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 138 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 151 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.551    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRISS, JONATHAN C.                                         Check all that apply.
          2345 IDLEWOOD DRIVE                                           Contingent
          Indianapolis, IN 46240                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.552    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRISTIANY, POLETTE                                         Check all that apply.
          4157 JAMES AVE N                                              Contingent
          Minneapolis, MN 55412                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.553    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRONEN, NATALIE T.                                         Check all that apply.
          9283 ORIOLE LANE                                              Contingent
          Monticello, MN 55362                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.554    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CROSBY, LORENZO T.                                         Check all that apply.
          2619 ABBEY DR                                                 Contingent
          Apt 3                                                         Unliquidated
          Fort Wayne, IN 46835                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 139 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 152 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.555    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CROSS, ABIGAIL A.                                          Check all that apply.
          2608 54TH STREET                                              Contingent
          Des Moines, IA 50310                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.556    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CROXTON, CHLOE D.                                          Check all that apply.
          2409 WEST 67TH STREET                                         Contingent
          Davenport, IA 52806                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.557    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CROXTON, CHLOE D.                                          Check all that apply.
          2409 WEST 67TH STREET                                         Contingent
          Davenport, IA 52806                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.558    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRUZ, EVANGELINA S.                                        Check all that apply.
          700 W MEADE BLVD                                              Contingent
          32                                                            Unliquidated
          Franklin, TN 37064                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 140 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 153 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.559    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRUZ, LUIS A.                                              Check all that apply.
          9388 Home Circle                                              Contingent
          Des Plaines, IL 60016                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.560    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRUZ, MARISOL                                              Check all that apply.
          5519 INLAND DR                                                Contingent
          Kansas City, KS 66106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.561    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRUZ, MELANIE N.                                           Check all that apply.
          11137 PLUMBROOK RD                                            Contingent
          Sterling Heights, MI 48312                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.562    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRUZ, NAYELI                                               Check all that apply.
          1031 S. 28 ST                                                 Contingent
          Omaha, NE 68105                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 141 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 154 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.563    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CRUZ, OLIVER                                               Check all that apply.
          1304 WEST BRANCH RD                                           Contingent
          Winnetka, IL 60093                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.564    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CUAHUIZO, ODILON                                           Check all that apply.
          1029 E Behrends Ave                                           Contingent
          Peoria, IL 61603                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.565    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CUBA, KIRSTIN                                              Check all that apply.
          2238 ORCHARD ST                                               Contingent
          Apt 1                                                         Unliquidated
          Lincoln, NE 68503                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.566    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CUCCARO, MARIA A.                                          Check all that apply.
          101 FOXWOOD DR                                                Contingent
          Clinton, PA 15026                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 142 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 155 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.567    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CULLEN, COURTNEY M.                                        Check all that apply.
          2327 CLIFTON FORGE DR                                         Contingent
          Saint Louis, MO 63131                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.568    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CUNDIFF, CRAIG A.                                          Check all that apply.
          3701 MONTICELLO                                               Contingent
          Cleveland, OH 44121                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.569    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CUNNINGHAM, TIMOTHY D.                                     Check all that apply.
          12422 MAGNOLIA ST                                             Contingent
          Minneapolis, MN 55448                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.570    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CURRIE, DELILIAH                                           Check all that apply.
          5928 FREEMAN AVE                                              Contingent
          Kansas City, KS 66102                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 143 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 156 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.571    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CURRY, ERIC E.                                             Check all that apply.
          372 ABBEDALE CT                                               Contingent
          Carmel, IN 46032                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.572    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CUTLER, AJ M.                                              Check all that apply.
          1302 WILLOWBROOK DR                                           Contingent
          Saint Louis, MO 63146                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.573    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CYRKIEL, NICHOLAS                                          Check all that apply.
          6230 W. 64TH PL.                                              Contingent
          1GW                                                           Unliquidated
          Chicago, IL 60638                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.574    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CZAPLEWSKI, DAVID                                          Check all that apply.
          6S330 GREENWICH COURT                                         Contingent
          Naperville, IL 60540                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 144 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 157 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.575    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          CZYZ, ELENA                                                Check all that apply.
          2850 SWIFT AVENUE                                             Contingent
          202                                                           Unliquidated
          Kansas City, MO 64116                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.576    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAGGETT, KEVIN M.                                          Check all that apply.
          1217 S NORTON AVE                                             Contingent
          Sioux Falls, SD 57105                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.577    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAHLE, MARGARET M.                                         Check all that apply.
          620 10th Avenue North                                         Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.578    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAILEY, PATRICK R.                                         Check all that apply.
          8507 NW WINTER AVE                                            Contingent
          Kansas City, MO 64153                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 145 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 158 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.579    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Dale-Derks, Thomas J.                                      Check all that apply.
          2 Union Way                                                   Contingent
          Saint Charles, MO 63303                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.580    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DALTON, AARION                                             Check all that apply.
          8854 CARRIAGE DR                                              Contingent
          Lenexa, KS 66215                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.581    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DALTON, PATRICIA                                           Check all that apply.
          9219 Prest                                                    Contingent
          Detroit, MI 48228                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.582    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Dalton, Patricia                                           Check all that apply.
          9219 Prest                                                    Contingent
          Detroit, MI 48228                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 146 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 159 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.583    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DALY, BETSY A.                                             Check all that apply.
          3563 BLUE JAY WAY                                             Contingent
          207                                                           Unliquidated
          Saint Paul, MN 55123                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.584    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Daly, Eileen T.                                            Check all that apply.
          14408 S. Blackfeather Drive                                   Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.585    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DALY, JOSHUA T.                                            Check all that apply.
          7606 BORMAN WAY                                               Contingent
          Inver Grove Heights, MN 55076                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.586    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DALZIEL, TAYLOR                                            Check all that apply.
          16632 W 144TH ST                                              Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 147 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 160 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.587    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAMEWOOD, HALIEY N.                                        Check all that apply.
          3032 SOUTH HAMPTON DRIVE                                      Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.588    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAMMEN, ANNA M.                                            Check all that apply.
          112 TYLER COURT                                               Contingent
          Saint Stephen, MN 56375                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.589    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DANGANAN, ROBERT M.                                        Check all that apply.
          12549 LIGHTHOUSE WAY                                          Contingent
          Saint Louis, MO 63141                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.590    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DANIEL, ELIZABETH R.                                       Check all that apply.
          303 N SUMMIT AVE                                              Contingent
          Sioux Falls, SD 57104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 148 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 161 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.591    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Daniels, Jordan                                            Check all that apply.
          14039 Woodside St                                             Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.592    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DANIELS, KEVIN                                             Check all that apply.
          1125 29TH ST. N.E.                                            Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.593    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DARNELL, THOMAS                                            Check all that apply.
          4503 BURDETTE STREET                                          Contingent
          Omaha, NE 68111                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.594    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DARRELL, CRYSTAL                                           Check all that apply.
          7041 N BALES AVE                                              Contingent
          115                                                           Unliquidated
          Kansas City, MO 64119                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 149 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 162 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.595    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DASE - FORTNER, COURTLAND                                  Check all that apply.
          1114 BROADWAY ST.                                             Contingent
          Apt B                                                         Unliquidated
          Pekin, IL 61554                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.596    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAUGHERTY, DEBORIA N.                                      Check all that apply.
          7212 CIMMARON ASH CT                                          Contingent
          Clinton, MD 20735                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.597    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAVIS, AIRENLAREE                                          Check all that apply.
          240 EAST GRAND BLVD                                           Contingent
          Detroit, MI 48207                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.598    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAVIS, ALFRED                                              Check all that apply.
          724 WEST 15TH STREET                                          Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 150 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 163 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.599    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAVIS, ANDREA                                              Check all that apply.
          1231 S 121ST PLZ                                              Contingent
          111                                                           Unliquidated
          Omaha, NE 68144                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.600    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAVIS, BRANDI                                              Check all that apply.
          2501 N 87TH ST E                                              Contingent
          Apt E                                                         Unliquidated
          Lincoln, NE 68507                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.601    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Davis, Calvin L.                                           Check all that apply.
          270 Courtney Ct.                                              Contingent
          Northville, MI 48167                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.602    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAVIS, CONNOR L.                                           Check all that apply.
          14212 W 124TH TERR                                            Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 151 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 164 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.603    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAVIS, DANIELLE                                            Check all that apply.
          228 EAST ELMHURST                                             Contingent
          Pittsburgh, PA 15220                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.604    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAVIS, JASMIN                                              Check all that apply.
          811 NORTH 70TH STREET                                         Contingent
          Kansas City, KS 66112                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.605    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAVIS, JOHN                                                Check all that apply.
          972 EDGERTON                                                  Contingent
          Saint Paul, MN 55130                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.606    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAVIS, MOLLY                                               Check all that apply.
          709 N HAY LAKE RD                                             Contingent
          Saint Paul, MN 55123                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 152 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 165 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.607    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAVIS, TIMOTHY J.                                          Check all that apply.
          11013 LAFAYETTE PLZ                                           Contingent
          Omaha, NE 68154                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.608    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAVY, ASHLEY                                               Check all that apply.
          266 ASPEN LANE                                                Contingent
          Highland Park, IL 60035                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.609    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DAYS, TEHRYN                                               Check all that apply.
          5701 HALFMOON COURT                                           Contingent
          Waldorf, MD 20603                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.610    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DE COSS HERNANDEZ, DIMAS                                   Check all that apply.
          2114 FOREST AVE                                               Contingent
          Des Moines, IA 50311                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 153 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 166 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.611    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DE JESUS PEREZ, INGRID                                     Check all that apply.
          1213 Hudson                                                   Contingent
          Peoria, IL 61604                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.612    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DE LA CRUZ, ESTHER                                         Check all that apply.
          14445 S Ravinia Ave                                           Contingent
          Apt 1E                                                        Unliquidated
          Orland Park, IL 60462                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.613    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DE LA FUENTE, LEOBARDO                                     Check all that apply.
          12908 S RAMSGATE DR                                           Contingent
          Apt A                                                         Unliquidated
          Olathe, KS 66062                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.614    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DE LA ROSA, JACQUELINE                                     Check all that apply.
          1861 39TH ST S                                                Contingent
          302                                                           Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 154 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 167 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.615    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DE ORTEGA, EVELYN                                          Check all that apply.
          604 S. Williams Ave                                           Contingent
          Apt 7                                                         Unliquidated
          Sioux Falls, SD 57105                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.616    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DEA, CASEY                                                 Check all that apply.
          2270 13TH AVE. E.                                             Contingent
          Saint Paul, MN 55109                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.617    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Deal, Paige                                                Check all that apply.
          8277 S. Quartermoon Drive                                     Contingent
          Pendleton, IN 46064                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.618    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DECANINI, KATRINA                                          Check all that apply.
          18747 INNSBROOK DR                                            Contingent
          Apt 1                                                         Unliquidated
          Northville, MI 48168                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 155 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 168 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.619    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DECHAINE, COURTNEY                                         Check all that apply.
          2000 High Street                                              Contingent
          Des Moines, IA 50309                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.620    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DEE, ANTHONY D.                                            Check all that apply.
          5310 N EUCLID                                                 Contingent
          Unit 716                                                      Unliquidated
          Saint Louis, MO 63115                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.621    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DEETER, BRAD                                               Check all that apply.
          8808 CHELTENHAM ROAD                                          Contingent
          Indianapolis, IN 46256                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.622    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DEGANTE, GUADALUPE                                         Check all that apply.
          915 N 48TH ST                                                 Contingent
          Apt #2                                                        Unliquidated
          Omaha, NE 68132                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 156 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 169 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.623    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DELACERDA, RICARDO                                         Check all that apply.
          1724 L ST                                                     Contingent
          4F                                                            Unliquidated
          Lincoln, NE 68508                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.624    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DeLaFuente, Leobardo                                       Check all that apply.
          12908 S. Ramsgate Drive, Apt.                                 Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.625    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Delgadillo, Lara, Juan F.                                  Check all that apply.
          6630 Cody Drive #4104                                         Contingent
          West Des Moines, IA 50266                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.626    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DELGADO AVALOS, JUAN                                       Check all that apply.
          10024 BRECKENRINGE RD                                         Contingent
          Saint Ann, MO 63074                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 157 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 170 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.627    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DELGADO, CARLOS                                            Check all that apply.
          2276 NICHOLS RD                                               Contingent
          2D                                                            Unliquidated
          Arlington Heights, IL 60004                                   Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.628    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DELGADO, GABRIEL                                           Check all that apply.
          904 9TH ST                                                    Contingent
          Winnetka, IL 60093                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.629    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DELGADO, RAYMUNDO L.                                       Check all that apply.
          2927 WESTBROOK DR                                             Contingent
          410                                                           Unliquidated
          Fort Wayne, IN 46805                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.630    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DELGAISO, AUDREY N.                                        Check all that apply.
          1250 WOODCHASE LN                                             Contingent
          Apt B                                                         Unliquidated
          Chesterfield, MO 63017                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 158 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 171 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.631    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DELL, DANIELLE M.                                          Check all that apply.
          8801 GRACE                                                    Contingent
          Utica, MI 48317                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.632    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Dello Iacono, Dominica F.                                  Check all that apply.
          2211 Abbey Drive #4                                           Contingent
          Fort Wayne, IN 46805                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.633    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DeLoss Henkler, Robyn G.                                   Check all that apply.
          11990 101st Ave N                                             Contingent
          Osseo, MN 55369                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.634    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DELOSSANTOS, PRISCILLA                                     Check all that apply.
          3408 W 124TH ST                                               Contingent
          Alsip, IL 60803                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 159 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 172 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.635    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Demoro, Ashley                                             Check all that apply.
          3923 NW 82nd Street                                           Contingent
          Kansas City, MO 64151                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.636    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Depasse, Riva L.                                           Check all that apply.
          736 Wenzell Avenue                                            Contingent
          Pittsburgh, PA 15216                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.637    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Deren, David M.                                            Check all that apply.
          2850 Southampton Drive #113                                   Contingent
          Rolling Meadows, IL 60008                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.638    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Deschamps, Thomas M.                                       Check all that apply.
          23031 Purdue Ave.                                             Contingent
          Farmington, MI 48336                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 160 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 173 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.639    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DETTMER, TAYLER L.                                         Check all that apply.
          10 SURREY LANE                                                Contingent
          314                                                           Unliquidated
          Grabill, IN 46741                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.640    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Deutz, Courtney                                            Check all that apply.
          801 University Avenue SE #15                                  Contingent
          Minneapolis, MN 55414                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.641    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DEWEESE, KARI A.                                           Check all that apply.
          1801 CENTRAL                                                  Contingent
          Detroit, MI 48209                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.642    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Diaz Cedillo, Doris E.                                     Check all that apply.
          4200 56th Ave                                                 Contingent
          Bladensburg, MD 20710                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 161 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 174 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.643    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DIAZ, ANGEL A.                                             Check all that apply.
          305 E ELM ST                                                  Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.644    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Diaz, Angel A.                                             Check all that apply.
          305 E. Elm Street                                             Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.645    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Diaz, Daniel                                               Check all that apply.
          5471 Alexandra Dr                                             Contingent
          Lake in the Hills, IL 60156                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.646    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DIAZ, DARIO                                                Check all that apply.
          619 TAYLOR ST                                                 Contingent
          Davenport, IA 52802                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 162 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 175 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.647    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DIAZ, DESTYNA F.                                           Check all that apply.
          211 NORTH 2ND ST.                                             Contingent
          #A                                                            Unliquidated
          Waterville, OH 43566                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.648    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DIAZ, DIANA                                                Check all that apply.
          131 SOUTH HURON DR.                                           Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.649    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Diaz, Dominguez, Luis Fernando                             Check all that apply.
          7720 4th Avenue South #305                                    Contingent
          Minneapolis, MN 55423                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.650    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DIAZ, EFRAIN                                               Check all that apply.
          9127 ST HWY 25 NE                                             Contingent
          Apt 737                                                       Unliquidated
          Monticello, MN 55362                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 163 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 176 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.651    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DIAZ, GERLIN                                               Check all that apply.
          1524 EBURT DR                                                 Contingent
          89                                                            Unliquidated
          Columbia, TN 38401                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.652    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DIAZ, JORDAN                                               Check all that apply.
          1629 ROOSEVELT RD.                                            Contingent
          Machesney Park, IL 61115                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.653    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Diaz, Marcio                                               Check all that apply.
          5621 Delaware Drive                                           Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.654    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DIAZ, MARTA M.                                             Check all that apply.
          7325 MATTHEW ST                                               Contingent
          Fairview, TN 37062                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 164 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 177 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.655    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Diaz, Tomas                                                Check all that apply.
          152 KING AVE                                                  Contingent
          Dundee, IL 60118                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.656    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DIAZ, TRESSA N.                                            Check all that apply.
          3721 BRENTWOOD DR.                                            Contingent
          South Bend, IN 46628                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.657    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DICKERSON, MARISSA L.                                      Check all that apply.
          2099 MARLINDALE RD                                            Contingent
          Cleveland, OH 44118                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.658    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DICKMAN, KATIE                                             Check all that apply.
          5624 ELAINE DR                                                Contingent
          Rockford, IL 61108                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 165 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 178 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.659    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DIEFENBACHER, SAMANTHA                                     Check all that apply.
          6420 ROLLING HILLS DRIVE                                      Contingent
          Fort Wayne, IN 46804                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.660    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DIFIORE, MCKENZIE                                          Check all that apply.
          3001 BRANCH AVENUE                                            Contingent
          825                                                           Unliquidated
          Temple Hills, MD 20748                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.661    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DINKEL, BENJAMIN J.                                        Check all that apply.
          184 Arlene Court                                              Contingent
          Apt A                                                         Unliquidated
          Wheeling, IL 60090                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.662    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DISSER, RHYAN L.                                           Check all that apply.
          7381 TAOS TRAIL                                               Contingent
          Indianapolis, IN 46219                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 166 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 179 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.663    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Dixon, Kisha                                               Check all that apply.
          6142 Farrow Avenue #C                                         Contingent
          Kansas City, KS 66104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.664    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DJURASEVIC, ANDRIJANA                                      Check all that apply.
          14619 ALPENA DR                                               Contingent
          Sterling Heights, MI 48313                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.665    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOBKIN, MICHAEL                                            Check all that apply.
          2715 N. ARLINGTON HEIGHTS RD                                  Contingent
          Arlington Heights, IL 60004                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.666    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOBSON, LAMAR                                              Check all that apply.
          1852 NW 93 TERRACE                                            Contingent
          Miami, FL 33147                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 167 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 180 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.667    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOEDEN, GRACE S.                                           Check all that apply.
          911 S 3RD ST                                                  Contingent
          Beresford, SD 57004                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.668    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOERING, DANA                                              Check all that apply.
          4340 CLEARWATER ROAD                                          Contingent
          204                                                           Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.669    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOLEZAL, JORDAN A.                                         Check all that apply.
          1340 HILLCREST DR                                             Contingent
          203                                                           Unliquidated
          Cuyahoga Falls, OH 44221                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.670    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Dolge, Kristen M.                                          Check all that apply.
          1400 Laurel Avenue W. #603                                    Contingent
          Minneapolis, MN 55403                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 168 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 181 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.671    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOMINA, AMY                                                Check all that apply.
          16514 S DORCHESTER P                                          Contingent
          Lockport, IL 60441                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.672    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOMINGUEZ, LUIS                                            Check all that apply.
          6204 NEBRASKA AVE.                                            Contingent
          Kansas City, KS 66102                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.673    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOMONOSKE, TANNER K.                                       Check all that apply.
          4936 47TH STREET SOUTH                                        Contingent
          Apt 108                                                       Unliquidated
          Fargo, ND 58104                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.674    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Donahue, Connor                                            Check all that apply.
          14182 W 138th Terrace                                         Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 169 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 182 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.675    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Donaldson, Javonte D.                                      Check all that apply.
          4471 Vasey Avenue                                             Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.676    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Dormanesh, Carol                                           Check all that apply.
          1624 Florence Road                                            Contingent
          New Cumberland, WV 26047                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.677    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOROW, AMBER                                               Check all that apply.
          920 MULBERRY LANE                                             Contingent
          West Fargo, ND 58078                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.678    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DORSETTE, TAMARA R.                                        Check all that apply.
          2328 STANEHOPE                                                Contingent
          Grosse Pointe, MI 48236                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 170 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 183 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.679    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOSS, RENEE R.                                             Check all that apply.
          1765 EARLHAM RD                                               Contingent
          Winterset, IA 50273                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.680    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOTY, OLIVIA                                               Check all that apply.
          1788 ANDOVER LANE                                             Contingent
          Crystal Lake, IL 60014                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.681    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Doty, Taylor M.                                            Check all that apply.
          1633 W. 35th Street                                           Contingent
          Davenport, IA 52806                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.682    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOUANGPANGNA, DONNA                                        Check all that apply.
          2504 PARK DR                                                  Contingent
          Saint Cloud, MN 56303                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 171 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 184 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.683    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOUGLAS, MAYA V.                                           Check all that apply.
          5818 ELDEN DR.                                                Contingent
          Sylvania, OH 43560                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.684    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOW, DILLON A.                                             Check all that apply.
          11763 S. ALCAN                                                Contingent
          Building 10                                                   Unliquidated
          Olathe, KS 66062                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.685    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOWD, ABIGAIL M.                                           Check all that apply.
          105 42ND ST.                                                  Contingent
          Des Moines, IA 50312                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.686    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOWD, ABIGAIL M.                                           Check all that apply.
          105 42ND ST.                                                  Contingent
          Des Moines, IA 50312                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 172 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 185 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.687    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOWNEY, KATLYN                                             Check all that apply.
          704 FOX RIDGE RD                                              Contingent
          Eldridge, IA 52748                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.688    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DOYLE, SAMONE D.                                           Check all that apply.
          902 RIDGEWOOD DR                                              Contingent
          #4                                                            Unliquidated
          Fort Wayne, IN 46805                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.689    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DUAX, KATIE R.                                             Check all that apply.
          723 S CLARK ST                                                Contingent
          Davenport, IA 52802                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.690    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DUCKETT, MORGAN P.                                         Check all that apply.
          2343 MILL RACE CT.                                            Contingent
          Holland, OH 43528                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 173 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 186 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.691    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DUFF, DELONTE E.                                           Check all that apply.
          4753 SUMMERTIME DR                                            Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.692    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Dufoe, Pedro                                               Check all that apply.
          1852 Hutchins Avenue                                          Contingent
          Rockford, IL 61104                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.693    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Duggan, Breanna M.                                         Check all that apply.
          225 4th Avenue SE #205                                        Contingent
          Osseo, MN 55369                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.694    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DULLUM, DANIEL P.                                          Check all that apply.
          5450 DOUGLAS DR N                                             Contingent
          Apt 324                                                       Unliquidated
          Minneapolis, MN 55429                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 174 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 187 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.695    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Dumas, William D.                                          Check all that apply.
          31775 Kingswoods Sq.                                          Contingent
          Farmington, MI 48334                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.696    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DUNN, ALEXIS N.                                            Check all that apply.
          1147 HAMPSHIRE DR.                                            Contingent
          Canton, MI 48188                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.697    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DUNN, JENNIFER L.                                          Check all that apply.
          8819 NEVADA AVE N                                             Contingent
          Minneapolis, MN 55445                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.698    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DUNN, TANIYA                                               Check all that apply.
          5314 BASS PL SE                                               Contingent
          Washington, DC 20019                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 175 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 188 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.699    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DUNNE, KIANDRA M.                                          Check all that apply.
          519 1/2 9TH ST                                                Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.700    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DUNNIVANT, BRANDON S.                                      Check all that apply.
          500 LYNN CREEK RD                                             Contingent
          Lynnville, TN 38472                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.701    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DUPREE, LESLIE C.                                          Check all that apply.
          244 E. 246 ST.                                                Contingent
          Euclid, OH 44123                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.702    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DVORAK, LARA R.                                            Check all that apply.
          6723 STATE AVE                                                Contingent
          Kansas City, KS 66102                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 176 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 189 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.703    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DYBRO, ANNA H.                                             Check all that apply.
          1246 ISLAND VIEW DRIVE                                        Contingent
          Sherrard, IL 61281                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.704    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          DYBRO, LAURA E.                                            Check all that apply.
          1246 ISLAND VIEW DRIVE                                        Contingent
          Sherrard, IL 61281                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.705    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Earle, Krystle E.                                          Check all that apply.
          6974 Heather Drive                                            Contingent
          Bryans Road, MD 20616                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.706    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EASTMAN, COURTNEY                                          Check all that apply.
          11255 Evans St                                                Contingent
          Apt #2                                                        Unliquidated
          Omaha, NE 68164                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 177 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 190 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.707    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EBERLY, JOSEPH H.                                          Check all that apply.
          20600 CARIS ROAD                                              Contingent
          Bowling Green, OH 43402                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.708    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ECKER, ALEXANDER C.                                        Check all that apply.
          37706 MUNGER DR                                               Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.709    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ECKMAN, JENNIFER                                           Check all that apply.
          1635 Zurich Drive                                             Contingent
          Spring Hill, TN 37174                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.710    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EDDY, ANNMARIE                                             Check all that apply.
          2400 W 93RD ST                                                Contingent
          Minneapolis, MN 55431                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 178 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 191 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.711    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EDLUND-GIBBONS, MICHAEL                                    Check all that apply.
          1100 EAST DIVISION ST.                                        Contingent
          311                                                           Unliquidated
          Saint Cloud, MN 56304                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.712    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EDMISTON, SHANNA                                           Check all that apply.
          9843 DUTCH CREEK DR                                           Contingent
          Anamosa, IA 52205                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.713    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EDSALL, RYANE                                              Check all that apply.
          1804 West 72nd Street                                         Contingent
          Indianapolis, IN 46260                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.714    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EDWARDS, SUSAN A.                                          Check all that apply.
          314 CELESTIAL LANE                                            Contingent
          Hixson, TN 37343                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 179 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 192 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.715    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EGAN, JORDAN R.                                            Check all that apply.
          1082 W LAKE DR                                                Contingent
          Detroit Lakes, MN 56501                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.716    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EIDE, MITCHELL D.                                          Check all that apply.
          18131 68TH PLACE NORTH                                        Contingent
          Osseo, MN 55311                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.717    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EIDEMILLER, MICHAEL J.                                     Check all that apply.
          38197 SUMMERS ST.                                             Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.718    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EIDEMILLER, THOMAS                                         Check all that apply.
          38197 SUMMERS ST                                              Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 180 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 193 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.719    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EIESLAND, AARON N.                                         Check all that apply.
          1708 4 1/2 AVE NORTH                                          Contingent
          Sauk Rapids, MN 56379                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.720    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Eischen, Brandi L.                                         Check all that apply.
          510 Butternut Lane                                            Contingent
          Toledo, OH 43615                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.721    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Eischen, Brandi L.                                         Check all that apply.
          5913 Meteor Avenue                                            Contingent
          Toledo, OH 43623                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.722    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EL-GOTHAMY, NADINE                                         Check all that apply.
          7822 CAMPBELL                                                 Contingent
          Taylor, MI 48180                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 181 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 194 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.723    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ELLIS, RYAN T.                                             Check all that apply.
          1911 S. BOEKE ST                                              Contingent
          Kansas City, KS 66103                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.724    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ELLISON, RENEE                                             Check all that apply.
          2501 N STREEET                                                Contingent
          206                                                           Unliquidated
          Washington, DC 20019                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.725    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ELROD, ALEXUS J.                                           Check all that apply.
          1309 W 85TH STREET                                            Contingent
          Sioux Falls, SD 57108                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.726    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ELSER, JESSICA L.                                          Check all that apply.
          16 CHAPELRIDGE CIR                                            Contingent
          Apt D                                                         Unliquidated
          Marion, IA 52302                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 182 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 195 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.727    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ELWELL, BRITTNEY                                           Check all that apply.
          7737 MARTY ST                                                 Contingent
          Overland Park, KS 66204                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.728    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EMBREE, JENNA                                              Check all that apply.
          8721 NEWLAND AVENUE                                           Contingent
          Oak Lawn, IL 60453                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.729    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ENDSLEY, HAYDEN C.                                         Check all that apply.
          670 Bentley Dr                                                Contingent
          #2                                                            Unliquidated
          Marion, IA 52302                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.730    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ENGBERG, CONNOR C.                                         Check all that apply.
          27147 476TH AVE                                               Contingent
          Harrisburg, SD 57032                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 183 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 196 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.731    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ENGEL, CLAYTON                                             Check all that apply.
          4325 10TH AVE S #313                                          Contingent
          Fargo, ND 58103                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.732    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ENGLISH, GRACE L.                                          Check all that apply.
          7614 WESTFORD COURT                                           Contingent
          Fort Wayne, IN 46835                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.733    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ENRIQUE, LOUIS E.                                          Check all that apply.
          700 WEST MEADE BLVD                                           Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.734    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ERAZO PALMA, CLAUDIA D.                                    Check all that apply.
          6653 TOWER DRIVE                                              Contingent
          204                                                           Unliquidated
          Alexandria, VA 22306                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 184 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 197 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.735    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ERDNER, NIKI L.                                            Check all that apply.
          52 HATFIELD LANE                                              Contingent
          Canonsburg, PA 15317                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.736    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ERICKSON, ANDREW                                           Check all that apply.
          3148 S CHICAGO AVE                                            Contingent
          Superior, WI 54880                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.737    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Erickson, Christopher J.                                   Check all that apply.
          608 CENTRAL AVE                                               Contingent
          Osseo, MN 55369                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.738    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ERICKSON, ISABEL E.                                        Check all that apply.
          2109 COUNTY HIGHWAY 4                                         Contingent
          Roanoke, IL 61561                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 185 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 198 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.739    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ERICKSON, RONNIE L.                                        Check all that apply.
          4971 BONGARD WAY                                              Contingent
          Inver Grove Heights, MN 55076                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.740    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ernest, Austin C.                                          Check all that apply.
          4556 12th Street S.                                           Contingent
          Moorhead, MN 56560                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.741    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ERZINGER, ERIN A.                                          Check all that apply.
          1781 QUEENSBURY CIRCLE                                        Contingent
          Hoffman Estates, IL 60169                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.742    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ESCOBAR JUAREZ, DUNIA                                      Check all that apply.
          1070 N WHEELING RD. APT 1B                                    Contingent
          Mount Prospect, IL 60056                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 186 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 199 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.743    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Escobedo, Josue                                            Check all that apply.
          43001 Northville Place                                        Contingent
          Apt 2019                                                      Unliquidated
          Northville, MI 48167                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.744    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ESLICK, ARLEE T.                                           Check all that apply.
          2201 CREEK DR.                                                Contingent
          Lewisburg, TN 37091                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.745    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Espino, Flor                                               Check all that apply.
          228 52nd Street #34                                           Contingent
          West Des Moines, IA 50265                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.746    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ESPINOZA JIMENEZ, ARNALDO                                  Check all that apply.
          225 ROCKHURST RD                                              Contingent
          Bolingbrook, IL 60440                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 187 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 200 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.747    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ESPINOZA, LUIS                                             Check all that apply.
          4505 E BELMONT ST                                             Contingent
          Sioux Falls, SD 57103                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.748    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ESTEFANIA, RAUL                                            Check all that apply.
          3367 HILLANDALE RD                                            Contingent
          Apt C                                                         Unliquidated
          Davenport, IA 52806                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.749    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ESTES, NICOLE M.                                           Check all that apply.
          11931 19 MILE RD                                              Contingent
          Sterling Heights, MI 48313                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.750    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ESTRADA, BEATRIZ                                           Check all that apply.
          1914 W GARDEN                                                 Contingent
          Peoria, IL 61604                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 188 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 201 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.751    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ESTRADA, CORA M.                                           Check all that apply.
          1845 E FOX ST                                                 Contingent
          South Bend, IN 46613                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.752    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ESTRADA, MARIA                                             Check all that apply.
          2000 Upland Dr.                                               Contingent
          Franklin, TN 37067                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.753    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EVANS, KATRYNA C.                                          Check all that apply.
          4453 LAKEPOINTE                                               Contingent
          Detroit, MI 48224                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.754    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EVANS, KAYLYN T.                                           Check all that apply.
          4453 LAKEPOINTE                                               Contingent
          Detroit, MI 48224                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 189 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 202 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.755    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EWERS, DEANNA N.                                           Check all that apply.
          7014 N OLIVE ST                                               Contingent
          Apt F                                                         Unliquidated
          Kansas City, MO 64118                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.756    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          EWING, ALONZO                                              Check all that apply.
          5857 PLYMOUTH AVE                                             Contingent
          Saint Louis, MO 63112                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.757    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FABEAN, MARIAH O.                                          Check all that apply.
          1180 PORTER RD                                                Contingent
          White Lake, MI 48383                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.758    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FABIANN, RODNEY A.                                         Check all that apply.
          506 CALIFORNIA HOLLOW RD                                      Contingent
          Imperial, PA 15126                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 190 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 203 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.759    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FAC, LIDIA                                                 Check all that apply.
          9111 W52nd st                                                 Contingent
          Indianapolis, IN 46234                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.760    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FAETH, KATHERINE O.                                        Check all that apply.
          517 RIDGELINE DR                                              Contingent
          Adel, IA 50003                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.761    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FAH, SADIE                                                 Check all that apply.
          457 INDIAN RD SE                                              Contingent
          Cedar Rapids, IA 52403                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.762    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FAIRCHILD, RAYMOND F.                                      Check all that apply.
          133 W. MARKET STREET 292                                      Contingent
          Indianapolis, IN 46204                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 191 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 204 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.763    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FAIST, RYAN M.                                             Check all that apply.
          1330 SQUIRE DRIVE                                             Contingent
          #D                                                            Unliquidated
          South Bend, IN 46637                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.764    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FALK, ALYSIA S.                                            Check all that apply.
          1717 MAIN STREET                                              Contingent
          Aliquippa, PA 15001                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.765    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FALKE, JACOB A.                                            Check all that apply.
          302 DICKENS DRIVE                                             Contingent
          Toledo, OH 43614                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.766    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FALKMAN, AUSTIN D.                                         Check all that apply.
          13865 88TH COURT NE                                           Contingent
          Elk River, MN 55330                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 192 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 205 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.767    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Farfan, Maura                                              Check all that apply.
          1904 N. 86th Street                                           Contingent
          Kansas City, KS 66112                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.768    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FARHAT, IBRAHIM N.                                         Check all that apply.
          920 EVANSTON ST                                               Contingent
          Unit 5                                                        Unliquidated
          Hoffman Estates, IL 60169                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.769    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FARR, DAVID C.                                             Check all that apply.
          7700 CHURCH ST                                                Contingent
          Clear Lake, MN 55319                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.770    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FARR, DAVID C.                                             Check all that apply.
          16244 20th Street                                             Contingent
          Clear Lake, MN 55319                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 193 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 206 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.771    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FARRELL, BRITTANEY                                         Check all that apply.
          2320 GARDEN PARK DR                                           Contingent
          Fort Wayne, IN 46825                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.772    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Favier, Sharlean                                           Check all that apply.
          10630 Forest Brook Lane #B                                    Contingent
          Saint Louis, MO 63141                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.773    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Feaster, Skylar                                            Check all that apply.
          4632 Brandt Court                                             Contingent
          Fort Wayne, IN 46835                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.774    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FEENEY, JASON E.                                           Check all that apply.
          1535 LOWRIE ST                                                Contingent
          #4                                                            Unliquidated
          Pittsburgh, PA 15212                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 194 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 207 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.775    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FEICHTER, JONATHON D.                                      Check all that apply.
          2307 WAWONAISSA TRAIL                                         Contingent
          Fort Wayne, IN 46809                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.776    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FENICLE, HANNA M.                                          Check all that apply.
          5105 W ST. JAMES DR                                           Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.777    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FENLON, BRANDON                                            Check all that apply.
          440 ASTER LN                                                  Contingent
          Hoffman Estates, IL 60169                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.778    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Fenner, Zachery J.                                         Check all that apply.
          4535 Urban Plains Dr                                          Contingent
          Apt 204                                                       Unliquidated
          Fargo, ND 58104                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 195 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 208 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.779    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Fenner, Zachery J.                                         Check all that apply.
          4535 Urban Plains Dr                                          Contingent
          Apt 204                                                       Unliquidated
          Fargo, ND 58104                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.780    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FERGUSON, ANTHONY                                          Check all that apply.
          145 DARRINGTON ST. SW                                         Contingent
          Washington, DC 20032                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.781    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FERGUSON, DWAYNE                                           Check all that apply.
          16003 SW 72ND TERR                                            Contingent
          Miami, FL 33193                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.782    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FERGUSON, SAMUEL                                           Check all that apply.
          1304 S LAKOTA AVE                                             Contingent
          Brandon, SD 57005                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 196 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 209 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.783    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Fernandez, Lucia                                           Check all that apply.
          2116 Jessica Court                                            Contingent
          Naperville, IL 60540                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.784    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FERRELL, ERIC D.                                           Check all that apply.
          4719 SCYAMORE                                                 Contingent
          Kansas City, MO 64129                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.785    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FERRIGNO, ANDREW                                           Check all that apply.
          3920 WYANDOTTE ST.                                            Contingent
          Kansas City, MO 64111                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.786    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FERRIS, ANDREA E.                                          Check all that apply.
          948 Thomas Ave W                                              Contingent
          Saint Paul, MN 55104                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 197 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 210 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.787    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FEY, MATTHEW                                               Check all that apply.
          740 MILL RUN CIRCLE                                           Contingent
          Saint Paul, MN 55123                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.788    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FIELDS, CHARLES R.                                         Check all that apply.
          11713 REDWOOD DRIVE EAST                                      Contingent
          Brandywine, MD 20613                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.789    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FIEWEGER, HALEY R.                                         Check all that apply.
          6830 MAUMEE WESTERN ROAD                                      Contingent
          Maumee, OH 43537                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.790    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FIFE, ELIZABETH M.                                         Check all that apply.
          121 STAMFORD DR.                                              Contingent
          Pittsboro, IN 46167                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 198 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 211 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.791    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FILGO, KYLE L.                                             Check all that apply.
          2928 DAWN CT                                                  Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.792    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FINELLO, EMILY R.                                          Check all that apply.
          1070 EWING ROAD                                               Contingent
          Coraopolis, PA 15108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.793    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FINK, MOLLY J.                                             Check all that apply.
          7640 N EVERTON AVE                                            Contingent
          Kansas City, MO 64152                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.794    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Finkle, Liam                                               Check all that apply.
          2367 S Lexington Drive #112                                   Contingent
          Mount Prospect, IL 60056                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 199 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 212 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.795    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FINKLEA, MACKENZIE                                         Check all that apply.
          226 LANDER DR.                                                Contingent
          Conway, SC 29526                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.796    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Finley, Kayla J.                                           Check all that apply.
          1372 W. Minnehaha Parkway #1                                  Contingent
          Minneapolis, MN 55419                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.797    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Finn, Joshua                                               Check all that apply.
          1925 E. 153rd Terrace                                         Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.798    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FINNEGAN, SEAN P.                                          Check all that apply.
          1353 FAIRLANE DRIVE                                           Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 200 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 213 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.799    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FIORE, NATALIE                                             Check all that apply.
          1407 ORCHARD LAKES D                                          Contingent
          Saint Louis, MO 63146                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.800    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FISCHER-PAUSTIAN, ROBERT A.                                Check all that apply.
          21450 W 122ND ST                                              Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.801    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Fisher, Kennedi M.                                         Check all that apply.
          9807 Croom Rd.                                                Contingent
          Upper Marlboro, MD 20772                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.802    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FITZGERALD, ABBY                                           Check all that apply.
          517 DAWSON AVE                                                Contingent
          Rockford, IL 61107                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 201 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 214 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.803    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FITZPATRICK, ANISSA M.                                     Check all that apply.
          2440 A AVENUE                                                 Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.804    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FLEMING, ISABELLA K.                                       Check all that apply.
          1630 HANNAH LANE                                              Contingent
          Waukee, IA 50263                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.805    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FLETCHER, AUSTIN                                           Check all that apply.
          1255 S BYRNE RD                                               Contingent
          A211                                                          Unliquidated
          Toledo, OH 43614                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.806    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Fletcher, Faith                                            Check all that apply.
          5006 Powell Avenue                                            Contingent
          Kansas City, KS 66112                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 202 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 215 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.807    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FLETCHER, JOHN K.                                          Check all that apply.
          1627 SE 31 CT                                                 Contingent
          Fort Lauderdale, FL 33305                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.808    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FLORES FLORES, ELIEL                                       Check all that apply.
          9270 YALE DR                                                  Contingent
          Apt C                                                         Unliquidated
          Indianapolis, IN 46240                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.809    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FLORES, ALEXA                                              Check all that apply.
          11 S LAFAYETTE PL                                             Contingent
          Sioux Falls, SD 57110                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.810    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Flores, Alfred                                             Check all that apply.
          1339 12th Avenue                                              Contingent
          East Moline, IL 61244                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 203 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 216 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.811    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FLORES, ELIZETTE                                           Check all that apply.
          2415 F ST.                                                    Contingent
          #3                                                            Unliquidated
          Omaha, NE 68107                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.812    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FLORES, JAIME                                              Check all that apply.
          630 17th Ave NE                                               Contingent
          Minneapolis, MN 55413                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.813    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FLORES, JOSE                                               Check all that apply.
          8605 Shagbark Ct.                                             Contingent
          Apt 3E                                                        Unliquidated
          Orland Park, IL 60462                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.814    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FLORES, JOSE L.                                            Check all that apply.
          1658 GREENWOOD RD                                             Contingent
          Apt A                                                         Unliquidated
          Glenview, IL 60026                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 204 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 217 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.815    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FLORES, LEAH V.                                            Check all that apply.
          11809 Narcissus St. NW                                        Contingent
          Minneapolis, MN 55433                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.816    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FLORES, RICARDO                                            Check all that apply.
          7100 CHICAGO AVE S                                            Contingent
          Minneapolis, MN 55423                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.817    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FLOREZ, ARTURO                                             Check all that apply.
          2765 SHERWOOD DR                                              Contingent
          Florissant, MO 63031                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.818    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FOLIE, CANDACE                                             Check all that apply.
          58700 RAVENWOOD BVLD                                          Contingent
          Apt D                                                         Unliquidated
          Elkhart, IN 46517                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 205 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 218 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.819    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FORD, BRIANA                                               Check all that apply.
          6850 HEATHWAY CT                                              Contingent
          Bryans Road, MD 20616                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.820    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FORD, TENNICE R.                                           Check all that apply.
          8201 PINE CROSSING CT                                         Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.821    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FORGETTE, ANDREA L.                                        Check all that apply.
          2524 ELSIE                                                    Contingent
          Toledo, OH 43613                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.822    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FORREST, CARISMA C.                                        Check all that apply.
          2809 BELLBROOK STREET                                         Contingent
          Temple Hills, MD 20748                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 206 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 219 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.823    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FORSGREN, JESSICA S.                                       Check all that apply.
          1310 RANDALL RD                                               Contingent
          Rockford, IL 61108                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.824    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FOSTER JR, JAMES                                           Check all that apply.
          12219 CORBETT                                                 Contingent
          Detroit, MI 48213                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.825    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FOSTER, DARREL                                             Check all that apply.
          43569 Blacksmith Square                                       Contingent
          Ashburn, VA 20147                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.826    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FOSTER, DAVID                                              Check all that apply.
          10234 HIBISCUS DRIVE                                          Contingent
          Orland Park, IL 60462                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 207 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 220 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.827    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FOWLER, KURTISS J.                                         Check all that apply.
          219 12ST S                                                    Contingent
          201                                                           Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.828    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FRAIRE MUNOZ, RENE M.                                      Check all that apply.
          1301 67TH AVE N                                               Contingent
          205                                                           Unliquidated
          Minneapolis, MN 55430                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.829    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FRANCIS, CARLEY R.                                         Check all that apply.
          1330 HIDDEN VALLEY DRIVE                                      Contingent
          Bulger, PA 15019                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.830    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FRANCIS, DILLON A.                                         Check all that apply.
          11000 DELAWARE PARKWAY                                        Contingent
          Unit 2207                                                     Unliquidated
          Kansas City, KS 66109                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 208 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 221 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.831    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FRANCIS, JASON S.                                          Check all that apply.
          3121 NW 95ST                                                  Contingent
          Apt 3                                                         Unliquidated
          Miami, FL 33147                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.832    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FRANCOIS, ALEXANDRIA S.                                    Check all that apply.
          5540 LIVINGSTON TERRACE                                       Contingent
          Apt 101                                                       Unliquidated
          Fort Washington, MD 20744                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.833    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FRANGOULIS, ANGELA M.                                      Check all that apply.
          2920 AMERICAN BEAUTY PL                                       Contingent
          Nanjemoy, MD 20662                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.834    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FRANK, MADISON L.                                          Check all that apply.
          406 S BLUEGRASS DR                                            Contingent
          Bonner Springs, KS 66012                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 209 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 222 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.835    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FRANKLIN, NICHOLAS                                         Check all that apply.
          13830 W 131ST TERRACE                                         Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.836    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FREDERICK, DAWSON                                          Check all that apply.
          4315 STABLE PATH DRIVE                                        Contingent
          Maumee, OH 43537                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.837    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FREDLUND, JACOB A.                                         Check all that apply.
          4271 LODGEPOLE DR.                                            Contingent
          Saint Paul, MN 55122                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.838    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FREEMYER, JORDAN M.                                        Check all that apply.
          13450 WRIGHT STREET                                           Contingent
          Omaha, NE 68144                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 210 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 223 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.839    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FREESE, PAIGE                                              Check all that apply.
          15251 GREENHAVEN DR                                           Contingent
          242                                                           Unliquidated
          Burnsville, MN 55306                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.840    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FREIMANIS, ARNOLDS M.                                      Check all that apply.
          270 BERKSHIRE LN                                              Contingent
          Sugar Grove, IL 60554                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.841    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Freitag, Royse A.                                          Check all that apply.
          2825 Lexington Avenue No. #B                                  Contingent
          Saint Paul, MN 55113                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.842    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Friel, John Z.                                             Check all that apply.
          8228 Rosebury Drive                                           Contingent
          Frankfort, IL 60423                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 211 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 224 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.843    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FRIKER, ALANNA                                             Check all that apply.
          2218 BEAUMONT CT                                              Contingent
          Aurora, IL 60502                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.844    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FRITZ, ANDREW A.                                           Check all that apply.
          9955 N. BLUE PRAIRIE DR.                                      Contingent
          Whitehouse, OH 43571                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.845    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Fritz, Connor P.                                           Check all that apply.
          29470 John Hauk                                               Contingent
          Garden City, MI 48135                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.846    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Fritz, Connor P.                                           Check all that apply.
          29470 John Hauk                                               Contingent
          Garden City, MI 48135                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 212 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 225 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.847    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FRITZ, GAVIN J.                                            Check all that apply.
          29470 JOHN HAUK                                               Contingent
          Garden City, MI 48135                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.848    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Fritz, Gavin J.                                            Check all that apply.
          29470 John Hauk                                               Contingent
          Garden City, MI 48135                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.849    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Fritz, Sean                                                Check all that apply.
          29470 John Hauk                                               Contingent
          Garden City, MI 48135                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.850    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Fritz, Sean                                                Check all that apply.
          29470 John Hauk                                               Contingent
          Garden City, MI 48135                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 213 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 226 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.851    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FROMM, CAMERON D.                                          Check all that apply.
          1103 WINTERBERRY LN                                           Contingent
          Metamora, IL 61548                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.852    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FRYE, ANTONIA                                              Check all that apply.
          455 TIMBER RIDGE CT                                           Contingent
          Perrysburg, OH 43551                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.853    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FRYE, TRAVIS N.                                            Check all that apply.
          4128 OAKLAND AVE                                              Contingent
          Minneapolis, MN 55408                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.854    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FUENTES, ISMAEL                                            Check all that apply.
          9103 LUNAR AVE                                                Contingent
          Apt 204                                                       Unliquidated
          Orland Park, IL 60462                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 214 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 227 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.855    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FUENTES, MARIA                                             Check all that apply.
          2407 N 61 TERR.                                               Contingent
          Kansas City, KS 66104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.856    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FUENTES, SAMARA                                            Check all that apply.
          2211 ABBEY DRIVE                                              Contingent
          Apt 4                                                         Unliquidated
          Fort Wayne, IN 46835                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.857    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FUENTEZ, JACOB J.                                          Check all that apply.
          10704 WAGON TRAIL CT                                          Contingent
          Kansas City, KS 66109                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.858    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FULLER, AMANDA                                             Check all that apply.
          813 W. SAINT JAMES ST                                         Contingent
          Peoria, IL 61606                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 215 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 228 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.859    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FULLER, ASHLEY E.                                          Check all that apply.
          14405 CUPPOLA DR                                              Contingent
          Noblesville, IN 46060                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.860    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FULLER, ERIC W.                                            Check all that apply.
          15543 Blue Skies St                                           Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.861    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Fullilove, Ciara                                           Check all that apply.
          14167 Greenview                                               Contingent
          Detroit, MI 48223                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.862    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FUNES, GLADIS                                              Check all that apply.
          3095 WOOSTER DR                                               Contingent
          Bryans Road, MD 20616                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 216 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 229 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.863    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          FUNSE, KEVIN                                               Check all that apply.
          5014 WHEELER RD                                               Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.864    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Furry, Marisa P.                                           Check all that apply.
          3610 Fox Tail Trail NW                                        Contingent
          Prior Lake, MN 55372                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.865    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GAEBEL, TYLER J.                                           Check all that apply.
          794 MONNENS AVE                                               Contingent
          Shakopee, MN 55379                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.866    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GAITAN, JOSE O.                                            Check all that apply.
          220 N FOSS AVE                                                Contingent
          Sioux Falls, SD 57110                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 217 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 230 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.867    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Galbavy, Kyle                                              Check all that apply.
          1828 4th Street                                               Contingent
          Moline, IL 61265                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.868    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Galindo, Mario A.                                          Check all that apply.
          2329 Cass Street                                              Contingent
          Fort Wayne, IN 46808                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.869    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Galindo, Stephen D.                                        Check all that apply.
          39309 Lilly Ct                                                Contingent
          Farmington, MI 48331                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.870    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GALLATY, JESSICA L.                                        Check all that apply.
          60 15TH AVE NTH                                               Contingent
          97                                                            Unliquidated
          Waite Park, MN 56387                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 218 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 231 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.871    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GALLEGO, YAMILETTE                                         Check all that apply.
          17730 SW 152 AVE                                              Contingent
          Miami, FL 33177                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.872    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GALLO, ARIANA                                              Check all that apply.
          415 CLINES FORD DR                                            Contingent
          Belvidere, IL 61008                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.873    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GALLOWAY, JACOB A.                                         Check all that apply.
          5501 WOODLAND AVE                                             Contingent
          West Des Moines, IA 50266                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.874    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GALSTAD, RACHEL L.                                         Check all that apply.
          914 6TH AVE S                                                 Contingent
          Apt 313                                                       Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 219 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 232 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.875    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GALSTAD, RACHEL L.                                         Check all that apply.
          604 13th Street SE                                            Contingent
          East Grand Forks, MN 56721                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.876    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GALVEZ, ANTIOCO L.                                         Check all that apply.
          254 BIRMINGHAM ST APT 2                                       Contingent
          Saint Paul, MN 55106                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.877    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GALVEZ, JOSHUA                                             Check all that apply.
          444 N GRAY ST                                                 Contingent
          Indianapolis, IN 46201                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.878    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gamboa, Fabiola                                            Check all that apply.
          2908 SE Freedom Drive                                         Contingent
          Grimes, IA 50111                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 220 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 233 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.879    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gammons, Alayna                                            Check all that apply.
          2325 Audrey Manor Court                                       Contingent
          Waldorf, MD 20603                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.880    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gandarilla, Brandon                                        Check all that apply.
          87 Conser Street                                              Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.881    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARAY, ANDREW C.                                           Check all that apply.
          1986 PERSIMMON CT                                             Contingent
          Schaumburg, IL 60193                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.882    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARBETT, DARIAN M.                                         Check all that apply.
          1026 WEDGEWOOD LANE NORTH                                     Contingent
          Saint Paul, MN 55123                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 221 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 234 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.883    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARCES, RODOLFO                                            Check all that apply.
          5406 CHATEAU APT6                                             Contingent
          Rolling Meadows, IL 60008                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.884    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARCIA PEREZ, ALVARO                                       Check all that apply.
          4941 TAMA ST                                                  Contingent
          Apt 1                                                         Unliquidated
          Marion, IA 52302                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.885    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Garcia Perez, Arturo                                       Check all that apply.
          4610 Tama Street SE #8                                        Contingent
          Cedar Rapids, IA 52403                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.886    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARCIA, ARMANDO                                            Check all that apply.
          7601 GARRNETT #5                                              Contingent
          Overland Park, KS 66204                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 222 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 235 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.887    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Garcia, Armando                                            Check all that apply.
          7601 Garrnett #5                                              Contingent
          Overland Park, KS 66204                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.888    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARCIA, BESSY E.                                           Check all that apply.
          4805 HENDERSON ROAD                                           Contingent
          Temple Hills, MD 20748                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.889    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Garcia, Ernesto                                            Check all that apply.
          2601 University Avenue SE #120                                Contingent
          Minneapolis, MN 55414                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.890    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Garcia, Humberto                                           Check all that apply.
          15 Sierra Circo                                               Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 223 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 236 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.891    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARCIA, JAZMYNE                                            Check all that apply.
          1464 W 10TH ST                                                Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.892    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARCIA, JOSE E.                                            Check all that apply.
          6261 OXIN HILL RD                                             Contingent
          301                                                           Unliquidated
          Oxon Hill, MD 20745                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.893    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARCIA, JOSE JUAN J.                                       Check all that apply.
          9824 IVELAND DR                                               Contingent
          Saint Louis, MO 63114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.894    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARCIA, JUAN                                               Check all that apply.
          25 11TH AVE. SOUTH                                            Contingent
          Apt 1                                                         Unliquidated
          Waite Park, MN 56387                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 224 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 237 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.895    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARCIA, PATRICIA                                           Check all that apply.
          2908 SE FREEDOM DR                                            Contingent
          Grimes, IA 50111                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.896    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARCIA, PATRICIA                                           Check all that apply.
          2908 SE FREEDOM DR                                            Contingent
          Grimes, IA 50111                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.897    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARCIA, ROBERTO A.                                         Check all that apply.
          802 CONSTITUTION DR APT A                                     Contingent
          Homestead, FL 33034                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.898    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARDNER, CAMDEN                                            Check all that apply.
          223 FRANKLIN ROAD                                             Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 225 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 238 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.899    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARDNER, TERMEICE                                          Check all that apply.
          12910 SPRECHER AVE                                            Contingent
          Cleveland, OH 44135                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.900    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARDUNO, FELIPE                                            Check all that apply.
          2214 EVERET AVE                                               Contingent
          Kansas City, KS 66102                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.901    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARLICK, SAVANA                                            Check all that apply.
          923 7TH AVE S                                                 Contingent
          Moorhead, MN 56560                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.902    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARRETT, THOMAS M.                                         Check all that apply.
          705 32nd Ave NORTH                                            Contingent
          Apt 1                                                         Unliquidated
          Saint Cloud, MN 56303                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 226 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 239 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.903    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARST, PHOENIX C.                                          Check all that apply.
          12245 S. STRANG LINE CT.                                      Contingent
          401                                                           Unliquidated
          Olathe, KS 66062                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.904    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARZA, ANGELICA                                            Check all that apply.
          233 GROVE STREET                                              Contingent
          Sugar Grove, IL 60554                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.905    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Garza, Francisco R.                                        Check all that apply.
          911 Kenmore RD                                                Contingent
          Rockford, IL 61108                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.906    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARZA, OLIVIA A.                                           Check all that apply.
          2012 PIERCE AVE                                               Contingent
          Rockford, IL 61103                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 227 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 240 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.907    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GARZONY, MIA J.                                            Check all that apply.
          145 GREENLEA DRIVE                                            Contingent
          Coraopolis, PA 15108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.908    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GATZ, BENJAMIN J.                                          Check all that apply.
          12808 S ARAPAHO DR                                            Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.909    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gauthier, William R.                                       Check all that apply.
          8370 Elmhurst                                                 Contingent
          Temperance, MI 48182                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.910    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GAYTAN CINTORA, ANGEL                                      Check all that apply.
          2414 N IDAHO ST                                               Contingent
          Peoria, IL 61604                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 228 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 241 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.911    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GAYTAN CINTORA, JULIAN                                     Check all that apply.
          2414 N IDAHO STREET                                           Contingent
          Peoria, IL 61604                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.912    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GAYTAN, CRISTIAN                                           Check all that apply.
          14337 HONORE AVENUE                                           Contingent
          Harvey, IL 60426                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.913    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GAYTAN, JUAN                                               Check all that apply.
          14337 HONORE AVE                                              Contingent
          Harvey, IL 60426                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.914    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GEE, CARLA P.                                              Check all that apply.
          157 FLEET ST                                                  Contingent
          PH14                                                          Unliquidated
          Oxon Hill, MD 20745                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 229 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 242 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.915    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GEIBEL, SEAN W.                                            Check all that apply.
          6860 Colfax Ave                                               Contingent
          Lincoln, NE 68507                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.916    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GEIKEN, SHELBY L.                                          Check all that apply.
          3600 S WILLOW AVE                                             Contingent
          204                                                           Unliquidated
          Sioux Falls, SD 57105                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.917    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GELLER, ERIK M.                                            Check all that apply.
          20692 W. 112TH TERRACE                                        Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.918    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GENZLER, BROOKE L.                                         Check all that apply.
          17100 EVENTIDE WAY                                            Contingent
          Farmington, MN 55024                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 230 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 243 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.919    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GEOULEKAS, ANTHONY                                         Check all that apply.
          223 NORTH MAPLE STREET                                        Contingent
          Mount Prospect, IL 60056                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.920    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GEPFORD, THOMAS J.                                         Check all that apply.
          911 MASSACHUSETTS ST.                                         Contingent
          C-10                                                          Unliquidated
          Lawrence, KS 66044                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.921    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GERTKEN, CHASE                                             Check all that apply.
          1208 SOMERSET BLVD                                            Contingent
          Saint Cloud, MN 56303                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.922    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GIANANTONI, AUSTIN A.                                      Check all that apply.
          4808 ESTER DR                                                 Contingent
          Fort Wayne, IN 46816                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 231 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 244 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.923    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GIBSON, TREVOR                                             Check all that apply.
          1900 COLFAX AVE                                               Contingent
          Apt 3                                                         Unliquidated
          Minneapolis, MN 55403                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.924    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GIBSON, VERONICA                                           Check all that apply.
          1827 CENTRE POINTE                                            Contingent
          228                                                           Unliquidated
          Naperville, IL 60563                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.925    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GIESEN, DEVON M.                                           Check all that apply.
          4300 W Kathleen Street                                        Contingent
          Sioux Falls, SD 57107                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.926    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GILES, JASON                                               Check all that apply.
          31 KASSEBAUM LANE                                             Contingent
          Unit 307                                                      Unliquidated
          Saint Louis, MO 63129                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 232 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 245 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.927    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GILLESPIE, SIRENA                                          Check all that apply.
          9312 VIKING HILLS CO                                          Contingent
          Indianapolis, IN 46250                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.928    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ginez, Diego G.                                            Check all that apply.
          505 Piccadylli #151                                           Contingent
          Antioch, TN 37013                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.929    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GINN, SARAH E.                                             Check all that apply.
          6479 PEYTONSVILLE ARNO RD                                     Contingent
          College Grove, TN 37046                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.930    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GISEL, JESSE                                               Check all that apply.
          125 E LOCUST ST.                                              Contingent
          Davenport, IA 52803                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 233 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 246 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.931    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GLAITZKY-GOETZ, ABIGAIL C.                                 Check all that apply.
          12052 ASHWOOD DR                                              Contingent
          Bennington, NE 68007                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.932    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GLAZER, AMY                                                Check all that apply.
          1130 CRESTWOOD DRIVE                                          Contingent
          Northbrook, IL 60062                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.933    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GLEMBINE, ROLAND                                           Check all that apply.
          1345 W. 60TH ST.                                              Contingent
          Davenport, IA 52806                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.934    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GLICK, SHARLA T.                                           Check all that apply.
          1100 Sand Cherry LN                                           Contingent
          Huxley, IA 50124                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 234 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 247 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.935    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GLINSKY, NICHOLE                                           Check all that apply.
          5125 VINE STREET                                              Contingent
          805                                                           Unliquidated
          Lincoln, NE 68504                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.936    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GLOVER, CHANTELL                                           Check all that apply.
          10704 ESPRIT                                                  Contingent
          White Plains, MD 20695                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.937    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOCHENOUR, MIKAYLA R.                                      Check all that apply.
          425 North 117th Court                                         Contingent
          Apt. 10                                                       Unliquidated
          Omaha, NE 68154                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.938    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOCHEZ, DELFINO C.                                         Check all that apply.
          3025 PORTLAND LAKE                                            Contingent
          Minneapolis, MN 55407                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 235 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 248 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.939    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Godinez, Maria                                             Check all that apply.
          7749 Seward Street                                            Contingent
          Omaha, NE 68114                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.940    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GODINEZ, MARIO E.                                          Check all that apply.
          1335 N 47TH ST                                                Contingent
          16                                                            Unliquidated
          Lincoln, NE 68503                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.941    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GODOY, LORENZO A.                                          Check all that apply.
          8102 KERBY PARKWAY CT                                         Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.942    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOERING, RANDY P.                                          Check all that apply.
          1596 Concordia Ave                                            Contingent
          Saint Paul, MN 55105                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 236 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 249 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.943    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOLD, KIEHL L.                                             Check all that apply.
          1025 DONNIE COURT                                             Contingent
          Lincoln, NE 68522                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.944    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOLDEN, BRODERICK N.                                       Check all that apply.
          2417 BERKLEY AVE                                              Contingent
          Fort Wayne, IN 46815                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.945    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOLDMAN, ASHLEY R.                                         Check all that apply.
          2630 COLCHESTER RD                                            Contingent
          Apt 2                                                         Unliquidated
          Cleveland, OH 44106                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.946    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOLDNER, ERIC                                              Check all that apply.
          1600 ANTIETAM AVE.                                            Contingent
          1616                                                          Unliquidated
          Detroit, MI 48207                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 237 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 250 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.947    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gomez, Alexys                                              Check all that apply.
          623 Bruce Street                                              Contingent
          Rockford, IL 61103                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.948    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOMEZ, IVAN                                                Check all that apply.
          4480 SCARLET OAK DR                                           Contingent
          Rockford, IL 61109                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.949    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOMEZ, MAURO A.                                            Check all that apply.
          2663 MINERVA ST                                               Contingent
          Warren, MI 48091                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.950    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOMEZ, MAYDA                                               Check all that apply.
          1533 S 21st St                                                Contingent
          Apt 3                                                         Unliquidated
          Lincoln, NE 68502                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 238 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 251 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.951    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOMEZ, MAYDA                                               Check all that apply.
          6510 Holdrege St. #4                                          Contingent
          Lincoln, NE 68505                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.952    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOMEZ-JIMINEZ, MARIANA                                     Check all that apply.
          1636 Hollywood AVE.NE.                                        Contingent
          Minneapolis, MN 55418                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.953    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GONZALEZ YANEZ, ENRIQUE                                    Check all that apply.
          ARGEO                                                         Contingent
          1701 W. 89TH ST.                                              Unliquidated
          Minneapolis, MN 55431                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.954    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GONZALEZ, CHELSEA                                          Check all that apply.
          1202 EAST BORLEY AVE                                          Contingent
          Mishawaka, IN 46545                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 239 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 252 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.955    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GONZALEZ, DIEGO F.                                         Check all that apply.
          15610 SW 80TH ST                                              Contingent
          J108                                                          Unliquidated
          Miami, FL 33193                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.956    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GONZALEZ, EDGAR                                            Check all that apply.
          827 OAKTON AVE                                                Contingent
          Romeoville, IL 60446                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.957    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GONZALEZ, EDUARDO                                          Check all that apply.
          148 KINGSTON ROAD                                             Contingent
          Bolingbrook, IL 60440                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.958    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GONZALEZ, ERNESTO                                          Check all that apply.
          743 BLAINE                                                    Contingent
          Pontiac, MI 48340                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 240 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 253 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.959    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gonzalez, Hector                                           Check all that apply.
          2930 S 93rd Plaza #2                                          Contingent
          Omaha, NE 68124                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.960    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gonzalez, Jocelyn J.                                       Check all that apply.
          5200 SW 115 Avenue                                            Contingent
          Miami, FL 33165                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.961    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GONZALEZ, JONATHAN A.                                      Check all that apply.
          314 WILDBERRY CT                                              Contingent
          Unit 2A                                                       Unliquidated
          Chillicothe, IL 61523                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.962    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gonzalez, Juan                                             Check all that apply.
          180 Jacobson Ave                                              Contingent
          Glendale Heights, IL 60139                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 241 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 254 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.963    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gonzalez, Lidia E.                                         Check all that apply.
          7110 E Inwood St                                              Contingent
          Hyattsville, MD 20785                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.964    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GONZALEZ, MARTIN                                           Check all that apply.
          420 3RD STREET                                                Contingent
          West Des Moines, IA 50265                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.965    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GONZALEZ, MATEO                                            Check all that apply.
          1660 SE GREENBRIAR CIRCLE                                     Contingent
          Waukee, IA 50263                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.966    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GONZALEZ, SAMARIA K.                                       Check all that apply.
          15404 ROWENA AVE                                              Contingent
          Maple Heights, OH 44137                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 242 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 255 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.967    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gonzalez, Tanisha                                          Check all that apply.
          11180 SE 107 St #107                                          Contingent
          Miami, FL 33176                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.968    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOODRICH, DERRICK P.                                       Check all that apply.
          1870 CHAMPLAIN DR                                             Contingent
          Niles, MI 49120                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.969    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOODWIN, CHARLOTTE I.                                      Check all that apply.
          7196 CHESTER RD.                                              Contingent
          Fairview, TN 37062                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.970    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Goodwin, Warren                                            Check all that apply.
          942 11th Street NE                                            Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 243 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 256 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.971    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Goodwin, Warren                                            Check all that apply.
          942 11th Street NE                                            Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.972    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gordon, Bethany                                            Check all that apply.
          3432 Hardway Lane                                             Contingent
          Spring Hill, TN 37174                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.973    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gordon, Lacee A.                                           Check all that apply.
          5319 South Union Street                                       Contingent
          Des Moines, IA 50315                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.974    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gore, Ashley M.                                            Check all that apply.
          15466 Rutherford Unit 2                                       Contingent
          Detroit, MI 48227                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 244 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 257 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.975    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GORENFLO, THOMAS                                           Check all that apply.
          1241 HAMPSHIRE DEIVE                                          Contingent
          Canton, MI 48188                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.976    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GORSUCH, ERIN                                              Check all that apply.
          10122 MOON VALLEY DR                                          Contingent
          Fort Wayne, IN 46825                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.977    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOSS, SARAH M.                                             Check all that apply.
          1319 CITATION CIR S                                           Contingent
          Lebanon, IN 46052                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.978    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOUTTIERE, JOHN W.                                         Check all that apply.
          8066 BRIDGEHAMPTON DR.                                        Contingent
          Waterville, OH 43566                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 245 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 258 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.979    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GOZALES, DAVID                                             Check all that apply.
          3210 LONGFELLOW AVE.                                          Contingent
          Minneapolis, MN 55407                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.980    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gracida Santos, Filadelfo                                  Check all that apply.
          5600 Aster Lane                                               Contingent
          #322                                                          Unliquidated
          Rolling Meadows, IL 60008                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.981    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GRAHAM, CAROLYN D.                                         Check all that apply.
          8401 MIMOSA AVE                                               Contingent
          Clinton, MD 20735                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.982    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Graham, Jennifer A.                                        Check all that apply.
          1756 E. Lacona Avenue                                         Contingent
          Des Moines, IA 50320                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 246 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 259 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.983    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Grainger, Bailey A.                                        Check all that apply.
          435 Whistler CV                                               Contingent
          Franklin, TN 37067                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.984    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GRALEY, BRYAN D.                                           Check all that apply.
          896 ASHLAND AVENUE                                            Contingent
          Saint Paul, MN 55104                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.985    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GRANADO, FRANCISCO A.                                      Check all that apply.
          1002 MARCY AVENUE                                             Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.986    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GRAVES, LILLIAN                                            Check all that apply.
          15486 S. ACUFF LN.                                            Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 247 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 260 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.987    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GRAVES, TYLER                                              Check all that apply.
          15486 S Acuff Ln                                              Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.988    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GRAY JR., DEMARCO D.                                       Check all that apply.
          735 WEST 15TH ST.                                             Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.989    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GRAY, ANDRE S.                                             Check all that apply.
          1300 15TH ST N                                                Contingent
          Unit 4                                                        Unliquidated
          Saint Cloud, MN 56303                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.990    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Grayum, Neil                                               Check all that apply.
          1324 28th Street                                              Contingent
          Rockford, IL 61108                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 248 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 261 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.991    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GREAR, ALEXUS                                              Check all that apply.
          1325 CORAL GARDENS CT                                         Contingent
          Capitol Heights, MD 20743                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.992    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GREELEY, JACK J.                                           Check all that apply.
          631 WATERSEDGE TERRACE                                        Contingent
          Saint Paul, MN 55120                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.993    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Green, EVA M.                                              Check all that apply.
          1529 GREENWOOD CT N                                           Contingent
          Saint Paul, MN 55122                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.994    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GREEN, JACOB W.                                            Check all that apply.
          2512 MONROE ST NE                                             Contingent
          Minneapolis, MN 55418                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 249 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 262 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.995    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GREEN, JAHMALL A.                                          Check all that apply.
          316 YORKSHIRE BLVD                                            Contingent
          208                                                           Unliquidated
          Dearborn Heights, MI 48127                                    Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.996    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GREEN, MELISSA                                             Check all that apply.
          4315 NORTHEAST 83RD STREET                                    Contingent
          Kansas City, MO 64119                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.997    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GREENE, JENNIFER L.                                        Check all that apply.
          2221 EUCLID AVE                                               Contingent
          Beloit, WI 53511                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.998    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GREER, JORDAN L.                                           Check all that apply.
          501 7TH ST S                                                  Contingent
          Unit 2B                                                       Unliquidated
          Fargo, ND 58109                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 250 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 263 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.999    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GREER, PETER                                               Check all that apply.
          716 CORONATION GARDENS                                        Contingent
          South Bend, IN 46637                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1000   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GRIFFITH, CRISTEN R.                                       Check all that apply.
          2123 BUCKINGHAM DRIVE NW                                      Contingent
          #1                                                            Unliquidated
          Cedar Rapids, IA 52405                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1001   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Griffith, Molly                                            Check all that apply.
          605 Second Street                                             Contingent
          Apt G                                                         Unliquidated
          Bowling Green, OH 43402                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1002   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GRIFFITHS, ELISE M.                                        Check all that apply.
          5766 BROCKTON CT                                              Contingent
          Indianapolis, IN 46220                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 251 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 264 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1003   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GRIGSBY, JUSTIN L.                                         Check all that apply.
          333 11TH AVE NORTH                                            Contingent
          A2                                                            Unliquidated
          Franklin, TN 37064                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1004   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GRIJALBA, SARA                                             Check all that apply.
          1425 HANSON DRIVE                                             Contingent
          Franklin, TN 37067                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1005   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Grinager, Whitney                                          Check all that apply.
          6400 Sycamore Lane N                                          Contingent
          Osseo, MN 55369                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1006   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GROBE, ALEXANDRA J.                                        Check all that apply.
          921 S. MAIN ST. LOT 64                                        Contingent
          Lansing, KS 66043                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 252 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 265 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1007   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GROEBNER, DANIEL J.                                        Check all that apply.
          133 18th Ave N                                                Contingent
          Saint Cloud, MN 56303                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1008   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GROOMS, STACY E.                                           Check all that apply.
          1099 LEAHY CIRCLE                                             Contingent
          Des Plaines, IL 60016                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1009   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GROTE-BURNSTAD, ALEX R.                                    Check all that apply.
          18 1ST WEST FARGO 1 TOP                                       Contingent
          FLOOR                                                         Unliquidated
          Apt 1                                                         Disputed
          West Fargo, ND 58078
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1010   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Grotheer, Matthew J.                                       Check all that apply.
          19600 Conser                                                  Contingent
          Stilwell, KS 66085                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 253 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 266 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1011   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GROULX, TAYLOR E.                                          Check all that apply.
          25890 MAY STREET                                              Contingent
          Edwardsburg, MI 49112                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1012   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GROVE, MADISON P.                                          Check all that apply.
          614 Portland Ave                                              Contingent
          Apt 301                                                       Unliquidated
          Saint Paul, MN 55102                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1013   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GROVER, KATHLEEN                                           Check all that apply.
          2115 PRENTISS DR                                              Contingent
          106                                                           Unliquidated
          Downers Grove, IL 60516                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1014   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GRUBA, BRANDON M.                                          Check all that apply.
          912 5th st NE                                                 Contingent
          Rice, MN 56367                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 254 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 267 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1015   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GRUNDY, MEGAN E.                                           Check all that apply.
          4301 CHURCHILL DR                                             Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1016   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUAMAN, JUAN A.                                            Check all that apply.
          2917 SOUTH 28TH AVE                                           Contingent
          Apt 1                                                         Unliquidated
          Minneapolis, MN 55406                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1017   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUARDADO, JOSE R.                                          Check all that apply.
          1081 VILLA PARK DR                                            Contingent
          Troy, MI 48085                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1018   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Gude, Andrew P.                                            Check all that apply.
          505 8th Street                                                Contingent
          Apt 11                                                        Unliquidated
          Ames, IA 50010                                                Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 255 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 268 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1019   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUERRA, ANNABEL                                            Check all that apply.
          5525 SW 112 COURT                                             Contingent
          Miami, FL 33165                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1020   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUERRA, MAXIMILIAN J.                                      Check all that apply.
          2440 SW 124 AVE                                               Contingent
          Miami, FL 33175                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1021   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUERRA, XENIA Y.                                           Check all that apply.
          9003 CONGRESS PL.                                             Contingent
          Hyattsville, MD 20785                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1022   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUERRERO, CHRISTIE A.                                      Check all that apply.
          8622 WALKER AVE                                               Contingent
          Kansas City, KS 66112                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 256 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 269 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1023   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUERRETTE, MEGAN A.                                        Check all that apply.
          8138 SILVERSTONE DRIVE                                        Contingent
          Waterville, OH 43566                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1024   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUERRETTE, NICHOLAS                                        Check all that apply.
          8138 SILVERSTONE DRIVE                                        Contingent
          Waterville, OH 43566                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1025   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUETTER, HALEY                                             Check all that apply.
          3475 GOLFVIEW DRIVE                                           Contingent
          216                                                           Unliquidated
          Saint Paul, MN 55123                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1026   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUISINGER, KACIA                                           Check all that apply.
          1730 40TH AVE. S                                              Contingent
          214                                                           Unliquidated
          Moorhead, MN 56560                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 257 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 270 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1027   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUITIERREZ, ROLANDO                                        Check all that apply.
          322 N MONROE ST                                               Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1028   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GULED, SHARMAKE                                            Check all that apply.
          713 MACKUBIN                                                  Contingent
          Apt 1                                                         Unliquidated
          Saint Paul, MN 55103                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1029   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUNN, NICHOLAS J.                                          Check all that apply.
          11325 DECATUR PLZ                                             Contingent
          821                                                           Unliquidated
          Omaha, NE 68154                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1030   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUTERMUTH, GARRETT K.                                      Check all that apply.
          15080 LONGBRIDGE DRIVE                                        Contingent
          Granger, IN 46530                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 258 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 271 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1031   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUTIERREZ, WENDY E.                                        Check all that apply.
          16602 ROLLING TREE RD                                         Contingent
          Accokeek, MD 20607                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1032   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Guyton, Javyier                                            Check all that apply.
          940 Woodward Avenue, Apt. 4                                   Contingent
          Mc Kees Rocks, PA 15136                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1033   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUZMAN, JOSE L.                                            Check all that apply.
          5144 TRUEMPER WAY APT 6                                       Contingent
          Fort Wayne, IN 46835                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1034   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUZMAN, TATIANA                                            Check all that apply.
          2206 HUNTINGTON AVE                                           Contingent
          Saint Louis, MO 63114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 259 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 272 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1035   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUZMAN, WILLIAM                                            Check all that apply.
          4620 LOUISIANA AVE.                                           Contingent
          Minneapolis, MN 55428                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1036   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          GUZMAN, YENSI                                              Check all that apply.
          2206 HUNTINGTON AVE                                           Contingent
          Saint Louis, MO 63114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1037   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HA, DENNY                                                  Check all that apply.
          3501 1ST STREET NORTH                                         Contingent
          Saint Cloud, MN 56303                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1038   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAAS, BRITTANY                                             Check all that apply.
          436 SOUTH DORCAS RD                                           Contingent
          Holland, OH 43528                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 260 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 273 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1039   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HABER, AMANDA                                              Check all that apply.
          2582 Queenston Rd.                                            Contingent
          Cleveland, OH 44118                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1040   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Haberstroh, Christopher                                    Check all that apply.
          12535 Roth Hill Dr.                                           Contingent
          Maryland Heights, MO 63043                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1041   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HABIGER, BARBARA                                           Check all that apply.
          16018 GLEASON LAKE RD.                                        Contingent
          Wayzata, MN 55391                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1042   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAGEDORN, CHRISTINA M.                                     Check all that apply.
          415 LEFFLER DR                                                Contingent
          Indianapolis, IN 46231                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 261 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 274 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1043   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAGEMEYER, KELSEY M.                                       Check all that apply.
          5000 NOB HILL DRIVE                                           Contingent
          Minneapolis, MN 55439                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1044   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAIAR, MEGAN L.                                            Check all that apply.
          1701 S KATIVE AVE                                             Contingent
          303                                                           Unliquidated
          Sioux Falls, SD 57106                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1045   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HALABI, ANDREA N.                                          Check all that apply.
          1213 Hudson                                                   Contingent
          Peoria, IL 61604                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1046   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HALE, CASEY M.                                             Check all that apply.
          2173 ST. CLAIR AVE                                            Contingent
          Saint Paul, MN 55105                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 262 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 275 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1047   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HALIBURTON, CLAYTON C.                                     Check all that apply.
          5441 HARAS PL                                                 Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1048   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hall, Canzania L.                                          Check all that apply.
          4194 Williams Wharf Rd                                        Contingent
          Prince Frederick, MD 20678                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1049   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hall, Cordel M.                                            Check all that apply.
          719 23rd Avenue N.                                            Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1050   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HALL, JESSE J.                                             Check all that apply.
          519 GREENLAWN AVENUE                                          Contingent
          Fort Wayne, IN 46808                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 263 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 276 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1051   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hall, Sykirra                                              Check all that apply.
          21 Robshire Manor Rd                                          Contingent
          Huntingtown, MD 20639                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1052   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HALLETT, BENJAMIN A.                                       Check all that apply.
          210 WEST BROADWAY ST                                          Contingent
          Maumee, OH 43537                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1053   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HALLMAN, DARBY C.                                          Check all that apply.
          240 WHISPERING OAKS DR.                                       Contingent
          Metamora, IL 61548                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1054   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAMEED, JOSEFINA R.                                        Check all that apply.
          1464 W 10TH ST                                                Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 264 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 277 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1055   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAMILTON, KIYARAH L.                                       Check all that apply.
          5437 HARAS PL                                                 Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1056   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAMILTON, TAYLOR M.                                        Check all that apply.
          905 N STEPHENSON HWY                                          Contingent
          36                                                            Unliquidated
          Royal Oak, MI 48067                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1057   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hamm-Coyne, Jasmyn                                         Check all that apply.
          12785 Abbey Lake Drive                                        Contingent
          Detroit Lakes, MN 56501                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1058   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAMMERSCHMIDT, TATUM                                       Check all that apply.
          7721 166TH STREET                                             Contingent
          Tinley Park, IL 60477                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 265 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 278 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1059   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAMPTON, ASHLYNN                                           Check all that apply.
          1601 EAGLES CREST AVE                                         Contingent
          E6                                                            Unliquidated
          Davenport, IA 52804                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1060   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HANCOCK, WILLIAM J.                                        Check all that apply.
          1112 A AVE NW                                                 Contingent
          Cedar Rapids, IA 52405                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1061   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HANEGRAAF, PAIGE                                           Check all that apply.
          8317 Norwood Ln N                                             Contingent
          Osseo, MN 55369                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1062   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HANKEY, DONALD E.                                          Check all that apply.
          629 A AVE NW                                                  Contingent
          Apt F                                                         Unliquidated
          Cedar Rapids, IA 52405                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 266 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 279 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1063   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HANKINS, AUTUMN N.                                         Check all that apply.
          2214 W ARROWHEAD LANE                                         Contingent
          Peoria, IL 61604                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1064   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HANNEN, MARK D.                                            Check all that apply.
          3559 Mulligan Dr                                              Contingent
          Woodridge, IL 60517                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1065   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HANSEN, KARINA M.                                          Check all that apply.
          5119 S MARION ROAD                                            Contingent
          Unit 112                                                      Unliquidated
          Sioux Falls, SD 57106                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1066   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HANSEN, SARAH LAYCEE                                       Check all that apply.
          4732 UPLAND CREST NE                                          Contingent
          Minneapolis, MN 55421                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 267 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 280 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1067   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HANSEN, TAYLER D.                                          Check all that apply.
          5060 R ST.                                                    Contingent
          1105                                                          Unliquidated
          Lincoln, NE 68504                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1068   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HANSSEN, CATHERINE J.                                      Check all that apply.
          4708 W. 15TH PL.                                              Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1069   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HANTZ, MERCEDES R.                                         Check all that apply.
          1602 32ND ST                                                  Contingent
          Rock Island, IL 61201                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1070   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HARDAWAY, SHAWN                                            Check all that apply.
          26151 LAKESHORE BLVD                                          Contingent
          #1415 West Building                                           Unliquidated
          Euclid, OH 44132                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 268 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 281 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1071   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HARDEN, TAMARA                                             Check all that apply.
          1929 GREEN ROAD                                               Contingent
          Apt 503                                                       Unliquidated
          Cleveland, OH 44121                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1072   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HARDING, KAILEY M.                                         Check all that apply.
          6246 N 155TH ST                                               Contingent
          Omaha, NE 68116                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1073   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HARDWICK, MYLES J.                                         Check all that apply.
          8016 CAREY BRANCH PL                                          Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1074   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Harrington, Darryl D.                                      Check all that apply.
          4323 3rd Street Southeast #204                                Contingent
          Washington, DC 20032                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 269 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 282 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1075   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Harrington, Hollie                                         Check all that apply.
          498 Canterbury Trl                                            Contingent
          Roselle, IL 60172                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1076   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Harris, Damon                                              Check all that apply.
          27267 Lehigh St.                                              Contingent
          Inkster, MI 48141                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1077   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HARRIS, JARED D.                                           Check all that apply.
          630 NORTH 4TH STREET                                          Contingent
          Le Claire, IA 52753                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1078   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Harris, Sherey                                             Check all that apply.
          5609 Sachem Dr.                                               Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 270 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 283 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1079   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HARRISON, CHARLIE E.                                       Check all that apply.
          1100 WEST MAIN STREET                                         Contingent
          D6                                                            Unliquidated
          Franklin, TN 37064                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1080   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HARTSHORN, PATRICK J.                                      Check all that apply.
          398 3RD AVENUE SOUTH                                          Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1081   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HARTZ, SARAH                                               Check all that apply.
          1079 13th St.                                                 Contingent
          Martelle, IA 52305                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1082   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HARVEY, DEJWAN E.                                          Check all that apply.
          16190 Lowell Dr                                               Contingent
          312                                                           Unliquidated
          Southgate, MI 48195                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 271 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 284 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1083   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HATCHETT, NATHANAEL B.                                     Check all that apply.
          2204 DRYDEN CT                                                Contingent
          Waldorf, MD 20601                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1084   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hatton, Marina S.                                          Check all that apply.
          6701 Dunnigan Drive                                           Contingent
          Clinton, MD 20735                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1085   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAUGLAND, ALBERT                                           Check all that apply.
          1510 WEST 86TH STREET                                         Contingent
          Minneapolis, MN 55431                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1086   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAVELKA, STEPHANIE                                         Check all that apply.
          26746 ARLINGTON ST                                            Contingent
          Roseville, MI 48066                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 272 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 285 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1087   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAWKINS, AMANDA R.                                         Check all that apply.
          1018 39TH ST SE                                               Contingent
          Cedar Rapids, IA 52403                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1088   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hawkins, Sky S.                                            Check all that apply.
          4950 Blaine Street NE                                         Contingent
          Washington, DC 20019                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1089   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hawley, River K.                                           Check all that apply.
          1022 Monte Carlo Drive North                                  Contingent
          Fargo, ND 58103                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1090   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAWTHORNE, ELAINA T.                                       Check all that apply.
          8745 RIVER HEIGHTS WAY                                        Contingent
          Inver Grove Heights, MN 55076                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 273 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 286 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1091   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAYES, BRIAN J.                                            Check all that apply.
          5971 BLANDFORD RD                                             Contingent
          Bloomfield Hills, MI 48302                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1092   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAYES, DEZMOND                                             Check all that apply.
          13501 PISCATAWAY DR.                                          Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1093   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAYES, LINDSAY                                             Check all that apply.
          2610 OAK GROVE LANE                                           Contingent
          Rockford, IL 61108                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1094   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAYES, MAKENNA                                             Check all that apply.
          1720 N LENNOX ST                                              Contingent
          2A                                                            Unliquidated
          Olathe, KS 66061                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 274 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 287 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1095   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HAYWARD, REBECCA D.                                        Check all that apply.
          17701 NW 40TH STREET                                          Contingent
          Raymond, NE 68428                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1096   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HEADING, CLEARN S.                                         Check all that apply.
          3410 Brinkley Road                                            Contingent
          Apt 201                                                       Unliquidated
          Temple Hills, MD 20748                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1097   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HEASTINGS, SABRINA                                         Check all that apply.
          3236 CALIFORNIA AVENUE                                        Contingent
          Pittsburgh, PA 15212                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1098   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HEDLUND, EMILEE                                            Check all that apply.
          1926 SOUTH TRAINER R                                          Contingent
          Rockford, IL 61108                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 275 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 288 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1099   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HEIGEL, ASHLEY                                             Check all that apply.
          428 LINDY BLVD                                                Contingent
          Ballwin, MO 63021                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1100   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HEIPLE, JACOB                                              Check all that apply.
          832 NEELY HEIGHTS AVE                                         Contingent
          Coraopolis, PA 15108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1101   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HELGESON, AARON J.                                         Check all that apply.
          3000 University Ave.                                          Contingent
          Apt 3208                                                      Unliquidated
          West Des Moines, IA 50266                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1102   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HELLERUD, JAROD L.                                         Check all that apply.
          100 1ST ST EAST                                               Contingent
          210                                                           Unliquidated
          Ada, MN 56510                                                 Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 276 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 289 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1103   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HELMIN, HAILEY J.                                          Check all that apply.
          109 14TH ST S                                                 Contingent
          Fargo, ND 58103                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1104   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HENDERSON, CAILEY M.                                       Check all that apply.
          22277 138TH AVE N                                             Contingent
          Rogers, MN 55374                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1105   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HENDERSON, PAUL                                            Check all that apply.
          1430 E BEARDSLEY AVE                                          Contingent
          Elkhart, IN 46514                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1106   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HENDERSON, TYNIC                                           Check all that apply.
          4218 LOIS                                                     Contingent
          Dearborn, MI 48126                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 277 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 290 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1107   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HENDRICK, EBONI T.                                         Check all that apply.
          11609 ZAREH DR.                                               Contingent
          Clinton, MD 20735                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1108   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HENMAN, MICKAYLA M.                                        Check all that apply.
          3725 CARDINAL LANE                                            Contingent
          Fort Wayne, IN 46815                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1109   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HENRY, GRANT J.                                            Check all that apply.
          6960 RONNEBY ROAD NW                                          Contingent
          Foley, MN 56329                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1110   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HENRY, KATHERINE J.                                        Check all that apply.
          21808 S. VINE ST                                              Contingent
          Spring Hill, KS 66083                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 278 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 291 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1111   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Henslee, Jaccamo P.                                        Check all that apply.
          210 Glasgow Lane Unit Z1                                      Contingent
          Schaumburg, IL 60194                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1112   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HENSLEY, JOSIE M.                                          Check all that apply.
          4701 NE Parvin Rd                                             Contingent
          Kansas City, MO 64117                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1113   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HENSLEY, TODD                                              Check all that apply.
          6100 SE 5th Street                                            Contingent
          Des Moines, IA 50315                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1114   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HENSON, SARA A.                                            Check all that apply.
          1435 WEST JESSAMINE AVE                                       Contingent
          205                                                           Unliquidated
          Saint Paul, MN 55108                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 279 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 292 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1115   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HEREDIA, ANJELITA M.                                       Check all that apply.
          3225 HOAGLAND AVE                                             Contingent
          Fort Wayne, IN 46807                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1116   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Heredia, Bianca K.                                         Check all that apply.
          809 Northwood Boulevard                                       Contingent
          Fort Wayne, IN 46805                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1117   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERNANDEZ GARAY, EUNICE I.                                 Check all that apply.
          2190 Pascal Street                                            Contingent
          Apt 103                                                       Unliquidated
          Saint Paul, MN 55113                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1118   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERNANDEZ, ALEXANDER                                       Check all that apply.
          32397 COUNCIL DR                                              Contingent
          25C                                                           Unliquidated
          Madison Heights, MI 48071                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 280 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 293 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1119   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERNANDEZ, ALVARO                                          Check all that apply.
          10751 PAGE AVE                                                Contingent
          Saint Louis, MO 63132                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1120   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERNANDEZ, CARLY                                           Check all that apply.
          126 N. RACE ST                                                Contingent
          Mishawaka, IN 46544                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1121   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERNANDEZ, DUINA V.                                        Check all that apply.
          5652 HURON STREET                                             Contingent
          Prior Lake, MN 55372                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1122   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERNANDEZ, GILBERTO                                        Check all that apply.
          8630 MALAGA DR.                                               Contingent
          Indianapolis, IN 46250                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 281 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 294 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1123   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERNANDEZ, HUGO                                            Check all that apply.
          8321 JEFFERSON AVE                                            Contingent
          Saint Louis, MO 63114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1124   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hernandez, Jennie                                          Check all that apply.
          9115 Loughran Rd                                              Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1125   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hernandez, Jimena                                          Check all that apply.
          815 Sunrise Lane                                              Contingent
          Rockford, IL 61107                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1126   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hernandez, Karina                                          Check all that apply.
          3226 Pleasantville Bridge Road                                Contingent
          Thompsons Station, TN 37179                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 282 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 295 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1127   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERNANDEZ, MARIA C.                                        Check all that apply.
          2432 STATE AV                                                 Contingent
          Kansas City, KS 66102                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1128   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERNANDEZ, PEDRO                                           Check all that apply.
          2833 HANSON ST                                                Contingent
          Rockford, IL 61109                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1129   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERNANDEZ, ROBERTO                                         Check all that apply.
          7010 Highbridge Road                                          Contingent
          Bowie, MD 20720                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1130   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERNANDEZ-CATIVO, JONATHAN                                 Check all that apply.
          JAV                                                           Contingent
          3205 HARBOR LN                                                Unliquidated
          4-209                                                         Disputed
          Minneapolis, MN 55447
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 283 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 296 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1131   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERRING, TYLER M.                                          Check all that apply.
          528 BRODERICK DR NE                                           Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1132   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERRON, BRYCE D.                                           Check all that apply.
          1524 CENTENNIAL DR.                                           Contingent
          235B                                                          Unliquidated
          Joliet, IL 60431                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1133   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HERRON, JAWUAN T.                                          Check all that apply.
          3345 CALVERT                                                  Contingent
          Detroit, MI 48206                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1134   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Herskovitz, Zachary                                        Check all that apply.
          3 Suffolk Drive                                               Contingent
          Coraopolis, PA 15108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 284 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 297 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1135   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hetu, Zach                                                 Check all that apply.
          16211 Whitehaven Dr.                                          Contingent
          Northville, MI 48168                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1136   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HICKMAN, HANNAH M.                                         Check all that apply.
          6104 VENTURA DR.                                              Contingent
          Plainfield, IL 60586                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1137   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hickman, Jeni L.                                           Check all that apply.
          1803 W. 58th Street                                           Contingent
          Davenport, IA 52806                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1138   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HIGGINS, DERRICK L.                                        Check all that apply.
          12321 FOREST GROVE AVE                                        Contingent
          Cleveland, OH 44108                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 285 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 298 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1139   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HIGGINS, PAUL A.                                           Check all that apply.
          27661 TUNGSTEN ROAD                                           Contingent
          202                                                           Unliquidated
          Euclid, OH 44132                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1140   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hightower, Matthew                                         Check all that apply.
          8319 Switzer Street                                           Contingent
          Overland Park, KS 66214                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1141   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HILGERT, JAIMEE J.                                         Check all that apply.
          6501 ARTISAN WAY                                              Contingent
          Lincoln, NE 68516                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1142   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HILL, DAVID L.                                             Check all that apply.
          1214 GLENHAVEN                                                Contingent
          Baltimore, MD 21239                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 286 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 299 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1143   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HILLEN, VICTORIA                                           Check all that apply.
          9630 TAYLOR STREET                                            Contingent
          Omaha, NE 68134                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1144   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HILLMAN, TRACOREY                                          Check all that apply.
          612 WAVERLY RD                                                Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1145   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hills, Nicholas R.                                         Check all that apply.
          4301 N. 7th Street #306                                       Contingent
          Lincoln, NE 68521                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1146   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HILTON, KRISTINA                                           Check all that apply.
          327 E HOOVER DR                                               Contingent
          Fort Wayne, IN 46816                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 287 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 300 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1147   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HIMES, JOSEPH                                              Check all that apply.
          2711 Keyport Lane                                             Contingent
          Bowie, MD 20715                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1148   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hirsch, Maicee L.                                          Check all that apply.
          11500 97th Place N.                                           Contingent
          Maple Grove, MN 55369                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1149   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HIX, AARON J.                                              Check all that apply.
          17640 66TH AVE N                                              Contingent
          Osseo, MN 55311                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1150   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HJELSETH, NATHAN G.                                        Check all that apply.
          210 SUNSET BLVD                                               Contingent
          Waconia, MN 55387                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 288 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 301 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1151   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOAK, KAYLE R.                                             Check all that apply.
          9012 FAIRWAY DR                                               Contingent
          Orland Park, IL 60462                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1152   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOBA, YVONNA                                               Check all that apply.
          4237 7TH STREET SE                                            Contingent
          202                                                           Unliquidated
          Washington, DC 20032                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1153   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOBDAY, LAUREN M.                                          Check all that apply.
          5834 16TH AVE. SE                                             Contingent
          Saint Cloud, MN 56304                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1154   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hodge, Nathan                                              Check all that apply.
          6292 Maxwell Avenue                                           Contingent
          District Heights, MD 20747                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 289 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 302 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1155   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOFFMAN, PETER R.                                          Check all that apply.
          1510 AVE S JOHN NEUMAIER                                      Contingent
          HALL                                                          Unliquidated
          Unit 308                                                      Disputed
          Moorhead, MN 56563
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1156   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOFFMAN, ZACHARY H.                                        Check all that apply.
          3810 NAUTILUS TRAIL                                           Contingent
          Aurora, OH 44202                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1157   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOFMANN, BLAKE                                             Check all that apply.
          1040 EAST STATE BLVD.                                         Contingent
          Fort Wayne, IN 46805                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1158   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOGAN, JARED T.                                            Check all that apply.
          1240 ILLSELY DRIVE                                            Contingent
          Fort Wayne, IN 46807                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 290 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 303 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1159   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hogan, Kyle                                                Check all that apply.
          3005 Fairfield Avenue                                         Contingent
          Fort Wayne, IN 46807                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1160   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOGAN, TAYLOR J.                                           Check all that apply.
          1240 ILLSLEY DRIVE                                            Contingent
          Fort Wayne, IN 46807                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1161   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOILAND, JENNIFER L.                                       Check all that apply.
          47137 250 TH ST LOT 13                                        Contingent
          Baltic, SD 57003                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1162   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOLALKERE, SHASHANK                                        Check all that apply.
          8128 MAGNOLIA LANE N                                          Contingent
          Osseo, MN 55369                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 291 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 304 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1163   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOLCOMB, CAROL                                             Check all that apply.
          3008 CECIL LEWIS DR                                           Contingent
          Franklin, TN 37067                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1164   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOLDEN, CHRISTOPHER E.                                     Check all that apply.
          714 Irving Ave NW                                             Contingent
          Elk River, MN 55330                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1165   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOLLAND, RILEY G.                                          Check all that apply.
          2227 Knapp St                                                 Contingent
          Apt 201                                                       Unliquidated
          Ames, IA 50014                                                Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1166   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOLLINGSHED, STEVEN W.                                     Check all that apply.
          1330 W 3RD ST                                                 Contingent
          Davenport, IA 52802                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 292 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 305 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1167   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOLLOWAY, LAMARR V.                                        Check all that apply.
          2248 DELTON CT                                                Contingent
          Westland, MI 48186                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1168   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOLM, CIERRA A.                                            Check all that apply.
          1585 10TH ST.                                                 Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1169   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Holmes, Kenneth B.                                         Check all that apply.
          7 Craigcrest Place                                            Contingent
          Kansas City, KS 66101                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1170   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOLMES, NATALIE A.                                         Check all that apply.
          17838 168TH ST                                                Contingent
          Basehor, KS 66007                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 293 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 306 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1171   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOLT, JONATHAN                                             Check all that apply.
          23 VIEWCREST DR                                               Contingent
          Kansas City, KS 66101                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1172   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Holt, Mickaela K.                                          Check all that apply.
          5820 73rd Avenue N. #215                                      Contingent
          Brooklyn Park, MN 55429                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1173   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOLTAM, CHRISTOPHER                                        Check all that apply.
          2329 44th st                                                  Contingent
          Rock Island, IL 61201                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1174   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Honeycutt, Alyssa A.                                       Check all that apply.
          1959 24th Street                                              Contingent
          Utica, MI 48316                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 294 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 307 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1175   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOOD, KAYLA                                                Check all that apply.
          29444 BARTON                                                  Contingent
          Garden City, MI 48135                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1176   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hood, Nicole                                               Check all that apply.
          9019 Beatrice                                                 Contingent
          Livonia, MI 48150                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1177   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOOK, CORY L.                                              Check all that apply.
          503 EAST SOUTH ST.                                            Contingent
          Geneseo, IL 61254                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1178   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOOVER, STEPHANIE                                          Check all that apply.
          2901 CENTRAL AVE                                              Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 295 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 308 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1179   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOPKINS, AMBER R.                                          Check all that apply.
          4105 SOUTH HOLBROOK AVE                                       Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1180   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOPSON, NYA M.                                             Check all that apply.
          5624 LIVINGSTON TERRACE                                       Contingent
          101                                                           Unliquidated
          Oxon Hill, MD 20745                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1181   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HORAK, MAKENZIE S.                                         Check all that apply.
          130 JACOLYN DR SW                                             Contingent
          11                                                            Unliquidated
          Cedar Rapids, IA 52404                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1182   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HORTON, JENNIFER L.                                        Check all that apply.
          3076 White Oak Drive                                          Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 296 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 309 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1183   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOSKINS, TRAECY                                            Check all that apply.
          8680 MARIGOLD CIRCLE                                          Contingent
          215                                                           Unliquidated
          Eden Prairie, MN 55344                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1184   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hough, Danielle N.                                         Check all that apply.
          2536 Emerson Ave                                              Contingent
          Fort Wayne, IN 46808                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1185   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOULIHAN, SHARON                                           Check all that apply.
          2730 ELDON AVE                                                Contingent
          Maryland Heights, MO 63043                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1186   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOURIGAN, ALLY J.                                          Check all that apply.
          64 MILLER AVE SW APT                                          Contingent
          Apt 9                                                         Unliquidated
          Cedar Rapids, IA 52404                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 297 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 310 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1187   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOUSE, HANNAH E.                                           Check all that apply.
          1724 85TH AVE WEST                                            Contingent
          Rock Island, IL 61201                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1188   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOUSE, SPENCER K.                                          Check all that apply.
          1724 85 AVE W                                                 Contingent
          Rock Island, IL 61201                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1189   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HOWARD, DANNY W.                                           Check all that apply.
          1218 ADAMS STREET                                             Contingent
          Davenport, IA 52803                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1190   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Howard, Dionna S.                                          Check all that apply.
          822 Barnaby Street SE Apt. 204                                Contingent
          Washington, DC 20032                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 298 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 311 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1191   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Howell, Samuel R.                                          Check all that apply.
          1809 Blue Springs Ct                                          Contingent
          Franklin, TN 37069                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1192   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HRUSKA, MERCEDES                                           Check all that apply.
          6770 MARILYN DR                                               Contingent
          Osseo, MN 55369                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1193   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HUERTA, CIRILO                                             Check all that apply.
          5 S 624 Vest Ave                                              Contingent
          Naperville, IL 60563                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1194   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HUERTA, LEONARDO                                           Check all that apply.
          3S268 TWIN PINE DR                                            Contingent
          Warrenville, IL 60555                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 299 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 312 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1195   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HUESTIS, SHILOH                                            Check all that apply.
          702 SW 2ND ST                                                 Contingent
          Madison, SD 57042                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1196   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HUFF, JANCILYN R.                                          Check all that apply.
          960 Cypress Rd                                                Contingent
          213                                                           Unliquidated
          Saint Cloud, MN 56303                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1197   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Huff, Michael                                              Check all that apply.
          2730 N. 47th Terrace                                          Contingent
          Kansas City, KS 66104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1198   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HUFFER, DEREK D.                                           Check all that apply.
          1528 Saratoga Lane                                            Contingent
          Rockford, IL 61107                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 300 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 313 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1199   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hughes, Kathi J.                                           Check all that apply.
          5676 S 980 E                                                  Contingent
          Wolcottville, IN 46795                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1200   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HUGHES, MARGARET G.                                        Check all that apply.
          8909 DUNE CREEK COVE                                          Contingent
          Fort Wayne, IN 46835                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1201   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Hughes, Sean T.                                            Check all that apply.
          529 Limerick Way                                              Contingent
          Hyattsville, MD 20785                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1202   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HULLINGER, ARDESSA                                         Check all that apply.
          1234 N ST. SW                                                 Contingent
          Cedar Rapids, IA 52404                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 301 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 314 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1203   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HUMMER, ALEXIS G.                                          Check all that apply.
          3907 KIMBERTON DR                                             Contingent
          Toledo, OH 43614                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1204   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HUMMER, KALIEGH B.                                         Check all that apply.
          1966 ROSE ARBOR                                               Contingent
          Toledo, OH 43614                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1205   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HUNT, MICHAEL                                              Check all that apply.
          3254 WESTDALE CT.                                             Contingent
          Waldorf, MD 20601                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1206   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HUNT, SYDNEE D.                                            Check all that apply.
          5701 Lillibridge Street Apt 9                                 Contingent
          Lincoln, NE 68507                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 302 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 315 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1207   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HURTADO, MIGUEL                                            Check all that apply.
          430 Wilmer Meadow Drive                                       Contingent
          Wentzville, MO 63385                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1208   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HUTCHINS, SEAN M.                                          Check all that apply.
          813 W. St. James St.                                          Contingent
          Peoria, IL 61601                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1209   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HYBERTSON, SANDRA                                          Check all that apply.
          307 GRAND AVE                                                 Contingent
          Harrisburg, SD 57032                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1210   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          HYDUK, ISAAC T.                                            Check all that apply.
          25855 SLY FOX COURT                                           Contingent
          South Bend, IN 46628                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 303 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 316 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1211   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          IBARRA, ALEXUS M.                                          Check all that apply.
          1841 39TH ST S                                                Contingent
          204                                                           Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1212   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ICHIKAWA, MAUREEN Y.                                       Check all that apply.
          11901 CENTRAL PARK WAY                                        Contingent
          2223                                                          Unliquidated
          Osseo, MN 55369                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1213   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          IDEHEN, KEVIN                                              Check all that apply.
          15514 WHITEHALL LANE                                          Contingent
          Orland Park, IL 60462                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1214   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          IGBONEGUN, AYORINDE                                        Check all that apply.
          1106 W CENTRE ST                                              Contingent
          Springfield, IL 62704                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 304 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 317 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1215   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          INFANZON, MARTHA DEL                                       Check all that apply.
          CARMEN                                                        Contingent
          3575 LEXINGTON AVE                                            Unliquidated
          102                                                           Disputed
          Saint Paul, MN 55123
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1216   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          INMAN, ERIK A.                                             Check all that apply.
          116 SUN VALLEY CT                                             Contingent
          B4                                                            Unliquidated
          East Peoria, IL 61611                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1217   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          INNES, JOHN                                                Check all that apply.
          11533 RIVER HILLS DRIVE                                       Contingent
          Burnsville, MN 55337                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1218   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          INNES, MEGAN E.                                            Check all that apply.
          11533 RIVER HILLS DR                                          Contingent
          Burnsville, MN 55337                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 305 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 318 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1219   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ISAAC, SABRINA L.                                          Check all that apply.
          841 JEANETTE AVE                                              Contingent
          Steubenville, OH 43952                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1220   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ISDALE, JENNIFER M.                                        Check all that apply.
          482 N AUSTIN BLVD                                             Contingent
          #3                                                            Unliquidated
          Oak Park, IL 60302                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1221   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ISLAS-GOMEZ, JUAN C.                                       Check all that apply.
          3439 IVY LN.                                                  Contingent
          Saint Paul, MN 55123                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1222   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          IVEY, ANAYSIA                                              Check all that apply.
          4322 Georgia Ave                                              Contingent
          Kansas City, KS 66104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 306 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 319 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1223   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          IVEZIC, LUC                                                Check all that apply.
          3531 DU PON DRIVE                                             Contingent
          Sterling Heights, MI 48310                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1224   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Iyoda, Hiromi                                              Check all that apply.
          1703 E Avenue NE #1                                           Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1225   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JACKELEN, STEVEN                                           Check all that apply.
          9965 ALABAMA ROAD                                             Contingent
          Minneapolis, MN 55438                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1226   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JACKSON, DAIJHA                                            Check all that apply.
          6609 CAPTAIN JOHNS CT                                         Contingent
          Bryans Road, MD 20616                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 307 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 320 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1227   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JACKSON, FANTASIA                                          Check all that apply.
          5500 AMBERVIEW CT                                             Contingent
          Manassas, VA 20112                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1228   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JACKSON, KAALA                                             Check all that apply.
          6602 HAZELHATCH DRIVE                                         Contingent
          Indianapolis, IN 46268                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1229   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JACKSON, KEATON D.                                         Check all that apply.
          6206 S AVALON AVE                                             Contingent
          115                                                           Unliquidated
          Sioux Falls, SD 57103                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1230   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Jackson, Kenneth E.                                        Check all that apply.
          353 Perry Square #353                                         Contingent
          Kansas City, KS 66101                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 308 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 321 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1231   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Jackson, Kevin A.                                          Check all that apply.
          4301 Midtown Square #2028                                     Contingent
          Suitland, MD 20746                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1232   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JACKSON, MIKAYLA M.                                        Check all that apply.
          19616 BLUEJAY TRAIL                                           Contingent
          Lawson, MO 64062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1233   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JACKSON, SYDNEY N.                                         Check all that apply.
          3656 RIVARD ST                                                Contingent
          Detroit, MI 48207                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1234   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JACOMET, MICHAEL W.                                        Check all that apply.
          4708 W 15TH PL                                                Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 309 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 322 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1235   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JAEGER, CRYSTAL                                            Check all that apply.
          2012 S BARRET PL                                              Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1236   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JAIMES, LUIS                                               Check all that apply.
          10044 HOLLY LN                                                Contingent
          1S                                                            Unliquidated
          Des Plaines, IL 60016                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1237   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JALLAH, HORACE                                             Check all that apply.
          8350 EP TRUE PKWY                                             Contingent
          4304                                                          Unliquidated
          West Des Moines, IA 50266                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1238   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JAMES, CINTIA                                              Check all that apply.
          4075 LANCASTER LANE                                           Contingent
          Apt 2                                                         Unliquidated
          Minneapolis, MN 55441                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 310 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 323 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1239   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JAMES, KATELYN D.                                          Check all that apply.
          1029 W ROSE ST                                                Contingent
          South Bend, IN 46616                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1240   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JANSEN, ALLISON                                            Check all that apply.
          8100 COMMONS PL                                               Contingent
          Apt 7                                                         Unliquidated
          Sioux Falls, SD 57106                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1241   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JANSEN, JEREMY P.                                          Check all that apply.
          2748 E.53RD ST.                                               Contingent
          Apt 6                                                         Unliquidated
          Davenport, IA 52807                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1242   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Janssen, Alyssa M.                                         Check all that apply.
          1130 Northview Drive                                          Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 311 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 324 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1243   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JANSSEN, ELLIOT                                            Check all that apply.
          11218 DECATUR PLAZA                                           Contingent
          Unit 212                                                      Unliquidated
          Omaha, NE 68154                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1244   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JANSSEN, JOSHUA J.                                         Check all that apply.
          727 5TH AVE SOUTH                                             Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1245   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JARQUIN, EDUARDO                                           Check all that apply.
          201 W 92ND ST                                                 Contingent
          Minneapolis, MN 55420                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1246   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JARRETT, MARA A.                                           Check all that apply.
          102 CHERRINGTON COURT                                         Contingent
          Coraopolis, PA 15108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 312 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 325 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1247   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Jasper, Grace                                              Check all that apply.
          2241 Bellevue Avenue                                          Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1248   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Jasso, Monica                                              Check all that apply.
          1705 W. Victoria Dr. #103                                     Contingent
          Mount Prospect, IL 60056                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1249   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JASTAL, JOSHUA D.                                          Check all that apply.
          1844 EDGEWOOD DRIVE                                           Contingent
          Twinsburg, OH 44087                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1250   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JAUREGUI, PATRICIA D.                                      Check all that apply.
          4622 BRANDT CT                                                Contingent
          Fort Wayne, IN 46835                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 313 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 326 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1251   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JAVA, FRANCISCO                                            Check all that apply.
          728 E. 78TH ST #103                                           Contingent
          Minneapolis, MN 55423                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1252   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JEFFERSON, DOMINIQUE                                       Check all that apply.
          1100 FIELD                                                    Contingent
          Detroit, MI 48214                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1253   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JELKS, JESSICA                                             Check all that apply.
          8154 HUNTINGTON STREET                                        Contingent
          Westland, MI 48185                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1254   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Jenkins, Ronald l.                                         Check all that apply.
          1912 Grandview                                                Contingent
          Kansas City, KS 66102                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 314 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 327 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1255   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JENKINS, RYAN                                              Check all that apply.
          301 DORCHESTER AVE                                            Contingent
          62                                                            Unliquidated
          La Plata, MD 20646                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1256   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Jennings, Tyrone                                           Check all that apply.
          1804 N. 91st                                                  Contingent
          Kansas City, KS 66112                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1257   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JENSEN, ARIA M.                                            Check all that apply.
          5323 North Gains Street                                       Contingent
          Davenport, IA 52806                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1258   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Jensen, Austyn                                             Check all that apply.
          7014 North Nodaway Avenue                                     Contingent
          Kansas City, MO 64152                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 315 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 328 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1259   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JENSEN, KIMBERLY R.                                        Check all that apply.
          436 WILD OAK DRIVE                                            Contingent
          O Fallon, MO 63368                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1260   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JENSEN, KIRJA R.                                           Check all that apply.
          4919 W ST JSTREET                                             Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1261   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JERRICK, HEATHER A.                                        Check all that apply.
          14454 SAINT LOUIS AVE                                         Contingent
          Midlothian, IL 60445                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1262   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JETER, MADDISON                                            Check all that apply.
          2004 FONDULAC DR                                              Contingent
          East Peoria, IL 61611                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 316 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 329 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1263   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JIMENEZ HUATO, RENATA                                      Check all that apply.
          6121 65TH AVE. N                                              Contingent
          201                                                           Unliquidated
          Minneapolis, MN 55429                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1264   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JIMENEZ, ARNULFO                                           Check all that apply.
          1415 DUNWOODY AVENUE                                          Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1265   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Jimenez, Mirian                                            Check all that apply.
          3303 Southgate Drive                                          Contingent
          Apt 202                                                       Unliquidated
          Alexandria, VA 22306                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1266   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JIMENEZ, YADIRA L.                                         Check all that apply.
          27300 FRANKLIN RD APT E600                                    Contingent
          Southfield, MI 48034                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 317 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 330 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1267   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JIMERSON, KELLY                                            Check all that apply.
          11304 Seattle Slew Dr.                                        Contingent
          Noblesville, IN 46060                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1268   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JIN, EUBIN A.                                              Check all that apply.
          5508 FISHER ROAD                                              Contingent
          Temple Hills, MD 20748                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1269   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOE, JESSICA N.                                            Check all that apply.
          16532 PINEHURST                                               Contingent
          Detroit, MI 48221                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1270   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Johel, Martinez                                            Check all that apply.
          933 White Oak Drive                                           Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 318 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 331 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1271   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, AEON                                              Check all that apply.
          4265 NASH ST NE                                               Contingent
          Washington, DC 20019                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1272   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, ALEXANDER                                         Check all that apply.
          28865 STATE HWY 210                                           Contingent
          Aitkin, MN 56431                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1273   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, ALEXANDRA                                         Check all that apply.
          1806 N COURT ST                                               Contingent
          Rockford, IL 61103                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1274   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, ALYSSA M.                                         Check all that apply.
          7400 74TH AVENUE N                                            Contingent
          Minneapolis, MN 55428                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 319 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 332 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1275   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, ANTHONY                                           Check all that apply.
          3541 NW 194 ST.                                               Contingent
          Opa Locka, FL 33056                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1276   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, BENJAMIN L.                                       Check all that apply.
          218 19 1/2 AVE NORTH                                          Contingent
          Saint Cloud, MN 56303                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1277   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, BRANDY                                            Check all that apply.
          84 BASALT DRIVE                                               Contingent
          Fredericksburg, VA 22406                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1278   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, BRIAN C.                                          Check all that apply.
          16121 Logarto Lane                                            Contingent
          Lakeville, MN 55044                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 320 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 333 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1279   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, BROOKE                                            Check all that apply.
          4365 MILL POND DRIVE                                          Contingent
          Troy, MI 48085                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1280   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, CHRISTOPHER                                       Check all that apply.
          4217 SHERMEON ST NE                                           Contingent
          Cedar Rapids, IA 52404                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1281   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, DARYL G.                                          Check all that apply.
          11377 TOLKIEN AVENUE                                          Contingent
          White Plains, MD 20695                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1282   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Johnson, Dominique                                         Check all that apply.
          3600 Parkway Terrace Drive #8                                 Contingent
          Suitland, MD 20746                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 321 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 334 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1283   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, ERIKA                                             Check all that apply.
          311 PLEASANT AVENUE                                           Contingent
          415                                                           Unliquidated
          Saint Paul, MN 55102                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1284   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, GARRETT P.                                        Check all that apply.
          4062 RENN HART HILLS                                          Contingent
          Loves Park, IL 61111                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1285   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, JAMZ K.                                           Check all that apply.
          2895 HAWK RIDGE RD                                            Contingent
          Prior Lake, MN 55372                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1286   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, JORDON T.                                         Check all that apply.
          3608 CALDERWOOD DRIVE                                         Contingent
          Rockford, IL 61114                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 322 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 335 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1287   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, KYLE J.                                           Check all that apply.
          1111 W MINNEHAHA AVE                                          Contingent
          Apt 6                                                         Unliquidated
          Saint Paul, MN 55104                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1288   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Johnson, Kyle J.                                           Check all that apply.
          1601 Hood Road, Apt. 24                                       Contingent
          Sacramento, CA 95825                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1289   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, LEAH                                              Check all that apply.
          P.O. Box 182                                                  Contingent
          Lacon, IL 61540                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1290   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, LISA                                              Check all that apply.
          11711 BRUNSWICK AVE                                           Contingent
          Champlin, MN 55316                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 323 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 336 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1291   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, LNAYA R.                                          Check all that apply.
          13813 STROH CT                                                Contingent
          Accokeek, MD 20607                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1292   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, MARCUS B.                                         Check all that apply.
          2721 CEDAR STREET                                             Contingent
          Unit 306                                                      Unliquidated
          Norwalk, IA 50211                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1293   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, MARCUS B.                                         Check all that apply.
          633 Canterbury Place                                          Contingent
          Norwalk, IA 50211                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1294   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, MATT                                              Check all that apply.
          370 TROMBLEY                                                  Contingent
          Troy, MI 48083                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 324 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 337 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1295   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, NICHOLAS C.                                       Check all that apply.
          4743 70TH PL                                                  Contingent
          Urbandale, IA 50322                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1296   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, ORLANDO                                           Check all that apply.
          1881 SHERWOOD AVE                                             Contingent
          Saint Paul, MN 55119                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1297   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, SARAH                                             Check all that apply.
          105 NAPLES DR                                                 Contingent
          Elyria, OH 44035                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1298   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, SHEKINAH L.                                       Check all that apply.
          5653 FORDHAM CIRCLE                                           Contingent
          Canton, MI 48187                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 325 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 338 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1299   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, TASHAYLA                                          Check all that apply.
          6509 MARSOL RD                                                Contingent
          718                                                           Unliquidated
          Cleveland, OH 44124                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1300   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Johnson, Tonya                                             Check all that apply.
          7850 Everett Avenue #7                                        Contingent
          Kansas City, KS 66112                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1301   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON, VAUNECHIO                                         Check all that apply.
          5615 OLD DOVER                                                Contingent
          Apt 4                                                         Unliquidated
          Fort Wayne, IN 46835                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1302   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOHNSON-REEVES, SOLOMON                                    Check all that apply.
          8405 SWEENEY DRIVE                                            Contingent
          Clinton, MD 20735                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 326 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 339 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1303   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Johnston, Micah                                            Check all that apply.
          5528 Pershing Ave                                             Contingent
          Apt 505                                                       Unliquidated
          Saint Louis, MO 63112                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1304   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JONASON, LACHLYN M.                                        Check all that apply.
          317 CAZINOVE ST.                                              Contingent
          Perley, MN 56574                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1305   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JONES JR, RODNEY L.                                        Check all that apply.
          2515 W. WESTPORT RD                                           Contingent
          2C                                                            Unliquidated
          Peoria, IL 61615                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1306   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JONES, ALEX                                                Check all that apply.
          767 LINCOLN ST                                                Contingent
          Anoka, MN 55303                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 327 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 340 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1307   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JONES, CAMERON                                             Check all that apply.
          26433 SOLON RD                                                Contingent
          702                                                           Unliquidated
          Bedford, OH 44146                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1308   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JONES, CHARIS J.                                           Check all that apply.
          2000 CHITA CT                                                 Contingent
          Temple Hills, MD 20748                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1309   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JONES, CRYSTAL M.                                          Check all that apply.
          6246 N 155TH ST                                               Contingent
          Omaha, NE 68116                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1310   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JONES, GREGORY M.                                          Check all that apply.
          713 SW 28TH ST                                                Contingent
          101                                                           Unliquidated
          Ankeny, IA 50023                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 328 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 341 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1311   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JONES, LAVELL                                              Check all that apply.
          183 SOUTH BELVOIR                                             Contingent
          Cleveland, OH 44121                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1312   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JONES, NYIEKA                                              Check all that apply.
          3402 CURTIS DRIVE                                             Contingent
          33                                                            Unliquidated
          Suitland, MD 20746                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1313   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JONES, ROBIN P.                                            Check all that apply.
          5601 NANNIE BURROUGHS AVE.                                    Contingent
          NE                                                            Unliquidated
          103                                                           Disputed
          Washington, DC 20019
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1314   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JONES, TITO S.                                             Check all that apply.
          16621 W 139TH ST                                              Contingent
          423                                                           Unliquidated
          Olathe, KS 66062                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 329 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 342 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1315   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JONES, TOSHIRO                                             Check all that apply.
          10504 TERRACO TERRACE                                         Contingent
          Cheltenham, MD 20623                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1316   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Jones-Camp, Noel                                           Check all that apply.
          4552 Russell Avenue N.                                        Contingent
          Minneapolis, MN 55412                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1317   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JORDAN, ANNA                                               Check all that apply.
          2807 N. ZENITH AVE.                                           Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1318   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Jordan, Christopher L.                                     Check all that apply.
          208 Emerald Hill                                              Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 330 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 343 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1319   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JORDAN, JOSEPH T.                                          Check all that apply.
          534 E LOULA ST                                                Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1320   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JORDING, DESTINY                                           Check all that apply.
          2736 COUNTY RD. 600 N                                         Contingent
          El Paso, IL 61738                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1321   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOSEPH, DANIELLE G.                                        Check all that apply.
          200 HILL ROAD                                                 Contingent
          Hyattsville, MD 20785                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1322   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOSEPHSON, EMILY N.                                        Check all that apply.
          845 CURRY TRAIL                                               Contingent
          Saint Paul, MN 55123                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 331 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 344 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1323   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JOYCE, BARBARA A.                                          Check all that apply.
          2361 BICENTENNIAL AV                                          Contingent
          Crest Hill, IL 60403                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1324   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JUAN, MARON JUDE                                           Check all that apply.
          1930 E 86TH ST                                                Contingent
          Apt 313                                                       Unliquidated
          Minneapolis, MN 55425                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1325   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JUAREZ, JASMIN I.                                          Check all that apply.
          711 LARSEN AVE                                                Contingent
          Streamwood, IL 60107                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1326   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Juarez, Tomas L.                                           Check all that apply.
          505 Piccadylli #151                                           Contingent
          Antioch, TN 37013                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 332 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 345 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1327   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JULO, CAROL A.                                             Check all that apply.
          7612 KING ST.                                                 Contingent
          Apt A                                                         Unliquidated
          Overland Park, KS 66214                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1328   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JUMPS, KACI M.                                             Check all that apply.
          1601 R STREET                                                 Contingent
          Lincoln, NE 68508                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1329   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JURAKOBILOV, JASURBEK R.                                   Check all that apply.
          910 PALMER ROAD                                               Contingent
          11                                                            Unliquidated
          Fort Washington, MD 20744                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1330   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          JURMU, JON                                                 Check all that apply.
          200 5TH AVE N                                                 Contingent
          208                                                           Unliquidated
          Saint Cloud, MN 56303                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 333 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 346 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1331   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KALAMA, MAKAYLA K.                                         Check all that apply.
          1315 N 110TH PLAZA                                            Contingent
          709                                                           Unliquidated
          Omaha, NE 68154                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1332   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KALLISH, JAMES R.                                          Check all that apply.
          5820 OAKWOOD DR                                               Contingent
          Unit 2A                                                       Unliquidated
          Lisle, IL 60532                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1333   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KAMEL, NICOLE R.                                           Check all that apply.
          27142 Lorraine                                                Contingent
          Warren, MI 48093                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1334   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KAPLAN, DANIEL                                             Check all that apply.
          732 18TH STREET                                               Contingent
          106                                                           Unliquidated
          Des Moines, IA 50317                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 334 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 347 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1335   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KAROVIC, ALEXIS M.                                         Check all that apply.
          2324 48TH ST NE                                               Contingent
          Canton, OH 44705                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1336   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KASPER, CRYSTAL                                            Check all that apply.
          9580 Zircon Ct N                                              Contingent
          Osseo, MN 55311                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1337   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kasun, Maria                                               Check all that apply.
          1040 Y Street #301                                            Contingent
          Lincoln, NE 68508                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1338   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KEEHN, ALEXANDER                                           Check all that apply.
          404 N DOMINIC AVE                                             Contingent
          Sioux Falls, SD 57107                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 335 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 348 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1339   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KEEN, AMY L.                                               Check all that apply.
          3876 Melby Ave.                                               Contingent
          Saint Michael, MN 55376                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1340   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KEEN, JOSHUA C.                                            Check all that apply.
          3876 Melby Ave                                                Contingent
          Saint Michael, MN 55376                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1341   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KEISLER, EMILY                                             Check all that apply.
          3240 OSWEGO AVE                                               Contingent
          Fort Wayne, IN 46805                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1342   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KEKUINE, SHELSA                                            Check all that apply.
          10118 CAMPUS WAY S                                            Contingent
          Apt 102                                                       Unliquidated
          Upper Marlboro, MD 20774                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 336 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 349 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1343   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KELASH, BROOKLYN                                           Check all that apply.
          1405 12TH AVENUE N                                            Contingent
          103                                                           Unliquidated
          Saint Cloud, MN 56303                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1344   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KELLEHER, DESTINY                                          Check all that apply.
          5400 HIGHLAND CT.                                             Contingent
          Crestwood, IL 60418                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1345   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KELLER, KEVIN A.                                           Check all that apply.
          513 N 10th Street                                             Contingent
          Leavenworth, KS 66048                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1346   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KEMPTON, MORGAN L.                                         Check all that apply.
          424 11TH ST. S.                                               Contingent
          Moorhead, MN 56560                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 337 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 350 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1347   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KENDALL, WILLIAM                                           Check all that apply.
          138 S CEDAR ST                                                Contingent
          Palatine, IL 60067                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1348   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KENNEDY, SARAH                                             Check all that apply.
          929 W DEERBROOK DR                                            Contingent
          Peoria, IL 61615                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1349   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kennelly, Logan T.                                         Check all that apply.
          947 Cooper Court                                              Contingent
          Elk Grove Village, IL 60007                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1350   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kenney, Taronica A.                                        Check all that apply.
          3519 Minnesota Avenue SE #301                                 Contingent
          Washington, DC 20019                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 338 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 351 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1351   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KENNY, JOSEPH                                              Check all that apply.
          5823 SOUTH 100TH PLZ                                          Contingent
          3B                                                            Unliquidated
          Omaha, NE 68127                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1352   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KEON, ROBERT M.                                            Check all that apply.
          12318 S MULLEN CT                                             Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1353   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KEON, STACIE L.                                            Check all that apply.
          12318 S. MULLEN CT.                                           Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1354   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KEPCHAR, STEPHANIE D.                                      Check all that apply.
          5811 ALLANWOOD DR                                             Contingent
          Cleveland, OH 44129                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 339 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 352 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1355   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KERR, JACQUELINE                                           Check all that apply.
          5055 W AGATITE AVE                                            Contingent
          Apt 1                                                         Unliquidated
          Chicago, IL 60630                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1356   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KERSEY, ANDREA G.                                          Check all that apply.
          1522 Prather Avenue                                           Contingent
          Saint Louis, MO 63139                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1357   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KESS, AUTI M.                                              Check all that apply.
          9300 S 29TH ST                                                Contingent
          Lincoln, NE 68515                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1358   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KETELBOETER, SYDNEY                                        Check all that apply.
          1201 Wenton Drive                                             Contingent
          Chisholm, MN 55719                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 340 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 353 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1359   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KIMBALL, ANDREW J.                                         Check all that apply.
          2192 LEXINGTON AVE N                                          Contingent
          12                                                            Unliquidated
          Saint Paul, MN 55113                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1360   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KINCHELOE, JARED                                           Check all that apply.
          3905 PINE TREE DR                                             Contingent
          Cedar Rapids, IA 52403                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1361   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KING, ANDRE                                                Check all that apply.
          17780 SW 103 AVE.                                             Contingent
          Miami, FL 33157                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1362   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          King, Ellyn K.                                             Check all that apply.
          4045 Mohawk Street                                            Contingent
          Lincoln, NE 68510                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 341 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 354 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1363   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          King, Mikayla N.                                           Check all that apply.
          2024 1/2 N. Westwood Avenue                                   Contingent
          Toledo, OH 43607                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1364   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KING, NEAL                                                 Check all that apply.
          3627 YORKTOWN DRIVE                                           Contingent
          Waldorf, MD 20601                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1365   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KING, RANDOLPH E.                                          Check all that apply.
          1213 CRISFIELD DR.                                            Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1366   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KINNEY, CAITLYN C.                                         Check all that apply.
          950 67TH ST                                                   Contingent
          220                                                           Unliquidated
          West Des Moines, IA 50266                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 342 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 355 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1367   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KINSELLA, MARIN                                            Check all that apply.
          1301 ARROWHEAD DR                                             Contingent
          Saint Louis, MO 63132                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1368   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kinsman, Kelly                                             Check all that apply.
          225 William St                                                Contingent
          East Peoria, IL 61611                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1369   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kinzey, James J.                                           Check all that apply.
          28219 Hughes St                                               Contingent
          Saint Clair Shores, MI 48081                                  Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1370   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KIPPER, CARL                                               Check all that apply.
          518 WEST 61ST STREET                                          Contingent
          Davenport, IA 52806                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 343 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 356 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1371   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KIPPER, CARLTON R.                                         Check all that apply.
          518 WEST 61ST STREET                                          Contingent
          Davenport, IA 52806                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1372   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KIRK, JALEN                                                Check all that apply.
          50 RIVERSIDE RUN DR                                           Contingent
          Indian Head, MD 20640                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1373   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KIRKLAND Jr., DAVID N.                                     Check all that apply.
          2914 Sandy Hallow Rd                                          Contingent
          Apt 4                                                         Unliquidated
          Rockford, IL 61109                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1374   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KIRKWOOD, VALERIE D.                                       Check all that apply.
          2177 KINGSTON DR                                              Contingent
          Maumee, OH 43537                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 344 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 357 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1375   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KISELSTEIN, BRIAN J.                                       Check all that apply.
          900 E WILMETTE RD                                             Contingent
          220                                                           Unliquidated
          Palatine, IL 60074                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1376   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KITREL, EUGENE                                             Check all that apply.
          1395 NE 33 Avenue #107                                        Contingent
          Homestead, FL 33033                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1377   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KIVI, MEGANN M.                                            Check all that apply.
          2061 SHEPARD ROAD                                             Contingent
          207                                                           Unliquidated
          Saint Paul, MN 55116                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1378   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KLAK, LEA                                                  Check all that apply.
          594 ROLLING BROOKE WAY                                        Contingent
          Northfield, OH 44067                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 345 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 358 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1379   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KLEIN, STEVE                                               Check all that apply.
          33556 GROTH DR                                                Contingent
          Sterling Heights, MI 48312                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1380   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KLEIN, TINA M.                                             Check all that apply.
          9595 HAVLET RD NW                                             Contingent
          Rice, MN 56367                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1381   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KLENDA, JACOB                                              Check all that apply.
          4818 NORESTON ST                                              Contingent
          Shawnee, KS 66226                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1382   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KLING, MOLLY J.                                            Check all that apply.
          1709 35TH ST S                                                Contingent
          Unit 211                                                      Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 346 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 359 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1383   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KLING, MOLLY J.                                            Check all that apply.
          1864 S. 39th Street #206                                      Contingent
          Fargo, ND 58103                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1384   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Klockner, Halle                                            Check all that apply.
          37680 Northland Street                                        Contingent
          Livonia, MI 48152                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1385   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KNIGHT, BRENELLE M.                                        Check all that apply.
          11709 LONG LEAF CIRCLE                                        Contingent
          Saint Louis, MO 63146                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1386   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Knight, Robert F.                                          Check all that apply.
          200 Boyd Lane, #205                                           Contingent
          Oakdale, PA 15071                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 347 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 360 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1387   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KNOBLOCK, SAMANTHA                                         Check all that apply.
          5938 STUMPH ROAD                                              Contingent
          204                                                           Unliquidated
          Cleveland, OH 44130                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1388   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KNOX, LOUIS A.                                             Check all that apply.
          10994 Isanti Ct NE                                            Contingent
          Minneapolis, MN 55449                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1389   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Koball, JAMIE L.                                           Check all that apply.
          2207 S. 1st Ave                                               Contingent
          Sioux Falls, SD 57105                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1390   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOBLE, MORGAN                                              Check all that apply.
          3201 45TH AVE SOUTH                                           Contingent
          Fargo, ND 58103                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 348 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 361 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1391   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOCH, CHRIS                                                Check all that apply.
          1732 Whispering Pines Court SW                                Contingent
          Cedar Rapids, IA 52404                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1392   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOCH, CHRIS                                                Check all that apply.
          1732 Whispering Pines Court SW                                Contingent
          Cedar Rapids, IA 52404                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1393   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOLKOSKI, BREEZY R.                                        Check all that apply.
          7209 N NEVADA AVE                                             Contingent
          Kansas City, MO 64152                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1394   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOLKOSKI, BRIELLE J.                                       Check all that apply.
          7209 N NEVADA AVE                                             Contingent
          Kansas City, MO 64152                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 349 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 362 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1395   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KONG, NYAKEK                                               Check all that apply.
          4620 E 54TH ST                                                Contingent
          129                                                           Unliquidated
          Sioux Falls, SD 57110                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1396   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KONONENKO, NATALIYA V.                                     Check all that apply.
          9280 UNIVERSITY AVE NW                                        Contingent
          356                                                           Unliquidated
          Minneapolis, MN 55448                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1397   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOPIECKI, MADELINE R.                                      Check all that apply.
          1548 VAN BUREN AVE                                            Contingent
          Saint Paul, MN 55104                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1398   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOPKE, AAYLAH R.                                           Check all that apply.
          6970 S 145 E                                                  Contingent
          Wolcottville, IN 46795                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 350 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 363 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1399   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOPNICK, ANDREW S.                                         Check all that apply.
          1109 7TH ST S                                                 Contingent
          B308                                                          Unliquidated
          Waite Park, MN 56387                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1400   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kopp, Alexis C.                                            Check all that apply.
          1030 University Drive N.                                      Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1401   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOPPANG, KATIE                                             Check all that apply.
          150 14th Ave. S.                                              Contingent
          South Saint Paul, MN 55075                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1402   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOPPERUD, JENNIFER L.                                      Check all that apply.
          1339 12TH AVE S                                               Contingent
          Fargo, ND 58103                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 351 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 364 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1403   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KORAIDO, MADELINE                                          Check all that apply.
          538 Millers Run Road Apt. 1                                   Contingent
          Morgan, PA 15064                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1404   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KORDALSKI, KEVIN M.                                        Check all that apply.
          750 CHENE ST.                                                 Contingent
          1405                                                          Unliquidated
          Detroit, MI 48207                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1405   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KORECKI, JAKE R.                                           Check all that apply.
          23833 BATTELLE                                                Contingent
          Hazel Park, MI 48030                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1406   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KORMANIK, LUKE                                             Check all that apply.
          5204 15TH AVE S                                               Contingent
          Minneapolis, MN 55417                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 352 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 365 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1407   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOSLOSKI, HANNAH                                           Check all that apply.
          901 8TH ST S                                                  Contingent
          Moorhead, MN 56562                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1408   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOUSTRUP, MICHAEL J.                                       Check all that apply.
          3927 88th Ave. NE                                             Contingent
          Circle Pines, MN 55014                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1409   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOWALSKI, KELSEY J.                                        Check all that apply.
          948 Thomas Ave. W                                             Contingent
          Saint Paul, MN 55104                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1410   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOZEL, DANIELLA M.                                         Check all that apply.
          1818 BUCKINGHAM RD                                            Contingent
          Mundelein, IL 60060                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 353 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 366 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1411   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KOZLOWSKI, ALEXIS                                          Check all that apply.
          3709 ORIOLE LN                                                Contingent
          Rolling Meadows, IL 60008                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1412   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KRAFT, TYLER J.                                            Check all that apply.
          2909 10TH AVE N                                               Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1413   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Krazel, Seth J.                                            Check all that apply.
          21326 Randall St.                                             Contingent
          Farmington, MI 48336                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1414   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KREJCI, JORDYN J.                                          Check all that apply.
          3418 WESTGATE                                                 Contingent
          Omaha, NE 68124                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 354 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 367 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1415   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KREPFLE, SADIE (SARAH) K.                                  Check all that apply.
          865 Bentley Drive Unit 9                                      Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1416   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kringen, Barrett A.                                        Check all that apply.
          4022 18th Avenue S. #107                                      Contingent
          Fargo, ND 58103                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1417   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KRUPKO, PAUL                                               Check all that apply.
          2751 DEER CREEK TRAIL                                         Contingent
          Urbandale, IA 50323                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1418   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KRUSE, JACOB                                               Check all that apply.
          1509 Marshall St                                              Contingent
          Boone, IA 50036                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 355 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 368 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1419   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KUBALA, EILEEN R.                                          Check all that apply.
          8500 HERON AVE SOUTH                                          Contingent
          Cottage Grove, MN 55016                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1420   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KUHLMEY, JANESSA J.                                        Check all that apply.
          805 9TH STREET SOUTH                                          Contingent
          Avon, MN 56310                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1421   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KUHNEN, WENDI A.                                           Check all that apply.
          103 OSPREY RIDGE                                              Contingent
          Machesney Park, IL 61115                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1422   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KULASA, JOHN                                               Check all that apply.
          14258 PERNELL                                                 Contingent
          Sterling Heights, MI 48313                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 356 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 369 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1423   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KUMPF, JACKSON                                             Check all that apply.
          122 N 34TH STREET                                             Contingent
          Omaha, NE 68131                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1424   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KUPSCH, KEVIN D.                                           Check all that apply.
          315 4TH AVE S                                                 Contingent
          203                                                           Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1425   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KURTH, GARY                                                Check all that apply.
          1500 LASALLE AVE                                              Contingent
          Apt 508                                                       Unliquidated
          Minneapolis, MN 55403                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1426   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KURTS, AUBREE                                              Check all that apply.
          217 JENNETTE PL                                               Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 357 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 370 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1427   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KURTZ, KIMBERLY                                            Check all that apply.
          604 ORCHARD VIEW DRIVE                                        Contingent
          Maumee, OH 43537                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1428   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KURTZ, NICHOLAS                                            Check all that apply.
          604 ORCHARD VIEW DRIVE                                        Contingent
          Maumee, OH 43537                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1429   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          KYM, AIZEN-CHOI                                            Check all that apply.
          966 BUCHANAN ST                                               Contingent
          Fort Wayne, IN 46803                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1430   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Kym, Aizen-Choi                                            Check all that apply.
          966 Oaklawn Ct.                                               Contingent
          Fort Wayne, IN 46803                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 358 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 371 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1431   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LABUDA, LAURA A.                                           Check all that apply.
          1106 ASHWOOD COURT                                            Contingent
          Waite Park, MN 56387                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1432   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LACAPRARA, NICOLA                                          Check all that apply.
          30936 GRANDVIEW AVE                                           Contingent
          Westland, MI 48186                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1433   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LACKNER, ANDREA                                            Check all that apply.
          6515 LONG AVE                                                 Contingent
          Shawnee, KS 66216                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1434   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LAFAVE, NICOLE M.                                          Check all that apply.
          9757 PLEASANT WAY                                             Contingent
          Indianapolis, IN 46280                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 359 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 372 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1435   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LAGARDA, BERENICE                                          Check all that apply.
          12220 S STRANG LINE CT                                        Contingent
          1302                                                          Unliquidated
          Olathe, KS 66062                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1436   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LAGARDA, JENNY                                             Check all that apply.
          12215 STRANG LINE CT                                          Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1437   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LAGUNES, ROSA                                              Check all that apply.
          700 W MEADE BLVD LOT 80                                       Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1438   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LALA, WALTER                                               Check all that apply.
          715 24 AVE NE                                                 Contingent
          Minneapolis, MN 55418                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 360 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 373 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1439   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LAMAR, JEFFREY                                             Check all that apply.
          5725 PILLORY WAY                                              Contingent
          Indianapolis, IN 46268                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1440   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LAMERE, TAYLAR                                             Check all that apply.
          19202 HARAPPA AVE.                                            Contingent
          Lakeville, MN 55044                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1441   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LANDAVERDE, JOSE A.                                        Check all that apply.
          1071 ROCHESTER RD                                             Contingent
          Apt 20                                                        Unliquidated
          Troy, MI 48083                                                Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1442   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LANDESS, BRETTLEY C.                                       Check all that apply.
          14175 IRELAND ROAD                                            Contingent
          Mishawaka, IN 46544                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 361 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 374 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1443   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LANE, ALEXIS D.                                            Check all that apply.
          9440 SUMAC RD                                                 Contingent
          Des Plaines, IL 60016                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1444   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LANE, BIANCA N.                                            Check all that apply.
          9985 LINDA LN.                                                Contingent
          2W                                                            Unliquidated
          Des Plaines, IL 60016                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1445   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LANGE, BRAYDEN A.                                          Check all that apply.
          402 POPLAR COURT                                              Contingent
          Coraopolis, PA 15108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1446   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LANGE, CARISSA                                             Check all that apply.
          402 POPLAR COURT                                              Contingent
          Coraopolis, PA 15108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 362 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 375 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1447   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LANGE, LARA L.                                             Check all that apply.
          941 Whitney Drive                                             Contingent
          Saint Paul, MN 55124                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1448   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LANGELAND, NICOLE C.                                       Check all that apply.
          1970 11TH AVE E                                               Contingent
          Shakopee, MN 55379                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1449   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LANGHAM, CHRISTIAN D.                                      Check all that apply.
          1128 OSPREY LANE                                              Contingent
          Nashville, TN 37221                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1450   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LANGLAND, DELIA A.                                         Check all that apply.
          3301 HIGHWAY 169 N                                            Contingent
          Unit 316                                                      Unliquidated
          Minneapolis, MN 55441                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 363 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 376 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1451   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LANGLINAIS, EMILY C.                                       Check all that apply.
          1501 MEREDITH DR                                              Contingent
          2111                                                          Unliquidated
          Pittsburgh, PA 15205                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1452   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LANGOSCH, JAIME                                            Check all that apply.
          10633 PENFIELD                                                Contingent
          Orland Park, IL 60462                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1453   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LAPLANTE, SUMMER R.                                        Check all that apply.
          2735 F STREET APT. 1                                          Contingent
          Lincoln, NE 68510                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1454   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LARES, GERARDO                                             Check all that apply.
          764 INLAND CIRCLE APT 102                                     Contingent
          Naperville, IL 60563                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 364 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 377 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1455   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LARKIN, ASHLEY J.                                          Check all that apply.
          45723 LAKEVIEW COURT                                          Contingent
          11307                                                         Unliquidated
          Novi, MI 48377                                                Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1456   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LARSEN, ANDREW B.                                          Check all that apply.
          8010 NORTH GRANBY AV                                          Contingent
          Apt #2                                                        Unliquidated
          Kansas City, MO 64151                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1457   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Larson, Ashley N.                                          Check all that apply.
          4433 KELLEE LN                                                Contingent
          Loves Park, IL 61111                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1458   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Larson, Aspen N.                                           Check all that apply.
          6214 15th Street N.                                           Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 365 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 378 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1459   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LARSON, GRETCHEN A.                                        Check all that apply.
          5217 S. 28TH ST.                                              Contingent
          Omaha, NE 68107                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1460   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LARSON, KIRSTEN                                            Check all that apply.
          2908 Kentshire Circle                                         Contingent
          Naperville, IL 60564                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1461   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LARSON, PAUL L.                                            Check all that apply.
          15460 108th Pl N                                              Contingent
          Osseo, MN 55369                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1462   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LARSON, SYDNEY Y.                                          Check all that apply.
          4000 2ND ST S                                                 Contingent
          Moorhead, MN 56560                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 366 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 379 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1463   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LASHAWAY, DREW A.                                          Check all that apply.
          5011 WISSMAN RD                                               Contingent
          Toledo, OH 43615                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1464   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LASHAWAY, JAMES M.                                         Check all that apply.
          2047 BRAME PL                                                 Contingent
          Toledo, OH 43613                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1465   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LASHLEY, CARL B.                                           Check all that apply.
          3200 MCROBERT RD                                              Contingent
          Pittsburgh, PA 15234                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1466   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LASKY, SAMANTHA C.                                         Check all that apply.
          1250 RIDGE RD                                                 Contingent
          Northbrook, IL 60062                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 367 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 380 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1467   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lasso, Edward                                              Check all that apply.
          19781 S W 114th Avenue                                        Contingent
          Miami, FL 33157                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1468   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LASTER, CAROL A.                                           Check all that apply.
          2 WILLIAMSON STREET                                           Contingent
          Edwardsville, KS 66113                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1469   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Latterell, Samantha K.                                     Check all that apply.
          443 Coyote Trail                                              Contingent
          Circle Pines, MN 55014                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1470   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LAURENTIUS, SAMANTHA A.                                    Check all that apply.
          8790 BROOKE PARK DR                                           Contingent
          205                                                           Unliquidated
          Canton, MI 48187                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 368 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 381 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1471   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Laurinaitis, Gregory                                       Check all that apply.
          7508 Red Oak Drive                                            Contingent
          Plainfield, IL 60586                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1472   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lavalle, Robert                                            Check all that apply.
          2509 Cobble Hill Ct. Unit L                                   Contingent
          Saint Paul, MN 55125                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1473   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LAWHORN, SHAMILA                                           Check all that apply.
          8755 LEMODE COURT                                             Contingent
          #D                                                            Unliquidated
          Indianapolis, IN 46268                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1474   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LAWLOR, PATRICK J.                                         Check all that apply.
          4930 DANFORTH DR.                                             Contingent
          Rockford, IL 61114                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 369 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 382 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1475   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LAWSON, ZACHARY M.                                         Check all that apply.
          1013 15TH AVE S                                               Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1476   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LAZARO, HERIBERTO                                          Check all that apply.
          577 PLUM GROVE RD                                             Contingent
          2B                                                            Unliquidated
          Roselle, IL 60172                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1477   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LAZARO, RAQUEL                                             Check all that apply.
          1623 B                                                        Contingent
          Lincoln, NE 68502                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1478   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEAHY, ASHLEY                                              Check all that apply.
          10932 PIONEER DR                                              Contingent
          Burnsville, MN 55337                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 370 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 383 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1479   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEAHY, MIKE G.                                             Check all that apply.
          10932 PIONEER DR                                              Contingent
          Burnsville, MN 55337                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1480   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEAHY, SARAH A.                                            Check all that apply.
          10932 PIONEER DRIVE                                           Contingent
          Burnsville, MN 55337                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1481   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEDBETTER, DENNIS                                          Check all that apply.
          9517 49TH PLACE                                               Contingent
          College Park, MD 20740                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1482   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ledoux, Elizabeth                                          Check all that apply.
          3226 43rd Avenue S.                                           Contingent
          Fargo, ND 58104                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 371 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 384 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1483   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEE, ALEXIS L.                                             Check all that apply.
          5301 MISTY MORNING DR                                         Contingent
          Rockford, IL 61109                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1484   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEE, ANTHONY M.                                            Check all that apply.
          914 ANNA LIZA ST                                              Contingent
          Pekin, IL 61554                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1485   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEE, LAUREN M.                                             Check all that apply.
          2435 SHARON COURT                                             Contingent
          Naperville, IL 60564                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1486   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEE, WILLIAM                                               Check all that apply.
          8325 MORGAN AVE N.                                            Contingent
          Minneapolis, MN 55444                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 372 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 385 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1487   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Leffler, Amanda C.                                         Check all that apply.
          5555 North 66th Street                                        Contingent
          Omaha, NE 68104                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1488   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEMA, GISELA                                               Check all that apply.
          9944 SW 224 Street                                            Contingent
          Apt 104                                                       Unliquidated
          Miami, FL 33190                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1489   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEMKER, LAUREN                                             Check all that apply.
          508 6TH AVE S                                                 Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1490   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEMPKE, DYLAN N.                                           Check all that apply.
          1330 5th Ave S                                                Contingent
          101                                                           Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 373 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 386 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1491   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LENAGHAN, DENISE M.                                        Check all that apply.
          2306 HERITAGE DRIVE                                           Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1492   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lenear, Dajontae M.                                        Check all that apply.
          1124 Irving Avenue North                                      Contingent
          Minneapolis, MN 55411                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1493   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lentz, Jolynn C.                                           Check all that apply.
          4997 51st Street S.                                           Contingent
          Fargo, ND 58104                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1494   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEONARD, GRANT W.                                          Check all that apply.
          5472 WILD ROSE LN                                             Contingent
          2207                                                          Unliquidated
          West Des Moines, IA 50266                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 374 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 387 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1495   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lerbakken, Alexander J.                                    Check all that apply.
          3350 Adams Street                                             Contingent
          Fargo, ND 58104                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1496   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LESDESMA, CESAR                                            Check all that apply.
          5027 S 20TH ST                                                Contingent
          18                                                            Unliquidated
          Omaha, NE 68107                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1497   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LESLIE, NICOLE M.                                          Check all that apply.
          3126 BUSH DR                                                  Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1498   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEWANDOWSKI, DAVID                                         Check all that apply.
          1601 Eagle's Crest Avenue                                     Contingent
          Apt B1                                                        Unliquidated
          Davenport, IA 52804                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 375 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 388 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1499   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEWIS, DARNELL L.                                          Check all that apply.
          1364 N. Cove Apt. 4                                           Contingent
          Toledo, OH 43606                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1500   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEWIS, JALISA D.                                           Check all that apply.
          21340 WESTHAMPTON                                             Contingent
          Oak Park, MI 48237                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1501   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lewis, Katie E.                                            Check all that apply.
          7319 Laurel Ridge Drive                                       Contingent
          Whitehouse, OH 43571                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1502   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lewis, Kenneth S.                                          Check all that apply.
          5841 73rd Avenue No. #151                                     Contingent
          Brooklyn Park, MN 55429                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 376 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 389 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1503   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LEWIS, TRACEY                                              Check all that apply.
          14126 COYLE ST.                                               Contingent
          Detroit, MI 48227                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1504   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LIBBY, BRANDON R.                                          Check all that apply.
          3009 18TH ST S                                                Contingent
          204                                                           Unliquidated
          Moorhead, MN 56560                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1505   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Licka, Curtis A.                                           Check all that apply.
          35085 Briarwood Drive                                         Contingent
          Warrenville, IL 60555                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1506   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LICON, CHRIS T.                                            Check all that apply.
          2307 W 46TH ST                                                Contingent
          313                                                           Unliquidated
          Sioux Falls, SD 57105                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 377 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 390 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1507   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Liddell, Macenzie                                          Check all that apply.
          100 S. 4th Street W                                           Contingent
          Ada, MN 56510                                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1508   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lietha, Adam                                               Check all that apply.
          9214 November Drive                                           Contingent
          Saint Joseph, MN 56374                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1509   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LIEURANCE, AUSTIN                                          Check all that apply.
          512 TYLER ST. SE                                              Contingent
          #8                                                            Unliquidated
          Cascade, IA 52033                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1510   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LIGGETT, PATRICK A.                                        Check all that apply.
          5446 CLOISTER DR                                              Contingent
          Murfreesboro, TN 37128                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 378 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 391 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1511   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LIND, JASON J.                                             Check all that apply.
          508 SHADYCREST LN                                             Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1512   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LIND, SARA M.                                              Check all that apply.
          3343 Thomas Avenue North                                      Contingent
          Minneapolis, MN 55412                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1513   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LINSTRA, LAURA K.                                          Check all that apply.
          1613 E 153rd ST                                               Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1514   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LIPP, TIFFANY A.                                           Check all that apply.
          2170 DAWN DR                                                  Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 379 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 392 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1515   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LITTLE, CHRISTIAN I.                                       Check all that apply.
          208 N. 9TH STREET                                             Contingent
          1204                                                          Unliquidated
          Saint Louis, MO 63101                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1516   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LITVIN, EDWARD V.                                          Check all that apply.
          1417 SUMMIT RIDGE DR.                                         Contingent
          Saint Louis, MO 63147                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1517   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LLAGUNO, MIRANDA                                           Check all that apply.
          6245 SW KENDALE LAKES CIR                                     Contingent
          A205                                                          Unliquidated
          Miami, FL 33183                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1518   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOBATO, DOMINGO                                            Check all that apply.
          12808 MANDERSON PLAZA                                         Contingent
          Unit 205                                                      Unliquidated
          Omaha, NE 68164                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 380 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 393 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1519   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOBEJKO, KATHLENE                                          Check all that apply.
          6940 ASHWOOD RD #310                                          Contingent
          Saint Paul, MN 55125                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1520   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOCKE, MARY                                                Check all that apply.
          5811 N Flora Ave                                              Contingent
          Kansas City, MO 64118                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1521   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LODERMEIER, LEE R.                                         Check all that apply.
          9595 HAVLET RD NW                                             Contingent
          Rice, MN 56367                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1522   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOEFFLER, CAITLYN D.                                       Check all that apply.
          555 N MURLEN RD                                               Contingent
          202                                                           Unliquidated
          Shawnee, KS 66216                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 381 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 394 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1523   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOEFFLER, KAYLA C.                                         Check all that apply.
          6705 OAK GROVE PKWY NORTH                                     Contingent
          Unit 1120                                                     Unliquidated
          Minneapolis, MN 55445                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1524   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOEW, AMANDA                                               Check all that apply.
          1407 TAYLOR ST                                                Contingent
          Fort Wayne, IN 46802                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1525   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOEW, CADEN M.                                             Check all that apply.
          5504 JOYCE AVE                                                Contingent
          Fort Wayne, IN 46818                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1526   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOFSWOLD, ANNA L.                                          Check all that apply.
          4924 17TH AVE S                                               Contingent
          Minneapolis, MN 55417                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 382 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 395 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1527   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lohmann, Melissa A.                                        Check all that apply.
          1213 57th Place                                               Contingent
          West Des Moines, IA 50266                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1528   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LONCZKOWSKI, DANIELLE C.                                   Check all that apply.
          23371 LAKEWOOD                                                Contingent
          Clinton Township, MI 48035                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1529   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LONG, MADELINE                                             Check all that apply.
          385 BLUE REEF DR.                                             Contingent
          Hiawatha, IA 52233                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1530   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LONGHENRY, ALLISON J.                                      Check all that apply.
          48082 252ND ST                                                Contingent
          Garretson, SD 57030                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 383 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 396 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1531   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LONGIE, PETER J.                                           Check all that apply.
          1710 49TH STREET SOUTH                                        Contingent
          303                                                           Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1532   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LONGIE, RICHARD J.                                         Check all that apply.
          1710 49TH STREET SOUTH                                        Contingent
          303                                                           Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1533   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LONGTIN, JAMES A.                                          Check all that apply.
          1746 52ND ST S                                                Contingent
          Fargo, ND 58103                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1534   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LONSBURY, ABIGAIL L.                                       Check all that apply.
          7503 MERIWOOD DR.                                             Contingent
          Fort Wayne, IN 46835                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 384 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 397 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1535   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOOMIS, SYDNEY C.                                          Check all that apply.
          4026 87TH ST. E                                               Contingent
          Inver Grove Heights, MN 55076                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1536   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOONAM, BREANNA                                            Check all that apply.
          652 REBECCA LANE                                              Contingent
          Bolingbrook, IL 60440                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1537   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Loos, Kimberly L.                                          Check all that apply.
          2630 Jameson N. #2                                            Contingent
          Lincoln, NE 68512                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1538   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ ESTEVES, YOLANDA                                     Check all that apply.
          7232 PORTLAND AVE                                             Contingent
          10                                                            Unliquidated
          Minneapolis, MN 55423                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 385 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 398 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1539   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ ONOFRE, EUTIQUIA                                     Check all that apply.
          3300 Minnehaha Ave S Apt 103                                  Contingent
          Minneapolis, MN 55406                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1540   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, ALEJANDRO                                           Check all that apply.
          5437 MARYLAND AVE. N.                                         Contingent
          Minneapolis, MN 55428                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1541   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lopez, Alejandro                                           Check all that apply.
          5437 Maryland Avenue No.                                      Contingent
          Minneapolis, MN 55428                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1542   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, ALEXANDER                                           Check all that apply.
          254 BIRMINGHAM ST                                             Contingent
          Unit 2                                                        Unliquidated
          Saint Paul, MN 55106                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 386 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 399 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1543   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, CRISOFORO                                           Check all that apply.
          31367 Harlo Drive                                             Contingent
          Apt H                                                         Unliquidated
          Madison Heights, MI 48071                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1544   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lopez, Dora D.                                             Check all that apply.
          9611 Wedgewood Dr                                             Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1545   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, FERNANDO                                            Check all that apply.
          8610 GRANT AVE                                                Contingent
          Overland Park, KS 66212                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1546   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, JESUS                                               Check all that apply.
          2071 EDINGBURGH LN                                            Contingent
          Aurora, IL 60504                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 387 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 400 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1547   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, JOSE A.                                             Check all that apply.
          1036 Calvin Ave                                               Contingent
          #16                                                           Unliquidated
          Kansas City, KS 66102                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1548   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lopez, Jose A.                                             Check all that apply.
          45 N. 11th St. #16                                            Contingent
          Kansas City, KS 66102                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1549   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lopez, Luis A.                                             Check all that apply.
          1106 Fawn Parkway Plaza                                       Contingent
          Apt 364                                                       Unliquidated
          Omaha, NE 68144                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1550   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, MANUEL                                              Check all that apply.
          4941 Tama Street                                              Contingent
          Apt 4                                                         Unliquidated
          Marion, IA 52302                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 388 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 401 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1551   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, MANUEL                                              Check all that apply.
          906 POCAHONTAS DR                                             Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1552   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, MANUEL                                              Check all that apply.
          4941 Tama Street, #42                                         Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1553   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, MARCIAL                                             Check all that apply.
          2150 EDGEWOOD RD NW APT 9                                     Contingent
          Cedar Rapids, IA 52405                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1554   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, MARGARITA                                           Check all that apply.
          2609 16TH AVE                                                 Contingent
          Apt 18                                                        Unliquidated
          Minneapolis, MN 55407                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 389 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 402 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1555   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, MARIA F.                                            Check all that apply.
          1908 E RICE ST.                                               Contingent
          13                                                            Unliquidated
          Sioux Falls, SD 57103                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1556   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, MAURICIO C.                                         Check all that apply.
          207 Montwood Ct                                               Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1557   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOPEZ, NEPTALI B.                                          Check all that apply.
          2727 DUKE ST.                                                 Contingent
          Unit 600                                                      Unliquidated
          Alexandria, VA 22314                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1558   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LORD, COLLEEN C.                                           Check all that apply.
          15708 FITZGERALD ST.                                          Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 390 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 403 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1559   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LORENTZEN, BURKLEY E.                                      Check all that apply.
          29652 HIDDEN FOREST BLVD                                      Contingent
          Chisago City, MN 55013                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1560   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LORENZ, LEVI G.                                            Check all that apply.
          514 LANGLEY ROAD                                              Contingent
          Machesney Park, IL 61115                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1561   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOTHAMER, DUSTIN R.                                        Check all that apply.
          609 Charlotte Ave                                             Contingent
          Fort Wayne, IN 46805                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1562   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Love, Joshua                                               Check all that apply.
          11825 Bailey Rd                                               Contingent
          Waterville, OH 43566                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 391 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 404 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1563   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lowe, Brandon D.                                           Check all that apply.
          141 Gladstone                                                 Contingent
          Detroit, MI 48202                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1564   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LOWRY, CHRISTOPHER A.                                      Check all that apply.
          24901 AUBURN LN                                               Contingent
          Apt 6                                                         Unliquidated
          Southfield, MI 48033                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1565   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUBOWICZ, RACHEL M.                                        Check all that apply.
          9202 DARNELL ST                                               Contingent
          Lenexa, KS 66215                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1566   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUBOWICZ, SAM                                              Check all that apply.
          9202 DARNELL ST                                               Contingent
          Lenexa, KS 66215                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 392 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 405 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1567   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Luca, Jonathon                                             Check all that apply.
          1467 Wiltshire Rd                                             Contingent
          Berkley, MI 48072                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1568   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUCAS, DELANTE                                             Check all that apply.
          3738 STONESBORO RD                                            Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1569   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUDWIG, ANTHONY                                            Check all that apply.
          3602 E DOUGLAS AV                                             Contingent
          207                                                           Unliquidated
          Des Moines, IA 50317                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1570   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUEDTKE, KORBIN M.                                         Check all that apply.
          530 NORTHBOROUGH LN.                                          Contingent
          Lincoln, NE 68505                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 393 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 406 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1571   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUGN, ASHLEY                                               Check all that apply.
          7321 PIONEERS BLVD                                            Contingent
          326                                                           Unliquidated
          Lincoln, NE 68506                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1572   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUGO, JUAN                                                 Check all that apply.
          1429 COOLIDGE DR                                              Contingent
          Saint Louis, MO 63132                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1573   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUJAN, JOSE D.                                             Check all that apply.
          1605 7TH ST SE                                                Contingent
          301                                                           Unliquidated
          Saint Cloud, MN 56304                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1574   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Luna Aguilar, Juan D.                                      Check all that apply.
          14650 Foliage Avenue                                          Contingent
          Saint Paul, MN 55124                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 394 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 407 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1575   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUNA, EDUARDO                                              Check all that apply.
          15140 EL CAMENO TERRACE                                       Contingent
          Unit 2N                                                       Unliquidated
          Orland Park, IL 60462                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1576   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUNA, GABRIELLE E.                                         Check all that apply.
          4524 RICHFIELD LANE                                           Contingent
          Fort Wayne, IN 46816                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1577   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUNA, KARINA                                               Check all that apply.
          1570 CAVALRY ST                                               Contingent
          Detroit, MI 48209                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1578   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUND, HEATHER                                              Check all that apply.
          122 E 7TH ST                                                  Contingent
          Tonganoxie, KS 66086                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 395 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 408 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1579   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lureen, Cassandra D.                                       Check all that apply.
          613 22nd Street NW                                            Contingent
          Minot, ND 58703                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1580   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lusk, Connor                                               Check all that apply.
          1028 N. 16th Street                                           Contingent
          Beatrice, NE 68310                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1581   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUSK, MARY B.                                              Check all that apply.
          27 VALLEY DRIVE                                               Contingent
          32                                                            Unliquidated
          Mount Clemens, MI 48043                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1582   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUSKEY, SAMANTHA                                           Check all that apply.
          13301 Maple Knoll Way                                         Contingent
          Apt 701                                                       Unliquidated
          Osseo, MN 55369                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 396 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 409 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1583   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUTZ, TIMOTHY                                              Check all that apply.
          212 ERIE AVE.                                                 Contingent
          Aliquippa, PA 15001                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1584   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LUZUM, JACKIE L.                                           Check all that apply.
          512 3RD AVE SW                                                Contingent
          Mount Vernon, IA 52314                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1585   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LYNCH, RICHARD H.                                          Check all that apply.
          2730 W LAKE ST                                                Contingent
          Unit 610                                                      Unliquidated
          Minneapolis, MN 55419                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1586   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LYNUM, DANIEL                                              Check all that apply.
          3440 5TH ST W                                                 Contingent
          109                                                           Unliquidated
          West Fargo, ND 58078                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 397 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 410 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1587   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Lyons, Andrew                                              Check all that apply.
          20582 Woodburn                                                Contingent
          Southfield, MI 48075                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1588   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          LYSINGER, ERICA                                            Check all that apply.
          248 52ND STREET                                               Contingent
          93                                                            Unliquidated
          West Des Moines, IA 50265                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1589   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Maas, Julia M.                                             Check all that apply.
          1115 Christopher Drive                                        Contingent
          Bowling Green, OH 43402                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1590   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MACDONALD, DIANNA R.                                       Check all that apply.
          200 FAIRVIEW AVE                                              Contingent
          East Peoria, IL 61611                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 398 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 411 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1591   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MACGREGOR, LINDSAY                                         Check all that apply.
          344 Dunnwood dr                                               Contingent
          Apt 2                                                         Unliquidated
          Fort Wayne, IN 46835                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1592   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MACMANUS, AUGUSTUS                                         Check all that apply.
          4816 NORFOLK PLACE                                            Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1593   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MACRAE, LOGAN                                              Check all that apply.
          419 17TH ST S                                                 Contingent
          Moorhead, MN 56560                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1594   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MADRID, EDUARDO                                            Check all that apply.
          1519 N SILVER LN                                              Contingent
          Apt 3B                                                        Unliquidated
          Palatine, IL 60074                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 399 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 412 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1595   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MAGANA, BRIAN                                              Check all that apply.
          8217 Carlisle Drive                                           Contingent
          Hanover Park, IL 60133                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1596   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MAGDALENA RAMOS, MARIA                                     Check all that apply.
          152 E BURT DR                                                 Contingent
          Columbia, TN 38401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1597   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Magennis, Julian                                           Check all that apply.
          1104 NW 57TH TER                                              Contingent
          Kansas City, MO 64118                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1598   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MALARA, CARLOS O.                                          Check all that apply.
          3513 FEDERAL DR                                               Contingent
          Saint Paul, MN 55122                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 400 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 413 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1599   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MALATESTINIC, HOPE K.                                      Check all that apply.
          19495 NORTHRIDGE DR.                                          Contingent
          #D                                                            Unliquidated
          Northville, MI 48167                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1600   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MALDONADO, MARIA I.                                        Check all that apply.
          3419 LOUISIANA AVE                                            Contingent
          Saint Louis, MO 63118                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1601   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MALDONADO, RICARDO                                         Check all that apply.
          2110 MERLE HAY RD                                             Contingent
          Des Moines, IA 50310                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1602   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MALIK, MARC E.                                             Check all that apply.
          4057 FLAG AVE N                                               Contingent
          Minneapolis, MN 55427                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 401 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 414 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1603   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mallett, Darron D.                                         Check all that apply.
          1821 South Lydia                                              Contingent
          Peoria, IL 61605                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1604   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MALLETT, ERIN                                              Check all that apply.
          1511 172ND ST                                                 Contingent
          Hazel Crest, IL 60429                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1605   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MALLETTE, KENDAL C.                                        Check all that apply.
          2844 LIVERNOIS NO. 99355                                      Contingent
          Troy, MI 48099                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1606   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Malone, Meghan M.                                          Check all that apply.
          500 Old Mill Road, #306                                       Contingent
          Oakdale, PA 15071                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 402 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 415 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1607   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MALONE, RAYVEN                                             Check all that apply.
          25442 ST. JAMES                                               Contingent
          Southfield, MI 48075                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1608   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MALONE, STEVEN                                             Check all that apply.
          15404 W 128TH ST                                              Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1609   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MANDERS, JAMES I.                                          Check all that apply.
          5 KARIS STREET                                                Contingent
          Waterville, OH 43566                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1610   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MANINGER, KARRIE                                           Check all that apply.
          9125 Xylite St NE                                             Contingent
          Minneapolis, MN 55449                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 403 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 416 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1611   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Manjarrez, Ana                                             Check all that apply.
          854 Park Bluff Cir                                            Contingent
          Elgin, IL 60120                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1612   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MANN, HAELEIGH L.                                          Check all that apply.
          2910 CAROLINE STREET                                          Contingent
          South Bend, IN 46614                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1613   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MANNING, LIVIA B.                                          Check all that apply.
          6127 RIVER BEND PLACE                                         Contingent
          Lisle, IL 60532                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1614   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MANUYLENKO, ANNA S.                                        Check all that apply.
          9431 REEDER AVE                                               Contingent
          Overland Park, KS 66214                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 404 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 417 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1615   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARANA, JENNIFER LEE J.                                    Check all that apply.
          1634 16TH ST SE                                               Contingent
          5                                                             Unliquidated
          Saint Cloud, MN 56304                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1616   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARCHINI, BIANCA N.                                        Check all that apply.
          11310 SW 42ND TER                                             Contingent
          Miami, FL 33165                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1617   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Marchione, Rachel                                          Check all that apply.
          20509 Northville Place Drive                                  Contingent
          Apt. 2015                                                     Unliquidated
          Northville, MI 48167                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1618   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARCOS MENDOZA, ELIAS                                      Check all that apply.
          110 4TH ST NE                                                 Contingent
          Cedar Rapids, IA 52405                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 405 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 418 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1619   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARCOS RAYMUNDO, FELIPE                                    Check all that apply.
          4941 TAMA ST.                                                 Contingent
          #1                                                            Unliquidated
          Marion, IA 52302                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1620   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARCOS, DIEGO                                              Check all that apply.
          5229 CAMPBELLS RUN ROAD                                       Contingent
          Pittsburgh, PA 15205                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1621   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARCOS, DOMINGO                                            Check all that apply.
          303 CHARLES ST SE                                             Contingent
          Apt 9                                                         Unliquidated
          Blairstown, IA 52209                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1622   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARINERO, PEDRO                                            Check all that apply.
          13412 ALDRICH AV                                              Contingent
          Burnsville, MN 55337                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 406 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 419 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1623   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARK, ANDREW                                               Check all that apply.
          3209 SCHUETZEN LANE                                           Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1624   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Markle, Jack                                               Check all that apply.
          1421 10th Street N.                                           Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1625   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARKS, MICHAEL M.                                          Check all that apply.
          814 S. 24TH STREET                                            Contingent
          South Bend, IN 46615                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1626   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARKS, NOAH                                                Check all that apply.
          14218 WEST 124TH TERRACE                                      Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 407 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 420 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1627   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARNER, KAYLA                                              Check all that apply.
          401 31st ST SE                                                Contingent
          Cedar Rapids, IA 52403                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1628   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MAROUDIS, NICHOLAS                                         Check all that apply.
          610 EAST 45 ST                                                Contingent
          Hialeah, FL 33016                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1629   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARQUEZ, JUAN                                              Check all that apply.
          523 5TH STREET                                                Contingent
          Winnetka, IL 60093                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1630   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARSH, CIARRA                                              Check all that apply.
          5656 25th Ave S                                               Contingent
          Minneapolis, MN 55417                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 408 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 421 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1631   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARSHALL, AUSTIN                                           Check all that apply.
          370 OAKLEY DRIVE                                              Contingent
          603                                                           Unliquidated
          Nashville, TN 37211                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1632   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARSHALL, LAJUANA D.                                       Check all that apply.
          1445 SOUTHERN AVE                                             Contingent
          203                                                           Unliquidated
          Oxon Hill, MD 20745                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1633   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Martens, Christina                                         Check all that apply.
          24131 Calvin St.                                              Contingent
          Dearborn, MI 48124                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1634   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTIN, DARREN J.                                          Check all that apply.
          725 ALBERT DRIVE                                              Contingent
          West Fargo, ND 58078                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 409 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 422 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1635   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTIN, DAVID B.                                           Check all that apply.
          10410 ST. CHARLES ROCK ROAD                                   Contingent
          Saint Ann, MO 63074                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1636   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTIN, DAWN C.                                            Check all that apply.
          8950 Goodrich Rd                                              Contingent
          104                                                           Unliquidated
          Minneapolis, MN 55437                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1637   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Martin, Dawn C.                                            Check all that apply.
          2602 Repton Drive                                             Contingent
          Fort Wayne, IN 46815                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1638   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTIN, HANNAH                                             Check all that apply.
          7300 YORK LANE                                                Contingent
          Lincoln, NE 68505                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 410 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 423 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1639   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTIN, JOHNE C.                                           Check all that apply.
          4909 FOLEY TERRACE                                            Contingent
          Temple Hills, MD 20748                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1640   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Martines Gonzales, Romilio                                 Check all that apply.
          3460 Golfview Drive #2213                                     Contingent
          Eagan, MN 55122                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1641   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ CORTEZ, FABIAN                                    Check all that apply.
          1101 Iroquois Ave                                             Contingent
          Apt 2130                                                      Unliquidated
          Naperville, IL 60563                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1642   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ MARTIN, ELSY N.                                   Check all that apply.
          902 N SHERMAN                                                 Contingent
          Sioux Falls, SD 57103                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 411 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 424 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1643   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, ADALID M.                                        Check all that apply.
          297 OLD CARTERS CREEK PIKE                                    Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1644   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, ADRIAN                                           Check all that apply.
          4214 SESAME TRL                                               Contingent
          Cherry Valley, IL 61016                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1645   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, ANDREA                                           Check all that apply.
          777 ROYAL ST GEORGE DR                                        Contingent
          419                                                           Unliquidated
          Naperville, IL 60563                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1646   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, ANTONIO                                          Check all that apply.
          4872 Algonquin                                                Contingent
          Apt A                                                         Unliquidated
          Rolling Meadows, IL 60008                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 412 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 425 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1647   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Martinez, Antonio                                          Check all that apply.
          4872 Algonquin Apt. A                                         Contingent
          Rolling Meadows, IL 60008                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1648   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, ARIANNA                                          Check all that apply.
          11340 SAN JOSE                                                Contingent
          Redford, MI 48239                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1649   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, FAITH A.                                         Check all that apply.
          612 LORRAINE AVE                                              Contingent
          Bowling Green, OH 43402                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1650   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, FERNANDO A.                                      Check all that apply.
          1302 OSAGE                                                    Contingent
          Kansas City, KS 66105                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 413 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 426 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1651   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, FRANCISCO A.                                     Check all that apply.
          1070 50TH ST UNIT 6C                                          Contingent
          West Des Moines, IA 50266                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1652   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, GABRIEL                                          Check all that apply.
          933 Lake Nora South court                                     Contingent
          Apt C                                                         Unliquidated
          Indianapolis, IN 46240                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1653   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, GABRIELA C.                                      Check all that apply.
          551 N MUR-LEN                                                 Contingent
          Apt. 201                                                      Unliquidated
          Olathe, KS 66062                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1654   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, JONATHAN                                         Check all that apply.
          7720 4TH AVS                                                  Contingent
          206                                                           Unliquidated
          Minneapolis, MN 55423                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 414 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 427 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1655   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, KARLA                                            Check all that apply.
          1078 HERITAGE HILL DR.                                        Contingent
          Apt C                                                         Unliquidated
          Naperville, IL 60563                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1656   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, LAZARO                                           Check all that apply.
          5750 SW 116TH AVE                                             Contingent
          Miami, FL 33173                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1657   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, LUIS                                             Check all that apply.
          297 OLD CARTERSCREEK PIKE                                     Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1658   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, MAIYA T.                                         Check all that apply.
          13133 WESLEY ST.                                              Contingent
          Southgate, MI 48195                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 415 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 428 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1659   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, MARIANN                                          Check all that apply.
          777 ROYAL ST. GEORGE DR                                       Contingent
          419                                                           Unliquidated
          Naperville, IL 60563                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1660   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, MARIO                                            Check all that apply.
          405 SOUTH HARRISON ROAD                                       Contingent
          Sterling, VA 20164                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1661   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, MARLON                                           Check all that apply.
          710 N 26TH ST                                                 Contingent
          Lincoln, NE 68503                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1662   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, MOISES                                           Check all that apply.
          8910 ROBIN DRIVE                                              Contingent
          Unit B                                                        Unliquidated
          Des Plaines, IL 60016                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 416 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 429 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1663   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINEZ, NESTOR                                           Check all that apply.
          NEED ADDRESS - MURRAY HILL                                    Contingent
          DR                                                            Unliquidated
          Fort Washington, MD 20744                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1664   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MARTINSON, RYAN                                            Check all that apply.
          5866 HACKMANN AVENUE NE                                       Contingent
          Minneapolis, MN 55432                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1665   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Masengarb, Kamden                                          Check all that apply.
          1327 42nd St.                                                 Contingent
          Rock Island, IL 61201                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1666   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MASON, MIRAKAL                                             Check all that apply.
          24675 Kathrine Court                                          Contingent
          Harrison Township, MI 48045                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 417 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 430 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1667   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MASSEY, JHANA                                              Check all that apply.
          8540 APPOLINE                                                 Contingent
          Detroit, MI 48228                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1668   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MASTER, MELISSA                                            Check all that apply.
          14454 SAINT LOUIS                                             Contingent
          Midlothian, IL 60445                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1669   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mastin, Rochelle D.                                        Check all that apply.
          1616 Valley Vista Drive                                       Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1670   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MATSON, CHRISTOPHER A.                                     Check all that apply.
          5906 NORTH TAMPICO D                                          Contingent
          Peoria, IL 61614                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 418 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 431 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1671   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MATUSIK, TAYLOR                                            Check all that apply.
          1122 TINKERS GREEN DR                                         Contingent
          Streetsboro, OH 44241                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1672   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MATZINGER, SOPHIA G.                                       Check all that apply.
          51252 WINDY WILLOW COURT                                      Contingent
          South Bend, IN 46628                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1673   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MAUL, SAVANNAH M.                                          Check all that apply.
          10711 HASKINS COURT                                           Contingent
          Overland Park, KS 66210                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1674   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MAUPIN, JULIANA I.                                         Check all that apply.
          15305 W 123RD ST                                              Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 419 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 432 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1675   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MAURO-MARTIN, ANGELICA                                     Check all that apply.
          1101 IROQUOIS AVE                                             Contingent
          2211                                                          Unliquidated
          Naperville, IL 60563                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1676   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MAURUS, SIGNE D.                                           Check all that apply.
          1701 25th Street #1                                           Contingent
          Rock Island, IL 61201                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1677   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MAXWELL, NATHAN                                            Check all that apply.
          1125 S EBENEZER AVE                                           Contingent
          304                                                           Unliquidated
          Sioux Falls, SD 57106                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1678   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MAY, BRIANNA                                               Check all that apply.
          4121 158TH ST W                                               Contingent
          Rosemount, MN 55068                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 420 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 433 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1679   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MAYER, DUSTIN E.                                           Check all that apply.
          3431 HILLANDALE RD                                            Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1680   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mayer, Greg D.                                             Check all that apply.
          16 S. Petrie Road                                             Contingent
          Coraopolis, PA 15108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1681   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mayer, Theresa                                             Check all that apply.
          1201 E Street #2                                              Contingent
          Lincoln, NE 68508                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1682   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MAYORGA, RAMIRO J.                                         Check all that apply.
          6410 SW 113TH PL                                              Contingent
          Miami, FL 33173                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 421 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 434 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1683   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCALPINE JR, KELLY F.                                      Check all that apply.
          5904 RAYBURN DR                                               Contingent
          Temple Hills, MD 20748                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1684   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCBRIDE, ANNARUTH D.                                       Check all that apply.
          909 GRANTLAND AVE                                             Contingent
          Murfreesboro, TN 37129                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1685   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCBRIDE, MICHAEL H.                                        Check all that apply.
          20977 Greenwood Court                                         Contingent
          Lakeville, MN 55044                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1686   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McBrien, Molly                                             Check all that apply.
          3055 Eagandale Pl                                             Contingent
          Apt 326                                                       Unliquidated
          Saint Paul, MN 55121                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 422 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 435 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1687   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McCabe, Paige C.                                           Check all that apply.
          626 W. 15th St                                                Contingent
          Sioux Falls, SD 57104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1688   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McCabe, Paige C.                                           Check all that apply.
          626 W. 15th St                                                Contingent
          Sioux Falls, SD 57104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1689   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCCAGUE, PHILIP                                            Check all that apply.
          2020 CORTLAND AVE                                             Contingent
          Fort Wayne, IN 46808                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1690   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCCALL, YANCY S.                                           Check all that apply.
          1154 Wrights Mill Rd                                          Contingent
          Spring Hill, TN 37174                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 423 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 436 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1691   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCCARTY, DESTINEE                                          Check all that apply.
          26900 GEORGE ZEIGER DR.                                       Contingent
          221                                                           Unliquidated
          Beachwood, OH 44122                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1692   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCCASKLE, DIALLO S.                                        Check all that apply.
          4229 LARCHMONT                                                Contingent
          Apt 1                                                         Unliquidated
          Detroit, MI 48204                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1693   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCCASLIN, JACOB C.                                         Check all that apply.
          12319 WATERSTONE LN                                           Contingent
          413                                                           Unliquidated
          Perrysburg, OH 43551                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1694   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCCOMBS, CHRIS R.                                          Check all that apply.
          2700 AUSTIN DRIVE                                             Contingent
          Lincoln, NE 68506                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 424 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 437 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1695   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCCONNELL, STEVEN B.                                       Check all that apply.
          108 MAPLE AVE.                                                Contingent
          Highwood, IL 60040                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1696   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McCoy, Michael                                             Check all that apply.
          337 3rd Street NE                                             Contingent
          Sartell, MN 56377                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1697   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCCUBBIN, LAURA K.                                         Check all that apply.
          3309 SAINT PAUL AVE                                           Contingent
          Lincoln, NE 68504                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1698   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McCullough Sr., Tyrone                                     Check all that apply.
          3247 East 55th Street                                         Contingent
          Apt 4                                                         Unliquidated
          Cleveland, OH 44127                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 425 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 438 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1699   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McCune, Troy                                               Check all that apply.
          6622 Cleveland Avenue                                         Contingent
          Lincoln, NE 68507                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1700   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McCurdy, Brian P.                                          Check all that apply.
          106 State Street                                              Contingent
          Osceola, WI 54020                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1701   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCDONALD, BRANDEN                                          Check all that apply.
          612 WAVERLY RD                                                Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1702   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCDONALD, TREVONTE N.                                      Check all that apply.
          10650 Hampshire Ave 55438                                     Contingent
          Minneapolis, MN 55431                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 426 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 439 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1703   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McDonnell, Andrew                                          Check all that apply.
          16959 166th Street                                            Contingent
          Basehor, KS 66007                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1704   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCELLIGOTT, BRYNA D.                                       Check all that apply.
          515 5TH AVE SE                                                Contingent
          Minneapolis, MN 55415                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1705   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCGHIEY, MORGAN                                            Check all that apply.
          3905 NE BELLAGIO CIR                                          Contingent
          Ankeny, IA 50021                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1706   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCGILLIVRAY, HAILEY                                        Check all that apply.
          152 19 1/2 Ave N                                              Contingent
          Saint Cloud, MN 56303                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 427 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 440 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1707   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCGILLIVRAY, HAILEY                                        Check all that apply.
          152 19 1/2 Ave N                                              Contingent
          Saint Cloud, MN 56303                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1708   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCGRATH, JOSH                                              Check all that apply.
          6900 LENOX VILLAGE DR                                         Contingent
          307                                                           Unliquidated
          Nashville, TN 37211                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1709   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCGROTTY, ASHLEY                                           Check all that apply.
          5851 S FRANKLIN RD                                            Contingent
          Indianapolis, IN 46239                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1710   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCHENRY, JOSHUA                                            Check all that apply.
          1629 OAKBROOKE DR                                             Contingent
          Saint Paul, MN 55122                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 428 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 441 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1711   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCHUGH, BREANA C.                                          Check all that apply.
          805 S. SNEVE AVE.                                             Contingent
          Sioux Falls, SD 57103                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1712   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCHUGH, JOSEPH                                             Check all that apply.
          4311 15TH AVE S                                               Contingent
          128                                                           Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1713   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McIlwain, Tiarra                                           Check all that apply.
          2531 Lisa Drive                                               Contingent
          Waldorf, MD 20601                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1714   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCKEE, ANNA                                                Check all that apply.
          1220 Esterling Drive                                          Contingent
          Saint Charles, MO 63301                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 429 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 442 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1715   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCKEE, JORDAN                                              Check all that apply.
          811 E VIRGINIA AVE                                            Contingent
          Peoria, IL 61603                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1716   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCKEE, JOSEPH                                              Check all that apply.
          1707 Forest Cove dr                                           Contingent
          102                                                           Unliquidated
          Mount Prospect, IL 60056                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1717   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McKinney, Jamal                                            Check all that apply.
          3300 Stonesboro Road                                          Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1718   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCKISSICK, AMBRIANA S.                                     Check all that apply.
          641 HUNTER DR                                                 Contingent
          Harrisburg, SD 57032                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 430 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 443 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1719   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCLAUGHLIN, CADE A.                                        Check all that apply.
          1909 S JEFFERSON AVENUE                                       Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1720   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCLEAN, MEESHA                                             Check all that apply.
          306 TAMERACK CT                                               Contingent
          Upper Marlboro, MD 20774                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1721   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCLEE, JENNIFER J.                                         Check all that apply.
          3504 ROYAL DR                                                 Contingent
          Peoria, IL 61604                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1722   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCLELLAN, ROBERT                                           Check all that apply.
          1085 CO RD F                                                  Contingent
          Swanton, OH 43558                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 431 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 444 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1723   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCLEMORE, YASHA                                            Check all that apply.
          506 AMERICAN RD                                               Contingent
          Nashville, TN 37209                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1724   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McMillen, Alyssa                                           Check all that apply.
          1014 West Loucks Ave                                          Contingent
          Peoria, IL 61604                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1725   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCNAUGHTON, COURTNEY                                       Check all that apply.
          31510 CONCORD DRIVE                                           Contingent
          Apt G                                                         Unliquidated
          Madison Heights, MI 48071                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1726   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCNEAL, JEREMY M.                                          Check all that apply.
          1203 SOUTHPORT AVE                                            Contingent
          Lisle, IL 60532                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 432 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 445 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1727   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCNEALL, CALEB W.                                          Check all that apply.
          8234 N.FLORA AVE                                              Contingent
          Kansas City, MO 64118                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1728   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McNear, Sean C.                                            Check all that apply.
          205 Landwehr, Apt. B                                          Contingent
          Luckey, OH 43443                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1729   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCNERLIN, JAMES C.                                         Check all that apply.
          22 16TH AVE N                                                 Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1730   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCPHAIL, ERIN K.                                           Check all that apply.
          2224 SOMERSET BLVD                                            Contingent
          206                                                           Unliquidated
          Troy, MI 48084                                                Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 433 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 446 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1731   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McPhail, Erin K.                                           Check all that apply.
          116 Huntley Avenue                                            Contingent
          Clawson, MI 48017                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1732   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          McReynolds, Brandy M.                                      Check all that apply.
          716 Baldwin Avenue                                            Contingent
          Royal Oak, MI 48067                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1733   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCSHEFFERY, EMILY R.                                       Check all that apply.
          17027 HAMPTON DR.                                             Contingent
          Granger, IN 46530                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1734   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MCSHEFFERY, MEGAN                                          Check all that apply.
          17027 HAMPTON DR                                              Contingent
          Granger, IN 46530                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 434 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 447 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1735   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MEDINA SANCHEZ, MELQUIADES                                 Check all that apply.
          2068 3RD STREET NORTH                                         Contingent
          Saint Paul, MN 55109                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1736   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Medina Tablas, Mauricio                                    Check all that apply.
          764 Cottage Ave S #2                                          Contingent
          Saint Paul, MN 55106                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1737   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Medina, Hugo T.                                            Check all that apply.
          4318 Winchester Lane                                          Contingent
          Brooklyn Center, MN 55429                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1738   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MEEKIN, RYAN                                               Check all that apply.
          1627 HAWK PLACE                                               Contingent
          Saint Paul, MN 55122                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 435 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 448 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1739   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Meerdink, Gavin A.                                         Check all that apply.
          2309 W. Grove Blvd.                                           Contingent
          Muscatine, IA 52761                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1740   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MEISTER, NICKILAS                                          Check all that apply.
          345 QUINLAN AVE S                                             Contingent
          Minneapolis, MN 55430                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1741   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MEIXELL, GREGORY G.                                        Check all that apply.
          6200 COUNTY ROAD 120                                          Contingent
          101                                                           Unliquidated
          Saint Cloud, MN 56303                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1742   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MEJIA, BRODY                                               Check all that apply.
          819 W. RUSSELL                                                Contingent
          Peoria, IL 61606                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 436 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 449 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1743   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MEJIA, GERARDO                                             Check all that apply.
          800 W 65TH ST                                                 Contingent
          Apt 110                                                       Unliquidated
          Minneapolis, MN 55423                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1744   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MELARA BANOS, JOSE O.                                      Check all that apply.
          306 Bauman Ave                                                Contingent
          Clawson, MI 48017                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1745   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Melum, Macy T.                                             Check all that apply.
          4121 West Newcomb Drive, #105                                 Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1746   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MENDEZ, DIMAS                                              Check all that apply.
          9125 Greenspire Dr                                            Contingent
          116                                                           Unliquidated
          West Des Moines, IA 50266                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 437 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 450 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1747   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MENDEZ, EUSEBRO O.                                         Check all that apply.
          15180 OLD HICKORY BLV                                         Contingent
          Nashville, TN 37211                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1748   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MENDIETA, MARGARITA                                        Check all that apply.
          1795 MARQUETTE LANE                                           Contingent
          Hoffman Estates, IL 60169                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1749   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MENDIOLA RIOS, MARTHA I.                                   Check all that apply.
          9725 Pleasant Ave. S. #2A                                     Contingent
          Minneapolis, MN 55420                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1750   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MENDIOLA, DAVID                                            Check all that apply.
          9705 Pleasant Ave S Apt 2I                                    Contingent
          Minneapolis, MN 55420                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 438 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 451 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1751   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MENDOZA MARCOS, SAMUEL                                     Check all that apply.
          4947 TAMA ST APT3                                             Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1752   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MENDOZA, ALEXIS                                            Check all that apply.
          2911 SHEARER RD                                               Contingent
          Kansas City, KS 66106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1753   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MENDOZA, BIANCA                                            Check all that apply.
          17712 SAYRE AVENUE                                            Contingent
          Tinley Park, IL 60477                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1754   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MENDOZA, JOSE                                              Check all that apply.
          3156 Columbus Ave S 2nd floor                                 Contingent
          Minneapolis, MN 55407                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 439 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 452 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1755   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MENESES, ENRIQUE                                           Check all that apply.
          8746 Sunny Hill Drive                                         Contingent
          Clive, IA 50325                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1756   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MENESES, ENRIQUE                                           Check all that apply.
          8746 Sunny Hill Drive                                         Contingent
          Clive, IA 50325                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1757   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MENGE, KIM N.                                              Check all that apply.
          1701 WEST BURNSVILLE                                          Contingent
          PARKWAY                                                       Unliquidated
          313                                                           Disputed
          Burnsville, MN 55337
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1758   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MENKE, RYAN M.                                             Check all that apply.
          2102 W ALICE AVE                                              Contingent
          Peoria, IL 61607                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 440 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 453 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1759   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mercado, Josh F.                                           Check all that apply.
          8856 Harvey Street                                            Contingent
          Westland, MI 48185                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1760   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MERCK, MICHELLE L.                                         Check all that apply.
          2604 ALLISON AVE                                              Contingent
          Des Moines, IA 50310                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1761   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Merida Molina, Cesar A.                                    Check all that apply.
          3205 W. 43rd #10                                              Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1762   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mesa, David                                                Check all that apply.
          10300 City Walk Dr. 418                                       Contingent
          Saint Paul, MN 55129                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 441 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 454 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1763   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Messer, Brittany                                           Check all that apply.
          512 45th St S Apt #309                                        Contingent
          Fargo, ND 58103                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1764   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Meyer, Anna M.                                             Check all that apply.
          26 Roberts Street North #213                                  Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1765   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MEYER, HATTIE                                              Check all that apply.
          16255 KENYON AVE.                                             Contingent
          Apt 140                                                       Unliquidated
          Lakeville, MN 55044                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1766   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MEYER, IAN V.                                              Check all that apply.
          1450 N LUCY MONTGOMERY WAY                                    Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 442 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 455 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1767   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MEYER, PATRICIA                                            Check all that apply.
          4225 10TH AVENUE                                              Contingent
          Leavenworth, KS 66048                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1768   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MEYER, THOMAS E.                                           Check all that apply.
          2505 33RD AVE. S.                                             Contingent
          Minneapolis, MN 55406                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1769   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MEYER, TROFIM                                              Check all that apply.
          1000 MORAN RD                                                 Contingent
          Franklin, TN 37069                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1770   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MEZA, ISAI                                                 Check all that apply.
          8701 LYNDALE AVE S #8                                         Contingent
          Minneapolis, MN 55420                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 443 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 456 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1771   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Michaels, Evan                                             Check all that apply.
          37640 Arbor Woods Drive                                       Contingent
          Livonia, MI 48150                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1772   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MICKENS, DELORES Q.                                        Check all that apply.
          5262 MARLBORO PIKE                                            Contingent
          103                                                           Unliquidated
          Capitol Heights, MD 20743                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1773   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MIKLOS, CYNDI                                              Check all that apply.
          331 OLD EWING ROAD                                            Contingent
          Carnegie, PA 15106                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1774   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MIKOLICH, MADISON N.                                       Check all that apply.
          P.O. 1158                                                     Contingent
          37 S COLLEGE AVE                                              Unliquidated
          Saint Joseph, MN 56374                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 444 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 457 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1775   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILDENSTEIN, JACOB                                         Check all that apply.
          2525 GEORGETOWN AVE                                           Contingent
          Toledo, OH 43613                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1776   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILFORD, RYLIE                                             Check all that apply.
          8728 N PARIS AVE                                              Contingent
          Kansas City, MO 64153                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1777   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLER, ABBI                                               Check all that apply.
          12020 Jonquil St NW                                           Contingent
          Minneapolis, MN 55433                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1778   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLER, ASHLEY E.                                          Check all that apply.
          5411 Virginia Ave N                                           Contingent
          Minneapolis, MN 55428                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 445 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 458 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1779   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLER, BETH                                               Check all that apply.
          530 RUDISILL BLVD                                             Contingent
          Fort Wayne, IN 46806                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1780   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLER, CHARIS M.                                          Check all that apply.
          1650 S HWY 36                                                 Contingent
          Apt 369                                                       Unliquidated
          Saint Paul, MN 55113                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1781   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Miller, Charis M.                                          Check all that apply.
          8331 Haeg Dr.                                                 Contingent
          Minneapolis, MN 55431                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1782   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLER, CODY J.                                            Check all that apply.
          2112 WEST 138TH STREET                                        Contingent
          Unit 210                                                      Unliquidated
          Overland Park, KS 66224                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 446 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 459 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1783   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Miller, Daren S.                                           Check all that apply.
          1027 Old Oak Road                                             Contingent
          East Alton, IL 62024                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1784   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLER, ERICA M.                                           Check all that apply.
          1720 ELMWOOD AVENUE                                           Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1785   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLER, HANNAH R.                                          Check all that apply.
          8711 N MATTOX RD                                              Contingent
          Apt C189                                                      Unliquidated
          Kansas City, MO 64154                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1786   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLER, JOE                                                Check all that apply.
          36401 JEFFERSON COURT                                         Contingent
          912                                                           Unliquidated
          Farmington, MI 48335                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 447 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 460 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1787   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLER, LIZ M.                                             Check all that apply.
          11320 Tecumseh                                                Contingent
          Redford, MI 48239                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1788   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLER, LUKE                                               Check all that apply.
          2171 SUGAR CREEK DR NW                                        Contingent
          Cedar Rapids, IA 52405                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1789   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLER, MARISSA L.                                         Check all that apply.
          616 MCFADDENS TRAIL                                           Contingent
          Saint Paul, MN 55123                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1790   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLER, TIMOTHY G.                                         Check all that apply.
          770 SAVANNA AVE                                               Contingent
          101                                                           Unliquidated
          Saint Cloud, MN 56303                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 448 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 461 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1791   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLS, CHRISTIAN J.                                        Check all that apply.
          1006 GRATIS AVE                                               Contingent
          Des Moines, IA 50315                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1792   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLS, CIEANNA M.                                          Check all that apply.
          627 E 156TH PL                                                Contingent
          South Holland, IL 60473                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1793   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLS, JOSHUA R.                                           Check all that apply.
          5911 N WALTON                                                 Contingent
          Westland, MI 48185                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1794   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILLS, NKIRU K.                                            Check all that apply.
          3983 ROSEMOND ROAD                                            Contingent
          Cleveland, OH 44121                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 449 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 462 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1795   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILNE ROJEK, LARYN                                         Check all that apply.
          413 CEDAR LAKE ROAD SOUTH                                     Contingent
          Minneapolis, MN 55405                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1796   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MILO, PATRICK C.                                           Check all that apply.
          5926 GOODFELLOW                                               Contingent
          Saint Louis, MO 63147                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1797   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MINER, REYNARD D.                                          Check all that apply.
          3306 STANFORD STREET                                          Contingent
          Hyattsville, MD 20783                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1798   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MINGER, RALPH                                              Check all that apply.
          35 HERO AVE                                                   Contingent
          Chester, WV 26034                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 450 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 463 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1799   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Miracle, Erin M.                                           Check all that apply.
          9120 Marsh Road                                               Contingent
          Algonac, MI 48001                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1800   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MISKA, JESSICA R.                                          Check all that apply.
          3108 N 157TH STREET                                           Contingent
          Basehor, KS 66007                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1801   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MITCHELL, AIMEE                                            Check all that apply.
          10421 BRIAR BEND                                              Contingent
          #3                                                            Unliquidated
          Saint Louis, MO 63146                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1802   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MITCHELL, JOHN CALVIN W.                                   Check all that apply.
          15404 S SUMMERTREE LANE                                       Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 451 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 464 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1803   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MITCHELL, LATROY P.                                        Check all that apply.
          6419 47TH AVE DR                                              Contingent
          Moline, IL 61265                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1804   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MITCHELL, SEBASTIAN                                        Check all that apply.
          2830 ROYALLVALLEY WAY                                         Contingent
          O Fallon, MO 63368                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1805   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MITTS, ANITA                                               Check all that apply.
          1319 S 49TH                                                   Contingent
          Lincoln, NE 68510                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1806   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MIXTEGA, DOMINGO L.                                        Check all that apply.
          409 E Nebraska Ave                                            Contingent
          Peoria, IL 61603                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 452 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 465 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1807   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MJOEN, SYDNEY R.                                           Check all that apply.
          860 30TH ST S                                                 Contingent
          Moorhead, MN 56560                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1808   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MOCK, WILLIAM B.                                           Check all that apply.
          1928 Wicklow                                                  Contingent
          Woodbridge, VA 22191                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1809   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MOE, RACHAEL L.                                            Check all that apply.
          2651 166TH AVE. NW                                            Contingent
          Andover, MN 55304                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1810   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MOHAMED-ABDIRAHMAN,                                        Check all that apply.
          MOHAMED                                                       Contingent
          1201 BROOK AVE SE                                             Unliquidated
          210                                                           Disputed
          Minneapolis, MN 55414
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 453 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 466 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1811   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mohan, Vinesh                                              Check all that apply.
          1117 Marquette Avenue                                         Contingent
          Apt 1801                                                      Unliquidated
          Minneapolis, MN 55403                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1812   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mohn, Mallery                                              Check all that apply.
          422 Pierce St. N. #5                                          Contingent
          Saint Paul, MN 55104                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1813   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MOLINA TAPIA, MIGUEL                                       Check all that apply.
          7407 PORTLAND AVE                                             Contingent
          Minneapolis, MN 55423                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1814   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MOLTER, SCOTT R.                                           Check all that apply.
          2540 14th St S                                                Contingent
          208                                                           Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 454 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 467 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1815   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Momberger, Elizabeth R.                                    Check all that apply.
          1290 County Road F West #309                                  Contingent
          Arden Hills, MN 55112                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1816   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MONFELI, AMANDA M.                                         Check all that apply.
          521 W. 30TH STREET                                            Contingent
          Davenport, IA 52803                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1817   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MONPRODE, WILLIAM B.                                       Check all that apply.
          5338 BEAUBEIN ST                                              Contingent
          14                                                            Unliquidated
          Detroit, MI 48202                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1818   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MONSON, ANA G.                                             Check all that apply.
          17261 SAYLERS BEACH ROAD                                      Contingent
          Lake Park, MN 56554                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 455 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 468 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1819   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MONTANA-EDWARDS, LEXI                                      Check all that apply.
          311 GENOA ST                                                  Contingent
          Cherry Valley, IL 61016                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1820   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MONTES, KARSYN S.                                          Check all that apply.
          8013 N. HICKORY ST                                            Contingent
          725                                                           Unliquidated
          Kansas City, MO 64118                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1821   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Montoya, Stephen A.                                        Check all that apply.
          3040 West Sumner Street                                       Contingent
          Lincoln, NE 68522                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1822   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MOODY, SAVANNAH A.                                         Check all that apply.
          12433 S ALDEN CIRCLE                                          Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 456 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 469 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1823   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MOORE, CARLOS D.                                           Check all that apply.
          7310 GROVER STREET                                            Contingent
          Omaha, NE 68124                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1824   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MOORE, GREGORY                                             Check all that apply.
          843 BARNABY ST SE                                             Contingent
          Washington, DC 20032                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1825   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Moore, Thomas                                              Check all that apply.
          3118 Canaan Valley Drive                                      Contingent
          Kansas City, KS 66109                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1826   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORA, JAVIER M.                                            Check all that apply.
          3114 RUE-MARCEAU                                              Contingent
          South Bend, IN 46615                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 457 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 470 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1827   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORALES, ANTONIO                                           Check all that apply.
          2320 9TH AVE                                                  Contingent
          Rockford, IL 61104                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1828   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORALES, JORGE                                             Check all that apply.
          51544 Hollyhock Rd                                            Contingent
          South Bend, IN 46637                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1829   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Morales, Jose                                              Check all that apply.
          1240 Revell Ave                                               Contingent
          Rockford, IL 61107                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1830   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORALES, JUAN A.                                           Check all that apply.
          777 COACHMAN                                                  Contingent
          Apt 3                                                         Unliquidated
          Troy, MI 48083                                                Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 458 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 471 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1831   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Morales, Leonardo                                          Check all that apply.
          2170 NW 82 Street #6                                          Contingent
          Clive, IA 50325                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1832   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORALES, MANUEL                                            Check all that apply.
          4507 JOHN TYLER CT                                            Contingent
          #1                                                            Unliquidated
          Annandale, VA 22003                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1833   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORALES, MIGUEL A.                                         Check all that apply.
          2512 SILVER LANE                                              Contingent
          Apt 302                                                       Unliquidated
          Minneapolis, MN 55421                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1834   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORALES, SERGIO A.                                         Check all that apply.
          1104 MUIRHEAD AVE                                             Contingent
          Naperville, IL 60565                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 459 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 472 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1835   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORALES, VICTOR M.                                         Check all that apply.
          2712 LIM ST                                                   Contingent
          Temple Hills, MD 20748                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1836   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MOREIRA, JOSSELINE E.                                      Check all that apply.
          9115 LOUGHRAN RD                                              Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1837   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORENO, ASHLEY                                             Check all that apply.
          7520 SW 107TH AVE                                             Contingent
          6207                                                          Unliquidated
          Miami, FL 33173                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1838   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORENO, KRISTINA M.                                        Check all that apply.
          354 COACHMAN DR.                                              Contingent
          2B                                                            Unliquidated
          Troy, MI 48083                                                Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 460 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 473 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1839   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Morgan, Breanna M.                                         Check all that apply.
          8017 Ohio Street                                              Contingent
          Detroit, MI 48204                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1840   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORGAN, CHRISTIAN                                          Check all that apply.
          2409 S 41ST                                                   Contingent
          Omaha, NE 68105                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1841   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORGE, BAILEY D.                                           Check all that apply.
          15317 KENTON AVE                                              Contingent
          Oak Forest, IL 60452                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1842   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORICCA, ALEXIS L.                                         Check all that apply.
          3408 BEAVER AVE.                                              Contingent
          Fort Wayne, IN 46807                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 461 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 474 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1843   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORLEY, CHRISTINA                                          Check all that apply.
          1624 24TH STREET                                              Contingent
          Moline, IL 61265                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1844   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORMINO, MANDY                                             Check all that apply.
          118 MOORES COURT                                              Contingent
          Brentwood, TN 37027                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1845   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Morrell, Antonio                                           Check all that apply.
          2424 Vermont Avenue #101                                      Contingent
          Hyattsville, MD 20785                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1846   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORRIS, DAVID H.                                           Check all that apply.
          630 EASTVIEW CIRCLE                                           Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 462 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 475 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1847   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORRIS, DAVION R.                                          Check all that apply.
          12501 WHITEHILL                                               Contingent
          Detroit, MI 48224                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1848   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORRIS, DONOVAN M.                                         Check all that apply.
          12501 WHITEHILL                                               Contingent
          Detroit, MI 48224                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1849   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORRIS, GERRY E.                                           Check all that apply.
          14603 MILVERTON RD.                                           Contingent
          B1                                                            Unliquidated
          Cleveland, OH 44120                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1850   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORRIS, LISBET K.                                          Check all that apply.
          600 NE JACOB ST                                               Contingent
          Grimes, IA 50111                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 463 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 476 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1851   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORRISON, JEREMY M.                                        Check all that apply.
          1333 10TH AVE N                                               Contingent
          Apt 1                                                         Unliquidated
          Fargo, ND 58102                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1852   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Morrison, Porsche                                          Check all that apply.
          7407 Rosa Parks                                               Contingent
          Detroit, MI 48206                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1853   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORROW, CARIANNE L.                                        Check all that apply.
          1802 LEER ST                                                  Contingent
          South Bend, IN 46613                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1854   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MORTIMER, BRIAN                                            Check all that apply.
          861 Benedetti Drive                                           Contingent
          Apt 201                                                       Unliquidated
          Naperville, IL 60563                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 464 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 477 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1855   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mosher, Audra M.                                           Check all that apply.
          13441 Yorktown Lane                                           Contingent
          Champlin, MN 55316                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1856   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MOSHER, SHANNON L.                                         Check all that apply.
          15137 W 154TH TER                                             Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1857   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MOYNIHAN, JENNIFER                                         Check all that apply.
          337 59TH STREET                                               Contingent
          Des Moines, IA 50312                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1858   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MSTOWSKI, STEFANIE                                         Check all that apply.
          14535 OAKLEY AVE                                              Contingent
          Orland Park, IL 60462                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 465 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 478 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1859   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MUELLER, SAVANNA                                           Check all that apply.
          2109 3RD ST N                                                 Contingent
          Sartell, MN 56377                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1860   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MULLEN, ANTONIO                                            Check all that apply.
          9528 MADELAINE MANOR WALK                                     Contingent
          Saint Louis, MO 63134                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1861   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mullen, LAKESHA                                            Check all that apply.
          9528 MADELAINE MANOR WALK                                     Contingent
          Saint Louis, MO 63134                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1862   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mulligan, Patrick C.                                       Check all that apply.
          7935 Amber Hill Road                                          Contingent
          Lincoln, NE 68516                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 466 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 479 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1863   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mullins, Maloree L.                                        Check all that apply.
          2015 26th St Ave S                                            Contingent
          Minneapolis, MN 55406                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1864   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Mullins, Michael                                           Check all that apply.
          18930 Mercer Road                                             Contingent
          Bowling Green, OH 43402                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1865   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MUNCIE, DERRICK                                            Check all that apply.
          14226 GENTRY DR                                               Contingent
          Fishers, IN 46038                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1866   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MUNGUIA, SELENE                                            Check all that apply.
          9177 LYON ST                                                  Contingent
          Detroit, MI 48209                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 467 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 480 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1867   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MUNN, KAMRYN M.                                            Check all that apply.
          13500 CENTRAL AVE                                             Contingent
          Neapolis, OH 43547                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1868   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Munn, Terrance J.                                          Check all that apply.
          544 Carver Boulevard                                          Contingent
          Toledo, OH 43607                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1869   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MUNSON Sr., THOMAS E.                                      Check all that apply.
          1502 Vance Avenue                                             Contingent
          Fort Wayne, IN 46805                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1870   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MURAD, AARON                                               Check all that apply.
          46529 MAIDSTONE RD                                            Contingent
          Canton, MI 48187                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 468 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 481 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1871   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MURCIA, MANUEL D.                                          Check all that apply.
          2311 TAUROMEE AVE                                             Contingent
          12                                                            Unliquidated
          Kansas City, KS 66102                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1872   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MURILLO, ELIAZ                                             Check all that apply.
          2830 WHEATON                                                  Contingent
          Saint Louis, MO 63114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1873   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Murphy, Christian M.                                       Check all that apply.
          14135 Dearborn Path                                           Contingent
          Rosemount, MN 55068                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1874   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Murphy, Eileen                                             Check all that apply.
          619 E. Bauer Road                                             Contingent
          Naperville, IL 60563                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 469 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 482 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1875   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MURPHY, OWEN C.                                            Check all that apply.
          2166 SUMMER HILL CIRCLE                                       Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1876   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Murphy, Tom W.                                             Check all that apply.
          31510 Concord #G                                              Contingent
          Clawson, MI 48017                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1877   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Murre, Dana                                                Check all that apply.
          8818 Timbercreek Lane                                         Contingent
          Liberty, MO 64068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1878   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MURRY, SHONTE                                              Check all that apply.
          6125 BEDFORD AVE                                              Contingent
          Omaha, NE 68104                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 470 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 483 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1879   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MUSSMAN, MARK A.                                           Check all that apply.
          140 HIGHLAND AVE                                              Contingent
          Fairfax, IA 52228                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1880   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MYERS, ASHLEY R.                                           Check all that apply.
          10 MEDIA CT                                                   Contingent
          Saint Louis, MO 63146                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1881   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Myers, George R.                                           Check all that apply.
          2850 Southampton Drive #113                                   Contingent
          Rolling Meadows, IL 60008                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1882   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MYERS, JESSICA                                             Check all that apply.
          2624 16TH STREET                                              Contingent
          Moline, IL 61265                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 471 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 484 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1883   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          MYLES, CHRISTOPHER                                         Check all that apply.
          3036 GRAY                                                     Contingent
          Detroit, MI 48215                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1884   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NAB, RYAN J.                                               Check all that apply.
          13310 W. 137th Terrace                                        Contingent
          Overland Park, KS 66221                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1885   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NAGEL, JAMES E.                                            Check all that apply.
          17933 DAVIDS LANE                                             Contingent
          Orland Park, IL 60467                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1886   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NAGY, JESSICA M.                                           Check all that apply.
          18288 NORWICH                                                 Contingent
          Livonia, MI 48152                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 472 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 485 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1887   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NAJERA, RANULFO                                            Check all that apply.
          5407 CHATEAU DR.                                              Contingent
          Apt 6                                                         Unliquidated
          Rolling Meadows, IL 60008                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1888   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NAKAYAMA, MARIO A.                                         Check all that apply.
          1741 KAYLA LN APT.3D                                          Contingent
          Waukegan, IL 60087                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1889   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NAKAYAMA, YOSIHE                                           Check all that apply.
          423 FUNSTON AVE.                                              Contingent
          Highwood, IL 60040                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1890   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NASH, JOHN                                                 Check all that apply.
          6017 VISTA DRIVE                                              Contingent
          1109                                                          Unliquidated
          West Des Moines, IA 50266                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 473 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 486 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1891   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NAVARRETE, IRMA L.                                         Check all that apply.
          1510 ARMSTRONG AVE                                            Contingent
          Kansas City, KS 66102                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1892   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NAVARRO, ALEJANDRINA                                       Check all that apply.
          1010 Marcy Ave                                                Contingent
          #4                                                            Unliquidated
          Oxon Hill, MD 20745                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1893   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NAVARRO, JOSE B.                                           Check all that apply.
          1010 MERCY AVE.                                               Contingent
          #4                                                            Unliquidated
          Oxon Hill, MD 20745                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1894   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NDIGWE, STEPHEN                                            Check all that apply.
          10001 HALLMARK CT                                             Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 474 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 487 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1895   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NEAL, MARQUIS                                              Check all that apply.
          21905 AVON RD                                                 Contingent
          Oak Park, MI 48237                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1896   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NEALLY, ARIEL L.                                           Check all that apply.
          8337 4th Ave S                                                Contingent
          Minneapolis, MN 55420                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1897   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NEALLY, LEAH L.                                            Check all that apply.
          2095 SILVER BELL RD                                           Contingent
          Unit 27                                                       Unliquidated
          Saint Paul, MN 55122                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1898   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Need, Samantha L.                                          Check all that apply.
          7212 Dark Lake Drive                                          Contingent
          Clarkston, MI 48346                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 475 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 488 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1899   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NEGRETE AGUILAR, MELISSA                                   Check all that apply.
          2325 W POST OAK RD                                            Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1900   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NEIL, TAYLOR Z.                                            Check all that apply.
          34517 SW 187TH ROAD                                           Contingent
          Homestead, FL 33034                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1901   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NEILAN, ALESSA M.                                          Check all that apply.
          2430 36TH ST S                                                Contingent
          301                                                           Unliquidated
          Moorhead, MN 56560                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1902   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NELSEN, BRIANNA M.                                         Check all that apply.
          100 NW 14TH ST.                                               Contingent
          Grimes, IA 50111                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 476 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 489 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1903   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NELSON, HANNA J.                                           Check all that apply.
          463 HARBOR CIRCLE                                             Contingent
          Saint Paul, MN 55126                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1904   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NELSON, HEIDI                                              Check all that apply.
          1470 ROCKY LANE                                               Contingent
          Saint Paul, MN 55122                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1905   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NELSON, LAUREN M.                                          Check all that apply.
          5716 CRICKET RIDGE                                            Contingent
          Indianapolis, IN 46250                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1906   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NELSON, ZACHARY D.                                         Check all that apply.
          846 WILLARD STREET WEST                                       Contingent
          Stillwater, MN 55082                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 477 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 490 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1907   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NEVILLE, GENE E.                                           Check all that apply.
          410 NATCHEZ ST                                                Contingent
          #E                                                            Unliquidated
          Franklin, TN 37064                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1908   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NGUYEN, RYAN                                               Check all that apply.
          2724 WALNUT STREET                                            Contingent
          West Des Moines, IA 50265                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1909   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NICELY, TAMMY                                              Check all that apply.
          8110 NEVILLE PL.                                              Contingent
          District Heights, MD 20747                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1910   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NICHOLES, YULANDA G.                                       Check all that apply.
          4703 SHERIFF RD                                               Contingent
          #1                                                            Unliquidated
          Washington, DC 20019                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 478 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 491 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1911   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NIELSEN, JUSTIN                                            Check all that apply.
          201 W KLUCKHOLM                                               Contingent
          Montrose, SD 57048                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1912   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NIELSEN, MADELINE L.                                       Check all that apply.
          890 MEADOW RD                                                 Contingent
          Northbrook, IL 60062                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1913   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NIGHTINGALE, DEVIN                                         Check all that apply.
          5425 AUDOBON AVE 103                                          Contingent
          Inver Grove Heights, MN 55077                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1914   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NIGHTINGALE, RYLEE                                         Check all that apply.
          6827 COLLEGE PARK CT SW                                       Contingent
          #9                                                            Unliquidated
          Cedar Rapids, IA 52404                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 479 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 492 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1915   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NIHAL, ARHAM                                               Check all that apply.
          400 MEADOW RIDGE LN.                                          Contingent
          Prospect Heights, IL 60070                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1916   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Nissen, Erik A.                                            Check all that apply.
          2780 Indian Creek Road                                        Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1917   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NIXON, MEGAN                                               Check all that apply.
          692 GAMBLE ROAD                                               Contingent
          Oakdale, PA 15071                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1918   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NOACK, SAVANNAH E.                                         Check all that apply.
          4375 SOUTHFIELD PL.                                           Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 480 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 493 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1919   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NOEL, SANTIAGO                                             Check all that apply.
          219 ASH DR                                                    Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1920   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NOMICHIT, LEEANN P.                                        Check all that apply.
          3208 WEST LINDA LANE                                          Contingent
          Peoria, IL 61605                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1921   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NOORI, FLOWRA                                              Check all that apply.
          559 N SOMERSET TERR                                           Contingent
          Unit A                                                        Unliquidated
          Olathe, KS 66062                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1922   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NORD, RILEY                                                Check all that apply.
          920 Willow Creek Pl #8                                        Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 481 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 494 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1923   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NORDHEIM, ALEXIS N.                                        Check all that apply.
          1794 VALENCIA DRIVE                                           Contingent
          Rockford, IL 61108                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1924   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NORDLUND, TREVER                                           Check all that apply.
          41299 COUNTY RD 1                                             Contingent
          Rice, MN 56367                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1925   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NORMAN, RANDY L.                                           Check all that apply.
          7080 OAK GROVE BLVD                                           Contingent
          Minneapolis, MN 55423                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1926   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NORTHINGTON, TRAVIS                                        Check all that apply.
          2705 ELM ST N                                                 Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 482 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 495 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1927   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NOSEK, CECILIA M.                                          Check all that apply.
          471 TOBIN DR                                                  Contingent
          309                                                           Unliquidated
          Inkster, MI 48141                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1928   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Nost, Jaxon P.                                             Check all that apply.
          1235 Lindale Drive                                            Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1929   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NOTCH, NOAH                                                Check all that apply.
          7510 SW 9TH STREET                                            Contingent
          Des Moines, IA 50315                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1930   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NOVAK, CLAYTON S.                                          Check all that apply.
          426 9TH AVE S                                                 Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 483 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 496 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1931   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Novy, GIANNA                                               Check all that apply.
          240 S Lincoln Ave                                             Contingent
          Aurora, IL 60505                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1932   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Nowak, Michael L.                                          Check all that apply.
          2547 Greenway                                                 Contingent
          Toledo, OH 43607                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1933   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NUNEZ, JUAN                                                Check all that apply.
          1075 HIGGINS QUARTERS DR                                      Contingent
          206                                                           Unliquidated
          Hoffman Estates, IL 60169                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1934   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NUNEZ, TRICIA                                              Check all that apply.
          337 S. Marias Ave                                             Contingent
          Clawson, MI 48017                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 484 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 497 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1935   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Nurse, Javon                                               Check all that apply.
          3814 64th Ave                                                 Contingent
          Hyattsville, MD 20784                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1936   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NUSBAUM, ISABELLA                                          Check all that apply.
          13758 170TH ST                                                Contingent
          Bonner Springs, KS 66012                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1937   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NYBO, LEAH                                                 Check all that apply.
          9600 99TH AVE. N.                                             Contingent
          Osseo, MN 55369                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1938   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          NYGARD, JASON                                              Check all that apply.
          3450 COUNTY ROAD T                                            Contingent
          Metamora, OH 43540                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 485 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 498 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1939   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          O'Farrill, Orlando                                         Check all that apply.
          4507 NE 19th Avenue                                           Contingent
          Des Moines, IA 50317                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1940   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          O'HALLORAN, AUTUMN                                         Check all that apply.
          30242 BUCKINGHAM                                              Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1941   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          O'NEILL, SHANNON                                           Check all that apply.
          1701 New Haven Ave                                            Contingent
          Pittsburgh, PA 15216                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1942   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OBAYES, HUSSEIN S.                                         Check all that apply.
          3219 18TH ST S                                                Contingent
          305                                                           Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 486 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 499 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1943   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Oberholtzer, Sarah                                         Check all that apply.
          1804 Michigan Avenue, Apt. 108                                Contingent
          Naperville, IL 60563                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1944   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Obsniuk, Elyse B.                                          Check all that apply.
          29455 James St.                                               Contingent
          Garden City, MI 48135                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1945   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ocampo, Bryan J.                                           Check all that apply.
          1501 West Main Street #35                                     Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1946   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ocampo, Fermin                                             Check all that apply.
          4716 Arbor Dr Apt 116                                         Contingent
          Rolling Meadows, IL 60008                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 487 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 500 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1947   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OCAMPO, JEORGE M.                                          Check all that apply.
          700 WEST MEADE BLVD                                           Contingent
          Lot 116                                                       Unliquidated
          Franklin, TN 37064                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1948   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OCHOA, JOSHUA P.                                           Check all that apply.
          2857 Georgia Ave S                                            Contingent
          Minneapolis, MN 55426                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1949   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OCHOA, JOSHUA P.                                           Check all that apply.
          2857 Georgia Ave S                                            Contingent
          Minneapolis, MN 55426                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1950   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OCHOA, MERCEDEZ G.                                         Check all that apply.
          15993 HAVELOCK CT                                             Contingent
          Saint Paul, MN 55124                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 488 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 501 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1951   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ODRISCOLL, PEYTON                                          Check all that apply.
          4604 DESERT VARNISH DRIVE                                     Contingent
          Colorado Springs, CO 80922                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1952   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OFARRELL, SHANNON N.                                       Check all that apply.
          13730 HERITAGE                                                Contingent
          Sterling Heights, MI 48312                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1953   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OHL, DANIEL                                                Check all that apply.
          7895 LEEWARD AVE. N.                                          Contingent
          Stillwater, MN 55082                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1954   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OLAFSON, JOSH S.                                           Check all that apply.
          5808 W CHADWICK PL                                            Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 489 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 502 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1955   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OLEA, JOSE L.                                              Check all that apply.
          1107 GROVE ST                                                 Contingent
          Aurora, IL 60505                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1956   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OLIN, ZACHARY                                              Check all that apply.
          1800 County Rd D                                              Contingent
          Saint Paul, MN 55112                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1957   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Oliver Jr., George T.                                      Check all that apply.
          1910 Falcon Hill Place                                        Contingent
          Fort Wayne, IN 46825                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1958   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OLIVER, MARCUS J.                                          Check all that apply.
          37525 FOUNTAIN PARK                                           Contingent
          Unit 505                                                      Unliquidated
          Westland, MI 48185                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 490 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 503 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1959   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OLIVERAS, SCOTT A.                                         Check all that apply.
          4144 MEADOWLARK WAY                                           Contingent
          Saint Paul, MN 55122                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1960   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ollie, Michael                                             Check all that apply.
          1099 Van Dyke                                                 Contingent
          Apt 106                                                       Unliquidated
          Detroit, MI 48214                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1961   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OLLIS, TENNAYE M.                                          Check all that apply.
          652 E KIRBY                                                   Contingent
          Detroit, MI 48202                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1962   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OLSEN, SETH D.                                             Check all that apply.
          860 EMERALD ST.                                               Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 491 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 504 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1963   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OLSON, KIRRA                                               Check all that apply.
          5005 E 26TH ST                                                Contingent
          Unit 5                                                        Unliquidated
          Sioux Falls, SD 57110                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1964   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Olson, Sondra L.                                           Check all that apply.
          345 Cedar Street #309                                         Contingent
          Saint Paul, MN 55105                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1965   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OLSON, THERESA                                             Check all that apply.
          445 HONOR DR                                                  Contingent
          Apt 120                                                       Unliquidated
          Lincoln, NE 68510                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1966   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OLVERA-PEREZ, LACEY M.                                     Check all that apply.
          316 FAIRVIEW BLVD.                                            Contingent
          Rockford, IL 61107                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 492 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 505 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1967   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OMANA, JOEL J.                                             Check all that apply.
          8209 17TH AVE                                                 Contingent
          Minneapolis, MN 55425                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1968   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OMARI, AMINEH                                              Check all that apply.
          9230 PARK PLACE                                               Contingent
          Tinley Park, IL 60487                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1969   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ONEAL, KRISTIN                                             Check all that apply.
          4017 AVONDALE STREET                                          Contingent
          Fort Wayne, IN 46803                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1970   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ONGJOCO, ELIZABETH T.                                      Check all that apply.
          409 UNIVERSITY AVE SE                                         Contingent
          14                                                            Unliquidated
          Minneapolis, MN 55414                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 493 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 506 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1971   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OPITZ, TANYA                                               Check all that apply.
          3419 NICOLLET AVE                                             Contingent
          204                                                           Unliquidated
          Minneapolis, MN 55408                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1972   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OQUELI, BYRON S.                                           Check all that apply.
          3948 OKLAND AVE S                                             Contingent
          Apt 2                                                         Unliquidated
          Minneapolis, MN 55407                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1973   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Orak, Alexa L.                                             Check all that apply.
          1208 Parkwood Ct.                                             Contingent
          Burnsville, MN 55337                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1974   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORELLANA MENDEZ, ANA                                       Check all that apply.
          CRISTAL C                                                     Contingent
          1071 Rochester Rd                                             Unliquidated
          Apt 19                                                        Disputed
          Troy, MI 48083
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 494 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 507 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1975   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORITI, ABIGAIL A.                                          Check all that apply.
          3956 VEZBER DR.                                               Contingent
          Independence, OH 44131                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1976   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORLICH, EMILY                                              Check all that apply.
          3031 Pitchfork Lane                                           Contingent
          Mc Kees Rocks, PA 15136                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1977   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OROZCO DIAZ, MIGUEL                                        Check all that apply.
          8915 OLD CEDAR APT 102                                        Contingent
          Minneapolis, MN 55425                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1978   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORTEGA, MADELYN                                            Check all that apply.
          1629 FORDHAM ST                                               Contingent
          Bolingbrook, IL 60490                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 495 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 508 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1979   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORTEGA, PABLO                                              Check all that apply.
          12220 S Strang Line Ct                                        Contingent
          Apt 1302                                                      Unliquidated
          Olathe, KS 66062                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1980   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORTEGA, STEVE R.                                           Check all that apply.
          604 S. Williams Ave                                           Contingent
          Apt 7                                                         Unliquidated
          Sioux Falls, SD 57105                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1981   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORTEGA-GARZARO, AXEL S.                                    Check all that apply.
          604 S. WILLIAMS AVE                                           Contingent
          Sioux Falls, SD 57104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1982   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ortiz Zaragoza, Jose Guadalupe                             Check all that apply.
          15829 Gooseberry Way                                          Contingent
          Saint Paul, MN 55124                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 496 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 509 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1983   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORTIZ, ANA                                                 Check all that apply.
          44 AFTON DR                                                   Contingent
          Montgomery, IL 60538                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1984   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORTIZ, DIANA                                               Check all that apply.
          689 BIRCHWOOD DR                                              Contingent
          Bolingbrook, IL 60490                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1985   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORTIZ, JESUS                                               Check all that apply.
          1856 S PHILLIP DR                                             Contingent
          3B                                                            Unliquidated
          Mount Prospect, IL 60056                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1986   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORTIZ, LUIS J.                                             Check all that apply.
          5506 OLD DOVER BLVD                                           Contingent
          Apt 1                                                         Unliquidated
          Fort Wayne, IN 46835                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 497 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 510 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1987   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORTIZ, MARISOL                                             Check all that apply.
          14414 S 28TH ST                                               Contingent
          Bellevue, NE 68123                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1988   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORTIZ, PEDRO                                               Check all that apply.
          1728 EASTMORELAND AVE                                         Contingent
          Rockford, IL 61108                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1989   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ORTIZ-MOLINA, JOSE L.                                      Check all that apply.
          1423 VASSAR RD                                                Contingent
          Rockford, IL 61103                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1990   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OSBURN, GAGE R.                                            Check all that apply.
          4470 NW 142ND ST                                              Contingent
          104                                                           Unliquidated
          Urbandale, IA 50323                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 498 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 511 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1991   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OSMUNDSON, PAIGE                                           Check all that apply.
          729 WASHINGTON MEMORIAL                                       Contingent
          DRIVE                                                         Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1992   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OSTORGA, YAMILETH                                          Check all that apply.
          609 SALISBURRY                                                Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1993   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OSTROWSKI, JONATHON C.                                     Check all that apply.
          13043 PROMONTORY TRL                                          Contingent
          Roscoe, IL 61073                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1994   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ott, Elizabeth A.                                          Check all that apply.
          1135 4th AVE                                                  Contingent
          Freedom, PA 15042                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 499 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 512 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1995   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Outerbridge, Christine A.                                  Check all that apply.
          8374 Indian Head Hwy. Apt. B1                                 Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1996   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Oviedo, Edgardo J.                                         Check all that apply.
          686 Ballantyne Lane                                           Contingent
          Spring Lake Park, MN 55432                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1997   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OVITT, BRADLEY C.                                          Check all that apply.
          108 3RD STREET                                                Contingent
          Horace, ND 58047                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.1998   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          OWENS, CRYSTAL J.                                          Check all that apply.
          17408 E 12 MILE RD                                            Contingent
          Roseville, MI 48066                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 500 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 513 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.1999   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PABLO MATEO, ANTONIA                                       Check all that apply.
          2620 S LOUISE AVE                                             Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2000   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PACE, THOMAS A.                                            Check all that apply.
          5500 N FLINT RIDGE RD                                         Contingent
          Kansas City, MO 64151                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2001   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PACKER, SEAN                                               Check all that apply.
          4027 Fairway Drive                                            Contingent
          Aliquippa, PA 15001                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2002   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Paesani, Victoria                                          Check all that apply.
          512 Winwood Circle                                            Contingent
          Walled Lake, MI 48390                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 501 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 514 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2003   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Pagel, Elinor S.                                           Check all that apply.
          941 17th Avenue SE Apt. 9                                     Contingent
          Minneapolis, MN 55414                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2004   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PALACIOS, EDGAR                                            Check all that apply.
          505 N OHIO ST                                                 Contingent
          Aurora, IL 60505                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2005   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PALACIOS, ELIGIO                                           Check all that apply.
          505 N OHIO ST                                                 Contingent
          Aurora, IL 60505                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2006   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PALENCIA, LESTER J.                                        Check all that apply.
          560 10TH AVE S                                                Contingent
          204                                                           Unliquidated
          Waite Park, MN 56387                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 502 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 515 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2007   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PALLOZOLA, ISZA B.                                         Check all that apply.
          16460 WESTKNOLL COVE DR                                       Contingent
          Chesterfield, MO 63017                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2008   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Palm, Jacob R.                                             Check all that apply.
          14271 214th Avenue NW                                         Contingent
          Elk River, MN 55330                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2009   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PALMA, JORGE                                               Check all that apply.
          2870 BISTROL DR                                               Contingent
          309                                                           Unliquidated
          Lisle, IL 60532                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2010   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PANADERO-GONZALEZ,                                         Check all that apply.
          ELIZABETH                                                     Contingent
          5812 84 1/2 Ave                                               Unliquidated
          Minneapolis, MN 55443                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 503 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 516 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2011   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Pantaleon Tobon, Rosalba                                   Check all that apply.
          3209 Portland Avenue                                          Contingent
          Minneapolis, MN 55407                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2012   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PAPADELIS, NIKI D.                                         Check all that apply.
          3301 JOHN R ROAD                                              Contingent
          Troy, MI 48083                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2013   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PARKER, AFTON                                              Check all that apply.
          2605 CENTRAL AVENUE                                           Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2014   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Parker, Marshall E.                                        Check all that apply.
          700 Westminister Drive #B4                                    Contingent
          Franklin, TN 37067                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 504 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 517 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2015   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PARKER, NICKALS L.                                         Check all that apply.
          579 OHIO ST.                                                  Contingent
          Saint Paul, MN 55107                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2016   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Parker, Trevon K.                                          Check all that apply.
          20220 Santarosa                                               Contingent
          Detroit, MI 48221                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2017   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PARKS, AMANDA M.                                           Check all that apply.
          812 TRUDY LN.                                                 Contingent
          O Fallon, MO 63366                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2018   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PARR, RYAN C.                                              Check all that apply.
          9498 BAYWOOD                                                  Contingent
          Plymouth, MI 48170                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 505 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 518 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2019   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Parrish, Elizabeth                                         Check all that apply.
          570 Church Street E                                           Contingent
          Brentwood, TN 37027                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2020   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PASQUIN, WILLIAM S.                                        Check all that apply.
          743 HIGHLAND AVE.                                             Contingent
          Clawson, MI 48017                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2021   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Pasquin, William S.                                        Check all that apply.
          45925 Spring Lane #202                                        Contingent
          Utica, MI 48317                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2022   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PASZKIEWICZ, KAREN                                         Check all that apply.
          2421 SUMAC CIR                                                Contingent
          Glenview, IL 60025                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 506 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 519 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2023   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PATCH, WILLIAM S.                                          Check all that apply.
          1006 LAKE AVE                                                 Contingent
          Fort Wayne, IN 46805                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2024   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PATIERNO, BRANDON J.                                       Check all that apply.
          6204 NEWBERRY RD                                              Contingent
          302                                                           Unliquidated
          Indianapolis, IN 46256                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2025   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Patino, Valentin                                           Check all that apply.
          1306 W Smith St.                                              Contingent
          Peoria, IL 61605                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2026   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PATRICK, DIAMONE                                           Check all that apply.
          14804 STRATFORD CT                                            Contingent
          Apt B                                                         Unliquidated
          Bridgeton, MO 63044                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 507 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 520 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2027   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PATRICK, TRAVIS D.                                         Check all that apply.
          1819 56TH AVE S                                               Contingent
          Fargo, ND 58104                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2028   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PATTERSON JR, DONNIE W.                                    Check all that apply.
          2501 KIELEEN AVE                                              Contingent
          2B                                                            Unliquidated
          Saint Louis, MO 63121                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2029   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Patterson, Daniel                                          Check all that apply.
          1201 E. 11 Mile Road #307                                     Contingent
          Southfield, MI 48076                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2030   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PAYNE, RAINA                                               Check all that apply.
          864 MASON LANE                                                Contingent
          Des Plaines, IL 60016                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 508 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 521 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2031   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PAYTON-SMITH, JESSICA                                      Check all that apply.
          2507 SENATOR AVE                                              Contingent
          District Heights, MD 20747                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2032   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PCHECO, ROLANDO                                            Check all that apply.
          2730 N 8TH STREET                                             Contingent
          Kansas City, KS 66101                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2033   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEARSON, HEIDI A.                                          Check all that apply.
          3006 ABBOTT AVE N                                             Contingent
          Minneapolis, MN 55422                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2034   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PECHA, VALERIE                                             Check all that apply.
          3121 CHOWEN AVE. S.                                           Contingent
          Minneapolis, MN 55416                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 509 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 522 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2035   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Pederson, Breeya M.                                        Check all that apply.
          1601 N. University Drive #228                                 Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2036   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Pedraza, Jose L.                                           Check all that apply.
          101 Conquest Court                                            Contingent
          Unionville, TN 37180                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2037   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEHLIVANOVIC, ANELA                                        Check all that apply.
          1364 MCDOWELL RD                                              Contingent
          Naperville, IL 60563                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2038   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PELCH, RYAN T.                                             Check all that apply.
          4002 18TH AVE SOUTH                                           Contingent
          306                                                           Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 510 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 523 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2039   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PENA, GILLIAN G.                                           Check all that apply.
          1855 NORTH LAKE DR.                                           Contingent
          Troy, MI 48083                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2040   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEREZ COBO, MOISES                                         Check all that apply.
          3215 CARLISLE ST. NE                                          Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2041   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEREZ LOPEZ, JUAN                                          Check all that apply.
          7108 63 AVN                                                   Contingent
          Minneapolis, MN 55428                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2042   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEREZ ORTIZ, ISAIAS                                        Check all that apply.
          1919 MASHIE DR                                                Contingent
          Saint Louis, MO 63114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 511 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 524 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2043   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEREZ PASTOR, ENRIQUE                                      Check all that apply.
          2128 NORTH TOWNE NE                                           Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2044   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEREZ VELAZQUEZ, JORGE                                     Check all that apply.
          1613 E CEDAR PL                                               Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2045   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEREZ, ANALYCIA M.                                         Check all that apply.
          2022 SHADYBROOK DR                                            Contingent
          Fort Wayne, IN 46803                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2046   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEREZ, ANGELA R.                                           Check all that apply.
          3305 CONCORD                                                  Contingent
          Trenton, MI 48183                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 512 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 525 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2047   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEREZ, DUNIA Y.                                            Check all that apply.
          5400 BERKSHIRE BVLD AVE                                       Contingent
          202                                                           Unliquidated
          Sioux Falls, SD 57106                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2048   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEREZ, HUGO                                                Check all that apply.
          202 OAK DRIVE                                                 Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2049   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEREZ, IRVIN E.                                            Check all that apply.
          1761 STONE COURT                                              Contingent
          Shakopee, MN 55379                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2050   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Perez, Jose J.                                             Check all that apply.
          600N Salem Drive #108                                         Contingent
          Hoffman Estates, IL 60169                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 513 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 526 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2051   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEREZ, JUAN                                                Check all that apply.
          1613 E CEDAR PL                                               Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2052   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEREZ, MARIA                                               Check all that apply.
          10301 DEVONSHIRE ROAD                                         Contingent
          Apt 308                                                       Unliquidated
          Minneapolis, MN 55431                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2053   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PEREZ, RUBEN                                               Check all that apply.
          5229 CAMPBELL'S RUN                                           Contingent
          Pittsburgh, PA 15205                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2054   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Perezgrovas, Guillermo                                     Check all that apply.
          2599 Lexington Avenue N. TRL 5                                Contingent
          Saint Paul, MN 55113                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 514 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 527 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2055   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PERINO, BRADY M.                                           Check all that apply.
          868 MAPLE LANE                                                Contingent
          Waterville, OH 43566                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2056   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Perry, Keith                                               Check all that apply.
          430 41st Street                                               Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2057   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Perry, Mary Catherine                                      Check all that apply.
          1036 3rd Avenue                                               Contingent
          Leavenworth, KS 66048                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2058   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Perry, Nicholas R.                                         Check all that apply.
          7807 NW ROANRIDGE RD                                          Contingent
          Apt K                                                         Unliquidated
          Kansas City, MO 64151                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 515 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 528 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2059   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PERRY, VIRGINIA                                            Check all that apply.
          1036 3RD AVENUE                                               Contingent
          Leavenworth, KS 66048                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2060   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PERSICHINI, ANGELA D.                                      Check all that apply.
          22555 ALEXANDER                                               Contingent
          Saint Clair Shores, MI 48081                                  Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2061   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PETERSEN, KARL                                             Check all that apply.
          2506 N. Wright Ave.                                           Contingent
          Sioux Falls, SD 57107                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2062   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PETERSON, ABIGAIL L.                                       Check all that apply.
          44531 218TH                                                   Contingent
          Oldham, SD 57051                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 516 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 529 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2063   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PETERSON, RANAE M.                                         Check all that apply.
          404 Oak Street                                                Contingent
          Farmington, MN 55024                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2064   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PETERSON, TIFFANY L.                                       Check all that apply.
          6066 YUKON AVE N                                              Contingent
          Minneapolis, MN 55428                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2065   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PETERSON, TYLER S.                                         Check all that apply.
          975 GALTIER ST                                                Contingent
          Saint Paul, MN 55117                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2066   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PFLUEGER, ALEC S.                                          Check all that apply.
          1535 7TH STREET S                                             Contingent
          203                                                           Unliquidated
          Sartell, MN 56377                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 517 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 530 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2067   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PHAN, CEDE                                                 Check all that apply.
          2030 N 64TH ST                                                Contingent
          Lincoln, NE 68505                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2068   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Philbee, Kristin                                           Check all that apply.
          342 Maria St                                                  Contingent
          East Peoria, IL 61611                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2069   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PICKENS, EDWARD                                            Check all that apply.
          2120 E STATE ST                                               Contingent
          Rockford, IL 61104                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2070   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PICOLO, MARY K.                                            Check all that apply.
          804 DELRAY DR                                                 Contingent
          Nashville, TN 37209                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 518 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 531 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2071   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PIGG, BRITTANY C.                                          Check all that apply.
          15154 FORDLINE                                                Contingent
          Southgate, MI 48195                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2072   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PIKE, HANNAH C.                                            Check all that apply.
          519 COUNTRYWOOD DR                                            Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2073   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PINA, MARIANO                                              Check all that apply.
          3237 WEST MILTON AVE                                          Contingent
          Saint Louis, MO 63114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2074   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PINEDA, ANTONIO                                            Check all that apply.
          301 E BURNSVILLE PARKWAY                                      Contingent
          Unit 224                                                      Unliquidated
          Burnsville, MN 55337                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 519 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 532 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2075   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Pineda, Mercedes                                           Check all that apply.
          812 Kishwaukee                                                Contingent
          Rockford, IL 61104                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2076   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Pineda, Rosvin R.                                          Check all that apply.
          3028 3rd Avenue S #2                                          Contingent
          Minneapolis, MN 55408                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2077   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PINNON, PAYTON                                             Check all that apply.
          4811 MOHAWK RD                                                Contingent
          Rockford, IL 61107                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2078   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PIOTROWICZ, CYNTHIA R.                                     Check all that apply.
          9540 BATAAN DR                                                Contingent
          Saint Louis, MO 63134                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 520 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 533 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2079   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PIRILLIS, ALLAN A.                                         Check all that apply.
          1951 DAKOTA DR N                                              Contingent
          Apt 202                                                       Unliquidated
          Fargo, ND 58102                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2080   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PIZER, TAMBERLY                                            Check all that apply.
          5025 PHEASANT WALK                                            Contingent
          Imperial, PA 15126                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2081   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Place, Daniel                                              Check all that apply.
          2650 Beaver Road                                              Contingent
          Ambridge, PA 15003                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2082   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Plank, Megan H.                                            Check all that apply.
          7807 NW Roanridge Rd.                                         Contingent
          Kansas City, MO 64151                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 521 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 534 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2083   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PLATT, JEDEIAH                                             Check all that apply.
          1 FORT PITT ROAD EXT                                          Contingent
          Carnegie, PA 15106                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2084   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PLAYER, MARCUS                                             Check all that apply.
          7200 JAYWICK AVE                                              Contingent
          506                                                           Unliquidated
          Fort Washington, MD 20744                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2085   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PLIEGO CID, CORY C.                                        Check all that apply.
          3135 Fox Hill Road                                            Contingent
          Aurora, IL 60504                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2086   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PLOWMAN, CHRISTAN E.                                       Check all that apply.
          227 NW 112th st                                               Contingent
          Kansas City, MO 64155                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 522 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 535 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2087   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PLUMA, FIDENCIO                                            Check all that apply.
          8964 OLDEN AVE                                                Contingent
          Saint Louis, MO 63114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2088   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PLUMA, JULIETA                                             Check all that apply.
          8964 OLDEN AVE                                                Contingent
          Saint Louis, MO 63132                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2089   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PLUMA, MARILU P.                                           Check all that apply.
          9641 Huron Drive                                              Contingent
          Saint Louis, MO 63132                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2090   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Pluma, Marilu P.                                           Check all that apply.
          2291 Woodgrass Drive                                          Contingent
          Saint Louis, MO 63114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 523 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 536 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2091   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PLUMA, YENI                                                Check all that apply.
          9141 Brownrige                                                Contingent
          Saint Louis, MO 63132                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2092   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          POCRNICH, KAITLYNN                                         Check all that apply.
          1724 5TH AVE N                                                Contingent
          Grand Forks, ND 58203                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2093   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          POEPPING, JARED                                            Check all that apply.
          3559 WILDFLOWER RD                                            Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2094   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Polanco-Chacon, Juan                                       Check all that apply.
          1270 Mary Ann Rd.                                             Contingent
          Troy, MI 48083                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 524 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 537 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2095   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          POLLARD, JAMIE L.                                          Check all that apply.
          4340 CLEARWATER ROAD                                          Contingent
          310                                                           Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2096   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          POMPA, MARIBEL                                             Check all that apply.
          2201 S10 ST                                                   Contingent
          111                                                           Unliquidated
          Lincoln, NE 68502                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2097   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ponce, Diana                                               Check all that apply.
          5805 N Cypress Drive                                          Contingent
          Apt 3106                                                      Unliquidated
          Peoria, IL 61615                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2098   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          POPE, DNIA M.                                              Check all that apply.
          8826 HARDESTY DRIVE                                           Contingent
          Clinton, MD 20735                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 525 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 538 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2099   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          POPOVICH, KYLA                                             Check all that apply.
          1711 Brownstone Blvd.                                         Contingent
          Apt 2                                                         Unliquidated
          Toledo, OH 43614                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2100   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Poppert, Brandon G.                                        Check all that apply.
          10850 N. 136th Street                                         Contingent
          Waverly, NE 68462                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2101   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PORCAYO, BENJAMIN                                          Check all that apply.
          1019 Westshire Dr.                                            Contingent
          Joliet, IL 60435                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2102   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PORTILLO, ELIO                                             Check all that apply.
          3851 SAINT BARNABAS RD                                        Contingent
          Suitland, MD 20746                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 526 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 539 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2103   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PORTILLO, RAUL A.                                          Check all that apply.
          302 HALEY PL.                                                 Contingent
          Tea, SD 57064                                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2104   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Posey, Robin A.                                            Check all that apply.
          4850 Brierwood Road                                           Contingent
          La Plata, MD 20646                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2105   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          POST, ALLISON                                              Check all that apply.
          490 EDINBURGH AVE                                             Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2106   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          POTTER, BRETT                                              Check all that apply.
          4901 W Equestrian Pl                                          Contingent
          4208                                                          Unliquidated
          Sioux Falls, SD 57106                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 527 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 540 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2107   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          POUND, MIRANDA                                             Check all that apply.
          627 N OAKLAND AVE                                             Contingent
          Mishawaka, IN 46544                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2108   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          POWELL, AARON                                              Check all that apply.
          503 EAST SOUTH STREET                                         Contingent
          Geneseo, IL 61254                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2109   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          POWERS, BRANDON G.                                         Check all that apply.
          8430 W 86TH ST                                                Contingent
          Overland Park, KS 66212                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2110   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PRESSON, DEJANAE M.                                        Check all that apply.
          5509 KENWOOD ST                                               Contingent
          Temple Hills, MD 20748                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 528 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 541 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2111   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PRICE, CLIFFORD J.                                         Check all that apply.
          1015 CHELTON AVE                                              Contingent
          Pittsburgh, PA 15226                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2112   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Price, Clifford J.                                         Check all that apply.
          114 Polo Club Drive                                           Contingent
          Coraopolis, PA 15108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2113   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Price, Maddie                                              Check all that apply.
          6806 S 81st Street                                            Contingent
          Omaha, NE 68127                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2114   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Price, Malaika                                             Check all that apply.
          16750 Blackjack Oak ln.                                       Contingent
          Apt 302                                                       Unliquidated
          Woodbridge, VA 22191                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 529 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 542 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2115   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PRICE, NICHOLAS J.                                         Check all that apply.
          1808 E 6TH ST                                                 Contingent
          Sioux Falls, SD 57103                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2116   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Priest, Sadie A.                                           Check all that apply.
          1802 5th Street #3                                            Contingent
          Wyandotte, MI 48192                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2117   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Prior, Robert                                              Check all that apply.
          6609 West Bancroft #A6                                        Contingent
          Toledo, OH 43615                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2118   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PROCTOR, LATIKA D.                                         Check all that apply.
          1725 ADDISON RD S                                             Contingent
          District Heights, MD 20747                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 530 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 543 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2119   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          PRUETT, CARSON J.                                          Check all that apply.
          2203 S HOLT AVE                                               Contingent
          Sioux Falls, SD 57103                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2120   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Pruitt, Rylee G.                                           Check all that apply.
          1717 40th Street S. #127                                      Contingent
          Fargo, ND 58103                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2121   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Purchase, Nia M.                                           Check all that apply.
          2270 Hillview Drive                                           Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2122   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          QUEBRADO, JUAN C.                                          Check all that apply.
          55624 Vest Ave                                                Contingent
          Naperville, IL 60563                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 531 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 544 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2123   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Quebrado, Juan C.                                          Check all that apply.
          55624 Vest Avenue                                             Contingent
          Naperville, IL 60563                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2124   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          QUIJANO, NATALIE D.                                        Check all that apply.
          17730 SW 152 AVE                                              Contingent
          Miami, FL 33187                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2125   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          QUINTANA, FIDEL G.                                         Check all that apply.
          247 NORTHEAST ST                                              Contingent
          Fort Wayne, IN 46825                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2126   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          QUINTANA, HUGO                                             Check all that apply.
          5144 Truemper Way Apt 6                                       Contingent
          Fort Wayne, IN 46835                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 532 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 545 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2127   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Quintana, Jose                                             Check all that apply.
          729 Warwick Ave                                               Contingent
          Fort Wayne, IN 46825                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2128   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          QUINTANA, TERESA M.                                        Check all that apply.
          9975 SW 218TH TERRACE                                         Contingent
          Miami, FL 33190                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2129   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          QUINTERO VARA, SILVESTRE                                   Check all that apply.
          3041 PARK AVE.                                                Contingent
          Minneapolis, MN 55407                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2130   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          QUISENBERRY, RACHEL R.                                     Check all that apply.
          311 MARIA STREET                                              Contingent
          East Peoria, IL 61611                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 533 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 546 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2131   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          QUITO, FREDDY L.                                           Check all that apply.
          4420 SOUTH PARK DR                                            Contingent
          Fort Wayne, IN 46806                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2132   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RACETTE, STEVEN P.                                         Check all that apply.
          7245 Guider Dr                                                Contingent
          Apt 220                                                       Unliquidated
          Saint Paul, MN 55125                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2133   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rada, Leslie                                               Check all that apply.
          913 E. 6th Street                                             Contingent
          Muscatine, IA 52761                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2134   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RADOCHONSKI, CHRISTINE L.                                  Check all that apply.
          706 W DORSET AVENUE                                           Contingent
          Palatine, IL 60067                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 534 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 547 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2135   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAGAN, CATHERINE A.                                        Check all that apply.
          4375 10TH AVE S                                               Contingent
          209                                                           Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2136   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAGAN, CATHERINE A.                                        Check all that apply.
          909 43rd St SW #301                                           Contingent
          Fargo, ND 58103                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2137   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAGNER, GRANT A.                                           Check all that apply.
          816 PRAIRE VIEW DRIVE                                         Contingent
          West Des Moines, IA 50266                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2138   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAHJA, LISA L.                                             Check all that apply.
          8501 W LAVERN WIPF ST                                         Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 535 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 548 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2139   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAINOLDI, MATTHEW R.                                       Check all that apply.
          381 QUAIL RIDGE CT                                            Contingent
          Waterford, MI 48327                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2140   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RALLS, TIFFANY M.                                          Check all that apply.
          918 W 22                                                      Contingent
          Sioux Falls, SD 57104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2141   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ramirez, Alvaro                                            Check all that apply.
          21 W 549 North Ave                                            Contingent
          Apt 127                                                       Unliquidated
          Lombard, IL 60148                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2142   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMIREZ, CARLOS L.                                         Check all that apply.
          15901 W 144TH ST                                              Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 536 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 549 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2143   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMIREZ, ELISA                                             Check all that apply.
          4018 IZARD ST                                                 Contingent
          Omaha, NE 68131                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2144   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMIREZ, FRANKIE                                           Check all that apply.
          4038 MONACO DRIVE                                             Contingent
          Apt E                                                         Unliquidated
          Indianapolis, IN 46220                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2145   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMIREZ, GABRIELA                                          Check all that apply.
          9641 HURON DR                                                 Contingent
          Saint Louis, MO 63132                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2146   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ramirez, Gabriela                                          Check all that apply.
          1169 Saratoga Drive                                           Contingent
          Saint Charles, MO 63303                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 537 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 550 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2147   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMIREZ, JERARDO                                           Check all that apply.
          626 MANCHESTER DR                                             Contingent
          South Bend, IN 46615                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2148   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMIREZ, JIMENA L.                                         Check all that apply.
          6220 NEBRASKA AVE                                             Contingent
          Omaha, NE 68104                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2149   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMIREZ, JOSUE                                             Check all that apply.
          240 Fernhill Ave                                              Contingent
          Fort Wayne, IN 46805                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2150   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMIREZ, LAURA                                             Check all that apply.
          902 S. 27 ST                                                  Contingent
          Omaha, NE 68105                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 538 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 551 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2151   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMIREZ, MARIA E.                                          Check all that apply.
          6220 NEBRASKA AV.                                             Contingent
          Omaha, NE 68104                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2152   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMIREZ, OTTO W.                                           Check all that apply.
          5500 W 44TH ST                                                Contingent
          15                                                            Unliquidated
          Sioux Falls, SD 57106                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2153   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMIREZ, URIEL                                             Check all that apply.
          724 W 17TH ST                                                 Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2154   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMOS, ARMANDO                                             Check all that apply.
          454 1/2 Chicago St.                                           Contingent
          East Peoria, IL 61611                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 539 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 552 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2155   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMOS, AURORA                                              Check all that apply.
          1524 E BURT Drive                                             Contingent
          64                                                            Unliquidated
          Columbia, TN 38401                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2156   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMOS, JOSE V.                                             Check all that apply.
          1524 E BURT DR                                                Contingent
          64                                                            Unliquidated
          Columbia, TN 38401                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2157   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMOS, JUAN                                                Check all that apply.
          904 W Philadelphia St                                         Contingent
          Detroit, MI 48202                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2158   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ramos, Marcos F.                                           Check all that apply.
          1524 E. Burt Drive Unit 1A                                    Contingent
          Columbia, TN 38401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 540 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 553 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2159   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMOS, TABITHA B.                                          Check all that apply.
          904 W PHILADELPHIA ST.                                        Contingent
          Detroit, MI 48202                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2160   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMOS-CAMARILLO, ANDREA A.                                 Check all that apply.
          3909 CLINTON AVE S                                            Contingent
          Minneapolis, MN 55409                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2161   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMOZ, VICTOR D.                                           Check all that apply.
          903 Century Rd                                                Contingent
          Apt 104                                                       Unliquidated
          Troy, MI 48083                                                Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2162   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMSEY, HEATHER N.                                         Check all that apply.
          7814 N NODAWAY AVE                                            Contingent
          Kansas City, MO 64152                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 541 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 554 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2163   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAMSEY, ZACHARY                                            Check all that apply.
          1809 260TH AVE                                                Contingent
          Delmar, IA 52037                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2164   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RASCON, ALEXIZ                                             Check all that apply.
          1026 N MAIN AVE                                               Contingent
          Tea, SD 57064                                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2165   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RASMUSSEN, ISABELLA                                        Check all that apply.
          403 7TH AVE. S                                                Contingent
          5                                                             Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2166   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAUSCH, LINDA R.                                           Check all that apply.
          129 LAKE VIEW DRIVE                                           Contingent
          Warroad, MN 56763                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 542 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 555 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2167   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAVELO, CATHERINE A.                                       Check all that apply.
          1740 SW 87 COURT                                              Contingent
          Miami, FL 33165                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2168   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RAYMUNDO, JEREMIAS                                         Check all that apply.
          4941 TAMA ST                                                  Contingent
          Apt 1                                                         Unliquidated
          Marion, IA 52302                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2169   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Raynor, Katherine T.                                       Check all that apply.
          12494 S. Sagebrush Drive                                      Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2170   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rector, Elizabeth L.                                       Check all that apply.
          7 Chapel Ridge Circle #J                                      Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 543 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 556 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2171   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REDDEN, ARIELLE                                            Check all that apply.
          811 TENNESSEE AVE                                             Contingent
          210                                                           Unliquidated
          Fort Wayne, IN 46806                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2172   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REDDICK, MARQUITA                                          Check all that apply.
          4547 DALLAS PL                                                Contingent
          202                                                           Unliquidated
          Temple Hills, MD 20748                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2173   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REDFORD, AVERY L.                                          Check all that apply.
          205 SOUTH 30TH STREET                                         Contingent
          West Des Moines, IA 50265                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2174   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REDMOND, RHIENNE                                           Check all that apply.
          6710 SOUTHFIELD ROAD                                          Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 544 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 557 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2175   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REDNER, ALEXYSS G.                                         Check all that apply.
          9423 RAVENHOLLOW RD                                           Contingent
          Brentwood, TN 37027                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2176   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REED, ALAN                                                 Check all that apply.
          501 CALIFORNIA AVE                                            Contingent
          Apt 5A                                                        Unliquidated
          Pittsburgh, PA 15202                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2177   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REED, SARA A.                                              Check all that apply.
          4405 ASPEN DR                                                 Contingent
          West Des Moines, IA 50265                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2178   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REED, SHERYL                                               Check all that apply.
          640 McHenry Rd                                                Contingent
          #203                                                          Unliquidated
          Wheeling, IL 60090                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 545 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 558 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2179   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REESE, DEANTHONY H.                                        Check all that apply.
          3486 TOWNSEND                                                 Contingent
          Detroit, MI 48214                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2180   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Reich, Lucas                                               Check all that apply.
          1121 Hamline Ave N                                            Contingent
          #2-212                                                        Unliquidated
          Saint Paul, MN 55108                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2181   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REID, JAMES                                                Check all that apply.
          5912 NW 91st Terrace                                          Contingent
          Kansas City, MO 64154                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2182   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REID, JESSICA                                              Check all that apply.
          1651 MORTON ST                                                Contingent
          Lincoln, NE 68521                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 546 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 559 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2183   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REID, TIANNA C.                                            Check all that apply.
          4409 RENA RD                                                  Contingent
          202                                                           Unliquidated
          Suitland, MD 20746                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2184   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REIFF, JEREMIAH A.                                         Check all that apply.
          38321 SUMMERS ST.                                             Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2185   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REINA, ANITA S.                                            Check all that apply.
          8303 ICON COURT                                               Contingent
          Smyrna, TN 37167                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2186   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REINA, ANTHONY                                             Check all that apply.
          8303 ICON COURT                                               Contingent
          Smyrna, TN 37167                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 547 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 560 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2187   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REINERT, TAYLER J.                                         Check all that apply.
          27 Luella St S                                                Contingent
          Saint Paul, MN 55119                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2188   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REINERT, TAYLER J.                                         Check all that apply.
          27 Luella St S                                                Contingent
          Saint Paul, MN 55119                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2189   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REKO, RACHEL S.                                            Check all that apply.
          910 9TH ST S                                                  Contingent
          Apt 1                                                         Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2190   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REMACHE, NEY M.                                            Check all that apply.
          5428 5TH ST NE                                                Contingent
          Apt 1                                                         Unliquidated
          Minneapolis, MN 55421                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 548 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 561 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2191   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RENO, ZACHARY A.                                           Check all that apply.
          8821 ELMHURST AVE                                             Contingent
          Plymouth, MI 48170                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2192   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RENTSCH, NICK                                              Check all that apply.
          715 Southeast 7th Ave                                         Contingent
          Minneapolis, MN 55414                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2193   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Reuben, Cheryl                                             Check all that apply.
          920 Rolling Creek Drive NE                                    Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2194   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REUER, LINDSEY J.                                          Check all that apply.
          1500 LIONS PARK DR NW                                         Contingent
          Unit 303                                                      Unliquidated
          Elk River, MN 55330                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 549 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 562 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2195   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Reum Raymer, Eliot L.                                      Check all that apply.
          4519 Hoagland Avenue                                          Contingent
          Fort Wayne, IN 46807                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2196   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REUTELER, LEAH                                             Check all that apply.
          12122 ZEALAND AVE N                                           Contingent
          Champlin, MN 55316                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2197   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REVERT, MATTHEW W.                                         Check all that apply.
          5648 ROTHMAN RD                                               Contingent
          Fort Wayne, IN 46835                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2198   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REYES JIMINEZ, DANIEL                                      Check all that apply.
          1308 EAST 23RD ST                                             Contingent
          Apt 1                                                         Unliquidated
          Minneapolis, MN 55404                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 550 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 563 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2199   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REYES, RICARDO A.                                          Check all that apply.
          13043 SW57TH TERR                                             Contingent
          Miami, FL 33183                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2200   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REYNOLDS, MADELINE                                         Check all that apply.
          1900 Daleview Dr.                                             Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2201   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          REYNOLDS, RONALD A.                                        Check all that apply.
          4247 OLD ARNO ROAD                                            Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2202   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RHODES, JULIE L.                                           Check all that apply.
          73 CENTURY DRIVE                                              Contingent
          Roselle, IL 60172                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 551 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 564 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2203   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rice, Steven J.                                            Check all that apply.
          5646 Monrovia Street                                          Contingent
          Shawnee, KS 66216                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2204   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RICH, BRANDON                                              Check all that apply.
          1011 KIRKWOOD BLVD.                                           Contingent
          Davenport, IA 52803                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2205   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RICH, STEPHEN                                              Check all that apply.
          34538 MIDDLEBORO                                              Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2206   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Richards, Ronald                                           Check all that apply.
          826 Second St.                                                Contingent
          Apt A                                                         Unliquidated
          Bowling Green, OH 43402                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 552 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 565 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2207   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RICHTER, BRYAN                                             Check all that apply.
          15420 Warwick                                                 Contingent
          Detroit, MI 48223                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2208   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RICKARD, SCOTT J.                                          Check all that apply.
          2503 FERNDALE AVE #1                                          Contingent
          Ames, IA 50010                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2209   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RICO ESPINOZA, SALVADOR                                    Check all that apply.
          4315 ORCHARD ST #1                                            Contingent
          Lincoln, NE 68503                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2210   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RICO, OSWALDO                                              Check all that apply.
          1315 N 47TH ST #1                                             Contingent
          Lincoln, NE 68503                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 553 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 566 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2211   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIDLEY SR, JAMES                                           Check all that apply.
          902 21 ST NE                                                  Contingent
          Apt 108                                                       Unliquidated
          Washington, DC 20002                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2212   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIES, JASON                                                Check all that apply.
          10801 WEST MILL RD                                            Contingent
          Malcolm, NE 68402                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2213   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIFE, BRITTANY D.                                          Check all that apply.
          3409 LIMA RD                                                  Contingent
          Fort Wayne, IN 46805                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2214   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIHA, BAYLEE J.                                            Check all that apply.
          2948 N 43RD ST                                                Contingent
          Lincoln, NE 68504                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 554 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 567 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2215   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIHA, JORDYN                                               Check all that apply.
          2948 N 43RD ST.                                               Contingent
          Lincoln, NE 68504                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2216   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RINCON EUROPA, CESAR                                       Check all that apply.
          9105 KENNEDY CT.                                              Contingent
          Orland Park, IL 60462                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2217   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RINEHART, JASON M.                                         Check all that apply.
          429 Allen Ct                                                  Contingent
          Apt A                                                         Unliquidated
          Wheeling, IL 60090                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2218   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIOS-GONZALEZ, ELDA                                        Check all that apply.
          9939 PORTLAND AVE. S                                          Contingent
          Minneapolis, MN 55420                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 555 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 568 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2219   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIPLEY, DAN M.                                             Check all that apply.
          18 SOUTH 6TH ST.                                              Contingent
          Waterville, OH 43566                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2220   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RITA, JUAN L.                                              Check all that apply.
          6080 SPRING HOUSE PL                                          Contingent
          3                                                             Unliquidated
          Bridgeville, PA 15017                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2221   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RITTER, RYAN E.                                            Check all that apply.
          8659 ALVARADO CT                                              Contingent
          Inver Grove Heights, MN 55077                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2222   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ritter, Samantha L.                                        Check all that apply.
          8324 174th Street West                                        Contingent
          Lakeville, MN 55044                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 556 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 569 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2223   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RITTER, VICTORIA F.                                        Check all that apply.
          44524 BAYVIEW AVE                                             Contingent
          Clinton Township, MI 48038                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2224   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rivas Valencia, Elyanna V.                                 Check all that apply.
          1109 Palmer Road, Apt. 14                                     Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2225   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIVAS, ALEJANDRO                                           Check all that apply.
          6445 Livingston Road                                          Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2226   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIVAS, FRANCISCO                                           Check all that apply.
          863 Century Drive                                             Contingent
          Troy, MI 48083                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 557 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 570 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2227   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rivas, Katherine C.                                        Check all that apply.
          765 McMurray Drive K11                                        Contingent
          Nashville, TN 37211                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2228   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIVERA, JOSE                                               Check all that apply.
          3141 5TH AVE                                                  Contingent
          Minneapolis, MN 55408                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2229   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIVERA, JOSE                                               Check all that apply.
          2822 ROSE VALLEY DR                                           Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2230   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIVERA, LUIS D.                                            Check all that apply.
          3803 PRIMROSE DR                                              Contingent
          Waldorf, MD 20602                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 558 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 571 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2231   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIVERA, MANASES                                            Check all that apply.
          170 SOUTHVIEW DR                                              Contingent
          Apt 4                                                         Unliquidated
          Marion, IA 52302                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2232   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIVERA, NATALIE E.                                         Check all that apply.
          5360 28TH AVE S                                               Contingent
          310                                                           Unliquidated
          Fargo, ND 58104                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2233   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rivers, Cynthia A.                                         Check all that apply.
          34329 Barton St                                               Contingent
          Westland, MI 48185                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2234   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIZVI, ALICIA                                              Check all that apply.
          1400 TWOMBLY RD                                               Contingent
          Unit 2025                                                     Unliquidated
          Cortland, IL 60112                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 559 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 572 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2235   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RIZVI, DEAN                                                Check all that apply.
          1026 DENHAM PL                                                Contingent
          Schaumburg, IL 60194                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2236   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROARK, SETH A.                                             Check all that apply.
          3896 COUNTY ROAD 15                                           Contingent
          South Point, OH 45680                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2237   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROBERTS, SHAWN A.                                          Check all that apply.
          4217 WEST 115TH STREET                                        Contingent
          3A                                                            Unliquidated
          Alsip, IL 60803                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2238   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROBINE, DEANNA                                             Check all that apply.
          7346 Central                                                  Contingent
          #3                                                            Unliquidated
          Westland, MI 48185                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 560 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 573 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2239   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Robine, Deanna                                             Check all that apply.
          7346 Central #3                                               Contingent
          Westland, MI 48185                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2240   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Robinson, Angelo R.                                        Check all that apply.
          8840 Marble Arch Court                                        Contingent
          White Plains, MD 20695                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2241   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROBINSON, MARK                                             Check all that apply.
          625 North First Avenue                                        Contingent
          Canton, IL 61520                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2242   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROBINSON, MATTHEW                                          Check all that apply.
          1304 HENRY RUFF                                               Contingent
          Westland, MI 48186                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 561 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 574 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2243   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROBINSON, SAMANTHA                                         Check all that apply.
          1316 E BEACH ST                                               Contingent
          Peoria, IL 61615                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2244   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROBISON, JACOB S.                                          Check all that apply.
          418 E BERRY                                                   Contingent
          Fort Wayne, IN 46802                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2245   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROBKE, JERON A.                                            Check all that apply.
          3236 R ST                                                     Contingent
          Lincoln, NE 68503                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2246   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROBLES URBINA, GABRIELA L.                                 Check all that apply.
          4020 2ND ST SW                                                Contingent
          Washington, DC 20032                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 562 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 575 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2247   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROBSON, WILLIAM J.                                         Check all that apply.
          4884 21st Ave S                                               Contingent
          Apt 305                                                       Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2248   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROCHA, GUILLERMO                                           Check all that apply.
          1235 YATES ST.                                                Contingent
          Toledo, OH 43608                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2249   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rock, Jeanette N.                                          Check all that apply.
          1041 Bridgeport Drive                                         Contingent
          Ballwin, MO 63011                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2250   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RODGERS, CHELSEA J.                                        Check all that apply.
          1925 E. Maish Ave                                             Contingent
          Des Moines, IA 50320                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 563 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 576 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2251   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rodgers, Lillian R.                                        Check all that apply.
          12721 Cheyenne St.                                            Contingent
          Detroit, MI 48227                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2252   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RODRIGUEZ CARRILLO, REFUGIO                                Check all that apply.
          6507 CAMDEN AVE NORTH                                         Contingent
          Minneapolis, MN 55430                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2253   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RODRIGUEZ HERNA, AURELIO                                   Check all that apply.
          55 JOYMAR                                                     Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2254   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RODRIGUEZ, ALEXIS                                          Check all that apply.
          2708 N 20TH ST                                                Contingent
          Kansas City, KS 66104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 564 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 577 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2255   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RODRIGUEZ, ANNETTE                                         Check all that apply.
          6705 SW 129TH CT                                              Contingent
          Miami, FL 33183                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2256   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RODRIGUEZ, BEATRIZ E.                                      Check all that apply.
          15908 W 153RD ST                                              Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2257   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RODRIGUEZ, ISABEL C.                                       Check all that apply.
          21925 SW 104 CT.                                              Contingent
          Apt 102                                                       Unliquidated
          Miami, FL 33190                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2258   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RODRIGUEZ, ISABEL M.                                       Check all that apply.
          2321 20 1/2 AVE SOUTH                                         Contingent
          303                                                           Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 565 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 578 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2259   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RODRIGUEZ, JORGE                                           Check all that apply.
          10820 SW 200 DR.                                              Contingent
          #221                                                          Unliquidated
          Miami, FL 33157                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2260   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RODRIGUEZ, KIMBERLY N.                                     Check all that apply.
          3217 HOLLAND LN                                               Contingent
          Nashville, TN 37218                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2261   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RODRIGUEZ, LEONARDO                                        Check all that apply.
          6261 OXON HILL RD                                             Contingent
          Apt 201                                                       Unliquidated
          Oxon Hill, MD 20745                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2262   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RODRIGUEZ, MARIO R.                                        Check all that apply.
          3217 HOLLAND LANE                                             Contingent
          Nashville, TN 37218                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 566 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 579 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2263   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rodriguez-Morris, Biancarose C                             Check all that apply.
          720 Roberts Road #103                                         Contingent
          Sartell, MN 56377                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2264   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROERS, BRADY A.                                            Check all that apply.
          133 18th Ave N                                                Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2265   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROESNER, STEPHANIE                                         Check all that apply.
          2510 41st Ave South                                           Contingent
          204                                                           Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2266   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROGERS, DANI C.                                            Check all that apply.
          1015 W 9th Ave                                                Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 567 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 580 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2267   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROGERS, EVERETT                                            Check all that apply.
          2409 South 17th Street                                        Contingent
          Leavenworth, KS 66048                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2268   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROGERS, FARRAAD R.                                         Check all that apply.
          1643 SUMMER RUN DR UNIT 11                                    Contingent
          Florissant, MO 63033                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2269   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROGERS, GIANNA L.                                          Check all that apply.
          10940 PIONEER DRIVE                                           Contingent
          Burnsville, MN 55337                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2270   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROGERS, JADE J.                                            Check all that apply.
          820 LESPARRE DR                                               Contingent
          Saint Louis, MO 63141                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 568 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 581 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2271   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROGERS, NOAH                                               Check all that apply.
          319 NORMAN DRIVE NE                                           Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2272   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROGERS, TANAE N.                                           Check all that apply.
          1603 OLD DRUMMER BOY LANE                                     Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2273   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROHLIK, CORINNE N.                                         Check all that apply.
          17600 14TH AVE N                                              Contingent
          Apt 114                                                       Unliquidated
          Minneapolis, MN 55447                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2274   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROJAS GARCIA, GONZALO                                      Check all that apply.
          4130 Rahn Rd                                                  Contingent
          Apt. 118B                                                     Unliquidated
          Saint Paul, MN 55122                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 569 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 582 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2275   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROJAS GARCIA, MARIA                                        Check all that apply.
          4130 Rahn Rd                                                  Contingent
          Apt 118                                                       Unliquidated
          Saint Paul, MN 55122                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2276   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROJAS, MINOR J.                                            Check all that apply.
          9975 SW 218TH TER                                             Contingent
          Miami, FL 33190                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2277   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROMAINE, PAIGE M.                                          Check all that apply.
          1612 W CLINTON ST                                             Contingent
          Goshen, IN 46526                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2278   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROMAN, SILVESTRE                                           Check all that apply.
          6721 VAIL DR                                                  Contingent
          Apt 6                                                         Unliquidated
          Westmont, IL 60559                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 570 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 583 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2279   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Romero, Nicolas                                            Check all that apply.
          12356 W. 107th Terrace                                        Contingent
          Overland Park, KS 66210                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2280   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROMINE, STEPHANIE M.                                       Check all that apply.
          4617 3RD AVE S                                                Contingent
          Minneapolis, MN 55419                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2281   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Romness, Jeffrey N.                                        Check all that apply.
          8536 Clinton Ave South                                        Contingent
          Minneapolis, MN 55420                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2282   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROMNEY, CHRISTIAN J.                                       Check all that apply.
          10819 134TH AVE SE                                            Contingent
          Becker, MN 55308                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 571 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 584 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2283   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROPER, EMILY                                               Check all that apply.
          19222 NORTHRIDGE DR                                           Contingent
          Northville, MI 48167                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2284   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROSALES SILVA, PEDRO                                       Check all that apply.
          5600 Xylon Ave N                                              Contingent
          Apt 208                                                       Unliquidated
          Minneapolis, MN 55428                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2285   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rosales, Maria                                             Check all that apply.
          9610 Wedgewood Place                                          Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2286   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROSENBOOM, ROBERT W.                                       Check all that apply.
          P.O. Box 131                                                  Contingent
          Palmer, IA 50571                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 572 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 585 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2287   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rosenthal, Christine                                       Check all that apply.
          1007 Grant PL                                                 Contingent
          Wauconda, IL 60084                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2288   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROSETE, JOSE                                               Check all that apply.
          1312 S FINLEY RD                                              Contingent
          1J                                                            Unliquidated
          Lombard, IL 60148                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2289   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROSS, DIJON                                                Check all that apply.
          3409 N 93RD ST                                                Contingent
          Apt 5                                                         Unliquidated
          Omaha, NE 68134                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2290   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROSS, DOUGLAS                                              Check all that apply.
          3130 BELCHER DRIVE                                            Contingent
          Sterling Heights, MI 48310                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 573 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 586 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2291   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ROSSUM, MADELINE                                           Check all that apply.
          908 46TH AVE S                                                Contingent
          Apt 5                                                         Unliquidated
          Moorhead, MN 56560                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2292   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rotert, Lance D.                                           Check all that apply.
          2408 Spring Brook Avenue                                      Contingent
          Rockford, IL 61107                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2293   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rowland, Rabeka L.                                         Check all that apply.
          245 Miller Avenue                                             Contingent
          Weirton, WV 26062                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2294   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Roxas, Vanessa M.                                          Check all that apply.
          14853 Liri Drive                                              Contingent
          Sterling Heights, MI 48312                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 574 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 587 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2295   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUANE, MADELEINE                                           Check all that apply.
          698 GREEN BAY RD                                              Contingent
          Winnetka, IL 60093                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2296   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUBALCAVA, DIEGO                                           Check all that apply.
          1305 12TH AVE                                                 Contingent
          Belvidere, IL 61008                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2297   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUBBERT, TYLER                                             Check all that apply.
          1741 34TH ST S                                                Contingent
          Apt E                                                         Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2298   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUBIO, DAMARI C.                                           Check all that apply.
          7660 SW 82 ST                                                 Contingent
          H-207                                                         Unliquidated
          Miami, FL 33134                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 575 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 588 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2299   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUBIO, JORGE                                               Check all that apply.
          228 52ND STREET                                               Contingent
          34                                                            Unliquidated
          West Des Moines, IA 50265                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2300   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUBIO, VANESSA A.                                          Check all that apply.
          6005 Sawmill Woods Court                                      Contingent
          Fort Wayne, IN 46835                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2301   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUCHOTZKE, ERIN N.                                         Check all that apply.
          141 33RD AVE SW                                               Contingent
          Apt 5                                                         Unliquidated
          Cedar Rapids, IA 52404                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2302   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rudnick, Cody                                              Check all that apply.
          1057 N. 35th Street #213                                      Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 576 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 589 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2303   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Rudolph, Shelby                                            Check all that apply.
          4195 3rd St                                                   Contingent
          Wayne, MI 48184                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2304   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUGERIO, OSCAR                                             Check all that apply.
          2261 ATRIUM DR                                                Contingent
          Saint Louis, MO 63146                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2305   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUIZ, ALEX J. v                                            Check all that apply.
          17000 MIDDLETON CIR                                           Contingent
          17206                                                         Unliquidated
          Franklin, TN 37064                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2306   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ruiz, Breanna C.                                           Check all that apply.
          265 Southwood Drive                                           Contingent
          Perrysburg, OH 43551                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 577 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 590 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2307   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ruiz, Elly                                                 Check all that apply.
          650 Edgewood Blvd. Lot 32                                     Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2308   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUIZ, NAOMI                                                Check all that apply.
          4113 MURDOCK ST                                               Contingent
          Temple Hills, MD 20748                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2309   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RULEY, REBEKAH L.                                          Check all that apply.
          1220 27TH ST NE                                               Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2310   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUMPHY, CANDIS                                             Check all that apply.
          14656 LINNHURST                                               Contingent
          Detroit, MI 48205                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 578 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 591 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2311   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUNNING, MATTHEW                                           Check all that apply.
          2021 EDGERTON ST                                              Contingent
          212                                                           Unliquidated
          Saint Paul, MN 55117                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2312   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUPPERT, JACOB D.                                          Check all that apply.
          33448 NORFOLK                                                 Contingent
          Livonia, MI 48152                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2313   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUSSELL, CHRISTI M.                                        Check all that apply.
          911 KENMORE RD                                                Contingent
          Rockford, IL 61108                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2314   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUSSELL, MICHELLE M.                                       Check all that apply.
          1120 NORTHWOOD DRIVE                                          Contingent
          235                                                           Unliquidated
          Saint Paul, MN 55121                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 579 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 592 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2315   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RUTHERFORD, AARON T.                                       Check all that apply.
          2814 N. SHERIDAN RD                                           Contingent
          Peoria, IL 61604                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2316   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          RYAN, KRISTEN                                              Check all that apply.
          1313 SLEEPY HOLLOW ROAD                                       Contingent
          Glenview, IL 60025                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2317   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAAVEDRA, ENRIQUE                                          Check all that apply.
          1535 COLONIAL DR                                              Contingent
          Saint Paul, MN 55113                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2318   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAAVEDRA, LINDSAY A.                                       Check all that apply.
          400 LARPENTEUR AVE W                                          Contingent
          Apt 3                                                         Unliquidated
          Saint Paul, MN 55113                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 580 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 593 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2319   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAFKO, JACINDA M.                                          Check all that apply.
          1446 IROQUOIS DRIVE                                           Contingent
          Pittsburgh, PA 15205                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2320   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAGE, SARAH S.                                             Check all that apply.
          722 EDGAR                                                     Contingent
          Royal Oak, MI 48073                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2321   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAGER, ETHAN R.                                            Check all that apply.
          5000 28TH AVENUE SOUTH                                        Contingent
          203                                                           Unliquidated
          Fargo, ND 58104                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2322   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAGMAN, BIJAN                                              Check all that apply.
          6458 SILVERBROOK WEST                                         Contingent
          West Bloomfield, MI 48322                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 581 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 594 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2323   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAGRERO, ROGER E.                                          Check all that apply.
          1864 WEST MCEWEN DR                                           Contingent
          Franklin, TN 37067                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2324   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAILORS, CATHIE A.                                         Check all that apply.
          30319 FOX RUN ROAD                                            Contingent
          Stacy, MN 55079                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2325   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALARDA, KEVIN                                             Check all that apply.
          928 CANTERFIELD PKWY                                          Contingent
          Dundee, IL 60118                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2326   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALAZAR LAZARO, ELISA                                      Check all that apply.
          1623 B STREET                                                 Contingent
          Lincoln, NE 68504                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 582 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 595 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2327   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALAZAR PONCE, ANA                                         Check all that apply.
          912 WEST TRAILCREEK DR                                        Contingent
          Peoria, IL 61614                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2328   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALAZAR, IAN B.                                            Check all that apply.
          2285 STEWART AVE                                              Contingent
          1110                                                          Unliquidated
          Saint Paul, MN 55116                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2329   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALAZAR, JESUS R.                                          Check all that apply.
          515 CLAIRBORNE                                                Contingent
          304                                                           Unliquidated
          Olathe, KS 66062                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2330   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Salazar, Lazarao, Elisa                                    Check all that apply.
          1623 B Street                                                 Contingent
          Lincoln, NE 68504                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 583 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 596 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2331   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Salazar, Louis                                             Check all that apply.
          810 E. 6th Street                                             Contingent
          Sioux Falls, SD 57103                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2332   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALDANA, FELIPE                                            Check all that apply.
          7056 HEATHER DR                                               Contingent
          Bryans Road, MD 20616                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2333   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALDIVAR, DYLAN J.                                         Check all that apply.
          10902 Hauser Street                                           Contingent
          Overland Park, KS 66210                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2334   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALDIVAR, GLORIA                                           Check all that apply.
          10902 Hauser Street                                           Contingent
          Overland Park, KS 66210                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 584 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 597 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2335   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALGADO, IVAN                                              Check all that apply.
          5125 S. 99th Plaza APT 4                                      Contingent
          Omaha, NE 68127                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2336   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALINAS, AZUCENA                                           Check all that apply.
          527 FIFTH ST NORTHFIELD                                       Contingent
          Winnetka, IL 60093                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2337   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALINAS, DANIEL                                            Check all that apply.
          607 6TH ST                                                    Contingent
          Winnetka, IL 60093                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2338   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALINAS, GABRIEL                                           Check all that apply.
          6200 County Rd 120                                            Contingent
          302                                                           Unliquidated
          Saint Cloud, MN 56303                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 585 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 598 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2339   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALINAS, JOSE                                              Check all that apply.
          317 W. 9th St.                                                Contingent
          Mishawaka, IN 46544                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2340   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Salters, Paige                                             Check all that apply.
          6541 Ohio River Blvd                                          Contingent
          Pittsburgh, PA 15202                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2341   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SALTZMAN, HATTIE M.                                        Check all that apply.
          4515 NW 79TH TERR                                             Contingent
          Kansas City, MO 64151                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2342   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Samayoa, Jose                                              Check all that apply.
          5650 Whitefeild Chaple Rd #102                                Contingent
          Lanham, MD 20706                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 586 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 599 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2343   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAMPSON, JACOB T.                                          Check all that apply.
          4286 MEGHAN LANE                                              Contingent
          Saint Paul, MN 55122                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2344   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANBORN, ANDREW P.                                         Check all that apply.
          636 Independence Drive East                                   Contingent
          Franklin, TN 37067                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2345   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sanchez Corral, Ailyn A.                                   Check all that apply.
          5225 Upper 183rd Street West                                  Contingent
          Farmington, MN 55024                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2346   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ LANDEROS, LUIS                                     Check all that apply.
          ANGEL                                                         Contingent
          4327 DREXEL ST                                                Unliquidated
          Omaha, NE 68107                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 587 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 600 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2347   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ MARTINEZ, TOMAS                                    Check all that apply.
          1003 E 80TH STREET                                            Contingent
          201                                                           Unliquidated
          Minneapolis, MN 55420                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2348   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ PLIEGO, ALFREDO                                    Check all that apply.
          8020 Bloomington Ave S                                        Contingent
          Minneapolis, MN 55425                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2349   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ VILLANU, JOSE L.                                   Check all that apply.
          445 LABORE RD                                                 Contingent
          #217                                                          Unliquidated
          Saint Paul, MN 55117                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2350   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ, ANGEL                                             Check all that apply.
          5015 W. THATCHER LN.                                          Contingent
          Lincoln, NE 68528                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 588 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 601 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2351   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sanchez, Angel                                             Check all that apply.
          5015 W. Thatcher Lane                                         Contingent
          Lincoln, NE 68528                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2352   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ, ANGELA                                            Check all that apply.
          3725 CEDAR AVE S #105                                         Contingent
          Minneapolis, MN 55407                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2353   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ, ARIANNA A.                                        Check all that apply.
          19607 SUNNYSIDE                                               Contingent
          Saint Clair Shores, MI 48080                                  Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2354   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sanchez, Daniel                                            Check all that apply.
          8600 North Hickory Street                                     Contingent
          Kansas City, MO 64155                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 589 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 602 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2355   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sanchez, Jonathon                                          Check all that apply.
          7429 Pipers Way, Apt. 7                                       Contingent
          Downers Grove, IL 60516                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2356   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ, JOSE A.                                           Check all that apply.
          7575 W. 106TH ST.                                             Contingent
          Overland Park, KS 66212                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2357   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ, JOSE F.                                           Check all that apply.
          710 N 26 TH                                                   Contingent
          Lincoln, NE 68503                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2358   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ, JOSE F.                                           Check all that apply.
          710 N 26TH                                                    Contingent
          Lincoln, NE 68503                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 590 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 603 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2359   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ, JOSE N.                                           Check all that apply.
          710 N 26 ST                                                   Contingent
          Lincoln, NE 68503                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2360   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ, JUAN                                              Check all that apply.
          406 E FRYE AVE.                                               Contingent
          Peoria, IL 61603                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2361   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ, MARTHA                                            Check all that apply.
          4863 FLINTREDGE COURT                                         Contingent
          #3                                                            Unliquidated
          Rockford, IL 61107                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2362   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ, OMAR                                              Check all that apply.
          8746 SUNNY HILL DR.                                           Contingent
          Rippey, IA 50235                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 591 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 604 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2363   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ, RODRIGO                                           Check all that apply.
          8842 OLD CEDAR AVE                                            Contingent
          Apt 3                                                         Unliquidated
          Minneapolis, MN 55425                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2364   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sanchez, Rodrigo                                           Check all that apply.
          700 West Meade Blvd. #37                                      Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2365   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ, WILFREDO                                          Check all that apply.
          6933 Balsam Lane                                              Contingent
          Fort Wayne, IN 46825                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2366   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANCHEZ-GARCIA, JOSE L.                                    Check all that apply.
          8913 LA CROSSE AVE APT 2B                                     Contingent
          Skokie, IL 60077                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 592 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 605 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2367   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANDERS, AMANDA L.                                         Check all that apply.
          2134 Bimelech Lane                                            Contingent
          Murfreesboro, TN 37128                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2368   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANDERS, QIANA                                             Check all that apply.
          9885 BREEDS HILL DR APT C                                     Contingent
          Saint Louis, MO 63123                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2369   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANDOVAL SOLANO, JORGE A.                                  Check all that apply.
          5111 WOODMERE DRIVE                                           Contingent
          104                                                           Unliquidated
          Centreville, VA 20120                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2370   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANDOVAL, HEINZ                                            Check all that apply.
          10232 S. PULASKI RD                                           Contingent
          Apt. 208                                                      Unliquidated
          Oak Lawn, IL 60453                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 593 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 606 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2371   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANDOVAL, TEFANNI                                          Check all that apply.
          14901 SW 80TH STREET                                          Contingent
          A104                                                          Unliquidated
          Miami, FL 33193                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2372   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANDQUIST, CHADRA F.                                       Check all that apply.
          8827 RUGGLES CIR                                              Contingent
          Omaha, NE 68134                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2373   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sandquist, Chadra F.                                       Check all that apply.
          8827 Ruggles Cir.                                             Contingent
          Omaha, NE 68134                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2374   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANDQUIST, JACOB O.                                        Check all that apply.
          8827 RUGGLES CIR                                              Contingent
          Omaha, NE 68134                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 594 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 607 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2375   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sandquist, Jacob O.                                        Check all that apply.
          8827 Ruggles Cir.                                             Contingent
          Omaha, NE 68134                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2376   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sandquist, Joy M.                                          Check all that apply.
          8827 Ruggles Cir.                                             Contingent
          Omaha, NE 68134                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2377   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANDVIG, CODY                                              Check all that apply.
          1321 32ND STREET CIRCLE                                       Contingent
          SOUTH                                                         Unliquidated
          Moorhead, MN 56560                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2378   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANFORD, JUSTIN                                            Check all that apply.
          10857 195TH AVE NW                                            Contingent
          Elk River, MN 55330                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 595 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 608 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2379   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANGSTER, CHRISTOPHER S.                                   Check all that apply.
          1694 MOULIN                                                   Contingent
          Madison Heights, MI 48071                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2380   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANSOVICH, JAMES D.                                        Check all that apply.
          425 6TH AVE SOUTH                                             Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2381   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANTAGATA, ANTHONY J.                                      Check all that apply.
          1912 TUSCANY LN                                               Contingent
          Romeoville, IL 60446                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2382   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANTIAGO, JORGE S.                                         Check all that apply.
          1311 21ND STREET                                              Contingent
          10                                                            Unliquidated
          Des Moines, IA 50311                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 596 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 609 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2383   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANTIAGO, JUAN                                             Check all that apply.
          8255 NW 6 TERRACE                                             Contingent
          Unit 232                                                      Unliquidated
          Miami, FL 33126                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2384   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANTOS, DUNIA L.                                           Check all that apply.
          NEED ADDRESS                                                  Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2385   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SANTOYO Sr., GUADALUPE S.                                  Check all that apply.
          903 Roanoke ct                                                Contingent
          41                                                            Unliquidated
          Lincoln, NE 68510                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2386   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SARKIS, ASHLEY                                             Check all that apply.
          3612 27TH AVE. SOUTH                                          Contingent
          Minneapolis, MN 55406                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 597 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 610 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2387   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SARMIENTO, IBRAGIM R.                                      Check all that apply.
          4721 West 124th Street                                        Contingent
          Savage, MN 55378                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2388   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAUCEDO TORRES, MANUEL                                     Check all that apply.
          3201 15TH AVE S #1                                            Contingent
          Minneapolis, MN 55404                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2389   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAUCEDO, MELESIO                                           Check all that apply.
          1252 N. Wheeling Rd.                                          Contingent
          Mount Prospect, IL 60056                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2390   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAUER, CHELSEA E.                                          Check all that apply.
          4850 Brierwood RD                                             Contingent
          La Plata, MD 20646                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 598 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 611 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2391   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sauer, Chelsea E.                                          Check all that apply.
          108 Charleston Court                                          Contingent
          La Plata, MD 20646                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2392   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAUK, JOSHUA                                               Check all that apply.
          604 GREGG RD                                                  Contingent
          Northbrook, IL 60062                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2393   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAVOY, NAUDIA M.                                           Check all that apply.
          7426 SHADY GLEN TERRACE                                       Contingent
          Capitol Heights, MD 20743                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2394   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SAVOY, TANIA                                               Check all that apply.
          2102 BRINKLEY ROAD                                            Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 599 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 612 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2395   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Schaf, Ryan J.                                             Check all that apply.
          123 15 Street North                                           Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2396   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHAFER, AISHA                                             Check all that apply.
          1919 UNIVERSITY DR N                                          Contingent
          310                                                           Unliquidated
          Fargo, ND 58102                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2397   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHAFER, KIARA C.                                          Check all that apply.
          3707 73RD ST. E                                               Contingent
          Inver Grove Heights, MN 55076                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2398   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHALLON, HELEN G.                                         Check all that apply.
          11103 BONJOUR CT                                              Contingent
          Saint Louis, MO 63146                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 600 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 613 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2399   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHATZ, COURTNEY                                           Check all that apply.
          105 Derby Trace                                               Contingent
          Nashville, TN 37211                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2400   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Schauer, Sarah L.                                          Check all that apply.
          2739 WestwoodStreet W.                                        Contingent
          West Fargo, ND 58078                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2401   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Schauwecker, Jessica                                       Check all that apply.
          913 W. 8th Avenue                                             Contingent
          Kearney, MO 64060                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2402   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHELER, KIARA A.                                          Check all that apply.
          3420 W SAINT GERMAIN ST                                       Contingent
          212                                                           Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 601 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 614 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2403   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Schenk, Marcus                                             Check all that apply.
          4275 46th Avenue No. #126                                     Contingent
          Robbinsdale, MN 55422                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2404   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHIFFOUR, ETHAN J.                                        Check all that apply.
          1445 HERITAGE DRIVE                                           Contingent
          Canton, MI 48188                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2405   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHILLINGER, DEREK                                         Check all that apply.
          728 HWY C                                                     Contingent
          Ulman, MO 65083                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2406   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHILLINGER, MARY BETH                                     Check all that apply.
          2224 HOOD AVE                                                 Contingent
          Saint Louis, MO 63114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 602 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 615 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2407   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHLIEVERT, JORI H.                                        Check all that apply.
          1955 GLEN ARBOR DR                                            Contingent
          Toledo, OH 43614                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2408   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHMID, SYDNEY R.                                          Check all that apply.
          3202 42ND AVE S                                               Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2409   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHMIDT, CAROL                                             Check all that apply.
          3008 S MAYFAIR DR #19                                         Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2410   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHMIDT, KYLIE D.                                          Check all that apply.
          2203 ABBEY DRIVE                                              Contingent
          Apt 6                                                         Unliquidated
          Fort Wayne, IN 46835                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 603 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 616 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2411   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHMITT, KYLIE T.                                          Check all that apply.
          9047 MELVIN                                                   Contingent
          Livonia, MI 48150                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2412   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Schnake, Elsa C.                                           Check all that apply.
          14270 S. Arapaho Drive                                        Contingent
          Olathe, KS 66062                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2413   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHNELL, AMY                                               Check all that apply.
          3500 8TH AVE S                                                Contingent
          101                                                           Unliquidated
          Moorhead, MN 56560                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2414   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHNITKEY, MARIE C.                                        Check all that apply.
          5965 CEMETERY RD.                                             Contingent
          Whitehouse, OH 43571                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 604 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 617 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2415   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHOENECKER, MARISSA                                       Check all that apply.
          13 WOODHILL RD                                                Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2416   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHOLTEC, AARON F.                                         Check all that apply.
          8624 SUMMIT DRIVE                                             Contingent
          Clive, IA 50325                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2417   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHONS, CHRISTOPHER C.                                     Check all that apply.
          1489 E. 120TH ST.                                             Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2418   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHOUVILLER, NICOLE C.                                     Check all that apply.
          8708 10th st SE                                               Contingent
          Buffalo, MN 55313                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 605 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 618 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2419   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHROEDER, KYLE                                            Check all that apply.
          1414 PRINCETON LN.                                            Contingent
          Schaumburg, IL 60193                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2420   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHROLL, KATIE M.                                          Check all that apply.
          2095 SILVER BELL RD                                           Contingent
          Saint Paul, MN 55122                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2421   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Schuchmann, Willow                                         Check all that apply.
          1659 80th Street                                              Contingent
          Arlington, IA 50606                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2422   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHUELLER, TRAVIS                                          Check all that apply.
          1703 UNIVERSITY DR SE                                         Contingent
          Apt 101                                                       Unliquidated
          Saint Cloud, MN 56304                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 606 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 619 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2423   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Schulte, Jill                                              Check all that apply.
          27734 W. Drake Drive Apt. 40                                  Contingent
          Channahon, IL 60410                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2424   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHULTZ, RICHARD G.                                        Check all that apply.
          625 LADD                                                      Contingent
          Walled Lake, MI 48390                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2425   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHULTZ, TAMI K.                                           Check all that apply.
          750 THORNTON WAY                                              Contingent
          Unit 428                                                      Unliquidated
          Alexandria, VA 22314                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2426   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHUMANN, SARAH R.                                         Check all that apply.
          104 BRENTWOOD PT                                              Contingent
          Brentwood, TN 37027                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 607 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 620 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2427   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHURB, CHLOE                                              Check all that apply.
          11824 WEST RIVER RD                                           Contingent
          Champlin, MN 55316                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2428   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHWARTZ, LISA M.                                          Check all that apply.
          709 HUNTLY CT.                                                Contingent
          Schaumburg, IL 60194                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2429   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHWARTZ, SARAH                                            Check all that apply.
          1106 STRATSTRA COURT                                          Contingent
          Apt A                                                         Unliquidated
          Elgin, IL 60120                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2430   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCHWARTZWALTER, COLBY                                      Check all that apply.
          2524 29TH AVE S                                               Contingent
          Moorhead, MN 56560                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 608 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 621 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2431   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Scofield-Relford, Chelsea                                  Check all that apply.
          26747 Lakevue Dr. Apt. 7                                      Contingent
          Perrysburg, OH 43551                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2432   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCOTT, EMILY A.                                            Check all that apply.
          214 4th St E                                                  Contingent
          #207                                                          Unliquidated
          Saint Paul, MN 55101                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2433   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCOTT, KIRSTIN R.                                          Check all that apply.
          3544 N OCONTO                                                 Contingent
          Chicago, IL 60634                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2434   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SCOTT, SPENCER G.                                          Check all that apply.
          338 6TH AVE                                                   Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 609 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 622 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2435   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Scott, Winston J.                                          Check all that apply.
          1101 Iroquois #1420                                           Contingent
          Naperville, IL 60563                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2436   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SEAMAN, KATIE                                              Check all that apply.
          8904 W Wiseman Cir                                            Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2437   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SEARCY, CHANCELLOR                                         Check all that apply.
          15435 ASHTON                                                  Contingent
          Detroit, MI 48223                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2438   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SEARCY, CORINN A.                                          Check all that apply.
          12163 230TH ST.                                               Contingent
          Linwood, KS 66052                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 610 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 623 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2439   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SEATON, DARIA K.                                           Check all that apply.
          3619 N 44TH AVENUE                                            Contingent
          Omaha, NE 68111                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2440   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sebekow, Maria G.                                          Check all that apply.
          5440 38th Street S. #102                                      Contingent
          Fargo, ND 58104                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2441   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SEBREE, DERRICK S.                                         Check all that apply.
          207 WELLINGTON CRESCENT                                       Contingent
          Mount Clemens, MI 48043                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2442   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SEIDL, EMILY R.                                            Check all that apply.
          1151 N VILLAGE DR                                             Contingent
          Unit 1                                                        Unliquidated
          Round Lake, IL 60073                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 611 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 624 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2443   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SEIVERT, CATIE M.                                          Check all that apply.
          1706 OHIO PWKY                                                Contingent
          Rockford, IL 61108                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2444   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SELS, THOMAS E.                                            Check all that apply.
          965 Charlela Lane                                             Contingent
          310                                                           Unliquidated
          Elk Grove Village, IL 60007                                   Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2445   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Serbu, Stephanie                                           Check all that apply.
          2233 Cherry Lane                                              Contingent
          Northbrook, IL 60062                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2446   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Serna Gonzalez, Ivon                                       Check all that apply.
          1101 Iroquois Ave. Apt. 2430                                  Contingent
          Naperville, IL 60563                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 612 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 625 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2447   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SERRANO CASTRO, EDITH                                      Check all that apply.
          1120 TOWN FOUR PKWY DR                                        Contingent
          Saint Louis, MO 63141                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2448   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Serrano, Ashley                                            Check all that apply.
          15028 Hunters Lane                                            Contingent
          Huntertown, IN 46748                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2449   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SERRANO, ESTEBAN                                           Check all that apply.
          6418 Lee Ave North                                            Contingent
          Minneapolis, MN 55429                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2450   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SERRES, ALEXANDRA M.                                       Check all that apply.
          4538 VILLA DR.                                                Contingent
          Unit A                                                        Unliquidated
          Saint Paul, MN 55122                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 613 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 626 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2451   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SEVERT, KRISTEN                                            Check all that apply.
          3440 TURFWAY LANE                                             Contingent
          Antioch, TN 37013                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2452   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SEXTON, COLE J.                                            Check all that apply.
          6675 36TH AVE SE                                              Contingent
          Saint Cloud, MN 56304                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2453   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SHAHEED, SHAREEF                                           Check all that apply.
          331 FULLER AVE APT 6                                          Contingent
          Saint Paul, MN 55103                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2454   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SHAKIR, KHALIA L.                                          Check all that apply.
          13825 BRINGARD DR                                             Contingent
          Detroit, MI 48205                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 614 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 627 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2455   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SHAURETTE, MITCHELL                                        Check all that apply.
          7331 NW DONOVAN DR                                            Contingent
          526                                                           Unliquidated
          Kansas City, MO 64153                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2456   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SHEARER, BRIAN                                             Check all that apply.
          13808 JOSEPHINE ST                                            Contingent
          Omaha, NE 68138                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2457   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SHEETS, SHAWNA M.                                          Check all that apply.
          1260 US 69 HWY 134                                            Contingent
          Liberty, MO 64068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2458   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SHELLEY, BREANNE T.                                        Check all that apply.
          19553 WEST 207TH PLACE                                        Contingent
          Spring Hill, KS 66083                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 615 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 628 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2459   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SHELNUTT, DANNY R.                                         Check all that apply.
          2073 DARROW LAKE DRIVE                                        Contingent
          Stow, OH 44224                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2460   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SHELTON, ELIZABETH A.                                      Check all that apply.
          910 ALLEN STREET                                              Contingent
          South Bend, IN 46616                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2461   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Shepard, Alexis                                            Check all that apply.
          26450 Crocker Boulevard #408                                  Contingent
          Harrison Township, MI 48045                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2462   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Shepard, Lamarione                                         Check all that apply.
          233 Channing St. NE                                           Contingent
          Washington, DC 20002                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 616 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 629 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2463   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sherlock, Christoper                                       Check all that apply.
          4640 S Duck Lake Rd                                           Contingent
          Commerce Township, MI 48382                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2464   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SHERRY, NICOLE                                             Check all that apply.
          37706 MUNGER DRIVE                                            Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2465   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SHISLER, VINCENT D.                                        Check all that apply.
          9057 ARTESIAN                                                 Contingent
          Detroit, MI 48228                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2466   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SHONBORN, KATELYN M.                                       Check all that apply.
          14517 BROOKFIELD DR.                                          Contingent
          Fortville, IN 46040                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 617 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 630 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2467   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SHOULDERS, SAMANTHA                                        Check all that apply.
          25956 CONTINENTAL CIR                                         Contingent
          Taylor, MI 48180                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2468   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SIBERT, JARIAH E.                                          Check all that apply.
          27661 TUNGSTEN ROAD                                           Contingent
          202                                                           Unliquidated
          Euclid, OH 44132                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2469   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sibley, Derrick                                            Check all that apply.
          7145 Chicago Ave S #6                                         Contingent
          Minneapolis, MN 55436                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2470   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SIGAFOOS, PAIGE N.                                         Check all that apply.
          6150 QUINWOOD LANE NORTH                                      Contingent
          Minneapolis, MN 55442                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 618 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 631 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2471   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SILK, ASHLEY A.                                            Check all that apply.
          17097 Fair Meadow Way                                         Contingent
          Farmington, MN 55024                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2472   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Silva, Alejandro                                           Check all that apply.
          2400 Algonquin Rd. #10                                        Contingent
          Rolling Meadows, IL 60008                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2473   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SILVA, MARTIN                                              Check all that apply.
          559 N. SOMERSET TER.                                          Contingent
          Apt G                                                         Unliquidated
          Olathe, KS 66062                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2474   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SILVER, KEENAN A.                                          Check all that apply.
          311 KIRKWOOD COURT SW                                         Contingent
          NUMBER 3                                                      Unliquidated
          Cedar Rapids, IA 52404                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 619 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 632 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2475   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SILVERS, CHRISTOPHER T.                                    Check all that apply.
          5030 TWILIGHT LN                                              Contingent
          Fort Wayne, IN 46835                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2476   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SIMMONS - JOINER, DANIEL T.                                Check all that apply.
          1424 GOLDEN GATE BLVD                                         Contingent
          K5                                                            Unliquidated
          Cleveland, OH 44143                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2477   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SIMMONS, ALANA M.                                          Check all that apply.
          1 HONEY LOCUST COURT                                          Contingent
          Saint Charles, MO 63303                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2478   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SIMMONS, ALEXIS M.                                         Check all that apply.
          1 HONEY LOCUST COURT                                          Contingent
          Saint Charles, MO 63303                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 620 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 633 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2479   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Simmons, Kyle B.                                           Check all that apply.
          2827 N. 102 Street                                            Contingent
          Kansas City, KS 66109                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2480   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SIMMS, CHRISTOPHER J.                                      Check all that apply.
          7137 PAISLEY DR                                               Contingent
          Saint Louis, MO 63136                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2481   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SIMON, MARCUS                                              Check all that apply.
          1310 ASHEVILLE ROAD                                           Contingent
          District Heights, MD 20747                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2482   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SIMONEAU, ZAKK                                             Check all that apply.
          4005 24th Street South                                        Contingent
          Apt 116                                                       Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 621 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 634 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2483   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SIMPSON, DAN                                               Check all that apply.
          1303 WEST BLVD                                                Contingent
          Cleveland, OH 44102                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2484   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Simpson, Ebony                                             Check all that apply.
          12315 Pond Run Drive, Unit 102                                Contingent
          Woodbridge, VA 22192                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2485   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SIPPLE, BRIAN                                              Check all that apply.
          2610 GARFIELD AVE                                             Contingent
          Kansas City, KS 66104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2486   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SIROVY, SARAH                                              Check all that apply.
          10519 WOOD DUCK LANE                                          Contingent
          Orland Park, IL 60467                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 622 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 635 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2487   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SITERS, ALYCIA                                             Check all that apply.
          27 Craighead Street                                           Contingent
          Pittsburgh, PA 15211                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2488   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SIWULA, EMILY D.                                           Check all that apply.
          315 COMMODORE DR                                              Contingent
          Mc Donald, PA 15057                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2489   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SKAGGS, JAMES A.                                           Check all that apply.
          1550 BENTONITE LN                                             Contingent
          Apt 4                                                         Unliquidated
          Greenwood, IN 46143                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2490   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SKAJA, ALYSSA M.                                           Check all that apply.
          906 CORY LANE                                                 Contingent
          Saint Cloud, MN 56303                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 623 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 636 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2491   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SKILES, MICHAELA                                           Check all that apply.
          1330 5th Ave S.                                               Contingent
          Apt 101                                                       Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2492   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SLAUGHTER, MELISSA                                         Check all that apply.
          5866 139TH ST W                                               Contingent
          Saint Paul, MN 55124                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2493   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Slaughter, Melissa                                         Check all that apply.
          1105 Duckwood Trail #309                                      Contingent
          Saint Paul, MN 55123                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2494   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SLUYTER, ANNA F.                                           Check all that apply.
          1263 NORTH PETZOLD DR.                                        Contingent
          Unit D                                                        Unliquidated
          Olathe, KS 66062                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 624 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 637 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2495   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMALL, BRITTANY N.                                         Check all that apply.
          5005 Greenfield Dr.                                           Contingent
          Fort Wayne, IN 46835                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2496   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMALL, JASMINE                                             Check all that apply.
          8085 WYKES                                                    Contingent
          Detroit, MI 48204                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2497   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMIECINSKI, ANGELA                                         Check all that apply.
          26715 GALASSI                                                 Contingent
          New Baltimore, MI 48051                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2498   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, ABBEY M.                                            Check all that apply.
          4700 46TH STREET SOUTH                                        Contingent
          308                                                           Unliquidated
          Fargo, ND 58104                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 625 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 638 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2499   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, ALEXIS D.                                           Check all that apply.
          1536 CHICAGO BLVD                                             Contingent
          Detroit, MI 48206                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2500   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, BRIAN D.                                            Check all that apply.
          11515 SPRINGFORD CT                                           Contingent
          Bridgeton, MO 63044                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2501   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, CASSIDY R.                                          Check all that apply.
          186 CROOKS SCHOOL RD                                          Contingent
          Clinton, PA 15026                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2502   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, CHANDLER R.                                         Check all that apply.
          663 HUFFINE MANOR CIRCLE                                      Contingent
          Franklin, TN 37067                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 626 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 639 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2503   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, ERIC                                                Check all that apply.
          6501 Marsol Road                                              Contingent
          Apt 224                                                       Unliquidated
          Cleveland, OH 44124                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2504   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, JAMIE D.                                            Check all that apply.
          396 W. OTIS                                                   Contingent
          Hazel Park, MI 48030                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2505   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, JUNIOR K.                                           Check all that apply.
          2525 14TH STREET SOUTH                                        Contingent
          15                                                            Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2506   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, KYLIE N.                                            Check all that apply.
          3408 HUMBOLDT AVE S                                           Contingent
          Minneapolis, MN 55408                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 627 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 640 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2507   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, MADELEINE C.                                        Check all that apply.
          5523 GRAND AVENUE                                             Contingent
          Des Moines, IA 50312                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2508   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Smith, Mariah                                              Check all that apply.
          1609 Daytona Drive                                            Contingent
          Toledo, OH 43612                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2509   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, MATTHEW J.                                          Check all that apply.
          5617 S 31ST ST                                                Contingent
          15                                                            Unliquidated
          Lincoln, NE 68516                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2510   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, MICHELLE L.                                         Check all that apply.
          236 VERBENA DRIVE                                             Contingent
          Watertown, MN 55388                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 628 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 641 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2511   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, ROBERT T.                                           Check all that apply.
          15405 WHISTLING OAK WAY                                       Contingent
          Accokeek, MD 20607                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2512   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Smith, Samantha R.                                         Check all that apply.
          3533 Douglas Road #3                                          Contingent
          Toledo, OH 43606                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2513   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Smith, Shannon L.                                          Check all that apply.
          362 Hart Drive                                                Contingent
          Crescent, PA 15046                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2514   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, SHANNON M.                                          Check all that apply.
          24105 CURRIER                                                 Contingent
          Dearborn Heights, MI 48125                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 629 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 642 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2515   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Smith, Tavia K.                                            Check all that apply.
          5915 Hil Mar Dr.                                              Contingent
          District Heights, MD 20747                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2516   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SMITH, TAYLOR                                              Check all that apply.
          15767 103RD ST SE                                             Contingent
          Becker, MN 55308                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2517   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SOGSO, GUSTAVO                                             Check all that apply.
          3112 18TH SOUTH                                               Contingent
          Minneapolis, MN 55407                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2518   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SOLIS, ANTONIO                                             Check all that apply.
          1563 CROFT CT                                                 Contingent
          Apt C                                                         Unliquidated
          Indianapolis, IN 46260                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 630 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 643 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2519   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SOLIS, IRIS M.                                             Check all that apply.
          6909 NW 80TH TERRACE                                          Contingent
          Apt 4                                                         Unliquidated
          Kansas City, MO 64152                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2520   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sorenson, Jack                                             Check all that apply.
          5508 Reidenbach Rd.                                           Contingent
          South Beloit, IL 61080                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2521   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SORIANO PULE, LUIS                                         Check all that apply.
          8355 ALICE AVE                                                Contingent
          Unit 31                                                       Unliquidated
          Clive, IA 50325                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2522   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SOSA, RICARDO                                              Check all that apply.
          801 Plaza Dr.                                                 Contingent
          Schaumburg, IL 60173                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 631 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 644 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2523   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SOTHMANN, DANIEL J.                                        Check all that apply.
          1223 Main Avenue                                              Contingent
          Cordova, IL 61242                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2524   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SOTHMANN, DANIEL J.                                        Check all that apply.
          1281 Grand Avenue, #5                                         Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2525   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SOTO, CATHY ADRIANA                                        Check all that apply.
          5212 47TH AVE S                                               Contingent
          Minneapolis, MN 55417                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2526   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SOUDER, KERRY L.                                           Check all that apply.
          615 WILLOW LANE                                               Contingent
          Elk Grove Village, IL 60007                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 632 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 645 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2527   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SOWL, RYAN E.                                              Check all that apply.
          4495 WEST 137TH STREET                                        Contingent
          Cleveland, OH 44135                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2528   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SPADARO, NATALIE A.                                        Check all that apply.
          9274 Forest Point Circle                                      Contingent
          Macedonia, OH 44056                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2529   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SPARKMAN, KIARA M.                                         Check all that apply.
          414 W. WILLOW ST.                                             Contingent
          Columbia, TN 38401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2530   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SPAULDING, ALANNA M.                                       Check all that apply.
          2437 CORAL BARK PLACE                                         Contingent
          APT 513                                                       Unliquidated
          Indianapolis, IN 46268                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 633 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 646 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2531   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SPENCE, SEAN R.                                            Check all that apply.
          19031 B STREET                                                Contingent
          Omaha, NE 68130                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2532   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SPEVAK, ALAINA J.                                          Check all that apply.
          523 N 40TH ST                                                 Contingent
          #6                                                            Unliquidated
          Omaha, NE 68131                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2533   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SPICER, ANTWANETTE A.                                      Check all that apply.
          4640 EAST 173RD                                               Contingent
          Cleveland, OH 44128                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2534   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SPIERS, ALISON                                             Check all that apply.
          9800 45TH AVE N                                               Contingent
          313                                                           Unliquidated
          Minneapolis, MN 55442                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 634 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 647 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2535   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SPRADLIN, IAN                                              Check all that apply.
          52351 TALLY HO DR. NORTH                                      Contingent
          South Bend, IN 46635                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2536   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SPRAY, GRACE G.                                            Check all that apply.
          610 COTTONWOOD DR                                             Contingent
          Lincoln, NE 68510                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2537   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SPRINGER, STEPHEN W.                                       Check all that apply.
          2500 N 64TH ST                                                Contingent
          Lincoln, NE 68507                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2538   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sprinthall, Wesley M.                                      Check all that apply.
          676 Summer Lane                                               Contingent
          Saint Paul, MN 55123                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 635 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 648 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2539   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SRAMEK, KADE A.                                            Check all that apply.
          23730 W 121ST ST                                              Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2540   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SREDZINSKI, ERIC D.                                        Check all that apply.
          19552 Northridge Dr                                           Contingent
          Northville, MI 48167                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2541   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STAINBROOK, RYAN M.                                        Check all that apply.
          3208 S WILLOW AVE                                             Contingent
          Sioux Falls, SD 57105                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2542   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STALLWORTH, JOANNA                                         Check all that apply.
          2342 N 60TH STREET                                            Contingent
          Lincoln, NE 68507                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 636 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 649 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2543   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STALLWORTH, SHANNON L.                                     Check all that apply.
          519 9TH ST                                                    Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2544   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STAN, SIERRA JO                                            Check all that apply.
          8245 NORTHWOODS DR                                            Contingent
          112                                                           Unliquidated
          Lincoln, NE 68505                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2545   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STANCIK, CALI                                              Check all that apply.
          6250 CATALINA AVE                                             Contingent
          Oak Forest, IL 60452                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2546   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STANCIL, ROBIN                                             Check all that apply.
          7500 McWhorter Place                                          Contingent
          Annandale, VA 22003                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 637 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 650 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2547   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Stanton, Angela G.                                         Check all that apply.
          3105 North 70th Street #2                                     Contingent
          Lincoln, NE 68507                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2548   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STARKEY, TYRONE L.                                         Check all that apply.
          30645 Quinkert                                                Contingent
          Apt 201                                                       Unliquidated
          Roseville, MI 48066                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2549   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STATON, JAZLYN                                             Check all that apply.
          208 NEWCOMB ST SE                                             Contingent
          Washington, DC 20032                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2550   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STEFKO, BRANDI J.                                          Check all that apply.
          100 N 15TH ST                                                 Contingent
          Apt A                                                         Unliquidated
          Saint Charles, IL 60174                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 638 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 651 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2551   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STEGMAN, JONATHAN M.                                       Check all that apply.
          4227 Loon Loop                                                Contingent
          Big Lake, MN 55309                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2552   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Steichen, Timothy R.                                       Check all that apply.
          1870 42nd St South                                            Contingent
          Apt 303                                                       Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2553   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STEINBRUECK, BENJAMIN J.                                   Check all that apply.
          108 CENTRAL AVE E.                                            Contingent
          Saint Michael, MN 55376                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2554   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STEMAN, ANNA M.                                            Check all that apply.
          1803 36TH ST S                                                Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 639 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 652 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2555   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STENE, KALEB                                               Check all that apply.
          3108 S 8TH AVE.                                               Contingent
          Sioux Falls, SD 57105                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2556   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STENNIS, SHELBREONNA                                       Check all that apply.
          2430 LORRAINE DR                                              Contingent
          East Saint Louis, IL 62206                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2557   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STEPHENS, LANDON                                           Check all that apply.
          18410 EUGENE ST.                                              Contingent
          South Bend, IN 46637                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2558   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STEPHENSON, CAROLE L.                                      Check all that apply.
          848 CARL AVENUE                                               Contingent
          Anoka, MN 55303                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 640 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 653 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2559   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STERKOWITZ, JOHN                                           Check all that apply.
          17206 LOCUST AVENUE                                           Contingent
          Tinley Park, IL 60487                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2560   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STERKOWITZ, SCOTT A.                                       Check all that apply.
          17206 LOCUST AVE                                              Contingent
          Tinley Park, IL 60487                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2561   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STEVENS, JENNIFER M.                                       Check all that apply.
          3816 106 STREET APT 62                                        Contingent
          Urbandale, IA 50322                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2562   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STEVENS, RACHEL L.                                         Check all that apply.
          2611 VOEKEL AVENUE                                            Contingent
          Apt 1                                                         Unliquidated
          Pittsburgh, PA 15216                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 641 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 654 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2563   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STEVENS, RICHARD B.                                        Check all that apply.
          1341 JURDY ROAD                                               Contingent
          Saint Paul, MN 55121                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2564   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STEVENSON, BO                                              Check all that apply.
          3848 NORTH RIDGE DRIVE                                        Contingent
          Saint Paul, MN 55123                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2565   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STEWART, CHAISE S.                                         Check all that apply.
          8112 ALCOA DRIVE                                              Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2566   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STIEGEL, LEAH F.                                           Check all that apply.
          1429 NORTHWAY COURT                                           Contingent
          Saint Cloud, MN 56303                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 642 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 655 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2567   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STIER, MALLORY R.                                          Check all that apply.
          1318 C BELSLY BLVD                                            Contingent
          Apt C                                                         Unliquidated
          Moorhead, MN 56560                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2568   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STIFF, JOSHUA L.                                           Check all that apply.
          11050 EASY ST                                                 Contingent
          Saint Ann, MO 63074                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2569   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STIVING, DAVID S.                                          Check all that apply.
          3034 Frampton Dr                                              Contingent
          Apt 4                                                         Unliquidated
          Toledo, OH 43614                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2570   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STOCKTON, SYDNEY                                           Check all that apply.
          3211 HWY 55                                                   Contingent
          Saint Paul, MN 55121                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 643 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 656 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2571   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Stokes, Malcolm S.                                         Check all that apply.
          528 W. 8th Street                                             Contingent
          Davenport, IA 52803                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2572   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STONE JR, ROBERT N.                                        Check all that apply.
          2615 Washington Ave                                           Contingent
          Apt 511                                                       Unliquidated
          Saint Louis, MO 63103                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2573   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Stone, Alec T.                                             Check all that apply.
          208 Kensington Place                                          Contingent
          Franklin, TN 37067                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2574   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STONE, BRITTNEY R.                                         Check all that apply.
          781 W Walcott Road                                            Contingent
          Lot 111                                                       Unliquidated
          Walcott, IA 52773                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 644 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 657 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2575   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STONE, ERIN E.                                             Check all that apply.
          218 COUNTRY COURT                                             Contingent
          Sartell, MN 56377                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2576   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STONEBARGER, HALEY D.                                      Check all that apply.
          1010 ASHFORD DR NE                                            Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2577   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STONER, ASHLEY                                             Check all that apply.
          2950 SEQUOIA DR                                               Contingent
          Lincoln, NE 68516                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2578   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STONER, JONDEE                                             Check all that apply.
          1308 THREE RIVERS EAST                                        Contingent
          Fort Wayne, IN 46802                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 645 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 658 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2579   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STONEY, JACOB                                              Check all that apply.
          1359 CAROLINE CIRCLE                                          Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2580   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STORM, SUMMER M.                                           Check all that apply.
          41825 269TH AVE                                               Contingent
          Freeport, MN 56331                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2581   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STOUT, ADRIENNE L.                                         Check all that apply.
          912 WOODSIDE ST                                               Contingent
          Columbia, TN 38401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2582   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STOVALL, AARON L.                                          Check all that apply.
          13511 MANN AVE.                                               Contingent
          Cleveland, OH 44112                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 646 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 659 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2583   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STOVER, KARA L.                                            Check all that apply.
          1420 PARKWOOD DR SE                                           Contingent
          Cedar Rapids, IA 52403                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2584   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STOWAY, ABIGAIL                                            Check all that apply.
          6956 N. Park Ave. Apt. B                                      Contingent
          Kansas City, MO 64118                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2585   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STOWERS, ANGEL                                             Check all that apply.
          37319 CASTLETON DRIV                                          Contingent
          Sterling Heights, MI 48312                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2586   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STRATTON, KAILEY L.                                        Check all that apply.
          10926 SOUTHVIEW DR.                                           Contingent
          Burnsville, MN 55337                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 647 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 660 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2587   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STRAUGHN, MARQUELL D.                                      Check all that apply.
          6549 N 34TH ST                                                Contingent
          Omaha, NE 68111                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2588   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STRAUGHTER, CANDACE                                        Check all that apply.
          18438 ONYX STREET                                             Contingent
          Southfield, MI 48075                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2589   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STRAYER, WESLEY J.                                         Check all that apply.
          3437 VALLEY WOODS DR                                          Contingent
          Cherry Valley, IL 61016                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2590   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STRESE, HEATHER                                            Check all that apply.
          1239 37th Ave S                                               Contingent
          Moorhead, MN 56560                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 648 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 661 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2591   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STRESE, MEGAN R.                                           Check all that apply.
          2725 40TH ST S                                                Contingent
          201                                                           Unliquidated
          Moorhead, MN 56560                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2592   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STROM, MIRANDA                                             Check all that apply.
          4805 SAN JUAN DRIVE                                           Contingent
          Fargo, ND 58103                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2593   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STRUCKMEYER, VIRGINIA A.                                   Check all that apply.
          134 N EAGLE ST                                                Contingent
          Naperville, IL 60540                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2594   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STUDER, MARLAINA                                           Check all that apply.
          4405 CARTHAGE DR                                              Contingent
          Rockford, IL 61109                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 649 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 662 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2595   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STUVA, NATHANIEL B.                                        Check all that apply.
          3118 BOONE AVE. N.                                            Contingent
          Minneapolis, MN 55427                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2596   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          STYER, RUBY L.                                             Check all that apply.
          1407 HIDDEN TIMBER DRIVE                                      Contingent
          Pittsburgh, PA 15220                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2597   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SUCH, JUSTIN J.                                            Check all that apply.
          126 BENTLY DOWN DRIVE                                         Contingent
          Coraopolis, PA 15108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2598   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SUNDERMAN, PAIGE                                           Check all that apply.
          1638 9TH ST N                                                 Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 650 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 663 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2599   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SUTHERLAND, SHANNON T.                                     Check all that apply.
          9319 GREENWAY LANE                                            Contingent
          Lenexa, KS 66215                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2600   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SUTTON, COREY A.                                           Check all that apply.
          1801 J St. Apt. #408                                          Contingent
          Lincoln, NE 68508                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2601   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Swanepoel, Brianna N.                                      Check all that apply.
          4121 158th Street West                                        Contingent
          Rosemount, MN 55068                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2602   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SWANSON, ALYSSA L.                                         Check all that apply.
          2765 23RD AVE                                                 Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 651 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 664 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2603   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SWANSON, CALIE L.                                          Check all that apply.
          2638 CEDAR CREST RD E                                         Contingent
          Hopkins, MN 55305                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2604   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SWANSON, DUSTIN S.                                         Check all that apply.
          108 N Poplar St                                               Contingent
          Cambridge, IL 61238                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2605   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SWANSON, LORA                                              Check all that apply.
          5532 KNOLLWOOD DR                                             Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2606   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SWAYZE, MICHAEL                                            Check all that apply.
          3181 PLEASANT ST                                              Contingent
          Springville, IA 52336                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 652 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 665 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2607   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SWETS, JILL                                                Check all that apply.
          5004 W EQUESTRIAN PL                                          Contingent
          414                                                           Unliquidated
          Sioux Falls, SD 57106                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2608   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Sylvara, Ashley                                            Check all that apply.
          2105 NE 67th Street                                           Contingent
          Kansas City, MO 64118                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2609   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SYSON, ISAIAH E.                                           Check all that apply.
          1110 HELMEN DR.                                               Contingent
          South Bend, IN 46615                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2610   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SYSON, JACOB                                               Check all that apply.
          1110 HELMEN DRIVE                                             Contingent
          South Bend, IN 46615                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 653 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 666 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2611   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SZABLA, NICOLE                                             Check all that apply.
          20415 Armanda Court                                           Contingent
          Clinton Township, MI 48035                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2612   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SZILAGYI, MATYAS                                           Check all that apply.
          807 72ND CT.                                                  Contingent
          Willowbrook, IL 60527                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2613   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SZUDY, MARY A.                                             Check all that apply.
          14400 S. PALMER AVE                                           Contingent
          Posen, IL 60469                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2614   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          SZYMANSKI, VICTORIA A.                                     Check all that apply.
          5440 CASS                                                     Contingent
          601                                                           Unliquidated
          Detroit, MI 48202                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 654 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 667 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2615   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TACKAC, AMBER N.                                           Check all that apply.
          1341 SUNSET AVE                                               Contingent
          Aliquippa, PA 15001                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2616   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TAFT, JACOB P.                                             Check all that apply.
          2529 E. 38th Street                                           Contingent
          Davenport, IA 52807                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2617   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TAGUE-WULF, TYNA                                           Check all that apply.
          2400 S PHILLIPS AVE                                           Contingent
          Sioux Falls, SD 57105                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2618   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Talley, Jeremy                                             Check all that apply.
          5669 Cabinwood Court                                          Contingent
          Indian Head, MD 20640                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 655 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 668 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2619   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TALTON, PIERRE L.                                          Check all that apply.
          3432 FOREST AVE                                               Contingent
          Unit 15                                                       Unliquidated
          Des Moines, IA 50311                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2620   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TAPEALAVA-BOULGER, RACHEL                                  Check all that apply.
          J.                                                            Contingent
          3033 WOODRIDGE AVE                                            Unliquidated
          South Bend, IN 46615                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2621   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TAPIA, MIGUEL A.                                           Check all that apply.
          435 WEBER DRIVE                                               Contingent
          Rolling Meadows, IL 60008                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2622   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Tapio, Brandyn                                             Check all that apply.
          787 Hampden Avenue #460                                       Contingent
          Saint Paul, MN 55114                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 656 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 669 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2623   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TARNOWSKI, RICHARD C.                                      Check all that apply.
          44446 Pine Dr                                                 Contingent
          Sterling Heights, MI 48313                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2624   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TASSONE, STEVI M.                                          Check all that apply.
          1545 E PEARL STREET                                           Contingent
          Hazel Park, MI 48030                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2625   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TATUM, LEWIS                                               Check all that apply.
          720 COACHMAN DR                                               Contingent
          Unit 5                                                        Unliquidated
          Troy, MI 48083                                                Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2626   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TAYE, IDA G.                                               Check all that apply.
          203 TOR BRYAN RD                                              Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 657 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 670 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2627   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TAYLOR, BRETT J.                                           Check all that apply.
          7858 TRIER RD.                                                Contingent
          Fort Wayne, IN 46815                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2628   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TAYLOR, GABERELLA K.                                       Check all that apply.
          9315 PELLA PL                                                 Contingent
          Clinton, MD 20735                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2629   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TAYLOR, GREGORY E.                                         Check all that apply.
          6431 HILMAR DR.                                               Contingent
          103                                                           Unliquidated
          District Heights, MD 20747                                    Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2630   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TAYLOR, HALEY M.                                           Check all that apply.
          7504 LAKERIDGE DRIVE                                          Contingent
          Fort Wayne, IN 46819                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 658 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 671 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2631   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Taylor, Jacob O.                                           Check all that apply.
          3075 Maine Prairie Road #308                                  Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2632   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TAYLOR, LAMOND K.                                          Check all that apply.
          3391 W. 49TH                                                  Contingent
          Cleveland, OH 44102                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2633   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TAYLOR, LATIFHA                                            Check all that apply.
          8825 RUSLAND CT                                               Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2634   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TAYLOR, SHAWN                                              Check all that apply.
          3247 East 55th                                                Contingent
          #3                                                            Unliquidated
          Cleveland, OH 44127                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 659 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 672 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2635   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Taylor, Stephen C.                                         Check all that apply.
          519 Garden Circle                                             Contingent
          Streamwood, IL 60107                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2636   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Taylor, Terez D.                                           Check all that apply.
          712 13th Street #19                                           Contingent
          West Des Moines, IA 50265                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2637   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Taylor, Terez D.                                           Check all that apply.
          712 13th Street #19                                           Contingent
          West Des Moines, IA 50265                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2638   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TAYLOR, TERRI L.                                           Check all that apply.
          8110 NEVILLE PLACE                                            Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 660 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 673 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2639   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TEAFORD, PHILLIP                                           Check all that apply.
          3641 GENE FIELD ROAD                                          Contingent
          F62                                                           Unliquidated
          Saint Joseph, MO 64506                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2640   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Teaford, Phillip                                           Check all that apply.
          8111 Hickory Road #234                                        Contingent
          Kansas City, MO 64118                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2641   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Teague, Kalen                                              Check all that apply.
          2318 South Wayne Avenue                                       Contingent
          Fort Wayne, IN 46807                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2642   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TEKYI-MENSAH, KWAMENA G.                                   Check all that apply.
          13948 LYONS ST.                                               Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 661 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 674 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2643   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TELLEZ, KARINA                                             Check all that apply.
          2504 ALGONQUIN RD                                             Contingent
          Apt 4                                                         Unliquidated
          Rolling Meadows, IL 60008                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2644   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TELLEZ, LUCERO                                             Check all that apply.
          1029 E BEHRENS                                                Contingent
          Peoria, IL 61603                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2645   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TENENBAUM, LAUREN F.                                       Check all that apply.
          1766 SUN DROP DRIVE                                           Contingent
          Saint Charles, MO 63303                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2646   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TENSLEY, MATTHEW                                           Check all that apply.
          1315 E 38th St                                                Contingent
          Apt 12                                                        Unliquidated
          Davenport, IA 52807                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 662 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 675 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2647   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TEPOZTECO, EDUARDO ABEL                                    Check all that apply.
          1612 E 27TH STREET                                            Contingent
          Apt 2                                                         Unliquidated
          Minneapolis, MN 55407                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2648   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Terrazas, Denae                                            Check all that apply.
          1310 Royal Dr                                                 Contingent
          Montgomery, IL 60538                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2649   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Terrell, Raymond                                           Check all that apply.
          17148 Hasse                                                   Contingent
          Hamtramck, MI 48212                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2650   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TERRY, ANNA M.                                             Check all that apply.
          1197 Ridge Circle Apt B                                       Contingent
          Tonganoxie, KS 66086                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 663 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 676 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2651   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TERRY, HEATHER M.                                          Check all that apply.
          9592 MANDELL ROAD                                             Contingent
          Perrysburg, OH 43551                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2652   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TERRY, NIKKI J.                                            Check all that apply.
          4501 E49TH                                                    Contingent
          110                                                           Unliquidated
          Sioux Falls, SD 57110                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2653   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TEWS, KENDALL                                              Check all that apply.
          1206 7TH ST                                                   Contingent
          Manson, IA 50563                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2654   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THAYER, CALLI J.                                           Check all that apply.
          213 Price Street                                              Contingent
          Unit 101                                                      Unliquidated
          Eldridge, IA 52748                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 664 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 677 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2655   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THIESSEN, DANIEL                                           Check all that apply.
          1412 DUNMORE CIRCLE                                           Contingent
          Clearwater, MN 55320                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2656   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOEL, MICHAEL J.                                          Check all that apply.
          33055 SUMMERS ST.                                             Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2657   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMAS, ARTEECE B.                                         Check all that apply.
          15751 WHITCOMB ST                                             Contingent
          Detroit, MI 48227                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2658   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMAS, BRIAN                                              Check all that apply.
          896 COON RAPIDS BLVD EXT.                                     Contingent
          Minneapolis, MN 55449                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 665 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 678 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2659   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMAS, BRIAN L.                                           Check all that apply.
          1325 A AVENUE                                                 Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2660   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMAS, DARRYL                                             Check all that apply.
          390 17TH ST SE                                                Contingent
          Cedar Rapids, IA 52403                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2661   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMAS, SHERMAN L.                                         Check all that apply.
          104 CRESTVIEW DR                                              Contingent
          Apt 2B                                                        Unliquidated
          Eldridge, IA 52748                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2662   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMPKINS, THEO                                            Check all that apply.
          192 SPRING AVE                                                Contingent
          Pittsburgh, PA 15202                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 666 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 679 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2663   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMPSON, ALEXANDRIA                                       Check all that apply.
          4952 MARGARETTA AVE                                           Contingent
          Saint Louis, MO 63115                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2664   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMPSON, COURTNEY B.                                      Check all that apply.
          2628 LONGBOW COURT                                            Contingent
          Bryans Road, MD 20616                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2665   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMPSON, DAMON                                            Check all that apply.
          5508 FISHER RD                                                Contingent
          Temple Hills, MD 20748                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2666   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMPSON, DAVID                                            Check all that apply.
          1100 ANNIE DR.                                                Contingent
          Winterset, IA 50273                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 667 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 680 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2667   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMPSON, EMMA Y.                                          Check all that apply.
          290 W 33RD AVE                                                Contingent
          Marion, IA 52302                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2668   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Thompson, Lauren C.                                        Check all that apply.
          5412 Streefkerk Dr                                            Contingent
          Warren, MI 48092                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2669   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMPSON, MARYANN F.                                       Check all that apply.
          713 20TH ST. N                                                Contingent
          Moorhead, MN 56560                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2670   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMPSON, MICHAEL R.                                       Check all that apply.
          1003 RADCLYFFE COURT                                          Contingent
          Apt B                                                         Unliquidated
          Elgin, IL 60120                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 668 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 681 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2671   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMPSON, STEPHANIE M.                                     Check all that apply.
          11346 KAW DR                                                  Contingent
          Kansas City, KS 66111                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2672   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMSON, BLAKE A.                                          Check all that apply.
          24770 ROOSEVELT CT                                            Contingent
          385                                                           Unliquidated
          Farmington, MI 48335                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2673   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THOMSON, OLIVIA                                            Check all that apply.
          39636 GLENVIEW COURT                                          Contingent
          Northville, MI 48168                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2674   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THORDARSON, KATRINA                                        Check all that apply.
          647 S MAIN AVE                                                Contingent
          Apt 206                                                       Unliquidated
          Sioux Falls, SD 57104                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 669 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 682 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2675   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THORMODSON, ARIELLE                                        Check all that apply.
          5365 33RD AVE S                                               Contingent
          309                                                           Unliquidated
          Fargo, ND 58104                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2676   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THORNTON, TAYLOR R.                                        Check all that apply.
          15423 WALNUT HILLS DR                                         Contingent
          Urbandale, IA 50323                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2677   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THORPE, HUNTER                                             Check all that apply.
          5307 URBANDALE AVE                                            Contingent
          Des Moines, IA 50310                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2678   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THORUP, PAIGE K.                                           Check all that apply.
          11262 OAKRIDGE CIRCLE                                         Contingent
          Champlin, MN 55316                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 670 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 683 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2679   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          THRASHER, JESSIE S.                                        Check all that apply.
          927 NW 60TH TERR                                              Contingent
          Kansas City, MO 64118                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2680   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TIBAI, MELISSA                                             Check all that apply.
          9307 CALIFORNIA ST                                            Contingent
          Livonia, MI 48150                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2681   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Tibai, Melissa                                             Check all that apply.
          9307 California Street                                        Contingent
          Livonia, MI 48150                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2682   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Tiedt, Tanji N.                                            Check all that apply.
          5225 Broadmore Ct.                                            Contingent
          Fort Wayne, IN 46818                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 671 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 684 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2683   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TIKKANEN, MICHAEL L.                                       Check all that apply.
          21537 PARKWAY                                                 Contingent
          Saint Clair Shores, MI 48082                                  Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2684   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TILLMAN, DOMENICK M.                                       Check all that apply.
          1811 ST JAMES PL                                              Contingent
          Accokeek, MD 20607                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2685   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Timmerman, Alycia                                          Check all that apply.
          711 Oak Street                                                Contingent
          Beaver Crossing, NE 68313                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2686   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TITUS, MADELINE                                            Check all that apply.
          18776 FALL RIDGE ROAD                                         Contingent
          Richmond, MN 56368                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 672 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 685 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2687   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TIZAPANTZI SERRANO, OLIVER                                 Check all that apply.
          1120 TOWN AND FOUR PKWY DR                                    Contingent
          Saint Louis, MO 63141                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2688   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TIZAPANTZI-SERRANO,                                        Check all that apply.
          FERNANDA T                                                    Contingent
          1120 TOWN AND FOUR PKWY DR                                    Unliquidated
          Saint Louis, MO 63141                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2689   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Tochimani, Alfonso                                         Check all that apply.
          887 Taylor Avenue                                             Contingent
          Aurora, IL 60506                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2690   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Todd, Emily G.                                             Check all that apply.
          1813 Nantes Court                                             Contingent
          Spring Hill, TN 37174                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 673 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 686 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2691   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TOLAND, ISABELLA M.                                        Check all that apply.
          3729 S RICKETTS AVE                                           Contingent
          Peoria, IL 61607                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2692   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TOLO, ALLISON R.                                           Check all that apply.
          6705 W 46TH ST.                                               Contingent
          Sioux Falls, SD 57106                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2693   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TOMCZYK, JOSEPH A.                                         Check all that apply.
          5880 Lake Bluff Drive                                         Contingent
          Unit 3B                                                       Unliquidated
          Tinley Park, IL 60477                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2694   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TOMLINSON, ALLISON Q.                                      Check all that apply.
          2722 NEFF STREET                                              Contingent
          Elkhart, IN 46514                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 674 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 687 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2695   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TORRE, EDWARD                                              Check all that apply.
          8731 SW 53RD ST.                                              Contingent
          Miami, FL 33165                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2696   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TORRES RAYMUNDO, GASPAR                                    Check all that apply.
          GEREMI                                                        Contingent
          124 34th Street Drive                                         Unliquidated
          Apt. 1                                                        Disputed
          Cedar Rapids, IA 52403
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2697   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TORRES, ADAN                                               Check all that apply.
          1742 SURREY DR                                                Contingent
          Brentwood, TN 37027                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2698   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TORRES, ARTURO                                             Check all that apply.
          137 GALEWOOD DR.                                              Contingent
          Bolingbrook, IL 60440                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 675 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 688 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2699   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TORRES, CARLOS                                             Check all that apply.
          5730 W Henderson St                                           Contingent
          Chicago, IL 60634                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2700   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TORRES, HELADIO                                            Check all that apply.
          1408 WILLOW LN                                                Contingent
          Westmont, IL 60559                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2701   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TORRES, JULIAN                                             Check all that apply.
          529 CAMPBULLS RUN RD                                          Contingent
          Pittsburgh, PA 15205                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2702   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Torres, Oscar                                              Check all that apply.
          108 S. Testa Drive #204                                       Contingent
          Naperville, IL 60540                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 676 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 689 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2703   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TOTO, MIGUEL                                               Check all that apply.
          9830 EL CAMENO LN 1 E                                         Contingent
          Orland Park, IL 60462                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2704   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TOWE, SHAWN E.                                             Check all that apply.
          718 MAPLETON ROAD                                             Contingent
          Rockville, MD 20850                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2705   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TRAINA, NATHANIEL                                          Check all that apply.
          510 HIGHLAND ST. W                                            Contingent
          Annandale, MN 55302                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2706   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TRANDELL, JON J.                                           Check all that apply.
          32406 CRESTWOOD                                               Contingent
          Fraser, MI 48026                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 677 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 690 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2707   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TRAPUZZANO, LAUREN T.                                      Check all that apply.
          12 STERLING DRIVE                                             Contingent
          Coraopolis, PA 15108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2708   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Travers, Crystal                                           Check all that apply.
          1655 Fairfax St.                                              Contingent
          Petersburg, VA 23805                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2709   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Travis, Anton                                              Check all that apply.
          18575 Innsbrook Drive #1                                      Contingent
          Northville, MI 48168                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2710   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TRAVIS, RICHARD C.                                         Check all that apply.
          8501 SW 97TH CT                                               Contingent
          Miami, FL 33173                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 678 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 691 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2711   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Trenado, Ramona                                            Check all that apply.
          120 S Testa Dr                                                Contingent
          Unit 103                                                      Unliquidated
          Naperville, IL 60540                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2712   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Trendle, Krystal A.                                        Check all that apply.
          69 W. Jarvis Avenue                                           Contingent
          Hazel Park, MI 48030                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2713   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TROYER, SUZANNE                                            Check all that apply.
          920 S. Main Street                                            Contingent
          Mishawaka, IN 46544                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2714   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TRUELOVE, TIARA D.                                         Check all that apply.
          7513 ROSA PARKS                                               Contingent
          Detroit, MI 48206                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 679 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 692 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2715   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Truong, Ailan                                              Check all that apply.
          905 S Dale Circle                                             Contingent
          Sioux Falls, SD 57110                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2716   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TRUONG, JUDY N.                                            Check all that apply.
          6100 THRONTON DR                                              Contingent
          901                                                           Unliquidated
          Lincoln, NE 68512                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2717   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TRUSTHEIM, ASHLEY                                          Check all that apply.
          29572 493RD AVE                                               Contingent
          Brooten, MN 56316                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2718   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TSCHETTER, JILL                                            Check all that apply.
          626 W 15th                                                    Contingent
          Sioux Falls, SD 57104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 680 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 693 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2719   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TSEGAYE, MAHDERE                                           Check all that apply.
          871 SNELLING AVENUE NORTH                                     Contingent
          Saint Paul, MN 55104                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2720   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TUKUA, HEATHER                                             Check all that apply.
          3836 Nicollet Ave Apt 102                                     Contingent
          Minneapolis, MN 55409                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2721   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TULK, PAIGE B.                                             Check all that apply.
          4155 BARCLAY COURT                                            Contingent
          Apt D                                                         Unliquidated
          Indianapolis, IN 46240                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2722   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TURNER, ANTIONETTE                                         Check all that apply.
          3991 BRITTANY CIRCLE                                          Contingent
          Apt A                                                         Unliquidated
          Bridgeton, MO 63044                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 681 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 694 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2723   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TURNER, BRANDON M.                                         Check all that apply.
          835 E. CHIPPEWA AVE.                                          Contingent
          South Bend, IN 46614                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2724   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TURNER, RUBEN                                              Check all that apply.
          6301 SPUNKY HEART PLACE                                       Contingent
          Clinton, MD 20735                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2725   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TURNER, YOLANDA                                            Check all that apply.
          19186 Braile                                                  Contingent
          Detroit, MI 48219                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2726   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Tuttle Daniel R.                                           Check all that apply.
          5143 Orchard Street                                           Contingent
          Lincoln, NE 68504                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 682 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 695 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2727   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TUTTLE, CAMERON R.                                         Check all that apply.
          5143 ORCHARD ST.                                              Contingent
          Lincoln, NE 68504                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2728   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TUTTLE, TIFFANY K.                                         Check all that apply.
          5143 Orchard St                                               Contingent
          Lincoln, NE 68504                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2729   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TYLER, AALIYAH                                             Check all that apply.
          3411 23RD PARKWAY                                             Contingent
          Temple Hills, MD 20748                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2730   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          TYLKA, KAROLINA                                            Check all that apply.
          82 OLD CREEK ROAD                                             Contingent
          Palos Park, IL 60464                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 683 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 696 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2731   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Udall, Andrew A.                                           Check all that apply.
          8793 Ormiston Circle                                          Contingent
          Reynoldsburg, OH 43068                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2732   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          UDELL, BRITTANY L.                                         Check all that apply.
          3032 CANTERBURY BLVD                                          Contingent
          Unit 8                                                        Unliquidated
          Fort Wayne, IN 46835                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2733   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          UERLING, MORGAN                                            Check all that apply.
          5115 VINE STREET                                              Contingent
          114                                                           Unliquidated
          Lincoln, NE 68504                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2734   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Uhlik, Jacqueline J.                                       Check all that apply.
          6170 Saint Joseph Drive                                       Contingent
          Independence, OH 44131                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 684 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 697 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2735   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Umana, Luis M.                                             Check all that apply.
          523 Greensburg Pike, #1                                       Contingent
          North Versailles, PA 15137                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2736   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          UNDERWOOD, MONICA                                          Check all that apply.
          7039 1ST AVENUE S                                             Contingent
          Minneapolis, MN 55423                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2737   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          URBAN, MATTHEW                                             Check all that apply.
          405 RIVER ROAD                                                Contingent
          Maumee, OH 43537                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2738   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          URBINA JR, MARCOS A.                                       Check all that apply.
          2702 SW 156 AVE                                               Contingent
          Miami, FL 33185                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 685 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 698 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2739   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Uriostegui, Maria                                          Check all that apply.
          2412 N 35th St                                                Contingent
          Kansas City, KS 66104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2740   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          USSELTON, EMILY                                            Check all that apply.
          550 COEUR DE ROYALE                                           Contingent
          Apt 301                                                       Unliquidated
          Saint Louis, MO 63141                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2741   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VACURA, CODY M.                                            Check all that apply.
          1314 15 ST NORTH                                              Contingent
          Apt 22                                                        Unliquidated
          Saint Cloud, MN 56303                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2742   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VAINIO, SUMMER                                             Check all that apply.
          1020 NE 103RD ST                                              Contingent
          Kansas City, MO 64155                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 686 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 699 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2743   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Valazquez, Mike                                            Check all that apply.
          2423 S. Holland-Sylvania Road                                 Contingent
          Maumee, OH 43537                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2744   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Valdenegro, Luis                                           Check all that apply.
          12160 W 136th Street #128                                     Contingent
          Overland Park, KS 66221                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2745   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VALDES, LUIS                                               Check all that apply.
          10235 SW 46TH ST                                              Contingent
          Miami, FL 33165                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2746   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VALDEZ, ALEXANDRIA I.                                      Check all that apply.
          811 EAST VIRGINIA AVENUE                                      Contingent
          Peoria, IL 61603                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 687 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 700 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2747   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VALDEZ, DOMINIC T.                                         Check all that apply.
          5995 CANDACE AVE                                              Contingent
          Inver Grove Heights, MN 55076                                 Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2748   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VALDEZ, WILBERTH A.                                        Check all that apply.
          4110 RAHN RD                                                  Contingent
          212                                                           Unliquidated
          Saint Paul, MN 55122                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2749   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VALDEZ-MARTINEZ, STEVE                                     Check all that apply.
          6418 LEE AVE NORTH                                            Contingent
          Minneapolis, MN 55429                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2750   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VALENCIA, NICHOLAS                                         Check all that apply.
          14325 CENTRAL AVENUE                                          Contingent
          Midlothian, IL 60445                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 688 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 701 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2751   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VALENT, NICOLE A.                                          Check all that apply.
          810 SOMERSET AVE                                              Contingent
          Mishawaka, IN 46544                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2752   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VAN DE LOO, THOMAS J.                                      Check all that apply.
          2844 SUGAR PINE CIRCLE                                        Contingent
          Northbrook, IL 60062                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2753   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Van Der Brink, ERIN J.                                     Check all that apply.
          202 W Church St                                               Contingent
          P.O. Box 266                                                  Unliquidated
          Inwood, IA 51240                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2754   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VAN DOOTINGH, ELI J.                                       Check all that apply.
          2357 HORSESHOE DR                                             Contingent
          Toledo, OH 43615                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 689 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 702 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2755   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VAN NESS, JACOB R.                                         Check all that apply.
          2425 W MOSS AVE                                               Contingent
          Peoria, IL 61604                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2756   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VAN NOORT, CASSIDY L.                                      Check all that apply.
          224 N HOLIDAY AVE                                             Contingent
          Sioux Falls, SD 57104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2757   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Van Veen, Kristen L.                                       Check all that apply.
          108 East 40th Street                                          Contingent
          Sioux Falls, SD 57105                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2758   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VANDEVOORDE, AUSTIN M.                                     Check all that apply.
          826 19TH AVE                                                  Contingent
          Moline, IL 61265                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 690 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 703 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2759   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VANES, SHERRI-LYNN A.                                      Check all that apply.
          531 DILL LANE                                                 Contingent
          A-1                                                           Unliquidated
          Murfreesboro, TN 37130                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2760   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VANHOUSEN, JOSHUA M.                                       Check all that apply.
          1025 N. 63RD ST                                               Contingent
          G-145                                                         Unliquidated
          Lincoln, NE 68505                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2761   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VAREBERG, KYLE                                             Check all that apply.
          522 42ND ST. S                                                Contingent
          Apt 180                                                       Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2762   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VARELA, PABLO                                              Check all that apply.
          1703 ROBIN LN                                                 Contingent
          Lisle, IL 60532                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 691 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 704 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2763   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VARELA, SALVADOR                                           Check all that apply.
          6724 PARK LANE                                                Contingent
          Apt 1                                                         Unliquidated
          Westmont, IL 60559                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2764   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VARENHORST-JOHNSON,                                        Check all that apply.
          HANNAH M.                                                     Contingent
          5832 BROOKVIEW DRIVE                                          Unliquidated
          Lincoln, NE 68506                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2765   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Vargas, Aldair I.                                          Check all that apply.
          302 Ellsworth Pl.                                             Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2766   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VARGAS, ZOCHILT                                            Check all that apply.
          1107 GROVE ST.                                                Contingent
          Aurora, IL 60505                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 692 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 705 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2767   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VARGO, CHRISTOPHER J.                                      Check all that apply.
          30711 DELTON ST.                                              Contingent
          Madison Heights, MI 48071                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2768   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VARI, VERONICA A.                                          Check all that apply.
          521 ALTON COURT                                               Contingent
          Carol Stream, IL 60188                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2769   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VASQUEZ, LEXANDER J.                                       Check all that apply.
          9410 ROSLAN PL                                                Contingent
          Saint Louis, MO 63114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2770   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Vasquez, Victoria                                          Check all that apply.
          5502 Helmont Drive                                            Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 693 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 706 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2771   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VAUGHAN, RYAN                                              Check all that apply.
          11639 Grant Drive                                             Contingent
          Overland Park, KS 66210                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2772   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VAUGHN, NAOMI L.                                           Check all that apply.
          18873 MARX                                                    Contingent
          Highland Park, MI 48203                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2773   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VAZQUEZ HUERTA, ESTHER E.                                  Check all that apply.
          7144 123RD ST W                                               Contingent
          Saint Paul, MN 55124                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2774   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VAZQUEZ, ALEXIS N.                                         Check all that apply.
          1830 N TRIPP                                                  Contingent
          Chicago, IL 60639                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 694 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 707 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2775   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VAZQUEZ, JENNA M.                                          Check all that apply.
          2020 Rindle Ct                                                Contingent
          Murfreesboro, TN 37129                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2776   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Vazquez, Omar R.                                           Check all that apply.
          505 Piccadilly Row #151                                       Contingent
          Antioch, TN 37013                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2777   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VEGA, JUAN                                                 Check all that apply.
          222 CHERRY DRIVE                                              Contingent
          Franklin, TN 37064                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2778   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VELARDE, DANIEL                                            Check all that apply.
          556 E. SHAGBARK LANE                                          Contingent
          Unit A                                                        Unliquidated
          Streamwood, IL 60107                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 695 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 708 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2779   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VELASCO, DANIEL                                            Check all that apply.
          319 32ND ST NE APT B                                          Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2780   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VELASQUEZ AJTUM, JOSE D.                                   Check all that apply.
          712 Maury Ave                                                 Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2781   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VELASQUEZ, ADELSO                                          Check all that apply.
          1340 MONDAMIN AVE.                                            Contingent
          Des Moines, IA 50314                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2782   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VELASQUEZ, JACQUELINE                                      Check all that apply.
          634 IOWA AVE                                                  Contingent
          Floor 2                                                       Unliquidated
          Aurora, IL 60506                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 696 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 709 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2783   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VELASQUEZ, SAIRA                                           Check all that apply.
          7909 CAREY BRANCH DR                                          Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2784   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VELAZCO SAENZ, JOSE LUIS                                   Check all that apply.
          524 E CEDAR STREET                                            Contingent
          Olathe, KS 66061                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2785   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VELAZQUEZ MONTE, LIZBETH                                   Check all that apply.
          21 99TH LN NW                                                 Contingent
          Minneapolis, MN 55448                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2786   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VELAZQUEZ, LUISA                                           Check all that apply.
          1876 APPALOOSA DRIVE                                          Contingent
          Naperville, IL 60565                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 697 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 710 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2787   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VENEY, TIARA R.                                            Check all that apply.
          2235 SAVANNAH TER SE #14                                      Contingent
          Washington, DC 20020                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2788   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Ventimiglia, Renae E.                                      Check all that apply.
          18959 Mayfield                                                Contingent
          Livonia, MI 48152                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2789   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VERGARA PLIEGO, ALAN                                       Check all that apply.
          GUILLERMO                                                     Contingent
          710 E 78 ST                                                   Unliquidated
          202                                                           Disputed
          Minneapolis, MN 55423
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2790   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Vergara, Marco                                             Check all that apply.
          25635 Lincoln Street                                          Contingent
          Novi, MI 48375                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 698 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 711 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2791   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VERKE, KARA N.                                             Check all that apply.
          250 6TH ST E #501                                             Contingent
          Saint Paul, MN 55101                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2792   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VERSTEEGH, JORDANNE L.                                     Check all that apply.
          840 W RUSHOLME ST                                             Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2793   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Vick, Autumn E.                                            Check all that apply.
          812 4th Street South                                          Contingent
          Saint Cloud, MN 56301                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2794   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VICKMAN, DANA C.                                           Check all that apply.
          3800 VERA CRUZ AVE                                            Contingent
          Minneapolis, MN 55422                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 699 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 712 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2795   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VIDOVICH, ABBY M.                                          Check all that apply.
          6006 SILVERADO COURT                                          Contingent
          Coraopolis, PA 15108                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2796   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VILCHIS, ARTURO                                            Check all that apply.
          523 VERITAS STREET                                            Contingent
          Nashville, TN 37211                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2797   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VILLAFAN, GUADALUPE                                        Check all that apply.
          5504 TINDER APT 1                                             Contingent
          Rolling Meadows, IL 60008                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2798   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Villagrana, Breana                                         Check all that apply.
          329 W. Charleston Street #9021                                Contingent
          Lincoln, NE 68528                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 700 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 713 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2799   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VILLALOBOS, MARCOS                                         Check all that apply.
          1106 W 7TH STREET                                             Contingent
          Apt 3                                                         Unliquidated
          Columbia, TN 38401                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2800   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VILLALTA, STEVENS                                          Check all that apply.
          14107 SW 66th Street                                          Contingent
          Apt D1                                                        Unliquidated
          Miami, FL 33183                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2801   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Villalta, Stevens                                          Check all that apply.
          11605 NW 89th Street Apt. 108                                 Contingent
          Miami, FL 33178                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2802   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VILLANUEVA, ROBERT A.                                      Check all that apply.
          20241 SW 124 AVE                                              Contingent
          Miami, FL 33177                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 701 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 714 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2803   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VILLAR, MIRTA L.                                           Check all that apply.
          6652 LAKE ST                                                  Contingent
          Omaha, NE 68104                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2804   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VILLARREAL, SHANNA M.                                      Check all that apply.
          8615 N Cosby Ave                                              Contingent
          Apt R208                                                      Unliquidated
          Kansas City, MO 64154                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2805   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VILLEGAS, FLORINDA                                         Check all that apply.
          933 LAKE NORA S CT #C                                         Contingent
          Indianapolis, IN 46240                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2806   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VILLEGAS, JUAN DIEGO                                       Check all that apply.
          868 EASTON PARK WAY                                           Contingent
          Rockford, IL 61108                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 702 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 715 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2807   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VILLEGAS, OFELIA                                           Check all that apply.
          933 LAKE NORA SOUTH COURT                                     Contingent
          Apt C                                                         Unliquidated
          Indianapolis, IN 46240                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2808   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VIRGEN, GLORIA                                             Check all that apply.
          19 5TH AVE S.                                                 Contingent
          102                                                           Unliquidated
          Hopkins, MN 55343                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2809   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VISHNEVETSKY, ELONA                                        Check all that apply.
          1320 BARDOT LANE                                              Contingent
          Saint Louis, MO 63146                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2810   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VIZUETE, JESSICA N.                                        Check all that apply.
          13787 SW 66TH STREET                                          Contingent
          D253                                                          Unliquidated
          Miami, FL 33183                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 703 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 716 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2811   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VOELKERT, ALYSSA N.                                        Check all that apply.
          52650 SANTA MONICA                                            Contingent
          Granger, IN 46530                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2812   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Volz, Robin A.                                             Check all that apply.
          4610 NE 65th Ter.                                             Contingent
          Kansas City, MO 64119                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2813   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VONBANK, PETER E.                                          Check all that apply.
          515 4TH STREET NE                                             Contingent
          Saint Michael, MN 55376                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2814   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VOSS, SONYA                                                Check all that apply.
          8646 CHANHASSEN HILL                                          Contingent
          Chanhassen, MN 55317                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 704 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 717 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2815   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          VOSTAD, LIV M.                                             Check all that apply.
          4415 N GRADUATE AVE - BLDG 2                                  Contingent
          A                                                             Unliquidated
          Sioux Falls, SD 57107                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2816   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WAGNER, SHANNON                                            Check all that apply.
          220 W. ETHEL AVE                                              Contingent
          Lombard, IL 60148                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2817   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Wahl, Hunter A.                                            Check all that apply.
          1101 7th Avenue SE                                            Contingent
          Barnesville, MN 56514                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2818   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WAINSCOAT, MATTAYAH D.                                     Check all that apply.
          6800 S SANTA ROSA PLACE                                       Contingent
          Unit 5                                                        Unliquidated
          Sioux Falls, SD 57108                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 705 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 718 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2819   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WAITE, ALLISON M.                                          Check all that apply.
          5417 KURT LN                                                  Contingent
          Fort Wayne, IN 46835                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2820   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALCOTT, JENSEN A.                                         Check all that apply.
          16342 149TH ST.                                               Contingent
          Bonner Springs, KS 66012                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2821   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALCZYNSKI, BLAKE A.                                       Check all that apply.
          122 N 34TH ST                                                 Contingent
          Omaha, NE 68131                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2822   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALINE, JOHN G.                                            Check all that apply.
          2410 W 40TH ST                                                Contingent
          Davenport, IA 52806                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 706 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 719 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2823   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Walker, ALEXA S.                                           Check all that apply.
          4229 Shenandoah Ave                                           Contingent
          2F                                                            Unliquidated
          Saint Louis, MO 63110                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2824   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALKER, JOHN L.                                            Check all that apply.
          1218 16TH ST SE                                               Contingent
          Apt 9                                                         Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2825   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Walker, John W.                                            Check all that apply.
          5604 Virginia Lane                                            Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2826   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALKER, RAYVEN A.                                          Check all that apply.
          9329 KOENIG CIR                                               Contingent
          #D                                                            Unliquidated
          Saint Louis, MO 63134                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 707 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 720 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2827   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALKER, SHANAY                                             Check all that apply.
          605 FALLS LAKE DR                                             Contingent
          Bowie, MD 20721                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2828   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALLACE, CORNEILUS K.                                      Check all that apply.
          4201 BUSHNELL ROAD                                            Contingent
          Cleveland, OH 44118                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2829   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALLACE, DEJA                                              Check all that apply.
          892 E 144 ST                                                  Contingent
          Cleveland, OH 44110                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2830   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALLACE, MONET                                             Check all that apply.
          6231 DIMRILL COURT                                            Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 708 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 721 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2831   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALLS, AUSTIN M.                                           Check all that apply.
          109 WASHINGTON AVE.                                           Contingent
          Midway, PA 15060                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2832   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALLS, BRANDI                                              Check all that apply.
          109 WASHINGTON AVE                                            Contingent
          Midway, PA 15060                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2833   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Walsh, Shawn J.                                            Check all that apply.
          415 Oak Grove Street #320                                     Contingent
          Minneapolis, MN 55403                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2834   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALSTON, VONDRE A.                                         Check all that apply.
          800 SOUTHERN AVE SE                                           Contingent
          Apt 906                                                       Unliquidated
          Washington, DC 20032                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 709 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 722 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2835   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALTERS, JACOB B.                                          Check all that apply.
          5611 100TH LANE                                               Contingent
          Minneapolis, MN 55443                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2836   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALTH, PRESTON                                             Check all that apply.
          1340 HIGH SITE DR                                             Contingent
          Apt 217                                                       Unliquidated
          Saint Paul, MN 55121                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2837   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WALZ, BRIAN P.                                             Check all that apply.
          1210 7TH AVENUE SOUTH                                         Contingent
          Unit 204                                                      Unliquidated
          Sartell, MN 56377                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2838   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WANDLING, ELIZABETH B.                                     Check all that apply.
          818 GREENFIELD ST NORTHEAST                                   Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 710 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 723 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2839   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WARD, ANGELA R.                                            Check all that apply.
          303 E. 1ST. STREET                                            Contingent
          Hartford, SD 57033                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2840   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WARD, EVAN                                                 Check all that apply.
          2305 S. WEST AVE                                              Contingent
          Sioux Falls, SD 57105                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2841   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Warren, Dmon D.                                            Check all that apply.
          8110 Neville Place                                            Contingent
          Fort Washington, MD 20744                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2842   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Warren, John                                               Check all that apply.
          4220 N. 112nd Terr.                                           Contingent
          Kansas City, KS 66109                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 711 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 724 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2843   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WARRICK, JOSEPH                                            Check all that apply.
          825 DRIFTWOOD DRIVE                                           Contingent
          Apt 6                                                         Unliquidated
          Saint Cloud, MN 56303                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2844   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WASIK, LEA L.                                              Check all that apply.
          19 CASTLE STREET                                              Contingent
          Mc Donald, PA 15057                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2845   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WATERS, TEAL D.                                            Check all that apply.
          2060 ROCK CREEK CT                                            Contingent
          Tonganoxie, KS 66086                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2846   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WATKINS, AMBER                                             Check all that apply.
          505 12TH ST S                                                 Contingent
          306                                                           Unliquidated
          Saint Cloud, MN 56301                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 712 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 725 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2847   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WATKINS-LYNCH, KASSANDRA                                   Check all that apply.
          M.                                                            Contingent
          1000 WALDEN CREEK TRACE                                       Unliquidated
          Apt 6-2E                                                      Disputed
          Spring Hill, TN 37174
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2848   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Watkins-Lynch, Kassandra M.                                Check all that apply.
          2800 Finch Court                                              Contingent
          Columbia, TN 38401                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2849   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WATSON, CIRA                                               Check all that apply.
          4908 W 45TH ST                                                Contingent
          Apt 1                                                         Unliquidated
          Sioux Falls, SD 57106                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2850   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WATSON, RONDALE D.                                         Check all that apply.
          18289 WISCONSIN STREET                                        Contingent
          Detroit, MI 48221                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 713 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 726 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2851   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WAUTERS, SHEILA M.                                         Check all that apply.
          19 AEGINA DR.                                                 Contingent
          Tinley Park, IL 60477                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2852   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Weaver, Adrienne                                           Check all that apply.
          28320 Lockdale Street                                         Contingent
          Apt 107                                                       Unliquidated
          Southfield, MI 48034                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2853   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WEAVER, SADIE                                              Check all that apply.
          805 Tipperary Drive                                           Contingent
          Papillion, NE 68046                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2854   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WEBSTER, JOSEPH E.                                         Check all that apply.
          60 LARRAINE DRIVE                                             Contingent
          Pittsburgh, PA 15205                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 714 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 727 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2855   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WEBSTER, SAVANNA                                           Check all that apply.
          431 N CODDINGTON AVE                                          Contingent
          16                                                            Unliquidated
          Lincoln, NE 68528                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2856   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WEIDLICK, ABIGAIL C.                                       Check all that apply.
          1925 TOWER BRIDGE TERRACE                                     Contingent
          Saint Louis, MO 63146                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2857   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WEIDLICK, MARGARET C.                                      Check all that apply.
          1925 TOWER BRIDGE TERRACE                                     Contingent
          Saint Louis, MO 63146                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2858   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WEIDNER, THOMAS R.                                         Check all that apply.
          115 E COLUMBIA AVE                                            Contingent
          Elmhurst, IL 60126                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 715 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 728 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2859   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WEISE, MICHELLE                                            Check all that apply.
          8449 YALE ST                                                  Contingent
          Oak Park, MI 48237                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2860   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WEISS, DUSTIN J.                                           Check all that apply.
          11092 XYLON AVE                                               Contingent
          Champlin, MN 55316                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2861   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Wells, Arika                                               Check all that apply.
          12428 Hisperia Rd                                             Contingent
          Lusby, MD 20657                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2862   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WELLS, KHADIJAH J.                                         Check all that apply.
          1644 Richmond RD NE                                           Contingent
          Cedar Rapids, IA 52402                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 716 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 729 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2863   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WELLS, LYKALE D.                                           Check all that apply.
          10414 EAGLEWOOD WOOD AVE                                      Contingent
          Saint Louis, MO 63114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2864   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Wells, Ross J.                                             Check all that apply.
          12428 Hisperia Rd                                             Contingent
          Lusby, MD 20657                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2865   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Welsch, Charli                                             Check all that apply.
          932 Excelsior Street                                          Contingent
          Pittsburgh, PA 15210                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2866   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WELTZIN, MATTHEW A.                                        Check all that apply.
          5255 NW 57th Ave                                              Contingent
          Johnston, IA 50131                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 717 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 730 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2867   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WENDLOWSKY, LESLIE A.                                      Check all that apply.
          1861 WALNUT                                                   Contingent
          Dearborn, MI 48124                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2868   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WENTZ, NYCOLE A.                                           Check all that apply.
          1712 E 72ND STREET                                            Contingent
          Indianapolis, IN 46240                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2869   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WESLEY, ROSEMARY                                           Check all that apply.
          6750 E 700 S                                                  Contingent
          Columbia City, IN 46725                                       Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2870   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Wessman, Alayna M.                                         Check all that apply.
          12412 69th Lane                                               Contingent
          Otsego, MN 55330                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 718 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 731 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2871   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WEST, ANGELO F.                                            Check all that apply.
          1409 SOUTHERN AVE                                             Contingent
          Unit 101                                                      Unliquidated
          Oxon Hill, MD 20745                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2872   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          West, Cassandra                                            Check all that apply.
          8319 Coral Street                                             Contingent
          Spring Hill, FL 34608                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2873   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WEST, DENARD                                               Check all that apply.
          11400 CROSS ROAD TRAIL                                        Contingent
          Brandywine, MD 20613                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2874   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WEST, LEONARD                                              Check all that apply.
          2279 THOMAS AVE                                               Contingent
          Berkley, MI 48072                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 719 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 732 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2875   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WESTGOR, TRAVIS J.                                         Check all that apply.
          1456 EAST OLD SHAKOPEE                                        Contingent
          CIRCLE                                                        Unliquidated
          Minneapolis, MN 55425                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2876   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WHITE, ANNA M.                                             Check all that apply.
          2745 VIRGINIA DR SE                                           Contingent
          Cedar Rapids, IA 52403                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2877   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WHITE, BRANDON M.                                          Check all that apply.
          9301 MORNING LIGHT TRL                                        Contingent
          103                                                           Unliquidated
          Fort Wayne, IN 46815                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2878   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WHITEHALL, MOESHA M.                                       Check all that apply.
          1620 9TH STREET                                               Contingent
          105                                                           Unliquidated
          Saint Paul, MN 55110                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 720 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 733 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2879   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WHITFIELD, CALVIN                                          Check all that apply.
          2983 DEVONFIELD AVE                                           Contingent
          Waldorf, MD 20603                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2880   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Whiting, Jared T.                                          Check all that apply.
          216 Vantage Way                                               Contingent
          Franklin, TN 37067                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2881   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WHITMAN, CARSON M.                                         Check all that apply.
          119 MEADOW LN                                                 Contingent
          East Peoria, IL 61611                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2882   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WHITMORE, DEANDIS                                          Check all that apply.
          3848 W. 76TH STREET                                           Contingent
          Chicago, IL 60652                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 721 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 734 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2883   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WIATT, CHRIS                                               Check all that apply.
          1006 W 17th Street                                            Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2884   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Wiemar, Patrick                                            Check all that apply.
          Canaan Valley Drive                                           Contingent
          Kansas City, KS 66109                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2885   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Wiggins, Justie                                            Check all that apply.
          7614 Briggs Street #1                                         Contingent
          Omaha, NE 68134                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2886   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILBURN, WALTER                                            Check all that apply.
          5006 BELLEVILLE CIRCLE                                        Contingent
          #2                                                            Unliquidated
          South Bend, IN 46619                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 722 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 735 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2887   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILHELMI, ZACHERY J.                                       Check all that apply.
          321 7TH ST N                                                  Contingent
          24                                                            Unliquidated
          Sartell, MN 56377                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2888   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILKERSON, RYLI                                            Check all that apply.
          2216 JEBENS AVENUE                                            Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2889   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILKES, MONET A.                                           Check all that apply.
          10110 BURTON AVE                                              Contingent
          Oak Park, MI 48237                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2890   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILKOWSKI, ZACHARY                                         Check all that apply.
          38197 SUMMERS ST                                              Contingent
          Livonia, MI 48154                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 723 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 736 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2891   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILKS, KAMEN                                               Check all that apply.
          6 E OXFORD AVENUE                                             Contingent
          Alexandria, VA 22301                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2892   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILL, JENNIFER L.                                          Check all that apply.
          2929 175TH ST                                                 Contingent
          Spirit Lake, IA 51360                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2893   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILLAIMS, DOMONIQUE C.                                     Check all that apply.
          13305 ARDEN WAY                                               Contingent
          31                                                            Unliquidated
          Laurel, MD 20708                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2894   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Willette, Jessica                                          Check all that apply.
          43308 Westview                                                Contingent
          Sterling Heights, MI 48313                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 724 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 737 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2895   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Williams, Annastacia M.                                    Check all that apply.
          6829 Stearns Street                                           Contingent
          Shawnee, KS 66203                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2896   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILLIAMS, ASHLEY                                           Check all that apply.
          11875 80TH AVE NTH                                            Contingent
          303                                                           Unliquidated
          Osseo, MN 55369                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2897   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILLIAMS, CALEB                                            Check all that apply.
          1111 MCKEE ROAD                                               Contingent
          Oakdale, PA 15071                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2898   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Williams, Callie                                           Check all that apply.
          4410 Baldwin Avenue                                           Contingent
          Lincoln, NE 68504                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 725 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 738 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2899   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Williams, Cheri M.                                         Check all that apply.
          5417 34th Place                                               Contingent
          Crystal, MN 55422                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2900   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Williams, Darius                                           Check all that apply.
          24280 Westhampton                                             Contingent
          Oak Park, MI 48237                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2901   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILLIAMS, DEVRON S.                                        Check all that apply.
          3718 HARRIET                                                  Contingent
          Inkster, MI 48141                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2902   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Williams, Joshua D.                                        Check all that apply.
          2515 Wemsha CT                                                Contingent
          Lincoln, NE 68507                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 726 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 739 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2903   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILLIAMS, MAKAILA R.                                       Check all that apply.
          8810 CANDLELIGHT LN                                           Contingent
          Lenexa, KS 66215                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2904   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILLIAMS, MICHAEL S.                                       Check all that apply.
          821 MAURY AVE                                                 Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2905   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Williams, Peter L.                                         Check all that apply.
          111 West 91st Sreet                                           Contingent
          Kansas City, MO 64114                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2906   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Williams, Sydney M.                                        Check all that apply.
          15897 Saratoga                                                Contingent
          Detroit, MI 48205                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 727 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 740 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2907   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Williams, Wade                                             Check all that apply.
          11617 Myrtle Oak Ct                                           Contingent
          Waldorf, MD 20601                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2908   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Williams, Wade                                             Check all that apply.
          4311 23rd Parkway #506                                        Contingent
          Temple Hills, MD 20748                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2909   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILLS, ELISE I.                                            Check all that apply.
          57911 TAWAS CT.                                               Contingent
          New Hudson, MI 48165                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2910   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILSON, ARIELLE M.                                         Check all that apply.
          9140 S. PAULINA ST                                            Contingent
          Chicago, IL 60620                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 728 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 741 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2911   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILSON, ASYIAH N.                                          Check all that apply.
          6700 NORTH SUMMERSHADE                                        Contingent
          CIRCLE                                                        Unliquidated
          Apt 1                                                         Disputed
          Peoria, IL 61615
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2912   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILSON, CHRIS A.                                           Check all that apply.
          1618 BRECA RIDGE DR.                                          Contingent
          Anamosa, IA 52205                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2913   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILSON, DAVIN                                              Check all that apply.
          11935 Wakeley Plaza                                           Contingent
          Apt 7                                                         Unliquidated
          Omaha, NE 68154                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2914   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Wilson, Michael T.                                         Check all that apply.
          911 11th Ave. #4                                              Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 729 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 742 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2915   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILSON, NATALIE M.                                         Check all that apply.
          2935 MAGNOLIA DRIVE                                           Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2916   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILSON, REBEKAH R.                                         Check all that apply.
          10 OAKLEY DR                                                  Contingent
          Le Claire, IA 52753                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2917   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Wilson, Samuel                                             Check all that apply.
          2426 E. Rosecroft Village Circ                                Contingent
          Oxon Hill, MD 20745                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2918   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WILSON, TAYLOR                                             Check all that apply.
          330 N Forest Ave APT 1100                                     Contingent
          Liberty, MO 64068                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 730 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 743 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2919   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Wiltrek, Jason                                             Check all that apply.
          1034 Maplewood Avenue                                         Contingent
          Ambridge, PA 15003                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2920   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Windecker, Colin M.                                        Check all that apply.
          6748 Brookshire                                               Contingent
          Canton, MI 48187                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2921   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WINDHAM, ASHLEY                                            Check all that apply.
          413 N GARRISON AVE                                            Contingent
          102                                                           Unliquidated
          Kansas City, MO 64163                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2922   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WINN, NIKOLAS                                              Check all that apply.
          11310 MULLEN RD                                               Contingent
          Lenexa, KS 66215                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 731 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 744 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2923   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WINN, TORI D.                                              Check all that apply.
          1707 BERWICK LANE                                             Contingent
          New Haven, IN 46774                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2924   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WINTERS, ANDREW S.                                         Check all that apply.
          12473 SERENE DRIVE                                            Contingent
          Durand, IL 61024                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2925   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WISCHMANN, GREGORY M.                                      Check all that apply.
          2106 MAPLECREST RD                                            Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2926   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WISCHMANN, MADISON E.                                      Check all that apply.
          3106 MAPLECREST ROAD                                          Contingent
          Bettendorf, IA 52722                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 732 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 745 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2927   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WISCHNEWSKI, DANIEL                                        Check all that apply.
          1060 88TH LANE NW                                             Contingent
          Minneapolis, MN 55433                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2928   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Wisniewski, Taylor A.                                      Check all that apply.
          295 Exeter Lane                                               Contingent
          Sugar Grove, IL 60554                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2929   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WITTENBERG, MIRANDA                                        Check all that apply.
          1515 11TH AVE N                                               Contingent
          Fargo, ND 58102                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2930   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WOHLWEND, AUSTIN K.                                        Check all that apply.
          3506 N 8TH AVE                                                Contingent
          Sioux Falls, SD 57104                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 733 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 746 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2931   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WOKOVICH, ASHLYN S.                                        Check all that apply.
          1032 DAWN VALLEY DR.                                          Contingent
          Maryland Heights, MO 63043                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2932   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WOLFE, HOPE A.                                             Check all that apply.
          750 CHENE ST.                                                 Contingent
          1208                                                          Unliquidated
          Detroit, MI 48207                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2933   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WOLNEY, AUGUSTINE T.                                       Check all that apply.
          3417 CLARK STREET                                             Contingent
          Burnsville, MN 55337                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2934   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WOOD, JULIA Y.                                             Check all that apply.
          2306 ALEXANDER DR.                                            Contingent
          Troy, MI 48083                                                Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 734 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 747 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2935   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Wood, Kathleen                                             Check all that apply.
          22658 S. Madison                                              Contingent
          Spring Hill, KS 66083                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2936   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WOOD, NATALIE S.                                           Check all that apply.
          6813 PICKETT DRIVE                                            Contingent
          Suitland, MD 20746                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2937   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Woodall, Adrienne                                          Check all that apply.
          1475 Chicago Blvd.                                            Contingent
          Detroit, MI 48206                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2938   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WOODE, TRINITY A.                                          Check all that apply.
          820 W BENNETT CT                                              Contingent
          Dunlap, IL 61525                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 735 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 748 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2939   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WOODWARD, KRYSTALE M.                                      Check all that apply.
          2222 S. GOEBBERT                                              Contingent
          358                                                           Unliquidated
          Arlington Heights, IL 60005                                   Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2940   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WOOLHOUSE, SARAH L.                                        Check all that apply.
          1180 CUSHING CIRCLE                                           Contingent
          302                                                           Unliquidated
          Saint Paul, MN 55108                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2941   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WOOSLEY, TAMMY L.                                          Check all that apply.
          2206 S 5TH ST                                                 Contingent
          Leavenworth, KS 66048                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2942   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WORTHY, AKEEM T.                                           Check all that apply.
          245 MILLER AVE                                                Contingent
          Weirton, WV 26062                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 736 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 749 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2943   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WRIGHT, SANDRA                                             Check all that apply.
          6001 CRESTON AVE                                              Contingent
          15                                                            Unliquidated
          Des Moines, IA 50321                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2944   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Wright, Ty D.                                              Check all that apply.
          9660 Oak Shadow Court                                         Contingent
          Holland, OH 43528                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2945   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WUFLESTAD, ELLEN E.                                        Check all that apply.
          1147 7TH ST S                                                 Contingent
          #4                                                            Unliquidated
          Fargo, ND 58102                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2946   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WULF, AUTUMN A.                                            Check all that apply.
          108 N POPLAR ST                                               Contingent
          Cambridge, IL 61238                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 737 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 750 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2947   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WULF, JENNIFER N.                                          Check all that apply.
          2038 N ELSIE AVE                                              Contingent
          Davenport, IA 52804                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2948   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WYCKOFF, KAYLA M.                                          Check all that apply.
          5030 Macy Lane                                                Contingent
          Fort Wayne, IN 46818                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2949   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WYCKSTANDT, SHAWNA                                         Check all that apply.
          434 15TH ST                                                   Contingent
          Marion, IA 52303                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2950   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WYRE, JAVON M.                                             Check all that apply.
          14284 SW 109TH CT                                             Contingent
          Miami, FL 33176                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 738 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 751 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2951   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          WYRICK, BENJAMIN H.                                        Check all that apply.
          7912 WINTERBOURNE DR.                                         Contingent
          Monclova, OH 43542                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2952   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          XOLIO, JOSE A.                                             Check all that apply.
          2821 Mishawaka ave                                            Contingent
          South Bend, IN 46615                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2953   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Yacarini, Paola G.                                         Check all that apply.
          5855 SW 132nd Ct. #2                                          Contingent
          Miami, FL 33183                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2954   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YANGIBOEV, ADKHAM                                          Check all that apply.
          910 PALMER ROAD                                               Contingent
          11                                                            Unliquidated
          Fort Washington, MD 20744                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 739 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 752 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2955   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YAQUILIMA, JORGE                                           Check all that apply.
          812 KISWAUKEE ST                                              Contingent
          Rockford, IL 61104                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2956   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YARBOUGH, MARCUS                                           Check all that apply.
          7138 ROCK RIDGE LANE APT. B                                   Contingent
          Alexandria, VA 22315                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2957   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Yarbough, Marcus                                           Check all that apply.
          6135 Edsall Rd., Apt. #O                                      Contingent
          Alexandria, VA 22304                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2958   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YARBROUGH, KAZMAN E.                                       Check all that apply.
          1608 KNOX CT                                                  Contingent
          Brentwood, TN 37027                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 740 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 753 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2959   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YATES, JAZMEN                                              Check all that apply.
          11903 MARY CATERINE DR.                                       Contingent
          Clinton, MD 20735                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2960   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YEH, CINDY                                                 Check all that apply.
          108 NE 102ND TER                                              Contingent
          Kansas City, MO 64155                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2961   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YODER, KRYSTAL J.                                          Check all that apply.
          1812 16TH ST. SE                                              Contingent
          13                                                            Unliquidated
          Saint Cloud, MN 56304                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2962   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YOHO, EMILY                                                Check all that apply.
          15315 NW 128TH STREET                                         Contingent
          Platte City, MO 64079                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 741 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 754 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2963   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YOUKHANNA, TINA                                            Check all that apply.
          28685 Diesing Drive                                           Contingent
          Madison Heights, MI 48071                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2964   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Youkhanna, Tina                                            Check all that apply.
          28685 Diesing Dr.                                             Contingent
          Madison Heights, MI 48071                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2965   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Young, Amber K.                                            Check all that apply.
          182 Elm Street                                                Contingent
          Rossford, OH 43460                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2966   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YOUNG, ASHLEY                                              Check all that apply.
          2164 CHENE ST                                                 Contingent
          Detroit, MI 48207                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 742 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 755 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2967   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YOUNG, CLARKE                                              Check all that apply.
          5409 Pond Bluff Dr                                            Contingent
          West Bloomfield, MI 48323                                     Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2968   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YOUNG, LA TASHA N.                                         Check all that apply.
          4801 PASTURE VIEW CT                                          Contingent
          Waldorf, MD 20601                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2969   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YOUNG, PATRICIA                                            Check all that apply.
          1751 FLAMINGO DR.                                             Contingent
          Saint Paul, MN 55122                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2970   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YOUNG, SARAH                                               Check all that apply.
          401 ARBORETUM WAY                                             Contingent
          Oswego, IL 60543                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 743 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 756 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2971   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Yuhala, Armas C.                                           Check all that apply.
          9658 County Road 23 SE                                        Contingent
          Becker, MN 55308                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2972   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          YURECKO, DANIEL                                            Check all that apply.
          11719 EMERY VILLAGE DR N                                      Contingent
          Champlin, MN 55316                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2973   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ZACHARIAS, RENEE A.                                        Check all that apply.
          7211 NW DONOVAN DR                                            Contingent
          1628                                                          Unliquidated
          Kansas City, MO 64153                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2974   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ZAIRI, AJTENE                                              Check all that apply.
          1717 40TH STR SOUTH                                           Contingent
          206                                                           Unliquidated
          Fargo, ND 58103                                               Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 744 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 757 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2975   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ZALEWSKI, ANGELICA K.                                      Check all that apply.
          995 W. GLENN TR.                                              Contingent
          Elk Grove Village, IL 60007                                   Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2976   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ZAMORA, LISBETH                                            Check all that apply.
          1617 HIGH ST.                                                 Contingent
          Fort Wayne, IN 46808                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2977   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ZAPPA, ANNA                                                Check all that apply.
          37971 Dor Sal Dr                                              Contingent
          Sterling Heights, MI 48312                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2978   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Zaragoza Tiempos, Raul                                     Check all that apply.
          717 E 77th Street APT#303                                     Contingent
          Minneapolis, MN 55423                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 745 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 758 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2979   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ZARAK, CODY M.                                             Check all that apply.
          816 34TH AVE. W.                                              Contingent
          West Fargo, ND 58078                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2980   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ZARI, RANEEM                                               Check all that apply.
          12217 RAIN HOLLOW DR                                          Contingent
          Maryland Heights, MO 63043                                    Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2981   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Zaun, Deborah                                              Check all that apply.
          1820 40th Street S. #212                                      Contingent
          Fargo, ND 58103                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2982   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ZEMPOALTECATL, FERNANDO                                    Check all that apply.
          1013 N Merrifield Ave                                         Contingent
          Mishawaka, IN 46545                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 746 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 759 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2983   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ZIEGENFUSS, MATTHEW L.                                     Check all that apply.
          2319 Bicknell Ave                                             Contingent
          Niles, MI 49120                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2984   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Zielinski, Sarah                                           Check all that apply.
          6120 Jewel Lane No.                                           Contingent
          Plymouth, MN 55446                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2985   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Zielke, Barbara                                            Check all that apply.
          11848 Russell Avenue                                          Contingent
          Plymouth, MI 48170                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2986   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ZIFFRA, NICHOLAS                                           Check all that apply.
          249 SPRUCE ROAD                                               Contingent
          Northbrook, IL 60062                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 747 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                                Document     Page 760 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)   19-43756
              Name

 2.2987   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ZIMMERMAN, GREGORY                                         Check all that apply.
          14O RIVERWOOD DRIVE                                           Contingent
          Oswego, IL 60543                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2988   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          Zollmann, Maeve K.                                         Check all that apply.
          1644 Boxwood Drive                                            Contingent
          Nashville, TN 37211                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2989   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ZOOK, PETE N.                                              Check all that apply.
          111 NORFOLK AVE.                                              Contingent
          Fort Wayne, IN 46805                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2990   Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown    Unknown
          ZUNIGA, ANTHONY                                            Check all that apply.
          3434 WILLIAMS STREET                                          Contingent
          Dearborn, MI 48124                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 748 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                                 Desc Main
                                                                Document     Page 761 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                                Case number (if known)          19-43756
              Name

 2.2991    Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           ZUNIGA, RAY                                               Check all that apply.
           3434 WILLIAMS STREET                                         Contingent
           Dearborn, MI 48124                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2992    Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown    Unknown
           Zuniga, Rosario                                           Check all that apply.
           975 Grand Canyon Parkway                                     Contingent
           #108                                                         Unliquidated
           Hoffman Estates, IL 60169                                    Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $125.00
           1A Backflow Certs and SVCS LLC                                              Contingent
           12363 Sw 132 Ct                                                             Unliquidated
           Miami, FL 33186                                                             Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           1matters.Org                                                                Contingent
           3450 W Central Ave Ste 108                                                  Unliquidated
           Toledo, OH 43606                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           1st Assembly Of God                                                         Contingent
           5950 Spring Creek Rd                                                        Unliquidated
           Rockford, IL 61114                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 749 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 762 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          22nd Century Media LLC                                                Contingent
          11516 W 183rd St Unit Sw                                              Unliquidated
          Orland Park, IL 60467                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          36th District Court                                                   Contingent
          421 Madison Ave #117                                                  Unliquidated
          Detroit, MI 48226                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          4 Luv Of Dog Rescue                                                   Contingent
          Po Box 9283                                                           Unliquidated
          Fargo, ND 58106-9283                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          40 Ways Security LLC                                                  Contingent
          8466 Fieldstone Way Unit 17                                           Unliquidated
          Hyattsville, MD 20785                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $80.00
          618 Spirits LLC                                                       Contingent
          618 Spirit Drive Ste 125                                              Unliquidated
          Chesterfield, MO 63005                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          7g Distrib Fintech                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,273.00
          7g Distributing Co                                                    Contingent
          3200 Research Parkway                                                 Unliquidated
          Davenport, IA 52806                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 750 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 763 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          A AAA Locksmiths LLC                                                  Contingent
          Po Box 85052                                                          Unliquidated
          Fort Wayne, IN 46885                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          A And R Roofing Co Inc                                                Contingent
          975 Armour St Nw                                                      Unliquidated
          West Fargo, ND 58078                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          A Bee Co Roselawn Heritage Far                                        Contingent
          24069 Rum River Blvd                                                  Unliquidated
          Saint Francis, MN 55070                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          A Clean Line LLC                                                      Contingent
          Po Box 37222                                                          Unliquidated
          Des Moines, IA 50315                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $743.06
          A Clear View Window Cleaning                                          Contingent
          Po Box 502                                                            Unliquidated
          New Freedom, PA 17349                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $300.00
          A Lot A Clean                                                         Contingent
          Po Box 284                                                            Unliquidated
          Lees Summit, MO 64063                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $573.12
          A Maestranzi Sons Knife Servic                                        Contingent
          1031 Lunt Ave                                                         Unliquidated
          Schaumburg, IL 60193                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 751 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 764 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          A Ox Welding Supply Inc                                               Contingent
          Po Box 86667                                                          Unliquidated
          Sioux Falls, SD 57118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          A Rivera And Associates Inc                                           Contingent
          3240 Washington Ave N                                                 Unliquidated
          Minneapolis, MN 55412                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          A Storage Place LLC                                                   Contingent
          1508 62nd Avenue N                                                    Unliquidated
          Fargo, ND 58107-0894                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $366.88
          A Tech Inc                                                            Contingent
          PO Box 3597                                                           Unliquidated
          Urbandale, IA 50322-0597                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          A&F Water Heater& Spa Service                                         Contingent
          35170 Beattle Drive                                                   Unliquidated
          Sterling Heights, MI 48312                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          A1 Pumping and Excavating LLC                                         Contingent
          3900 N National Ave                                                   Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          A1 Refrigeration                                                      Contingent
          1134 North 21st Street                                                Unliquidated
          Lincoln, NE 68503                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 752 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 765 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          AA Service Company Inc                                                Contingent
          550 Anthony Trail                                                     Unliquidated
          Northbrook, IL 60062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          AAA Rents DV                                                          Contingent
          4500 3rd Street                                                       Unliquidated
          Moline, IL 61265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $218.79
          AAA Rents Ln                                                          Contingent
          2700 North 27th                                                       Unliquidated
          Lincoln, NE 68521                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Aadco Inc                                                             Contingent
          PO Box 401                                                            Unliquidated
          Beech Grove, IN 46107-0401                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Aaron A Zwirblis                                                      Contingent
          710 Fieldstone Ct                                                     Unliquidated
          Shorewood, IL 60404                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Aaron Benson                                                          Contingent
          117 Bluwood Ave                                                       Unliquidated
          Saint Paul, MN 55115                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Aaron Helgeson                                                        Contingent
          3735 8th Ave South 212                                                Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 753 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 766 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Aays Rentall Co Inc                                                   Contingent
          805 West Edison Rd                                                    Unliquidated
          Mishawaka, IN 46545                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $858.50
          ABC Electric                                                          Contingent
          1012 North 25th Street                                                Unliquidated
          Lincoln, NE 68501                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $356.78
          ABC Rentals                                                           Contingent
          3501 S Minnesota Avenue                                               Unliquidated
          Sioux Falls, SD 57105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          ABCO Fire Protection                                                  Contingent
          Inc Cr Pittsburgh                                                     Unliquidated
          Pittsburgh, PA 15203-2530                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          ABCO Fire Protection Lv                                               Contingent
          PO Box 931933                                                         Unliquidated
          Muncy Valley, PA 17758                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          ABDB Home Services LLC                                                Contingent
          12301 Proxmire Dr                                                     Unliquidated
          Fort Washington, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Abes Plumbing Company Inc                                             Contingent
          226 South Elder Street                                                Unliquidated
          Mishawaka, IN 46544                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 754 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 767 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Abiding Locksmith and Door Ser                                        Contingent
          PO Box 325                                                            Unliquidated
          Barnhart, MO 63012                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Abigail Cross                                                         Contingent
          2608 54th Street                                                      Unliquidated
          Des Moines, IA 50310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Abigail Hoskins                                                       Contingent
          3002 Dudley St                                                        Unliquidated
          Lincoln, NE 68503                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Abner Whiteside Grand Council                                         Contingent
          6880 Walker Mill Road                                                 Unliquidated
          Capitol Heights, MD 20743                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Absolute Fire Protection Inc                                          Contingent
          5279 28th Ave                                                         Unliquidated
          Rockford, IL 61109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          AC Beverage Inc                                                       Contingent
          1993 7 Moreland Pkwy                                                  Unliquidated
          Annapolis, MD 21401                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $587.11
          Accent Special Event Rental In                                        Contingent
          1637 Iron St                                                          Unliquidated
          Kansas City, MO 64116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 755 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 768 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Accurate Locksmiths Inc                                               Contingent
          10824 Cottonwood Lane                                                 Unliquidated
          Omaha, NE 68164                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Accusafe Restoration LLC                                              Contingent
          10015 Skeman Rd                                                       Unliquidated
          Brighton, MI 48114                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ace Jones Music                                                       Contingent
          2145 Echo Hill Rd                                                     Unliquidated
          Marion, IA 52302                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          ACI Asphalt and Concrete Inc                                          Contingent
          10285 89th Ave N                                                      Unliquidated
          Maple Grove, MN 55369                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Acrolon Technologies Inc                                              Contingent
          19201 Sonoma Hwy #256                                                 Unliquidated
          Sonoma, CA 95476                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Action Electric Sd                                                    Contingent
          5200 West 9th Street                                                  Unliquidated
          Sioux Falls, SD 57107                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Action Inc                                                            Contingent
          62 Bellview Cir                                                       Unliquidated
          Mc Kees Rocks, PA 15136                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 756 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 769 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $100.00
          Adam Brailey                                                          Contingent
          225 Aberdeen Dr                                                       Unliquidated
          Oakdale, PA 15071                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Adam Jorgensen Sioux Falls Pri                                        Contingent
          PO Box 2403                                                           Unliquidated
          Sioux Falls, SD 57101                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Adam Kammer                                                           Contingent
          4809 Sherwood Rd                                                      Unliquidated
          Madison, WI 53711                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Adams Consulting Group                                                Contingent
          1650 West 82nd Street                                                 Unliquidated
          Suite 1080                                                            Disputed
          Bloomington, MN 55431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          ADM Marketing LLC                                                     Contingent
          1415 W Magnolia Blvd Ste 102                                          Unliquidated
          Burbank, CA 91506                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          ADTKS                                                                 Contingent
          PO Box 371878                                                         Unliquidated
          Pittsburgh, PA 15250-7878                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Advanced Employment Inc                                               Contingent
          6515 Watts Rd Ste 105                                                 Unliquidated
          Madison, WI 53719                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 757 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 770 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Advanced Media Partners LLC                                           Contingent
          2006 W Altorfer Dr                                                    Unliquidated
          Peoria, IL 61615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $186.00
          Advanced Security Safe& Lock                                          Contingent
          6318 Reisterstown Rd                                                  Unliquidated
          Baltimore, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Agsource Cooperative Services                                         Contingent
          135 Enterprise Drive                                                  Unliquidated
          Verona, WI 53593                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Agustin Nepomuceno Seraio                                             Contingent
          4300 Cornhusker Hwy                                                   Unliquidated
          Lincoln, NE 68504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Aiden N Byrd                                                          Contingent
          8609 Nw 81st Terr                                                     Unliquidated
          Kansas City, MO 64152                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          AIG Claims Inc                                                        Contingent
          PO Box 105795                                                         Unliquidated
          Atlanta, GA 30348                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ailan Troung                                                          Contingent
          905 S Dale Cir                                                        Unliquidated
          Sioux Falls, SD 57110                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 758 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 771 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          AIO Acquistion Inc                                                    Contingent
          PO Bxo 3353                                                           Unliquidated
          San Dimas, CA 91773-7353                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Air Filter Sales and Service I                                        Contingent
          108 Se 4th                                                            Unliquidated
          Des Moines, IA 50309                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Air Max LLC                                                           Contingent
          6608 Gregory Park Rd South                                            Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Airemaster Of Mn                                                      Contingent
          PO Box 9855                                                           Unliquidated
          Fargo, ND 58106-9855                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Airemaster Of South                                                   Contingent
          Central Iowa Dm                                                       Unliquidated
          PO Box 576                                                            Disputed
          Waukee, IA 50263-0576
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $423.25
          Airgas Inc                                                            Contingent
          PO Box 734445                                                         Unliquidated
          Chicago, IL 60673-4445                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $361.31
          AJ Smith Enterprise Inc                                               Contingent
          9320 Johnson Dr                                                       Unliquidated
          Merriam, KS 66203                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 759 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 772 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $361.31
          Ajax Turner Fintech                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          AJGRMSSC                                                              Contingent
          39683 Treasury Center                                                 Unliquidated
          Chicago, IL 60694-9600                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Albert Arno Inc                                                       Contingent
          5000 Claxton Ave                                                      Unliquidated
          Saint Louis, MO 63120-2338                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Albert Haugland                                                       Contingent
          1510 W 86th St                                                        Unliquidated
          Bloomington, MN 55431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alcohol & Gambling Enforcement                                        Contingent
          445 Minnesota St                                                      Unliquidated
          Suite 222                                                             Disputed
          Saint Paul, MN 55101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alcohol and Tobacco Commission                                        Contingent
          302 West Washington Street                                            Unliquidated
          IGCS Room E114                                                        Disputed
          Indianapolis, IN 46204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alcoholic Beverage Control                                            Contingent
          Div Docking State Office Bldg                                         Unliquidated
          915 Sw Harrison St                                                    Disputed
          Topeka, KS 66625
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 760 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 773 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alejandro Mondragon                                                   Contingent
          3940 Brittany Circle                                                  Unliquidated
          Bridgeton, MO 63044                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alex Keehn                                                            Contingent
          404 N Dominic Ave                                                     Unliquidated
          Sioux Falls, SD 57107                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alexander Frolov                                                      Contingent
          PO Box 78                                                             Unliquidated
          Orono, MN 55356                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alexandra J Grobe                                                     Contingent
          921 S Main St Lot 64                                                  Unliquidated
          Apt A                                                                 Disputed
          Lansing, KS 66043
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alexandria Chamber Of Commerce                                        Contingent
          2834 Duke St                                                          Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $141.88
          Alexandria House Inc.                                                 Contingent
          10065 3rd St NE                                                       Unliquidated
          Minneapolis, MN 55434-1534                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alicia L Caruthers                                                    Contingent
          3832 N Barry Rd Apt G                                                 Unliquidated
          Kansas City, MO 64153                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 761 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 774 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alicia Rizvi                                                          Contingent
          1400 Twombly Rd                                                       Unliquidated
          Dekalb, IL 60112                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Aliese Fairweather                                                    Contingent
          2854 Pease Dr #103                                                    Unliquidated
          Rocky River, OH 44116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          All City Environmental Svcs In                                        Contingent
          927 W 49th Place                                                      Unliquidated
          Chicago, IL 60609                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          All Community Events Inc                                              Contingent
          All Community Events Inc                                              Unliquidated
          Lake Zurich, IL 60047                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,183.42
          Allegheny Air Conditioning Inc                                        Contingent
          1 Dick Street                                                         Unliquidated
          Carnegie, PA 15106                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Allegheny Southwest Tax Collec                                        Contingent
          102 Rahway Road                                                       Unliquidated
          McMurray, PA 15317                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Allen Circuit Court                                                   Contingent
          715 S Calhoun St Rm 200                                               Unliquidated
          Fort Wayne, IN 46802                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 762 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 775 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33,713.66
          Allen County Treasurer                                                Contingent
          P.O. Box 2540                                                         Unliquidated
          Fort Wayne, IN 46801-2540                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Allen Skaggs                                                          Contingent
          3945 2nd St S                                                         Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alliance For The Great Lakes                                          Contingent
          L-325 Woodfield Mall                                                  Unliquidated
          Schaumburg, IL 60173                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alliance For The Great Lakes I                                        Contingent
          616 Orland Square Drive                                               Unliquidated
          Orland Park, IL 60462                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alliance Refrigeration Co Inc                                         Contingent
          100 Frontier Way                                                      Unliquidated
          Bensenville, IL 60106                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alliant Energy Iowa                                                   Contingent
          PO Box 3062                                                           Unliquidated
          Cedar Rapids, IA 52406-3062                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $841.70
          Allied Benefit Systems Inc                                            Contingent
          200 West Adams Suite 500                                              Unliquidated
          Chicago, IL 60606                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 763 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 776 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Allied Mechanical Inc                                                 Contingent
          920 Middle Street                                                     Unliquidated
          New Haven, IN 46774                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Allied Refrigeration Ac and Re                                        Contingent
          11341 Sw 145th Ave                                                    Unliquidated
          Miami, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Allison Ladd                                                          Contingent
          8217 N 47th St                                                        Unliquidated
          Omaha, NE 68152                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Allison M Price                                                       Contingent
          2443 Court Yard Circle #2                                             Unliquidated
          Aurora, IL 60506                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Allison M Thoemke                                                     Contingent
          3700 42nd Street South                                                Unliquidated
          Fargo, ND 58104                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alma Zambrano                                                         Contingent
          1920 Swathmore Dr                                                     Unliquidated
          Aurora, IL 60506                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alonzo Ewing                                                          Contingent
          5857 Plymouth Ave                                                     Unliquidated
          Saint Louis, MO 63112                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 764 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 777 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alpha Kappa Alpha Lota Chi Ome                                        Contingent
          PO Box 11136                                                          Unliquidated
          Fort Wayne, IN 46856                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alpha Kappa Alpha Sorority Inc                                        Contingent
          5656 S Stony Island Ave                                               Unliquidated
          Chicago, IL 60637                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $500.00
          Alpha Media LLC                                                       Contingent
          3800 Cornhusker Highway                                               Unliquidated
          Lincoln, NE 68504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Als Electric                                                          Contingent
          2616 N Cooper Ave                                                     Unliquidated
          Saint Cloud, MN 56302                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          ALSCO Inc                                                             Contingent
          315 Lynch St                                                          Unliquidated
          Saint Louis, MO 63118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $825.00
          Altemp Mechanical Inc                                                 Contingent
          303 Lindsay Road                                                      Unliquidated
          Hudson, WI 54016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $225.00
          Alternative Plumbing Plus Inc                                         Contingent
          6205 N Summit Street                                                  Unliquidated
          Toledo, OH 43611                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 765 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 778 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Always In Bloom Inc                                                   Contingent
          227 Franklin Road                                                     Unliquidated
          Franklin, TN 37064                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alycia Siters                                                         Contingent
          27 Craighead Street                                                   Unliquidated
          Pittsburgh, PA 15211                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alyssa Slocum                                                         Contingent
          463 Little Falls Dr                                                   Unliquidated
          Amery, WI 54001                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alyssa Worsham                                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alyssia Luna                                                          Contingent
          2558 Snow Hill Ct                                                     Unliquidated
          Waldorf, MD 20602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Alzheimers Disease and Related                                        Contingent
          Disorders Assn Inc                                                    Unliquidated
          225 N Michigan Avenue Fl 17                                           Disputed
          Chicago, IL 60601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Amanco Construction LLC                                               Contingent
          4606 Hamilton St                                                      Unliquidated
          Omaha, NE 68132                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 766 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 779 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Amanda Abrams                                                         Contingent
          695 Springhill Circle                                                 Unliquidated
          Naperville, IL 60563                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Amanda K Anderson                                                     Contingent
          611 W Lawndale Ave                                                    Unliquidated
          Peoria, IL 61604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Amber Wilburn                                                         Contingent
          308 Lorraine Pl                                                       Unliquidated
          Rossford, OH 43460                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ambrosi Bros Cutlery Co Inc                                           Contingent
          3023 Main                                                             Unliquidated
          Kansas City, MO 64108                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ameren Illinois                                                       Contingent
          PO Box 88034                                                          Unliquidated
          Chicago, IL 60680-1034                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,775.52
          Ameren Missouri                                                       Contingent
          PO Box 88068                                                          Unliquidated
          Chicago, IL 60680-1068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          American Association Of Zoo Ke                                        Contingent
          8476 E Speedway Blvd Ste 204                                          Unliquidated
          Tucson, AZ 85710                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 767 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 780 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          American Cancer Society Inc                                           Contingent
          250 Williams St Ste 4b                                                Unliquidated
          Atlanta, GA 30303                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          American Cancer Society Inc                                           Contingent
          250 Williams St Nw Suite 400                                          Unliquidated
          Atlanta, GA 30303-1002                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          American Cancer Society Inc                                           Contingent
          1801 Meyers Road Ste 100                                              Unliquidated
          Oakbrook Terrace, IL 60181                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          American Compressed Gases Inc                                         Contingent
          PO Box 715                                                            Unliquidated
          Westwood, NJ 07675-0715                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $148,906.17
          American Express Green Card                                           Contingent
          P.O. Box 981535                                                       Unliquidated
          El Paso, TX 79998-1535                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $727,442.49
          American Express Plum Card                                            Contingent
          P.O. Box 981535                                                       Unliquidated
          El Paso, TX 79998-1535                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          American Foundation For                                               Contingent
          Suicide Prevention Inc                                                Unliquidated
          120 Wall St Fl 29                                                     Disputed
          New York, NY 10005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 768 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 781 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $115.00
          American Land Title Co                                                Contingent
          11239 Chicago Cir                                                     Unliquidated
          Omaha, NE 68154                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $232.00
          American Lawn and Landscape In                                        Contingent
          PO Box 1606                                                           Unliquidated
          Liberty, MO 64069                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          American Lebanese Syrian Asocd                                        Contingent
          501 St Jude Place                                                     Unliquidated
          Memphis, TN 38105-1905                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          American Legion 0479 Murbach S                                        Contingent
          200 S Hallet Ave                                                      Unliquidated
          Swanton, OH 43558                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          American Legion Baseball                                              Contingent
          6250 Excelsior Blvd                                                   Unliquidated
          St. Louis Park, MN 55416                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          American Legion Eg                                                    Contingent
          1703 Selby Avenue                                                     Unliquidated
          Saint Paul, MN 55104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          American Rentall                                                      Contingent
          1015 Holland Park Blvd                                                Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 769 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 782 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          American Restaurant Assoc Inc                                         Contingent
          PO Box 51482                                                          Unliquidated
          Sarasota, FL 34232-0332                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          American Restaurant Svcs LLC                                          Contingent
          PO Box 32713                                                          Unliquidated
          Detroit, MI 48232-0713                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Amerigas                                                              Contingent
          PO Box 660288                                                         Unliquidated
          Dallas, TX 75266-0288                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $220.00
          Ameripark LLC                                                         Contingent
          1640 Power Ferry Road                                                 Unliquidated
          Bldg 5 Ste 200                                                        Disputed
          Marietta, GA 30067
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,527.01
          Ameripride Services Inc                                               Contingent
          PO Box 1010                                                           Unliquidated
          Bemidji, MN 56619-1010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Amy Hemmen                                                            Contingent
          4747 N 167th Street W                                                 Unliquidated
          Colwich, KS 67030                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Amy Keelean                                                           Contingent
          23006 Edgewater                                                       Unliquidated
          Saint Clair Shores, MI 48082                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 770 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 783 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Amy Keen                                                              Contingent
          3876 Melby Ave N                                                      Unliquidated
          Saint Michael, MN 55376                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Amy Webster                                                           Contingent
          2756 Frankfort Rd                                                     Unliquidated
          New Cumberland, WV 26047                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Amyotrophic Lateral Sclerosis                                         Contingent
          3636 Westown Pkwy Ste 204                                             Unliquidated
          West Des Moines, IA 50266                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ana Romero Bautist                                                    Contingent
          4400 E Clark St                                                       Unliquidated
          Wichita, KS 67218                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Anderson Animal Shelter                                               Contingent
          1000 S Lafox Rd                                                       Unliquidated
          South Elgin, IL 60177                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Andrew Gude                                                           Contingent
          505 8th Street                                                        Unliquidated
          Ames, IA 50010                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Andrew M Ellis                                                        Contingent
          2221 7th St                                                           Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 771 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 784 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Andrijana Djurasevic                                                  Contingent
          13720 Pernell Dr                                                      Unliquidated
          Sterling Heights, MI 48313                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Angel Stowers                                                         Contingent
          37319 Castleton Driv                                                  Unliquidated
          Sterling Heights, MI 48312                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Angela Canino                                                         Contingent
          17660 Navajo Trace                                                    Unliquidated
          Tinley Park, IL 60477                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Angela Compton                                                        Contingent
          111 S Summit C3                                                       Unliquidated
          El Dorado, KS 67042                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Angela Perez                                                          Contingent
          3305 Concord                                                          Unliquidated
          Trenton, MI 48183                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Angelo Martinez                                                       Contingent
          8328 Hoover Lane                                                      Unliquidated
          Indianapolis, IN 46260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Angels Place                                                          Contingent
          29299 Franklin Rd Ste 2                                               Unliquidated
          Southfield, MI 48034                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 772 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 785 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Animal Lifeline Of Iowa Inc                                           Contingent
          PO Box 12                                                             Unliquidated
          Carlisle, IA 50047                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Animal Welfare Society Of Sout                                        Contingent
          27796 John R Road                                                     Unliquidated
          Madison Heights, MI 48071                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Animals Deserving of Proper Tr                                        Contingent
          420 Industrial Dr                                                     Unliquidated
          Naperville, IL 60563                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ann Rohling                                                           Contingent
          1728 N Hood St                                                        Unliquidated
          Wichita, KS 67203                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Anna Jordan                                                           Contingent
          2807 N Zenith Ave                                                     Unliquidated
          Davenport, IA 52804                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Anna M White                                                          Contingent
          2745 Virginia Dr Se                                                   Unliquidated
          Cedar Rapids, IA 52403                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Annah Fajuyigbe                                                       Contingent
          2252 Prince Of Wales Court                                            Unliquidated
          Bowie, MD 20716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 773 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 786 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Anne Buckman                                                          Contingent
          4830 Jersey Ridge Rd Apt 2                                            Unliquidated
          Davenport, IA 52807                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Annette Berkey                                                        Contingent
          7201 Lincoln Ave #505                                                 Unliquidated
          Lincolnwood, IL 60712                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Annette Johnson                                                       Contingent
          46 Indian Hills Drive                                                 Unliquidated
          Circle Pines, MN 55014                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Anthonio Flores                                                       Contingent
          212 Thompson Ave #102                                                 Unliquidated
          Saint Paul, MN 55118                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,400.00
          Anthony E Casanova                                                    Contingent
          8107 Marshalsea                                                       Unliquidated
          Commerce Township, MI 48382                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Anthony E Pellan                                                      Contingent
          11453 73rd Ave N                                                      Unliquidated
          Osseo, MN 55369                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Anthony Reina                                                         Contingent
          8303 Icon Court                                                       Unliquidated
          Smyrna, TN 37167                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 774 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 787 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Anthony Wayne Local School Dis                                        Contingent
          9565 Bucher Road                                                      Unliquidated
          Whitehouse, OH 43571                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Antler Country Landscaping Inc                                        Contingent
          21625 Chancellor Road                                                 Unliquidated
          Elkhorn, NE 68022                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Antonio G Castro                                                      Contingent
          24 Blueberry Hill Rd                                                  Unliquidated
          Amherst, NH 03031                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Antonios Leather Experts LLC                                          Contingent
          12415 Stark Rd                                                        Unliquidated
          Livonia, MI 48150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Apadana LLC                                                           Contingent
          2360 Nevada Ave N                                                     Unliquidated
          Minneapolis, MN 55427                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          APG Media Of Chesapeake LLC                                           Contingent
          PO Box 600                                                            Unliquidated
          29088 Airpark Dr                                                      Disputed
          Easton, MD 21601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          APIS Business Intellignce LLC                                         Contingent
          5055 W Park Blvd Ste 700                                              Unliquidated
          Plano, TX 75093                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 775 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 788 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Apperts Food Service                                                  Contingent
          900 S Hwy 10                                                          Unliquidated
          Saint Cloud, MN 56304-1807                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Apple Inc                                                             Contingent
          PO Box 846095                                                         Unliquidated
          Dallas, TX 75284-6095                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $390.84
          Appliance Repair Center Inc                                           Contingent
          1807 3rd Street North                                                 Unliquidated
          Saint Cloud, MN 56303                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          April K Conner                                                        Contingent
          420 Rosewood Dr                                                       Unliquidated
          Mishawaka, IN 46544                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          April L Irwin                                                         Contingent
          5309 11th Ave C                                                       Unliquidated
          Moline, IL 61265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Aqua Global Events LLC                                                Contingent
          14435 Sw 158th St                                                     Unliquidated
          Miami, FL 33177                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Arab Community Center For Econ                                        Contingent
          omic and Social Services Inc                                          Unliquidated
          2651 Saulino Court                                                    Disputed
          Dearborn, MI 48120
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 776 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 789 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,975.08
          Aramark                                                               Contingent
          Aus Central Lockbox                                                   Unliquidated
          PO Box 731676                                                         Disputed
          Dallas, TX 75373-1676
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,890.75
          Aramark Uc Apparel Group Inc                                          Contingent
          Aus St Louis Mo Lockbox                                               Unliquidated
          26792 Network Place                                                   Disputed
          Chicago, IL 60673-1792
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Aramark Uniform and Carreer                                           Contingent
          Apparel Group Inc                                                     Unliquidated
          22512 Network Place                                                   Disputed
          Chicago, IL 60673-1225
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,294.54
          Aramark Uniform Svcs                                                  Contingent
          25259 Network Place                                                   Unliquidated
          Chicago, IL 60673-1792                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,556.36
          Aramark Uniform Svcs                                                  Contingent
          PO Box 28050                                                          Unliquidated
          New York, NY 10087-8050                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Aramark Uniform Svcs Tr                                               Contingent
          5120 Advantage Dr                                                     Unliquidated
          Toledo, OH 43612-3876                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Arbor Beverage                                                        Contingent
          265 Parkland Plaza                                                    Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 777 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 790 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Archies Lock and Safe Inc                                             Contingent
          6233 Annapolis Ln N                                                   Unliquidated
          Osseo, MN 55311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Arciterra Olathe Pointe Ks                                            Contingent
          2720 E Camelback Rd                                                   Unliquidated
          Phoenix, AZ 85016                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Arctic Air Inc                                                        Contingent
          4918 Ferniee Ave                                                      Unliquidated
          Royal Oak, MI 48073                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Arely Cleaning Svcs Inc                                               Contingent
          PO Box 4536                                                           Unliquidated
          Silver Spring, MD 20914                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Arkadin Inc                                                           Contingent
          PO Box 347261                                                         Unliquidated
          Pittsburgh, PA 15251-4261                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Armando Heredia                                                       Contingent
          1460 Brians Way                                                       Unliquidated
          Rochester, MI 48307                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Armor Door and Key LLC                                                Contingent
          4014 Chouteau Ave                                                     Unliquidated
          Saint Louis, MO 63110                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 778 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 791 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Arnolds Freimanis                                                     Contingent
          270 Bershire Ln                                                       Unliquidated
          Sugar Grove, IL 60554                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Around The Corner Productions                                         Contingent
          5417 Nordic Drive Ste A                                               Unliquidated
          Cedar Falls, IA 50613                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Arrowstream Software LLC                                              Contingent
          PO Box 6640                                                           Unliquidated
          Carol Stream, IL 60197-6640                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Art By Aisha LLC                                                      Contingent
          155 Elmira St Sw                                                      Unliquidated
          Washington, DC 20032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Art Caram                                                             Contingent
          13841 Lodge Dr                                                        Unliquidated
          North Royalton, OH 44133                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Arthritis Foundation Inc                                              Contingent
          1355 Peachtree Street Ste 600                                         Unliquidated
          Atlanta, GA 30309                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Arthur A Ohotto                                                       Contingent
          542 Ely Street N E                                                    Unliquidated
          Minneapolis, MN 55432-1616                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 779 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 792 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Artisan Beer                                                          Contingent
          1999 Shephard Rd                                                      Unliquidated
          Saint Paul, MN 55116                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Artistic Outdoor Services Inc                                         Contingent
          31800 Northwestern Hwy Ste 140                                        Unliquidated
          Farmington, MI 48334                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ascap                                                                 Contingent
          PO Box 331608                                                         Unliquidated
          Nashville, TN 37203-7515                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130,565.65
          Ascension Health Ministry Serv                                        Contingent
          4040 Vincennes Circle                                                 Unliquidated
          Indianapolis, IN 46268                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ashkel LLC                                                            Contingent
          6304 Nw Bell Rd                                                       Unliquidated
          Kansas City, MO 64152                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ashlee Castaneda                                                      Contingent
          1151 N Village Dr                                                     Unliquidated
          Round Lake, IL 60073                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ashley Larson                                                         Contingent
          7140 Harrison Ave Ste 108                                             Unliquidated
          Rockford, IL 61112                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 780 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 793 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ashley Lugn                                                           Contingent
          7321 Pioneers Blvd Apt 326                                            Unliquidated
          Lincoln, NE 68506                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ashley Serrano                                                        Contingent
          3809 Coldwater Rd                                                     Unliquidated
          Fort Wayne, IN 46805                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ashley Silk                                                           Contingent
          17097 Fairmeadow Way                                                  Unliquidated
          Farmington, MN 55024                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Asian Elephant Support                                                Contingent
          4764 Brookton Way                                                     Unliquidated
          Saint Louis, MO 63128                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Asphalt Wizards Inc                                                   Contingent
          617 Lacy Road                                                         Unliquidated
          Independence, MO 64050                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Asset Acceptance LLC                                                  Contingent
          PO Box 2003                                                           Unliquidated
          Warren, MI 48090-2003                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $86.44
          At and T                                                              Contingent
          PO Box 5001                                                           Unliquidated
          Carol Stream, IL 60197-5001                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 781 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 794 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $590.33
          AT&T                                                                  Contingent
          PO Box 5080                                                           Unliquidated
          Carol Stream, IL 60197-5080                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $93.65
          AT&T                                                                  Contingent
          PO Box 105262                                                         Unliquidated
          Atlanta, GA 30348-5262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $72.82
          AT&T                                                                  Contingent
          PO Box 5014                                                           Unliquidated
          Carol Stream, IL 60197-5014                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $171.63
          AT&T Mobility Corp (3057)                                             Contingent
          PO Box 6463                                                           Unliquidated
          Carol Stream, IL 60197-6463                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Atanas Mitov                                                          Contingent
          2110 Nw 86 Ter                                                        Unliquidated
          Pompano Beach, FL 33071                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Athens Distrib Fintech                                                Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Athens Orchestra Parent Associ                                        Contingent
          4333 John R                                                           Unliquidated
          Troy, MI 48085                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 782 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 795 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,577.36
          Atmos Energy                                                          Contingent
          PO Box 790311                                                         Unliquidated
          Saint Louis, MO 63179-0311                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $89.27
          Atronic Alarms Inc                                                    Contingent
          8220 Melrose Drive                                                    Unliquidated
          Overland Park, KS 66214                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Atterro Inc                                                           Contingent
          PO Box 74008970                                                       Unliquidated
          Chicago, IL 60674                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Audrey N Delgaiso                                                     Contingent
          1250 Woodchase Ln                                                     Unliquidated
          Apt B                                                                 Disputed
          Chesterfield, MO 63017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Augies Quest To Cure Als                                              Contingent
          3601 Ocean Blvd                                                       Unliquidated
          Corona Del Mar, CA 92625                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          AUS SOUTH BEND MC                                                     Contingent
          LOCKBOX26552 NETWORK PLACE                                            Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Austin David Anderson                                                 Contingent
          10613 Yosemite Rd                                                     Unliquidated
          Minneapolis, MN 55437                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 783 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 796 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Autism Family Network                                                 Contingent
          5730 R Street Ste C2                                                  Unliquidated
          Lincoln, NE 68505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Automatic Fire Sprinkler LLC                                          Contingent
          1809 Industrial Park Dr                                               Unliquidated
          Normal, IL 61761                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Automatic Lawn Sprinkler                                              Contingent
          1412 51st Ave N                                                       Unliquidated
          Moorhead, MN 56560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $95.85
          Automatic Security Co Inc                                             Contingent
          3011 S Phillips Ave                                                   Unliquidated
          Sioux Falls, SD 57105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Avami Systems Inc                                                     Contingent
          3350 Scott Blvd Ste 4601                                              Unliquidated
          Santa Clara, CA 95054                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Avera Mckennan Foundation                                             Contingent
          1325 S Cliff Ave                                                      Unliquidated
          Sioux Falls, SD 57117                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Avi Systems Inc                                                       Contingent
          Nw8393 PO Box 1450                                                    Unliquidated
          Minneapolis, MN 55485-8393                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 784 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 797 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Avvr Inc                                                              Contingent
          801 American Blvd E                                                   Unliquidated
          Minneapolis, MN 55420                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $321.00
          B and B Draintech Oc Inc                                              Contingent
          630 2nd Ave                                                           Unliquidated
          Milan, IL 61264                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          B and B Water Heater LLC                                              Contingent
          PO Box 181212                                                         Unliquidated
          Cleveland, OH 44118                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          B and D Plumbing Heating                                              Contingent
          And Air Conditioning                                                  Unliquidated
          4145 Mackenzie Court Ne                                               Disputed
          Saint Michael, MN 55376
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          B and J Enterprises Inc                                               Contingent
          400 West Industrial Lake Drive                                        Unliquidated
          Lincoln, NE 68528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          B and K Beverage Service Inc                                          Contingent
          3005 E 100 N                                                          Unliquidated
          Lebanon, IN 46052                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bacchus Importers Ltd                                                 Contingent
          1817 Portal Street                                                    Unliquidated
          Baltimore, MD 21224                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 785 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 798 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Backflow Prevention Services O                                        Contingent
          1253 170th St                                                         Unliquidated
          Saint Anthony, IA 50239                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Backup Beverage LLC                                                   Contingent
          4600 Wedgewood Blvd Ste M                                             Unliquidated
          Frederick, MD 21703                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bagat Brothers Inc                                                    Contingent
          PO Box 20520                                                          Unliquidated
          Dayton, OH 45420                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bagat Inc                                                             Contingent
          PO Box 292148                                                         Unliquidated
          Dayton, OH 45429                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $670.00
          Bakken Beacon Media LLC                                               Contingent
          2852 Thunder Road South                                               Unliquidated
          Fargo, ND 58104                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bald Man Brewing Inc                                                  Contingent
          2020 Silver Bell Rd Unit 25                                           Unliquidated
          Saint Paul, MN 55122                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Barbershop Harmony Society                                            Contingent
          Lincoln Chapter A060                                                  Unliquidated
          2901 N 56th Street                                                    Disputed
          Lincoln, NE 68504
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 786 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 799 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Barbingo Inc                                                          Contingent
          2217 West Berwyn                                                      Unliquidated
          Chicago, IL 60625                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Barrel Accessories and Supply                                         Contingent
          PO Box 92170                                                          Unliquidated
          Elk Grove Village, IL 60009                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Barth Electric Co Inc                                                 Contingent
          1934 N Illinois St                                                    Unliquidated
          Indianapolis, IN 46202                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bartz Viviano Flowers and                                             Contingent
          Gifts Inc                                                             Unliquidated
          4505 Secor Road                                                       Disputed
          Toledo, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Battaglia Industries Inc                                              Contingent
          406 W Campus Drive                                                    Unliquidated
          Arlington Heights, IL 60004-1406                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bauer Lawn Maint Inc                                                  Contingent
          6341 Monclova Road                                                    Unliquidated
          PO Box 8732                                                           Disputed
          Maumee, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bayard Friedman                                                       Contingent
          3879 Maple Avenue                                                     Unliquidated
          Suite 400                                                             Disputed
          Dallas, TX 75219
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 787 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 800 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bbi Metrics LLC                                                       Contingent
          17304 Preston Road Suite 430                                          Unliquidated
          Dallas, TX 75252                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bd Of Education Wayne Co North                                        Contingent
          501 W Main Street                                                     Unliquidated
          Northville, MI 48167                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $215.90
          Beal Distrib Inc                                                      Contingent
          PO Box 84905                                                          Unliquidated
          Sioux Falls, SD 57118-4905                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Becca Koehler                                                         Contingent
          3838 Sheridan Blvd                                                    Unliquidated
          Lincoln, NE 68506                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Becks Florist Inc                                                     Contingent
          PO Box 178                                                            Unliquidated
          Peoria, IL 61650                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bell Brothers Heating and Air                                         Contingent
          2822 6th Ave                                                          Unliquidated
          Des Moines, IA 50313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Benjamin August Revier                                                Contingent
          517 3rd Ave N #4                                                      Unliquidated
          Fargo, ND 58102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 788 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 801 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Benjamin Franklin Plumb                                               Contingent
          5720 International Parkway                                            Unliquidated
          Minneapolis, MN 55428                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Benjamin Porcayo                                                      Contingent
          2504 Crystal Court                                                    Unliquidated
          Woodridge, IL 60517                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Benji Thomas                                                          Contingent
          1636 42nd St S                                                        Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bennego Gounwa Kangar                                                 Contingent
          W9894 State Road 35                                                   Unliquidated
          Hager City, WI 54014                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $704.07
          Benz Beverage Depot                                                   Contingent
          501 7th Avenue Se                                                     Unliquidated
          Cedar Rapids, IA 52401                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Berg Industries Inc                                                   Contingent
          3455 S Mulford Rd                                                     Unliquidated
          Rockford, IL 61109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bergseth Bros Co Inc                                                  Contingent
          PO Box 1994                                                           Unliquidated
          Fargo, ND 58107                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 789 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 802 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bergstrom Electric                                                    Contingent
          Hwy 81 N Box 13152                                                    Unliquidated
          Grand Forks, ND 58208-3152                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bernard L Hansbro                                                     Contingent
          16573 Burt                                                            Unliquidated
          Detroit, MI 48219                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Berndt and Associates Pc                                              Contingent
          30500 Van Dyke #702                                                   Unliquidated
          Warren, MI 48093                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bernicks Pepsicola                                                    Contingent
          PO Box 7457                                                           Unliquidated
          Saint Cloud, MN 56302-7457                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Berry Design Inc                                                      Contingent
          755 Mid Broadwell Rd                                                  Unliquidated
          Milton, GA 30004                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bertarelli Cutlery Inc                                                Contingent
          1927 Marconi                                                          Unliquidated
          Saint Louis, MO 63110                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Best Biz LLC                                                          Contingent
          101 S Main Ste 400                                                    Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 790 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 803 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Best Brands Fintech                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Best Buddies International Inc                                        Contingent
          100 Southeast Second Street                                           Unliquidated
          Ste 2200                                                              Disputed
          Miami, FL 33131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Best Christmas Ever Inc                                               Contingent
          PO Box 439                                                            Unliquidated
          Cloquet, MN 55720                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Best Veterinary Solutions                                             Contingent
          PO Box 370                                                            Unliquidated
          Ellsworth, IA 50075                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Best View Signs Inc                                                   Contingent
          212 Sherman Ave                                                       Unliquidated
          Montgomery, IL 60538                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,256.68
          Betel Home Care LLC                                                   Contingent
          1855 N Park Dr                                                        Unliquidated
          Saint Paul, MN 55119                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Beth Asinari                                                          Contingent
          1513 13 1/2 St S                                                      Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 791 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 804 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Beth Jackson                                                          Contingent
          346 Summer Lane                                                       Unliquidated
          Maplewood, MN 55117                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bethany For Children and Famil                                        Contingent
          1830 6th Ave                                                          Unliquidated
          Moline, IL 61265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Beverage Distrib Ia Fintech                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $872.20
          Beverage Wholesalers                                                  Contingent
          PO Box 1864                                                           Unliquidated
          Fargo, ND 58107                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bfd Outdoors Inc                                                      Contingent
          225 N 2nd St                                                          Unliquidated
          Pekin, IL 61554                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bildon Parts and Service Inc                                          Contingent
          PO Box 531265                                                         Unliquidated
          Livonia, MI 48153                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $68.00
          Bio Grils Inc.                                                        Contingent
          556 Lizzie Pl E                                                       Unliquidated
          West Fargo, ND 58078                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 792 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 805 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $140.00
          Biologix Service Corp                                                 Contingent
          1561 Fairview Ave                                                     Unliquidated
          Saint Louis, MO 63132                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,026.24
          Birko Corp                                                            Contingent
          9152 Yosemite St                                                      Unliquidated
          Henderson, CO 80640                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Birmingham Bloomfield Chamber                                         Contingent
          725 S Adams Road Suite 130                                            Unliquidated
          Birmingham, MI 48009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Birmingham Public Schools                                             Contingent
          31301 Evergreen Road                                                  Unliquidated
          Franklin, MI 48025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $793.80
          Birthdays Direct                                                      Contingent
          PO Box 181                                                            Unliquidated
          Cottleville, MO 63338-0181                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bishop Canevin High School                                            Contingent
          2700 Morange Rd                                                       Unliquidated
          Pittsburgh, PA 15205                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $65,242.60
          Bix Produce Co                                                        Contingent
          3060 Centerville Rd                                                   Unliquidated
          Little Canada, MN 55117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 793 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 806 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bizco Inc                                                             Contingent
          7950 O Street                                                         Unliquidated
          Lincoln, NE 68510                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,145.50
          Black Hills Energy                                                    Contingent
          PO Box 6001                                                           Unliquidated
          Rapid City, SD 57709-6001                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Black Stack Brewing Inc                                               Contingent
          755 North Prior Ave Ste 110                                           Unliquidated
          Saint Paul, MN 55104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Blackburn Basement Systems Inc                                        Contingent
          PO Box 367                                                            Unliquidated
          Miller, SD 57362                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Blackhawk Automatic Sprinklers                                        Contingent
          PO Box 998                                                            Unliquidated
          Cedar Falls, IA 50613                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Blackhawks Of St Paul                                                 Contingent
          PO Box 40436                                                          Unliquidated
          Saint Paul, MN 55106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Blake J Kowalski                                                      Contingent
          2026 Brandon Rd                                                       Unliquidated
          Glenview, IL 60025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 794 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 807 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bleeding Disorders Alliance Of                                        Contingent
          PO Box 548                                                            Unliquidated
          Fargo, ND 58107                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Blichmann Engineering LLC                                             Contingent
          1600 Canal Rd Ste A                                                   Unliquidated
          Lafayette, IN 47904                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bloomfield Hills School Distri                                        Contingent
          PO Box 2027                                                           Unliquidated
          Bloomfield Hills, MI 48303-2027                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $83,176.08
          Blue Cross Blue Shield                                                Contingent
          PO Box 64676                                                          Unliquidated
          Saint Paul, MN 55164-0676                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $46.97
          Blue Ribbon Pelham Waters                                             Contingent
          PO Box 1311                                                           Unliquidated
          Fort Dodge, IA 50501                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Blueline Security Services LLC                                        Contingent
          851 Brightseat Road                                                   Unliquidated
          Landover, MD 20785                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Blume Brauhaus LLC                                                    Contingent
          1744 Terrace Dr                                                       Unliquidated
          Roseville, MN 55113                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 795 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 808 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,858.81
          Bmi Cr Annapolis                                                      Contingent
          PO Box 630893                                                         Unliquidated
          Cincinnati, OH 45263-0893                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bni Of The Heartland LLC                                              Contingent
          20775 Rawhide Road                                                    Unliquidated
          Elkhorn, NE 68022                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Board Of Education City Of Peo                                        Contingent
          1615 N North St                                                       Unliquidated
          Peoria, IL 61604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Board Of Education Macomb Coun                                        Contingent
          31300 Anita Drive                                                     Unliquidated
          Warren, MI 48093                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Board Of Education Of Price                                           Contingent
          Georges County                                                        Unliquidated
          14201 School Lane                                                     Disputed
          Upper Marlboro, MD 20772
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Board Of Tax Appeals                                                  Contingent
          Eisenhower State Office Bld                                           Unliquidated
          700 Sw Harrison Ste 1022                                              Disputed
          Topeka, KS 66603
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bob Hall Fintech                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 796 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 809 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bobs Lock & Key Shop                                                  Contingent
          900 W 41st St                                                         Unliquidated
          Sioux Falls, SD 57105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,401.64
          Boelter Brands LLC                                                    Contingent
          PO Box 734296                                                         Unliquidated
          Chicago, IL 60673-4296                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bolster LLC                                                           Contingent
          23 4th St Ne                                                          Unliquidated
          Minneapolis, MN 55413                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,400.00
          Boormalt USA Limited Inc.                                             Contingent
          833 E Michigan St. Ste. 1                                             Unliquidated
          Milwaukee, WI 53202-5621                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Boreded Up Productions LLC                                            Contingent
          402 E State St                                                        Unliquidated
          Rockford, IL 61104                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bountybev LLC                                                         Contingent
          414 Harding Industrial Dr                                             Unliquidated
          Nashville, TN 37211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bowling Green City School Dist                                        Contingent
          137 Clough Street                                                     Unliquidated
          Bowling Green, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 797 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 810 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Boyd A Bristow                                                        Contingent
          2004 S Hillview Rd                                                    Unliquidated
          Sioux Falls, SD 57110                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Boyd Kane                                                             Contingent
          2902 A Ivy Drive                                                      Unliquidated
          Newton, KS 67114                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Boys and Girls Club Of Troy                                           Contingent
          3670 John R Road                                                      Unliquidated
          Troy, MI 48083                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,178.00
          Bozick Distrib                                                        Contingent
          2840 Old Washington Road                                              Unliquidated
          Waldorf, MD 20601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brady Roers                                                           Contingent
          133 18th Ave N                                                        Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brandon Gruba                                                         Contingent
          912 5th Street Ne                                                     Unliquidated
          New York Mills, MN 56567-5557                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brandon J Peiffer                                                     Contingent
          2615 East Lawn Dr                                                     Unliquidated
          Marion, IA 52302                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 798 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 811 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brandon J Wilkinson                                                   Contingent
          1439 Wall St                                                          Unliquidated
          Fort Wayne, IN 46802                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brandon Patierno                                                      Contingent
          6204 Newberry Rd Apt 302                                              Unliquidated
          Indianapolis, IN 46256                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brandon Poppert                                                       Contingent
          2917 S 47th Street                                                    Unliquidated
          Lincoln, NE 68506-3343                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brandon Rich                                                          Contingent
          5270 Utica Ridge Rd                                                   Unliquidated
          Davenport, IA 52807                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $175.00
          Brass Foundry Brewing Co. Inc.                                        Contingent
          8441 Wayzata Blvd                                                     Unliquidated
          Minneapolis, MN 55426                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brass Tap Beverage Systems Inc                                        Contingent
          668 E Northwest Hwy                                                   Unliquidated
          Mount Prospect, IL 60056                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brave Fire Protection LLC                                             Contingent
          12649 Dunn Rd                                                         Unliquidated
          Riley, MI 48041                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 799 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 812 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bravehearts Therapeutic Riding                                        Contingent
          7319 Maxon Road                                                       Unliquidated
          Harvard, IL 60033                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Braxton Luzier                                                        Contingent
          260 5th St E Apt 410                                                  Unliquidated
          Saint Paul, MN 55101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,151.72
          Breakthru Beverage Illinois LL                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Breakthru Beverage Md                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $268.33
          Breakthru Beverage Minnesota                                          Contingent
          Wine & Spirits LLC                                                    Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Breakthru Beverage Minnesota                                          Contingent
          Beer LLC                                                              Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,730.09
          Brecke Inc                                                            Contingent
          4140 F Avenue Nw                                                      Unliquidated
          Cedar Rapids, IA 52405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 800 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 813 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bremen Community High School                                          Contingent
          District 228                                                          Unliquidated
          15201 S Central Ave                                                   Disputed
          Oak Forest, IL 60452
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bren Schauf                                                           Contingent
          3600 American Blvd W Ste 400                                          Unliquidated
          % Granite City Food & Brewery                                         Disputed
          Bloomington, MN 55431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $145.80
          Brenans Cleaners                                                      Contingent
          3051 25th St South                                                    Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brenco Corp                                                           Contingent
          1193 Main Ave East                                                    Unliquidated
          PO Box 240                                                            Disputed
          West Fargo, ND 58078
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brendan Mcmanus                                                       Contingent
          3535 North 48th St                                                    Unliquidated
          Omaha, NE 68104                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brenden E Meyer                                                       Contingent
          2100 English Turn Drive                                               Unliquidated
          Presto, PA 15142                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brenna M Beach                                                        Contingent
          220 Ann St                                                            Unliquidated
          Tonganoxie, KS 66086                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 801 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 814 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brent Breunig                                                         Contingent
          604 N Pulvermacher Rd                                                 Unliquidated
          Prairie Du Sac, WI 53578                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brett Alexander                                                       Contingent
          19964 Freeland St                                                     Unliquidated
          Detroit, MI 48235                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brew A Creative Collaborative                                         Contingent
          201 6th St Se Ste 1                                                   Unliquidated
          Minneapolis, MN 55414                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brewcraft Usa                                                         Contingent
          PO Box 51602                                                          Unliquidated
          Los Angeles, CA 90051-5902                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brewers Association                                                   Contingent
          PO Box 1679                                                           Unliquidated
          Boulder, CO 80306                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brewers Distrib Fintech                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,458.12
          Brewers Supply Group                                                  Contingent
          PO Box 74769                                                          Unliquidated
          Chicago, IL 60694-4769                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 802 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 815 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bri Inc                                                               Contingent
          8020 Zionsville Rd                                                    Unliquidated
          Indianapolis, IN 46268                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brian Androwich                                                       Contingent
          801 Plaza Dr                                                          Unliquidated
          Schaumburg, IL 60173                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brian Christopher Loridon                                             Contingent
          28409 Glenwood                                                        Unliquidated
          Southfield, MI 48086                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brian Grabowski                                                       Contingent
          325 6th Ave Se Apt 203                                                Unliquidated
          Minneapolis, MN 55414                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brian Shearer                                                         Contingent
          1001 North 102nd St                                                   Unliquidated
          Omaha, NE 68114                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brian Thomas                                                          Contingent
          1325 A Ave                                                            Unliquidated
          Marion, IA 52302                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brian Walz                                                            Contingent
          1210 7th Ave South                                                    Unliquidated
          Sartell, MN 56377                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 803 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 816 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bridgette Law                                                         Contingent
          9201 W 98th Terrace                                                   Unliquidated
          Overland Park, KS 66212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Briggs and Morgan Pa Inc                                              Contingent
          PO Box 64591                                                          Unliquidated
          Saint Paul, MN 55164-0591                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bright Cleaning Solutions Tn L                                        Contingent
          4235 Hillsboro Pike Ste 300                                           Unliquidated
          Nashville, TN 37215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bright House Networks LLC                                             Contingent
          PO Box 30262                                                          Unliquidated
          Tampa, FL 33630-3262                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,275.05
          Brinks Incorporated                                                   Contingent
          7373 Solutions Center                                                 Unliquidated
          Chicago, IL 60677-7003                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $575.00
          Brite Way                                                             Contingent
          3332 4th Ave S                                                        Unliquidated
          Suite 2e                                                              Disputed
          Fargo, ND 58103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brittany Haas                                                         Contingent
          2300 Village Drive West                                               Unliquidated
          Suite 130                                                             Disputed
          Maumee, OH 43537
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 804 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 817 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brittany Head                                                         Contingent
          572 Northgate Dr                                                      Unliquidated
          Greenwood, IN 46143                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brittany N Brodacki                                                   Contingent
          4798 Calvert Dr                                                       Unliquidated
          Troy, MI 48085                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brittany Small                                                        Contingent
          5005 Greenfield Dr                                                    Unliquidated
          Fort Wayne, IN 46835                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Broadridge Investor                                                   Contingent
          Communication Solutions Inc                                           Unliquidated
          PO Box 416423                                                         Disputed
          Boston, MA 02241
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Broadstroke Inc                                                       Contingent
          820 W 2nd St N                                                        Unliquidated
          Wichita, KS 67203-6005                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brooke Pearson                                                        Contingent
          9220 S 28th St                                                        Unliquidated
          Lincoln, NE 68516                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brooklyn Black                                                        Contingent
          1782 Handball Ln Apt C                                                Unliquidated
          Indianapolis, IN 46260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 805 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 818 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brothers Fire Protection Inc                                          Contingent
          3781 Ne 11 Avenue                                                     Unliquidated
          Pompano Beach, FL 33064                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brothers Furniture Design Llp                                         Contingent
          4869 Mehaffey St                                                      Unliquidated
          Indianapolis, IN 46226                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brown Bag Liquor LLC                                                  Contingent
          195 North Parker                                                      Unliquidated
          Olathe, KS 66061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brown Distrib Fintech                                                 Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,249.81
          Brown Truck Leasing Corp                                              Contingent
          11229 Aurora Avenue                                                   Unliquidated
          Urbandale, IA 50322                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Browne Academy                                                        Contingent
          5917 Telegraph Road                                                   Unliquidated
          Alexandria, VA 22310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bruce Thompson                                                        Contingent
          4559 Fields Way                                                       Unliquidated
          Lorain, OH 44053                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 806 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 819 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brunetti Brewing Company LLC                                          Contingent
          102 Union Ave                                                         Unliquidated
          Oakdale, PA 15071                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bryan Brown                                                           Contingent
          2195 Doe Run Dr                                                       Unliquidated
          Arnold, MO 63010                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bryan Campbell                                                        Contingent
          5202 Crawfordsville                                                   Unliquidated
          Indianapolis, IN 46224                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bryan Richter                                                         Contingent
          15420 Warwick                                                         Unliquidated
          Detroit, MI 48223                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Bryan Wolfe                                                           Contingent
          6753 Woodcliff Circle                                                 Unliquidated
          Zionsville, IN 46077                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          BSREP II Simply Storage JV LLC                                        Contingent
          Simply Storage Troy                                                   Unliquidated
          Troy, MI 48083                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Buck Distrib Fintech                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 807 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 820 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Buffalo Grove Instrumental Ass                                        Contingent
          1100 W Dundee Rd                                                      Unliquidated
          Buffalo Grove, IL 60089                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Building Hope In Kids Uganda                                          Contingent
          1600 Fayette Ave                                                      Unliquidated
          Washington, IL 61571                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Burns Rent Alls Inc                                                   Contingent
          2401 N Home St                                                        Unliquidated
          Mishawaka, IN 46545                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Busch Heating and Cooling Inc                                         Contingent
          11 Grandview Park Drive                                               Unliquidated
          Arnold, MO 63010                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Business Network International                                        Contingent
          5533 S 27th Street Ste 205                                            Unliquidated
          Lincoln, NE 68512                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Busse Woods Running Club Inc                                          Contingent
          4 Brucewood Ct                                                        Unliquidated
          Buffalo Grove, IL 60089                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          C and C Mechanical LLC                                                Contingent
          470 Sw 850 Rd                                                         Unliquidated
          Chilhowee, MO 64733                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 808 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 821 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          C and G Publishing Inc                                                Contingent
          13650 East 11 Mile Rd                                                 Unliquidated
          Warren, MI 48089                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $637.40
          C and L Distrib                                                       Contingent
          PO Box 457                                                            Unliquidated
          Sauk Rapids, MN 56379                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          C H Mcguiness Co Inc                                                  Contingent
          1637 East 17th Street                                                 Unliquidated
          Des Moines, IA 50316                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cable One Inc                                                         Contingent
          PO Box 78000                                                          Unliquidated
          Phoenix, AZ 85062-8000                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,134.12
          Cameron B Freeman Inc                                                 Contingent
          38568 Webb Dr                                                         Unliquidated
          Westland, MI 48185                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Campbell Inc                                                          Contingent
          2875 Crane Way                                                        Unliquidated
          Northwood, OH 43619                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Campus Cash Coupons Inc                                               Contingent
          PO Box 270191                                                         Unliquidated
          Fort Collins, CO 80527                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 809 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 822 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Canada Malting Co Ltd                                                 Contingent
          T57585u                                                               Unliquidated
          PO Box 57585 Station A                                                Disputed
          Toronto, ON
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,740.00
          Capital Commercial Cleaning Se                                        Contingent
          5401 Hamilton St #2                                                   Unliquidated
          Hyattsville, MD 20781                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Capital Contractors Inc                                               Contingent
          One Computer Associates Plaza                                         Unliquidated
          Ste 101                                                               Disputed
          Islandia, NY 11749
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,035.55
          Capitol Beverage Roseville                                            Contingent
          6982 Hwy 65 NE                                                        Unliquidated
          Minneapolis, MN 55432                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Capitol Beverage Sales Fintech                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Capitol Maint Supply                                                  Contingent
          PO Box 556                                                            Unliquidated
          Haddonfield, NJ 08033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Caplaco Nine Inc                                                      Contingent
          11850 Studt Avenue                                                    Unliquidated
          PO Box 419121                                                         Disputed
          Saint Louis, MO 63141
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 810 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 823 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Captain Sean M Ruane Memorial                                         Contingent
          35 Kenwood Drive                                                      Unliquidated
          Coraopolis, PA 15108                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Captive Aire Systems Inc                                              Contingent
          PO Box 60270                                                          Unliquidated
          Charlotte, NC 28260                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $270.00
          Carefree Windows Inc.                                                 Contingent
          PO Box 6063                                                           Unliquidated
          Rockford, IL 61125                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Carey Carrington                                                      Contingent
          4321 Windsor Parkway                                                  Unliquidated
          Dallas, TX 75205                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cargill Incorporated                                                  Contingent
          15407 Mcginty Rd W                                                    Unliquidated
          Wayzata, MN 55391                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cargill Malt                                                          Contingent
          PO Box 1450                                                           Unliquidated
          Nw 9658                                                               Disputed
          Minneapolis, MN 55485-9658
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Carl Lashley                                                          Contingent
          3200 Mcrobert Rd                                                      Unliquidated
          Pittsburgh, PA 15234                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 811 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 824 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Carlos Moran                                                          Contingent
          4242 Shirley Ave                                                      Unliquidated
          Lynwood, CA 90262                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Carly Cares Corp                                                      Contingent
          6927 Berkey Southern Rd                                               Unliquidated
          Whitehouse, OH 43571                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $230.02
          Carmel Utilities                                                      Contingent
          PO Box 109                                                            Unliquidated
          Carmel, IN 46082-0109                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Carol J Bennes                                                        Contingent
          10 17th Avenue Se                                                     Unliquidated
          Saint Joseph, MN 56374                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Carrie S White                                                        Contingent
          2454 S 15th St #2                                                     Unliquidated
          Omaha, NE 68108                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Casey Cornell                                                         Contingent
          1965 Silver Bell Rd #315                                              Unliquidated
          Eagan, MN 55122                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,892.00
          Cass Co Electric Coop                                                 Contingent
          PO Box 6088                                                           Unliquidated
          Fargo, ND 58108                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 812 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 825 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Catherine A Cronin                                                    Contingent
          586 Bellerive Rd #2c                                                  Unliquidated
          Annapolis, MD 21409-4619                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Catie Seivert                                                         Contingent
          7140 Harrison Ave Ste 108                                             Unliquidated
          Rockford, IL 61112                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $200.99
          Cavalier Distributing Company                                         Contingent
          4650 Lake Forest Drive                                                Unliquidated
          Ste 580                                                               Disputed
          Blue Ash, OH 45242
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          CAVALIER DISTRIBUTING INDIANA                                         Contingent
          3332 PAGOSA CT                                                        Unliquidated
          Indianapolis, IN 46226                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cavalier Spirits LLC                                                  Contingent
          4930 Lakeland Commerce Park                                           Unliquidated
          Lakeland, FL 33805                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cbe Pride Inc                                                         Contingent
          901 6th St Sw                                                         Unliquidated
          Ste 615a                                                              Disputed
          Washington, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,692.31
          Cbs Outdoor LLC                                                       Contingent
          PO Box 33074                                                          Unliquidated
          Newark, NJ 07188                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 813 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 826 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cch Incorporated                                                      Contingent
          PO Box 4307                                                           Unliquidated
          Carol Stream, IL 60197-4307                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $976.12
          Cdw LLC                                                               Contingent
          200 N Milwaukee Ave                                                   Unliquidated
          Vernon Hills, IL 60061                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cedar Rapids Firefighters Foun                                        Contingent
          713 1st Ave Se                                                        Unliquidated
          Cedar Rapids, IA 52401                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $675.00
          Cedar Rapids Metro                                                    Contingent
          Economic Alliance                                                     Unliquidated
          501 1st Street Se                                                     Disputed
          Cedar Rapids, IA 52401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cedar Rapids Public Library Fo                                        Contingent
          450 5th Avenue Se                                                     Unliquidated
          Cedar Rapids, IA 52401                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,236.17
          Cedar Rapids Water Dept                                               Contingent
          PO Box 3255                                                           Unliquidated
          Attn: Remittance Processing                                           Disputed
          Cedar Rapids, IA 52406-3255
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Celarity Inc                                                          Contingent
          8120 Penn Ave Ste 220                                                 Unliquidated
          Bloomington, MN 55431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 814 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 827 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,760.65
          Centerpoint Energy                                                    Contingent
          PO Box 4671                                                           Unliquidated
          Houston, TX 77210-4671                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Central Collection Unit                                               Contingent
          300 W Preston 5th Fl                                                  Unliquidated
          Baltimore, MD 21201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Central Key& Safe Co Inc                                              Contingent
          305 N Market                                                          Unliquidated
          Wichita, KS 67202                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Central Mcgowan Inc                                                   Contingent
          123 Roosevelt Road                                                    Unliquidated
          Saint Cloud, MN 56302                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $366.00
          Central States Beverage Co                                            Contingent
          1900 W 142nd Street                                                   Unliquidated
          Overland Park, KS 66224                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Central States Services Inc                                           Contingent
          PO Box 1476                                                           Unliquidated
          Lake Ozark, MO 65049                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Century Security Group LLC                                            Contingent
          PO Box 181099                                                         Unliquidated
          Utica, MI 48318                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 815 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 828 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Centurylink                                                           Contingent
          PO Box 52187                                                          Unliquidated
          Phoenix, AZ 85072-2187                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $8.66
          Centurylink                                                           Contingent
          PO Box 2956                                                           Unliquidated
          Phoenix, AZ 85062-2956                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Centurylink                                                           Contingent
          PO Box 2961                                                           Unliquidated
          Phoenix, AZ 85062-2961                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $126.68
          Centurylink                                                           Contingent
          PO Box 4300                                                           Unliquidated
          Carol Stream, IL 60197-4300                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cerenity Senior Care                                                  Contingent
          512 Humboldt Ave                                                      Unliquidated
          Saint Paul, MN 55107                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chad Coats                                                            Contingent
          816 E 23rd Ave                                                        Unliquidated
          Kansas City, MO 64116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chad Larson LLC                                                       Contingent
          1107 Old Hassayampa Ln                                                Unliquidated
          Prescott, AZ 86303                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 816 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 829 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chaffee Lok Pro Inc                                                   Contingent
          217 S Kansas Ave Unit A                                               Unliquidated
          Olathe, KS 66061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chaldean American Chamber Of C                                        Contingent
          30095 Northwestern Highway                                            Unliquidated
          Ste 101                                                               Disputed
          Farmington, MI 48334
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Challenge Entertainment Indian                                        Contingent
          PO Box 502365                                                         Unliquidated
          Indianapolis, IN 46250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Challenge Entertainment Oklaho                                        Contingent
          PO Box 14116                                                          Unliquidated
          Oklahoma City, OK 73113-0116                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chantelle Robinson                                                    Contingent
          7350 State Ave                                                        Unliquidated
          Kansas City, KS 66112                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Charles County Humane Society                                         Contingent
          71 Industrial Park Dr                                                 Unliquidated
          Waldorf, MD 20602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Charles Haven Inc                                                     Contingent
          275 Market Street                                                     Unliquidated
          Suite 287                                                             Disputed
          Minneapolis, MN 55405-1627
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 817 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 830 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Charlie T's Food LLC                                                  Contingent
          3882 Mersey Way                                                       Unliquidated
          Eagan, MN 55123                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $89.99
          Charter Commuinications Holdin                                        Contingent
          PO Box 3019                                                           Unliquidated
          Milwaukee, WI 53201-3019                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Charter Communications Holding                                        Contingent
          PO Box 790086                                                         Unliquidated
          Saint Louis, MO 63179-0086                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chas A Bernick Inc                                                    Contingent
          PO Box 7008                                                           Unliquidated
          Saint Cloud, MN 56302-7008                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cherry Valley Fire Protection                                         Contingent
          202 E State Street                                                    Unliquidated
          PO Box 540                                                            Disputed
          Cherry Valley, IL 61016
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,000.00
          Cherryvale Mall LLC                                                   Contingent
          PO Box 955607                                                         Unliquidated
          Cbl #0467                                                             Disputed
          Saint Louis, MO 63195-5607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chic Virgin Hair Meets Lash Bo                                        Contingent
          12809 Pine Tree Lane                                                  Unliquidated
          Fort Washington, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 818 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 831 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chicago Backflow Inc                                                  Contingent
          12607 S Laramie Avenue                                                Unliquidated
          Alsip, IL 60803                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chicago Brew Werks Inc                                                Contingent
          14903 S Center St Unit 107                                            Unliquidated
          Plainfield, IL 60544                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chicago Tribune                                                       Contingent
          PO Box 9001157                                                        Unliquidated
          Louisville, KY 40290-1157                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chicagos North Shore Conventio                                        Contingent
          8001 Lincoln Ave Ste 715                                              Unliquidated
          Skokie, IL 60077                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Child Support Payment Center                                          Contingent
          700 Governors Dr Ste 84                                               Unliquidated
          Pierre, SD 57501                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Childhood Leukemia Warriors Fo                                        Contingent
          427 Gateshead Dr                                                      Unliquidated
          Naperville, IL 60565                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Childrens Hospital Foundation                                         Contingent
          111 Michigan Ave Nvu                                                  Unliquidated
          Washington, DC 20010-2970                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 819 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 832 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Childrens Safe Harbor Inc                                             Contingent
          1416 20th St                                                          Unliquidated
          Rockford, IL 61104                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chris Koch                                                            Contingent
          1732 Whispering Pines Ct S W                                          Unliquidated
          Cedar Rapids, IA 52404                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chris Miller                                                          Contingent
          6820 Gabella St #449                                                  Unliquidated
          Apple Valley, MN 55124                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Christian and Associates Inc                                          Contingent
          1500 Capital Blvd                                                     Unliquidated
          Raleigh, NC 27603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Christian Baker                                                       Contingent
          24519 Cedar Rd                                                        Unliquidated
          Cleveland, OH 44124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Christian Richardson                                                  Contingent
          14345 W 116th St 1716                                                 Unliquidated
          Olathe, KS 66062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Christian Romney                                                      Contingent
          3945 2nd St S                                                         Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 820 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 833 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Christina E Lueth                                                     Contingent
          617 S 35th St Atp 3                                                   Unliquidated
          Omaha, NE 68105                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Christina Goss                                                        Contingent
          16413 Governors Brid                                                  Unliquidated
          Bowie, MD 20716                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Christina Lammers                                                     Contingent
          3604 46th St N                                                        Unliquidated
          Fargo, ND 58102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Christine M Eleeson                                                   Contingent
          7708 W 67th St                                                        Unliquidated
          Sioux Falls, SD 57106                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Christopher Erickson                                                  Contingent
          608 Central Ave                                                       Unliquidated
          Osseo, MN 55369                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Christopher George                                                    Contingent
          4400 Grazing Way                                                      Unliquidated
          Upper Marlboro, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Christopher Matson                                                    Contingent
          5906 No Tampico Dr                                                    Unliquidated
          Peoria, IL 61614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 821 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 834 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Christopher Phipps                                                    Contingent
          931 Oak St Apt 6                                                      Unliquidated
          Lincoln, NE 68521                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Christopher Smith                                                     Contingent
          9408 S 55th Ave                                                       Unliquidated
          Oak Lawn, IL 60453                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chsd 230 Carl Sandburg High Sc                                        Contingent
          15100 S 94th Ave                                                      Unliquidated
          Orland Park, IL 60462                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Chuck Gilbert                                                         Contingent
          6414 11th Ave South                                                   Unliquidated
          Richfield, MN 55423                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Churchich Restaurant Equipment                                        Contingent
          4520 S 79 Street                                                      Unliquidated
          Omaha, NE 68127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,048.24
          Cintas                                                                Contingent
          PO Box 88005                                                          Unliquidated
          Chicago, IL 60680-1005                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cintas Corp #470 Slp                                                  Contingent
          PO Box 88005                                                          Unliquidated
          Chicago, IL 60680-1005                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 822 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 835 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,086.73
          Cintas Corp 2                                                         Contingent
          PO Box 636525                                                         Unliquidated
          Cincinnati, OH 45263                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cintas Corporatiion Loc 13                                            Contingent
          PO Box 630910                                                         Unliquidated
          Cincinnati, OH 45263-0910                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cintas Corporation                                                    Contingent
          PO Box 630803                                                         Unliquidated
          Cincinnati, OH 45263-0803                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,193.48
          Cintas Corporation No 2                                               Contingent
          PO Box 650838                                                         Unliquidated
          Dallas, TX 75265-0838                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $80.29
          Cintas Corporation No 2 Inc                                           Contingent
          PO Box 631025                                                         Unliquidated
          Cincinnati, OH 45263-1025                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,314.55
          Cintas Dv                                                             Contingent
          PO Box 630921                                                         Unliquidated
          Cincinnati, OH 45263-0921                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119,966.00
          Circle Centre Mall LLC                                                Contingent
          866980 Reliable Parkway                                               Unliquidated
          Chicago, IL 60686-6900                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 823 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 836 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Circle City Beverage Inc                                              Contingent
          950 Dorman Street                                                     Unliquidated
          Indianapolis, IN 46202                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Citizens Energy Group                                                 Contingent
          PO Box 7056                                                           Unliquidated
          Indianapolis, IN 46207-7056                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Citrix Systems Inc                                                    Contingent
          851 West Cypress Creek Rd                                             Unliquidated
          Fort Lauderdale, FL 33309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Beverage Arlington Hgts                                          Contingent
          1401 E Algonquin Rd                                                   Unliquidated
          Arlington Heights, IL 60005                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Fire Inc                                                         Contingent
          5708 Sw 25th St                                                       Unliquidated
          Hollywood, FL 33023                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City First Church                                                     Contingent
          5950 Srping Creek Road                                                Unliquidated
          Rockford, IL 61114                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,716.38
          City Of Bloomington                                                   Contingent
          1800 W Old Shakopee Rd                                                Unliquidated
          Bloomington, MN 55431-3027                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 824 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 837 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Carmel                                                        Contingent
          One Civic Square                                                      Unliquidated
          Carmel, IN 46032                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Cedar Rapids                                                  Contingent
          PO Box 2148                                                           Unliquidated
          Cedar Rapids, IA 52406-2148                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Creve Coeur                                                   Contingent
          300 N New Ballas Rd                                                   Unliquidated
          Creve Coeur, MO 63141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Davenport                                                     Contingent
          226 W 4th St                                                          Unliquidated
          Davenport, IA 52801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,073.73
          City Of Davenport                                                     Contingent
          PO Box 8003                                                           Unliquidated
          Davenport, IA 52808-1345                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Detroit                                                       Contingent
          3245 E Jefferson Ave Ste 100                                          Unliquidated
          Detroit, MI 48207                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Detroit Bldgs Safety E                                        Contingent
          2 Woodward Ave 4th Fl Ste 412                                         Unliquidated
          Property Maintenance Division                                         Disputed
          Detroit, MI 48226
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 825 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 838 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Detroit Property Tax                                          Contingent
          2 Woodward Ave Ste 154                                                Unliquidated
          Coleman A Young Minicipal Ctr                                         Disputed
          Detroit, MI 48226
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Eagan                                                         Contingent
          3830 Pilot Knob Road                                                  Unliquidated
          Eagan, MN 55122-1897                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of East Peoria                                                   Contingent
          401 W Washington Street                                               Unliquidated
          East Peoria, IL 61611                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of East Peoria                                                   Contingent
          401 W Washington Street                                               Unliquidated
          East Peoria, IL 61611                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Eden Prairie                                                  Contingent
          8080 Mitchell Rd                                                      Unliquidated
          Attn Jes Schrom Arts and Event                                        Disputed
          Eden Prairie, MN 55344
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Ellsworth                                                     Contingent
          1528 Dewitt St                                                        Unliquidated
          Ellsworth, IA 50075                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Fargo                                                         Contingent
          200 3rd Street North                                                  Unliquidated
          Fargo, ND 58102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 826 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 839 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Fargo                                                         Contingent
          PO Box 1607                                                           Unliquidated
          Fargo, ND 58107                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,362.12
          City Of Fargo Utilities                                               Contingent
          Fargo Water Dept                                                      Unliquidated
          PO Box 1066                                                           Disputed
          Fargo, ND 58107-1066
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Franklin                                                      Contingent
          PO Box 705                                                            Unliquidated
          109 3rd Ave S                                                         Disputed
          Franklin, TN 37065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Kansas City Missouri                                          Contingent
          414 E 12th Street 1st Floor                                           Unliquidated
          Kansas City, MO 64106                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Kansas City Missouri                                          Contingent
          Revenue Division                                                      Unliquidated
          PO Box 843825                                                         Disputed
          Kansas City, MO 64184-3825
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Lincoln                                                       Contingent
          Bureau Of Fire Prevention                                             Unliquidated
          555 S 10th St Room 203                                                Disputed
          Lincoln, NE 68508-3959
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Lincoln                                                       Contingent
          Alarm Registration Program                                            Unliquidated
          555 S 10th Street Box 26                                              Disputed
          Lincoln, NE 68508-2803
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 827 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 840 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Maple Grove                                                   Contingent
          12800 Arbor Lakes Parkway                                             Unliquidated
          Maple Grove, MN 55369                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Maple Grove                                                   Contingent
          PO Box 1180                                                           Unliquidated
          Maple Grove, MN 55311                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Maple Grove Utilities                                         Contingent
          12800 Arbor Lakes Pkwy N                                              Unliquidated
          Attn Utility Billing                                                  Disputed
          Maple Grove, MN 55369
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Mishawaka                                                     Contingent
          City Hall                                                             Unliquidated
          600 East Thrid St                                                     Disputed
          Mishawaka, IN 46544
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,441.66
          City Of Naperville                                                    Contingent
          400 S Eagle Street                                                    Unliquidated
          Naperville, IL 60540                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Northville                                                    Contingent
          215 W Cady St                                                         Unliquidated
          Northville, MI 48167                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Olathe Water                                                  Contingent
          PO Box 2100                                                           Unliquidated
          Olathe, KS 66051-2100                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 828 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 841 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Omaha                                                         Contingent
          Rm H10                                                                Unliquidated
          1819 Farnam St                                                        Disputed
          Omaha, NE 68183
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Rockford                                                      Contingent
          425 E State St 7th Floor                                              Unliquidated
          Rockford, IL 61104                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Roseville                                                     Contingent
          2660 Civic Center Drive                                               Unliquidated
          Roseville, MN 55113                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Sioux                                                         Contingent
          Falls City Attorneys Office                                           Unliquidated
          224 West 9th St PO Box 7402                                           Disputed
          Sioux Falls, SD 57117-7402
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Sioux Falls Health                                            Contingent
          521 North Main Avenue                                                 Unliquidated
          Suite 101                                                             Disputed
          Sioux Falls, SD 57104-5963
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of St Cloud                                                      Contingent
          400 2nd Street South                                                  Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,763.18
          City Of St Cloud Utilities                                            Contingent
          PO Box 1501                                                           Unliquidated
          Saint Cloud, MN 56302-1501                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 829 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 842 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Troy                                                          Contingent
          PO Box 554754                                                         Unliquidated
          Detroit, MI 48255-4754                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,478.19
          City Of Troy                                                          Contingent
          500 W Big Beaver                                                      Unliquidated
          Troy, MI 48084                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Of Troy Water Department                                         Contingent
          PO Box 554743                                                         Unliquidated
          Detroit, MI 48255-4743                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          City Treasurer                                                        Contingent
          635 Woodland Ave                                                      Unliquidated
          Suite 2103                                                            Disputed
          Kansas City, MO 64106
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,999.47
          City Utilities Fort Wayne                                             Contingent
          PO Box 4632                                                           Unliquidated
          Carol Stream, IL 60197-4632                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Citywide Window Svcs Inc                                              Contingent
          PO Box 790                                                            Unliquidated
          Anoka, MN 55303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cjis                                                                  Contingent
          6776 Reisterstown Road Ste 102                                        Unliquidated
          Baltimore, MD 21215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 830 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 843 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Clark County Collection Servic                                        Contingent
          8860 W Sunset Rd Ste 100                                              Unliquidated
          Las Vegas, NV 89148                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Classic Aire Care Inc                                                 Contingent
          1276 N Warson                                                         Unliquidated
          Saint Louis, MO 63132                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Classic Parking Inc                                                   Contingent
          715 Sunrise Trail                                                     Unliquidated
          Spring Branch, TX 78070                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Clay Township Regional                                                Contingent
          Waste Disct                                                           Unliquidated
          PO Box 40638                                                          Disputed
          Indianapolis, IN 46240-0638
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $80.25
          Clean Breeze LLC                                                      Contingent
          11301 S Dixie Hwy #565776                                             Unliquidated
          Miami, FL 33256                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,428.90
          Clean Des Moines Inc.                                                 Contingent
          1450 NE 69th Pl Ste 50                                                Unliquidated
          Ankeny, IA 50021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Clean Earth Environmental Svcs                                        Contingent
          5189 King Highway                                                     Unliquidated
          Kalamazoo, MI 49048                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 831 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 844 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.578    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Clean Iowa Inc                                                        Contingent
          1450 Ne 69th Place Ste 50                                             Unliquidated
          Ankeny, IA 50021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.579    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Clearn Heading                                                        Contingent
          3410 Brinkley Rd Apt 201                                              Unliquidated
          Temple Hills, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.580    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Clerk Of Hamilton County                                              Contingent
          1 Hamilton County Square #106                                         Unliquidated
          Noblesville, IN 46060                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Clerk Of The Circuit Court                                            Contingent
          14735 Main Street                                                     Unliquidated
          Upper Marlboro, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cleveland Jewish News                                                 Contingent
          23880 Commerce Park                                                   Unliquidated
          Suite 1                                                               Disputed
          Beachwood, OH 44122
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cleveland Municipal Court                                             Contingent
          1200 Ontario St                                                       Unliquidated
          Cleveland, OH 44113                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,000.00
          Clifton Larson Allen LLP                                              Contingent
          220 S 6th St Ste 300                                                  Unliquidated
          Minneapolis, MN 55402                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 832 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 845 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.585    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Clive Chamber Of Commerce                                             Contingent
          1900 Nw 114th St                                                      Unliquidated
          Clive, IA 50325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.586    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Clive Lions Club                                                      Contingent
          2085 Nw 149th Street                                                  Unliquidated
          Clive, IA 50325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.587    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,018.94
          Clive Water Dept                                                      Contingent
          1900 Nw 114th St                                                      Unliquidated
          Clive, IA 50325-7077                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.588    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Clocknine                                                             Contingent
          1006 W Lake St                                                        Unliquidated
          #125                                                                  Disputed
          Minneapolis, MN 55408
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.589    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Clyde Bryant                                                          Contingent
          8606 Wood Violet Way                                                  Unliquidated
          Madison, WI 53717                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.590    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cnty Fire Protection Inc                                              Contingent
          PO Box 1651                                                           Unliquidated
          Stow, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.591    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,734.26
          Coastal Sunbelt Produce LLC                                           Contingent
          PO Box 62860                                                          Unliquidated
          Baltimore, MD 21264                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 833 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 846 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.592    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $507.60
          Cocacola Bottling Co                                                  Contingent
          PO Box 602937                                                         Unliquidated
          Charlotte, NC 28250                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.593    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,560.65
          Cocacola National                                                     Contingent
          PO Box 102703                                                         Unliquidated
          Atlanta, GA 30368                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.594    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cocacola Refreshments In                                              Contingent
          PO Box 602937                                                         Unliquidated
          Charlotte, NC 28260                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.595    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Coe College                                                           Contingent
          1220 First Avenue Ne                                                  Unliquidated
          Cedar Rapids, IA 52402                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.596    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $203.55
          Cokers Repair Inc                                                     Contingent
          3709 N Atlantic Ave                                                   Unliquidated
          Peoria Heights, IL 61616                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.597    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Colin Lawson                                                          Contingent
          9888 E Basser Drive Apt I107                                          Unliquidated
          Denver, CO 80231                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.598    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Collection Services Center                                            Contingent
          PO Box 9125                                                           Unliquidated
          Des Moines, IA 50306                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 834 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 847 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.599    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          College City Beverage Inc                                             Contingent
          700 Railway St S                                                      Unliquidated
          Dundas, MN 55019                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.600    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          College Possible Inc                                                  Contingent
          540 Fairview Ave N Ste 304                                            Unliquidated
          Saint Paul, MN 55104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.601    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          College Publications Inc                                              Contingent
          PO Box 845                                                            Unliquidated
          Marshalls Creek, PA 18335                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.602    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Collideoscope LLC                                                     Contingent
          2123 Mauldin St Nw                                                    Unliquidated
          Atlanta, GA 30318                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.603    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Collins Electrical                                                    Contingent
          Construction Co Inc                                                   Unliquidated
          278 State Street                                                      Disputed
          Saint Paul, MN 55107
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.604    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,536.19
          Collins Mechanical Svcs                                               Contingent
          9290 Bay View Place                                                   Unliquidated
          Nanjemoy, MD 20662                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.605    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Coloma Frozen Foods Inc                                               Contingent
          4145 Coloma Road                                                      Unliquidated
          Coloma, MI 49038                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 835 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 848 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.606    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Coltrin and Associates Inc                                            Contingent
          801 Floral Vale Blvd                                                  Unliquidated
          Yardley, PA 19067                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.607    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,452.82
          Columbia Gas Of Ohio                                                  Contingent
          PO Box 742510                                                         Unliquidated
          Cincinnati, OH 45274-2510                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.608    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Comcast                                                               Contingent
          PO Box 37601                                                          Unliquidated
          Philadelphia, PA 19101-0601                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.609    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $610.36
          Comcast                                                               Contingent
          PO Box 70219                                                          Unliquidated
          Philadelphia, PA 19176-0219                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.610    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Comcast Cable                                                         Contingent
          PO Box 7500                                                           Unliquidated
          Southeastern, PA 19398-7500                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.611    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Comcast Corporate                                                     Contingent
          PO Box 3001                                                           Unliquidated
          Southeastern, PA 19398-3001                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.612    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Comcast Corporation                                                   Contingent
          PO Box 17211                                                          Unliquidated
          Charlotte, NC 28272                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 836 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 849 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.613    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $889.67
          Comcast Holdings Corporation                                          Contingent
          PO Box 35170                                                          Unliquidated
          Seattle, WA 98124-5170                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.614    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Comcast Maple Grove                                                   Contingent
          PO Box 34744                                                          Unliquidated
          Seattle, WA 98124-1744                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.615    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Comdata Inc                                                           Contingent
          PO Box 500544                                                         Unliquidated
          Saint Louis, MO 63150-0544                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.616    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,225.28
          Comed                                                                 Contingent
          PO Box 6111                                                           Unliquidated
          Carol Stream, IL 60197-6111                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.617    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Comfort Systems Usa Indiana LL                                        Contingent
          2701 Fortune Cir E                                                    Unliquidated
          Ste F                                                                 Disputed
          Indianapolis, IN 46241
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.618    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Command Commercial Service and                                        Contingent
          PO Box 10648                                                          Unliquidated
          Saint Paul, MN 55110                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.619    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Commercial Cares Inc                                                  Contingent
          16601 Sw 49 St                                                        Unliquidated
          Fort Lauderdale, FL 33331                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 837 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 850 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.620    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Commercial Gaskets Unlimited                                          Contingent
          Of Minneapolis                                                        Unliquidated
          2637 27th Ave S Ste 3                                                 Disputed
          Minneapolis, MN 55406
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.621    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,338.21
          Commercial Kitchen Svcs Inc                                           Contingent
          808 Hanley Industrial Ct                                              Unliquidated
          Saint Louis, MO 63144                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.622    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Commercial Microwave Service L                                        Contingent
          2307 Friendship Drive                                                 Unliquidated
          Lebanon, TN 37087                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.623    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Commercial Pumping Svcs LLC                                           Contingent
          PO Box 429                                                            Unliquidated
          Saint Charles, MO 63302                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.624    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Commercial Service Innovation                                         Contingent
          PO Box 271                                                            Unliquidated
          Bondurant, IA 50035                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.625    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Commercial Sewer Cleaning                                             Contingent
          5838 South Harding Street                                             Unliquidated
          Indianapolis, IN 46217                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.626    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Commerical Plumbing and Heatin                                        Contingent
          24428 Greenway Ave                                                    Unliquidated
          Forest Lake, MN 55025                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 838 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 851 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.627    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Commonwealth Of Pennsylvania                                          Contingent
          PO Box 783473                                                         Unliquidated
          Philadelphia, PA 19179-3473                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.628    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Community Occupational Medicin                                        Contingent
          22818 Old Us 20                                                       Unliquidated
          Elkhart, IN 46516                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.629    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Como Friends                                                          Contingent
          1225 Estabrook Dr                                                     Unliquidated
          Saint Paul, MN 55103                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.630    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Complete Building Maintenance                                         Contingent
          702 E Western Ave                                                     Unliquidated
          Lombard, IL 60148                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.631    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Complete Refrigeration LLC                                            Contingent
          9970 Old Airport Hwy                                                  Unliquidated
          Monclova, OH 43542                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.632    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,694.57
          Complete Solutions and Sourcin                                        Contingent
          PO Box 461                                                            Unliquidated
          Montrose, NY 10548                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.633    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Comptroller Of Maryland                                               Contingent
          Revenue Administration Div                                            Unliquidated
          PO Box 2999                                                           Disputed
          Annapolis, MD 21404-2999
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 839 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 852 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.634    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Comptroller Of Public Accounts                                        Contingent
          PO Box 12019                                                          Unliquidated
          Austin, TX 78711-2019                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.635    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Compudyne Inc                                                         Contingent
          1524 E 37th St                                                        Unliquidated
          Hibbing, MN 55746                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.636    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Confluence Brewing Company                                            Contingent
          1235 Thomas Beck Rd Ste A                                             Unliquidated
          Des Moines, IA 50315                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.637    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Connor P Fritz                                                        Contingent
          29470 John Hauk                                                       Unliquidated
          Garden City, MI 48135                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.638    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Consolidated High School Dist                                         Contingent
          13300 S Lagrange Road                                                 Unliquidated
          Orland Park, IL 60462                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.639    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Constant Contact Inc                                                  Contingent
          1601 Trapelo Rd                                                       Unliquidated
          Third Floor                                                           Disputed
          Waltham, MA 02451
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.640    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Constellation Newenergy Inc                                           Contingent
          PO Box 4640                                                           Unliquidated
          Carol Stream, IL 60197-4640                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 840 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 853 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.641    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,348.13
          Consumers Energy                                                      Contingent
          PO Box 740309                                                         Unliquidated
          Cincinnati, OH 45274-0309                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.642    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $110.00
          Continental Maintenance Contra                                        Contingent
          8220 Brentwood Industrial Dr                                          Unliquidated
          Saint Louis, MO 63144                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.643    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Contractors Bonding and Insura                                        Contingent
          PO Box 801742                                                         Unliquidated
          Kansas City, MO 64180                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.644    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Controller Of Maryland                                                Contingent
          Unclaimed Property Unit                                               Unliquidated
          301 W Preston Street Room 310                                         Disputed
          Baltimore, MD 21201-2383
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.645    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Controlscan Inc                                                       Contingent
          Fifth Third Wholesale Lockbox                                         Unliquidated
          639378                                                                Disputed
          Cincinnati, OH 45263-9378
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.646    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Convention Components Inc                                             Contingent
          580 Brownstone St                                                     Unliquidated
          Holland, MI 49423                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.647    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cook County Dept Of Revenue                                           Contingent
          25831 Network Place                                                   Unliquidated
          C/O Environmental Contorl                                             Disputed
          Chicago, IL 60673-1258
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 841 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 854 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.648    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cook Healthy Eat Fresh Inc C H                                        Contingent
          145 Fleet St #179                                                     Unliquidated
          Oxon Hill, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.649    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $320.00
          Cool Springs Kitchen Mgmt LLC                                         Contingent
          910 Riverview Drive                                                   Unliquidated
          Franklin, TN 37064                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.650    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Coordinated Systems & Sup Inc                                         Contingent
          PO Box 58                                                             Unliquidated
          Wichita, KS 67201                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.651    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,687.61
          Copper Cottage                                                        Contingent
          4105 N Lewis Ave                                                      Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.652    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Corey Birkey                                                          Contingent
          522 Center St                                                         Unliquidated
          Barnum, IA 50518                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.653    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cornelia De Large Syndrome Fou                                        Contingent
          302 W Main St #100                                                    Unliquidated
          Avon, CT 06001                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.654    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cornhusker Custom Construction                                        Contingent
          4002 Pacific St                                                       Unliquidated
          Omaha, NE 68105                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 842 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 855 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.655    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Corporations Division                                                 Contingent
          PO Box 30702                                                          Unliquidated
          Lansing, MI 48909                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.656    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Corrin Berglund                                                       Contingent
          3600 American Blvd W                                                  Unliquidated
          Bloomington, MN 55431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.657    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cory Cid                                                              Contingent
          1939 Opal Drive                                                       Unliquidated
          Aurora, IL 60506                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.658    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Costello School Parent Teacher                                        Contingent
          Organization                                                          Unliquidated
          1333 Hamnman Drive                                                    Disputed
          Troy, MI 48085
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.659    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cougar Athletic Club                                                  Contingent
          5050 Mallory Lane                                                     Unliquidated
          Franklin, TN 37067                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.660    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Counseling and Family Services                                        Contingent
          330 Sw Washington St                                                  Unliquidated
          Peoria, IL 61602                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.661    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          County Court Of Douglas County                                        Contingent
          Civil small Claims                                                    Unliquidated
          1819 Farnam                                                           Disputed
          Omaha, NE 68183
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 843 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 856 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.662    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          County Fire Protection Inc                                            Contingent
          4620 Crystal Parkway                                                  Unliquidated
          Kent, OH 44240                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.663    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          County Of Hennepin                                                    Contingent
          Independent School Dist #279                                          Unliquidated
          11200 93rd Avenue North                                               Disputed
          Maple Grove, MN 55369
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.664    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Courtney Barber                                                       Contingent
          6933 Wexford Hill Ln                                                  Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.665    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Courtney Dechaine                                                     Contingent
          140 21st Ave N                                                        Unliquidated
          Saint Cloud, MN 56303                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.666    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Courtney Eastman                                                      Contingent
          2037 N 153rd Ave                                                      Unliquidated
          Omaha, NE 68116                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.667    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Courtney N Smith                                                      Contingent
          1129 S Sherman Dr                                                     Unliquidated
          Indianapolis, IN 46203                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.668    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cowern Parent Teacher Group                                           Contingent
          2131 Margaret St                                                      Unliquidated
          North Saint Paul, MN 55109                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 844 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 857 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.669    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cox Communications                                                    Contingent
          PO Box 248871                                                         Unliquidated
          Oklahoma City, OK 73124-8871                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.670    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,912.94
          Cozzini Bros Inc                                                      Contingent
          350 Howard Avenue                                                     Unliquidated
          Des Plaines, IL 60018                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.671    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Craig Ahmann                                                          Contingent
          5831 55th Ave S                                                       Unliquidated
          Fargo, ND 58104                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.672    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Craig Miller                                                          Contingent
          19101 Mystic Pointe Dr #1501                                          Unliquidated
          Aventura, FL 33180                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.673    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Craig Wyttenbach                                                      Contingent
          8868 Sunstone Ln                                                      Unliquidated
          Middleton, WI 53562                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.674    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Crawford Co                                                           Contingent
          1306 Mill Street                                                      Unliquidated
          Rock Island, IL 61201                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.675    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Crci Inc                                                              Contingent
          7456 Washington Ave South                                             Unliquidated
          Eden Prairie, MN 55344                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 845 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 858 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.676    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Creative Publishing Solutions                                         Contingent
          1877 West 4000 South                                                  Unliquidated
          Roy, UT 84067                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.677    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Credence Resource Management L                                        Contingent
          PO Box 2268                                                           Unliquidated
          Southgate, MI 48195-4268                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.678    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Creekside Hearth Patio and Bbq                                        Contingent
          515 S Main St                                                         Unliquidated
          Almont, MI 48003                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.679    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cretelift LLC                                                         Contingent
          1925 W Millbrook Rd                                                   Unliquidated
          Mount Pleasant, MI 48858                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.680    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Creve Coeur Cham Of Commerce                                          Contingent
          10950 Olive Blvd                                                      Unliquidated
          Creve Coeur, MO 63141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.681    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cribbs Landscaping Inc                                                Contingent
          PO Box 901                                                            Unliquidated
          Bettendorf, IA 52722-0016                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.682    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cristino Gavarrete                                                    Contingent
          15515 Sw 172nd Ter                                                    Unliquidated
          Miami, FL 33187                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 846 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 859 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.683    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Crunchtime! Information                                               Contingent
          Systems Inc                                                           Unliquidated
          129 Portland Street                                                   Disputed
          Boston, MA 02114
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.684    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Crystal Welding Inc                                                   Contingent
          17601 113th Ave N                                                     Unliquidated
          Maple Grove, MN 55369                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.685    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Culligan Water Cond                                                   Contingent
          7165 Boone Ave N                                                      Unliquidated
          Brooklyn Park, MN 55428                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.686    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $227.69
          Culligan Water Cond                                                   Contingent
          PO Box 77043                                                          Unliquidated
          Dept 8799                                                             Disputed
          Minneapolis, MN 55480-7743
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.687    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Culligan Water Cond                                                   Contingent
          1510 W 51st St                                                        Unliquidated
          Sioux Falls, SD 57105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.688    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cumulus Radio Corp                                                    Contingent
          3650 Momentum Place                                                   Unliquidated
          Chicago, IL 60689-5336                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.689    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cumulus Radio Corp                                                    Contingent
          3637 Momentum Place                                                   Unliquidated
          Chicago, IL 60689-5336                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 847 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 860 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.690    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Curts Lock& Key                                                       Contingent
          1102 Main Ave                                                         Unliquidated
          Fargo, ND 58103-1755                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.691    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,139.56
          Custom Tree Movers LLC                                                Contingent
          3815 E Sheperd St                                                     Unliquidated
          Sioux Falls, SD 57103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.692    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cuttin It Close                                                       Contingent
          317 Hancock                                                           Unliquidated
          Peoria, IL 61603                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.693    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cuyahoga Cnty Board Of Health                                         Contingent
          5550 Venture Dr                                                       Unliquidated
          Parma, OH 44130                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.694    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $32.12
          Cvb Inc                                                               Contingent
          2602 Pear Street                                                      Unliquidated
          PO Box 3060                                                           Disputed
          Saint Joseph, MO 64503-0060
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.695    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cynmar Corp                                                           Contingent
          86475 Gene Lasserre Blvd                                              Unliquidated
          Yulee, FL 32097                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.696    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Cypress Media LLC                                                     Contingent
          1729 Grand Blvd                                                       Unliquidated
          Kansas City, MO 64108                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 848 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 861 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.697    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $162.46
          D and D Signs LLC                                                     Contingent
          751 N 114th St                                                        Unliquidated
          Omaha, NE 68154                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.698    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          D and M Enterprises Llp                                               Contingent
          1616 Spoonbill Lane Unit B                                            Unliquidated
          Naples, FL 34105                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.699    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dacotah Paper Co Inc                                                  Contingent
          3940 15th Ave N                                                       Unliquidated
          Fargo, ND 58102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.700    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $138.50
          Dahlheimer Distrib                                                    Contingent
          PO Box 336                                                            Unliquidated
          Monticello, MN 55362                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.701    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dakota Beverage                                                       Contingent
          4532 North Cliff Ave                                                  Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.702    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $242.60
          Dakota Burke Inc                                                      Contingent
          625 S Washington St                                                   Unliquidated
          Alexandria, VA 22314                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.703    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dakota Cnty Regional                                                  Contingent
          Cham Of Commerce                                                      Unliquidated
          3352 Sherman Ct Dtr 201                                               Disputed
          Eagan, MN 55121
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 849 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 862 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.704    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,644.03
          Dakota County Treasurer                                               Contingent
          14955 Galaxie Ave                                                     Unliquidated
          Attn Kaylene Retka                                                    Disputed
          Apple Valley, MN 55124
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.705    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,905.85
          Dakota Electric                                                       Contingent
          PO Box 64427                                                          Unliquidated
          Saint Paul, MN 55164-0427                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.706    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dakota Entertainment LLC                                              Contingent
          27119 Sd Hwy 115                                                      Unliquidated
          Harrisburg, SD 57032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.707    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dakota Flame Defense LLC                                              Contingent
          4472 159th Avenue Se                                                  Unliquidated
          Davenport, ND 58021                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.708    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,172.02
          Dakota Gasket LLC                                                     Contingent
          PO Box 163                                                            Unliquidated
          West Fargo, ND 58078                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.709    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,099.47
          Dakota Refrigeration Inc                                              Contingent
          4322 15th Ave N                                                       Unliquidated
          Fargo, ND 58102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.710    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dakota Wine Merchants                                                 Contingent
          PO Box 10136                                                          Unliquidated
          Fargo, ND 58106                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 850 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 863 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.711    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dale R Schaub                                                         Contingent
          PO Box 71103                                                          Unliquidated
          Rochester, MI 48307                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.712    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,213.30
          Dalmatian Fire Equipment Ltd                                          Contingent
          531 Monroe Street                                                     Unliquidated
          Dolton, IL 60419-1134                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.713    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Damien D Harris                                                       Contingent
          2513 Jameson Street                                                   Unliquidated
          Temple Hills, MD 20748                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.714    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dan Dygert                                                            Contingent
          12930 Dellinger Drive                                                 Unliquidated
          Fishers, IN 46038                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.715    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dana Lipsky                                                           Contingent
          126 N London Ave                                                      Unliquidated
          Rockford, IL 61107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.716    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dance Expressions LLC                                                 Contingent
          27421 Harper                                                          Unliquidated
          Saint Clair Shores, MI 48081                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.717    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Daniel G Race                                                         Contingent
          920 Tecumseh Ave                                                      Unliquidated
          Hammond, IN 46327-3138                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 851 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 864 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.718    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Daniel J Fowler                                                       Contingent
          404 N Western Ave                                                     Unliquidated
          Peoria, IL 61606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.719    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Daniel Sederstrom                                                     Contingent
          11450 Albavar Path                                                    Unliquidated
          Inver Grove Heights, MN 55077                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.720    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Daniel Sothmann                                                       Contingent
          1223 Main Ave                                                         Unliquidated
          Cordova, IL 61242                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.721    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Daniel Villarreal                                                     Contingent
          5430 Midvale Dr #4                                                    Unliquidated
          Rockford, IL 61108                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.722    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $700.00
          Daniel Vincent Burgess                                                Contingent
          1724-A Fayette Walk                                                   Unliquidated
          Hoffman Estates, IL 60169-6849                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.723    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Danielle Burciaga                                                     Contingent
          1426 Heritage Dr                                                      Unliquidated
          Canton, MI 48188                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.724    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Danielle Dell                                                         Contingent
          8801 Grace                                                            Unliquidated
          Shelby Township, MI 48317                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 852 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 865 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.725    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Danielle Lonczkowski                                                  Contingent
          699 W Big Beaver Rd                                                   Unliquidated
          Troy, MI 48084                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.726    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Danielle M Black                                                      Contingent
          167 Rossmor Court                                                     Unliquidated
          Pittsburgh, PA 15229                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.727    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Danielle Smith                                                        Contingent
          1306 Rice St                                                          Unliquidated
          Saint Paul, MN 55117                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.728    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Danielson Enterprises Inc                                             Contingent
          751 N 114th St                                                        Unliquidated
          Omaha, NE 68154-1515                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.729    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dannie R Spradlin Jr                                                  Contingent
          4323 Herdmans Circle                                                  Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.730    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Daria K Seaton                                                        Contingent
          5429 13th St Nw                                                       Unliquidated
          Washington, DC 20011                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.731    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $931.00
          Darling Ingredients Inc                                               Contingent
          PO Box 552210                                                         Unliquidated
          Detroit, MI 48255-2210                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 853 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 866 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.732    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Darling Intnl Inc Cc                                                  Contingent
          PO Box 552210                                                         Unliquidated
          Detroit, MI 48255-2210                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.733    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Darrell K Barney                                                      Contingent
          7803 Nw 114th Path                                                    Unliquidated
          Medley, FL 33178                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.734    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dave Hudson                                                           Contingent
          813 N. Linden St.                                                     Unliquidated
          Northfield, MN 55057                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.735    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Daveyon Wilkinson                                                     Contingent
          4253 Crane                                                            Unliquidated
          Detroit, MI 48214                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.736    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          David Hill                                                            Contingent
          1214 Glenhaven                                                        Unliquidated
          Baltimore, MD 21239                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.737    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          David Kirkland                                                        Contingent
          7140 Harrison Ave Ste 108                                             Unliquidated
          C/O Granite City                                                      Disputed
          Rockford, IL 61112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.738    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          David Lewandowski                                                     Contingent
          1601 Eagles Crest Avenue #B1                                          Unliquidated
          Davenport, IA 52804                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 854 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 867 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.739    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $379.06
          David Long and Assoc Inc                                              Contingent
          312 Crowatan Rd                                                       Unliquidated
          Castle Hayne, NC 28429                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.740    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $194.34
          David Mosow                                                           Contingent
          109 Duluth Avenue                                                     Unliquidated
          Nashville, TN 37209                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.741    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          David Sprague                                                         Contingent
          1500 N 132nd Terr                                                     Unliquidated
          Kansas City, KS 66109                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.742    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          David Stiving                                                         Contingent
          3034 Frampton Dr Apt 4                                                Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.743    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          David Thompson                                                        Contingent
          1100 Annie Dr                                                         Unliquidated
          Winterset, IA 50273                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.744    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          David William Sabers                                                  Contingent
          100 East State Street                                                 Unliquidated
          Monroe, SD 57047                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.745    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Davis Brown Koehn Shors and Ro                                        Contingent
          215 10th St Ste 1300                                                  Unliquidated
          Des Moines, IA 50309-3993                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 855 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 868 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.746    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dawn C Wilson                                                         Contingent
          202 Louise                                                            Unliquidated
          Highland Park, MI 48203                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.747    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dawn Regan                                                            Contingent
          2726 Allington Road                                                   Unliquidated
          Saint Clair, MI 48079                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.748    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Daymark Safety Systems                                                Contingent
          12836 South Dixie Highway                                             Unliquidated
          Bowling Green, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.749    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dc Child Support Clearinghouse                                        Contingent
          PO Box 37868                                                          Unliquidated
          Washington, DC 20013                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.750    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dc Treasurer                                                          Contingent
          Unclaimed Property Unit                                               Unliquidated
          1101 4th Street Sw Ste 800w                                           Disputed
          Washington, DC 20024
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.751    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $90.95
          Ddm Landscape                                                         Contingent
          640 51st Street                                                       Unliquidated
          Marion, IA 52302                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.752    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,885.91
          Dean Foods Nc Inc                                                     Contingent
          PO Box 1450                                                           Unliquidated
          Nw 8318                                                               Disputed
          Minneapolis, MN 55485-8318
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 856 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 869 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.753    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dean Nida & Associates LLC                                            Contingent
          445 South Shore Drive                                                 Unliquidated
          Sarasota, FL 34234                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.754    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dean Nida and Associates LLC                                          Contingent
          445 S Shore Dr                                                        Unliquidated
          Sarasota, FL 34234                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.755    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Debbie Mcmillan Barrett Clerk                                         Contingent
          135 4th Ave S                                                         Unliquidated
          General Sessions Court                                                Disputed
          Franklin, TN 37064
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.756    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,785.00
          Declarks Landscaping Inc                                              Contingent
          13800 33 Mile Rd                                                      Unliquidated
          Romeo, MI 48065                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.757    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Delonte E Duff                                                        Contingent
          4753 Summertime Dr                                                    Unliquidated
          Oxon Hill, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.758    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Delores A Elliot                                                      Contingent
          4321 N Linwood Ave                                                    Unliquidated
          Davenport, IA 52806                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.759    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Deluxe Group Inc                                                      Contingent
          625 Bakers Bridge Ave Ste 105                                         Unliquidated
          Franklin, TN 37067                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 857 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 870 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.760    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $600.00
          Demos Fruit Fly Exterminators                                         Contingent
          834 Sunrise Pl                                                        Unliquidated
          Roselle, IL 60172                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.761    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Denise Cundell Day                                                    Contingent
          1411 W 58th Street                                                    Unliquidated
          Davenport, IA 52806                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.762    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Denise Lenaghan                                                       Contingent
          2306 Heritage Dr                                                      Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.763    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Denison Parking Inc                                                   Contingent
          49 West Maryland St #138                                              Unliquidated
          Indianapolis, IN 46204                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.764    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dennis D Garrigus                                                     Contingent
          1301 Heritage Road W                                                  Unliquidated
          Normal, IL 61761                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.765    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dennis Ledbetter                                                      Contingent
          9517 49th Place                                                       Unliquidated
          College Park, MD 20740                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.766    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dennis Mcgovern                                                       Contingent
          13868 Clare Downs Way                                                 Unliquidated
          Rosemount, MN 55068                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 858 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 871 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.767    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,007.78
          Dennys 5th Avenue Bakery                                              Contingent
          PO Box 856090                                                         Unliquidated
          Minneapolis, MN 55485-6090                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.768    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Department Of Public Utilities                                        Contingent
          Ohio Building                                                         Unliquidated
          PO Box 10017                                                          Disputed
          Toledo, OH 43699-0017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.769    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,948.74
          Dependable Building Maintenanc                                        Contingent
          4645 W 138th St                                                       Unliquidated
          Crestwood, IL 60445                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.770    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dept Of Assessments                                                   Contingent
          And Taxation                                                          Unliquidated
          PO Box 17052                                                          Disputed
          Baltimore, MD 21297-1052
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.771    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dept Of Assessments &                                                 Contingent
          Taxation Gcnh                                                         Unliquidated
          301 W Preston St Ch Div Rm 801                                        Disputed
          Baltimore, MD 21201
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.772    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dept Of Inspections Appeals                                           Contingent
          Lucas State Office Bldg                                               Unliquidated
          Food and Cons Sfty Bur                                                Disputed
          Des Moines, IA 50319
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.773    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dept Of Revenue                                                       Contingent
          Special Tax Division                                                  Unliquidated
          445 E Capitol Ave                                                     Disputed
          Pierre, SD 57501-3100
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 859 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 872 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.774    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dept Of Treasury                                                      Contingent
          PO Box 30149                                                          Unliquidated
          Collection Services Bureau                                            Disputed
          Lansing, MI 48909
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.775    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Derek Schillinger                                                     Contingent
          PO Box 417                                                            Unliquidated
          Ulman, MO 65083                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.776    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Des Moines A To Z Party Rental                                        Contingent
          2250 Fuller Rd                                                        Unliquidated
          West Des Moines, IA 50265                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.777    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Design Temperature Service Eng                                        Contingent
          11026 Gravois Ind Ct                                                  Unliquidated
          Saint Louis, MO 63128                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.778    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Designer Lawns LLC                                                    Contingent
          6631 Washington Ave                                                   Unliquidated
          Windsor Heights, IA 50324                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.779    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Desirae Coleman                                                       Contingent
          1705 W Fredonia Ave                                                   Unliquidated
          Peoria, IL 61606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.780    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Destination Travel Network                                            Contingent
          7458 N La Cholla Blvd                                                 Unliquidated
          Suite 100                                                             Disputed
          Tucson, AZ 85741
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 860 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 873 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.781    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Destination Whitehouse Inc                                            Contingent
          6729 Providence St                                                    Unliquidated
          PO Box 257                                                            Disputed
          Whitehouse, OH 43571
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.782    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Det Distrib Fintech                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.783    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Detroit Industrial Cleaners In                                        Contingent
          24681 Northwestern Hwy #400 H                                         Unliquidated
          Southfield, MI 48075                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.784    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Detroit Metro Convention &                                            Contingent
          Visitors Bureau                                                       Unliquidated
          Dept 117701 PO Box 67000                                              Disputed
          Detroit, MI 48267-1777
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.785    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Deven G Smalley                                                       Contingent
          3410 Stonesboro Road                                                  Unliquidated
          Fort Washington, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.786    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Devin Link                                                            Contingent
          1801 J Street Apt 306                                                 Unliquidated
          Lincoln, NE 68508                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.787    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Devin Sipp                                                            Contingent
          1828 Abriter Ct                                                       Unliquidated
          Naperville, IL 60563                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 861 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 874 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.788    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Devon Giesen                                                          Contingent
          4300 W Kathleen St                                                    Unliquidated
          Sioux Falls, SD 57107                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.789    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $386.77
          Dgva International Bakery LLC                                         Contingent
          PO Box 223400                                                         Unliquidated
          Hollywood, FL 33022                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.790    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Diane Hesson                                                          Contingent
          3534 Inverness Blvd                                                   Unliquidated
          Carmel, IN 46032                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.791    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $60.99
          Dick Wagner Cutlery Service                                           Contingent
          PO Box 327                                                            Unliquidated
          Richard Wagner                                                        Disputed
          Tower, MN 55790
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.792    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dig It For Dave                                                       Contingent
          8056 Colley St                                                        Unliquidated
          Lincoln, NE 68505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.793    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $80,164.52
          Dinova Inc                                                            Contingent
          6455 East Johns Crossing                                              Unliquidated
          Ste 220                                                               Disputed
          Johns Creek, GA 30097
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.794    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Direct Energy Business                                                Contingent
          PO Box 660749                                                         Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 862 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 875 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.795    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Direct Mechanical Inc                                                 Contingent
          711 Morse Ave                                                         Unliquidated
          Schaumburg, IL 60193                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.796    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Director Alcohol and                                                  Contingent
          Gambling Enforcement                                                  Unliquidated
          444 Cedar St Suite 133                                                Disputed
          Saint Paul, MN 55101-5133
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.797    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Directv                                                               Contingent
          PO Box 105249                                                         Unliquidated
          Atlanta, GA 30348-5249                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.798    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,249.19
          Directv LLC                                                           Contingent
          PO Box 5006                                                           Unliquidated
          Carol Stream, IL 60197-5006                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.799    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Discount Waste and                                                    Contingent
          Recycling Inc                                                         Unliquidated
          PO Box 4066                                                           Disputed
          Alpharetta, GA 30023
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.800    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Discover Tennessee Inc                                                Contingent
          1115 Thorncrest Rd                                                    Unliquidated
          Nashville, TN 37211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.801    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Discoverlink Inc                                                      Contingent
          1525 Kautz Road Ste 700                                               Unliquidated
          West Chicago, IL 60185                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 863 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 876 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.802    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,698.30
          Discovery Benefits Inc                                                Contingent
          PO Box 9528                                                           Unliquidated
          Fargo, ND 58106-9528                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.803    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $101.65
          Diversifire Systems Inc                                               Contingent
          13830 Nw 19th Avenue                                                  Unliquidated
          Opa Locka, FL 33054-4218                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.804    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dixon Fisheries Inc                                                   Contingent
          1807 N Main Street                                                    Unliquidated
          East Peoria, IL 61611                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.805    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Djs Heating& Air Conditioning                                         Contingent
          6060 Labeaux Ave Ne                                                   Unliquidated
          Albertville, MN 55301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.806    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Doetsch Industrial Svcs Inc                                           Contingent
          21221 Mullin Ave                                                      Unliquidated
          Warren, MI 48089                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.807    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dogs Forever Of Iowa                                                  Contingent
          809 Rockford Rd                                                       Unliquidated
          Cedar Rapids, IA 52404                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.808    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Doll Distrib Fintech                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 864 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 877 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.809    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dominion East Ohio                                                    Contingent
          PO Box 26785                                                          Unliquidated
          Richmond, VA 23261-6785                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.810    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Don Stegman                                                           Contingent
          3313 68th Ave N                                                       Unliquidated
          Brooklyn Center, MN 55429                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.811    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Don Wood Plumbing Co Inc                                              Contingent
          PO Box 680637                                                         Unliquidated
          Franklin, TN 37068                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.812    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Donna Ann Cook                                                        Contingent
          1440 Nw Vivion Rd                                                     Unliquidated
          Kansas City, MO 64118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.813    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Doodad Inc                                                            Contingent
          6110 Irvington Rd                                                     Unliquidated
          Omaha, NE 68134                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.814    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Door Closer Service Co Inc                                            Contingent
          2509 N Emerson Ave                                                    Unliquidated
          Indianapolis, IN 46218                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.815    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Doria Brooks                                                          Contingent
          200 American Way                                                      Unliquidated
          Oxon Hill, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 865 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 878 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.816    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $380.00
          Doris Lane                                                            Contingent
          8320 Karl Ridge Rd                                                    Unliquidated
          Lincoln, NE 68506                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.817    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Double H Paving Inc                                                   Contingent
          27275 Verhey Place                                                    Unliquidated
          Tea, SD 57064                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.818    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Doug Benz                                                             Contingent
          5934 Nw 90th Terr                                                     Unliquidated
          Kansas City, MO 64154                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.819    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $281,573.15
          Doug Johnson                                                          Contingent
          PO Box 90406                                                          Unliquidated
          Sioux Falls, SD 57109                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.820    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $120.00
          Doug Lattih                                                           Contingent
          8362 Tamarack Village Ste 119                                         Unliquidated
          Woodbury, MN 55125                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.821    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Doug Mccann                                                           Contingent
          5540 Wild Horse Dr                                                    Unliquidated
          Indianapolis, IN 46239                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.822    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Douglas County Treasurer                                              Contingent
          PO Box 2855                                                           Unliquidated
          Omaha, NE 68103-2855                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 866 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 879 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.823    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Douglas M Pyles                                                       Contingent
          603 Bay Front Dr                                                      Unliquidated
          Fort Washington, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.824    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Douglas Ventures LLC                                                  Contingent
          PO Box 1604                                                           Unliquidated
          Maryland Heights, MO 63043                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.825    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $250.00
          Dover Grease Traps                                                    Contingent
          16585 13 Mile Rd                                                      Unliquidated
          Fraser, MI 48026                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.826    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Down Syndrome Association Of                                          Contingent
          Northease Indiana Dsani                                               Unliquidated
          PO Box 13611                                                          Disputed
          Fort Wayne, IN 46865
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.827    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Down Syndrome Diagnosis Networ                                        Contingent
          PO Box 140                                                            Unliquidated
          Stillwater, MN 55082                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.828    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Down Syndrome Guild Of Greater                                        Contingent
          5960 Dearborn                                                         Unliquidated
          Mission, KS 66202                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.829    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Down Syndrome Indiana                                                 Contingent
          708 E Michigan Street                                                 Unliquidated
          Indianapolis, IN 46202                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 867 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 880 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.830    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Down The Drain Services LLC                                           Contingent
          PO Box 57151                                                          Unliquidated
          Des Moines, IA 50317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.831    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Downers Grove Chamber Of Comme                                        Contingent
          2001 Butterfield Rd                                                   Unliquidated
          Downers Grove, IL 60515                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.832    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dp Mechanical Services LLC                                            Contingent
          PO Box 39568                                                          Unliquidated
          Indianapolis, IN 46239                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.833    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dr Vinyl Om                                                           Contingent
          PO Box 460818                                                         Unliquidated
          Papillion, NE 68046                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.834    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Draft Doctors LLC                                                     Contingent
          1885 New Hope Road                                                    Unliquidated
          Joelton, TN 37080                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.835    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Drew Elliott Merten                                                   Contingent
          15765 Flackwood Trail                                                 Unliquidated
          Apple Valley, MN 55124                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.836    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Drike Inc                                                             Contingent
          315 S Union St                                                        Unliquidated
          Mishawaka, IN 46544                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 868 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 881 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.837    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Drury Development Corp                                                Contingent
          13075 Manchester Rd Ste 200                                           Unliquidated
          Attn Melinda Steamer Lease Adm                                        Disputed
          Saint Louis, MO 63131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.838    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Drury Plaza Hotel Franklin                                            Contingent
          Dept 0154                                                             Unliquidated
          1874 West Mcewen Drive                                                Disputed
          Franklin, TN 37067
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.839    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ds Beverages Inc                                                      Contingent
          201 17th St N                                                         Unliquidated
          Moorhead, MN 56560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.840    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,644.83
          Dte Energy                                                            Contingent
          PO Box 740786                                                         Unliquidated
          Cincinnati, OH 45274-0786                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.841    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Duane Joseph Bible                                                    Contingent
          1742 Cottonwood Cir                                                   Unliquidated
          Saint Cloud, MN 56303                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.842    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Duff and Phelps Holdings Inc                                          Contingent
          55 E 52nd St 31st Fl                                                  Unliquidated
          New York, NY 10055                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.843    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Duke Realty Limited Partnershi                                        Contingent
          75 Remittance Dr Ste 3205                                             Unliquidated
          Chicago, IL 60675-3205                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 869 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 882 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.844    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $139.06
          Dumor Water Specialists Inc.                                          Contingent
          4405 Wyland Drive                                                     Unliquidated
          Elkhart, IN 46516                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.845    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dunbar Armored Service Inc                                            Contingent
          PO Box 64115                                                          Unliquidated
          Baltimore, MD 21264-4115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.846    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,655.05
          Dunbar Mechanical Inc                                                 Contingent
          PO Box 352350                                                         Unliquidated
          Toledo, OH 43635-2350                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.847    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $114.71
          Dunbar Security Products Inc                                          Contingent
          8525 Kelso Dr Ste L                                                   Unliquidated
          Baltimore, MD 21221                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.848    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dupage Cnty Health Dept                                               Contingent
          111 N County Farm Rd                                                  Unliquidated
          Wheaton, IL 60187                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.849    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dupage Convalescent Center Fou                                        Contingent
          400 N County Farm Road                                                Unliquidated
          Wheaton, IL 60187                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.850    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $450.00
          Dupage Convention and Visitors                                        Contingent
          915 Harger Rd Ste 120                                                 Unliquidated
          Oak Brook, IL 60523                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 870 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 883 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.851    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dupage Pads Inc                                                       Contingent
          600 W Liberty                                                         Unliquidated
          Wheaton, IL 60187                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.852    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dustin Weiss                                                          Contingent
          11092 Xylon Ave N                                                     Unliquidated
          Champlin, MN 55316                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.853    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dwd-Ui                                                                Contingent
          Div Of Unemployment Insurance                                         Unliquidated
          201 E Washington Ave                                                  Disputed
          Madison, WI 53703
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.854    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dynamic Mom Inc                                                       Contingent
          145 S Livernois #158                                                  Unliquidated
          Rochester, MI 48307                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.855    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Dynamite Brewing LLC                                                  Contingent
          5000 N River Rd                                                       Unliquidated
          Schiller Park, IL 60176                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.856    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          E and J Tropical Awning Outlet                                        Contingent
          17832 Sw 176th St                                                     Unliquidated
          Miami, FL 33187                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.857    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          E Solutions LLC Judy Stangler                                         Contingent
          1801 E 115th St                                                       Unliquidated
          Burnsville, MN 55337                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 871 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 884 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.858    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Eagle Brands Sales Fintech                                            Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.859    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Eagle Group Of Mn Veterans Inc                                        Contingent
          6500 Parnell Ave                                                      Unliquidated
          Edina, MN 55435                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.860    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Earnest Brew Works LLC                                                Contingent
          4342 S Detroit Ave                                                    Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.861    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          East Peoria Cham Of Commerce                                          Contingent
          201 Clock Tower Drive                                                 Unliquidated
          East Peoria, IL 61611                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.862    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          East Peoria Water and Sewer De                                        Contingent
          401 W Washington                                                      Unliquidated
          East Peoria, IL 61611                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.863    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $250.00
          Easter Seals Metropolitan                                             Contingent
          Chicago Inc.                                                          Unliquidated
          1939 W 13th St                                                        Disputed
          Chicago, IL 60608
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.864    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Easter Seals Northern Ohio                                            Contingent
          2173 N Ridge Road                                                     Unliquidated
          Lorain, OH 44055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 872 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 885 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.865    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Eastown Distributors Company                                          Contingent
          14400 Oakland Ave                                                     Unliquidated
          Highland Park, MI 48203                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.866    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ecm Publishers Inc                                                    Contingent
          4095 Coon Rapids Blvd Nw                                              Unliquidated
          Minneapolis, MN 55433-2523                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.867    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,655.08
          Ecolab Food Safety Specialties                                        Contingent
          24198 Network Place                                                   Unliquidated
          Chicago, IL 60673-1241                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.868    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,976.48
          Ecolab Inc                                                            Contingent
          26397 Network Place                                                   Unliquidated
          Chicago, IL 60673-1263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.869    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,425.04
          Ecolab Inc                                                            Contingent
          PO Box 70343                                                          Unliquidated
          Chicago, IL 60673-0343                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.870    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $890.52
          Ecolab Pest Elim Div                                                  Contingent
          26252 Network Place                                                   Unliquidated
          Chicago, IL 60673-1262                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.871    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ecolabgcs                                                             Contingent
          24673 Network Place                                                   Unliquidated
          Chicago, IL 60673-1246                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 873 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 886 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.872    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $214.00
          Ecoroq                                                                Contingent
          14 Sunridge Drive                                                     Unliquidated
          Coraopolis, PA 15108                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.873    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ecosure                                                               Contingent
          655 Lone Oak Drive                                                    Unliquidated
          Bldg D                                                                Disputed
          Saint Paul, MN 55121-1652
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.874    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Educated Mommy Inc                                                    Contingent
          207 W 37th St                                                         Unliquidated
          Sioux Falls, SD 57105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.875    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $179,084.48
          Edward Don & Co                                                       Contingent
          2562 Paysphere Circle                                                 Unliquidated
          Chicago, IL 60674                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.876    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Edward J White Inc                                                    Contingent
          1011 South Michigan Street                                            Unliquidated
          South Bend, IN 46601                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.877    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Edward Pickens                                                        Contingent
          3945 2nd St                                                           Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.878    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,609.12
          Eec Acquisition LLC                                                   Contingent
          PO Box 74008980                                                       Unliquidated
          Chicago, IL 60674-8980                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 874 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 887 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.879    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Efax Corporate                                                        Contingent
          PO Box 51873                                                          Unliquidated
          Los Angeles, CA 90051-6173                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.880    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Eileen Rech                                                           Contingent
          5721 Meadowood Drive                                                  Unliquidated
          Madison, WI 53711                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.881    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          El Jay Plumbing and Heating In                                        Contingent
          520 Apolo Avenue Ne                                                   Unliquidated
          Saint Cloud, MN 56304                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.882    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Electrical Appliance Repair Se                                        Contingent
          5805 Valley Belt Road                                                 Unliquidated
          Independence, OH 44131                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.883    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Electrical Enterprises Inc                                            Contingent
          PO Box 421                                                            Unliquidated
          Clarkston, MI 48347                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.884    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Electro Watchman Inc                                                  Contingent
          1 West Water St                                                       Unliquidated
          Suite 110                                                             Disputed
          Saint Paul, MN 55107
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.885    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Electronic Contracting Co Inc                                         Contingent
          PO Box 29195                                                          Unliquidated
          Lincoln, NE 68529                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 875 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 888 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.886    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Elena Czyz                                                            Contingent
          8461 Nw Prairie View Dr                                               Unliquidated
          Kansas City, MO 64153                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.887    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Elijah Everett Eaton                                                  Contingent
          380 Upper Service Road                                                Unliquidated
          Hookstown, PA 15050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.888    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Eliza Bryant Village Inc                                              Contingent
          7201 Wade Park Ave                                                    Unliquidated
          Cleveland, OH 44103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.889    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Elizabeth Vander Grift                                                Contingent
          4304 N Colorado Ave                                                   Unliquidated
          Sioux Falls, SD 57107                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.890    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ella Floral Group LLC                                                 Contingent
          2827 Freeman St                                                       Unliquidated
          Fort Wayne, IN 46802                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.891    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ellen M Tjaden                                                        Contingent
          1913 3rd Ave                                                          Unliquidated
          Marion, IA 52302                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.892    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ellsworth Coop Telephone Assn                                         Contingent
          PO Box 458                                                            Unliquidated
          Ellsworth, IA 50075-0458                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 876 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 889 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.893    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Elyse B Obsniuk                                                       Contingent
          29455 James St                                                        Unliquidated
          Garden City, MI 48135                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.894    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,645.50
          Emerald Green Lawncare Inc                                            Contingent
          420 E Hwy 30                                                          Unliquidated
          Lisbon, IA 52253                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.895    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Emerging Pearls Foundation                                            Contingent
          9165 Otis Ave Ste 238                                                 Unliquidated
          Indianapolis, IN 46216                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.896    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Emilie S Tomlinson                                                    Contingent
          2722 Neff Street                                                      Unliquidated
          Elkhart, IN 46514                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.897    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Emilo C De Armas                                                      Contingent
          8225 Sw 188 St                                                        Unliquidated
          Miami, FL 33157                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.898    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Emily A Oberle                                                        Contingent
          351 Bannock St                                                        Unliquidated
          Fort Collins, CO 80524                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.899    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Emily Fleiner                                                         Contingent
          1906 Kenzie Drive                                                     Unliquidated
          Pittsburgh, PA 15205                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 877 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 890 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.900    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Emily Orlich                                                          Contingent
          1906 Kenzie Drive                                                     Unliquidated
          Pittsburgh, PA 15205                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.901    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Emily Perez                                                           Contingent
          4933 Sw 129 Avenue                                                    Unliquidated
          Miami, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.902    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Emily Scott                                                           Contingent
          214 4th Ste E #207                                                    Unliquidated
          Saint Paul, MN 55101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.903    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Emmaculate Reflections LLC                                            Contingent
          5440 N State Rd 7 Ste 223                                             Unliquidated
          Fort Lauderdale, FL 33319                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.904    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Empire Distributors Of                                                Contingent
          Tennessee Inc                                                         Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.905    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Empire Enterprises Intl Inc                                           Contingent
          7950 Nw 53rd St Ste 337                                               Unliquidated
          Miami, FL 33166                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.906    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $352.00
          Employment Screenings Svcs Inc                                        Contingent
          Dept K PO Box 830520                                                  Unliquidated
          Birmingham, AL 35283                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 878 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 891 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.907    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Emr                                                                   Contingent
          9100 Yellow Brick Rd                                                  Unliquidated
          Suite H                                                               Disputed
          Rosedale, MD 21237
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.908    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $473.45
          Ems Detergent Services Co Inc                                         Contingent
          390 Herky St Ste 4w                                                   Unliquidated
          North Liberty, IA 52317                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.909    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,308.83
          Encore One LLC                                                        Contingent
          PO Box 9201 Mi 10                                                     Unliquidated
          Minneapolis, MN 55480-9201                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.910    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          End Zone Athletics                                                    Contingent
          PO Box 530898                                                         Unliquidated
          Grand Prairie, TX 75053                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.911    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Energy City Brewing LLC                                               Contingent
          2 1/2 W Wilson St Ste A1                                              Unliquidated
          Batavia, IL 60510                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.912    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Engledow Inc                                                          Contingent
          1100 E 116th Street                                                   Unliquidated
          Carmel, IN 46032                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.913    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $317.85
          Enviromaster Inc                                                      Contingent
          PO Box 90026                                                          Unliquidated
          Sioux Falls, SD 57109                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 879 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 892 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.914    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,423.67
          Enviromaster Svcs                                                     Contingent
          PO Box 12350                                                          Unliquidated
          Charlotte, NC 28220                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.915    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,844.53
          Enviromatic Corp Of America                                           Contingent
          5936 Pillsbury Avenue South                                           Unliquidated
          Minneapolis, MN 55419                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.916    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Epiphany Evangelical Lutheran                                         Contingent
          915 N Reynolds Rd                                                     Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.917    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,447.65
          Equiniti Trust Co Inc                                                 Contingent
          PO Box 856686                                                         Unliquidated
          Minneapolis, MN 55485-6686                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.918    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Er Pumping Service Corp                                               Contingent
          PO Box 266603                                                         Unliquidated
          Fort Lauderdale, FL 33326                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.919    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Eric Curry                                                            Contingent
          372 Abbedale Court                                                    Unliquidated
          Carmel, IN 46032                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.920    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Eric Fuller                                                           Contingent
          33075 Allen                                                           Unliquidated
          Livonia, MI 48154                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 880 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 893 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.921    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Eric Sredzinski                                                       Contingent
          19552 Northridge Dr                                                   Unliquidated
          Northville, MI 48167-2912                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.922    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Erickson Electric Co Inc                                              Contingent
          212 North 8th Ave                                                     Unliquidated
          Saint Cloud, MN 56303                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.923    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Erickson Plumbing and Heating                                         Contingent
          230-35 Th St                                                          Unliquidated
          Moline, IL 61265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.924    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Erik Lyons                                                            Contingent
          527 Wet Sand Dr                                                       Unliquidated
          Severn, MD 21144                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.925    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Erik Schelesky                                                        Contingent
          4214 3 Oaks Drive Apt 3b                                              Unliquidated
          Troy, MI 48098                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.926    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Erin R Schillinger                                                    Contingent
          2405 23rd Ave A                                                       Unliquidated
          Moline, IL 61265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.927    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ermco Inc                                                             Contingent
          PO Box 1507                                                           Unliquidated
          Indianapolis, IN 46206                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 881 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 894 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.928    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Essentials LLC                                                        Contingent
          6333 Apples Way Ste 115                                               Unliquidated
          Lincoln, NE 68516                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.929    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Etc Neon Incorporated                                                 Contingent
          6601 Ridgeview Drive                                                  Unliquidated
          Minneapolis, MN 55439                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.930    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Euclid Beverage                                                       Contingent
          200 Overland Drive                                                    Unliquidated
           IL 60562                                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.931    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Euclid Glass and Steel Door In                                        Contingent
          4560 Glenbrook Rd                                                     Unliquidated
          Willoughby, OH 44094                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.932    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Euclid Municipal Court                                                Contingent
          555 E 222 St                                                          Unliquidated
          Euclid, OH 44123                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.933    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          EUGENE E MCGOWAN SR                                                   Contingent
          350 S. Main Ave, #605                                                 Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.934    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Eugene E Mcgowan Sr                                                   Contingent
          350 S Main Ave #605                                                   Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 882 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 895 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.935    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Evan Laroche                                                          Contingent
          1206 Englewood Ave                                                    Unliquidated
          Saint Paul, MN 55104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.936    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Evan Strauel                                                          Contingent
          2332 Crabtree Ave                                                     Unliquidated
          Woodridge, IL 60517                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.937    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Evangelical Lutheran Church Of                                        Contingent
          Our Redeemer                                                          Unliquidated
          9135 Shelley Ave                                                      Disputed
          Saint Louis, MO 63114-4812
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.938    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Events Rental LLC                                                     Contingent
          4021 Lowell Cir #1                                                    Unliquidated
          Lincoln, NE 68502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.939    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ever Onward Inc                                                       Contingent
          1153 Bergen Parkway                                                   Unliquidated
          Suite I Box 123                                                       Disputed
          Evergreen, CO 80439
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.940    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Everett Rogers                                                        Contingent
          285 Frances Lane                                                      Unliquidated
          104                                                                   Disputed
          Lansing, KS 66043
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.941    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,742.00
          Evolving Solutions Inc                                                Contingent
          3989 County Road 116                                                  Unliquidated
          Hamel, MN 55340                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 883 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 896 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.942    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Excell LLC                                                            Contingent
          PO Box 18                                                             Unliquidated
          Peculiar, MO 64078                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.943    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Exchange Club Of Dupage County                                        Contingent
          340 Quadrangle Dr Ste A                                               Unliquidated
          Bolingbrook, IL 60440                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.944    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Executive Maint Systems                                               Contingent
          PO Box 31224                                                          Unliquidated
          Independence, OH 44131                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.945    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Exsell Inc                                                            Contingent
          800 S Home Ave                                                        Unliquidated
          Park Ridge, IL 60068                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.946    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $790.00
          Extra Space Mngt Inc                                                  Contingent
          497 Liberty Pike                                                      Unliquidated
          Franklin, TN 37064                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.947    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $369.02
          Eyman Plumb Inc                                                       Contingent
          8506 South 117th Street                                               Unliquidated
          La Vista, NE 68128                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.948    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ez Plumb Co Inc                                                       Contingent
          400 Lincoln Street                                                    Unliquidated
          Verona, WI 53593                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 884 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 897 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.949    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fabiano Bros Inc                                                      Contingent
          1885 Bevanda Ct                                                       Unliquidated
          Bay City, MI 48706                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.950    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Faith Evangelical Lutheran                                            Contingent
          Church & School                                                       Unliquidated
          8701 Adams Street                                                     Disputed
          Lincoln, NE 68507
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.951    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Falcon Fire Protection Inc                                            Contingent
          1239 A Clay Street                                                    Unliquidated
          Kansas City, MO 64116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.952    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $28,319.90
          Fallen Timbers Ohio LLC                                               Contingent
          PO Box 368                                                            Unliquidated
          Emerson, NJ 07630                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.953    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fame LLC                                                              Contingent
          121 Washington Ave N                                                  Unliquidated
          Minneapolis, MN 55401                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.954    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Family Support Payment Center                                         Contingent
          PO Box 109001                                                         Unliquidated
          Jefferson City, MO 65110                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.955    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fancy Plants and Flowers                                              Contingent
          830 S 121st Street                                                    Unliquidated
          Omaha, NE 68154                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 885 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 898 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.956    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fargo Moorhead Area Youth Symp                                        Contingent
          808 3rd Ave S Ste 302                                                 Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.957    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fargo Moorhead Choral Artists                                         Contingent
          210 7th St S Ste 100                                                  Unliquidated
          Moorhead, MN 56560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.958    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fargo Park Disct                                                      Contingent
          701 Main Avenue                                                       Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.959    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fargo Rentall Inc                                                     Contingent
          3201 32nd St South                                                    Unliquidated
          Fargo, ND 58104                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.960    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,708.55
          Farmer Brothers Company Inc                                           Contingent
          PO Box 732855                                                         Unliquidated
          Dallas, TX 75373-2855                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.961    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fast Drainz Co Inc                                                    Contingent
          PO Box 246                                                            Unliquidated
          Deerfield, IL 60015                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.962    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fastsigns Sf                                                          Contingent
          709 South Minnesota                                                   Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 886 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 899 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.963    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Father and Sons Carpet Cleanin                                        Contingent
          1735 Huntington Dr Box 15                                             Unliquidated
          West Fargo, ND 58078                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.964    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fcg Contracting LLC                                                   Contingent
          14825 S First St                                                      Unliquidated
          DeKalb, IL 60115-8928                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.965    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fdmd LLC                                                              Contingent
          9207 Horseshoe Lake Road                                              Unliquidated
          Cedar Rapids, IA 52411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.966    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $137.00
          Fed Ex Freight                                                        Contingent
          Dept Ch                                                               Unliquidated
          PO Box 10306                                                          Disputed
          Palatine, IL 60055-0306
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.967    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $695.32
          Federal Express                                                       Contingent
          PO Box 94515                                                          Unliquidated
          Palatine, IL 60094-4515                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.968    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $428.77
          Federal Express Inc                                                   Contingent
          Infosync Account                                                      Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.969    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Federal Fireplace Inc                                                 Contingent
          3081 Haggerty Rd                                                      Unliquidated
          Walled Lake, MI 48390                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 887 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 900 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.970    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fedex                                                                 Contingent
          PO Box 371461                                                         Unliquidated
          Pittsburgh, PA 15250-7461                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.971    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fedex Freight Lv                                                      Contingent
          PO Box 223125                                                         Unliquidated
          Pittsburgh, PA 15251-2125                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.972    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fedex Ground Inc                                                      Contingent
          PO Box 94515                                                          Unliquidated
          Palatine, IL 60094-4515                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.973    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Feed My Starving Children                                             Contingent
          6750 W Broadway                                                       Unliquidated
          Minneapolis, MN 55428                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.974    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,089.79
          Feeding America Inc.                                                  Contingent
          PO Box 96749                                                          Unliquidated
          Washington, DC 20090-6749                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.975    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Felix Barrios                                                         Contingent
          1523 Saragosa Ave                                                     Unliquidated
          Miami, FL 33134                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.976    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Felling Products Inc                                                  Contingent
          PO Box 425                                                            Unliquidated
          Waite Park, MN 56387                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 888 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 901 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.977    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fernbrook Elementary Pto                                              Contingent
          9661 Fernbrook Ln N                                                   Unliquidated
          Osseo, MN 55369                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.978    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Feruci Inc                                                            Contingent
          2770 Nw 24th St                                                       Unliquidated
          Miami, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.979    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fetching Tails Foundation                                             Contingent
          PO Box 463                                                            Unliquidated
          Itasca, IL 60143                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.980    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fevig Oil Company Inc                                                 Contingent
          19474 160th Avenue North                                              Unliquidated
          Felton, MN 56536                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.981    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fiedler Law Firm Plc                                                  Contingent
          8831 Windsor Parkway                                                  Unliquidated
          Johnston, IA 50131                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.982    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,792.31
          Fifth Third Bank                                                      Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.983    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Finance Dept Treasury Division                                        Contingent
          2 Woodward Ave Rm 105                                                 Unliquidated
          Detroit, MI 48226                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 889 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 902 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.984    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $198.88
          Finken Water Centers                                                  Contingent
          3423 County Rd 74                                                     Unliquidated
          PO Box 7190                                                           Disputed
          Saint Cloud, MN 56302-7190
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.985    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fintech                                                               Contingent
          3109 W Dr. MLK Jr. Blvd.                                              Unliquidated
          Suite 200                                                             Disputed
          Tampa, FL 33607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.986    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fire Safety Inc                                                       Contingent
          1 Helmkamp Dr                                                         Unliquidated
          PO Box 19                                                             Disputed
          Wood River, IL 62095-0019
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.987    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fire Systems Of Michigan LLC                                          Contingent
          26109 Grand River Avenue                                              Unliquidated
          Redford, MI 48240                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.988    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          First Collections                                                     Contingent
          PO Box 13225                                                          Unliquidated
          Grand Forks, ND 58208-3225                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.989    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fish Window Cleaning Lg                                               Contingent
          PO Box 413631                                                         Unliquidated
          Kansas City, MO 64141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.990    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $305.00
          Fish Window Cleaning Maumee                                           Contingent
          PO Box 140893                                                         Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 890 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 903 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.991    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fish Window Cleaning Pe                                               Contingent
          1904 Ne Monroe St                                                     Unliquidated
          Peoria, IL 61603                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.992    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $950.00
          Fish Window Cleaning Tr                                               Contingent
          PO Box 251302                                                         Unliquidated
          West Bloomfield, MI 48325                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.993    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,009.00
          Fishbowl Inc                                                          Contingent
          PO Box 740513                                                         Unliquidated
          Atlanta, GA 30374-0513                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.994    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fisher Scientific                                                     Contingent
          13551 Collecions Ctr Dr                                               Unliquidated
          Acct 952446-001                                                       Disputed
          Chicago, IL 60693
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.995    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fisk Karz Katz and Regan Ltd                                          Contingent
          77 W Washington Street                                                Unliquidated
          Ste 900                                                               Disputed
          Chicago, IL 60602
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.996    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fite LLC                                                              Contingent
          PO Box 147                                                            Unliquidated
          Monrovia, IN 46157                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.997    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Five Star Distrib Fintech                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 891 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 904 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.998    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $140.00
          Flat Earth Holdings LLC                                               Contingent
          688 Minnehaha Ave East                                                Unliquidated
          Saint Paul, MN 55106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.999    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fleck Sales                                                           Contingent
          11125 High Life Court Sw                                              Unliquidated
          Cedar Rapids, IA 52404                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $824.39
          Florida City Gas                                                      Contingent
          PO Box 5410                                                           Unliquidated
          Carol Stream, IL 60197-5410                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Florida Dept Of Financial Svcs                                        Contingent
          PO Box 6350                                                           Unliquidated
          Tallahassee, FL 32314-6350                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,195.98
          Florida Power and Light                                               Contingent
          Attn: Bankruptcy Department                                           Unliquidated
          4200 West Flagler Street                                              Disputed
          Coral Gables, FL 33134
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Florida Restaurant& Lodging                                           Contingent
          Assoc                                                                 Unliquidated
          230 S Adams Street                                                    Disputed
          Tallahassee, FL 32301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Florida Seating Inc                                                   Contingent
          PO Box 17660                                                          Unliquidated
          Clearwater, FL 33762                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 892 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 905 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.100
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Florida State Disbursement Uni                                        Contingent
          PO Box 8500                                                           Unliquidated
          Tallahassee, FL 32314                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $100.09
          Floyd Total Security Inc                                              Contingent
          9036 Grand Ave S                                                      Unliquidated
          Bloomington, MN 55420-3634                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Food Bank Of Lincoln Inc                                              Contingent
          4840 Doris Bair Circle Ste A                                          Unliquidated
          Lincoln, NE 68504-1465                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Foremost                                                              Contingent
          4834 Park Glen Rd                                                     Unliquidated
          Minneapolis, MN 55416                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Forman Glass LLC                                                      Contingent
          5015 E Michigan Ave                                                   Unliquidated
          Kalamazoo, MI 49048                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fort Wayne Allen County Econom                                        Contingent
          200 E Main St Ste 800                                                 Unliquidated
          Fort Wayne, IN 46802                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fort Wayne County Department                                          Contingent
          Of Health                                                             Unliquidated
          200 E Berry Street Ste 360                                            Disputed
          Fort Wayne, IN 46802
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 893 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 906 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.101
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fort Wayne Prof Baseball LLC                                          Contingent
          1301 Ewing St                                                         Unliquidated
          Fort Wayne, IN 46802                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fort Wayne Zoological Society                                         Contingent
          3411 Sherman Blvd                                                     Unliquidated
          Fort Wayne, IN 46808                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $146.77
          Foster Mechanical Corp                                                Contingent
          10452 Baur Blvd                                                       Unliquidated
          Saint Louis, MO 63132                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fouad Bashour                                                         Contingent
          3879 Maple Avenue                                                     Unliquidated
          Suite 400                                                             Disputed
          Dallas, TX 75219
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fouad Bashour                                                         Contingent
          3879 Maple Avenue                                                     Unliquidated
          Suite 400                                                             Disputed
          Dallas, TX 75219
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Foundation For Prader Willi Re                                        Contingent
          340 S Lemon Ave Ste 3620                                              Unliquidated
          Walnut, CA 91789                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Four Day Ray Brewing LLC                                              Contingent
          11671 Lantern Road                                                    Unliquidated
          Fishers, IN 46038                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 894 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 907 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.101
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Four Seasons Heating Air Condi                                        Contingent
          10841 Metea Lane                                                      Unliquidated
          Osceola, IN 46561                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fox Fire Safety Inc                                                   Contingent
          4605 Lincolnway East                                                  Unliquidated
          Mishawaka, IN 46544                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $617.06
          Fox Valley Fire& Safety Co Inc                                        Contingent
          2730 Pinnacle Drive                                                   Unliquidated
          Elgin, IL 60124                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $435.10
          Foxx Equipment Co Inc                                                 Contingent
          421 Southwest Blvd                                                    Unliquidated
          Kansas City, MO 64108-2184                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Frames Pest Control Inc                                               Contingent
          4947 W Alexis                                                         Unliquidated
          Sylvania, OH 43560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $73,765.00
          Francis Properties LLC                                                Contingent
          5507 Valley Dr #6                                                     Unliquidated
          Bettendorf, IA 52722                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Francisco R Garza                                                     Contingent
          911 Kenmore Rd                                                        Unliquidated
          Rockford, IL 61108                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 895 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 908 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.102
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Franklin Machine Products Inc                                         Contingent
          PO Box 781570                                                         Unliquidated
          Philadelphia, PA 19178                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.102
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Franklin Water & Wastewater                                           Contingent
          Dept                                                                  Unliquidated
          PO Box 306097                                                         Disputed
          Nashville, TN 37230-6097
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fraternal Order Of Police Ldge                                        Contingent
          130 Auxiliary                                                         Unliquidated
          2233 Burdette                                                         Disputed
          Ferndale, MI 48220
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fraternal Order Of Police Wayn                                        Contingent
          2125 Olladale Dr                                                      Unliquidated
          Fort Wayne, IN 46808                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fred The Fixer Inc                                                    Contingent
          309 South Lincoln Ave                                                 Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Frederick Grant                                                       Contingent
          1100 N Eutaw St                                                       Unliquidated
          Baltimore, MD 21201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Freds Heating and Air Inc                                             Contingent
          6596 S 118th Street                                                   Unliquidated
          Omaha, NE 68137                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 896 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 909 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.103
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $252.00
          Freed Plumb Inc                                                       Contingent
          615 27th Street                                                       Unliquidated
          Rockford, IL 61108                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Freedman Anselmo Lindber                                              Contingent
          PO Box 3228                                                           Unliquidated
          Naperville, IL 60566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,094.55
          Freedom Fresh LLC                                                     Contingent
          11001 Nw 124th Street                                                 Unliquidated
          Medley, FL 33178                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fremont Area United Way                                               Contingent
          445 E 1st Street                                                      Unliquidated
          Fremont, NE 68025                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $44.83
          Fresh Scents Of Iowa                                                  Contingent
          PO Box 10933                                                          Unliquidated
          Cedar Rapids, IA 52410-0933                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Friends Helping Friends Inc                                           Contingent
          PO Box 9764                                                           Unliquidated
          Cedar Rapids, IA 52409                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Friends Of The Assateague Stat                                        Contingent
          PO Box 375                                                            Unliquidated
          Berlin, MD 21811                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 897 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 910 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.104
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Friends Of Ushers Ferry                                               Contingent
          PO Box 11354                                                          Unliquidated
          Cedar Rapids, IA 52406                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Frinks Sewer & Drain                                                  Contingent
          PO Box 1004                                                           Unliquidated
          Rockford, IL 61105                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Front 9 LLC                                                           Contingent
          610 Park Shore Dr                                                     Unliquidated
          Cassopolis, MI 49031                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Front Street Brewery Inc                                              Contingent
          208 E River Dr                                                        Unliquidated
          Davenport, IA 52801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Frontier                                                              Contingent
          PO Box 740407                                                         Unliquidated
          Cincinnati, OH 45274-0407                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Frontier Bootery Inc                                                  Contingent
          37495 Kingsburn Dr                                                    Unliquidated
          Livonia, MI 48152                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Fss Technologies LLC                                                  Contingent
          516 W Campus Drive                                                    Unliquidated
          Arlington Heights, IL 60004                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 898 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 911 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.104
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          G and K Services Omaha                                                Contingent
          7813 Solution Center                                                  Unliquidated
          Chicago, IL 60677-7008                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          G&K Services                                                          Contingent
          PO Box 842385                                                         Unliquidated
          Boston, MA 02284-2385                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gabriel Rodriguez                                                     Contingent
          552 Sw 2ns St Apt #5                                                  Unliquidated
          Miami, FL 33130                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gabriel Trust                                                         Contingent
          1113 Murfreesboro Rd                                                  Unliquidated
          #106-224                                                              Disputed
          Franklin, TN 37064
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gail Marie Culbreth                                                   Contingent
          205 Box Hall Court                                                    Unliquidated
          Saint Johns, FL 32259                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Galaxy America                                                        Contingent
          7431 Sawyer Circle                                                    Unliquidated
          Unit 3                                                                Disputed
          Port Charlotte, FL 33981
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,083.33
          Gallagher Benefit Svcs Inc                                            Contingent
          2850 West Golf Road                                                   Unliquidated
          5th Floor                                                             Disputed
          Rolling Meadows, IL 60008
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 899 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 912 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.105
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gallup Inc                                                            Contingent
          PO Box 310284                                                         Unliquidated
          Des Moines, IA 50331-0284                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Garda Cl Great Lakes Inc                                              Contingent
          Lockb#233209                                                          Unliquidated
          3209 Momentum Place                                                   Disputed
          Chicago, IL 60689-5332
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gasket Guy LLC                                                        Contingent
          980 Regents Park Dr                                                   Unliquidated
          Monroe, MI 48161                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gasket Guy Of Nashville LLC                                           Contingent
          503 Sharpe Drive                                                      Unliquidated
          Franklin, TN 37064                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gaskets Rock LLC                                                      Contingent
          409 Parkway View Drive                                                Unliquidated
          Pittsburgh, PA 15205                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gateway Door Securities LLC                                           Contingent
          4014 Chouteau Ave                                                     Unliquidated
          Saint Louis, MO 63110                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $70.00
          Gather Technologies Inc                                               Contingent
          715 Peachtree St Ne                                                   Unliquidated
          Atlanta, GA 30308                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 900 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 913 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.106
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gator Chef Inc                                                        Contingent
          100 Frontier Way                                                      Unliquidated
          Bensenville, IL 60106-1124                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gazette Newspapers Inc                                                Contingent
          PO Box 482                                                            Unliquidated
          Troy, MI 48099                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gc Services Lp                                                        Contingent
          PO Box 4148                                                           Unliquidated
          Houston, TX 77210                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $79,166.60
          Gc Wichita Lp                                                         Contingent
          201 N Minnesota Avenue                                                Unliquidated
          Suite 101                                                             Disputed
          Sioux Falls, SD 57104
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.106
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Geauga County Humane Society                                          Contingent
          15463 Chillicothe Road                                                Unliquidated
          Novelty, OH 44072                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gecko Hospitality                                                     Contingent
          Department 4542                                                       Unliquidated
          Carol Stream, IL 60122-4542                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Geeks Who Drink LLC                                                   Contingent
          PO Box 674217                                                         Unliquidated
          Dallas, TX 75287-4217                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 901 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 914 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.106
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gene Gray                                                             Contingent
          24 Quail Ridge Drive                                                  Unliquidated
          Madison, WI 53717                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          General Fire and Safety                                               Contingent
          2431 Fairfield Street                                                 Unliquidated
          Suite A                                                               Disputed
          Lincoln, NE 68521
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $350.00
          General Fire and Safety Equip                                         Contingent
          5641 South 85th Circle                                                Unliquidated
          Omaha, NE 68127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          General Security Services Corp                                        Contingent
          9110 Meadowview Rd                                                    Unliquidated
          Minneapolis, MN 55425                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Genovese Cutlery LLC                                                  Contingent
          10 Linden Court                                                       Unliquidated
          Morton, IL 61550                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $82.25
          Genovese Knife Co Inc                                                 Contingent
          PO Box 5548                                                           Unliquidated
          Peoria, IL 61601                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,165.95
          Get Fresh Produce Inc                                                 Contingent
          1441 Brewster Creek Blvd                                              Unliquidated
          Bartlett, IL 60103                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 902 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 915 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.107
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Getz Fire Equipment                                                   Contingent
          PO Box 419                                                            Unliquidated
          Peoria, IL 61651-0419                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Geyer Rental Stcloud                                                  Contingent
          1816 St Germain Street                                                Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gfsii LLC                                                             Contingent
          PO Box 3257                                                           Unliquidated
          Saginaw, MI 48605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ggp Nimbus Lp                                                         Contingent
          PO Box 86                                                             Unliquidated
          Minneapolis, MN 55486-1495                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ggplp Prime LLC                                                       Contingent
          PO Box 776250                                                         Unliquidated
          Chicago, IL 60677-6250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $851.34
          Gha Technologies Inc                                                  Contingent
          Dept 2090                                                             Unliquidated
          PO Box 29661                                                          Disputed
          Phoenix, AZ 85038-9661
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Giann Pierre Vazquez                                                  Contingent
          2020 Rindle Ct                                                        Unliquidated
          Murfreesboro, TN 37129                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 903 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 916 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.108
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Giant Eagle Inc                                                       Contingent
          34310 Aurora Rd                                                       Unliquidated
          Solon, OH 44139                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gilberto Hernandez                                                    Contingent
          150 West 96th Street                                                  Unliquidated
          Indianapolis, IN 46260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gill Elementary Pta                                                   Contingent
          21195                                                                 Unliquidated
          Farmington, MI 48335                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gina Galvan                                                           Contingent
          1310 E Chapman Ave                                                    Unliquidated
          Fullerton, CA 92831                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Girl Scouts Of Southeastern Mi                                        Contingent
          1333 Brewery Park Blvd                                                Unliquidated
          Ste 500                                                               Disputed
          Detroit, MI 48207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Girton Co                                                             Contingent
          735 S 2nd Ave                                                         Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gisela Lema                                                           Contingent
          352 South Avenue                                                      Unliquidated
          Bloomington, MN 55425-5527                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 904 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 917 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.108
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Giving Teens Grace                                                    Contingent
          5109 Litchfield Rd                                                    Unliquidated
          Fort Wayne, IN 46835                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,239.20
          Glazers Distribution                                                  Contingent
          4377 Nw 112th St                                                      Unliquidated
          Urbandale, IA 50322                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Glazers Wholesale Oh Fintech                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.109
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Glenview Chamber Of Commerce                                          Contingent
          2222 Chestnut Ste 100                                                 Unliquidated
          Glenview, IL 60026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Global Distributing Inc                                               Contingent
          47498 Monarch Lane                                                    Unliquidated
          Renner, SD 57055                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Global Health Systems                                                 Contingent
          Foundation Inc                                                        Unliquidated
          7639 Bayview Club Dr Ste 1 B                                          Disputed
          Cincinnati, OH 45250
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Glst Enterprises Inc                                                  Contingent
          730 North Westwood Avenue                                             Unliquidated
          Toledo, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 905 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 918 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.109
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gold Coast Bev                                                        Contingent
          Distributors Fintech                                                  Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.109
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Golden Boy Pies Inc                                                   Contingent
          4945 Hadley St                                                        Unliquidated
          Overland Park, KS 66203                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Golden Rule Inc                                                       Contingent
          804 Ne Main St                                                        Unliquidated
          Grimes, IA 50111                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,105.66
          Goodwin Tucker                                                        Contingent
          PO Box 3285                                                           Unliquidated
          Des Moines, IA 50316-0285                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gooseberry Park Players Inc                                           Contingent
          PO Box 362                                                            Unliquidated
          Moorhead, MN 56561-0362                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gopher Kegs LLC                                                       Contingent
          595 Se Glenwood Dr                                                    Unliquidated
          Bend, OR 97702                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gould Stainless                                                       Contingent
          #1141 6027 79 Ave Se                                                  Unliquidated
          Calgary                                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 906 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 919 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.110
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Govdocs                                                               Contingent
          PO Box 9202                                                           Unliquidated
          Vb Box 167                                                            Disputed
          Minneapolis, MN 55480-9202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Governors State University                                            Contingent
          One University Parkway                                                Unliquidated
          Physical Therapy Student Assn                                         Disputed
          University Park, IL 60466
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gow Designs Inc                                                       Contingent
          7351 Nw 7th Street                                                    Unliquidated
          Unit H                                                                Disputed
          Miami, FL 33126
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $386.09
          Grainger (Mo)                                                         Contingent
          PO Box 419267                                                         Unliquidated
          Dept 870433620                                                        Disputed
          Kansas City, MO 64141-6267
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Grainger Il Remit                                                     Contingent
          Dept 772-856649504                                                    Unliquidated
          Palatine, IL 60038-0001                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Grainger Inc                                                          Contingent
          Dept 875813388                                                        Unliquidated
          Palatine, IL 60038-0001                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Grand Restaurant Equipment &                                          Contingent
          Design                                                                Unliquidated
          PO Box 30156                                                          Disputed
          Omaha, NE 68103-1256
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 907 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 920 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.111
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $113.40
          Granite City Armored Car Inc                                          Contingent
          PO Box 295                                                            Unliquidated
          Sauk Rapids, MN 56379                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Granite City Food and Brewery                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.111
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $79,166.60
          Granite City Wichita West LLC                                         Contingent
          PO Box 1363                                                           Unliquidated
          C/O Hagen Commercial Real Est                                         Disputed
          Sioux Falls, SD 57101-1363
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Granite Telecommunications LLC                                        Contingent
          PO Box 983119                                                         Unliquidated
          Client Id #311                                                        Disputed
          Boston, MA 02298-3119
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Graphic Alliance Inc                                                  Contingent
          600 Northgate Pkwy Ste G                                              Unliquidated
          Wheeling, IL 60090                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Grassco Inc                                                           Contingent
          4121 Hillegas Rd                                                      Unliquidated
          Fort Wayne, IN 46808                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Great Babies Rescue Inc                                               Contingent
          2586 S County Rd 225 W                                                Unliquidated
          Paoli, IN 47454                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 908 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 921 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.111
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Great Lakes Beverage                                                  Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.111
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Great Lakes Coca Cola                                                 Contingent
          Distribution LLC                                                      Unliquidated
          PO Box 809082                                                         Disputed
          Chicago, IL 60680-9082
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Great Lakes Contracting Inc                                           Contingent
          440 Arco Dr                                                           Unliquidated
          Toledo, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Great Lakes Water Authority                                           Contingent
          PO Box 441370                                                         Unliquidated
          Attn Treasury                                                         Disputed
          Detroit, MI 48224-1370
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Great Lakes Wine &                                                    Contingent
          Spirits Fintech                                                       Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.112
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Great Oaks Maintenance and Hor                                        Contingent
          28025 Samuel Linden Court                                             Unliquidated
          Novi, MI 48377                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Great Pyrenees Club                                                   Contingent
          8 German Square                                                       Unliquidated
          Pittsburgh, PA 15203                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 909 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 922 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.112
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $51,371.27
          Great West Life and Annuity In                                        Contingent
          8515 E Orchard Rd                                                     Unliquidated
          7t2 Corporate Tax Dept                                                Disputed
          Greenwood Village, CO 80111
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $817.31
          Great Western Malting Co Inc                                          Contingent
          PO Box 51602                                                          Unliquidated
          Los Angeles, CA 90051-5902                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Greater Fort Wayne Inc                                                Contingent
          Cham Of Commerce                                                      Unliquidated
          PO Box 10134                                                          Disputed
          Fort Wayne, IN 46850
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $390.00
          Greater Mount Olive Church of                                         Contingent
          God in Christ                                                         Unliquidated
          1039 Bonner Ave                                                       Disputed
          Aurora, IL 60505
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Greater Pittsburgh Community F                                        Contingent
          1 North Linden St                                                     Unliquidated
          Duquesne, PA 15110                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Greeneras                                                             Contingent
          PO Box 942318                                                         Unliquidated
          Miami, FL 33184                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Greg Jones                                                            Contingent
          1804 Parkwild #10                                                     Unliquidated
          Council Bluffs, IA 51503                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 910 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 923 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.113
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Greg Neutz                                                            Contingent
          9412 Unity Lane N                                                     Unliquidated
          Brooklyn Park, MN 55443                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $192.60
          Gregory L Andrews                                                     Contingent
          1964 B Ave Ne                                                         Unliquidated
          Cedar Rapids, IA 52402                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gregory Wilson                                                        Contingent
          22955 West 244th Street                                               Unliquidated
          Paola, KS 66071                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gregs Lawn Service Inc                                                Contingent
          1200 Continental Place Ne                                             Unliquidated
          Cedar Rapids, IA 52402                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gregson Construction Inc                                              Contingent
          4545 Meadow Valley Dr                                                 Unliquidated
          West Des Moines, IA 50265                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $254.50
          Grey Eagle Creve Coeur                                                Contingent
          2340 Millspark Drive                                                  Unliquidated
          Maryland Heights, MO 63043                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $334.96
          Grinding Co Of America Inc                                            Contingent
          105 Annabel Ave                                                       Unliquidated
          Baltimore, MD 21225                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 911 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 924 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.113
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,453.16
          Grogans Beer                                                          Contingent
          840 4th Ave                                                           Unliquidated
          Coraopolis, PA 15108                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,691.85
          Group O Packaging Solutions                                           Contingent
          PO Box 860144                                                         Unliquidated
          Minneapolis, MN 55486-0144                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Guadalupe Gaytan                                                      Contingent
          7825 Copper Leaf Ln                                                   Unliquidated
          Madison, WI 53719                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Guardian Fire Protection Servi                                        Contingent
          7668 Standish Place                                                   Unliquidated
          Rockville, MD 20855                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gurstel Law Firm Pc                                                   Contingent
          6681 Country Club Dr                                                  Unliquidated
          Golden Valley, MN 55427                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Gw Kent Inc Mg                                                        Contingent
          PO Box 674703                                                         Unliquidated
          Detroit, MI 48267-4703                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $492.90
          H and B Services LLC                                                  Contingent
          4027 Clay Place Ne                                                    Unliquidated
          Washington, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 912 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 925 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.114
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          H and D Mechanical LLC                                                Contingent
          7703 Crain Highway                                                    Unliquidated
          Upper Marlboro, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          H and S Distribution LLC                                              Contingent
          601 S Caroline Street                                                 Unliquidated
          Baltimore, MD 21231                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Habitat For Humanity                                                  Contingent
          Of Oakland Cnty                                                       Unliquidated
          150 Osmun Street                                                      Disputed
          Pontiac, MI 48342
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Habitat For Humanity Saint Lou                                        Contingent
          3830 S Grand Blvd                                                     Unliquidated
          Saint Louis, MO 63118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Haley Murphy                                                          Contingent
          5709 Meadows Dr                                                       Unliquidated
          Fort Wayne, IN 46804                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Haley Stonebarger                                                     Contingent
          1010 Ashford Drive Ne                                                 Unliquidated
          Cedar Rapids, IA 52402                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Half Way Home Animal Rescue In                                        Contingent
          PO Box 494                                                            Unliquidated
          Orland Park, IL 60462                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 913 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 926 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.115
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hamco Business Information                                            Contingent
          Supplies                                                              Unliquidated
          137 Weldon Parkway                                                    Disputed
          Maryland Heights, MO 63043
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Hamilton County                                                       Contingent
          Health Department                                                     Unliquidated
          18030 Foundation Dr Suite A                                           Disputed
          Noblesville, IN 46060
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33,233.76
          Hamilton County Treasurer                                             Contingent
          33 North 9th Street                                                   Unliquidated
          Suite 112                                                             Disputed
          Noblesville, IN 46060
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,879.00
          Hamilton County Treasurer (IA)                                        Contingent
          2300 Superior Street                                                  Unliquidated
          Suite 7                                                               Disputed
          Webster City, IA 50595
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hamilton Elementary School                                            Contingent
          5625 Northfield Parkway                                               Unliquidated
          Troy, MI 48098                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hamnmerheart LLC                                                      Contingent
          Hammerheart Brewing Company                                           Unliquidated
          7785 Lake Drive                                                       Disputed
          Lino Lakes, MN 55014
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hander Inc                                                            Contingent
          2407 W 5th Street                                                     Unliquidated
          Sioux Falls, SD 57104-5673                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 914 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 927 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.115
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Harbor Saints Inc                                                     Contingent
          1431 Potomac Heights Dr                                               Unliquidated
          Fort Washington, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Harborlife Group LLC                                                  Contingent
          603 Bay Front Drive                                                   Unliquidated
          Fort Washington, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hard Core Bev Inc                                                     Contingent
          2 Fools Cider                                                         Unliquidated
          1665 Quincy Ave #155                                                  Disputed
          Naperville, IL 60540
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Harold Castner                                                        Contingent
          1031 N Beville Ave                                                    Unliquidated
          Indianapolis, IN 46201                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Harold T Godfrey Jr                                                   Contingent
          16780 Sw 278 St                                                       Unliquidated
          Homestead, FL 33031                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Harvard Maintenance Inc                                               Contingent
          201 S Biscayne Blvd                                                   Unliquidated
          24th Floor                                                            Disputed
          Miami, FL 33131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hausers Water Systems Inc                                             Contingent
          PO Box 28                                                             Unliquidated
          Manchester, IA 52057-0028                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 915 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 928 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.116
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Haven Inc                                                             Contingent
          801 Vanguard Dr                                                       Unliquidated
          Pontiac, MI 48341                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hawkeye Comm/Fandel Alarms                                            Contingent
          1485 Hawkeye Drive                                                    Unliquidated
          Hiawatha, IA 52233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $98.98
          Hawkeye Electric                                                      Contingent
          1711 Hawkeye Drive                                                    Unliquidated
          Hiawatha, IA 52233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hawkeye Fire& Safety Co                                               Contingent
          716 Oakland Road Ne                                                   Unliquidated
          Cedar Rapids, IA 52402                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hayes Beer Fintech                                                    Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.117
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hayes Beer Rockford Fintech                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.117
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Health and Hospital Corp                                              Contingent
          3840 N Sherman Dr                                                     Unliquidated
          Indianapolis, IN 46226                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 916 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 929 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.117
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Health Missions                                                       Contingent
          PO Box 3614                                                           Unliquidated
          Peoria, IL 61614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Healy Biodiesel Inc                                                   Contingent
          11130 W 47th South                                                    Unliquidated
          Clearwater, KS 67026                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Heartland Animal Shelter Nfp                                          Contingent
          2975 Milwaukee Ave                                                    Unliquidated
          Northbrook, IL 60062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Heartland Beverage LLC                                                Contingent
          10038 Bode St #3                                                      Unliquidated
          Plainfield, IL 60585                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Heartland Gaskets Inc                                                 Contingent
          848 I Avenue                                                          Unliquidated
          Ogden, IA 50212                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Heartland Glass Co Inc                                                Contingent
          401 Sundial Dr                                                        Unliquidated
          Waite Park, MN 56387                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Heartland Inc                                                         Contingent
          8137 Santa Fe Dr                                                      Unliquidated
          Overland Park, KS 66204                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 917 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 930 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.118
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Heather L Posey                                                       Contingent
          1721 Accokeek Rd W                                                    Unliquidated
          Accokeek, MD 20607                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Heather N Roberts                                                     Contingent
          3111 Se 19th St                                                       Unliquidated
          Des Moines, IA 50320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Heidelberg Dist Cleveland Fin                                         Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.118
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Heidelberg Dist Toledo Fintech                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.118
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Heightshillcrest Regional Cham                                        Contingent
          4320 Mayfield Rd                                                      Unliquidated
          Ste 212                                                               Disputed
          Cleveland, OH 44121
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Heineken Usa Inc                                                      Contingent
          360 Hamilton Ave                                                      Unliquidated
          White Plains, NY 10601                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hennepin Cnty Environmental                                           Contingent
          Health                                                                Unliquidated
          1011 First St South Ste 215                                           Disputed
          Hopkins, MN 55343
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 918 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 931 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.118
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hennepin Health Foundation                                            Contingent
          701 Park Ave P1                                                       Unliquidated
          Minneapolis, MN 55415                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Henry Ford Health System                                              Contingent
          1 Ford Place                                                          Unliquidated
          Franklin, MI 48025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.118
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Heritage Wine Cellars                                                 Contingent
          6600 W Howard St                                                      Unliquidated
          Niles, IL 60714                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Highest Honor Inc                                                     Contingent
          34711 Dequindre Road                                                  Unliquidated
          Troy, MI 48083                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Highway 55 Rental                                                     Contingent
          225 Highway 55                                                        Unliquidated
          Hamel, MN 55340                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hilco Real Estate LLC                                                 Contingent
          5 Revere Dr                                                           Unliquidated
          Ste 320                                                               Disputed
          Northbrook, IL 60062
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,505.00
          Hiller LLC                                                            Contingent
          915 Murfreesboro Pike                                                 Unliquidated
          Nashville, TN 37217                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 919 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 932 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.119
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hinkle Law Firm LLC                                                   Contingent
          301 North Main Street                                                 Unliquidated
          Ste 2000                                                              Disputed
          Wichita, KS 67202-4820
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $290.00
          Hm Electronics Inc                                                    Contingent
          Jtech                                                                 Unliquidated
          1400 Northbrook Pkwy #320                                             Disputed
          Suwanee, GA 30024
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,043.25
          Hms Group Enterprises Inc                                             Contingent
          PO Box 144591                                                         Unliquidated
          Coral Gables, FL 33114                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hobart Service Corp                                                   Contingent
          7330 Ohms Lane                                                        Unliquidated
          Edina, MN 55439                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hobart Service Corp                                                   Contingent
          18 S 14th Street                                                      Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hobart Service Corp                                                   Contingent
          6110 Bluffton Road                                                    Unliquidated
          Fort Wayne, IN 46809-2200                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hockenbergs Equip and Supply                                          Contingent
          Co Inc                                                                Unliquidated
          3650 Annapolis Lane Ste 107                                           Disputed
          Plymouth, MN 55447
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 920 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 933 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.120
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,595.00
          Hockenbergs Equipment and Supp                                        Contingent
          14063 Cornhusker Rd                                                   Unliquidated
          Omaha, NE 68138                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hockenbergs Omaha                                                     Contingent
          PO Box 30156                                                          Unliquidated
          Omaha, NE 68103-1256                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hoff Farms Inc                                                        Contingent
          11000 S Woodland St                                                   Unliquidated
          Olathe, KS 66061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hoffman Estates Chamber Of Com                                        Contingent
          2200 W Higgins Rd Ste 201                                             Unliquidated
          Hoffman Estates, IL 60169                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hohensteins Inc                                                       Contingent
          2330 Venture Dr                                                       Unliquidated
          Woodbury, MN 55125                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hollie F Smith                                                        Contingent
          3220 Bever Ave                                                        Unliquidated
          Des Moines, IA 50310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Holly King                                                            Contingent
          4827 Eastwick Dr                                                      Unliquidated
          Fort Wayne, IN 46815                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 921 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 934 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.120
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Holtgard Enterprises Inc                                              Contingent
          3130 Fiechtner Dr Ste E                                               Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Holy Cross Lutheran Church                                            Contingent
          1300 S Sertoma Avenue                                                 Unliquidated
          Sioux Falls, SD 57106                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Holy Family Catholic Parish In                                        Contingent
          2515 W Palatine Rd                                                    Unliquidated
          Inverness, IL 60067-4567                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Homeward Animal Shelter                                               Contingent
          1201 28th Ave N                                                       Unliquidated
          Fargo, ND 58102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Homeward Bound Inc                                                    Contingent
          12805 Highway 55 Ste 400                                              Unliquidated
          Plymouth, MN 55441                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Honeyman Rentall                                                      Contingent
          11226 Wright Circle                                                   Unliquidated
          Omaha, NE 68144-4797                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hoodmasters Inc                                                       Contingent
          19252 Shirley St                                                      Unliquidated
          Omaha, NE 68130                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 922 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 935 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.121
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hoosier Lawn Services LLC                                             Contingent
          PO Box 15793                                                          Unliquidated
          Fort Wayne, IN 46885                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Horn Key& Lock                                                        Contingent
          701 Conant Street                                                     Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hotschedulescom Inc                                                   Contingent
          PO Box 848472                                                         Unliquidated
          Dallas, TX 75284                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hour Acquisition Group LLC                                            Contingent
          5750 New King Dr Ste 100                                              Unliquidated
          Troy, MI 48098                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          House Of Hope Haiti                                                   Contingent
          25596 W 270th Street                                                  Unliquidated
          Maryville, MO 64468                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Howard County Clerk                                                   Contingent
          104 N Buckeye St Rm 114                                               Unliquidated
          Kokomo, IN 46901                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Howe Inc                                                              Contingent
          712 E 3rd St                                                          Unliquidated
          Sioux Falls, SD 57103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 923 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 936 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.122
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hs Posters Inc                                                        Contingent
          PO Box 24348                                                          Unliquidated
          Denver, CO 80224                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,259.02
          Ht Service LLC                                                        Contingent
          PO Box 12339                                                          Unliquidated
          Kansas City, MO 64116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Htf Solutions LLC                                                     Contingent
          PO Box 9040                                                           Unliquidated
          North Saint Paul, MN 55109                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $110.65
          Huber Supply Company Inc                                              Contingent
          PO Box 1568                                                           Unliquidated
          Mason City, IA 50402                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hubert Distributors Fintech                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.122
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Huestis Shiloh                                                        Contingent
          3801 N Potter Ave #114                                                Unliquidated
          Sioux Falls, SD 57107                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Humitech Of Iowa Inc                                                  Contingent
          PO Box 1027                                                           Unliquidated
          Waukee, IA 50263-1027                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 924 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 937 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.122
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Hurry Home Hounds Inc                                                 Contingent
          77 S Petrie Road                                                      Unliquidated
          Coraopolis, PA 15108                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,409.16
          Hy Vee Inc                                                            Contingent
          2200 W Kimberly Rd                                                    Unliquidated
          Davenport, IA 52806                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $553.89
          Hyg Financial Services Inc                                            Contingent
          PO Box 14545                                                          Unliquidated
          Des Moines, IA 50306-3545                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $217.06
          I Spinello Locksmiths                                                 Contingent
          225-B South 6th Street                                                Unliquidated
          Rockford, IL 61104                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          I94 West Chamber Of Commerce                                          Contingent
          PO Box 95                                                             Unliquidated
          Rogers, MN 55374                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ibin Lateet                                                           Contingent
          2375 Sequoia Grove St                                                 Unliquidated
          Waldorf, MD 20601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $701.57
          Ice Masters                                                           Contingent
          6218 Melrose                                                          Unliquidated
          Shawnee, KS 66203                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 925 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 938 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.123
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,012.25
          Icy Hot Hydration LLC                                                 Contingent
          6710 Sw Mcewan Rd                                                     Unliquidated
          Lake Oswego, OR 97035                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ideal Contracting LLC                                                 Contingent
          2525 Clark Street                                                     Unliquidated
          Detroit, MI 48209                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Il Assoc For College Admission                                        Contingent
          PO Box 279                                                            Unliquidated
          Mount Prospect, IL 60056                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Il State Dispursement Unit                                            Contingent
          PO Box 5400                                                           Unliquidated
          Carol Stream, IL 60197                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Illinois Congress Of Parent Te                                        Contingent
          4700 Barker Ave                                                       Unliquidated
          Rolling Meadows, IL 60008                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Illinois Liquor Control                                               Contingent
          Commission                                                            Unliquidated
          100 W Randolph St #7-801                                              Disputed
          Chicago, IL 60601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Illinois Power Marketing                                              Contingent
          23532 Network Place                                                   Unliquidated
          Chicago, IL 60673-1235                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 926 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 939 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.124
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Illinois Secretary Of State                                           Contingent
          501 S 2nd Street                                                      Unliquidated
          Springfield, IL 62756-5510                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Illinois State Treasurer                                              Contingent
          Unclaimed Property Division                                           Unliquidated
          PO Box 19495                                                          Disputed
          Springfield, IL 62794-9495
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.124
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Image Signs Inc                                                       Contingent
          7323 N Alpine Rd                                                      Unliquidated
          Loves Park, IL 61111                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Immaculate Conception Church                                          Contingent
          434 Western Ave                                                       Unliquidated
          Toledo, OH 43609                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Imperial Beverage Fintech                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.124
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          In The News Inc                                                       Contingent
          8517 Sunstate Street                                                  Unliquidated
          Tampa, FL 33634                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Inalnd Property Management LLC                                        Contingent
          PO Box 74008648                                                       Unliquidated
          Chicago, IL 60674                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 927 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 940 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.125
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Inday Of Sarasota Inc                                                 Contingent
          1920 Adams Lane                                                       Unliquidated
          Sarasota, FL 34236                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indeed Brewing Company                                                Contingent
          % Nathan Berndt                                                       Unliquidated
          711 15th Avenue Ne                                                    Disputed
          Minneapolis, MN 55413
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indeed Inc                                                            Contingent
          Mail Code 5160                                                        Unliquidated
          PO Box 660367                                                         Disputed
          Dallas, TX 75266-0367
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Independent School District 28                                        Contingent
          4148 Winnetka Ave N                                                   Unliquidated
          New Hope, MN 55427                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indiah Ellis                                                          Contingent
          5166 Clacton Ave                                                      Unliquidated
          Camp Springs, MD 20746                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indiana Alcohol and                                                   Contingent
          Tobacco Commission                                                    Unliquidated
          302 West Washington St Rm E114                                        Disputed
          Indianapolis, IN 46204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indiana City Brewing Co                                               Contingent
          24 Shelby Street                                                      Unliquidated
          Indianapolis, IN 46202                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 928 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 941 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.125
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indiana Department Of Revenue                                         Contingent
          PO Box 6114                                                           Unliquidated
          Indianapolis, IN 46206-6114                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indiana Fire Sprinkler and                                            Contingent
          Backflow Inc                                                          Unliquidated
          PO Box 85083                                                          Disputed
          Fort Wayne, IN 46885
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.125
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,093.00
          Indiana Michigan Power                                                Contingent
          PO Box 371496                                                         Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indiana Newspapers Inc                                                Contingent
          Unit 1532                                                             Unliquidated
          PO Box 742619                                                         Disputed
          Cincinnati, OH 45274-2619
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indiana Oldsmobile Rockets                                            Contingent
          2107 W Coliseum Blvd                                                  Unliquidated
          Fort Wayne, IN 46808                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indiana State Central                                                 Contingent
          Collection Unit                                                       Unliquidated
          PO Box 6219                                                           Disputed
          Indianapolis, IN 46206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $477.21
          Indiana Wholesale In Fintech                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 929 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 942 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.126
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indiana Wholesale Wine and Loq                                        Contingent
          200 Lumber Center Road                                                Unliquidated
          Michigan City, IN 46360                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indianapolis Chapter Of Indian                                        Contingent
          300 E Fall Creek Pkwy North Dr                                        Unliquidated
          Indianapolis, IN 46205                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,710.57
          Indianapolis Power and Light                                          Contingent
          Company                                                               Unliquidated
          PO Box 110                                                            Disputed
          Indianapolis, IN 46206-0110
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indianapolis Softwater Inc                                            Contingent
          4148 W 99th St                                                        Unliquidated
          Carmel, IN 46032                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indigo Signworks Inc                                                  Contingent
          4133 Iowa Street Ste 100                                              Unliquidated
          Alexandria, MN 56308                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Industrial Refrigeration Servi                                        Contingent
          613 Se Magazine Rd                                                    Unliquidated
          Ankeny, IA 50021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indy Cham                                                             Contingent
          111 Monument Circle                                                   Unliquidated
          Suite 1950                                                            Disputed
          Indianapolis, IN 46204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 930 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 943 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.127
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indy Expos LLC                                                        Contingent
          PO Box 3084                                                           Unliquidated
          Carmel, IN 46082                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Indy Visitors Channel LLC                                             Contingent
          6060 Gladden Dr                                                       Unliquidated
          Indianapolis, IN 46220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $593.04
          Infinite Energy Inc                                                   Contingent
          PO Box 71247                                                          Unliquidated
          Charlotte, NC 28272-1247                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Infinite Self Storagenora                                             Contingent
          8802 Evergreen Ave                                                    Unliquidated
          Indianapolis, IN 46240                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Infosync Services LLC                                                 Contingent
          1938 N Woodlawn                                                       Unliquidated
          Wichita, KS 67208                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $350.00
          Inland National Real Estate                                           Contingent
          62903 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,020.81
          Inland Property Management LLC                                        Contingent
          PO Box 74008648                                                       Unliquidated
          Chicago, IL 60674                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 931 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 944 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.127
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,166.68
          Inmoment Inc                                                          Contingent
          10355 So Jordan Gateway #600                                          Unliquidated
          South Jordan, UT 84095                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Insccu Asfe                                                           Contingent
          PO Box 6271                                                           Unliquidated
          Indianapolis, IN 46206-6271                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Insight Mechanical Contractors                                        Contingent
          9204 E 350 Hwy                                                        Unliquidated
          Raytown, MO 64133                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Institute Of Mngt                                                     Contingent
          Accountants (Ima)                                                     Unliquidated
          PO Box 780026                                                         Disputed
          Philadelphia, PA 19178-0026
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Institution Svcs Inc                                                  Contingent
          1421 B Avenue                                                         Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Intelligent Networks Corp                                             Contingent
          2315 Whirlpool Street Ste 394                                         Unliquidated
          Niagara Falls, NY 14305                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Internal Revenue Service                                              Contingent
          PO Box 802501                                                         Unliquidated
          Cincinnati, OH 45280                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 932 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 945 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.128
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Internal Revenue Service                                              Contingent
          Levy Processing                                                       Unliquidated
          Cincinnati, OH 45999-0039                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          International Assn Of Fire                                            Contingent
          Fighters Local 644 Inc                                                Unliquidated
          241 Victory Lane                                                      Disputed
          Lincoln, NE 68528
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          International Assn Of Firefigh                                        Contingent
          PO Box 6243                                                           Unliquidated
          Kansas City, KS 66106                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          International Music Camp LLC                                          Contingent
          111 11th Ave Se Ste 3                                                 Unliquidated
          Minot, ND 58701                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          International Rett Syndrome Fo                                        Contingent
          4600 Devitt Dr                                                        Unliquidated
          Cincinnati, OH 45248                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          International Tech and Sec Ltd                                        Contingent
          PO Box 3123                                                           Unliquidated
          Davenport, IA 52808                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Internet Protocol Communicatio                                        Contingent
          1521 Windsor Rd                                                       Unliquidated
          Loves Park, IL 61111                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 933 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 946 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.129
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,774.08
          Interstate Cleaning Mgmt Inc                                          Contingent
          PO Box 26                                                             Unliquidated
          Minnetonka Beach, MN 55361-0026                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Intl Assn Of Firefighters Loca                                        Contingent
          101 S Fairfax                                                         Unliquidated
          Sioux Falls, SD 57103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Iowa American Water                                                   Contingent
          PO Box 3027                                                           Unliquidated
          Milwaukee, WI 53201-3027                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Iowa Audio Video Inc                                                  Contingent
          1510 Nw 86th Street                                                   Unliquidated
          Clive, IA 50325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $144.20
          Iowa Beverage Systems Inc                                             Contingent
          2115 Ne 58th Avenue                                                   Unliquidated
          Des Moines, IA 50313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Iowa Brewing Company LLC                                              Contingent
                                                                                Unliquidated
          Cedar Rapids, IA 52401                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.129
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Iowa Department Of Revenue                                            Contingent
          Cadministrative Wage Levy                                             Unliquidated
          PO Box 10330                                                          Disputed
          Des Moines, IA 50306
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 934 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 947 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.129
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Iowa Events Center                                                    Contingent
          730 Third Street                                                      Unliquidated
          Des Moines, IA 50309                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Iowa Fire Equipment                                                   Contingent
          2800 Delaware Ave                                                     Unliquidated
          Des Moines, IA 50317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Iowa Pump Works Inc                                                   Contingent
          PO Box 945                                                            Unliquidated
          Ankeny, IA 50023                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Iowa Wild Hockey Club LLC                                             Contingent
          730 Third St                                                          Unliquidated
          Des Moines, IA 50309                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          IPFS Corporation                                                      Contingent
          24722 Network Place                                                   Unliquidated
          Chicago, IL 60673-1247                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $226.84
          IRT Svcs                                                              Contingent
          PO Box 5596                                                           Unliquidated
          Coralville, IA 52241                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ispace                                                                Contingent
          811 Glenwood Avenue                                                   Unliquidated
          Minneapolis, MN 55405                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 935 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 948 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.130
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Isza B Pallozola                                                      Contingent
          522 Gilead Dr                                                         Unliquidated
          Chesterfield, MO 63017                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Itek Services Inc.                                                    Contingent
          25501 Arctic Ocean Dr                                                 Unliquidated
          Lake Forest, CA 92630                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Its Interactive Media LLC                                             Contingent
          5122 Heatherdowns Blvd                                                Unliquidated
          Ste 105                                                               Disputed
          Toledo, OH 43614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          ITW Food Equipment Group LLC                                          Contingent
          PO Box 2517                                                           Unliquidated
          Carol Stream, IL 60132                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ivan Salgado                                                          Contingent
          8911 Westridge Dr                                                     Unliquidated
          Omaha, NE 68124                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ivy Endowment Inc                                                     Contingent
          PO Box 88474                                                          Unliquidated
          Indianapolis, IN 46208                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          J and Ds Creative Colors Of No                                        Contingent
          PO Box 1814                                                           Unliquidated
          Mishawaka, IN 46546                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 936 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 949 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.131
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,531.21
          J and J Mezz LLC                                                      Contingent
          8226 Neal Rd Ste 2                                                    Unliquidated
          Arrington, TN 37014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $199.00
          J and M Maintenance and Repair                                        Contingent
          PO Box 165927                                                         Unliquidated
          Miami, FL 33116-5927                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $401.25
          J and R Maher Inc                                                     Contingent
          852 44th St Se                                                        Unliquidated
          Cedar Rapids, IA 52403                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          J and S Liquid Waste Svcs Inc                                         Contingent
          4030 Option Pass                                                      Unliquidated
          Fort Wayne, IN 46818                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          J and S Plumbing and Drain Cle                                        Contingent
          18541 Davidson                                                        Unliquidated
          Fraser, MI 48026                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          J B Specialty Svcs LLC                                                Contingent
          2447 Verona Caney Rd                                                  Unliquidated
          Lewisburg, TN 37091                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          J Heidi Newman                                                        Contingent
          3807 E 3rd St K Ave                                                   Unliquidated
          Bloomington, IN 47401                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 937 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 950 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.132
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          J N K Gasket Guys                                                     Contingent
          18051 Promise Rd                                                      Unliquidated
          Noblesville, IN 46060                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jack Leviere                                                          Contingent
          371 Rochester Road                                                    Unliquidated
          Pittsburgh, PA 15237                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jack Stone Sign Co Inc                                                Contingent
          3131 Pennsy Drive                                                     Unliquidated
          Landover, MD 20785                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jacob A Razor                                                         Contingent
          11867 N Shelby 700 W                                                  Unliquidated
          New Palestine, IN 46163                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jacob Kruse                                                           Contingent
          4310 10th Ave S Apt 102                                               Unliquidated
          Fargo, ND 58103-2017                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jacob Sampson                                                         Contingent
          4286 Meghan Lane                                                      Unliquidated
          Eagan, MN 55122                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jacob Smith                                                           Contingent
          444 East Street                                                       Unliquidated
          Northville, MI 48167                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 938 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 951 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.132
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jacobs Benefit                                                        Contingent
          PO Box 24                                                             Unliquidated
          Hartford, SD 57033                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jacqueline Uhlik                                                      Contingent
          6170 Saint Joseph Drive                                               Unliquidated
          Seven Hills, OH 44131                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jada C Kukec                                                          Contingent
          4348 W 150th St                                                       Unliquidated
          Midlothian, IL 60445                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jake Kruse                                                            Contingent
          1509 Marshall St                                                      Unliquidated
          Boone, IA 50036                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jake Taft                                                             Contingent
          5600 Jersey Ridge Rd Apt N7                                           Unliquidated
          Davenport, IA 52807-5280                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          James Chambers                                                        Contingent
          6256 Pennsbury Rd                                                     Unliquidated
          Cherry Valley, IL 61016                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $247.50
          James Ferrari and Sons Inc                                            Contingent
          148 N Groesbeck Ste A                                                 Unliquidated
          Mount Clemens, MI 48043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 939 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 952 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.133
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          James Fitt                                                            Contingent
          1305 Appl3 Ridge Ct                                                   Unliquidated
          South Bend, IN 46614                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          James I Roberts                                                       Contingent
          5280 15th Ave Se                                                      Unliquidated
          Saint Cloud, MN 56304                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          James Kallish                                                         Contingent
          5820 Oakwood Dr 2a                                                    Unliquidated
          Lisle, IL 60532                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          James Kinzey                                                          Contingent
          28219 Hughes Ave                                                      Unliquidated
          Saint Clair Shores, MI 48081                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          James L Cook                                                          Contingent
          11402 Hennessey Dr                                                    Unliquidated
          Beltsville, MD 20705                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          James Longtin                                                         Contingent
          1746 52nd Street S                                                    Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $300.00
          James Mitchell                                                        Contingent
          5750 N Brookwood Dr                                                   Unliquidated
          Fort Wayne, IN 46835                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 940 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 953 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.134
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          James P Toomey                                                        Contingent
          5422 Pine Lane                                                        Unliquidated
          North Branch, MN 55056                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          James Patrick Kirk                                                    Contingent
          13240 Sw 105th Street                                                 Unliquidated
          Miami, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          James Reinert                                                         Contingent
          12388 Tributary                                                       Unliquidated
          Miami, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          James Whitcomb Riley Memorial                                         Contingent
          30 S Meridian St                                                      Unliquidated
          Indianaolis, IN 40204                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jameson B Bolish                                                      Contingent
          1809 Lakewood                                                         Unliquidated
          Troy, MI 48083                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,000.00
          Jamf Holdings Inc and                                                 Contingent
          Subsidiaries                                                          Unliquidated
          PO Box 1450                                                           Disputed
          Minneapolis, MN 55485
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.134
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jamie Fiorenza                                                        Contingent
          2821 Concordia Dr                                                     Unliquidated
          Rockford, IL 61109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 941 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 954 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.134
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jamz Johnson                                                          Contingent
          2895 Hawk Ridge Road                                                  Unliquidated
          Prior Lake, MN 55372                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jan Michael Tull                                                      Contingent
          5403 398th St                                                         Unliquidated
          Rice, MN 56367                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jani King Of Miami Inc                                                Contingent
          PO Box 100649                                                         Unliquidated
          Atlanta, GA 30384-0649                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Janice Herman                                                         Contingent
          15330 E 85th St N                                                     Unliquidated
          Benton, KS 67017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,568.00
          Janiking Of Kansas                                                    Contingent
          14821 W 95th St                                                       Unliquidated
          Lenexa, KS 66215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Japhet School Inc                                                     Contingent
          839 S Crooks Rd                                                       Unliquidated
          Clawson, MI 48017                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jared Hess                                                            Contingent
          2203 Spur Point Dr Apt I                                              Unliquidated
          Indianapolis, IN 46217                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 942 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 955 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.135
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jason Gayed                                                           Contingent
          9500 Holdrege St                                                      Unliquidated
          Lincoln, NE 68505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jason Jenkins                                                         Contingent
          1715 Peachtree Lane                                                   Unliquidated
          Bowie, MD 20721                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          Jason Johnson                                                         Contingent
          751 58th Ave Ne                                                       Unliquidated
          Minneapolis, MN 55432                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jason Lechner                                                         Contingent
          904 W 155th Street                                                    Unliquidated
          Burnsville, MN 55306                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jason Oliver Weaver                                                   Contingent
          12445 Whisper Creek Ct                                                Unliquidated
          Charlotte Hall, MD 20622                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jason Phillips                                                        Contingent
          1920 Jacaranda Ave                                                    Unliquidated
          Fort Pierce, FL 34949                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jason Ries                                                            Contingent
          833 S 13th, 3                                                         Unliquidated
          Lincoln, NE 68502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 943 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 956 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.136
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jason Rinehart                                                        Contingent
          1257 Kirts Blvd Apt 211                                               Unliquidated
          Troy, MI 48084                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jason Tarasiewicz                                                     Contingent
          150 River Park Place                                                  Unliquidated
          Dundee, MI 48131                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jax Management Inc                                                    Contingent
          3245 H East Patrick Ln                                                Unliquidated
          Las Vegas, NV 89120                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jay Fedde                                                             Contingent
          20013 Pearl St                                                        Unliquidated
          Elkhorn, NE 68022                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jayhawk Fire Sprinkler Co Inc                                         Contingent
          12030 S Hedge Lane Terrace                                            Unliquidated
          Olathe, KS 66061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jc Dillon Inc                                                         Contingent
          1515 W Luthy Dr                                                       Unliquidated
          Peoria, IL 61615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.136
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jd Harris                                                             Contingent
          630 North 4th Street                                                  Unliquidated
          Le Claire, IA 52753                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 944 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 957 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.136
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jdrf Intl                                                             Contingent
          26 Broadway 14th Floor                                                Unliquidated
          New York, NY 10004                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,389.39
          Jean Marie Muscarello                                                 Contingent
          3210 E Ft Lowell Road                                                 Unliquidated
          Ste 104                                                               Disputed
          Tucson, AZ 85716
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jeannette Garcia                                                      Contingent
          12020 W 85 St N                                                       Unliquidated
          Valley Center, KS 67147                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jeff Berlin                                                           Contingent
          645 Dunsten Cr                                                        Unliquidated
          Northbrook, IL 60062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jeff Castora                                                          Contingent
          19907 Abigail Ln                                                      Unliquidated
          Strongsville, OH 44149                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jeff Crane                                                            Contingent
          16476 Dodd Ln                                                         Unliquidated
          Lakeville, MN 55044                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jeff Rager                                                            Contingent
          1008 Dockway Drive                                                    Unliquidated
          Huron, OH 44839                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 945 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 958 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.137
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jeff Stoddard                                                         Contingent
          1513 Gettysburg Ave N                                                 Unliquidated
          Minneapolis, MN 55427                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jeff Stotler                                                          Contingent
          2120 N 58th                                                           Unliquidated
          Lincoln, NE 68505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jeffery Paul Moberg                                                   Contingent
          1905 N Mable                                                          Unliquidated
          Sioux Falls, SD 57103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jeffrey N Romness                                                     Contingent
          8536 Clinton Ave South                                                Unliquidated
          Minneapolis, MN 55420                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jeffrey Robert Langeland                                              Contingent
          1970 11th Ave E                                                       Unliquidated
          Shakopee, MN 55379                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $93.00
          Jeffs Plumbing Inc                                                    Contingent
          750 34th Street N                                                     Unliquidated
          Unit J                                                                Disputed
          Fargo, ND 58102
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jen Kopperud                                                          Contingent
          1339 12th Ave S                                                       Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 946 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 959 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.138
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jenna Emerson                                                         Contingent
          7701 Townsend Ave                                                     Unliquidated
          Urbandale, IA 50322                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jenna Perez                                                           Contingent
          2020 Rindle Ct                                                        Unliquidated
          Murfreesboro, TN 37129-4071                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jennifer Greene                                                       Contingent
          2221 Euclid Ave                                                       Unliquidated
          Beloit, WI 53511                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jennifer Knutson                                                      Contingent
          25888 80th Street Nw                                                  Unliquidated
          Brooten, MN 56316                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jennifer Wulf                                                         Contingent
          2038 N Elsie Ave                                                      Unliquidated
          Davenport, IA 52804                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $210.00
          Jerel Scott Fuller                                                    Contingent
          6723 Knoll St                                                         Unliquidated
          Minneapolis, MN 55427                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jeremy Beard                                                          Contingent
          877 Savanna Ave                                                       Unliquidated
          Saint Cloud, MN 56303                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 947 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 960 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.139
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jeremy Jansen                                                         Contingent
          2748 E 53rd St Apt 6                                                  Unliquidated
          Davenport, IA 52807                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jerica Wiborg                                                         Contingent
          200 Dickman Rd #190                                                   Unliquidated
          Des Moines, IA 50315                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jesse Taucher                                                         Contingent
          63 Locust St                                                          Unliquidated
          Burgettstown, PA 15021                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jessica Myers                                                         Contingent
          2624 16th St                                                          Unliquidated
          Moline, IL 61265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jessica R Matykiewicz                                                 Contingent
          4721 W 124th St                                                       Unliquidated
          Savage, MN 55378                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jessica Schroeder                                                     Contingent
          50 4th Ave N 31                                                       Unliquidated
          Minneapolis, MN 55401                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jessie S Field                                                        Contingent
          706 Three Rivers North                                                Unliquidated
          Fort Wayne, IN 46802                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 948 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 961 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.139
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jetco Inc                                                             Contingent
          208 1st Ave South                                                     Unliquidated
          Altoona, IA 50009                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $87.17
          Jewell Farm and Home LLC                                              Contingent
          720 Main                                                              Unliquidated
          Jewell, IA 50130                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.139
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jf Ahern Co Inc                                                       Contingent
          Attn Accounts Recievable                                              Unliquidated
          PO Box 1316                                                           Disputed
          Fond Du Lac, WI 54936-1316
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.140
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jihan Bailey                                                          Contingent
          8242 Marcus                                                           Unliquidated
          Detroit, MI 48213                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jill Schulte                                                          Contingent
          27734 W Drake Drive, Apt. 40                                          Unliquidated
          Channahon, IL 60410                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jill Tschetter                                                        Contingent
          626 W 15th                                                            Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jim A Gehrmann                                                        Contingent
          2648 Kenneth Ct                                                       Unliquidated
          Sun Prairie, WI 53590                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 949 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 962 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.140
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jim Lahood Construction Inc                                           Contingent
          802 South 50th Ave                                                    Unliquidated
          Omaha, NE 68106                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jim Lussier                                                           Contingent
          3433 Leflore Court                                                    Unliquidated
          Verona, WI 53593                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jj Keller and Associates Inc                                          Contingent
          PO Box 6609                                                           Unliquidated
          Carol Stream, IL 60197-6609                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jm and P LLC                                                          Contingent
          PO Box 640814                                                         Unliquidated
          Cincinnati, OH 45264-0814                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Joann Blehi                                                           Contingent
          4478 Parade Street                                                    Unliquidated
          Pittsburgh, PA 15207                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Joe Kenny                                                             Contingent
          1001 North 102nd St                                                   Unliquidated
          Omaha, NE 68114                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Joe Mckee                                                             Contingent
          1707 Forest Cove Dr Unit 102                                          Unliquidated
          Mount Prospect, IL 60056                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 950 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 963 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.141
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Joe Miller                                                            Contingent
          36401 Jefferson Court                                                 Unliquidated
          Farmington, MI 48335                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          John C Van Ede and                                                    Contingent
          Rochelle M Van Ede                                                    Unliquidated
          22792 140th St                                                        Disputed
          Wilmont, MN 56185
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          John D Hurst                                                          Contingent
          4232 Linden Hills Blvd                                                Unliquidated
          Minneapolis, MN 55410                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          John Hancock Retirement                                               Contingent
          Plan Svcs                                                             Unliquidated
          PO Box 2495                                                           Disputed
          Carol Stream, IL 60132-2495
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.141
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,020.00
          John Henry Building Svcs LLC                                          Contingent
          320 Old Hickory Blvd Ste 1600                                         Unliquidated
          Nashville, TN 37221                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          John Henrys Plumb Co                                                  Contingent
          2949 Cornhusker Way                                                   Unliquidated
          Lincoln, NE 68504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          John Kulasa                                                           Contingent
          14258 Pernell                                                         Unliquidated
          Sterling Heights, MI 48313                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 951 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 964 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.141
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          John Nagengast Doors LLC                                              Contingent
          4971 Kassel Ave Ne                                                    Unliquidated
          Albertville, MN 55301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $600.00
          John Pierre Jr                                                        Contingent
          13954 Sw 106th Terrace                                                Unliquidated
          Miami, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          John R Gohn                                                           Contingent
          460 Franklin Rd                                                       Unliquidated
          Franklin, TN 37069                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          John W Walker                                                         Contingent
          5604 Virginia Lane                                                    Unliquidated
          Oxon Hill, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          John Whitmore                                                         Contingent
          4134 E 136th St                                                       Unliquidated
          Cleveland, OH 44105                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,293.90
          Johnson Bros                                                          Contingent
          6600 Merle Hay Rd                                                     Unliquidated
          Johnston, IA 50131                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Johnson Bros                                                          Contingent
          300 E 50 Street N                                                     Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 952 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 965 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.142
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Johnson Brothers Of North Dako                                        Contingent
          PO Box 9095                                                           Unliquidated
          Fargo, ND 58106-9095                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,559.30
          Johnson Brothers Omaha Fintech                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.142
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,743.11
          Johnson Brothers St Paul Fn                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.142
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Johnson County Equipment and P                                        Contingent
          1530 E Spruce St                                                      Unliquidated
          Olathe, KS 66061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jonathon Luca                                                         Contingent
          1550 Shevlin                                                          Unliquidated
          Ferndale, MI 48220                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jordan Tax Service                                                    Contingent
          102 Rahway Road                                                       Unliquidated
          Mcmurray, PA 15317                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jordann Balaich                                                       Contingent
          3274 W Tischer Rd                                                     Unliquidated
          Duluth, MN 55803                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 953 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 966 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.143
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jorge Dall Orto                                                       Contingent
          200 American Way                                                      Unliquidated
          Oxon Hill, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jose Galvez                                                           Contingent
          5780 N Ewing St                                                       Unliquidated
          Indianapolis, IN 46220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Joseph Burkart                                                        Contingent
          2879 Royal Ave                                                        Unliquidated
          Berkley, MI 48072                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Joseph Mullarkey Distributors                                         Contingent
          Inc                                                                   Unliquidated
          2200 Ridge Drive                                                      Disputed
          Glenview, IL 60025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.143
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Joseph S Turco                                                        Contingent
          755 Wildflower Circle                                                 Unliquidated
          Naperville, IL 60540                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Josh Ochoa                                                            Contingent
          2620 S 70th St #111                                                   Unliquidated
          Lincoln, NE 68506                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.143
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Josh Williams                                                         Contingent
          7940 Colby Street                                                     Unliquidated
          Lincoln, NE 68505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 954 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 967 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.143
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Joshua Keen                                                           Contingent
          3876 Melby Ave                                                        Unliquidated
          Saint Michael, MN 55376                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Josie Hensley                                                         Contingent
          15085 W 119th St                                                      Unliquidated
          Olathe, KS 66062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jp Electric Inc                                                       Contingent
          5403 Meadow View Close                                                Unliquidated
          Rockford, IL 61102                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jp Parker Company LLC                                                 Contingent
          377 E Jefferson St Ste A                                              Unliquidated
          Franklin, IN 46131                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Js Paluch Co                                                          Contingent
          PO Box 2703                                                           Unliquidated
          Acct 1276717                                                          Disputed
          Schiller Park, IL 60176
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Juan Nunez                                                            Contingent
          1075 Higgins Quarters Dr                                              Unliquidated
          206                                                                   Disputed
          Hoffman Estates, IL 60169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.144
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Julia Griffin                                                         Contingent
          2874 Meadow Lane Unit W2                                              Unliquidated
          Schaumburg, IL 60193                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 955 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 968 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.144
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Julia I Fitzgerald                                                    Contingent
          202 Natchez Trace                                                     Unliquidated
          Madison, WI 53705                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Julia K Campoli                                                       Contingent
          60549 Whispering Hills Dr                                             Unliquidated
          South Bend, IN 46614                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Julian Anthony Re Martin                                              Contingent
          1227 1/2 N Tacoma Ave                                                 Unliquidated
          Indianapolis, IN 46201                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Julian Gaytan Cintora                                                 Contingent
          2414 N Idaho Street                                                   Unliquidated
          Peoria, IL 61604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Julian Magennis                                                       Contingent
          11909 Main Street                                                     Unliquidated
          Maple Grove, MN 55369                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Julio Maravilla                                                       Contingent
          1207 N Lasalle St                                                     Unliquidated
          Indianapolis, IN 46201                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Junior League Of Sioux Falls I                                        Contingent
          1000n West Ave Ste 225                                                Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 956 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 969 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.145
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Justice Fire and Safety                                               Contingent
          3601 N Potsdam Ave                                                    Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Justin Christenson                                                    Contingent
          3881 Brant Grove Dr                                                   Unliquidated
          Sioux Falls, SD 57106                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Justin Morris                                                         Contingent
          42 Trotter Lane                                                       Unliquidated
          Clinton, PA 15026                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Justin R Larsen                                                       Contingent
          2338 North 113th Street                                               Unliquidated
          Omaha, NE 68164                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Justin Samueloff                                                      Contingent
          14943 Stoney Brook                                                    Unliquidated
          Shelby Twp, MI 48315                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Justin Sanford                                                        Contingent
          3301 Highway 169 N Apt 316                                            Unliquidated
          Plymouth, MN 55441                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Jw Koehler Electric Inc                                               Contingent
          2716 W Central Park Ave                                               Unliquidated
          Davenport, IA 52804                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 957 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 970 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.146
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $726.00
          K & Z Distrib                                                         Contingent
          PO Box 29289                                                          Unliquidated
          Lincoln, NE 68507                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          K and J Phillips Inc                                                  Contingent
          526 W 5th Ave                                                         Unliquidated
          Naperville, IL 60563                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          K9 Kindness Rescue Inc                                                Contingent
          4209 Rodeo Road                                                       Unliquidated
          Davenport, IA 52806                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,066.28
          Kansas City Board                                                     Contingent
          Of Public Utilities                                                   Unliquidated
          PO Box 219661                                                         Disputed
          Kansas City, MO 64121-9661
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kansas City Mo Health Dept                                            Contingent
          Food Protection Program                                               Unliquidated
          2400 Troost Suite 3200                                                Disputed
          Kansas City, MO 64108
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,858.90
          Kansas City Power & Light                                             Contingent
          PO Box 219330                                                         Unliquidated
          Kansas City, MO 64121-9330                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kansas City Zoo Aazk Chapter I                                        Contingent
          6800 Zoo Drive                                                        Unliquidated
          Kansas City, MO 64132                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 958 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 971 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.146
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kansas Payment Center                                                 Contingent
          PO Box 758599                                                         Unliquidated
          Topeka, KS 66675                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.146
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kansas State Treasurer                                                Contingent
          900 Sw Jackson 2nd Floor                                              Unliquidated
          Suite 201                                                             Disputed
          Topeka, KS 66612-1235
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $225.00
          Kara O King Entertainment LLC                                         Contingent
          4642 Sw 74th Ave                                                      Unliquidated
          Miami, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Karen Mincheff                                                        Contingent
          145 Woodland Drive                                                    Unliquidated
          Oak Brook, IL 60523                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kari Deweese                                                          Contingent
          1801 Central Ave                                                      Unliquidated
          Detroit, MI 48209                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $36,136.57
          Karlsburger Foods Inc                                                 Contingent
          3236 Chelsea Road West                                                Unliquidated
          Monticello, MN 55362                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Karolyis Inc                                                          Contingent
          24521 Dale Ave                                                        Unliquidated
          Eastpointe, MI 48021                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 959 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 972 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.147
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Katelyn L Heisinger                                                   Contingent
          1200 S Dakota Avenue                                                  Unliquidated
          2                                                                     Disputed
          Sioux Falls, SD 57105
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Katherine E Ingle                                                     Contingent
          1854 Nw 150th Ct                                                      Unliquidated
          Clive, IA 50325                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kathryn A Tarbell                                                     Contingent
          237 S Highland Ave                                                    Unliquidated
          1                                                                     Disputed
          Arlington Heights, IL 60005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kathryn Miller                                                        Contingent
          8350 N Spruce Ave                                                     Unliquidated
          Kansas City, MO 64119                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kathy Crowell                                                         Contingent
          2324 N Plumthicket Circle                                             Unliquidated
          Wichita, KS 67226                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.147
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Katie Crawley                                                         Contingent
          102 Bluebell Way                                                      Unliquidated
          Franklin, TN 37064                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Katie Koppang                                                         Contingent
          150 14th Ave S                                                        Unliquidated
          South Saint Paul, MN 55075                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 960 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 973 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.148
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Katten Muchin Rosenman Llp                                            Contingent
          525 W Monroe St                                                       Unliquidated
          Chicago, IL 60661-3693                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kayla M Wyckoff                                                       Contingent
          525 Riverside Ave                                                     Unliquidated
          Fort Wayne, IN 46805                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kaylee Ann Montag                                                     Contingent
          8410 N Il Rt 2                                                        Unliquidated
          Byron, IL 61010                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,159.55
          Kbs Gk Fund Ii Lp                                                     Contingent
          PO Box 856664                                                         Unliquidated
          Minneapolis, MN 55485-6664                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kck Cham                                                              Contingent
          727 Minnesota Ave                                                     Unliquidated
          Kansas City, KS 66101                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kcmo City Treasurer                                                   Contingent
          PO Box 809026                                                         Unliquidated
          Kansas City, MO 64180-9026                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kcmo City Treasurer                                                   Contingent
          Fire Prevention Division                                              Unliquidated
          635 Woodland Ave Ste 2103                                             Disputed
          Kansas City, MO 64106
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 961 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 974 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.148
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,421.55
          Kcmo Water Svcs Department                                            Contingent
          PO Box 807045                                                         Unliquidated
          Kansas City, MO 64180-7045                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.148
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Keagan Mcginness                                                      Contingent
          2319 36th St                                                          Unliquidated
          Des Moines, IA 50310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Keg Logistics Holdings LLC                                            Contingent
          PO Box 912908                                                         Unliquidated
          Denver, CO 80291                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kehmari Norman                                                        Contingent
          700 51st Street Ne Apt 301                                            Unliquidated
          Washington, DC 20019                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Keith M Turner                                                        Contingent
          10349 Hornton St                                                      Unliquidated
          Indianapolis, IN 46236                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Keith Moss                                                            Contingent
          2607 Knapp Street                                                     Unliquidated
          Ames, IA 50014                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Keller and Keller Law Office                                          Contingent
          PO Box 1010                                                           Unliquidated
          Waldorf, MD 20604                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 962 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 975 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.149
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,303.61
          Keller Fire and Safety Inc                                            Contingent
          1138 Kansas Ave                                                       Unliquidated
          Kansas City, KS 66105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kelly Diaz                                                            Contingent
          325 N Kerch Street                                                    Unliquidated
          Brooklyn, WI 53521                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kelly Glass Inc                                                       Contingent
          2400 Sw Adams St                                                      Unliquidated
          Peoria, IL 61602                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kelly Howie                                                           Contingent
          14586 Leblanc Ave                                                     Unliquidated
          Allen Park, MI 48101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kelly Kinsman                                                         Contingent
          225 William St                                                        Unliquidated
          East Peoria, IL 61611                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kelly Satter                                                          Contingent
          2211 Griffith St                                                      Unliquidated
          Lincoln, NE 68503                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kelsey Jones                                                          Contingent
          10812 Cleveland Ave                                                   Unliquidated
          Kansas City, KS 66109                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 963 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 976 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.150
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kelsey Kowalski                                                       Contingent
          9319 Harpers Ct Ne                                                    Unliquidated
          Blaine, MN 55449                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kendall County Circuit Court                                          Contingent
          807 W John St                                                         Unliquidated
          Chicago, IL 60660                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kendall Tews                                                          Contingent
          1722 Detroit                                                          Unliquidated
          Ellsworth, IA 50075                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kerry Patrick Clark                                                   Contingent
          1614 River Road                                                       Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kevin Currier                                                         Contingent
          2717 N 66th St                                                        Unliquidated
          Omaha, NE 68104                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kevin J Botka                                                         Contingent
          1207 Wood Edge Cir                                                    Unliquidated
          Bristol, IN 46507                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.150
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Khadijah J Wells                                                      Contingent
          1644 Richmond Rd Ne                                                   Unliquidated
          Cedar Rapids, IA 52402                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 964 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 977 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.150
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kiara C Schafer                                                       Contingent
          3707 73rd St E                                                        Unliquidated
          Inver Grove Heights, MN 55076                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kiehl L Gold                                                          Contingent
          1025 Donnie Court                                                     Unliquidated
          Lincoln, NE 68522                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kim Menge                                                             Contingent
          3330 Pilot Knob Rd                                                    Unliquidated
          Eagan, MN 55121                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kingdom State Church Inc                                              Contingent
          PO Box 775185                                                         Unliquidated
          Saint Louis, MO 63177                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kingsmen Cleaning                                                     Contingent
          6818 Laurel Ave                                                       Unliquidated
          Omaha, NE 68104                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $100.44
          Kirby Water Conditioning                                              Contingent
          200 S 14th Ave                                                        Unliquidated
          Eldridge, IA 52748                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kirshenbaum Bond Senecal and P                                        Contingent
          160 Varick St                                                         Unliquidated
          New York, NY 10013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 965 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 978 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.151
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kirsten Keding                                                        Contingent
          610 Parkview Dr                                                       Unliquidated
          New Richmond, WI 54017                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kitty Cat Connection Inc                                              Contingent
          4600 E 63rd Street Trfwy                                              Unliquidated
          Smithville, MO 64089                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kiwanis Charities Of Rockford                                         Contingent
          PO Box 8472                                                           Unliquidated
          Rockford, IL 61126                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $209.00
          Klabundes Delivery Inc                                                Contingent
          8555 Izard Street                                                     Unliquidated
          Omaha, NE 68114                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $738.15
          Klosterman Baking Co                                                  Contingent
          PO Box 712572                                                         Unliquidated
          Cincinnati, OH 45271-2572                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Knights Of Columbus                                                   Contingent
          4620 Haviland Ct                                                      Unliquidated
          Naperville, IL 60564                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $390.00
          Knights Of Columbus                                                   Contingent
          6254 Valley Knoll Dr                                                  Unliquidated
          Rockford, IL 61109-9718                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 966 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 979 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.152
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Knights Of Columbus                                                   Contingent
          Saint Fabian Council 13362                                            Unliquidated
          32200 W Telegraph Rd                                                  Disputed
          Farmington Hills, MI 48334
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.152
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Knights Of Columbus Hoffman                                           Contingent
          Schaumburg Council 6964                                               Unliquidated
          PO Box 68035                                                          Disputed
          Schaumburg, IL 60168
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.152
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Knowresolve                                                           Contingent
          PO Bxo 380435                                                         Unliquidated
          Clinton Township, MI 48038                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Knox and Barnes Custom Shop LL                                        Contingent
          5223 Decatur Rd                                                       Unliquidated
          Fort Wayne, IN 46806                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Koehlinger Security Technology                                        Contingent
          Inc                                                                   Unliquidated
          421 East Washington Blvd                                              Disputed
          Fort Wayne, IN 46802
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.152
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kolortech Lighting LLC                                                Contingent
          PO Box 68                                                             Unliquidated
          Sheridan, IN 46069                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Konica Minolta Business Soluti                                        Contingent
          21146 Network Place                                                   Unliquidated
          Chicago, IL 60673-1211                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 967 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 980 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.153
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Konica Minolta Business Soluti                                        Contingent
          Dept Ch 19188                                                         Unliquidated
          Palatine, IL 60055-9188                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $944.69
          Konica Minolta Premier                                                Contingent
          PO Box 41602                                                          Unliquidated
          Philadelphia, PA 19101-1602                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Koorsen Fire and Security Inc                                         Contingent
          2719 N Arlington Ave                                                  Unliquidated
          Indianapolis, IN 46218                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kory Donaldson                                                        Contingent
          437 E Washington St                                                   Unliquidated
          East Peoria, IL 61611                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kothrade Sewer Water and                                              Contingent
          Excavating Inc                                                        Unliquidated
          12059 Whitetail Ln                                                    Disputed
          Hanover, MN 55341
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.153
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kotis Design LLC                                                      Contingent
          PO Box 24003                                                          Unliquidated
          Seattle, WA 98124                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kowalsky Painting LLC                                                 Contingent
          2729 Virginia Dr Se                                                   Unliquidated
          Cedar Rapids, IA 52403                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 968 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 981 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.153
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kr Company LLC                                                        Contingent
          5140 Meijer Drive                                                     Unliquidated
          Royal Oak, MI 48073                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Krauter Bosn Service Company I                                        Contingent
          3607 N 39th Street                                                    Unliquidated
          Lincoln, NE 68504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Krew Kegs Inc                                                         Contingent
          19437 Sw 90th Ct                                                      Unliquidated
          Tualatin, OR 97062                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Krisann Schwanke                                                      Contingent
          1108 Belsly Blvd Apt 109                                              Unliquidated
          Moorhead, MN 56560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kriss Premium Products Inc                                            Contingent
          PO Box 17280                                                          Unliquidated
          Minneapolis, MN 55417                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kristen R Grable                                                      Contingent
          7337 Cacabneah Dr Apt #304                                            Unliquidated
          Indianapolis, IN 46227                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kristin Rego                                                          Contingent
          1572 Woodrow Rd                                                       Unliquidated
          Mayfield Heights, OH 44124                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 969 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 982 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.154
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kryfuls LLC                                                           Contingent
          3706 S 138th St                                                       Unliquidated
          Omaha, NE 68144                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $334.00
          Krystal Kleen Inc                                                     Contingent
          31436 Pagels Dr                                                       Unliquidated
          Warren, MI 48092                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kt Hood Cleaning Service                                              Contingent
          3730 Rosewood Lane N                                                  Unliquidated
          Plymouth, MN 55441                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kulture Kids                                                          Contingent
          PO Box 181425                                                         Unliquidated
          Cleveland, OH 44118                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kyle Bryan                                                            Contingent
          6582 Tamarack Ct                                                      Unliquidated
          Troy, MI 48098                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kyle Johnson                                                          Contingent
          1111 W Minnehaha Ave #6                                               Unliquidated
          Saint Paul, MN 55104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Kyleigh D Bly                                                         Contingent
          1705 State St                                                         Unliquidated
          Apt 6                                                                 Disputed
          Nashville, TN 37203
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 970 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 983 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.155
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,275.00
          L E Hunt Jr Enterprise Inc                                            Contingent
          4005 Se Grimes Blvd                                                   Unliquidated
          Grimes, IA 50111                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          L F Lanpher and Chad Chroniste                                        Contingent
          26567 E Shore Pl                                                      Unliquidated
          Hartford, SD 57033                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,063.68
          La Grasso Bros                                                        Contingent
          5001 Bellevue                                                         Unliquidated
          PO Box 2638                                                           Disputed
          Detroit, MI 48202-2638
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.155
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Laclede Gas Co                                                        Contingent
          Drawer 2                                                              Unliquidated
          Saint Louis, MO 63171                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lake County Circuit Court                                             Contingent
          18 N County St                                                        Unliquidated
          Waukegan, IL 60085                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lake Forest Bank and Trust Com                                        Contingent
          PO Box 7000                                                           Unliquidated
          Carol Stream, IL 60197-7000                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lake Zurich Brewing Company LL                                        Contingent
          932 Donata Ct                                                         Unliquidated
          Lake Zurich, IL 60047                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 971 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 984 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.155
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lalika LLC`                                                           Contingent
          2521 Gross Point Rd Ste 4                                             Unliquidated
          Evanston, IL 60201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lamar Texas Limited Partnershi                                        Contingent
          PO Box 96030                                                          Unliquidated
          Baton Rouge, LA 70896                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $380.00
          Lamonica Beverages Inc                                                Contingent
          4060 Rock Valley Pkwy                                                 Unliquidated
          Loves Park, IL 61111                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lana Rivay                                                            Contingent
          5522 Century Ave #2                                                   Unliquidated
          Middleton, WI 53562                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lancaster Cnty Schl Dist 001                                          Contingent
          PO Box 82889                                                          Unliquidated
          Lincoln, NE 68501                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lancaster County Court                                                Contingent
          575 S 10th                                                            Unliquidated
          2nd Floor                                                             Disputed
          Lincoln, NE 68508
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.156
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lance Koch                                                            Contingent
          6055 Niles                                                            Unliquidated
          Troy, MI 48098                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 972 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 985 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.156
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Landes D Wallace                                                      Contingent
          15510 Livingston Road                                                 Unliquidated
          Accokeek, MD 20607                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Landscape Garden Cntr                                                 Contingent
          7201 S Minnesota Ave                                                  Unliquidated
          Sioux Falls, SD 57108                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $48.00
          Lanzarini Inc                                                         Contingent
          1901 Delmar Blvd                                                      Unliquidated
          Saint Louis, MO 63103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lara Lange                                                            Contingent
          941 Whitney Drive                                                     Unliquidated
          Apple Valey, MN 55124                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Larry Birkey                                                          Contingent
          1633 10th Street                                                      Unliquidated
          Manson, IA 50563                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Larry Brown                                                           Contingent
          435 Clyd Street                                                       Unliquidated
          Toledo, OH 43605                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Larry Lawson                                                          Contingent
          11105 Pompey Dr                                                       Unliquidated
          Upper Marlboro, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 973 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 986 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.157
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Larry Taylor and Assoc Consult                                        Contingent
          2304 Fawn Lake Circle                                                 Unliquidated
          Naperville, IL 60564                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Larson Middle School Pto                                              Contingent
          2222 E Long Lake Rd                                                   Unliquidated
          Troy, MI 48085                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Last Day Dog Rescue Inc                                               Contingent
          PO Box 51935                                                          Unliquidated
          Livonia, MI 48151-5935                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Last Minute Gas Contractors                                           Contingent
          10330 Sw 42 Terrace                                                   Unliquidated
          Miami, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Laura L Horner                                                        Contingent
          414 Brickpath Lane 109                                                Unliquidated
          Franklin, TN 37064                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.157
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Laurel Highlands Council Boy S                                        Contingent
          1275 Bedford Ave                                                      Unliquidated
          Flag Plaza                                                            Disputed
          Pittsburgh, PA 15219
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.157
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Laurels Princess Parties LLC                                          Contingent
          6800 W Central Ave Ste L2                                             Unliquidated
          Toledo, OH 43617                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 974 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 987 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.157
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lauren S Anderson                                                     Contingent
          2316 W Cothrell St                                                    Unliquidated
          Olathe, KS 66061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lauri Blakley                                                         Contingent
          541 Harper Drive                                                      Unliquidated
          Verona, WI 53593                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Law Office Of John Lindner Pa                                         Contingent
          1920 Greenspring Dr #130                                              Unliquidated
          Timonium, MD 21093                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Law Offices Of Michael R Still                                        Contingent
          30057 Orchard Lake Rd #200                                            Unliquidated
          Farmington Hills, MI 48334                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lawrence C Hawkins                                                    Contingent
          PO Box 896                                                            Unliquidated
          La Porte, IN 46352                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lazaro Filter Service Inc                                             Contingent
          7445 S Waterway Dr                                                    Unliquidated
          Miami, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,450.00
          Lcd Builders LLC                                                      Contingent
          3095 Tuscarawas Road                                                  Unliquidated
          Beaver, PA 15009                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 975 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 988 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.158
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lead Up                                                               Contingent
          5740 S 32nd Street                                                    Unliquidated
          Lincoln, NE 68516                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Leah Bannister                                                        Contingent
          16119 N Admiral Rd                                                    Unliquidated
          Chillicothe, IL 61523                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Leah Johnson                                                          Contingent
          PO Box 182                                                            Unliquidated
          Lacon, IL 61540                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Leah M Agnew                                                          Contingent
          4011 Bamberger                                                        Unliquidated
          Saint Louis, MO 63116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Learfield Communications LLC                                          Contingent
          PO Box 843038                                                         Unliquidated
          Kansas City, MO 64184-3038                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Leasequery LLC                                                        Contingent
          115 Perimeter Center Pi Ne                                            Unliquidated
          Ste 1150                                                              Disputed
          Atlanta, GA 30346
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.159
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Leeanna E Horner                                                      Contingent
          414 Brick Path Lane                                                   Unliquidated
          Franklin, TN 37064                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 976 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 989 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.159
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Legacy Service and Supply LLC                                         Contingent
          1732 West Park Center Ste A                                           Unliquidated
          Fenton, MO 63026                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,739.08
          Legacy Village Investors LLC                                          Contingent
          PO Box 635159                                                         Unliquidated
          Cincinnati, OH 45263-5159                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Leighf Inc                                                            Contingent
          3333 W Division St Ste 127a                                           Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Leighton Enterprises Inc                                              Contingent
          PO Box 1458                                                           Unliquidated
          Saint Cloud, MN 56302                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Leikin Ingber and Winters Pc                                          Contingent
          3000 Town Center Ste 2390                                             Unliquidated
          Southfield, MI 48075                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Leonard Ealey                                                         Contingent
          24841 Emanuel Lane                                                    Unliquidated
          Tremont, IL 61568                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lesea Global Feed The Hungry I                                        Contingent
          530 E Ireland Rd                                                      Unliquidated
          South Bend, IN 46614                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 977 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 990 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.160
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Leticia Hernandez Sedano                                              Contingent
          3225 Webster St                                                       Unliquidated
          Fort Wayne, IN 46807                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Leukemia and Lymphoma Soc Inc                                         Contingent
          5700 Brecksville Road 3rd Fl                                          Unliquidated
          Independence, OH 44131                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $53,001.25
          Liberty Fruit Co Inc                                                  Contingent
          1247 Argentine Blvd                                                   Unliquidated
          Kansas City, KS 66105-1508                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Liberty Sound and Electronics                                         Contingent
          Inc                                                                   Unliquidated
          PO Box 3209                                                           Disputed
          South Bend, IN 46619-0209
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.160
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Life Safety Systems Inc                                               Contingent
          1417 Knecht Ave Ste A                                                 Unliquidated
          Arbutus, MD 21227                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lifeserve Blood Center Inc                                            Contingent
          431 East Locust                                                       Unliquidated
          Des Moines, IA 50309                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lighthouse Church Of All                                              Contingent
          Nations                                                               Unliquidated
          4501 W 127th St                                                       Disputed
          Alsip, IL 60803
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 978 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 991 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.160
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lighting Maintenance Inc                                              Contingent
          351 N 6th Ave                                                         Unliquidated
          Eldridge, IA 52748                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lincoln Chamber Of Commerce In                                        Contingent
          PO Box 83006                                                          Unliquidated
          Lincoln, NE 68501-3006                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,462.94
          Lincoln Electric System                                               Contingent
          PO Box 2986                                                           Unliquidated
          Omaha, NE 68103-2966                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $285.00
          Lincoln Independent Business A                                        Contingent
          620 N 48th St Ste 205                                                 Unliquidated
          Lincoln, NE 68504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lincoln Journal Star                                                  Contingent
          Subscription                                                          Unliquidated
          926 P Street                                                          Disputed
          Lincoln, NE 68508
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.161
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lincoln North Star Athletics B                                        Contingent
          520 W Carrine                                                         Unliquidated
          Lincoln, NE 68521                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Linda Kay Kozlowski                                                   Contingent
          316 Allen St                                                          Unliquidated
          Belvidere, IL 61008                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 979 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 992 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.161
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Linda S Willgohs Cpa                                                  Contingent
          805 Highland Ave West                                                 Unliquidated
          Northfield, MN 55057                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Linda Stuesser                                                        Contingent
          9001 Ancient Oak Lane                                                 Unliquidated
          Verona, WI 53593                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lindsay Gambino                                                       Contingent
          15036 Knoison                                                         Unliquidated
          Livonia, MI 48154                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lingle Design Group Inc                                               Contingent
          158 W Main                                                            Unliquidated
          Lena, IL 61048                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Linn Cnty                                                             Contingent
          501 13th St Nw                                                        Unliquidated
          Cedar Rapids, IA 52405-3700                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Linn County Sheriff                                                   Contingent
          PO Box 669                                                            Unliquidated
          Cedar Rapids, IA 52406                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Linn Mar School Foundation Inc                                        Contingent
          2999 N 10th St                                                        Unliquidated
          Marion, IA 52302                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 980 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 993 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.162
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Liquid 12 Festivals LLC                                               Contingent
          1095 7th St W                                                         Unliquidated
          Saint Paul, MN 55102                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $382.99
          Liquid Environmental Solutions                                        Contingent
          Of Texas LLC                                                          Unliquidated
          PO Box 203371                                                         Disputed
          Dallas, TX 75320-3371
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.162
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lisa Conway                                                           Contingent
          1055 Krattley Ln                                                      Unliquidated
          Hudson, WI 54016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lisa Lyn Rahja                                                        Contingent
          8501 W Lavern Wipf St                                                 Unliquidated
          Sioux Falls, SD 57106                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lisa M Schwartz                                                       Contingent
          709 Huntly Ct                                                         Unliquidated
          Schaumburg, IL 60194                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Little Friends Inc                                                    Contingent
          140 N Wright St                                                       Unliquidated
          Naperville, IL 60540                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Littler Mendelson Pc                                                  Contingent
          Attn Treasury                                                         Unliquidated
          2301 Mcgee St, 8th Floor                                              Disputed
          Kansas City, MO 64108-2662
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 981 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 994 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.162
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Liturgical Publications Inc                                           Contingent
          2875 S James Dr                                                       Unliquidated
          New Berlin, WI 53151                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Live Your Freedom Inc                                                 Contingent
          1766 W St Se                                                          Unliquidated
          Washington, DC 20020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Livonia Chamber Of Commerce                                           Contingent
          33300 Five Mile Road Ste 212                                          Unliquidated
          Livonia, MI 48154                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Livonia Civic Arenas Inc                                              Contingent
          33841 Lyndon St                                                       Unliquidated
          Livonia, MI 48154                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Livonia Frc Robotics Inc                                              Contingent
          16200 Newburgh Rd                                                     Unliquidated
          Livonia, MI 48154                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ll Harder Inc                                                         Contingent
          5013 W 12th                                                           Unliquidated
          Sioux Falls, SD 57106                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          LLChd                                                                 Contingent
          3140 N Street                                                         Unliquidated
          Lincoln, NE 68510-1514                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 982 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 995 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.163
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Locals Love Us Quad Cities LLC                                        Contingent
          102 E Kimberly Rd                                                     Unliquidated
          Ste 1 Pmb 199                                                         Disputed
          Davenport, IA 52806
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.163
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lockgiant Locksmith Inc                                               Contingent
          671 Pilgrim Ave                                                       Unliquidated
          Birmingham, MI 48009                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $690,001.00
          Lockton Companies LLC                                                 Contingent
          PO Box 802707                                                         Unliquidated
          Kansas City, MO 64180-2707                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,988.84
          Lodging Source                                                        Contingent
          PO Box 744                                                            Unliquidated
          Mount Pleasant, SC 29465                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lodovico Window Cleaning Inc                                          Contingent
          PO Box 341                                                            Unliquidated
          Murrysville, PA 15668                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $38,492.10
          Loffredo                                                              Contingent
          4001 Sw 63rd Street                                                   Unliquidated
          Des Moines, IA 50321                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $100.80
          Lohr Distrib Co Inc                                                   Contingent
          1100 South 9th St                                                     Unliquidated
          Saint Louis, MO 63104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 983 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 996 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.164
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lois Flora                                                            Contingent
          5438 S 32nd St                                                        Unliquidated
          Lincoln, NE 68516                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lois Kammer                                                           Contingent
          4809 Sherwood Road                                                    Unliquidated
          Madison, WI 53711                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lone Rock Inc                                                         Contingent
          7939 Burden Rd                                                        Unliquidated
          Machesney Park, IL 61115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $79.99
          Long Range Systems LLC                                                Contingent
          PO Box 671111                                                         Unliquidated
          Dallas, TX 75267-1111                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Loomis Armored Us Inc                                                 Contingent
          Dept Ch 10500                                                         Unliquidated
          Palatine, IL 60055-0500                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lora Swanson                                                          Contingent
          5532 Knollwood Dr                                                     Unliquidated
          Saint Cloud, MN 56303                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.164
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lorena Zubko                                                          Contingent
          701 N Doluth                                                          Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 984 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 997 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.164
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lori A Wolff                                                          Contingent
          816 Lincolnwood Lane                                                  Unliquidated
          Apt B                                                                 Disputed
          Indianapolis, IN 46260
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.165
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lotaspirits                                                           Contingent
          3780 State Street                                                     Unliquidated
          Bettendorf, IA 52722                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Louis Glunz Beer Inc                                                  Contingent
          7100 N Capital Drive                                                  Unliquidated
          Lincolnwood, IL 60712-2740                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Louis Glunz Wines Inc                                                 Contingent
          630 Margate Dr                                                        Unliquidated
          Lincolnshire, IL 60069                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Louis Robert Z Williams Ii                                            Contingent
          4606 Holborn Ave                                                      Unliquidated
          Annandale, VA 22003                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,618.53
          Loves Travel Stops and Country                                        Contingent
          10601 North Pennsylvania                                              Unliquidated
          Oklahoma City, OK 73120                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lsw Consulting Solutions LLC                                          Contingent
          805 Highland Ave                                                      Unliquidated
          Northfield, MN 55057                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 985 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 998 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.165
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ltd Brewing LLC                                                       Contingent
          725 Mainstreet                                                        Unliquidated
          Hopkins, MN 55343                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lucas Howell                                                          Contingent
          2112 W Ayres                                                          Unliquidated
          Peoria, IL 61604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lucid Brewing LLC                                                     Contingent
          701 N 5th Street                                                      Unliquidated
          Minneapolis, MN 55401                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Luis Valdes                                                           Contingent
          10235 Sw 46th St                                                      Unliquidated
          Miami, FL 33165                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lumind Research Down Syndrome                                         Contingent
          20 Burlington Mall Rd Ste 200                                         Unliquidated
          Burlington, MA 01803                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lupulin Brewing LLC                                                   Contingent
          570 Thumboldt Drive #107                                              Unliquidated
          Big Lake, MN 55309                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lupus Foundation Of America In                                        Contingent
          2121 K Street Nw Ste 200                                              Unliquidated
          Washington, DC 20037                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 986 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                                Document     Page 999 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.166
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lutheran Family Services Of Ne                                        Contingent
          124 S 24th Street Ste 230                                             Unliquidated
          Omaha, NE 68102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lutheran High School Associati                                        Contingent
          Of The Greater Rockford Area                                          Unliquidated
          3411 N Alpine Rd                                                      Disputed
          Rockford, IL 61114
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.166
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lutheran Military Veterans                                            Contingent
          And Families Ministries Inc                                           Unliquidated
          3480 Stellhorn Road                                                   Disputed
          Fort Wayne, IN 46815
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.166
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Luz Nokaj                                                             Contingent
          40325 Plymouth Rd Apt 201                                             Unliquidated
          Plymouth, MI 48170                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lyndsey Gruber                                                        Contingent
          204 Nw 79th Terrace                                                   Unliquidated
          Kansas City, MO 64118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lynn M Baltrip                                                        Contingent
          38020 Joplin Dr                                                       Unliquidated
          Clinton Township, MI 48036-3904                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.166
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lynn Publications Inc                                                 Contingent
          833 Sw Lemans Lane                                                    Unliquidated
          Suite 132                                                             Disputed
          Lees Summit, MO 64082
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 987 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1000 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.167
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Lyons Doughty and Veldhuis Pc                                         Contingent
          PO Box 1269                                                           Unliquidated
          Mount Laurel, NJ 08054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          M L Jackson Quality Plumbing I                                        Contingent
          712 E 6th St                                                          Unliquidated
          Coal Valley, IL 61240                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $310.00
          M W Hopkins and Sons Inc                                              Contingent
          9150 Pyott Rd                                                         Unliquidated
          Lake in the Hills, IL 60156                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $647.50
          Mad Ape LLC                                                           Contingent
          2300 Wisconsin Ave #213                                               Unliquidated
          Downers Grove, IL 60515                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Maddison Jeter                                                        Contingent
          2004 Fondulac Dr                                                      Unliquidated
          East Peoria, IL 61611                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Madeline Morrison                                                     Contingent
          510 Lindsay Road                                                      Unliquidated
          Carnegie, PA 15106                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Madhouse Brewing Company LLC                                          Contingent
          501 Scott Ave                                                         Unliquidated
          Des Moines, IA 50309                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 988 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1001 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.167
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Madison Carroll                                                       Contingent
          808 1/2 Oak                                                           Unliquidated
          New Haven, IN 46774                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Madonna University                                                    Contingent
          36600 Schoolcraft Road                                                Unliquidated
          Livonia, MI 48150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Magnum Electric Inc                                                   Contingent
          471 Christianson Drive W                                              Unliquidated
          West Fargo, ND 58078                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $400.00
          Mahoney Environmental                                                 Contingent
          37458 Eagle Way                                                       Unliquidated
          Chicago, IL 60678-1374                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $898.83
          Major Brands Creve Coeur                                              Contingent
          PO Box 840141                                                         Unliquidated
          Kansas City, MO 64184-0141                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $383.19
          Major Brands Kansas City                                              Contingent
          PO Box 804464                                                         Unliquidated
          Kansas City, MO 64180                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $197.00
          Make A Wish Foundation Of                                             Contingent
          Nebraska                                                              Unliquidated
          11926 Arbor Ste 102                                                   Disputed
          Omaha, NE 68144
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 989 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1002 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.168
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Make A Wish Foundaton Of Iowa                                         Contingent
          3024 104th St                                                         Unliquidated
          Urbandale, IA 50322                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Malaika Price                                                         Contingent
          16750 Blackjack Oak Ln                                                Unliquidated
          Apt 302                                                               Disputed
          Woodbridge, VA 22191
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.168
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $992.90
          Mallory Valley Utility Disct                                          Contingent
          PO Box 306056                                                         Unliquidated
          Nashville, TN 37230-6056                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Manau Cutlery Inc                                                     Contingent
          2533 S Western Avenue                                                 Unliquidated
          Chicago, IL 60608-4807                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Manuel Mendoza                                                        Contingent
          5636 N Hamilton Rd                                                    Unliquidated
          Peoria, IL 61614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $300.00
          Manuel Rodriguezleston                                                Contingent
          4001 Sw 129th Ave                                                     Unliquidated
          Miami, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Maple Grove Rotary Foundation                                         Contingent
          6900 Wedgewood Rd                                                     Unliquidated
          Suite 200                                                             Disputed
          Osseo, MN 55311
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 990 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1003 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.169
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Maple Grove Senior High                                               Contingent
          Dance Team Booster Club                                               Unliquidated
          9800 Fernbrook Lane N                                                 Disputed
          Osseo, MN 55369
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.169
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          March Of Dimes Foundation                                             Contingent
          300 Cedar Ridge Drive                                                 Unliquidated
          Suite 311/313                                                         Disputed
          Pittsburgh, PA 15205
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.169
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Marco Inc                                                             Contingent
          PO Box 660831                                                         Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Marco Vergara                                                         Contingent
          25635 Lincoln St                                                      Unliquidated
          Novi, MI 48375                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Marianne Heider                                                       Contingent
          317 Dundee Rd                                                         Unliquidated
          East Peoria, IL 61611                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Marilyn Naiman Kohn Plc                                               Contingent
          30500 Northwestern Hwy 410                                            Unliquidated
          Farmington, MI 48334                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,346.98
          Marion County Treasurer                                               Contingent
          200 E Washington St                                                   Unliquidated
          Ste 1001                                                              Disputed
          Indianapolis, IN 46204-3356
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 991 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1004 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.169
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $335.60
          Marissa K. Corado                                                     Contingent
          1211 Tom Sawyer Trail #106                                            Unliquidated
          Harrisburg, SD 57032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mark A Johnson                                                        Contingent
          1812 Edgewood Rd                                                      Unliquidated
          Sioux Falls, SD 57103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $467.60
          Mark A. Gozdowski                                                     Contingent
          2958 Lime City Rd                                                     Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mark Gemar                                                            Contingent
          3225 43rd Ave S                                                       Unliquidated
          Fargo, ND 58104                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mark Hannen                                                           Contingent
          3559 Mulligan Dr                                                      Unliquidated
          Woodridge, IL 60517                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mark Mussman                                                          Contingent
          140 Highland Ave                                                      Unliquidated
          Fairfax, IA 52228                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mark Of Greatness Inc                                                 Contingent
          221 S 66th St                                                         Unliquidated
          Lincoln, NE 68510                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 992 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1005 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.170
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mark Robinson                                                         Contingent
          625 N First Ave                                                       Unliquidated
          Canton, IL 61520                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mark Toth                                                             Contingent
          2704 Southwood Rd                                                     Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Marketplace Selections Inc                                            Contingent
          1723 W Altorfer Dr                                                    Unliquidated
          Peoria, IL 61615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Marking Refrigeration Inc                                             Contingent
          4760 S 134th St                                                       Unliquidated
          Omaha, NE 68137                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Marquis Neal                                                          Contingent
          24611 Westhampton                                                     Unliquidated
          Oak Park, MI 48237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Martell Electric LLC                                                  Contingent
          4601 Cleveland Road                                                   Unliquidated
          South Bend, IN 46628                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Martell Elementary Schl Pto                                           Contingent
          5666 Livernois Road                                                   Unliquidated
          Troy, MI 48098                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 993 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1006 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.171
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Martins Plaques LLC                                                   Contingent
          26 Wilber St                                                          Unliquidated
          Plantsville, CT 06479                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mary Beth Ross                                                        Contingent
          2726 N Rushwood Court                                                 Unliquidated
          Wichita, KS 67226                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mary Jane Elliott Pc                                                  Contingent
          24300 Karim Blvd                                                      Unliquidated
          Novi, MI 48375                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mary Kate Picolo                                                      Contingent
          2431 Alteras Dr                                                       Unliquidated
          Nashville, TN 37211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mary Vanlandingham                                                    Contingent
          Box 61                                                                Unliquidated
          Kingman, KS 67068                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Maryland Child Support Account                                        Contingent
          PO Box 17396                                                          Unliquidated
          Baltimore, MD 21297                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.171
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Marz Company Brewing Inc                                              Contingent
          960 W 31st St                                                         Unliquidated
          Chicago, IL 60608                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 994 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1007 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.171
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Masons Window Cleaning Service                                        Contingent
          934 South 27th Street                                                 Unliquidated
          South Bend, IN 46615                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,650.00
          Master Craft Outdoors Inc                                             Contingent
          9450 Nason Court Ne                                                   Unliquidated
          Elk River, MN 55330                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Master Locksmith LLC                                                  Contingent
          155 Old Buggy Ct                                                      Unliquidated
          Saint Charles, MO 63304                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $593.87
          Master Repair Inc.                                                    Contingent
          1550 91st St Ave NE                                                   Unliquidated
          Minneapolis, MN 55449                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mastin Septic& Well Service                                           Contingent
          12004 Waterville Swanton Rd                                           Unliquidated
          Whitehouse, OH 43571                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,089.29
          Matheson Trigas Inc                                                   Contingent
          Dept 3028 PO Box 123028                                               Unliquidated
          Dallas, TX 75312                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mathew Rainoldi                                                       Contingent
          381 Quail Ridge Ct                                                    Unliquidated
          Waterford, MI 48327                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 995 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1008 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.172
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Matt Johnson                                                          Contingent
          370 Trombley                                                          Unliquidated
          Troy, MI 48083                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Matthew Brady                                                         Contingent
          4638 Wentworth Ave South                                              Unliquidated
          Minneapolis, MN 55419                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Matthew Hudson                                                        Contingent
          601 East Willow St                                                    Unliquidated
          Harrisburg, SD 57032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.172
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $100.00
          Matthew Maybray                                                       Contingent
          4160 Tuscarawas Rd                                                    Unliquidated
          Beaver, PA 15009                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Matthew T Blanchar                                                    Contingent
          7351 Royal Oakland D                                                  Unliquidated
          Indianapolis, IN 46236                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Matthew Weltzin                                                       Contingent
          1203 Ne Windsor Dr Unit 102                                           Unliquidated
          Ankeny, IA 50021                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Matthew Ziegenfuss                                                    Contingent
          7917 S 157th St                                                       Unliquidated
          Omaha, NE 68136                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 996 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1009 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.173
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Maumee Bowling Alleys Inc                                             Contingent
          1246 Conant St                                                        Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Maumee Cham Of Commerce                                               Contingent
          605 Conant Street                                                     Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Maumee Firefighting Assn Inc                                          Contingent
          220 Illinois Ave                                                      Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Maumee Valley Partners For Inc                                        Contingent
          1154 Larc Lane                                                        Unliquidated
          Toledo, OH 43614                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mauricio Lopez                                                        Contingent
          518 Hatfield Dr                                                       Unliquidated
          Franklin, TN 37064                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Maury County Courthouse                                               Contingent
          41 Public Square                                                      Unliquidated
          Columbia, TN 38401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.173
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Maven Print LLC`                                                      Contingent
          1506 Rollins Ave                                                      Unliquidated
          Capitol Heights, MD 20743                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 997 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1010 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.174
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Maximilian J Guerra                                                   Contingent
          2440 Sw 124th Ave                                                     Unliquidated
          Miami, FL 33175                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $500.00
          Mayer Electric Corporation                                            Contingent
          8340 89th Ave N                                                       Unliquidated
          Minneapolis, MN 55445                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $225.94
          Mccaren Designs Inc                                                   Contingent
          760 Vandalia Street                                                   Unliquidated
          Saint Paul, MN 55114                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mccarthy Lebit Crystal and Lif                                        Contingent
          101 W Prospect Ave Ste 1800                                           Unliquidated
          Cleveland, OH 44115                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mccrae Enterprise Inc                                                 Contingent
          PO Box 90966                                                          Unliquidated
          Washington, DC 20090-0966                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mcgreevy Williams Pc                                                  Contingent
          6735 Vistagreen Way Ste 300                                           Unliquidated
          Rockford, IL 61107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $104.70
          Mckinnon Co Inc                                                       Contingent
          1002 South 48th Street                                                Unliquidated
          Grand Forks, ND 58201-8201                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 998 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1011 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.174
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $411.54
          Mcmaster Carr Supply Co                                               Contingent
          PO Box 7690                                                           Unliquidated
          Chicago, IL 60680-7690                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mcmurray Electric Inc                                                 Contingent
          109 Marble Dr                                                         Unliquidated
          Canonsburg, PA 15317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.174
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mcs Inc                                                               Contingent
          7405 S Bitterrroot Pl Ste 113                                         Unliquidated
          Sioux Falls, SD 57108                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Meazureup Inc                                                         Contingent
          180 John Street                                                       Unliquidated
          CANADA                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $129.95
          Mediacom Dm                                                           Contingent
          PO Box 5744                                                           Unliquidated
          Carol Stream, IL 60197-5744                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $600.00
          Mediausa Advertising Inc                                              Contingent
          PO Box 189                                                            Unliquidated
          Litchfield, MN 55355                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Meet Minneapolis Cva                                                  Contingent
          250 Marquette Avenue South                                            Unliquidated
          Suite 1300                                                            Disputed
          Minneapolis, MN 55401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 999 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1012 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.175
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $90.00
          Megge Enterprises Inc                                                 Contingent
          PO Box 26067                                                          Unliquidated
          Fraser, MI 48026                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Melissa Champion                                                      Contingent
          2812 Oak Grove Lane                                                   Unliquidated
          Rockford, IL 61108                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Meltzer Purtill and Stelle LLC                                        Contingent
          1515 E Woodfield Rd                                                   Unliquidated
          Schaumburg, IL 60173                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Melvin W Welch                                                        Contingent
          PO Box 206                                                            Unliquidated
          Swisher, IA 52338                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Melwood Horticultural Training                                        Contingent
          5606 Dower House Road                                                 Unliquidated
          Upper Marlboro, MD 20772-3604                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.175
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $249.00
          Menutrinfo LLC                                                        Contingent
          2629 Redwing Rd Ste 280                                               Unliquidated
          Fort Collins, CO 80526                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mercedes Pineda                                                       Contingent
          812 Kishwaukee                                                        Unliquidated
          Rockford, IL 61104                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1000 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1013 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.176
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mergent Inc                                                           Contingent
          444 Madison Ave Ste 1710                                              Unliquidated
          New York, NY 10022                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Messerli and Kramer Pa                                                Contingent
          3033 Campus Dr Ste 250                                                Unliquidated
          Minneapolis, MN 55441                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Metro Sales Inc                                                       Contingent
          Attn: Accts Receivable                                                Unliquidated
          1620 E 78th Street                                                    Disputed
          Minneapolis, MN 55423-4637
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.176
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Metromedia Inc                                                        Contingent
          4210 Shawnee Mission Parkway                                          Unliquidated
          Suite 314a                                                            Disputed
          Mission, KS 66205
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.176
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Metropolitan Life Insurance Co                                        Contingent
          Dept Ch 10579                                                         Unliquidated
          Palatine, IL 60055-0579                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Metropolitan St Louis                                                 Contingent
          Sewer District                                                        Unliquidated
          PO Box 437                                                            Disputed
          Saint Louis, MO 63166-0437
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.176
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Metropolitan Utilities Disct                                          Contingent
          PO Box 3600                                                           Unliquidated
          Omaha, NE 68103-0600                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1001 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1014 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.176
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Meyers Rodbell& Rosenbaum                                             Contingent
          6801 Keniworth Ave                                                    Unliquidated
          Suite 400                                                             Disputed
          Riverdale, MD 20737
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.176
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mghs Boys Basketball Booster C                                        Contingent
          9800 Fernbrook Ln                                                     Unliquidated
          Osseo, MN 55369                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mgsh Crimson Trap Booster                                             Contingent
          9800 Fernbrook Lane N                                                 Unliquidated
          Osseo, MN 55369                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mh Logistics Inc                                                      Contingent
          8901 N Industrial Rd                                                  Unliquidated
          Peoria, IL 61615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Miami Dade Derm Permit Renewal                                        Contingent
          PO Box 863532                                                         Unliquidated
          Orlando, FL 32886-3532                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,602.67
          Miami-Dade Tax Collector                                              Contingent
          200 NW 2nd Avenue                                                     Unliquidated
          1st Floor                                                             Disputed
          Miami, FL 33128
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.177
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,376.09
          Miamidade Water& Sewer Dept                                           Contingent
          PO Box 026055                                                         Unliquidated
          Miami, FL 33102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1002 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1015 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.177
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michael Baker International Fo                                        Contingent
          100 Airside Drive                                                     Unliquidated
          Coraopolis, PA 15108                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michael Bohlken                                                       Contingent
          2137 Walnut Ct                                                        Unliquidated
          Glenview, IL 60025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michael C Carter                                                      Contingent
          718 Chatsworth Dr                                                     Unliquidated
          Accokeek, MD 20607                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michael Chmelka                                                       Contingent
          3915 N 69th St Apt 5                                                  Unliquidated
          Lincoln, NE 68507                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michael H Staenberg                                                   Contingent
          222 S Central Avenue Suite 402                                        Unliquidated
          Saint Louis, MO 63105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michael J Thoel                                                       Contingent
          33055 Summers St                                                      Unliquidated
          Livonia, MI 48154                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michael Joseph Dunn Jr                                                Contingent
          1819 Tyler St                                                         Unliquidated
          Aliquippa, PA 15001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1003 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1016 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.178
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michael Marks                                                         Contingent
          814 S 24th Street                                                     Unliquidated
          South Bend, IN 46615                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michael Mcbride                                                       Contingent
          20977 Greenwood Ct                                                    Unliquidated
          Lakeville, MN 55044                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          Michael Milinovich                                                    Contingent
          586 36 1/2 Ave NE                                                     Unliquidated
          Minneapolis, MN 55418                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michael Misko                                                         Contingent
          578 Lincoln Highlands Dr                                              Unliquidated
          Coraopolis, PA 15108                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31,762.50
          Michael Quagliano                                                     Contingent
          4701 1st Ave Se #11                                                   Unliquidated
          Cedar Rapids, IA 52402                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michelle Allison Simpson                                              Contingent
          12625 Willow View Pl                                                  Unliquidated
          Waldorf, MD 20602                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.178
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michelle Smith                                                        Contingent
          236 Verbena Dr                                                        Unliquidated
          Watertown, MN 55388                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1004 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1017 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.178
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michiana Restaurant Services                                          Contingent
          11450 Tangletree Dr                                                   Unliquidated
          Granger, IN 46530                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michigan Brewers Guild                                                Contingent
          225 W Washtenaw Ste C                                                 Unliquidated
          Lansing, MI 48933                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michigan Dept Of                                                      Contingent
          Treasury Unclaimed Wages                                              Unliquidated
          PO Box 30756                                                          Disputed
          Lansing, MI 48909
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.179
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michigan Liquor Control Comm                                          Contingent
          529 W Allegan St                                                      Unliquidated
          PO Box 30005                                                          Disputed
          Lansing, MI 48909
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.179
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michigan Logos Inc                                                    Contingent
          5030 Northwind Dr Ste 103                                             Unliquidated
          East Lansing, MI 48823                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michigan Receivable Management                                        Contingent
          24300 Karim Blvd                                                      Unliquidated
          Novi, MI 48375                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Michigan State Disbursement                                           Contingent
          PO Box 30350                                                          Unliquidated
          Lansing, MI 48909                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1005 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1018 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.179
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mickayla M Henman                                                     Contingent
          3725 Cardinal Lane                                                    Unliquidated
          Fort Wayne, IN 46815                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Micro Center                                                          Contingent
          PO Box 848                                                            Unliquidated
          Hilliard, OH 43026-0848                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Micro Plumbing Inc                                                    Contingent
          8988 J Street                                                         Unliquidated
          Omaha, NE 68127                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.179
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Microstar Quality Services LLC                                        Contingent
          PO Box 912857                                                         Unliquidated
          Denver, CO 80291-2857                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mid America Locksmiths LLC                                            Contingent
          13410 Santa Fe Trail Dr                                               Unliquidated
          Lenexa, KS 66215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,999.26
          Midamerican Energy                                                    Contingent
          PO Box 8020                                                           Unliquidated
          Davenport, IA 52808-8020                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $106.50
          Midcontinent Communications                                           Contingent
          PO Box 5010                                                           Unliquidated
          Sioux Falls, SD 57117                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1006 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1019 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.180
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Middle Tennessee Electric                                             Contingent
          PO Box 681709                                                         Unliquidated
          Franklin, TN 37068-1709                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $107.86
          Midwest Alarm Co                                                      Contingent
          1104 6th Street                                                       Unliquidated
          Sioux City, IA 51101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Midwest Alarm Svcs                                                    Contingent
          PO Box 4511                                                           Unliquidated
          Davenport, IA 52808                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Midwest Baseball Consulting                                           Contingent
          7900 S 20th St                                                        Unliquidated
          Lincoln, NE 68504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $861.00
          Midwest Communications Inc                                            Contingent
          500 Phillips Ave                                                      Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $135.00
          Midwest Cutlery Service                                               Contingent
          PO Box 20520                                                          Unliquidated
          Dayton, OH 45420                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.180
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $93.45
          Midwest Lighting Products                                             Contingent
          PO Box 558                                                            Unliquidated
          Osseo, MN 55369                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1007 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1020 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.181
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Midwest Paper Products                                                Contingent
          429 E Dupon Rd #64                                                    Unliquidated
          Fort Wayne, IN 46825                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Midwest Telephone Co Inc                                              Contingent
          8172 Zionsville Rd                                                    Unliquidated
          Indianapolis, IN 46268                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Miguel Cestarys Rodriguez                                             Contingent
          1828 Abriter Ct                                                       Unliquidated
          Freedom Plaza                                                         Disputed
          Naperville, IL 60563
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.181
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Miguel Hurtado                                                        Contingent
          11411 Olive Blvd                                                      Unliquidated
          Saint Louis, MO 63141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Miguel Paisano                                                        Contingent
          21w600 Lynn Rd                                                        Unliquidated
          Lombard, IL 60148                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mike Koustrup                                                         Contingent
          3927 88th Ave Ne                                                      Unliquidated
          Circle Pines, MN 55014                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mike Leahy                                                            Contingent
          10932 Pioneer Dr                                                      Unliquidated
          Burnsville, MN 55337                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1008 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1021 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.181
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mike Lyons                                                            Contingent
          1042 McKenna Blvd                                                     Unliquidated
          Madison, WI 53719                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.181
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mike Sucha Memorial Golf                                              Contingent
          Classic                                                               Unliquidated
          6924 Pike Place                                                       Disputed
          Lincoln, NE 68516
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.181
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $200.00
          Mikes Draft Line Cleaning                                             Contingent
          9768 Pinehurst Ct                                                     Unliquidated
          Elko New Market, MN 55020                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Millar Mechanical                                                     Contingent
          46707 282nd Street                                                    Unliquidated
          Lennox, SD 57039                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Miller and Steeno PC                                                  Contingent
          11970 Borman Dr #250                                                  Unliquidated
          Saint Louis, MO 63146                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Miller Engineering Co Inc                                             Contingent
          1616 South Main Street                                                Unliquidated
          Rockford, IL 61102                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $324.00
          Millner Vineyard LLC                                                  Contingent
          220 5th Street S                                                      Unliquidated
          Dassel, MN 55325                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1009 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1022 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.182
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $80.64
          Mills Transfer                                                        Contingent
          656 Rose Street                                                       Unliquidated
          Lincoln, NE 68502-2098                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Minneapolis Finance                                                   Contingent
          250 S 4th St Rm 510                                                   Unliquidated
          Minneapolis, MN 55415                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $131.02
          Minneapolis Oxygen Co                                                 Contingent
          3842 Washington Avenue No                                             Unliquidated
          Minneapolis, MN 55412-2142                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Minneapolis Regional Chamber                                          Contingent
          81 South 9th St Ste 200                                               Unliquidated
          Minneapolis, MN 55402-3223                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $274.33
          Minnehaha Bldg Maint Inc                                              Contingent
          1200 Centre Pointe Curve 350                                          Unliquidated
          Saint Paul, MN 55120-0243                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $160.00
          Minnesota Boston Terrier Club                                         Contingent
          PO Box 7459                                                           Unliquidated
          Minneapolis, MN 55407                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Minnesota Department Of Health                                        Contingent
          625 Robert Street North                                               Unliquidated
          PO Box 64975                                                          Disputed
          Saint Paul, MN 55164-0975
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1010 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1023 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.183
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Minnesota Dept Of Commerce                                            Contingent
          85 7th Place East                                                     Unliquidated
          Suite 500                                                             Disputed
          Saint Paul, MN 55101-2198
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.183
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Minnesota Energy Resources                                            Contingent
          PO Box 3140                                                           Unliquidated
          Milwaukee, WI 53201-3140                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Minnesota Graphic Solutions                                           Contingent
          2600 Fembrook Lane North #101                                         Unliquidated
          Minneapolis, MN 55447                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Minnesota Logos Inc                                                   Contingent
          7373 West 147th Street                                                Unliquidated
          Suite 107                                                             Disputed
          Saint Paul, MN 55124
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.183
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Minnesota Restaurant Assoc                                            Contingent
          1959 Sloan Place Ste 120                                              Unliquidated
          Saint Paul, MN 55117                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Minnesota Revenue                                                     Contingent
          PO Box 64649                                                          Unliquidated
          Saint Paul, MN 55164-0649                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Minnesota Revenue                                                     Contingent
          PO Box 64564                                                          Unliquidated
          Saint Paul, MN 55164-0564                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1011 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1024 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.183
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Minnesota Sec Of State Notary                                         Contingent
          Retirement System Of Mn Bldg                                          Unliquidated
          60 Empire Drice Ste 100                                               Disputed
          Saint Paul, MN 55103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.183
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,500.00
          Minnesota State Colleges                                              Contingent
          and Universities                                                      Unliquidated
          30 7th Street East Ste 350                                            Disputed
          Saint Paul, MN 55101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.184
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Minuteman Press                                                       Contingent
          8742 Lyndale Ave S                                                    Unliquidated
          Minneapolis, MN 55420                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Minuteman Press Cr Kendall                                            Contingent
          13275 Sw 136 Street 35                                                Unliquidated
          Miami, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Miranda Strom                                                         Contingent
          1636 Sw 42nd St                                                       Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mishawaka Little League                                               Contingent
          1100 S Carlton                                                        Unliquidated
          Mishawaka, IN 46544                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,991.86
          Mishawaka Utilities                                                   Contingent
          126 North Church Street                                               Unliquidated
          PO Box 363                                                            Disputed
          Mishawaka, IN 46546-0363
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1012 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1025 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.184
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Misko Magic LLC                                                       Contingent
          528 Lincoln Highlands Dr                                              Unliquidated
          Coraopolis, PA 15108                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mississippi Dept Of Human Svcs                                        Contingent
          PO Box 23094                                                          Unliquidated
          Jackson, MS 39225                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Missouri American Water                                               Contingent
          PO Box 790247                                                         Unliquidated
          Saint Louis, MO 63179-0247                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Missouri Director Of Revenue                                          Contingent
          Missouri Div Of Alcohol & Toba                                        Unliquidated
          1738 E Elm St Lower Level East                                        Disputed
          Jefferson City, MO 65101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.184
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Missouri Patriot Paws                                                 Contingent
          1908 N Bishop                                                         Unliquidated
          Rolla, MO 65401                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Missouri State Treasurer                                              Contingent
          Clint Zweifel Unclaimed Prpty                                         Unliquidated
          301 W High St Room 157                                                Disputed
          Jefferson City, MO 65101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.185
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $192.97
          Mkc3 Inc                                                              Contingent
          PO Box 9855                                                           Unliquidated
          Fargo, ND 58106                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1013 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1026 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.185
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,163.72
          MLCC                                                                  Contingent
          7150 Harris Drive                                                     Unliquidated
          PO Box 30005                                                          Disputed
          Lansing, MI 48909-7505
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.185
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mn Child Support Payment                                              Contingent
          PO Box 64306                                                          Unliquidated
          Saint Paul, MN 55164                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,161.70
          Moac Mall Holdings LLC                                                Contingent
          PO Box 1450                                                           Unliquidated
          Minneapolis, MN 55485-5826                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,364.99
          Mobo Systems Inc                                                      Contingent
          285 Fulton Street                                                     Unliquidated
          FL 82                                                                 Disputed
          New York, NY 10007
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.185
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Moda Lighting                                                         Contingent
          11070 Fleetwood St Unit F                                             Unliquidated
          Sun Valley, CA 91352                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Moises Martinez                                                       Contingent
          8839 Robin Drive, C                                                   Unliquidated
          Des Plaines, IL 60016                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.185
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mona Electric Group Inc                                               Contingent
          7915 Malcolm Rd                                                       Unliquidated
          Clinton, MD 20735                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1014 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1027 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.185
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,926.45
          Monarchs Holdings LLC                                                 Contingent
          PO Box 235                                                            Unliquidated
          Emerson, NJ 07630                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Monclova Area Parents                                                 Contingent
          8035 Monclova Road                                                    Unliquidated
          Monclova, OH 43542                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Monica Underwood                                                      Contingent
          7039 1st Ave South                                                    Unliquidated
          Minneapolis, MN 55423                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Monte Cohenour                                                        Contingent
          1501 Valleyview Ave                                                   Unliquidated
          Van Meter, IA 50261                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $100.00
          Morgan Moser                                                          Contingent
          253 Braun Rd                                                          Unliquidated
          Beaver Falls, PA 15010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Morse Elementary School Pto                                           Contingent
          475 Cherry Drive                                                      Unliquidated
          Troy, MI 48083                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $88.00
          Mosaic Inc                                                            Contingent
          8047 Parallel Parkway                                                 Unliquidated
          Kansas City, KS 66112                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1015 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1028 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.186
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Moss Adams Llp                                                        Contingent
          PO Box 101822                                                         Unliquidated
          Pasadena, CA 91189-1822                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Motionloft Inc                                                        Contingent
          550 15th St Ste 29                                                    Unliquidated
          San Francisco, CA 94103                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Motown Fire LLC                                                       Contingent
          39282 E Archer Dr                                                     Unliquidated
          Harrison Township, MI 48045                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.186
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mr Gas Inc                                                            Contingent
          25204 Ryan Rd                                                         Unliquidated
          Warren, MI 48091                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,017.82
          Msp Lighting Products Inc                                             Contingent
          15549 S 70th Ct                                                       Unliquidated
          Orland Park, IL 60462-5105                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mtt Innovations LLC                                                   Contingent
          PO Box 23271                                                          Unliquidated
          Toledo, OH 43623                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mulberrys LLC                                                         Contingent
          2587 Fairview Ave North                                               Unliquidated
          Saint Paul, MN 55113                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1016 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1029 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.187
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Multi Locksmith LLC                                                   Contingent
          2702 Scarborough Dr                                                   Unliquidated
          Fort Washington, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Multicorp Inc                                                         Contingent
          PO Box 361                                                            Unliquidated
          Westminster, MD 21158                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $460.00
          Muska Electric Co Inc                                                 Contingent
          1985 Oakcrest Ave                                                     Unliquidated
          Saint Paul, MN 55113                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mutton Rental Center Inc                                              Contingent
          1818 Lakeview Dr                                                      Unliquidated
          Fort Wayne, IN 46808-3918                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          My Trade LLC                                                          Contingent
          2770 Nw 24th Street                                                   Unliquidated
          Miami, FL 33142                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Mycheck LLC                                                           Contingent
          408 Broadway 2nd Floor                                                Unliquidated
          New York, NY 10013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.187
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Myriah Jo K Hansen                                                    Contingent
          10750 Brunswick Rd Apt 307                                            Unliquidated
          Minneapolis, MN 55438                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1017 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1030 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.188
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Myron Alfonso Young                                                   Contingent
          12629 Memory Lane                                                     Unliquidated
          Bowie, MD 20715                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nakeadlia D Mitchell                                                  Contingent
          15058 Vaughan                                                         Unliquidated
          Detroit, MI 48223                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Naperville Area Chamber                                               Contingent
          of Commerce                                                           Unliquidated
          55 S Maint St Ste 351                                                 Disputed
          Naperville, IL 60540
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.188
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,186.30
          Naperville Hotel Ptnrs LLC                                            Contingent
          130 E Randolph Ste 2100                                               Unliquidated
          Chicago, IL 60601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Naperville Humane Society Inc                                         Contingent
          PO Box 533                                                            Unliquidated
          Naperville, IL 60566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Naperville Park District                                              Contingent
          320 W Jackson Avenue                                                  Unliquidated
          Naperville, IL 60540                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Naperville Seniors In Action                                          Contingent
          790 Royal St George Dr                                                Unliquidated
          Ste 141 #156                                                          Disputed
          Naperville, IL 60563
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1018 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1031 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.188
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nardini Fire Equipment Co Inc                                         Contingent
          405 County Road E W                                                   Unliquidated
          Saint Paul, MN 55126-7093                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $354.13
          Nardini Fire Equipmentfg                                              Contingent
          PO Box 9707                                                           Unliquidated
          Fargo, ND 58106                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $100.00
          Nashville Edge LLC                                                    Contingent
          1600 Ogletree Ct                                                      Unliquidated
          La Vergne, TN 37086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nashville Fireplace Distr Inc                                         Contingent
          2140 Edward Curd Lane                                                 Unliquidated
          Franklin, TN 37067                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Natalie R Koster                                                      Contingent
          1355 Cleveland Hts Blvd                                               Unliquidated
          Cleveland, OH 44121                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nate Hjelseth                                                         Contingent
          3600 American Blvd W, Ste 400                                         Unliquidated
          Minneapolis, MN 55431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,472.84
          Nathan H Hyde                                                         Contingent
          5975 Rosecroft Place                                                  Unliquidated
          Hughesville, MD 20637                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1019 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1032 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.189
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nathan John Balistreri                                                Contingent
          2140 Nw Code Drive                                                    Unliquidated
          Blue Springs, MO 64015                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,756.06
          National Car Rental                                                   Contingent
          PO Box 402383                                                         Unliquidated
          Atlanta, GA 30384-2383                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          National Cinemedia Inc                                                Contingent
          Po Box 17491                                                          Unliquidated
          Denver, CO 80217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          National Cinemedia LLC                                                Contingent
          PO Box 17491                                                          Unliquidated
          Denver, CO 80217                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.189
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          National Down Syndrome Society                                        Contingent
          8 East 41st Street                                                    Unliquidated
          8th Floor                                                             Disputed
          New York, NY 10017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.189
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          National Harbor Convention and                                        Contingent
          Visitors Association Inc                                              Unliquidated
          165 Waterfront Street                                                 Disputed
          Oxon Hill, MD 20745
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.190
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          National Lock & Safe Co                                               Contingent
          1401 Westridge Road                                                   Unliquidated
          Lincoln, NE 68523                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1020 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1033 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.190
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          National Multiple Sclerosis So                                        Contingent
          733 Third Ave Fl 3                                                    Unliquidated
          New York, NY 10017                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          National Safe and Vault Inc                                           Contingent
          32778 Van Dyke Avenue                                                 Unliquidated
          Warren, MI 48093                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $167.00
          National Women Veterans                                               Contingent
          922 7th St                                                            Unliquidated
          Rockford, IL 61104                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $39,787.29
          Ncr Corp                                                              Contingent
          PO Box 198755                                                         Unliquidated
          Atlanta, GA 30384-8755                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nd Child Support Enforcement                                          Contingent
          PO Box 7280                                                           Unliquidated
          Bismarck, ND 58507                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ndsu Mens Rugby Club                                                  Contingent
          128 Memorial Union Dept 5360                                          Unliquidated
          PO Box 6050                                                           Disputed
          Fargo, ND 58108-6050
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.190
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ne Dol/Boiler Inspection                                              Contingent
          Program                                                               Unliquidated
          550 S 16th St PO Box 94600                                            Disputed
          Lincoln, NE 68509-4600
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1021 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1034 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.190
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nebraska Child Support Payment                                        Contingent
          PO Box 82890                                                          Unliquidated
          Lincoln, NE 68501                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.190
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nebraska Department Of Revenue                                        Contingent
          PO Box 94818                                                          Unliquidated
          Lincoln, NE 68509-4818                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nebraska Dept of Health&Human                                         Contingent
          Services Div of Public Health                                         Unliquidated
          PO Box 22790                                                          Disputed
          Lincoln, NE 68502
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.191
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nebraska Dept Of Revenue                                              Contingent
          Compliance Division                                                   Unliquidated
          PO Box 94609                                                          Disputed
          Lincoln, NE 68509
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.191
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nebraska Humane Society Inc                                           Contingent
          8929 Fort Street                                                      Unliquidated
          Omaha, NE 68134                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nebraska Industrial                                                   Contingent
          Refrigeration Inc.                                                    Unliquidated
          6921 W Remington Dr                                                   Disputed
          Lincoln, NE 68532
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.191
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nebraska Licensed Beverage Asn                                        Contingent
          8424 W Center Rd Ste 204                                              Unliquidated
          Omaha, NE 68124                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1022 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1035 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.191
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nebraska Restaurant Assoc                                             Contingent
          1610 S 70th Street                                                    Unliquidated
          Suite 101                                                             Disputed
          Lincoln, NE 68506
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.191
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nebraska Secretary Of State                                           Contingent
          PO Box 94608                                                          Unliquidated
          Lincoln, NE 68509                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nebraska State Treasurer                                              Contingent
          809 P Street                                                          Unliquidated
          Unclaimed Property Division                                           Disputed
          Lincoln, NE 68508
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.191
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Necker Charms One LLC                                                 Contingent
          721 6th Ave                                                           Unliquidated
          De Witt, IA 52742                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Neighborhood Greetings LLC                                            Contingent
          2884 Devils Glen Rd #128                                              Unliquidated
          Bettendorf, IA 52722                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nelbud                                                                Contingent
          51 Kowba Lane                                                         Unliquidated
          Indianapolis, IN 46201                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nelbud Services Group Inc                                             Contingent
          51 Koweba Lane                                                        Unliquidated
          Indianapolis, IN 46201                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1023 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1036 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.192
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Neptune Plumb & Heating                                               Contingent
          23860 Miles Road                                                      Unliquidated
          Suite G                                                               Disputed
          Cleveland, OH 44128
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.192
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          New Ground Theater                                                    Contingent
          2113 E 11th St                                                        Unliquidated
          Davenport, IA 52803                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          New Hope Ctr For Grief Support                                        Contingent
          145 N Center St Ste E                                                 Unliquidated
          Northville, MI 48167                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          New Tkg Storagemart Ptnrs Lp                                          Contingent
          Storage Mart #1653                                                    Unliquidated
          7401 State Ave                                                        Disputed
          Kansas City, KS 66112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.192
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Next Day Signs Toledo Inc                                             Contingent
          2112 N Reynolds Rd                                                    Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.192
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nh P Garage LLC                                                       Contingent
          PO Box 75740                                                          Unliquidated
          Nh Gs Manager                                                         Disputed
          Baltimore, MD 21275-5740
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.192
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,549.83
          Nh-R Retail LLC                                                       Contingent
          PO Box 603719                                                         Unliquidated
          Charlotte, NC 28260-3719                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1024 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1037 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.192
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,414.83
          Nhp Retail                                                            Contingent
          PO Box 75740                                                          Unliquidated
          Baltimore, MD 21275-5740                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nicholas Turney                                                       Contingent
          801 Del Rio Pike Apt R4                                               Unliquidated
          Franklin, TN 37064                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nichols Kaster Pllp                                                   Contingent
          80 S 8th Ste 4600                                                     Unliquidated
          Minneapolis, MN 55402                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nick Leet                                                             Contingent
          5029 Dunkirk Place N                                                  Unliquidated
          Minneapolis, MN 55446                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nick Meister                                                          Contingent
          345 Quilnlan Ave S                                                    Unliquidated
          Lakeland, MN 55043                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nick Perry                                                            Contingent
          3831 Summersworth Run                                                 Unliquidated
          Fort Wayne, IN 46804                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nick Picciola                                                         Contingent
          17802 Bos Drive                                                       Unliquidated
          Orland Park, IL 60467                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1025 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1038 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.193
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nickolas Koudelis                                                     Contingent
          11755 Casa Grande Dr                                                  Unliquidated
          Saint Louis, MO 63146                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nicolas Domenick                                                      Contingent
          132 Rivercrest Dr                                                     Unliquidated
          Coraopolis, PA 15108                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nicole Estes                                                          Contingent
          699 W Big Beaver Rd                                                   Unliquidated
          Troy, MI 48084                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.193
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nicole Hood                                                           Contingent
          9019 Beatrice                                                         Unliquidated
          Livonia, MI 48150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nicole Kamel                                                          Contingent
          27142 Lorraine                                                        Unliquidated
          Warren, MI 48093                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nicole Kibler                                                         Contingent
          395 Georgetown Road                                                   Unliquidated
          Darlington, PA 16115                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nicole Langeland                                                      Contingent
          1970 11th Ave E                                                       Unliquidated
          Shakopee, MN 55379                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1026 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1039 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.194
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,790.80
          Nicor Gas                                                             Contingent
          PO Box 5407                                                           Unliquidated
          Carol Stream, IL 60197-5407                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nifco Mechanical Systems LLC                                          Contingent
          500 Blue Heron Drive                                                  Unliquidated
          Lincoln, NE 68522                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nikki Ehlers                                                          Contingent
          9220 Colby St                                                         Unliquidated
          Lincoln, NE 68505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nikolas Ritschel Foundation                                           Contingent
          1915 Stratford Lane                                                   Unliquidated
          Rockford, IL 61107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,487.93
          Nipsco Fw                                                             Contingent
          PO Box 13007                                                          Unliquidated
          Merrillville, IN 46411-3007                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $234.92
          NJB Enterprises LLC                                                   Contingent
          400 Renaissance Center Level I                                        Unliquidated
          Suite 1407                                                            Disputed
          Detroit, MI 48243
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.194
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Noahs Ark Animal Sanctuary Inc                                        Contingent
          111 N 1st St                                                          Unliquidated
          Rockford, IL 61107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1027 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1040 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.195
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          North American Directory Svcs                                         Contingent
          320 East 27th Street                                                  Unliquidated
          Loveland, CO 80538                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          North Dakota Assn of Drug                                             Contingent
          Court Professionals                                                   Unliquidated
          1010 2nd Ave S                                                        Disputed
          Fargo, ND 58103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.195
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          North Dakota Elite LLC                                                Contingent
          205 19th Ave N                                                        Unliquidated
          Fargo, ND 58102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          North Dakota Ins Department                                           Contingent
          600 E Boulevard Ave                                                   Unliquidated
          Dept 401                                                              Disputed
          Bismarck, ND 58505-0320
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.195
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          North Dakota State Land Dev                                           Contingent
          Unclaimed Property Division                                           Unliquidated
          PO Box 5523                                                           Disputed
          Bismarck, ND 58506-5523
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.195
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          North End Electric Company Inc                                        Contingent
          2000 Bellaire Ave                                                     Unliquidated
          Royal Oak, MI 48067                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          North Hennepin Area                                                   Contingent
          Cham Of Commerce                                                      Unliquidated
          229 1st Ave Ne                                                        Disputed
          Osseo, MN 55369
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1028 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1041 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.195
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $125.70
          North Kansas City Beverage Co                                         Contingent
          203 E 11th Ave                                                        Unliquidated
          Kansas City, MO 64116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Northbrook Chamber Of Commerce                                        Contingent
          202 Walters Ave                                                       Unliquidated
          Northbrook, IL 60062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Northern Electric                                                     Contingent
          4640 North Chatsworth                                                 Unliquidated
          Saint Paul, MN 55126                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Northern Mechanical                                                   Contingent
          Contractors LLC                                                       Unliquidated
          1975 Seneca Rd Ste 100                                                Disputed
          Saint Paul, MN 55122
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.196
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Northern Mechanical Inc                                               Contingent
          9933 North Alpine                                                     Unliquidated
          Machesney Park, IL 61115                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Northland Directories                                                 Contingent
          PO Box 605                                                            Unliquidated
          Hudson, WI 54016                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Northland Health Care Access                                          Contingent
          PO Box 14414                                                          Unliquidated
          Kansas City, MO 64152                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1029 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1042 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.196
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Northland Regional Chamber                                            Contingent
          Of Commerce                                                           Unliquidated
          634 Nw Englewood Rd                                                   Disputed
          Kansas City, MO 64118
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.196
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Northside Welding LLC                                                 Contingent
          2618 10th Street Ne                                                   Unliquidated
          Sauk Rapids, MN 56379                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,861.40
          Northstar Facility Svcs Inc                                           Contingent
          30515 Centruy Drive                                                   Unliquidated
          Wixom, MI 48393                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Northville Eagles Aerie 2504                                          Contingent
          113 S Center                                                          Unliquidated
          Northville, MI 48167                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.196
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,818.78
          Northville Township                                                   Contingent
          Water and Sewer Department                                            Unliquidated
          PO Box 674268                                                         Disputed
          Detroit, MI 48267-4268
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.196
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Northwest Mechanical Inc                                              Contingent
          PO Box 2708                                                           Unliquidated
          Davenport, IA 52809                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Northwestern Memorial                                                 Contingent
          Foundation Inc.                                                       Unliquidated
          442 Williamsburg Avenue                                               Disputed
          Geneva, IL 60134
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1030 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1043 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.197
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nova Communications Inc                                               Contingent
          16305 36th Ave N                                                      Unliquidated
          Ste 450                                                               Disputed
          Minneapolis, MN 55446
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.197
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nova Fire Protection Inc                                              Contingent
          304 41st St Sw                                                        Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Novak Elementary Parent                                               Contingent
          Teacher Organization                                                  Unliquidated
          401 29th Avenue                                                       Disputed
          Marion, IA 52302
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.197
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Np Service and Repair LLC                                             Contingent
          6426 North 149th Ave                                                  Unliquidated
          Omaha, NE 68116                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nrai Inc                                                              Contingent
          PO Box 4349                                                           Unliquidated
          Carol Stream, IL 60197-4349                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nrg Radio LLC                                                         Contingent
          4343 O Street                                                         Unliquidated
          Lincoln, NE 68510                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,227.93
          Nuco2 Inc                                                             Contingent
          PO Box 417902                                                         Unliquidated
          Boston, MA 02241-7902                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1031 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1044 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.197
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Nw Navigator Luxury Coaches LL                                        Contingent
          13940 N Rivergate Blvd                                                Unliquidated
          Portland, OR 97203                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.197
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          O and W Inc                                                           Contingent
          3003 William Ave                                                      Unliquidated
          Ypsilanti, MI 48198                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Oak Ridge Elementary Pta                                              Contingent
          506 East 13 Mile Rd                                                   Unliquidated
          Royal Oak, MI 48073                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Oakland Cnty Health Division                                          Contingent
          1200 N Telegraph Rd Dept 432                                          Unliquidated
          Attn Ehs                                                              Disputed
          Pontiac, MI 48341
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.198
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Oakland Jr Grizzlies Hockey Cl                                        Contingent
          2864 Croftshire Ct                                                    Unliquidated
          Rochester, MI 48306                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Oasis Plantscapes LLC                                                 Contingent
          623 Main E #202                                                       Unliquidated
          West Fargo, ND 58078                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $107.38
          Obros Windows LLC                                                     Contingent
          1051 Wall Street                                                      Unliquidated
          Big Lake, MN 55309                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1032 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1045 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.198
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Obtav Ez LLC                                                          Contingent
          251 5th St Nw                                                         Unliquidated
          Saint Paul, MN 55112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Odlc Maumee                                                           Contingent
          221 Golden Gate Plaza                                                 Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,914.20
          Office Depot                                                          Contingent
          PO Box 88040                                                          Unliquidated
          Chicago, IL 60680-1040                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,492.92
          Office Depot Inc                                                      Contingent
          PO Box 633301                                                         Unliquidated
          Cincinnati, OH 45263-3301                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.198
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Office of Attorney General                                            Contingent
          Licensing Section                                                     Unliquidated
          600 E Boulevard Ave Dept 125                                          Disputed
          Bismarck, ND 58505-0040
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.199
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Office of State Fire Marshal                                          Contingent
          800 Sw Jackson Ste 104                                                Unliquidated
          Topeka, KS 66612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Office Of The State Treasurer                                         Contingent
          500 E Capitol Ave                                                     Unliquidated
          Suite 212                                                             Disputed
          Pierre, SD 57501-5070
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1033 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1046 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.199
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ohio Bureau Of                                                        Contingent
          Workers Compensation                                                  Unliquidated
          PO Box 89492                                                          Disputed
          Cleveland, OH 44101-6492
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.199
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ohio Child Support Payment                                            Contingent
          PO Box 182394                                                         Unliquidated
          Columbus, OH 43218                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ohio Dept Of Commerce                                                 Contingent
          Div Of Unclaimed Funds                                                Unliquidated
          77 South High Street                                                  Disputed
          Columbus, OH 43215-6108
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.199
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ohio Division Of                                                      Contingent
          Liquor Control                                                        Unliquidated
          6606 Tussing Rd PO Box 4005                                           Disputed
          Reynoldsburg, OH 43068-9005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.199
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ohio Logos Inc                                                        Contingent
          4384 Tuller Road                                                      Unliquidated
          Dublin, OH 43017                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ohio Services Cle LLC                                                 Contingent
          9075 Town Centre Dr Ste 200                                           Unliquidated
          Broadview Heights, OH 44147                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.199
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Okoboji Winessd                                                       Contingent
          PO Box 376                                                            Unliquidated
          Okoboji, IA 51355                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1034 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1047 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.199
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Oktober LLC                                                           Contingent
          1657 S Getty St Ste 17                                                Unliquidated
          Muskegon, MI 49442                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Olathe Cham Of Commerce                                               Contingent
          18103 W 106th St Ste 100                                              Unliquidated
          Olathe, KS 66061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Olathe Parks & Rec Foundation                                         Contingent
          100 E Santa Fe                                                        Unliquidated
          PO Box 768                                                            Disputed
          Olathe, KS 66051
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.200
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Old Republic Surety Group                                             Contingent
          PO Box 1635                                                           Unliquidated
          Milwaukee, WI 53201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Oliphant Lock and Safe Inc                                            Contingent
          131 E Riverside Blvd                                                  Unliquidated
          Loves Park, IL 61111                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Olivia A Garza                                                        Contingent
          2012 Pierce Ave                                                       Unliquidated
          Rockford, IL 61103                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $695.00
          Olympia Plumbing & Sewer                                              Contingent
          Service Inc                                                           Unliquidated
          3245 Quail Ridge Circle                                               Disputed
          Rochester, MI 48309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1035 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1048 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.200
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Omaha Chamber Of Commerce                                             Contingent
          1301 Harney Street                                                    Unliquidated
          Omaha, NE 68102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Omaha Door & Window Co Inc                                            Contingent
          4665 G Street                                                         Unliquidated
          Omaha, NE 68117-1489                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.200
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Omaha False Alarm                                                     Contingent
          Reduction Program                                                     Unliquidated
          PO Box 958932                                                         Disputed
          Saint Louis, MO 63195-8932
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.200
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Omaha Parks Foundation Inc                                            Contingent
          11225 Davenport St #108                                               Unliquidated
          Omaha, NE 68154                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Omni Brewing Company LLC                                              Contingent
          9462 Deerwood Lane N                                                  Unliquidated
          Osseo, MN 55369                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Omni Grove Park Inn LLC                                               Contingent
          290 Macon Ave                                                         Unliquidated
          Asheville, NC 28804                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          One Bounce Golf LLC                                                   Contingent
          6904 Forest Hills Rd                                                  Unliquidated
          Loves Park, IL 61111                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1036 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1049 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.201
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Oneals Restoration Inc                                                Contingent
          4076 Locerbie Cir                                                     Unliquidated
          Spring Hill, TN 37174                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Onesimo Aleman                                                        Contingent
          1480 Jersey Way                                                       Unliquidated
          Chanhassen, MN 55317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Onezone Inc                                                           Contingent
          10305 Allisonville Rd Ste B                                           Unliquidated
          Fishers, IN 46038                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,727.81
          Opentable Inc                                                         Contingent
          29109 Network Place                                                   Unliquidated
          Chicago, IL 60673-1291                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,914.27
          Oppd Omaha                                                            Contingent
          PO Box 3995                                                           Unliquidated
          Omaha, NE 68103-0995                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Optiv Security Inc                                                    Contingent
          PO Box 28216 Network Place                                            Unliquidated
          Chicago, IL 60673-1282                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.201
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Oracle America Inc                                                    Contingent
          15612 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1037 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1050 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.202
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Orchestra Assn of Troy High                                           Contingent
          1796 Carpenter                                                        Unliquidated
          Troy, MI 48098                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Orland Park Area                                                      Contingent
          Chamber Of Commerce                                                   Unliquidated
          8799 West 151st Street                                                Disputed
          Orland Park, IL 60462
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.202
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Orland Park Crossing Ii LLC                                           Contingent
          14400 S John Humphrey Dr                                              Unliquidated
          Suite 200                                                             Disputed
          Orland Park, IL 60462
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.202
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Orland Youth Assn Girls Prog.                                         Contingent
          20635 Abbey Woods Ct #104                                             Unliquidated
          Frankfort, IL 60423                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Oscar Madrigal                                                        Contingent
          PO Box 28034                                                          Unliquidated
          Hialeah, FL 33002                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Osf Healthcare Foundation Inc                                         Contingent
          800 Ne Glen Oak Ave                                                   Unliquidated
          Peoria, IL 61603                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Osf Healthcare System                                                 Contingent
          7800 N Sommer St Ste 508                                              Unliquidated
          Peoria, IL 61615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1038 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1051 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.202
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Osseo Soccer                                                          Contingent
          9581 Orleans Ln N                                                     Unliquidated
          Osseo, MN 55369                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Otc Markets Group Inc                                                 Contingent
          PO Box 29959                                                          Unliquidated
          New York, NY 10087-9959                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.202
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Otis Bibbs                                                            Contingent
          5173 Emmerson Village Place                                           Unliquidated
          Apt 108                                                               Disputed
          Indianapolis, IN 46237
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.203
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Otsego Music Boosters                                                 Contingent
          18805 Tontogany Creek Rd                                              Unliquidated
          Bowling Green, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ottenbergs Bakery                                                     Contingent
          PO Box 37285                                                          Unliquidated
          Baltimore, MD 21297                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Our Lady Of Lourdes School                                            Contingent
          14000 Sw 112st                                                        Unliquidated
          Miami, FL 33186                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Our Lady Of Mount Carmel Inc                                          Contingent
          14598 Oak Ridge Rd                                                    Unliquidated
          Carmel, IN 46032                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1039 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1052 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.203
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Outfront Media Inc                                                    Contingent
          PO Box 33074                                                          Unliquidated
          Newark, NJ 07188                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ovarian Cancer Connection Inc                                         Contingent
          5577 Airport Hwy Ste 206                                              Unliquidated
          Toledo, OH 43615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Owens State Community College                                         Contingent
          PO Box 10,000                                                         Unliquidated
          Toledo, OH 43699                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,952.91
          Owens Technology Companies Inc                                        Contingent
          930 E 80th St                                                         Unliquidated
          Minneapolis, MN 55420                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.203
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Oxon Hill Volunteer Fire and                                          Contingent
          Rescue Co Inc                                                         Unliquidated
          PO Box 259                                                            Disputed
          Oxon Hill, MD 20750
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.203
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          P and T Elite Plumb Co LLC                                            Contingent
          9701 Pompey Ct                                                        Unliquidated
          Upper Marlboro, MD 20772                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          P G Dephillips Inc                                                    Contingent
          111 Space Park South Drive                                            Unliquidated
          Nashville, TN 37211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1040 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1053 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.204
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pablo Dahbura                                                         Contingent
          13000 Sw 103 Ave                                                      Unliquidated
          Miami, FL 33176                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pacific Commercial Svcs LLC                                           Contingent
          9101 Lbj Freeway Ste 700                                              Unliquidated
          Dallas, TX 75243                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Packers Outlet Inc                                                    Contingent
          260 N 24th Ave                                                        Unliquidated
          Minneapolis, MN 55411                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Paddock Publications Inc                                              Contingent
          PO Box 3204                                                           Unliquidated
          Arlington Heights, IL 60006                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Paige Hanegraaf                                                       Contingent
          3600 American Blvd W Ste 400                                          Unliquidated
          Minneapolis, MN 55431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Palatine Public Library                                               Contingent
          District Foundation Inc.                                              Unliquidated
          700 North Court                                                       Disputed
          Palatine, IL 60067
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.204
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pame Nfp                                                              Contingent
          6806 N Water Oak Dr                                                   Unliquidated
          Edwards, IL 61528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1041 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1054 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.204
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Panacea Meadery LLC                                                   Contingent
          804 W Cherokee St                                                     Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.204
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pancreatic Cancer Action                                              Contingent
          Network Inc                                                           Unliquidated
          1500 Rosecrans Ave Ste 200                                            Disputed
          Manhattan Beach, CA 90266
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.205
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Panda Distribution Inc                                                Contingent
          77 S Bedford St Ste 350                                               Unliquidated
          Burlington, MA 01803                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,718.47
          Paragon Foods                                                         Contingent
          PO Box 645423                                                         Unliquidated
          Pittsburgh, PA 15264-5423                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Parkway School District                                               Contingent
          455 North Woods Mill Road                                             Unliquidated
          Chesterfield, MO 63017                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Party Inflators LLC                                                   Contingent
          7200 Whitestone Circle                                                Unliquidated
          Lincoln, NE 68507                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $600.00
          Patricia Dalton                                                       Contingent
          747 John Daly                                                         Unliquidated
          Inkster, MI 48141                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1042 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1055 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.205
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Patricia Meyer                                                        Contingent
          4225 10th Avenue                                                      Unliquidated
          Leavenworth, KS 66048                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Patrick Boyland                                                       Contingent
          1617 Liberty Street                                                   Unliquidated
          Hanover Park, IL 60133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Patrick Michael Umphrey                                               Contingent
          3441 Elm Creek Drive                                                  Unliquidated
          Hamel, MN 55340                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Paul Christian Konobeck                                               Contingent
          1214 N 1st St                                                         Unliquidated
          Stillwater, MN 55082                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.205
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Paul E Persing                                                        Contingent
          7200 W Maple St                                                       Unliquidated
          Sioux Falls, SD 57107                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Paul Larson                                                           Contingent
          15460 108th Place N                                                   Unliquidated
          Osseo, MN 55369                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $582.56
          Paul Larson LLC                                                       Contingent
          2112 Broadway Street Ne #115                                          Unliquidated
          Minneapolis, MN 55413                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1043 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1056 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.206
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Paul Pershica                                                         Contingent
          1300 Summit Oaks Dr                                                   Unliquidated
          Burnsville, MN 55337                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Paul T Phillips                                                       Contingent
          480 K Rd                                                              Unliquidated
          Palmyra, NE 68418                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pauline M Zukowski                                                    Contingent
          3908 Pleasant Valley Blvd                                             Unliquidated
          Rockford, IL 61114                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,037.25
          Paustis & Sons                                                        Contingent
          17300 Medina Road                                                     Unliquidated
          Suite 100                                                             Disputed
          Minneapolis, MN 55447
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.206
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Paws Up Of Nebraska                                                   Contingent
          PO Box 301                                                            Unliquidated
          Wymore, NE 68466                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pcr Restorations Inc                                                  Contingent
          933 West Longview Ave                                                 Unliquidated
          Mansfield, OH 44906                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.206
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pellitteri Waste Systems                                              Contingent
          PO Box 259426                                                         Unliquidated
          Madison, WI 53725-9426                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1044 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1057 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.206
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,130.66
          Peoples                                                               Contingent
          PO Box 644760                                                         Unliquidated
          Pittsburgh, PA 15264-4760                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Peoria Area Cham Of Commerce                                          Contingent
          403 Ne Jefferson Ave                                                  Unliquidated
          Peoria, IL 61603                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Peoria Area Convention and                                            Contingent
          Visitors Bureau Inc                                                   Unliquidated
          456 Fulton Street Suite 300                                           Disputed
          Peoria, IL 61602
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.207
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Peoria Housing Authority                                              Contingent
          100 S Richard Pryor Pl                                                Unliquidated
          Peoria, IL 61605                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Peoria Humane Society                                                 Contingent
          2600 N.E. Perry                                                       Unliquidated
          Peoria, IL 61603                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Peoria Lock and Safe Inc                                              Contingent
          1421 Ne Jefferson                                                     Unliquidated
          Peoria, IL 61603                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pepco                                                                 Contingent
          PO Box 13608                                                          Unliquidated
          Philadelphia, PA 19101-3608                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1045 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1058 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.207
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,421.48
          Pepsi Cola Inc                                                        Contingent
          PO Box 75948                                                          Unliquidated
          Chicago, IL 60675                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Performant National Payment                                           Contingent
          Center                                                                Unliquidated
          PO Box 205789                                                         Disputed
          Dallas, TX 75320
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.207
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Perlick Corp                                                          Contingent
          Bin 88802                                                             Unliquidated
          Milwaukee, WI 53288-8802                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.207
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Perpetual Motion Marketing Inc                                        Contingent
          80 S Eight Street Ste 900                                             Unliquidated
          Minneapolis, MN 55402                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Perrysburg Plumbing Heating                                           Contingent
          1620 Waters Edge Drive                                                Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pesto Inc Morris Visitor                                              Contingent
          PO Box 1584                                                           Unliquidated
          Augusta, GA 30903                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pet Refuge Inc                                                        Contingent
          4626 Burnett Dr                                                       Unliquidated
          South Bend, IN 46614                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1046 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1059 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.208
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Peter Schwabe Inc                                                     Contingent
          13890 Bishops Drive Ste 100                                           Unliquidated
          Brookfield, WI 53005                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Peter Vonbank                                                         Contingent
          515 4th Street Ne                                                     Unliquidated
          Saint Michael, MN 55376                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Petersen Plumbing and Heating                                         Contingent
          926 W 3rd St                                                          Unliquidated
          Davenport, IA 52802                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $226,371.68
          Peterson Companies                                                    Contingent
          12500 Fair Lakes Circle #400                                          Unliquidated
          Fairfax, VA 22033                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Peterson Whitaker and Bjork LL                                        Contingent
          3140 Harbor Land Suite 100                                            Unliquidated
          Plymouth, MN 55447                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Phillips Mg                                                           Contingent
          1999 Shepard Road                                                     Unliquidated
          Saint Paul, MN 55116-0328                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.208
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,211.64
          Phillips Wine& Spirits Fintech                                        Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1047 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1060 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.209
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,130.43
          Piazza Produce                                                        Contingent
          PO Box 68931                                                          Unliquidated
          Indianapolis, IN 46268-0931                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pierre Productions and Promoti                                        Contingent
          2318 Eastwood Cir                                                     Unliquidated
          Monticello, MN 55362                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pilgrim Dry Cleaners Inc                                              Contingent
          3217 85th Ave N                                                       Unliquidated
          Brooklyn Park, MN 55443                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pilot Travel Centers LLC                                              Contingent
          PO Box 11407                                                          Unliquidated
          Birmingham, AL 35246-1314                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pink Ribbon Riders                                                    Contingent
          5420 Bleckley Rd Ste 334                                              Unliquidated
          Battle Creek, MI 49015                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pinnacle Productions Inc                                              Contingent
          121 South Williams Ave                                                Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pioneer Credit Recovery                                               Contingent
          PO Box 158                                                            Unliquidated
          Arcade, NY 14009                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1048 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1061 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.209
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $365.12
          Piper Plumb & Drain Service                                           Contingent
          4551 N 123rd Ter                                                      Unliquidated
          C/O Burlingame Enterprises                                            Disputed
          Kansas City, KS 66109
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.209
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $240.67
          Pipeworks Production LLC                                              Contingent
          3912 W Mclean Ave Ste B                                               Unliquidated
          Chicago, IL 60647                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.209
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $329.03
          Pitney Bowes Global                                                   Contingent
          Financial Svcs LLC                                                    Unliquidated
          PO Box 371887                                                         Disputed
          Pittsburgh, PA 15250-7887
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.210
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Plans Examiners Inc                                                   Contingent
          1000 Church Hill Road                                                 Unliquidated
          Suite 210                                                             Disputed
          Pittsburgh, PA 15205
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.210
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Plastic Resource Inc                                                  Contingent
          7887 95th Street South                                                Unliquidated
          Cottage Grove, MN 55016                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Platte Cnty Collector                                                 Contingent
          415 Third Street                                                      Unliquidated
          C/O Sheila L Palmer                                                   Disputed
          Platte City, MO 64079-8475
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.210
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Platte County Clerk                                                   Contingent
          Liquor Licensing                                                      Unliquidated
          415 3rd St Rm 116                                                     Disputed
          Platte City, MO 64079
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1049 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1062 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.210
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Playerlync LLC                                                        Contingent
          5690 Dtc Blvd Ste 450e                                                Unliquidated
          Greenwood Village, CO 80111                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Players For Pits Nfp                                                  Contingent
          811 Stanford Lane                                                     Unliquidated
          Carol Stream, IL 60188                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Playnetwork Inc                                                       Contingent
          PO Box 21550                                                          Unliquidated
          New York, NY 10087-1550                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pleasure Driveway and Park                                            Contingent
          District of Peoria                                                    Unliquidated
          1125 W Lake Ave                                                       Disputed
          Peoria, IL 61614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.210
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.58
          Plexus Company Inc                                                    Contingent
          PO Box 2925                                                           Unliquidated
          Fargo, ND 58108-2925                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.210
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Plymouth Hs Boys Swimming and                                         Contingent
          Diving Club                                                           Unliquidated
          8400 N Beck Rd                                                        Disputed
          Canton, MI 48187
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.211
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pmc Design LLC                                                        Contingent
          18328 Boyd St                                                         Unliquidated
          Elkhorn, NE 68022                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1050 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1063 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.211
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $459.95
          Pods Enterprises Inc                                                  Contingent
          PO Box 791003                                                         Unliquidated
          Baltimore, MD 21279-1003                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Polar Leasing Company Inc                                             Contingent
          4410 New Haven Ave                                                    Unliquidated
          Fort Wayne, IN 46803                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Polk County Sheriff                                                   Contingent
          Civil Division                                                        Unliquidated
          225 5th Ave                                                           Disputed
          Des Moines, IA 50309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.211
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Poly Vinyl Roofing Inc                                                Contingent
          785 Elbow Creek Rd                                                    Unliquidated
          Mount Vernon, IA 52314                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pond and Lighting Designs Inc                                         Contingent
          175 James Ave N                                                       Unliquidated
          Minneapolis, MN 55405                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Popalock                                                              Contingent
          652 36th Ave NE                                                       Unliquidated
          Minneapolis, MN 55418                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Positive Signs LLC                                                    Contingent
          7611a Richmond Highway                                                Unliquidated
          Alexandria, VA 22306                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1051 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1064 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.211
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pottawatamie County Sheriff                                           Contingent
          1400 Big Lake Rd                                                      Unliquidated
          Council Bluffs, IA 51501                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.211
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Power Nashville LLC                                                   Contingent
          PO Box 681556                                                         Unliquidated
          Franklin, TN 37068                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Power Up Batteries LLC                                                Contingent
          481 Roosevelt Rd                                                      Unliquidated
          Glen Ellyn, IL 60137                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $48,225.65
          Ppf Rtl Rosedale Shopping Ctr                                         Contingent
          29974 Network Place                                                   Unliquidated
          Morgan Stanley                                                        Disputed
          Chicago, IL 60673-1299
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.212
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $430.80
          Prairie State Beverage Inc                                            Contingent
          300 Miles Parkway                                                     Unliquidated
          Bartlett, IL 60103                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,435.52
          Praxair Distribution Inc                                              Contingent
          Dept Ch 10660                                                         Unliquidated
          Palatine, IL 60055-0660                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Precious Lesley                                                       Contingent
          13721 Chandler St                                                     Unliquidated
          Omaha, NE 68138                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1052 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1065 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.212
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,775.00
          Precision Cleaning LLC                                                Contingent
          PO Box 1131                                                           Unliquidated
          Fargo, ND 58107                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Precision Waste Solutions LLC                                         Contingent
          PO Box 18856                                                          Unliquidated
          Shreveport, LA 71138                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Preeclampsia Foundation                                               Contingent
          6767 N Wickham Rd Ste 400                                             Unliquidated
          Melbourne, FL 32940                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.212
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $743.66
          Premier Beverage Fintech                                              Contingent
          3109 W. Dr. MLK Jr. Blvd.                                             Unliquidated
          Suite 2                                                               Disputed
          Tampa, FL 33607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.212
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Premiere Credit Of North                                              Contingent
          America                                                               Unliquidated
          PO Box 19309                                                          Disputed
          Indianapolis, IN 46219
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.213
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Premiere Services Inc                                                 Contingent
          400 N Main St                                                         Unliquidated
          Goshen, IN 46528                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Premiermidwest Beverage Co                                            Contingent
          10367 South 134th St                                                  Unliquidated
          Omaha, NE 68138                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1053 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1066 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.213
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,603.60
          Premium Electric Co Inc                                               Contingent
          2550 Hilton Road                                                      Unliquidated
          Ferndale, MI 48220-1544                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,603.60
          Premium Electric Co Inc.                                              Contingent
          2550 Hilton Road                                                      Unliquidated
          Ferndale, MI 48220-1544                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Prepass                                                               Contingent
          PO Box 52774                                                          Unliquidated
          Phoenix, AZ 85072-2774                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Prescott Elementary PTO                                               Contingent
          1930 S 20th Street                                                    Unliquidated
          Lincoln, NE 68502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Prescription Landscape                                                Contingent
          PO Box 856827                                                         Unliquidated
          Minneapolis, MN 55485-6827                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Preston Waith                                                         Contingent
          502 East Willow St                                                    Unliquidated
          Harrisburg, SD 57032                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.213
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $590.00
          Primary Business Corp                                                 Contingent
          3355 Heritage Lane                                                    Unliquidated
          Saint Paul, MN 55121                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1054 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1067 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.213
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $62,787.58
          Prince George County Treasurer                                        Contingent
          14741 Gov. Oden Bowie Drive                                           Unliquidated
          Suite 3200                                                            Disputed
          Upper Marlboro, MD 20772
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.214
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Prince Georges County                                                 Contingent
          5012 Rhode Island Ave Rm 204                                          Unliquidated
          Hyattsville, MD 20781                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Prince Georges County                                                 Contingent
          9200 Basil Court Ste 420                                              Unliquidated
          Upper Marlboro, MD 20774                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $100.00
          Prince of Peace Council                                               Contingent
          No. 7909 Knights of Columbus                                          Unliquidated
          PO Box 2577                                                           Disputed
          Olathe, KS 66063-2577
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.214
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pro Courier Inc                                                       Contingent
          8375 Sunset Rd E                                                      Unliquidated
          Minneapolis, MN 55432-1315                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Pro Refrigeration Inc                                                 Contingent
          PO Box 1528                                                           Unliquidated
          Auburn, WA 98071-1528                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Professional Audio Visual Syst                                        Contingent
          1113 Murfreesboro Rd Suite 206                                        Unliquidated
          Franklin, TN 37067                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1055 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1068 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.214
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $186.92
          Professional Food Equipment Sv                                        Contingent
          PO Box 80337                                                          Unliquidated
          Fort Wayne, IN 46898                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.214
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Professional Hygiene Inc                                              Contingent
          Enviro Master Of St Louis                                             Unliquidated
          777 Merus Court                                                       Disputed
          Fenton, MO 63026
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.214
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Professional Sports                                                   Contingent
          Publications Inc.                                                     Unliquidated
          570 Elmont Road                                                       Disputed
          Elmont, NY 11003
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.214
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $180.00
          Program One Professional                                              Contingent
          Building Svc                                                          Unliquidated
          960 Rand Rd Ste 113c                                                  Disputed
          Des Plaines, IL 60016
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.215
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Property Investors LLC                                                Contingent
          700 N Cotner Blvd                                                     Unliquidated
          Lincoln, NE 68505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Prospect Meadows Inc                                                  Contingent
          1890 County Home Road                                                 Unliquidated
          Marion, IA 52302                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Prospero Equipment Corp                                               Contingent
          123 Castleton Street                                                  Unliquidated
          Pleasantville, NY 10570                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1056 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1069 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.215
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ps3 Enterprises Inc                                                   Contingent
          PO Box 396                                                            Unliquidated
          Blue Grass, IA 52726                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ptsa Michigan Congress Of                                             Contingent
          Parents Teachers and Students                                         Unliquidated
          240 Nahma                                                             Disputed
          Clawson, MI 48017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.215
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Purchase Power                                                        Contingent
          PO Box 371874                                                         Unliquidated
          Pittsburgh, PA 15250                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Qc Animal Welfare Center                                              Contingent
          724 W 2nd Ave                                                         Unliquidated
          Milan, IL 61264                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Qsr Automations Inc                                                   Contingent
          2301 Stanley Gault Parkway                                            Unliquidated
          Louisville, KY 40223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Quackenbush Vinyl& Leather                                            Contingent
          546 Oak Ridge Drive                                                   Unliquidated
          Darien, WI 53114                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.215
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Quad Cities Chamber Of                                                Contingent
          Commerce                                                              Unliquidated
          1601 River Dr Ste 310                                                 Disputed
          Moline, IL 61265
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1057 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1070 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.216
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Quad Cities Convention and                                            Contingent
          Visitors Bureau                                                       Unliquidated
          1601 River Drive Ste 110                                              Disputed
          Moline, IL 61265
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.216
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Quad Cities Intrfth Sponsoring                                        Contingent
          Committee                                                             Unliquidated
          601 Brady St Ste 208                                                  Disputed
          Davenport, IA 52803
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.216
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Quad City All Breed Horse Asso                                        Contingent
          PO Box 555                                                            Unliquidated
          Milan, IL 61264                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Quad City Window Cleaning Inc                                         Contingent
          PO Box 635                                                            Unliquidated
          Walcott, IA 52773                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $371.58
          Quality Care Storage LLC                                              Contingent
          761 Camp Cardinal Blvd                                                Unliquidated
          Coralville, IA 52241                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Quality Plumbing Inc                                                  Contingent
          1731 Howell Street                                                    Unliquidated
          Kansas City, MO 64116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Quality Trusted Construction                                          Contingent
          and Roofing Inc.                                                      Unliquidated
          6909 Winnetka Ave North                                               Disputed
          Minneapolis, MN 55428
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1058 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1071 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.216
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Quality Upholstery                                                    Contingent
          1113 71st Avenue South                                                Unliquidated
          Fargo, ND 58104-7310                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Queen Of The Rosary                                                   Contingent
          690 W Elk Grove Blvd                                                  Unliquidated
          Elk Grove Village, IL 60007                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.216
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Questo Inc                                                            Contingent
          PO Box 936562                                                         Unliquidated
          Atlanta, GA 31193                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          R and L Hood Cleaning Svcs Inc                                        Contingent
          Hood Guyz                                                             Unliquidated
          7711 N Military Trial Ste 220                                         Disputed
          Palm Beach Gardens, FL 33410
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.217
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $25.05
          R J Ries/Vallet                                                       Contingent
          601 S Main Ave                                                        Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rachael Elizabeth Knowles                                             Contingent
          407 Kingsbury Rd                                                      Unliquidated
          Metamora, IL 61548                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rachel Baker                                                          Contingent
          12891 Maison Ladue Drive                                              Unliquidated
          Saint Louis, MO 63141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1059 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1072 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.217
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rachel Marchione                                                      Contingent
          20509 Northville Place Dr                                             Unliquidated
          Apt 2015                                                              Disputed
          Northville, MI 48167
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.217
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rachelle B Abrams                                                     Contingent
          3210 S 10th St                                                        Unliquidated
          Milwaukee, WI 53215                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          Radio Fargo Moorhead Inc                                              Contingent
          PO Box 9919                                                           Unliquidated
          Fargo, ND 58106                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,465.00
          Rainbow Irrigation and                                                Contingent
          Backflow Prevention Inc                                               Unliquidated
          300 N River Rd                                                        Disputed
          Fox River Grove, IL 60021
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.217
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ralph Decker                                                          Contingent
          98 Ventura Ct                                                         Unliquidated
          Naperville, IL 60540                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.217
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $718.88
          Rames Enterprises Inc.                                                Contingent
          1012 E 63rd St                                                        Unliquidated
          Sioux Falls, SD 57108                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ramsey Cnty                                                           Contingent
          Sds 12-2411                                                           Unliquidated
          PO Box 86                                                             Disputed
          Minneapolis, MN 55486-2411
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1060 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1073 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.218
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Randy Norman                                                          Contingent
          7080 Oak Grove Blvd                                                   Unliquidated
          Minneapolis, MN 55423                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ranulfo Najera                                                        Contingent
          801 Plaza Drive                                                       Unliquidated
          Schaumburg, IL 60173                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rave Associates Inc                                                   Contingent
          260 Metty Dr Ste H                                                    Unliquidated
          Ann Arbor, MI 48103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rayvon Riggins                                                        Contingent
          1738 Stanton Terrace SE                                               Unliquidated
          Washington, DC 20020                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Reagan Delaney Tokes Memorial                                         Contingent
          10185 Cameilla St                                                     Unliquidated
          Pompano Beach, FL 33076                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $80.00
          Real Clean Inc                                                        Contingent
          3723 Goshen Road                                                      Unliquidated
          Fort Wayne, IN 46818                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $674.16
          Reardon Office Equip                                                  Contingent
          PO Box 128                                                            Unliquidated
          Moorhead, MN 56560                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1061 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1074 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.218
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rebecca A Olson                                                       Contingent
          324 S Fountain                                                        Unliquidated
          Wichita, KS 67218                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.218
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rebecca Bullock                                                       Contingent
          5861 Houghten                                                         Unliquidated
          Washington, MI 48094                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Reco Gale                                                             Contingent
          4325 Denison                                                          Unliquidated
          Cleveland, OH 44109                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $108.00
          Red Bull                                                              Contingent
          PO Box 204750                                                         Unliquidated
          Dallas, TX 75320-4750                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $215.00
          Red River Refrigeration                                               Contingent
          160 8th Ave NW                                                        Unliquidated
          West Fargo, ND 58078                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Red Sky Sports Venture LLC                                            Contingent
          1201 River Drive                                                      Unliquidated
          Moline, IL 61265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Redford Lock Company Inc                                              Contingent
          46085 Grand River Ave                                                 Unliquidated
          Novi, MI 48374                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1062 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1075 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.219
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Redford Union High School Band                                        Contingent
          Boosters                                                              Unliquidated
          15933 Fox                                                             Disputed
          Redford, MI 48239
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.219
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Reese Electric Motor Co Inc                                           Contingent
          200 East Ave                                                          Unliquidated
          Ames, IA 50010                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150,743.61
          Regency Centers LP                                                    Contingent
          1568 Solutions Center                                                 Unliquidated
          Chicago, IL 60677                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Regulatory Compliance Svcs Inc                                        Contingent
          PO Box 1779                                                           Unliquidated
          Tallahassee, FL 32302                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.219
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Reis Northville LLC                                                   Contingent
          17800 Laurel Park Dr North                                            Unliquidated
          Suite 200C                                                            Disputed
          Livonia, MI 48152
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.220
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,600.00
          Relocation Today Inc                                                  Contingent
          NW 7215 PO Box 1450                                                   Unliquidated
          Minneapolis, MN 55485                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Renae E Ventimiglia                                                   Contingent
          18959 Mayfield                                                        Unliquidated
          Livonia, MI 48152                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1063 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1076 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.220
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Renaissance High School                                               Contingent
          Baseball Foundation LLC                                               Unliquidated
          22194 Arbor Lane                                                      Disputed
          Farmington, MI 48336
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.220
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,060.64
          Republic National                                                     Contingent
          4101 North Potsdam Ave                                                Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,229.13
          Republic National Fg                                                  Contingent
          PO Box 1940                                                           Unliquidated
          Fargo, ND 58107                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $490.48
          Republic National IN Fintech                                          Contingent
          3109 W Dr MLK Jr. Blvd Suite 2                                        Unliquidated
          Tampa, FL 33607                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,329.23
          Republic National NE Fintech                                          Contingent
          3109 W Dr MLK Jr. Blvd Suite 2                                        Unliquidated
          Tampa, FL 33607                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Responder Rescue Inc                                                  Contingent
          3711 Mexico Rd                                                        Unliquidated
          Saint Charles, MO 63303                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.220
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,108.43
          Restaurant Technologies Inc                                           Contingent
          2250 Pilot Knob Rd                                                    Unliquidated
          Saint Paul, MN 55120                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1064 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1077 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.220
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Resurgence Legal Group PC                                             Contingent
          3000 Lakeside Dr #309-S                                               Unliquidated
          Deerfield, IL 60015                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,416.67
          Revenue Management Solutions                                          Contingent
          777 S Harbour Island Blvd                                             Unliquidated
          Suite 890                                                             Disputed
          Tampa, FL 33602
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.221
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Revlocal LLC                                                          Contingent
          PO Box 511                                                            Unliquidated
          Mount Vernon, OH 43050                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rhl Enterprises LLC                                                   Contingent
          832 Anita Ave                                                         Unliquidated
          Antioch, IL 60002                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rhodesia D Jones                                                      Contingent
          1120 Lower Marlboro Rd                                                Unliquidated
          Huntingtown, MD 20639                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rhyme Business Products LLC                                           Contingent
          PO Box 338                                                            Unliquidated
          Portage, WI 53901                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ricardo A Morales Cleaning LLC                                        Contingent
          270 Parkview Ave                                                      Unliquidated
          Indianapolis, IN 46201                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1065 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1078 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.221
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rice Sound Inc                                                        Contingent
          4640 Williston Rd                                                     Unliquidated
          Minnetonka, MN 55345                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $108,333.35
          Richard A Lane P Cameron Lane                                         Contingent
          PO Box 9727                                                           Unliquidated
          Michigan City, IN 46361                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Richard B Boehm                                                       Contingent
          4913 Yukon Ave N                                                      Unliquidated
          Minneapolis, MN 55428                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.221
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Richard Baske                                                         Contingent
          17629 Mulbery Ave                                                     Unliquidated
          Tinley Park, IL 60487                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Richard H Lynch                                                       Contingent
          2730 W Lake St #610                                                   Unliquidated
          Minneapolis, MN 55416                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Richard Heckert                                                       Contingent
          621 Broadway Avenue                                                   Unliquidated
          Mc Kees Rocks, PA 15136                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Richard Jimenez                                                       Contingent
          9431 Reavis Barracks                                                  Unliquidated
          Saint Louis, MO 63123                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1066 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1079 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.222
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Richard Lee Lawson Jr                                                 Contingent
          70310 Sheridan Dr                                                     Unliquidated
          Edwardsburg, MI 49112                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Richland County Family Court                                          Contingent
          PO Box 192                                                            Unliquidated
          Columbia, SC 29202                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $113.87
          Ridgecrest Foundation Inc.                                            Contingent
          4130 Northwest Blvd                                                   Unliquidated
          Davenport, IA 52806                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Right Management Inc                                                  Contingent
          24677 Network Place                                                   Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.222
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $950.00
          Right On Carpentry Inc                                                Contingent
          7140 Harrison Ave                                                     Unliquidated
          Suite 108                                                             Disputed
          Rockford, IL 61112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.222
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Riley G Holland                                                       Contingent
          2227 Knapp St                                                         Unliquidated
          Apt. 201                                                              Disputed
          Ames, IA 50014
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.222
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rinos Woodworking Shop Inc                                            Contingent
          36475 Biltmore Place                                                  Unliquidated
          Willoughby, OH 44094                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1067 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1080 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.223
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          River Bend Plumbing Services L                                        Contingent
          PO Box 1142                                                           Unliquidated
          Bettendorf, IA 52722                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Riverband Equine Therapy                                              Contingent
          23875 W State Rt 65                                                   Unliquidated
          Grand Rapids, OH 43522                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $231,906.67
          Riverfront Holdings Inc                                               Contingent
          Department 77725                                                      Unliquidated
          PO Box 77000                                                          Disputed
          Detroit, MI 48277-0725
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.223
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rivertown Electric Inc                                                Contingent
          PO Box 564                                                            Unliquidated
          Hastings, MN 55033                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Riverview Law Office                                                  Contingent
          PO Box 570                                                            Unliquidated
          Sauk Rapids, MN 56379                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rj Distributing Company Inc                                           Contingent
          410 High Point Lane                                                   Unliquidated
          East Peoria, IL 61611                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rj Thomas Manufacturing Co                                            Contingent
          5648 Hwy 59                                                           Unliquidated
          PO Box 946                                                            Disputed
          Cherokee, IA 51012
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1068 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1081 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.223
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rjh Air Conditioning and                                              Contingent
          Refrigeration Service LLC                                             Unliquidated
          12232 Distribution Place                                              Disputed
          Beltsville, MD 20705
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.223
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,706.81
          Rk Dixon Inc                                                          Contingent
          PO Box 856699                                                         Unliquidated
          Minneapolis, MN 55485-6699                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.223
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rli Insurance Company Inc                                             Contingent
          9025 N Lindbergh Drive                                                Unliquidated
          Peoria, IL 61615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rm Svcs                                                               Contingent
          625 Estes Avenue                                                      Unliquidated
          Schaumburg, IL 60193                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,593.98
          Rms Mechanical Services Inc                                           Contingent
          2493 Brodhead Rd                                                      Unliquidated
          Aliquippa, PA 15001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert A Beall Inc                                                    Contingent
          64 Progress Ave                                                       Unliquidated
          Cranberry Twp, PA 16066                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert A Harris                                                       Contingent
          123 Mohican Dr                                                        Unliquidated
          Oxon Hill, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1069 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1082 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.224
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert Asp Elem Parent Teacher                                        Contingent
          Advisory Council                                                      Unliquidated
          900 11th St N                                                         Disputed
          Moorhead, MN 56560
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.224
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert Beurger                                                        Contingent
          7140 Harrison Ave Ste 108                                             Unliquidated
          Rockford, IL 61112                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert Buerger                                                        Contingent
          7140 Harrison Ave Ste 108                                             Unliquidated
          C/O Granite City #20                                                  Disputed
          Rockford, IL 61112
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.224
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert Dodds                                                          Contingent
          606 12th Ave                                                          Unliquidated
          Manson, IA 50563                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,500.00
          Robert George Thacker                                                 Contingent
          505 Ivanhoe Ave                                                       Unliquidated
          Northfield, MN 55057                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.224
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert Half International Inc                                         Contingent
          PO Box 743295                                                         Unliquidated
          Los Angeles, CA 90074-3295                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert Hildreth                                                       Contingent
          PO Box 61                                                             Unliquidated
          Iowa Falls, IA 50126                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1070 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1083 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.225
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert Hill                                                           Contingent
          19262 Farmington Lave                                                 Unliquidated
          South Bend, IN 46614                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert J Doran                                                        Contingent
          1685 Hampton Course                                                   Unliquidated
          Saint Charles, IL 60174                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert Morris Unversity                                               Contingent
          6001 University Blvd                                                  Unliquidated
          Coraopolis, PA 15108                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $350.00
          Robert Neil Mathewson                                                 Contingent
          1001 105th Ave NW                                                     Unliquidated
          Minneapolis, MN 55433                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert Rosenboom                                                      Contingent
          316 Richart St                                                        Unliquidated
          PO Box 131                                                            Disputed
          Palmer, IA 50571-0131
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.225
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $508.00
          Robert S Bond and Ronna C                                             Contingent
          Wyatt                                                                 Unliquidated
          471 W Meadowlark St                                                   Disputed
          Gardner, KS 66030
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.225
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert Stone Jr                                                       Contingent
          PO Box 32                                                             Unliquidated
          Isanti, MN 55040                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1071 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1084 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.225
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robert T Miller                                                       Contingent
          11320 Tecumseh                                                        Unliquidated
          Redford, MI 48239                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.225
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Roberto C Negrete                                                     Contingent
          12215 S Strang Line Ct Apt 100                                        Unliquidated
          Olathe, KS 66062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $65.30
          Roberts Oxygen Co Inc                                                 Contingent
          PO Box 5507                                                           Unliquidated
          Derwood, MD 20855                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robertson Media Group LLC                                             Contingent
          PO Box 364                                                            Unliquidated
          Franklin, TN 37065                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robin Jones                                                           Contingent
          200 American Way                                                      Unliquidated
          Oxon Hill, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robins Adapted Athletics Boost                                        Contingent
          7636 Angeline Dr                                                      Unliquidated
          Minneapolis, MN 55428                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $132.58
          Robinson Beer and Beverage Inc                                        Contingent
          5899 Steubenville Pk Ste #1                                           Unliquidated
          Mc Kees Rocks, PA 15136                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1072 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1085 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.226
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robinson Township Christian                                           Contingent
          77 Phillips Lane                                                      Unliquidated
          Mc Kees Rocks, PA 15136                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robinsonexpress LLC                                                   Contingent
          4317 Campbells Run Road                                               Unliquidated
          Pittsburgh, PA 15205                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Robyn Deloss Henkler                                                  Contingent
          11990 101st Ave N                                                     Unliquidated
          Osseo, MN 55369                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rochelle Wilson                                                       Contingent
          1450 N Salina Ave                                                     Unliquidated
          Wichita, KS 67203                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.226
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,532.71
          Rochester Armored Car                                                 Contingent
          PO Box 8 - Dts                                                        Unliquidated
          Omaha, NE 68101                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,124.54
          Rock River Water                                                      Contingent
          Reclamation District                                                  Unliquidated
          PO Box 6207                                                           Disputed
          Rockford, IL 61125-1207
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.227
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rockford Cham Of Commerce                                             Contingent
          308 W State Street suite 190                                          Unliquidated
          Rockford, IL 61101                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1073 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1086 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.227
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $343.00
          Rockford Fine Arts Coalition                                          Contingent
          ATTN: Carly Schutte                                                   Unliquidated
          5806 Cape Town Ave                                                    Disputed
          Rockford, IL 61108
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.227
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rockford Metropolitan                                                 Contingent
          Exposition Auditorium                                                 Unliquidated
          300 Elm St                                                            Disputed
          Rockford, IL 61101
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.227
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rockford Park District                                                Contingent
          401 S Main St                                                         Unliquidated
          Rockford, IL 61101                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rockford Public Schools                                               Contingent
          District 205                                                          Unliquidated
          501 Seventh St                                                        Disputed
          Rockford, IL 61104
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.227
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rockford Rescue Mission                                               Contingent
          715 W State Street                                                    Unliquidated
          Rockford, IL 61102                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rocky Mountain Irrigation LLC                                         Contingent
          538 E Skylark St                                                      Unliquidated
          Gardner, KS 66030                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.227
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rocky River Municipal Court                                           Contingent
          21012 Hullard Blvd                                                    Unliquidated
          Rocky River, OH 44116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1074 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1087 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.227
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Roger E Hanley                                                        Contingent
          421 15th Ave N                                                        Unliquidated
          Fargo, ND 58102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Roger Sagrero                                                         Contingent
          15085 W 119th St                                                      Unliquidated
          c/o Granite City                                                      Disputed
          Olathe, KS 66062
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.228
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rolling Thunder Maryland Chapt                                        Contingent
          PO Box 44152                                                          Unliquidated
          Fort Washington, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ronald Jones                                                          Contingent
          4847 Baldwin Apt 303                                                  Unliquidated
          Detroit, MI 48214                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ronald Rich and Assoc                                                 Contingent
          30665 Northwestern Hwy 280                                            Unliquidated
          Farmington, MI 48334                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rons Fireplace Service Inc                                            Contingent
          1233 Butler Ave                                                       Unliquidated
          Lincoln, NE 68521                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $559.13
          Roo Entertainment LLC                                                 Contingent
          2204 S Roosevelt Ave                                                  Unliquidated
          Sioux Falls, SD 57106                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1075 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1088 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.228
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Roofing Technology Inc                                                Contingent
          1726 W 1st Street                                                     Unliquidated
          Davenport, IA 52808                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rooftop Solutions                                                     Contingent
          2019 Corporate Lane Suite 119                                         Unliquidated
          Naperville, IL 60563                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.228
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Roosen Varchetti and                                                  Contingent
          Olivier PLLC                                                          Unliquidated
          PO Box 2305                                                           Disputed
          Mount Clemens, MI 48046
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.228
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rosemount Inc                                                         Contingent
          8200 Market Blvd                                                      Unliquidated
          Chanhassen, MN 55317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rossford Band Booster                                                 Contingent
          Concession Fund                                                       Unliquidated
          651 Superior                                                          Disputed
          Rossford, OH 43460
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.229
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rossford Elementary Pto                                               Contingent
          203 Eagle Point Rd                                                    Unliquidated
          Rossford, OH 43460                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rotary Club Of Waterville                                             Contingent
          PO Box 212                                                            Unliquidated
          Waterville, OH 43566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1076 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1089 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.229
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,250.72
          Roto Rooter Inc                                                       Contingent
          5672 Collections Center Drive                                         Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rotorooter                                                            Contingent
          5278 Telegraph Road                                                   Unliquidated
          Toledo, OH 43612                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rotorooter                                                            Contingent
          PO Box 623                                                            Unliquidated
          Sioux Falls, SD 57101                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,669.87
          Rotorooter                                                            Contingent
          5672 Collection Center Drive                                          Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rotorooter                                                            Contingent
          5672 Collection Center Drive                                          Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rotorooter                                                            Contingent
          PO Box 7011                                                           Unliquidated
          Saint Cloud, MN 56302-7011                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.229
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,500.00
          Routine Clean LLC                                                     Contingent
          Pmb 152 2884 Devils Glen Rd                                           Unliquidated
          Bettendorf, IA 52722                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1077 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1090 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.230
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Roy C Stemmerich                                                      Contingent
          134 Lorien Dr                                                         Unliquidated
          Jeannette, PA 15644                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Royal Publish                                                         Contingent
          7620 N Harker Drive                                                   Unliquidated
          Peoria, IL 61615-1849                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Roys Upholstery Inc                                                   Contingent
          1422 15th Street                                                      Unliquidated
          Moline, IL 61265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rsr Electric LLC                                                      Contingent
          2333 Waters Dr                                                        Unliquidated
          Saint Paul, MN 55120                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rudey Landscape LLC                                                   Contingent
          32 W Burlington Avenue                                                Unliquidated
          Suite 4                                                               Disputed
          Westmont, IL 60559
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.230
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rush Creek Elementary Pto                                             Contingent
          8801 Country Road 101 N                                               Unliquidated
          Osseo, MN 55311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Russell Thomas Monaghan                                               Contingent
          1113 S 30th Ave #3                                                    Unliquidated
          Omaha, NE 68105                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1078 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1091 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.230
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,700.00
          Ruth Elizabeth Moreno De Ochoa                                        Contingent
          12211 Brandywine Rd                                                   Unliquidated
          Brandywine, MD 20613                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rutts Service and Repair                                              Contingent
          PO Box 5914                                                           Unliquidated
          Lincoln, NE 68505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.230
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Rw Lawn Works LLC                                                     Contingent
          PO Box 344                                                            Unliquidated
          Bonner Springs, KS 66012                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ryan Bronson                                                          Contingent
          PO Box 88951                                                          Unliquidated
          Sioux Falls, SD 57109                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ryan Kizzier                                                          Contingent
          Lincoln Plumbing                                                      Unliquidated
          2501 Surrey Court                                                     Disputed
          Lincoln, NE 68512
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.231
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ryan Lynch                                                            Contingent
          95 Havemeyer Unit 1                                                   Unliquidated
          Brooklyn, NY 11211                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ryan Nab                                                              Contingent
          13310 W 137th Terrace                                                 Unliquidated
          Overland Park, KS 66221                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1079 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1092 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.231
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ryan Vaughan                                                          Contingent
          15085 W 119th St                                                      Unliquidated
          Olathe, KS 66062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ryan Williams                                                         Contingent
          440 Bezdek Drive Nw                                                   Unliquidated
          Cedar Rapids, IA 52405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ryell Bradley                                                         Contingent
          6641 Creek Point Way                                                  Unliquidated
          Alexandria, VA 22315                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          S J Smith Co Inc                                                      Contingent
          3707 West River Drive                                                 Unliquidated
          Davenport, IA 52802                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sa Comunale Co Inc                                                    Contingent
          2900 Newpark Drive                                                    Unliquidated
          Barberton, OH 44203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.231
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sadie Krepfle                                                         Contingent
          865 Bentley Drive Unit 9                                              Unliquidated
          Marion, IA 52302                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Saint Joseph Brewery LLC                                              Contingent
          540 N College Ave                                                     Unliquidated
          Indianapolis, IN 46202                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1080 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1093 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.232
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Salvatore Aluzzo                                                      Contingent
          38522 Mt Kisco                                                        Unliquidated
          Sterling Heights, MI 48310                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Samantha L Smith Allen                                                Contingent
          7611 36th Ave N Apt 304                                               Unliquidated
          Minneapolis, MN 55427                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Samantha Luskey                                                       Contingent
          11907 23rd Ave N                                                      Unliquidated
          Minneapolis, MN 55441                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Samantha Robinson                                                     Contingent
          529 W Hight St                                                        Unliquidated
          Peoria, IL 61606                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Samantha Schatzman                                                    Contingent
          6545 Ohio River Blvd                                                  Unliquidated
          Pittsburgh, PA 15202                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,297.85
          Samco Facilities Maint                                                Contingent
          11878 Brookfield                                                      Unliquidated
          Livonia, MI 48150                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Samuel Ferguson                                                       Contingent
          1304 S Lakota Ave                                                     Unliquidated
          Brandon, SD 57005                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1081 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1094 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.232
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Samuel L Fross                                                        Contingent
          12358 Shoreridge Ct                                                   Unliquidated
          Maryland Heights, MO 63043                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.232
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sandra Masche                                                         Contingent
          N6911 Kuhl Rd                                                         Unliquidated
          Waterloo, WI 53594                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Santucci Plumbing Inc                                                 Contingent
          1855 Janke Dr                                                         Unliquidated
          Northbrook, IL 60062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sara Groom                                                            Contingent
          1621 Woodlyn Ave East                                                 Unliquidated
          Saint Paul, MN 55109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sarah Hanggi Kennedy                                                  Contingent
          2030 Crabapple Parc Way                                               Unliquidated
          Roswell, GA 30076                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sarah Mackin                                                          Contingent
          3600 American Blvd W                                                  Unliquidated
          Suite 400                                                             Disputed
          Minneapolis, MN 55431
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.233
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Saunders Home Automation LLC                                          Contingent
          17283 70th Ave N                                                      Unliquidated
          Osseo, MN 55311                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1082 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1095 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.233
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Schaefer Electric Inc                                                 Contingent
          2927 North 84th Street                                                Unliquidated
          Omaha, NE 68134                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $518.80
          Schamberger Bros Inc                                                  Contingent
          PO Box 7440                                                           Unliquidated
          Villa Park, IL 60181                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Schamburg Business Association                                        Contingent
          1501 E Woodfield Rd Ste 115n                                          Unliquidated
          Schaumburg, IL 60173                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.233
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Schechter Dokken Kante                                                Contingent
          100 Washington Ave S                                                  Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.233
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Schechter Dokken Kante                                                Contingent
          100 Washington Ave S                                                  Unliquidated
          Suite 1600                                                            Disputed
          Minneapolis, MN 55401-2192
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.234
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Schindler Elevator Corp                                               Contingent
          PO Box 93050                                                          Unliquidated
          Chicago, IL 60673-3050                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Schneider Graphics Inc                                                Contingent
          6082 Ne 14th Street                                                   Unliquidated
          Des Moines, IA 50313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1083 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1096 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.234
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Schuckit and Associates PC                                            Contingent
          4545 Northwestern Drive                                               Unliquidated
          Zionsville, IN 46077                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Schultes Greenhouse and Nurser                                        Contingent
          2960 La Beaux Ave Ne                                                  Unliquidated
          Saint Michael, MN 55376                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Schweigert Klemin and Mcbride                                         Contingent
          1915 N Kavaney Dr 2                                                   Unliquidated
          Bismarck, ND 58501                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Scott Anderson                                                        Contingent
          414 Long Drive                                                        Unliquidated
          Pittsburgh, PA 15241                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Scott County Sheriff                                                  Contingent
          400 W 4th St                                                          Unliquidated
          Davenport, IA 52801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $45,053.65
          Scott County Treasurer                                                Contingent
          600 West 4th Street                                                   Unliquidated
          Davenport, IA 52801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.234
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Scott Kornahuens                                                      Contingent
          8909 Bedford Cir                                                      Unliquidated
          Omaha, NE 68114                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1084 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1097 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.234
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Scott M Wood                                                          Contingent
          Scott Wood Services                                                   Unliquidated
          508 Deer Creek Road                                                   Disputed
          Saxonburg, PA 16056
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.235
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Scott Rickard                                                         Contingent
          2503 Ferndale Ave                                                     Unliquidated
          Ames, IA 50010                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Scott Stegner                                                         Contingent
          4011 Lillie Ave #104                                                  Unliquidated
          Davenport, IA 52806                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Scripps Media Inc                                                     Contingent
          PO Box 204224                                                         Unliquidated
          Dallas, TX 75320-4224                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sd Department Of Health                                               Contingent
          600 E Capitol Ave                                                     Unliquidated
          Hughesville, MD 20637                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sdk9 Rehabilitation LLC                                               Contingent
          6535 Harvest Ridge Ln                                                 Unliquidated
          Hughesville, MD 20637                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Seamless Roofing Solutions LL                                         Contingent
          12602 W Santa Fe Trail Dr                                             Unliquidated
          Lenexa, KS 66215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1085 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1098 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.235
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sean M Fritz                                                          Contingent
          29470 John Hauk                                                       Unliquidated
          Garden City, MI 48135                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sebastian Buisson                                                     Contingent
          7204 Green Meadows Ln                                                 Unliquidated
          Nashville, TN 37221                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $596.00
          Second Harvest Heartland Inc.                                         Contingent
          1140 Gervais Ave                                                      Unliquidated
          Saint Paul, MN 55109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.235
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Secretary Of State State Of No                                        Contingent
          PO Box 5513                                                           Unliquidated
          Bismarck, ND 58506                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sectional Hockey Tournaments                                          Contingent
          6250 Excelsior Blvd 103                                               Unliquidated
          Minneapolis, MN 55416                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,850.00
          Secured Retail Networks Inc                                           Contingent
          26000 Towne Centre Dr Ste 100                                         Unliquidated
          Foothill Ranch, CA 92610                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Security Incorporated                                                 Contingent
          PO Box 274                                                            Unliquidated
          Michigan City, IN 46360                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1086 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1099 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.236
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Security One Svcs                                                     Contingent
          PO Box 1910                                                           Unliquidated
          Lees Summit, MO 64063                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Security Self Storage Corp                                            Contingent
          355 Bishop Rd                                                         Unliquidated
          Cleveland, OH 44143                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Seeds Of Faith Early Learning                                         Contingent
          Center Inc.                                                           Unliquidated
          10395 University Avenue                                               Disputed
          Clive, IA 50325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.236
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Selective Systems Inc                                                 Contingent
          4230 Madison Ave                                                      Unliquidated
          Indianapolis, IN 46227                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $35.00
          Sentry Security Systems Inc                                           Contingent
          3881 West 95th Street                                                 Unliquidated
          Leawood, KS 66206                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.236
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Service Electric Of Allen                                             Contingent
          County Inc.                                                           Unliquidated
          PO Box 6129                                                           Disputed
          Fort Wayne, IN 46896-6129
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.236
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $99.00
          Service Experts Heating                                               Contingent
          1702 S Fairfield Ave                                                  Unliquidated
          Fort Wayne, IN 46802                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1087 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1100 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.237
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $136.50
          Service Wet Grinding Co                                               Contingent
          1867 Prospect Avenue                                                  Unliquidated
          Cleveland, OH 44115                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sesac Inc.                                                            Contingent
          PO Box 900013                                                         Unliquidated
          Raleigh, NC 27675-9013                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sewer Service Companies Inc                                           Contingent
          PO Box 100                                                            Unliquidated
          Scandia, MN 55073                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sf Paraskeva Orthodox Charity                                         Contingent
          PO Box 9103                                                           Unliquidated
          Aurora, IL 60598                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shamrock Group                                                        Contingent
          2900 Fifth Ave So                                                     Unliquidated
          Minneapolis, MN 55408-2484                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Shane Allen Major                                                     Contingent
          400 4th Street                                                        Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.237
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shane Allen Major                                                     Contingent
          400 4th Street                                                        Unliquidated
          Box 168                                                               Disputed
          Grant, IA 50847
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1088 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1101 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.237
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shane Bauer                                                           Contingent
          5542 Adams St                                                         Unliquidated
          Lincoln, NE 68510                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shannon Hill                                                          Contingent
          2655 Manistique                                                       Unliquidated
          Detroit, MI 48215                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.237
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shannon Lovejoy                                                       Contingent
          3276 Corliss Trail                                                    Unliquidated
          Rosemount, MN 55068                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shannon Sutherland                                                    Contingent
          9319 Greenway Lane                                                    Unliquidated
          Lenexa, KS 66215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shareef Shaheed                                                       Contingent
          331 Fuller Ave Apt 6                                                  Unliquidated
          Saint Paul, MN 55103                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shatin C I LLC                                                        Contingent
          10701 White Hall Road                                                 Unliquidated
          Hagerstown, MD 21740                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shawn Michael Wingate                                                 Contingent
          2361 Morningdew Blvd                                                  Unliquidated
          Maumee, OH 43537-1048                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1089 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1102 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.238
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shawne Murphy Johnson                                                 Contingent
          104 Malcom Ave SE                                                     Unliquidated
          Minneapolis, MN 55414                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shiela Tully Driscoll                                                 Contingent
          1750 Glenview Rd                                                      Unliquidated
          Glenview, IL 60025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shingobee Builders Inc                                                Contingent
          669 N Medina St                                                       Unliquidated
          Loretto, MN 55357                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $273.09
          Shoes For Crews LLC                                                   Contingent
          PO Box 734176                                                         Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $82.85
          Shred It Us Holdco Inc                                                Contingent
          28883 Network Place                                                   Unliquidated
          Chicago, IL 60673-1288                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.238
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shriners International Murat                                          Contingent
          Shriners Inc.                                                         Unliquidated
          510 N New Jersey St                                                   Disputed
          Indianapolis, IN 46204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.239
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Shurgard Storage Centers LLC                                          Contingent
          933 N Illinois St                                                     Unliquidated
          Indianapolis, IN 46204                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1090 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1103 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.239
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sigma Aldrich Inc                                                     Contingent
          PO Box 535182                                                         Unliquidated
          Atlanta, GA 30353-5182                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sign A Rama Inc                                                       Contingent
          6641 Middlebelt Road                                                  Unliquidated
          Garden City, MI 48135                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sign Solutions LLC                                                    Contingent
          3014 North Clinton Street                                             Unliquidated
          Fort Wayne, IN 46805                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $900.94
          Signage Solutions                                                     Contingent
          2231 S Dupont Dr                                                      Unliquidated
          Anaheim, CA 92806-6105                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Signarama Lv                                                          Contingent
          731 Beta Drive                                                        Unliquidated
          Unit D                                                                Disputed
          Cleveland, OH 44143
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.239
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,863.81
          Signature Concepts                                                    Contingent
          4777 Shady Oak Road                                                   Unliquidated
          Hopkins, MN 55343                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Signature Events Group Ltd                                            Contingent
          400 River Edge Dr                                                     Unliquidated
          Elgin, IL 60123                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1091 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1104 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.239
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Signs For Tomorrow Inc                                                Contingent
          2727 Lincoln Dr                                                       Unliquidated
          Saint Paul, MN 55113                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.239
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Silco Fire& Security                                                  Contingent
          10765 Medallion Drive                                                 Unliquidated
          Cincinnati, OH 45241                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Simonson Plumb                                                        Contingent
          PO Box 10                                                             Unliquidated
          Sauk Rapids, MN 56379                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Simplex                                                               Contingent
          Dept Ch 10320                                                         Unliquidated
          Palatine, IL 60055-0320                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Simply Storage Partners                                               Contingent
          Reit II LLC                                                           Unliquidated
          1320 E Big Beaver Rd                                                  Disputed
          Troy, MI 48083
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.240
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sioux Empire Pit Rescue Inc                                           Contingent
          PO Box 2321                                                           Unliquidated
          Sioux Falls, SD 57101                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sioux Empire Rock A Bettys Inc                                        Contingent
          PO Box 88251                                                          Unliquidated
          Sioux Falls, SD 57109                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1092 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1105 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.240
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sioux Falls Area                                                      Contingent
          Cham of Commerce                                                      Unliquidated
          PO Box 1425                                                           Disputed
          Sioux Falls, SD 57101-1425
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.240
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sioux Falls Area Humane Soc                                           Contingent
          3720 East Benson Rd                                                   Unliquidated
          Sioux Falls, SD 57110                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,414.34
          Sioux Falls Utilities                                                 Contingent
          1201 N Western Ave                                                    Unliquidated
          PO Box 7401                                                           Disputed
          Sioux Falls, SD 57117-7401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.240
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sir Speedy                                                            Contingent
          9412 W 143rd Street                                                   Unliquidated
          Orland Park, IL 60462                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.240
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sis Auto& Furniture Upholstery                                        Contingent
          6601 Country Road 47                                                  Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $379.00
          Sjpj LLC                                                              Contingent
          3214 Strong Ave                                                       Unliquidated
          Kansas City, KS 66106                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Skokie Valley Beverage                                                Contingent
          199 Shepard Ave                                                       Unliquidated
          Wheeling, IL 60090                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1093 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1106 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.241
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          SKR Enterprises LLC                                                   Contingent
          127 W Wayne St                                                        Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Skyline Beam LLC                                                      Contingent
          3933 Curtice Rd                                                       Unliquidated
          Northwood, OH 43619                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $110.25
          Slbs Limited Partnership                                              Contingent
          3201 Rider Trail South                                                Unliquidated
          Earth City, MO 63045                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Smarth Mouth Ventures Inc                                             Contingent
          1310 E Chapman Ave #59                                                Unliquidated
          Fullerton, CA 92831                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Smithfield Packaged Meats                                             Contingent
          Sales Corp                                                            Unliquidated
          200 Commerce St                                                       Disputed
          Smithfield, VA 23430
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.241
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sofiane B Zareb                                                       Contingent
          2286 Whirlaway Ct                                                     Unliquidated
          Indianapolis, IN 46234                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.241
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Solution Partners Consulting                                          Contingent
          915 Wedgewood Drive                                                   Unliquidated
          Glenview, IL 60025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1094 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1107 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.241
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $250.10
          Some Good Print Inc                                                   Contingent
          28018 Evergreen Run                                                   Unliquidated
          Imperial, PA 15126                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Soul Harbour Ranch Animal                                             Contingent
          Therapy Program                                                       Unliquidated
          22093 N Countryside Lane                                              Disputed
          Barrington, IL 60010
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.242
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          South Bend Ripple Brew Co LLC                                         Contingent
          5123 E 68th Street                                                    Unliquidated
          Indianapolis, IN 46220                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          South Dakota Boxer Rescue Inc                                         Contingent
          300 S Crawford Rd                                                     Unliquidated
          Vermillion, SD 57069                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          South East Cutlery Inc                                                Contingent
          407 East Prospect Road                                                Unliquidated
          Fort Lauderdale, FL 33334                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          South Euclid Lyndhurst City                                           Contingent
          School District                                                       Unliquidated
          5044 Mayfield Rd                                                      Disputed
          Cleveland, OH 44124
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.242
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          South Fargo Junior Olympic                                            Contingent
          Volleyball Inc.                                                       Unliquidated
          PO Box 6561                                                           Disputed
          Fargo, ND 58103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1095 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1108 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.242
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          South Shore Electric Inc                                              Contingent
          PO Box 321                                                            Unliquidated
          Elyria, OH 44036                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          South Side Office Of Concern                                          Contingent
          202 NE Madison Ave                                                    Unliquidated
          Peoria, IL 61602                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          South Side School District                                            Contingent
          4949 State Route 151                                                  Unliquidated
          Hookstown, PA 15050                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.242
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Southern Academy Of Irish Danc                                        Contingent
          1710 General George Patton Dr                                         Unliquidated
          Brentwood, TN 37027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,307.67
          Southern Glazers Of Missouri                                          Contingent
          1 Glazer Way                                                          Unliquidated
          Saint Charles, MO 63301-4367                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $401.34
          Southern Wine and Spirit FL FN                                        Contingent
          3109 W Dr MLK Jr. Blvd Suite 2                                        Unliquidated
          Tampa, FL 33607                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,209.43
          Southern Wine and Spirit MN FN                                        Contingent
          3109 W Dr MLK Jr. Blvd Suite 2                                        Unliquidated
          Tampa, FL 33607                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1096 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1109 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.243
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $701.69
          Southern Wine and Spirits                                             Contingent
          of America                                                            Unliquidated
          1600 NW 163rd Street                                                  Disputed
          Miami, FL 33169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.243
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Southern Wine and Spirits                                             Contingent
          of America, Inc.                                                      Unliquidated
          PO Box 90189                                                          Disputed
          Lakeland, FL 33804
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.243
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,439.92
          Southern Wine and Spirits                                             Contingent
          3109 W Dr MLK Jr. Blvd Suite 2                                        Unliquidated
          Tampa, FL 33607                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,297.23
          Southern Wine and Spirits                                             Contingent
          IL FL                                                                 Unliquidated
          3109 W Dr MLK Jr. Blvd Suite 2                                        Disputed
          Tampa, FL 33607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.243
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $819.09
          Southern Wine and Spirts IN FL                                        Contingent
          3109 W Dr MLK Jr. Blvd Suite 2                                        Unliquidated
          Tampa, FL 33607                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sowers Club Of Lincoln Inc                                            Contingent
          1701 S 17th St Ste 1h                                                 Unliquidated
          Lincoln, NE 68502                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.243
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $490.00
          SP Plus Corporation                                                   Contingent
          150 Potomac Passage                                                   Unliquidated
          Oxon Hill, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1097 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1110 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.244
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $640.00
          Spe Inc                                                               Contingent
          150 Nickerson Street Suite 305                                        Unliquidated
          Seattle, WA 98109                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Special Olympics Illinois                                             Contingent
          605 E Willow St                                                       Unliquidated
          Normal, IL 61761                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $52.29
          Special Olympics Indiana Inc.                                         Contingent
          6200 Technology Center Dr                                             Unliquidated
          Suite 105                                                             Disputed
          Indianapolis, IN 46278
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.244
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Special Olympics Missouri Inc                                         Contingent
          305 Special Olympics Drive                                            Unliquidated
          Jefferson City, MO 65101                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Specialty Enterprises                                                 Contingent
          245 Nw 52nd Avenue                                                    Unliquidated
          Des Moines, IA 50313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $215.59
          Spielmans Event Svcs                                                  Contingent
          1380 Stoney Point Rd Sw                                               Unliquidated
          Cedar Rapids, IA 52404-1081                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,659.71
          Spire Missouri Inc                                                    Contingent
          Drawer 2                                                              Unliquidated
          Saint Louis, MO 63171                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1098 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1111 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.244
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Spirit Of Peace UCC                                                   Contingent
          6509 S Cliff Ave                                                      Unliquidated
          Sioux Falls, SD 57108-8318                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sporcle Inc                                                           Contingent
          3610 Albion Pl N #120                                                 Unliquidated
          Seattle, WA 98103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.244
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,106.66
          Sport View Television Corp                                            Contingent
          7699 Lochlin Drive                                                    Unliquidated
          Brighton, MI 48116                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Spotlight Media LLC                                                   Contingent
          15 Broadway N Ste 500                                                 Unliquidated
          Fargo, ND 58102                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Springfield Local Schools                                             Contingent
          6900 Hall St                                                          Unliquidated
          Holland, OH 43528                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,814.78
          SS Steiner Inc                                                        Contingent
          725 Fifth Ave                                                         Unliquidated
          Floor 23                                                              Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.245
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $72.00
          SSK and Cutlery LLC                                                   Contingent
          1020 Holland Dr Ste 120                                               Unliquidated
          Boca Raton, FL 33487                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1099 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1112 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.245
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Anthony Parish and School                                          Contingent
          2114 E Jefferson Blvd                                                 Unliquidated
          South Bend, IN 46617                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Baldricks Foundation                                               Contingent
          1333 Mayflower Ave. 400                                               Unliquidated
          Monrovia, CA 91016                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Brendans Irish Dance Founda                                        Contingent
          3507 S Matthew Dr                                                     Unliquidated
          Sioux Falls, SD 57103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Cloud Cham                                                         Contingent
          PO Box 487                                                            Unliquidated
          Saint Cloud, MN 56302                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.245
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,983.66
          St Cloud Rainbow Village LLC                                          Contingent
          c/o Doran Companies                                                   Unliquidated
          7803 Glenroy Rd Ste 200                                               Disputed
          Minneapolis, MN 55439
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.245
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Cloud Refrigeration Inc                                            Contingent
          604 Lincoln Ave NE                                                    Unliquidated
          Saint Cloud, MN 56304                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Irene Catholic Church                                              Contingent
          28 W 441                                                              Unliquidated
          Warrenville, IL 60555                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1100 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1113 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.246
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St John Catholic Church Of                                            Contingent
          Lincoln Inc.                                                          Unliquidated
          7601 Vine St                                                          Disputed
          Lincoln, NE 68505
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.246
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St John Paul II Catholic                                              Contingent
          Schools Network                                                       Unliquidated
          5600 25th Street South                                                Disputed
          Fargo, ND 58104
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.246
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St John The Evangelist                                                Contingent
          Catholic Church                                                       Unliquidated
          126 W Georgia St                                                      Disputed
          Indianapolis, IN 46225
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.246
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7,777.08
          St Joseph Cnty Treasurer                                              Contingent
          227 W Jefferson Blvd                                                  Unliquidated
          P.O. Box 4758                                                         Disputed
          South Bend, IN 46634
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.246
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Jude Childrens Research                                            Contingent
          Hospital                                                              Unliquidated
          501 St. Jude Place                                                    Disputed
          Memphis, TN 38105
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.246
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Louis Affiliate Of Susan G                                         Contingent
          Komen Breast Cancer Foundation                                        Unliquidated
          1002 Hi Pointe Place Ste 100                                          Disputed
          Saint Louis, MO 63117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.246
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Louis Cnty Dept Of Rev                                             Contingent
          41 South Central Avenue                                               Unliquidated
          Saint Louis, MO 63105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1101 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1114 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.246
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Louis Cnty Treasurer                                               Contingent
          41 S Central Ave                                                      Unliquidated
          Saint Louis, MO 63105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.246
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Louis County Dept Of Health                                        Contingent
          6121 N Hanley Rd                                                      Unliquidated
          Saint Louis, MO 63134                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Louis Post Dispatch                                                Contingent
          PO Box 790099                                                         Unliquidated
          Saint Louis, MO 63179-0099                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Peter Lutheran School                                              Contingent
          202 E Schaumburg Rd                                                   Unliquidated
          Schaumburg, IL 60194                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Rose Of Lima Catholic Churc                                        Contingent
          206 Summit St                                                         Unliquidated
          Monroeville, IN 46773                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Ursula Academy                                                     Contingent
          4025 Indian Rd                                                        Unliquidated
          Toledo, OH 43605-6500                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St Vincent Hospital and Health                                        Contingent
          2001 West 86th Street                                                 Unliquidated
          Indianapolis, IN 46260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1102 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1115 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.247
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          St. Ambrose University                                                Contingent
          518 Locust St W                                                       Unliquidated
          Davenport, IA 52803                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stacey A Heckert                                                      Contingent
          1758 Harcor Dr                                                        Unliquidated
          Pittsburgh, PA 15226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stacy Blasi                                                           Contingent
          506 N Sunset Land                                                     Unliquidated
          Colwich, KS 67030                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stainbrook Communications Inc                                         Contingent
          3312 40th Street South                                                Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.247
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $715.07
          Standard Heating and Air                                              Contingent
          Conditioning Inc.                                                     Unliquidated
          11746 Portal Rd                                                       Disputed
          La Vista, NE 68128
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.248
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,775.29
          Stanley Convergent Security                                           Contingent
          Solutions Inc.                                                        Unliquidated
          Dept Ch 10651                                                         Disputed
          Palatine, IL 60055-0651
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.248
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Star West JV LLC                                                      Contingent
          PO Box 912661                                                         Unliquidated
          Denver, CO 80291                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1103 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1116 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.248
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,668.33
          Star-West Gateway LLC                                                 Contingent
          c/o Starwood Retail Partners                                          Unliquidated
          One East Wacker Drive, #3700                                          Disputed
          Chicago, IL 60601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.248
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          State Disbursement                                                    Contingent
          PO Box 989067                                                         Unliquidated
          West Sacramento, CA 95798                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.248
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          State Fire Marshal Op Ill Off                                         Contingent
          of the State Fire Marshal                                             Unliquidated
          PO Box 3331                                                           Disputed
          Springfield, IL 62708-3331
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.248
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          State Of Indiana                                                      Contingent
          PO Box 2504                                                           Unliquidated
          Unclaimed Property Division                                           Disputed
          Greenwood, IN 46142
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.248
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          State Of Michigan                                                     Contingent
          PO Box 30255                                                          Unliquidated
          Lansing, MI 48909                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.248
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          State Of Michigan                                                     Contingent
          PO Box 30401                                                          Unliquidated
          Lansing, MI 48909-7901                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.248
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          State Of Michigan/Mlcc                                                Contingent
          7150 Harris Drive                                                     Unliquidated
          PO Box 30005                                                          Disputed
          Lansing, MI 48909-7505
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1104 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1117 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.248
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          State Of Tennessee                                                    Contingent
          PO Box 198990                                                         Unliquidated
          Nashville, TN 37219-8990                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          State Tax Commissioner                                                Contingent
          Alcohol Tax Section                                                   Unliquidated
          600 E Boulevard Ave                                                   Disputed
          Bismarck, ND 58505-0599
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.249
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,678.00
          Stateline Mechanical Inc                                              Contingent
          201 S 8th St                                                          Unliquidated
          South Beloit, IL 61080                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stateline Plant Nfp                                                   Contingent
          601 N Perryville Rd                                                   Unliquidated
          Rockford, IL 61107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stearns County Sheriffs Youth                                         Contingent
          Program Inc.                                                          Unliquidated
          PO Box 217                                                            Disputed
          Saint Cloud, MN 56302
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.249
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,217.00
          Stearns County Treasurer                                              Contingent
          705 Courthouse Square                                                 Unliquidated
          Room 148                                                              Disputed
          Saint Cloud, MN 56303-4701
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.249
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Steel Toe Brewing LLC                                                 Contingent
          4848 W 35th St                                                        Unliquidated
          Minneapolis, MN 55416                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1105 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1118 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.249
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stefan Rafacz                                                         Contingent
          20 Forest Hill Dr. 104                                                Unliquidated
          Glen Ellyn, IL 60137                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $278.85
          Stem Gallery LLC                                                      Contingent
          5630 P St                                                             Unliquidated
          Lincoln, NE 68505                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stenger and Stenger PC                                                Contingent
          2618 E Paris Ave SE                                                   Unliquidated
          Grand Rapids, MI 49546                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.249
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stephanie A Adams                                                     Contingent
          6288 Maxwell Drive 1                                                  Unliquidated
          Suitland, MD 20746                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stephanie Nurre                                                       Contingent
          605 G Ave. 102                                                        Unliquidated
          Cedar Rapids, IA 52405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stephanie Randol                                                      Contingent
          304 West 5th Street                                                   Unliquidated
          Haysville, KS 67060                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stephanie Rogers                                                      Contingent
          4214 3 Oaks Drive Apt 3B                                              Unliquidated
          Troy, MI 48098                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1106 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1119 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.250
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stephen D Galindo                                                     Contingent
          39309 Lilly Ct                                                        Unliquidated
          Farmington, MI 48331                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stephen Taylor                                                        Contingent
          519 Garde Cir                                                         Unliquidated
          Streamwood, IL 60107                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stephens Soldiers Foundation                                          Contingent
          28580 Orchard Lake Rd Ste 150                                         Unliquidated
          Farmington, MI 48334                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stephenson Electric Co Inc                                            Contingent
          512 Water Street                                                      Unliquidated
          Fenton, MO 63026                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Steve Soyka                                                           Contingent
          PO Box 12                                                             Unliquidated
          Saint Stephen, MN 56375                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Steven Dehan                                                          Contingent
          5507 Noland Rd                                                        Unliquidated
          Shawnee, KS 66216                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.250
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Steven McConnell                                                      Contingent
          108 Maple Ave                                                         Unliquidated
          Highwood, IL 60040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1107 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1120 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.251
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stillwater Septic Svc Sewer                                           Contingent
          and Drain Cleaner Inc.                                                Unliquidated
          PO Box 359                                                            Disputed
          Lusby, MD 20657
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.251
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $789.60
          Stilwell Holding Company LLC                                          Contingent
          24 Kirkham Industrial Ct                                              Unliquidated
          Saint Louis, MO 63119                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $557,028.78
          Store Capital Corporation                                             Contingent
          8377 East Hardford Dr Ste 100                                         Unliquidated
          Scottsdale, AZ 85255                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Storehouse For Teachers                                               Contingent
          281 Corliss St                                                        Unliquidated
          Pittsburgh, PA 15220                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Straightline Landscaping& Lawn                                        Contingent
          15836 Annico Dr Ste 1-A                                               Unliquidated
          Homer Glen, IL 60491                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stray Rescue of St. Louis Inc,                                        Contingent
          2320 Pine St                                                          Unliquidated
          Saint Louis, MO 63103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Streib Electric Company Inc.                                          Contingent
          9225 Watson Industrial Dr                                             Unliquidated
          Saint Louis, MO 63126                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1108 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1121 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.251
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $540.00
          STS Monitoring LLC                                                    Contingent
          202 Ravine Ct                                                         Unliquidated
          Barrington, IL 60010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Stumps Fire Protection Inc.                                           Contingent
          501 E Bigelow Ave                                                     Unliquidated
          Findlay, OH 45840                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.251
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Suburban Law Enforcement Assn                                         Contingent
          Charitable Fund                                                       Unliquidated
          6252 Century Blvd                                                     Disputed
          Minneapolis, MN 55429
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.252
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $300.00
          Summit City Brewerks LLC                                              Contingent
          1501 E Berry #106                                                     Unliquidated
          Fort Wayne, IN 46803                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,171.00
          Summit Energy Svcs Inc.                                               Contingent
          25716 Network Place                                                   Unliquidated
          Chicago, IL 60673-1257                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Summit Facility & Kitchen                                             Contingent
          PO Box 1575                                                           Unliquidated
          Minneapolis, MN 55480                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Summit Facility & Kitchen Serv                                        Contingent
          PO Box 1575                                                           Unliquidated
          Minneapolis, MN 55480                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1109 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1122 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.252
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Summit Fire Protection                                                Contingent
          PO Box 6205                                                           Unliquidated
          Carol Stream, IL 60197-6205                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Super Power Shower Inc.                                               Contingent
          6631 North Ridge W                                                    Unliquidated
          Geneva, OH 44041                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Superior Draft Svcs Inc.                                              Contingent
          27035 Meadow Ridge Drive                                              Unliquidated
          Elko New Market, MN 55020                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $172.00
          Superior Knife LLC                                                    Contingent
          8120 Central Park Ave                                                 Unliquidated
          Skokie, IL 60076-2907                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Superior Upholstery LLC                                               Contingent
          10005 E 63rd                                                          Unliquidated
          Kansas City, MO 64133                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.252
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Supreme Cleaning Company LLC                                          Contingent
          PO Box 1131                                                           Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Susan G Komen Breast Cancer                                           Contingent
          Foundation Inc.                                                       Unliquidated
          5005 Lbj Freeway Ste 250                                              Disputed
          Dallas, TX 75244
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1110 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1123 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.253
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Suzanne Troyer                                                        Contingent
          6501 Grape Rd Ste 1000                                                Unliquidated
          Mishawaka, IN 46545                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Suzies Party Shop LLC                                                 Contingent
          195 N Parker Rd                                                       Unliquidated
          Olathe, KS 66061                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Syndie M. Murphy                                                      Contingent
          2455 N 87th Apt C                                                     Unliquidated
          Lincoln, NE 68507                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Synergid Inc.                                                         Contingent
          3110 Butler Ridge Parkway                                             Unliquidated
          Fort Wayne, IN 46808                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Synergy Metalworking LLC                                              Contingent
          PO Box 786                                                            Unliquidated
          Veneta, OR 97487                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $170,138.98
          Sysco Chicago                                                         Contingent
          PO Box 5037                                                           Unliquidated
          Des Plaines, IL 60017-5037                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sysco Cleveland                                                       Contingent
          PO Box 94570                                                          Unliquidated
          Cleveland, OH 44101                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1111 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1124 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.253
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $309,651.52
          Sysco Detroit                                                         Contingent
          PO Box 33580                                                          Unliquidated
          Detroit, MI 48232-5580                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.253
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $195,921.09
          Sysco Eastern Maryland                                                Contingent
          PO Box 477                                                            Unliquidated
          Pocomoke City, MD 21851-0477                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Sysco Illinois                                                        Contingent
          PO Box 620                                                            Unliquidated
          Lincoln, IL 62656                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $61,802.72
          Sysco Indianapolis                                                    Contingent
          PO Box 7137                                                           Unliquidated
          Indianapolis, IN 46206-7137                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $187,449.84
          Sysco Iowa                                                            Contingent
          PO Box 874                                                            Unliquidated
          Des Moines, IA 50304-0874                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $175,619.02
          Sysco Kansas City                                                     Contingent
          PO Box 40                                                             Unliquidated
          Olathe, KS 66051-0040                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $187,600.30
          Sysco Lincoln                                                         Contingent
          P.O. Box 80068                                                        Unliquidated
          Lincoln, NE 68501-0068                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1112 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1125 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.254
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $386,932.36
          Sysco Minnesota                                                       Contingent
          P.O. Box 49730                                                        Unliquidated
          Minneapolis, MN 55449-0730                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $90,958.50
          Sysco Nashville                                                       Contingent
          PO Box 305138                                                         Unliquidated
          Nashville, TN 37230                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $62,221.50
          Sysco North Dakota                                                    Contingent
          PO Box 10128                                                          Unliquidated
          Fargo, ND 58106-0128                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $53,590.30
          Sysco Pittsburgh                                                      Contingent
          PO Box 1000                                                           Unliquidated
          Harmony, PA 16037-1000                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.254
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $38,595.26
          Sysco South Florida                                                   Contingent
          12500 Sysco Way                                                       Unliquidated
          Miami, FL 33178                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $73,687.28
          Sysco St Louis                                                        Contingent
          3850 Mueller Road                                                     Unliquidated
          Saint Charles, MO 63301-8047                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,208.25
          T& T Produce                                                          Contingent
          PO Box 5756                                                           Unliquidated
          Fort Oglethorpe, GA 30742                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1113 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1126 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.255
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tabitha Ramos                                                         Contingent
          1742 E Woodruff Ave                                                   Unliquidated
          Hazel Park, MI 48030                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tadd M Johnson                                                        Contingent
          603 W Altorfer Lane                                                   Unliquidated
          Peoria, IL 61615                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Talent Technical Services Inc                                         Contingent
          5353 Wayzata Blvd Ste 200                                             Unliquidated
          Minneapolis, MN 55416                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,759.00
          Talentreef Inc                                                        Contingent
          210 University Blvd Ste 300                                           Unliquidated
          Denver, CO 80206                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Talx Ucm Serices Inc                                                  Contingent
          4076 Paysphere Circle                                                 Unliquidated
          Chicago, IL 60674-4076                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tamara Callaway                                                       Contingent
          1848 Westchester Lane                                                 Unliquidated
          Shakopee, MN 55379                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.255
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tami Schultz                                                          Contingent
          8102 Pleasantview Dr Ne #A                                            Unliquidated
          Minneapolis, MN 55432                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1114 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1127 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.255
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $129.70
          Tandem Printing Inc                                                   Contingent
          2970 Lexington Ave South                                              Unliquidated
          Saint Paul, MN 55121-1420                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tann Electric Inc                                                     Contingent
          13216 W 99th Street                                                   Unliquidated
          Lenexa, KS 66215                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tanner Michael Mccarron                                               Contingent
          6105 S Venita Circle                                                  Unliquidated
          Sioux Falls, SD 57108                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tanya Sims                                                            Contingent
          1752 Temple Ave                                                       Unliquidated
          Cleveland, OH 44124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tap On It LLC                                                         Contingent
          1105 Christie St Ste C                                                Unliquidated
          Davenport, IA 52803                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tarco Industries Inc                                                  Contingent
          1891 Goodyear Ave #603                                                Unliquidated
          Ventura, CA 93003                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tashayla Johnson                                                      Contingent
          6509 Marsol Rd                                                        Unliquidated
          Cleveland, OH 44124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1115 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1128 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.256
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Taste Of Omaha Inc                                                    Contingent
          7015 Spring St                                                        Unliquidated
          Omaha, NE 68106-3518                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Taxman Holdings Inc                                                   Contingent
          89 S Baldwin St                                                       Unliquidated
          Bargersville, IN 46106                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tayler D Hansen                                                       Contingent
          5060 R St                                                             Unliquidated
          Lincoln, NE 68504                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.256
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tayler J Reinert                                                      Contingent
          1078 Cherokee Ave                                                     Unliquidated
          Saint Paul, MN 55118                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Taylor Wilson                                                         Contingent
          5500 West 137th St                                                    Unliquidated
          Apt 212                                                               Disputed
          Overland Park, KS 66223
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.257
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Taysia Blue Siberian                                                  Contingent
          Husky Rescue Ne                                                       Unliquidated
          2604 Garden Rd                                                        Disputed
          Omaha, NE 68124
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.257
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $79,066.51
          Tazewell Cnty Collector                                               Contingent
          11 S 4th St                                                           Unliquidated
          Suite 308                                                             Disputed
          Pekin, IL 61554
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1116 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1129 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.257
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tazewell County Resource                                              Contingent
          Centers Inc                                                           Unliquidated
          21310 Illinois Rte 9                                                  Disputed
          Tremont, IL 61568
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.257
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tc Valet LLC                                                          Contingent
          1226 Thomas Ave                                                       Unliquidated
          Saint Paul, MN 55104                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tci Companies Inc                                                     Contingent
          405 State Route 117                                                   Unliquidated
          Goodfield, IL 61742                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tdn2k                                                                 Contingent
          14785 Preston Rd Ste 290                                              Unliquidated
          Dallas, TX 75254                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tds Media Direct Inc                                                  Contingent
          PO Box 9                                                              Unliquidated
          Circle Pines, MN 55014-0009                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $472.31
          Tds Telecom                                                           Contingent
          PO Box 94510                                                          Unliquidated
          Palatine, IL 60094-4510                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.257
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Teale A Jackson                                                       Contingent
          401 N Western Ave #103                                                Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1117 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1130 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.258
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Team Nutz LLC                                                         Contingent
          1366 Old Freeport Road                                                Unliquidated
          Pittsburgh, PA 15238                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tech Electronics Inc                                                  Contingent
          PO Box 790379                                                         Unliquidated
          Saint Louis, MO 63179                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,174.43
          Tech Masters Inc                                                      Contingent
          2024 Sw 6th St                                                        Unliquidated
          Lincoln, NE 68522                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Temp Con LLC                                                          Contingent
          15670 S Keller St                                                     Unliquidated
          Olathe, KS 66062                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tennessee Abc                                                         Contingent
          500 James Robertso Pkwy                                               Unliquidated
          Davey Crockett Blg 3rd Flr                                            Disputed
          Nashville, TN 37243
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.258
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tennessee B and E Unit                                                Contingent
          220 French Landing Drive                                              Unliquidated
          2nd Floor                                                             Disputed
          Nashville, TN 37243
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.258
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tennessee Dept Of Rev                                                 Contingent
          500 Deaderick Street                                                  Unliquidated
          Nashville, TN 37242                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1118 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1131 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.258
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tennessee Hospitality Assoc                                           Contingent
          475 Craighead Street                                                  Unliquidated
          Nashville, TN 37204                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Teresa Feuerstein                                                     Contingent
          715 N French Ave                                                      Unliquidated
          Sioux Falls, SD 57103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.258
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Terryn Schultz                                                        Contingent
          17231 Ozark Ave                                                       Unliquidated
          Tinley Park, IL 60477                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tetera Tech Inc                                                       Contingent
          PO Box 911642                                                         Unliquidated
          Denver, CO 80291-1642                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Als Association                                                   Contingent
          333 Washington Ave N                                                  Unliquidated
          Ste 105                                                               Disputed
          Minneapolis, MN 55401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.259
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Barrel Mill                                                       Contingent
          640 Chinook Ave Sw                                                    Unliquidated
          Avon, MN 56310                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Bradley Center Inc                                                Contingent
          5180 Campbells Run Road                                               Unliquidated
          Pittsburgh, PA 15205                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1119 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1132 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.259
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Buddy Foundation                                                  Contingent
          PO Box 334                                                            Unliquidated
          Arlington Heights, IL 60006                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Catholic Central High                                             Contingent
          School Of Detroit                                                     Unliquidated
          27225 Wixom Rd                                                        Disputed
          Novi, MI 48374
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.259
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Chamber                                                           Contingent
          PO Box 2443                                                           Unliquidated
          Fargo, ND 58108-2443                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.259
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Chamber Of                                                        Contingent
          Commerce Of St Joseph Cnty                                            Unliquidated
          401 East Colfax Ste 310                                               Disputed
          South Bend, IN 46617
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.259
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Chamber Of Commerce                                               Contingent
          Of St Joseph County                                                   Unliquidated
          101 N Michigan St Ste 101                                             Disputed
          South Bend, IN 46601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.259
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Cure Starts Now                                                   Contingent
          10280 Chester Road                                                    Unliquidated
          Cincinnati, OH 45215                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Door and Fence Store Inc                                          Contingent
          2316 230th St #304                                                    Unliquidated
          Ames, IA 50014                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1120 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1133 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.260
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $300.00
          The Dream Factory                                                     Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.260
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Dupage Community Foundatio                                        Contingent
          3000 Woodcreek Drive                                                  Unliquidated
          Suite 310                                                             Disputed
          Downers Grove, IL 60515
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.260
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $8,934.55
          The First Impression Group                                            Contingent
          2700 Blue Water Road                                                  Unliquidated
          Suite 450                                                             Disputed
          Saint Paul, MN 55121-1429
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.260
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Flower Bed                                                        Contingent
          PO Box 7697                                                           Unliquidated
          Saint Cloud, MN 56302                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Forum                                                             Contingent
          PO Box 6100                                                           Unliquidated
          Fargo, ND 58108-6100                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Gathering Place                                                   Contingent
          23300 Commerce Park                                                   Unliquidated
          Beachwood, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Gazette                                                           Contingent
          500 3rd Avenue Se                                                     Unliquidated
          Cedar Rapids, IA 52406-0511                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1121 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1134 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.260
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Grounds Keeper LLC                                                Contingent
          801 N Main St                                                         Unliquidated
          Grimes, IA 50111                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.260
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Health Foundation Of Great                                        Contingent
          429 E Vermont St Ste 300                                              Unliquidated
          Indianapolis, IN 46202                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Homestead Autism Svcs Inc                                         Contingent
          1525 Adventureland Drive Ste B                                        Unliquidated
          Altoona, IA 50009                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Humane Society                                                    Contingent
          Of Rock Island County                                                 Unliquidated
          724 W 2nd Ave                                                         Disputed
          Milan, IL 61264
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.261
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Illuminating Co                                                   Contingent
          PO Box 3638                                                           Unliquidated
          Akron, OH 44309-3638                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Institute Of Electrical                                           Contingent
          and Electronics Engineers Inc                                         Unliquidated
          445 Hoes Lane                                                         Disputed
          Piscataway, NJ 08854-4141
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.261
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Leukemia and Lymphoma Soci                                        Contingent
          3 International Dr Ste 200                                            Unliquidated
          Port Chester, NY 10573                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1122 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1135 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.261
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Leukemia& Lymphoma                                                Contingent
          Society White Plains                                                  Unliquidated
          1311 Mamaroneck Avenue                                                Disputed
          White Plains, NY 10605-5221
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.261
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Madonna Foundation                                                Contingent
          5401 South Street                                                     Unliquidated
          Lincoln, NE 68506-2150                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Neon Doctor                                                       Contingent
          1824 Homeville Rd                                                     Unliquidated
          West Mifflin, PA 15122                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Northville Art House                                              Contingent
          215 W Cody Street                                                     Unliquidated
          Northville, MI 48167                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.261
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Novi Chamber Of Commerce                                          Contingent
          41875 W Eleven Mile                                                   Unliquidated
          Suite 201                                                             Disputed
          Novi, MI 48375
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.262
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Ohio State University Fdn                                         Contingent
          1480 W Lane Ave                                                       Unliquidated
          Columbus, OH 43221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Olathe East Baseball                                              Contingent
          Booster Club                                                          Unliquidated
          Overland Park, KS 66221                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1123 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1136 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.262
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Pink Fund                                                         Contingent
          PO Box 603                                                            Unliquidated
          Bloomfield Hills, MI 48303                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Potato Head Project                                               Contingent
          7700 188th Ln Nw                                                      Unliquidated
          Anoka, MN 55303                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Rail Media Inc                                                    Contingent
          PO Box 575                                                            Unliquidated
          Monson, MA 01057                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Right Staff LLC                                                   Contingent
          PO Box 390240                                                         Unliquidated
          Minneapolis, MN 55439-0240                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Rose Foundation                                                   Contingent
          2702 Bloomfield Dr                                                    Unliquidated
          Saint Louis, MO 63129                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Salvation Army Inc                                                Contingent
          620 N Erie St                                                         Unliquidated
          Toledo, OH 43604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.262
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Sherring Brewing Company L                                        Contingent
          11841 Dorsett Road                                                    Unliquidated
          Maryland Heights, MO 63043                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1124 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1137 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.262
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Shoppes At Arbor Lakes                                            Contingent
          PO Box 22072 Network Place                                            Unliquidated
          Chicago, IL 60673-1231                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Steve Peroutka Law Group                                          Contingent
          8028 Ritchie Hwy #300                                                 Unliquidated
          Pasadena, MD 21122                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Tanzillo Law Group LLC                                            Contingent
          1825 Arabian Ave                                                      Unliquidated
          Naperville, IL 60565                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Trash Man                                                         Contingent
          PO Box 907                                                            Unliquidated
          Webster City, IA 50595-0907                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Ups Store                                                         Contingent
          145 Fleet Street                                                      Unliquidated
          Oxon Hill, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Village Initiative Inc                                            Contingent
          3004 N 27th Street                                                    Unliquidated
          Kansas City, KS 66104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Waldinger Corp                                                    Contingent
          PO Box 1612                                                           Unliquidated
          Des Moines, IA 50306-1612                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1125 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1138 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.263
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          The Wine Co Fintech                                                   Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.263
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Think Tourism Usa LLC                                                 Contingent
          2233 Roosevelt Rd Ste 11                                              Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Thomas G Hunter                                                       Contingent
          3237 Garfield Ave S                                                   Unliquidated
          Minneapolis, MN 55408                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.263
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Thomas Geisinger                                                      Contingent
          3600 13th Ave South                                                   Unliquidated
          Minneapolis, MN 55407                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Thomas J Retka                                                        Contingent
          1622 E Gastel Cir                                                     Unliquidated
          Mission, TX 78572                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Thomas Meyer                                                          Contingent
          39603 Traditions Dr                                                   Unliquidated
          Northville, MI 48168                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Thomas Munson                                                         Contingent
          8749 Fluvia Terrace Apt 2a                                            Unliquidated
          Indianapolis, IN 46250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1126 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1139 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.264
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Thomas P Golden                                                       Contingent
          1707 10th Ave S                                                       Unliquidated
          Saint Cloud, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Thomas Wheeler                                                        Contingent
          166 Chestnut Ave                                                      Unliquidated
          Northfield, OH 44067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Thompson Construction And                                             Contingent
          1527 Dearborn St PO Box 40                                            Unliquidated
          Ellsworth, IA 50075-0040                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Three Star Millwork Inc                                               Contingent
          610 Klee Mill Rd                                                      Unliquidated
          Westminster, MD 21157                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tileshop Inc                                                          Contingent
          1005 Harrison Street                                                  Unliquidated
          Berkeley, CA 94710                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tim Cunningham                                                        Contingent
          12422 Magnolia St                                                     Unliquidated
          Minneapolis, MN 55448                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.264
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tim Davis                                                             Contingent
          11013 Lafayette Plz 2106                                              Unliquidated
          Omaha, NE 68154                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1127 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1140 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.265
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Timbre L Severson                                                     Contingent
          7625 Lisa Lane Apt#221                                                Unliquidated
          Middleton, WI 53562                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Time In A Bottle Inc                                                  Contingent
          712 J Ave Ne                                                          Unliquidated
          Cedar Rapids, IA 52402                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $91.79
          Time Warner Cable LLC                                                 Contingent
          Box 223085                                                            Unliquidated
          Pittsburgh, PA 15251-2085                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $95.00
          Time Warner Cable Zr                                                  Contingent
          PO Box 1104                                                           Unliquidated
          Carol Stream, IL 60132-1104                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Timothy Anderson Corp                                                 Contingent
          700 20th Street                                                       Unliquidated
          Rockford, IL 61104                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Timothy James Stout                                                   Contingent
          10 Water St #305                                                      Unliquidated
          Bangor, ME 04401                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tina Youkhanna                                                        Contingent
          28685 Diesing Dr                                                      Unliquidated
          Madison Heights, MI 48071                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1128 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1141 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.265
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $102.00
          Tkg Storagemart Partners Iii L                                        Contingent
          5525 State Hwy 169 Service Dr                                         Unliquidated
          Minneapolis, MN 55442                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.265
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tn Child Support                                                      Contingent
          Receipting Unit                                                       Unliquidated
          PO Box 305200                                                         Disputed
          Nashville, TN 37229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.265
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tn Department Of Revenue                                              Contingent
          PO Box 190665                                                         Unliquidated
          Nashville, TN 37219-0665                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tnt Total Stop LLC                                                    Contingent
          1600 W 44th Place                                                     Unliquidated
          Sioux Falls, SD 57105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Todd Hensley                                                          Contingent
          6100 Se 5th Street                                                    Unliquidated
          Des Moines, IA 50315                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $91,875.00
          Todd Or Lori Hanson                                                   Contingent
          C/O Farmers Credit Serv Of Am                                         Unliquidated
          322 1st Avenue East                                                   Disputed
          Mobridge, SD 57601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.266
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Todd Raymond Shaw                                                     Contingent
          620 N Little Walnut Creek Dr                                          Unliquidated
          Waukee, IA 50263                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1129 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1142 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.266
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tokenworks Inc                                                        Contingent
          26 Milburn St 2nd Fl                                                  Unliquidated
          Bronxville, NY 10708                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Toledo Area Humane Society Inc                                        Contingent
          827 Illinois                                                          Unliquidated
          Maumee, OH 43537                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Toledo Arena Sports Inc                                               Contingent
          Fifth Thrid Field                                                     Unliquidated
          406 Washington Street                                                 Disputed
          Toledo, OH 43604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.266
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Toledo Choral Society Inc                                             Contingent
          PO Box 66                                                             Unliquidated
          Toledo, OH 43697                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,035.35
          Toledo Edison Maumee                                                  Contingent
          PO Box 3638                                                           Unliquidated
          Akron, OH 44309-3638                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.266
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Toledo Lucas Cnty Health Dept                                         Contingent
          635 N Erie St Rm 350                                                  Unliquidated
          Toledo, OH 43604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Toledo Municipal Court                                                Contingent
          555 N Erie St                                                         Unliquidated
          Toledo, OH 43604                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1130 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1143 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.267
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Toledo Soft Water Supply Inc                                          Contingent
          2806 Nebraska Ave                                                     Unliquidated
          Toledo, OH 43607                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tom Hardin                                                            Contingent
          103 East Hill Street                                                  Unliquidated
          Blanchardville, WI 53516                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tom Mack                                                              Contingent
          4104 N Plum Tree                                                      Unliquidated
          Wichita, KS 67226                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tom Smith Plumb Co                                                    Contingent
          429 E Sciota Avenue                                                   Unliquidated
          Peoria Heights, IL 61616                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tony Alwin                                                            Contingent
          2351 O Street                                                         Unliquidated
          Lincoln, NE 68510                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $4,113.19
          Top Shot Ckr Inc                                                      Contingent
          1714 Ohio Pkwy                                                        Unliquidated
          Rockford, IL 61108                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tori Guin                                                             Contingent
          1608 Tiago Lane                                                       Unliquidated
          Fort Wayne, IN 46815                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1131 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1144 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.267
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Torrence Sound Equip Company                                          Contingent
          29050 Glenwood Road                                                   Unliquidated
          Perrysburg, OH 43551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.267
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Total Fire Protection                                                 Contingent
          1004 7th Avenue North                                                 Unliquidated
          Brandon, SD 57005                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Total Fire& Safety                                                    Contingent
          6808 Hobson Valley Drive                                              Unliquidated
          Woodridge, IL 60517                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Total Line Refrigeration Inc                                          Contingent
          33530 Pin Oak Pkwy                                                    Unliquidated
          Avon Lake, OH 44012                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Total Recovery Resources and C                                        Contingent
          254 Route 17k Ste 201                                                 Unliquidated
          Newburgh, NY 12550                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Toteglass Inc                                                         Contingent
          PO Box 1924                                                           Unliquidated
          Wilmington, NC 28402                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,325.00
          Tovar Snow Professional Inc.                                          Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1132 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1145 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.268
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Town and Country Distribs Inc                                         Contingent
          1050 Ardmore Ave                                                      Unliquidated
          Itasca, IL 60143                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $190.00
          Town Center Inc                                                       Contingent
          PO Box 2273                                                           Unliquidated
          Brighton, MI 48116                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Town Square Publications LLC                                          Contingent
          PO Box 6754                                                           Unliquidated
          Carol Stream, IL 60197-6754                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Township Of Robinson                                                  Contingent
          102 Rahway Road                                                       Unliquidated
          Canonsburg, PA 15317                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.268
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Townsquare Media Sioux Falls L                                        Contingent
          240 Greenwich Ave                                                     Unliquidated
          Greenwich, CT 06830                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Traked Enterprises Inc                                                Contingent
          PO Box 12350                                                          Unliquidated
          Charlotte, NC 28220                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Trane Us Inc                                                          Contingent
          PO Box 98167                                                          Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1133 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1146 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.269
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Transformations By Austin Ange                                        Contingent
          9901 Brodie Ln Ste 160 Pmb 255                                        Unliquidated
          Austin, TX 78748                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Translations In Motion Inc                                            Contingent
          515 N Flagler Dr P300                                                 Unliquidated
          West Palm Beach, FL 33401                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Travis Justin Lorentson                                               Contingent
          7603 Whitney Drive                                                    Unliquidated
          Saint Paul, MN 55124                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Travis Northington                                                    Contingent
          1636 Sw 42nd St                                                       Unliquidated
          Fargo, ND 58103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Treasurer City Of Detroit                                             Contingent
          402 Coleman A Young                                                   Unliquidated
          Municipal Center                                                      Disputed
          Detroit, MI 48226
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.269
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Treasurer Of Allegheny Cnty                                           Contingent
          542 4th Ave                                                           Unliquidated
          Pittsburgh, PA 15219                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.269
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Treasurer Of State                                                    Contingent
          Unclaimed Property Division                                           Unliquidated
          Mac N8200-071 800 Walnut St                                           Disputed
          Des Moines, IA 50309
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1134 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1147 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.269
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Treasurer Of Virginia                                                 Contingent
          Div Of Child Support Enforcemt                                        Unliquidated
          PO Box 570                                                            Disputed
          Richmond, VA 23218-0570
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.270
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Treasurer, City Of Detroit                                            Contingent
          City Of Detroit                                                       Unliquidated
          PO Box 30812                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Treasury Department (Tn)                                              Contingent
          Unclaimed Property Division                                           Unliquidated
          PO Box 198649                                                         Disputed
          Nashville, TN 37219
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.270
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Treu House Of Munch Fintech                                           Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.270
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tri City Electric Company Of I                                        Contingent
          6225 N Brady St                                                       Unliquidated
          Davenport, IA 52806                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tri County Broadcasting Inc                                           Contingent
          1010 2nd Street North                                                 Unliquidated
          PO Box 366                                                            Disputed
          Sauk Rapids, MN 56379
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.270
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tri Tech Dispensing                                                   Contingent
          2499 Rice Street                                                      Unliquidated
          Ste 140                                                               Disputed
          Saint Paul, MN 55113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1135 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1148 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.270
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Triangle Metals Div Of                                                Contingent
          Thomas Engineering Inc                                                Unliquidated
          575 W Central Rd                                                      Disputed
          Hoffman Estates, IL 60192
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.270
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tricnty Beverage Fintech                                              Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.270
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tricnty Irrigation& Plumb Inc                                         Contingent
          PO Box 290                                                            Unliquidated
          Goodfield, IL 61742-0290                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.270
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Trigger Agency LLC                                                    Contingent
          3539 Clipper Mill Road                                                Unliquidated
          Baltimore, MD 21211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Trine University Inc                                                  Contingent
          1 Universtiy Ave                                                      Unliquidated
          Angola, IN 46703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Trinity Lutheran Church                                               Contingent
          Trinity Lutheran School                                               Unliquidated
          4560 Glendale Ave                                                     Disputed
          Toledo, OH 43614-1907
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.271
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $315.00
          Trivia Mafia                                                          Contingent
          2322 3rd St Ne                                                        Unliquidated
          Minneapolis, MN 55418                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1136 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1149 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.271
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Troy Athens Band Booster                                              Contingent
          4333 John R Road                                                      Unliquidated
          Troy, MI 48085                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Troy Baseball Boosters Inc                                            Contingent
          3673 Crooks Road                                                      Unliquidated
          PO Box 142                                                            Disputed
          Troy, MI 48084
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.271
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Troy Cham Of Commerce                                                 Contingent
          2125 Butterfield Dr                                                   Unliquidated
          Suite 100n                                                            Disputed
          Troy, MI 48084-3441
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.271
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Troy Community Coalition For                                          Contingent
          The Prevention Of Drug and Alc                                        Unliquidated
          4420 Livernois                                                        Disputed
          Troy, MI 48098
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.271
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Troy High School Booster Club                                         Contingent
          4777 Northfield Parkway                                               Unliquidated
          Troy, MI 48098                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Troy Police Benevolent Associa                                        Contingent
          500 W Big Beaver Road                                                 Unliquidated
          Troy, MI 48084                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.271
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Troy School District                                                  Contingent
          4400 Livernois                                                        Unliquidated
          Troy, MI 48098                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1137 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1150 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.272
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tsc                                                                   Contingent
          7300 Metro Boulevard                                                  Unliquidated
          Suite 450                                                             Disputed
          Minneapolis, MN 55439
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.272
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $581.55
          Tsc Cr Pittsburgh                                                     Contingent
          1002 Oak Street                                                       Unliquidated
          Clairton, PA 15025                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tsfa Parents Organization Inc                                         Contingent
          333 14th St                                                           Unliquidated
          Toledo, OH 43604-5459                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ttb                                                                   Contingent
          Excise Tax                                                            Unliquidated
          701 Xenia Ave S Ste 120                                               Disputed
          Minneapolis, MN 55416
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.272
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tucker Lithographic Company                                           Contingent
          5250 Gulfton Suite 2d                                                 Unliquidated
          Houston, TX 77081                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Turbohaul Inc                                                         Contingent
          11071-A Guilford Rd                                                   Unliquidated
          Annapolis Junction, MD 20701                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Twin Cities North Chamber Of C                                        Contingent
          1915 Highway 36 West Ste 112                                          Unliquidated
          Saint Paul, MN 55113                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1138 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1151 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.272
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Twin City Handyman LLC                                                Contingent
          3632 Village Ct                                                       Unliquidated
          Saint Paul, MN 55125                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.272
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Twin Towers Embroidery Screen                                         Contingent
          Printing and Vinyl Graphics In                                        Unliquidated
          1231 Logan Ave                                                        Disputed
          Belvidere, IL 61008
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.272
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,211.50
          Two Brothers Coffee Roasters L                                        Contingent
          30w315 Calumet Ave                                                    Unliquidated
          Warrenville, IL 60555                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Two Track Malting LLC                                                 Contingent
          1651 7th St Ne                                                        Unliquidated
          Goodrich, ND 58444                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tx Child Support Sdu                                                  Contingent
          PO Box 659791                                                         Unliquidated
          San Antonio, TX 78265                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,674.04
          Tyco Fire and Security Us Mana                                        Contingent
          PO Box 371967                                                         Unliquidated
          Pittsburgh, PA 15251                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tyco Integrated Security                                              Contingent
          PO Box 371967                                                         Unliquidated
          Pittsburgh, PA 15250-7967                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1139 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1152 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.273
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tyler Caracofe                                                        Contingent
          1595 Highway 36 West                                                  Unliquidated
          Saint Paul, MN 55113                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tyler Graves                                                          Contingent
          7140 Harrison Ave Ste 108                                             Unliquidated
          Rockford, IL 61112                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Tymikia Cottom                                                        Contingent
          11106 Captains View Lane                                              Unliquidated
          Fort Washington, MD 20744                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.273
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ugi Enterprises Inc                                                   Contingent
          One Meridian Blvd                                                     Unliquidated
          Suite 2c01                                                            Disputed
          Reading, PA 19610
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.273
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Uline Inc                                                             Contingent
          PO Box 88741                                                          Unliquidated
          Attn Accounts Receivable                                              Disputed
          Chicago, IL 60680-1741
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.273
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ulises R Castro                                                       Contingent
          601 79th Ave Ne                                                       Unliquidated
          Minneapolis, MN 55432                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ullman Electric Company Inc                                           Contingent
          3901 Chester Ave Unit B                                               Unliquidated
          Cleveland, OH 44114                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1140 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1153 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.274
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ultimate Events Inc                                                   Contingent
          13405 15th Ave N                                                      Unliquidated
          Minneapolis, MN 55441                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Umix LLC                                                              Contingent
          13790 Bridgewater Crossing Bvd                                        Unliquidated
          #1080                                                                 Disputed
          Windermere, FL 34786
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.274
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $20.83
          Underground Vaults and Storage                                        Contingent
          PO Box 1723                                                           Unliquidated
          Hutchinson, KS 67504-1723                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Unified Government License                                            Contingent
          Division                                                              Unliquidated
          4953 State Ave                                                        Disputed
          Kansas City, KS 66102
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.274
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Unifund Ccr Partners                                                  Contingent
          PO Box 45242                                                          Unliquidated
          Cincinnati, OH 45242                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Union Central Individual Plan                                         Contingent
          131 Oak Street Ste 5                                                  Unliquidated
          Glastonbury, CT 06033-2380                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.274
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Union Station                                                         Contingent
          6100 W 96th St                                                        Unliquidated
          Suite 150                                                             Disputed
          Indianapolis, IN 46278
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1141 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1154 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.274
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          United Beverage Fintech                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.274
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $149.60
          United States Postal Service                                          Contingent
          Infosync Poc Account#6679636                                          Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.275
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          United States Postal Service                                          Contingent
          Corporate Hills Station                                               Unliquidated
          9350 Corporate Hills Dr                                               Disputed
          Wichita, KS 67207-9997
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.275
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $149.60
          United States Postal Service                                          Contingent
          Corporate Hills Station                                               Unliquidated
          9350 Corporate Hills Dr                                               Disputed
          Wichita, KS 67207-9997
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.275
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          United Way Of Greater St Louis                                        Contingent
          910 N Eleventh St                                                     Unliquidated
          Saint Louis, MO 63101                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          United Way Of Lincoln                                                 Contingent
          and Lancaster County                                                  Unliquidated
          238 S 13th St                                                         Disputed
          Lincoln, NE 68510
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.275
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Unitypoint Health Trinity                                             Contingent
          Reg Med Ctr                                                           Unliquidated
          2520 9th Avenue South                                                 Disputed
          Fort Dodge, IA 50501
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1142 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1155 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.275
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Universal Ad Com LLC                                                  Contingent
          2921 Ave E East                                                       Unliquidated
          Arlington, TX 76011                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          University Liggett School                                             Contingent
          1045 Cook Rd                                                          Unliquidated
          Grosse Pointe, MI 48236                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          University Of Maryland Eastern                                        Contingent
          Shore Nat Alumni Assn Southern                                        Unliquidated
          PO Box 1632                                                           Disputed
          Waldorf, MD 20604
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.275
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          University Park Association                                           Contingent
          867525 Reliable Parkway                                               Unliquidated
          Chicago, IL 60686-7500                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.275
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $126,657.50
          University Park Mall, LLC                                             Contingent
          c/o Simon Properties                                                  Unliquidated
          867525 Reliable Parkway                                               Disputed
          Chicago, IL 60686
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.276
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Unlimited Opportunity Inc                                             Contingent
          5885 S 118th Cir                                                      Unliquidated
          Omaha, NE 68137                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Untapped Inc                                                          Contingent
          21 South Front Street                                                 Unliquidated
          Wilmington, NC 28401                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1143 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1156 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.276
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Unum Life Insurance Company Of                                        Contingent
          America Inc                                                           Unliquidated
          1 Fountain Square                                                     Disputed
          Chattanooga, TN 37402-1330
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.276
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Upshow Inc                                                            Contingent
          29349 Network Place                                                   Unliquidated
          Chicago, IL 60673-1293                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,882.33
          Uptown Bake and Brew LLC                                              Contingent
          5335 Kilmer Place                                                     Unliquidated
          Hyattsville, MD 20781                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          Urban Growler Brewing Comapny                                         Contingent
          2325 Endicott St Ste 11                                               Unliquidated
          Saint Paul, MN 55114                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Urbic Construction LLC                                                Contingent
          2023 1/2 Bancroft St                                                  Unliquidated
          Omaha, NE 68108                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.276
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Us Bancorp Equipment                                                  Contingent
          Finance Inc                                                           Unliquidated
          PO Box 790448                                                         Disputed
          Saint Louis, MO 63179-0448
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.276
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Us Bank Oefs                                                          Contingent
          PO Box 790448                                                         Unliquidated
          Saint Louis, MO 63179                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1144 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1157 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.276
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Us Casino Rentals LLC                                                 Contingent
          345 N Eric Dr                                                         Unliquidated
          Palatine, IL 60067                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Us Department Of Education                                            Contingent
          PO Box 105081                                                         Unliquidated
          Natl Pmnt Center                                                      Disputed
          Atlanta, GA 30348
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.277
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Us Dept Of Education Awg                                              Contingent
          PO Box 790356                                                         Unliquidated
          Saint Louis, MO 63179-0356                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88,333.75
          Us Foods Culinary                                                     Contingent
          Equipment and Supplies                                                Unliquidated
          PO Box 64177                                                          Disputed
          Saint Paul, MN 55164
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.277
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Us Guest Services LLC                                                 Contingent
          11 Mckinley Drive                                                     Unliquidated
          Mc Kees Rocks, PA 15136                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Us Standard Products Corp                                             Contingent
          PO Box 5509                                                           Unliquidated
          Englewood, NJ 07631                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Us Yellow Pages                                                       Contingent
          PO Box 48098                                                          Unliquidated
          Jacksonville, FL 32247-8098                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1145 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1158 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.277
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $213.00
          Ustore                                                                Contingent
          6120 Livingston Rd                                                    Unliquidated
          Oxon Hill, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Van D Inc                                                             Contingent
          1405 S Scarlet Oak Trail                                              Unliquidated
          Sioux Falls, SD 57110                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Van Meter Inc                                                         Contingent
          850 32nd Avenue Sw                                                    Unliquidated
          Cedar Rapids, IA 52404-3913                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.277
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Van Ru Credit Corporation                                             Contingent
          PO Box 1065                                                           Unliquidated
          Des Plaines, IL 60017                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vanco Commercial Service LLC                                          Contingent
          8025 Castleway Dr                                                     Unliquidated
          Indianapolis, IN 46250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vanderbilt University Medical                                         Contingent
          1161 21st Ave S                                                       Unliquidated
          D-3300 Medical Center North                                           Disputed
          Nashville, TN 37232-5445
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.278
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vanessa Valdez                                                        Contingent
          4121 Excelsior Blvd                                                   Unliquidated
          Minneapolis, MN 55416                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1146 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1159 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.278
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vasey Commercial Heating                                              Contingent
          and Air Conditioning Inc                                              Unliquidated
          10830 Andrade Dr                                                      Disputed
          Zionsville, IN 46077
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.278
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $808.86
          Vectren Energy Delivery                                               Contingent
          PO Box 6248                                                           Unliquidated
          Indianapolis, IN 46206-6248                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $128.01
          Verizon                                                               Contingent
          PO Box 4830                                                           Unliquidated
          Trenton, NJ 08650-4830                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Verizon Wireless                                                      Contingent
          PO Box 15124                                                          Unliquidated
          Albany, NY 12212-5124                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Verizon Wireless                                                      Contingent
          PO Box 660720                                                         Unliquidated
          Dallas, TX 75266-0720                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Verizon Wireless                                                      Contingent
          PO Box 25505                                                          Unliquidated
          Lehigh Valley, PA 18002-5505                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.278
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,575.00
          Versique Inc                                                          Contingent
          6465 Wayzata Blvd                                                     Unliquidated
          Suite 800                                                             Disputed
          Minneapolis, MN 55426
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1147 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1160 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.279
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vetsch Plumbing Services Inc                                          Contingent
          398 Central Ave E                                                     Unliquidated
          Saint Michael, MN 55376                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vetter Electric Inc                                                   Contingent
          PO Box 41645                                                          Unliquidated
          Nashville, TN 37204                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Victoria Fulkerson                                                    Contingent
          1828 Arbiter Ct                                                       Unliquidated
          Naperville, IL 60563                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Victoria Kirk                                                         Contingent
          684 Patriot Dr                                                        Unliquidated
          Lancaster, PA 17601                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Viking Automatic Sprinkler Com                                        Contingent
          PO Box 74008409                                                       Unliquidated
          Chicago, IL 60674-8409                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Village Hanover Park                                                  Contingent
          2121 Lake St                                                          Unliquidated
          Hanover Park, IL 60133                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $612.10
          Village Of Cherry Valley                                              Contingent
          806 E State Street                                                    Unliquidated
          Cherry Valley, IL 61016                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1148 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1161 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.279
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Village Of Northbrook                                                 Contingent
          1225 Cedar Lane                                                       Unliquidated
          Northbrook, IL 60062-4582                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Village Of Northbrook                                                 Contingent
          1225 Cedar Lane                                                       Unliquidated
          Northbrook, IL 60062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.279
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Village Of Orland Park                                                Contingent
          14700 S Ravina                                                        Unliquidated
          Orland Park, IL 60462                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Village Of Orland Park Water                                          Contingent
          PO Box 74713                                                          Unliquidated
          Chicago, IL 60694-4713                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Village Of Schaumburg                                                 Contingent
          201 Schaumburg Court                                                  Unliquidated
          Schaumburg, IL 60193                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Village Of Schaumburg                                                 Contingent
          PO Box 6755                                                           Unliquidated
          Carol Stream, IL 60197-6755                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,950.99
          Village Of Schaumburg                                                 Contingent
          101 Schaumburg Court                                                  Unliquidated
          Schaumburg, IL 60193-1899                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1149 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1162 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.280
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Village West Association Inc                                          Contingent
          % Kessinger/Hunter & Co Lc                                            Unliquidated
          2600 Grand Blvd Suite 700                                             Disputed
          Kansas City, MO 64108
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.280
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vincent Ken Rose                                                      Contingent
          5901 Eastwood Rd                                                      Unliquidated
          Saint Paul, MN 55112                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vintage Wine Comp Fintech                                             Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.280
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vintage Wine Distrib Fn                                               Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.280
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vintegrity LLC                                                        Contingent
          1689 N Topping Ave                                                    Unliquidated
          Kansas City, MO 64120                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.280
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vinyl Doctor Systems Inc                                              Contingent
          PO Box 32086                                                          Unliquidated
          West Palm Beach, FL 33420                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vinyl Masters                                                         Contingent
          Commerical Upholstery                                                 Unliquidated
          1661 Western Ave N                                                    Disputed
          Saint Paul, MN 55117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1150 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1163 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.281
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vinyl Pro                                                             Contingent
          1710 W 50th Street                                                    Unliquidated
          Sioux Falls, SD 57105                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vip Cleaning Svcs Inc                                                 Contingent
          2804 Drake Street                                                     Unliquidated
          Lincoln, NE 68516-2742                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Vip Lawn and Landscape Inc                                            Contingent
          PO Box 3551                                                           Unliquidated
          Omaha, NE 68103                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vip Makeovers LLC                                                     Contingent
          13818 Clayton Rd                                                      Unliquidated
          Chesterfield, MO 63017                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Virginia Dept Of Taxation                                             Contingent
          PO Box 27407                                                          Unliquidated
          Richmond, VA 23261-7407                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.281
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Virginia Dept Of Treasury                                             Contingent
          Division Of Unclaimed Property                                        Unliquidated
          PO Box 2478                                                           Disputed
          Richmond, VA 23218-2478
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.281
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Vision Technologies Inc                                               Contingent
          PO Box 64240                                                          Unliquidated
          Baltimore, MD 21264-4240                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1151 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1164 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.281
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Visionfriendlycom Inc                                                 Contingent
          1245 E Diehl Rd                                                       Unliquidated
          Suite 307                                                             Disputed
          Naperville, IL 60563
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.281
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Visit Indy                                                            Contingent
          Dept 78942                                                            Unliquidated
          PO Box 78000                                                          Disputed
          Detroit, MI 48278
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.282
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,000.00
          Vital Accounting and Consultin                                        Contingent
          7641 Kings Bridge Dr                                                  Unliquidated
          West Jordan, UT 84084                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $25.57
          Volunteer Welding Supply Inc                                          Contingent
          815 Fifth Ave South                                                   Unliquidated
          Nashville, TN 37203                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Voss Distrib                                                          Contingent
          5109 Ne 17th Street                                                   Unliquidated
          Des Moines, IA 50313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Voss Lighting                                                         Contingent
          PO Box 22159                                                          Unliquidated
          Lincoln, NE 68542-2190                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          W Ld Legends Holdings Vii LLC                                         Contingent
          PO Box 505333                                                         Unliquidated
          Saint Louis, MO 63150-5333                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1152 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1165 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.282
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wa Light Plumb                                                        Contingent
          9815 Sea View Cove                                                    Unliquidated
          Fort Wayne, IN 46835                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wade Williams                                                         Contingent
          200 American Way                                                      Unliquidated
          Oxon Hill, MD 20745                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wag N Train Terrier Rescue Inc                                        Contingent
          1006 N 77th St                                                        Unliquidated
          Omaha, NE 68114                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.282
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $188.09
          Wags and Whiskers                                                     Contingent
          Animal Rescue Of Mn                                                   Unliquidated
          PO Box 304                                                            Disputed
          Shakopee, MN 55379
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.282
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Walk With Rachel Nfp                                                  Contingent
          1039 Conrad Ct                                                        Unliquidated
          Elk Grove Village, IL 60007                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Warren Township Of Marion Coun                                        Contingent
          Small Claims Court                                                    Unliquidated
          501 N Post Rd Ste C                                                   Disputed
          Indianapolis, IN 46219
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.283
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Warrior Dog Rescue                                                    Contingent
          13696 Stonebrooke Curve                                               Unliquidated
          Shakopee, MN 55379                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1153 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1166 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.283
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,271.69
          Washburn Computer Group Inc                                           Contingent
          218 Chelsea Road                                                      Unliquidated
          Monticello, MN 55362                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Washeclair                                                            Contingent
          400 Davis Ave                                                         Unliquidated
          Des Moines, IA 50315                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Washington Civil Township                                             Contingent
          1832 W Wallen Rd                                                      Unliquidated
          Fort Wayne, IN 46818                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Washington Gas                                                        Contingent
          PO Box 37747                                                          Unliquidated
          Philadelphia, PA 19101-5047                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.283
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Washington High School                                                Contingent
          Crcsd                                                                 Unliquidated
          2205 Forest Dr Se                                                     Disputed
          Cedar Rapids, IA 52403
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.283
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24,355.26
          Waste Management National                                             Contingent
          Services Inc                                                          Unliquidated
          PO Box 930580                                                         Disputed
          Atlanta, GA 31193
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.283
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Waterville Historical Society                                         Contingent
          PO Box 263                                                            Unliquidated
          Waterville, OH 43566                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1154 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1167 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.283
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wayne Cnty Health Department                                          Contingent
          33030 Van Born                                                        Unliquidated
          Wayne, MI 48184                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Weathercraft Co Of Lincoln Inc                                        Contingent
          4510 Nw 44th St Ste A                                                 Unliquidated
          PO Box 80459                                                          Disputed
          Lincoln, NE 68524
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.284
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Weber and Olcese                                                      Contingent
          3250 W Big Beaver Rd #124                                             Unliquidated
          Troy, MI 48084                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Weddingpages LLC                                                      Contingent
          11106 Mockingbird Dr                                                  Unliquidated
          Omaha, NE 68137                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Weiland Enterprises Inc                                               Contingent
          Certapro Painters Des Moines                                          Unliquidated
          2771 104th Street Ste G, IA 50322                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72,021.94
          Weingarten Realty Investors                                           Contingent
          PO Box 301074                                                         Unliquidated
          Dallas, TX 75303                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Weinstock Friedman and Friedma                                        Contingent
          10461 Mill Run Cr #550                                                Unliquidated
          Owings Mills, MD 21117                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1155 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1168 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.284
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wells Fargo Shareowner                                                Contingent
          Wf 8113                                                               Unliquidated
          PO Box 1450                                                           Disputed
          Minneapolis, MN 55485-8113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.284
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Welocalize Inc                                                        Contingent
          241 E 4th St Ste 207                                                  Unliquidated
          Frederick, MD 21701                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.284
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,145.76
          West Acres Development LLP                                            Contingent
          3902 13th Avenue South                                                Unliquidated
          Suite 3717                                                            Disputed
          Fargo, ND 58103-3357
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.284
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          West Side Beer Distributing                                           Contingent
          28100 Gorsuch Ave                                                     Unliquidated
          Romulus, MI 48174                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Western Allegheny Community Li                                        Contingent
          181 Bateman Rd                                                        Unliquidated
          Oakdale, PA 15071                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Western Irrigation Inc                                                Contingent
          26 W 307 St Charles Road                                              Unliquidated
          Carol Stream, IL 60188                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Western Square Industries Inc                                         Contingent
          1621 North Broadway Ave                                               Unliquidated
          Stockton, CA 95205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1156 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1169 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.285
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Weston Baril                                                          Contingent
          5407 Justice Dr S                                                     Unliquidated
          Fargo, ND 58104                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $112,500.00
          Westrim Properties LLC                                                Contingent
          11760 Treadwell Dr                                                    Unliquidated
          Poway, CA 92064                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $56,451.09
          Westroads Mall L.L.C.                                                 Contingent
          c/o General Growth Properties                                         Unliquidated
          110 North Wacker Drive                                                Disputed
          Chicago, IL 60606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.285
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Westroads Oaks Inc                                                    Contingent
          PO Box 86 Sds-12-1531                                                 Unliquidated
          Minneapolis, MN 55486-1531                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Whip It Media Inc                                                     Contingent
          20 Pidgeon Hill Dr Ste 201                                            Unliquidated
          Sterling, VA 20165                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Whitehouse Parents Club                                               Contingent
          6510 Texas Street                                                     Unliquidated
          Whitehouse, OH 43571                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.285
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wholesale Lighting LLC                                                Contingent
          5242 Angola Rd                                                        Unliquidated
          Suite 55                                                              Disputed
          Toledo, OH 43615
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1157 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1170 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.286
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wi Sctf                                                               Contingent
          PO Box 74400                                                          Unliquidated
          Milwaukee, WI 53274                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wiedenbachbrown                                                       Contingent
          2975 Westchester Ave Ste 203                                          Unliquidated
          Purchase, NY 10577                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wil Fischer Companies                                                 Contingent
          17501 West 98th Street                                                Unliquidated
          Pillar 18-49                                                          Disputed
          Lenexa, KS 66219
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.286
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wildlife Rehabilitation Center                                        Contingent
          2530 Dale St                                                          Unliquidated
          Saint Paul, MN 55102                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wildwood Exteriors LLC                                                Contingent
          9102 N Meridan St Ste 230                                             Unliquidated
          Indianapolis, IN 46260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wilking Law Firm Pllc                                                 Contingent
          3003 32nd Ave South                                                   Unliquidated
          Suite 240                                                             Disputed
          Fargo, ND 58103
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.286
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wilkins Elementary Parent                                             Contingent
          Teacher Organization                                                  Unliquidated
          2127 27th Street                                                      Disputed
          Marion, IA 52302
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1158 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1171 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.286
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Will L Austin                                                         Contingent
          7016 Penbrook Dr                                                      Unliquidated
          Franklin, TN 37069                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Willamette Valley Hops LLC                                            Contingent
          PO Box 276                                                            Unliquidated
          Saint Paul, OR 97137                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.286
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Willard Community Center Inc                                          Contingent
          Folsom                                                                Unliquidated
          Lincoln, NE 68522                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          William Beaumont Hospital                                             Contingent
          3601 W 13 Mile Rd                                                     Unliquidated
          Royal Oak, MI 48073                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,341.00
          William Luper                                                         Contingent
          PO Box 3605                                                           Unliquidated
          Gaithersburg, MD 20885                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,000.00
          William Schneider Jr                                                  Contingent
          4003 Dalewood                                                         Unliquidated
          Pittsburgh, PA 15227                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          William W Hutton                                                      Contingent
          509 Armstrong Avenue                                                  Unliquidated
          Kansas City, KS 66101                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1159 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1172 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.287
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Williamson Cnty Cham                                                  Contingent
          Of Commerce                                                           Unliquidated
          5005 Meridian Blvd Ste 150                                            Disputed
          Franklin, TN 37067
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.287
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $685.89
          Windstream                                                            Contingent
          PO Box 9001908                                                        Unliquidated
          Louisville, KY 40290-1908                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Windy City Distribution LLC                                           Contingent
          1103 Butterfield                                                      Unliquidated
          Aurora, IL 60502                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wine Merchants                                                        Contingent
          PO Box 16328                                                          Unliquidated
          Saint Paul, MN 55116-0328                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.287
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wine Merchants Fintech                                                Contingent
                                                                                Unliquidated
          Date(s) debt was incurred                                             Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.287
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Winnebago County Casa                                                 Contingent
          211 S Court Street Ste 258                                            Unliquidated
          Rockford, IL 61101                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wirtz Beverage Illinois                                               Contingent
          PO Box 809180                                                         Unliquidated
          Chicago, IL 60680                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1160 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1173 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.288
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wisconsin Dept Of Rev                                                 Contingent
          Box 930208                                                            Unliquidated
          Milwaukee, WI 53293-0208                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wisconsin Dept Of Revenue                                             Contingent
          PO Box 8982                                                           Unliquidated
          Unclaimed Property                                                    Disputed
          Madison, WI 53708-8982
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.288
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wood Cnty Humane Society                                              Contingent
          801 Van Camp Rd                                                       Unliquidated
          Bowling Green, OH 43402                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wood Goods Industries Inc                                             Contingent
          407 South Duncan Street                                               Unliquidated
          Luck, WI 54853                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wood Roofing Company Inc                                              Contingent
          5225 Ne 17th St                                                       Unliquidated
          Des Moines, IA 50313                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Woodbridge Printing Co LLC                                            Contingent
          14826 Build America Drive                                             Unliquidated
          Woodbridge, VA 22191                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.288
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          World Central Kitchen                                                 Contingent
          1875 Connecticut Ave Nw                                               Unliquidated
          10th Floor                                                            Disputed
          Washington, DC 20009
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1161 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1174 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.288
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          World Vision Inc                                                      Contingent
          34834 Weyerhaeuser Way S                                              Unliquidated
          PO Box 9716                                                           Disputed
          Federal Way, WA 98063
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.288
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $5,078.00
          Wrighthennepin Electric                                               Contingent
          PO Box 77027                                                          Unliquidated
          Minneapolis, MN 55480-7727                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wrike Inc                                                             Contingent
          10 Almaden Blvd                                                       Unliquidated
          Floor 10 Suite 1000                                                   Disputed
          San Jose, CA 95113
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.289
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Wsi                                                                   Contingent
          1600 East Century Avenue                                              Unliquidated
          Suite 1                                                               Disputed
          Bismarck, ND 58506-5585
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.289
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ww Grainger Inc                                                       Contingent
          Dept 868809880                                                        Unliquidated
          Palatine, IL 60038-0001                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $303.50
          Wyeast Laboratories                                                   Contingent
          PO Box 146                                                            Unliquidated
          Odell, OR 97044                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $9,319.45
          Xcel Energy                                                           Contingent
          PO Box 9477                                                           Unliquidated
          Minneapolis, MN 55484-9477                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1162 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1175 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.289
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Xi Sigma Chapter Of Phi Beta                                          Contingent
          Sigma Fraternity Inc                                                  Unliquidated
          PO Box 2322                                                           Disputed
          Indianapolis, IN 46206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.289
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Yager Enterprise Inc                                                  Contingent
          3920 Mobile Ave                                                       Unliquidated
          Fort Wayne, IN 46805                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Yamamoto Moss Mackenzie Inc                                           Contingent
          219 2nd St N Ste 200                                                  Unliquidated
          Minneapolis, MN 55401                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Yanez Enrique Gonzalez                                                Contingent
          1701 W 89th St                                                        Unliquidated
          Minneapolis, MN 55431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.289
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Yankee Hill Landscape Company                                         Contingent
          11855 Yankee Hill Road                                                Unliquidated
          Lincoln, NE 68526                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Yelp Inc                                                              Contingent
          PO Box 204393                                                         Unliquidated
          Dallas, TX 75320-4393                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ymca Of Greater St Louis Inc                                          Contingent
          326 S 21st Street 4th Fl                                              Unliquidated
          Saint Louis, MO 63103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1163 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1176 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.290
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ymca Of Metropolitan Detroit                                          Contingent
          14255 Stark                                                           Unliquidated
          Livonia, MI 48154                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ymca Of Rock River Valley Inc                                         Contingent
          200 Y Blvd                                                            Unliquidated
          Rockford, IL 61107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Ymh Torrance Inc                                                      Contingent
          PO Box 460                                                            Unliquidated
          Hiawatha, IA 52233                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Yoko Gambrill                                                         Contingent
          33500 Tallyho Ct                                                      Unliquidated
          Solon, OH 44139                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 6        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          You Yes You Project Inc                                               Contingent
          1857 Brook Crossing Ct                                                Unliquidated
          Indianapolis, IN 46229                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 7        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Young At Heart Pet Rescue Inc                                         Contingent
          PO Box 1293                                                           Unliquidated
          Palatine, IL 60078                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.290
 8        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Young Life                                                            Contingent
          1827 N 28th St Apt 1                                                  Unliquidated
          Lincoln, NE 68503                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1164 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1177 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.290
 9        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Young& Richards                                                       Contingent
          222 S Phillips Ave                                                    Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 0        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Your Event Party Rental LLC                                           Contingent
          15101 Cleat St                                                        Unliquidated
          Plymouth, MI 48170                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 1        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Your Williamson                                                       Contingent
          PO Box 364                                                            Unliquidated
          Franklin, TN 37065                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 2        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Zach Boyer                                                            Contingent
          729 Broadacre Ave                                                     Unliquidated
          Clawson, MI 48017                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 3        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Zach Miller                                                           Contingent
          12641 Huntington Ave                                                  Unliquidated
          Minneapolis, MN 55416                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 4        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Zach Olin                                                             Contingent
          3600 American Blvd W Ste 400                                          Unliquidated
          Minneapolis, MN 55431                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 5        Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Zachary Metzger                                                       Contingent
          1832 Crafton Blvd                                                     Unliquidated
          Pittsburgh, PA 15205                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 1165 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                          Desc Main
                                                               Document      Page 1178 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                        Case number (if known)            19-43756
              Name

 3.291
 6         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           Zcp Events LLC                                                       Contingent
           10404 Hunter Ridge Dr                                                Unliquidated
           Oakton, VA 22124                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 7         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           Zeller Electric Inc                                                  Contingent
           7 Legacy Drive                                                       Unliquidated
           Goodfield, IL 61742                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.291
 8         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           Zink Dist Fintech                                                    Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.291
 9         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           Zona Rosa Development LLC                                            Contingent
           C/O Olshan Properties                                                Unliquidated
           PO Box 304 Dept 5000                                                 Disputed
           Emerson, NJ 07630
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.292
 0         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Zoning Permits Section                                               Contingent
           11805 Sw 26 Street                                                   Unliquidated
           Miami, FL 33175                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.292
 1         Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                Unknown
           Zwicker and Associates Pc                                            Contingent
           7366 N Lincoln Ave #102                                              Unliquidated
           Lincolnwood, IL 60712                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 1166 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                  Desc Main
                                                               Document      Page 1179 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                   Case number (if known)        19-43756
              Name

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  8,540,102.50

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                    8,540,102.50




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 1167 of 1167
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                        Desc Main
                                                               Document      Page 1180 of 1274
 Fill in this information to identify the case:

 Debtor name         Granite City Food & Brewery Ltd.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         19-43756
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Service Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Aramark Uniform Services
             List the contract number of any                                            115 North First Street
                   government contract                                                  Burbank, CA 91502


 2.2.        State what the contract or                   Produce Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Bix Produce Company
             List the contract number of any                                            1415 L'Orient Street
                   government contract                                                  Saint Paul, MN 55117


 2.3.        State what the contract or                   Lease for Ft. Wayne, IN
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                37 months
                                                                                        Brookfield Property REIT Inc.
             List the contract number of any                                            350 Orleans St. #300
                   government contract                                                  Chicago, IL 60654


 2.4.        State what the contract or                   Vehicle Lease for 2018
             lease is for and the nature of               Volvo Model No.
             the debtor's interest                        VNL64T760 (October
                                                          12, 2017)
                  State the term remaining                47 months
                                                                                        Brown Truck Leasing Corp
             List the contract number of any                                            11229 Aurora Avenue
                   government contract                                                  Urbandale, IA 50322




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                     Desc Main
                                                               Document      Page 1181 of 1274
 Debtor 1 Granite City Food & Brewery Ltd.                                                     Case number (if known)   19-43756
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Vehicle Lease for 2019
             lease is for and the nature of               Volvo Model No.
             the debtor's interest                        VNL64T760 (July 10,
                                                          2018)
                  State the term remaining                56 months
                                                                                       Brown Truck Leasing Corporatio
             List the contract number of any                                           11229 AURORA AVENUE
                   government contract                                                 Urbandale, IA 50322


 2.6.        State what the contract or                   Vehicle Lease of 2019
             lease is for and the nature of               Dodge City Promaster
             the debtor's interest

                  State the term remaining                50 months
                                                                                       Brown Truck Leasing Corporatio
             List the contract number of any                                           2525 Euclid Avenue
                   government contract                                                 Des Moines, IA 50317


 2.7.        State what the contract or                   Lease for 2013 Great
             lease is for and the nature of               Dane Trailer
             the debtor's interest

                  State the term remaining                16 months
                                                                                       Brown Truck Leasing Corporatio
             List the contract number of any                                           11229 AURORA AVENUE
                   government contract                                                 Urbandale, IA 50322


 2.8.        State what the contract or                   Lease for 2014 Great
             lease is for and the nature of               Dane Trailer
             the debtor's interest

                  State the term remaining                46 months
                                                                                       Brown Truck Leasing Corporatio
             List the contract number of any                                           11229 AURORA AVENUE
                   government contract                                                 Urbandale, IA 50322


 2.9.        State what the contract or                   Lease for 2014
             lease is for and the nature of               Kenworth T680 Sleeper
             the debtor's interest

                  State the term remaining                0
                                                                                       Brown Truck Leasing Corporatio
             List the contract number of any                                           2525 Euclid Avenue
                   government contract                                                 Des Moines, IA 50317


 2.10.       State what the contract or                   1999 Great Dane Trailer
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                unknown                      Brown Truck Leasing Corporatio
                                                                                       11229 AURORA AVENUE
             List the contract number of any                                           Urbandale, IA 50322
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 2 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                      Desc Main
                                                               Document      Page 1182 of 1274
 Debtor 1 Granite City Food & Brewery Ltd.                                                      Case number (if known)   19-43756
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.11.       State what the contract or                   2016 Hyundai Trailer
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                unknown
                                                                                        Brown Truck Leasing Corporatio
             List the contract number of any                                            11229 AURORA AVENUE
                   government contract                                                  Urbandale, IA 50322


 2.12.       State what the contract or                   Lease for Creve Couer,
             lease is for and the nature of               MO restaurant
             the debtor's interest

                  State the term remaining                37 months                     CAPLACO NINE INC
                                                                                        11850 STUDT AVENUE
             List the contract number of any                                            PO Box 419121
                   government contract                                                  Saint Louis, MO 63141


 2.13.       State what the contract or                   Lease for Rockford, IL
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                20 months                     Cherryvale Mall LLC
                                                                                        CBL Center #500
             List the contract number of any                                            2030 Hamilton Place Blvd
                   government contract                                                  Chattanooga, TN 37421


 2.14.       State what the contract or                   Lease for Indianapolis,
             lease is for and the nature of               IN restaurant
             the debtor's interest

                  State the term remaining                43 months
                                                                                        Circle Centre Mall LLC
             List the contract number of any                                            866980 Reliable Parkway
                   government contract                                                  Chicago, IL 60686


 2.15.       State what the contract or                   Beverage Marketing
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                        Coca-Cola Foodservice
             List the contract number of any                                            PO Box 602937
                   government contract                                                  Charlotte, NC 28250


 2.16.       State what the contract or                   Product and Services
             lease is for and the nature of               Supply Agreement              Cocacola National
             the debtor's interest                                                      PO Box 102703
                                                                                        Atlanta, GA 30368
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                     Desc Main
                                                               Document      Page 1183 of 1274
 Debtor 1 Granite City Food & Brewery Ltd.                                                     Case number (if known)   19-43756
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Administration Tool
             lease is for and the nature of               Service Agreement
             the debtor's interest

                  State the term remaining
                                                                                       Discoverlink Inc
             List the contract number of any                                           1525 Kautz Road Ste 700
                   government contract                                                 West Chicago, IL 60185


 2.18.       State what the contract or                   Fountain Support
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                       Dr Pepper/Seven Up, Inc.
             List the contract number of any                                           5301 Legacy Drive
                   government contract                                                 Plano, TX 75024-3109


 2.19.       State what the contract or                   Lease for Franklin, TN
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                89 months
                                                                                       Drury Development Corp
             List the contract number of any                                           721 Emerson Road #200
                   government contract                                                 Saint Louis, MO 63141


 2.20.       State what the contract or                   Product and Services
             lease is for and the nature of               Supply Agreement
             the debtor's interest

                  State the term remaining                18 months
                                                                                       Ecolab Inc.
             List the contract number of any                                           1 Ecolab Place
                   government contract                                                 Saint Paul, MN 55102


 2.21.       State what the contract or                   Distribution Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                       Edward Don & Company
             List the contract number of any                                           2500 South Harlem Avenue
                   government contract                                                 Riverside, IL 60546




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 4 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                    Desc Main
                                                               Document      Page 1184 of 1274
 Debtor 1 Granite City Food & Brewery Ltd.                                                    Case number (if known)   19-43756
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.22.       State what the contract or                   Lease for Toledo, OH
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                38 months                   Fallen Timbers Ohio LLC
                                                                                      c/o NAMCO Realty LLC
             List the contract number of any                                          150 Great Neck Road #304
                   government contract                                                Great Neck, NY 11021


 2.23.       State what the contract or                   Purchase Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                27 months
                                                                                      Farmer Bros. Co.
             List the contract number of any                                          1912 Farmer Brothers Drive
                   government contract                                                Roanoke, TX 76262


 2.24.       State what the contract or                   Product and Services
             lease is for and the nature of               Supply Agreement
             the debtor's interest

                  State the term remaining
                                                                                      Farmer Brothers Company Inc
             List the contract number of any                                          PO Box 732855
                   government contract                                                Dallas, TX 75373-2855


 2.25.       State what the contract or                   Lease for Des Moines,
             lease is for and the nature of               IA restaurant
             the debtor's interest

                  State the term remaining                46 months                   Francis Properties LLC
                                                                                      5507 Valley Drive
             List the contract number of any                                          #6
                   government contract                                                Bettendorf, IA 52722


 2.26.       State what the contract or                   Service Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      G&K Services
             List the contract number of any                                          621 Olson Memorial Highway
                   government contract                                                Minneapolis, MN 55405


 2.27.       State what the contract or                   Lease for corporate
             lease is for and the nature of               office in MN
             the debtor's interest
                                                                                      GKII Northland Center LLC
                  State the term remaining                28 months                   KBS/GK Fund II LP
                                                                                      3500 American Blvd. W #200
             List the contract number of any                                          Minneapolis, MN 55431
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                  Page 5 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                     Desc Main
                                                               Document      Page 1185 of 1274
 Debtor 1 Granite City Food & Brewery Ltd.                                                     Case number (if known)   19-43756
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.28.       State what the contract or                   Lease for Maple Grove,
             lease is for and the nature of               MN restaurant
             the debtor's interest

                  State the term remaining                55 months
                                                                                       Hanson, Todd and Lori
             List the contract number of any                                           13846 SD Hwy 40
                   government contract                                                 Hermosa, SD 57744


 2.29.       State what the contract or                   Lease for 2016 Yale
             lease is for and the nature of               ERP030VT Forklift
             the debtor's interest

                  State the term remaining                22 months
                                                                                       Hyg Financial Services Inc
             List the contract number of any                                           300 E John Carpenter Freeway
                   government contract                                                 Irving, TX 75062-2712


 2.30.       State what the contract or                   Lease for Pittsburgh,
             lease is for and the nature of               PA Lease
             the debtor's interest

                  State the term remaining                60 months
                                                                                       Indland Commercial Real Estate
             List the contract number of any                                           2901 Butterfield Road
                   government contract                                                 Oak Brook, IL 60523


 2.31.       State what the contract or                   Lease for Sioux Falls,
             lease is for and the nature of               SD restaurant
             the debtor's interest

                  State the term remaining                133 months
                                                                                       Johnson, Doug
             List the contract number of any                                           P.O. Box 90406
                   government contract                                                 Sioux Falls, SD 57109


 2.32.       State what the contract or                   Lease for Zona Rosa,
             lease is for and the nature of               MO restaurant
             the debtor's interest

                  State the term remaining                127 months
                                                                                       Johnson, Doug
             List the contract number of any                                           P.O. Box 90406
                   government contract                                                 Sioux Falls, SD 57109


 2.33.       State what the contract or                   Lease for East Peoria,
             lease is for and the nature of               IL restaurant                Johnson, Doug
             the debtor's interest                                                     P.O. Box 90406
                                                                                       Sioux Falls, SD 57109
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 6 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                     Desc Main
                                                               Document      Page 1186 of 1274
 Debtor 1 Granite City Food & Brewery Ltd.                                                     Case number (if known)   19-43756
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining                95 months

             List the contract number of any
                   government contract


 2.34.       State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                       Katz Americas
             List the contract number of any                                           3685 Lockport Road
                   government contract                                                 Sanborn, NY 14132


 2.35.       State what the contract or                   Lease for Orland Park,
             lease is for and the nature of               IL restaurant
             the debtor's interest

                  State the term remaining                13 months
                                                                                       LANE, RICHARD AND CAMERON
             List the contract number of any                                           1000 N RUSH STREET
                   government contract                                                 Michigan City, IN 46361


 2.36.       State what the contract or                   Lease for Legacy, OH
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                56 months
                                                                                       Legacy Village Investors LLC
             List the contract number of any                                           25333 Cedar Raod #300
                   government contract                                                 Cleveland, OH 44124


 2.37.       State what the contract or                   Pricing Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                1 month
                                                                                       Mazzetta Company, LLC
             List the contract number of any                                           1990 Saint Johns Avenue
                   government contract                                                 Highland Park, IL 60035


 2.38.       State what the contract or                   Lease for Mall of
             lease is for and the nature of               America restaurant in
             the debtor's interest                        MN

                  State the term remaining                12 months
                                                                                       MOAC Mall Holdings LLC
             List the contract number of any                                           60 East Broadway
                   government contract                                                 Minneapolis, MN 55425




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 7 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                    Desc Main
                                                               Document      Page 1187 of 1274
 Debtor 1 Granite City Food & Brewery Ltd.                                                    Case number (if known)   19-43756
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.39.       State what the contract or                   Product and Services
             lease is for and the nature of               Supply Agreement
             the debtor's interest

                  State the term remaining
                                                                                      Nuco2 Inc
             List the contract number of any                                          PO Box 417902
                   government contract                                                Boston, MA 02241-7902


 2.40.       State what the contract or                   Beverage Gas
             lease is for and the nature of               Equipment/Product
             the debtor's interest                        Supply Agreement

                  State the term remaining
                                                                                      NuCO2 LLC
             List the contract number of any                                          2800 SE Market Place
                   government contract                                                Stuart, FL 34997


 2.41.       State what the contract or                   Lease for National
             lease is for and the nature of               Harbor, MD Cadillac
             the debtor's interest                        Ranch restaurant

                  State the term remaining                51 months
                                                                                      Peterson Companies
             List the contract number of any                                          12500 Fair Lakes Circle #400
                   government contract                                                Fairfax, VA 22033


 2.42.       State what the contract or                   Lease for National
             lease is for and the nature of               Harbor, MD Granite City
             the debtor's interest                        restaurant

                  State the term remaining                80 months
                                                                                      Peterson Companies
             List the contract number of any                                          12500 Fair Lakes Circle #400
                   government contract                                                Fairfax, VA 22033


 2.43.       State what the contract or                   Lease for Roseville, MN
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                26 months
                                                                                      PPF RTL ROSEDALE SHOPPING CENT
             List the contract number of any                                          29974 Network Place
                   government contract                                                Chicago, IL 60673


 2.44.       State what the contract or                   Lease for Cedar
             lease is for and the nature of               Rapids, IA restaurant
             the debtor's interest

                  State the term remaining                48 months                   Rainmaker Management Inc
                                                                                      4701 1st Avenue SE
             List the contract number of any                                          Cedar Rapids, IA 52402
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                  Page 8 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                    Desc Main
                                                               Document      Page 1188 of 1274
 Debtor 1 Granite City Food & Brewery Ltd.                                                    Case number (if known)   19-43756
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                    government contract


 2.45.       State what the contract or                   Product and Services
             lease is for and the nature of               Supply Agreement
             the debtor's interest

                  State the term remaining
                                                                                      Restaurant Technologies Inc
             List the contract number of any                                          2250 Pilot Knob Rd
                   government contract                                                Saint Paul, MN 55120


 2.46.       State what the contract or                   Supply Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Restaurant Technologies Inc
             List the contract number of any                                          2250 Pilot Knob Rd
                   government contract                                                Saint Paul, MN 55120


 2.47.       State what the contract or                   Lease for Detroit, MI
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                195 months                  Riverfront Holdings, Inc.
                                                                                      c/o CBRE, Inc. Lease Admin
             List the contract number of any                                          400 Renaissance Center 25th Fl
                   government contract                                                Detroit, MI 48243


 2.48.       State what the contract or                   Lease for Lincoln, NE
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                82 months                   Star-West Gateway LLC
                                                                                      c/o Starwood Retail Partners
             List the contract number of any                                          One East Wacker Drive, #3700
                   government contract                                                Chicago, IL 60601


 2.49.       State what the contract or                   Lease for St. Cloud, MN
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                114 months                  Store Master Funding I, LLC
                                                                                      8377 East Hartford Drive
             List the contract number of any                                          #100
                   government contract                                                Scottsdale, AZ 85255


 2.50.       State what the contract or                   Lease for Davenport, IA     Store Master Funding I, LLC
             lease is for and the nature of               restaurant                  8377 East Hartford Drive
             the debtor's interest                                                    #100
                                                                                      Scottsdale, AZ 85255
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                  Page 9 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                       Desc Main
                                                               Document      Page 1189 of 1274
 Debtor 1 Granite City Food & Brewery Ltd.                                                       Case number (if known)   19-43756
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining                114 months

             List the contract number of any
                   government contract


 2.51.       State what the contract or                   Lease for Eagan, MN
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                114 months                     Store Master Funding I, LLC
                                                                                         8377 East Hartford Drive
             List the contract number of any                                             #100
                   government contract                                                   Scottsdale, AZ 85255


 2.52.       State what the contract or                   Lease for Olathe, KS
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                114 months                     Store Master Funding I, LLC
                                                                                         8377 East Hartford Drive
             List the contract number of any                                             #100
                   government contract                                                   Scottsdale, AZ 85255


 2.53.       State what the contract or                   Lease for Troy, MI
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                114 months                     Store Master Funding I, LLC
                                                                                         8377 East Hartford Drive
             List the contract number of any                                             #100
                   government contract                                                   Scottsdale, AZ 85255


 2.54.       State what the contract or                   Lease for Naperville, IL
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                114 months                     Store Master Funding I, LLC
                                                                                         8377 East Hartford Drive
             List the contract number of any                                             #100
                   government contract                                                   Scottsdale, AZ 85255


 2.55.       State what the contract or                   Lease for Schaumburg,
             lease is for and the nature of               IL restaurant
             the debtor's interest

                  State the term remaining                114 months                     Store Master Funding I, LLC
                                                                                         8377 East Hartford Drive
             List the contract number of any                                             #100
                   government contract                                                   Scottsdale, AZ 85255




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 10 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                       Desc Main
                                                               Document      Page 1190 of 1274
 Debtor 1 Granite City Food & Brewery Ltd.                                                       Case number (if known)   19-43756
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.56.       State what the contract or                   Lease for Carmel, IN
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                51 months
                                                                                         SVH Real Estate, Inc.
             List the contract number of any                                             250 West 96th Street
                   government contract                                                   Indianapolis, IN 46260


 2.57.       State what the contract or                   Master Distribution
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                17 months
                                                                                         Sysco Corporation
             List the contract number of any                                             1390 Enclave Parkway
                   government contract                                                   Houston, TX 77077-2099


 2.58.       State what the contract or                   Lease for Northville, MI
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                124 months
                                                                                         The Indland Real Estate Groupo
             List the contract number of any                                             2901 Butterfield Road
                   government contract                                                   Oak Brook, IL 60523


 2.59.       State what the contract or                   Lease for Kendall, FL
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                21 months                      The Palms at Town & Country
                                                                                         Weingarten REalty
             List the contract number of any                                             P.O. Box 301074
                   government contract                                                   Dallas, TX 75303


 2.60.       State what the contract or                   Lease for Northbrook,
             lease is for and the nature of               IL restaurant
             the debtor's interest

                  State the term remaining                141 months
                                                                                         Torres, Marisol
             List the contract number of any                                             1211 West 22nd Street #300
                   government contract                                                   Oak Brook, IL 60523


 2.61.       State what the contract or                   Lease for South Bend,
             lease is for and the nature of               IN restaurant
             the debtor's interest
                                                                                         University Mark Mall, LLC
                  State the term remaining                44 months                      c/o Simon Properties
                                                                                         867525 Reliable Parkway
             List the contract number of any                                             Chicago, IL 60686
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 11 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                     Desc Main
                                                               Document      Page 1191 of 1274
 Debtor 1 Granite City Food & Brewery Ltd.                                                     Case number (if known)   19-43756
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.62.       State what the contract or                   New Product/Special
             lease is for and the nature of               Order Notification and
             the debtor's interest                        Agreement

                  State the term remaining                                             Us Foods Culinary
                                                                                       Equipment and Supplies
             List the contract number of any                                           PO Box 64177
                   government contract                                                 Saint Paul, MN 55164


 2.63.       State what the contract or                   Operator Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                10 months
                                                                                       Ventura Foods, LLC
             List the contract number of any                                           40 Pointe Drive
                   government contract                                                 Brea, CA 92821


 2.64.       State what the contract or                   Master Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                             Waste Management National
                                                                                       Services Inc
             List the contract number of any                                           415 Day Hill Road
                   government contract                                                 Windsor, CT 06095


 2.65.       State what the contract or                   Lease for Fargo, ND
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                24 months                    WEST ACRES DEVELOPMENT LLP
                                                                                       3902 13th AVenue South
             List the contract number of any                                           #3717
                   government contract                                                 Fargo, ND 58103


 2.66.       State what the contract or                   Lease for Legends, KS
             lease is for and the nature of               restaurant
             the debtor's interest

                  State the term remaining                158 months
                                                                                       Westrim Properties LLC
             List the contract number of any                                           4628 Calle de Vida
                   government contract                                                 San Diego, CA 92124


 2.67.       State what the contract or                   Lease for Omaha, NE          Westroads Mall L.L.C.
             lease is for and the nature of               restaurant                   c/o General Growth Properties
             the debtor's interest                                                     110 North Wacker Drive
                                                                                       Chicago, IL 60606
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 12 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                   Desc Main
                                                               Document      Page 1192 of 1274
 Debtor 1 Granite City Food & Brewery Ltd.                                                   Case number (if known)   19-43756
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining                87 months

             List the contract number of any
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                 Page 13 of 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                    Desc Main
                                                               Document      Page 1193 of 1274
 Fill in this information to identify the case:

 Debtor name         Granite City Food & Brewery Ltd.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         19-43756
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Granite City of                   3600 American Bvd. West                           Citizens Bank, N.A.                D   2.1
             Indiana, Inc.                     Suite 400                                                                            E/F
                                               Minneapolis, MN 55431
                                                                                                                                    G




    2.2      Granite City of                   3600 American Bvd. West                           Great Western Bank                 D   2.2
             Indiana, Inc.                     Suite 400                                                                            E/F
                                               Minneapolis, MN 55431
                                                                                                                                    G




    2.3      Granite City of                   3600 American Bvd. West                           JMB Capital Partners               D   2.3
             Indiana, Inc.                     Suite 400                                         Lending                            E/F
                                               Minneapolis, MN 55431
                                                                                                                                    G




    2.4      Granite City of                   3600 American Blvd. West                          Citizens Bank, N.A.                D   2.1
             Kansas Ltd.                       Suite 400                                                                            E/F
                                               Minneapolis, MN 55431
                                                                                                                                    G




Official Form 206H                                                          Schedule H: Your Codebtors                                        Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27               Desc Main
                                                               Document      Page 1194 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                           Case number (if known)   19-43756


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      Granite City of                   3600 American Blvd. West                       Great Western Bank             D   2.2
             Kansas Ltd.                       Suite 400                                                                     E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




    2.6      Granite City of                   3600 American Blvd. West                       JMB Capital Partners           D   2.3
             Kansas Ltd.                       Suite 400                                      Lending                        E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




    2.7      Granite City of                   3600 American Blvd. West                       Citizens Bank, N.A.            D   2.1
             Maryland, Inc.                    Suite 400                                                                     E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




    2.8      Granite City of                   3600 American Blvd. West                       Great Western Bank             D   2.2
             Maryland, Inc.                    Suite 400                                                                     E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




    2.9      Granite City of                   3600 American Blvd. West                       JMB Capital Partners           D   2.3
             Maryland, Inc.                    Suite 400                                      Lending                        E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




    2.10     Granite City of                   3600 American Blvd. West                       Citizens Bank, N.A.            D   2.1
             Ohio, Inc.                        Suite 400                                                                     E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




    2.11     Granite City of                   3600 American Blvd. West                       Great Western Bank             D   2.2
             Ohio, Inc.                        Suite 400                                                                     E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




Official Form 206H                                                        Schedule H: Your Codebtors                                Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27               Desc Main
                                                               Document      Page 1195 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                           Case number (if known)   19-43756


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.12     Granite City of                   3600 American Blvd. West                       JMB Capital Partners           D   2.3
             Ohio, Inc.                        Suite 400                                      Lending                        E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




    2.13     Granite City                      3600 American Blvd. W #400                     Citizens Bank, N.A.            D   2.1
             Restaurant                        Minneapolis, MN 55431                                                         E/F
             Operat
                                                                                                                             G




    2.14     Granite City                      3600 American Blvd. W #400                     Great Western Bank             D   2.2
             Restaurant                        Minneapolis, MN 55431                                                         E/F
             Operat
                                                                                                                             G




    2.15     Granite City                      3600 American Blvd. W #400                     JMB Capital Partners           D   2.3
             Restaurant                        Minneapolis, MN 55431                          Lending                        E/F
             Operat
                                                                                                                             G




    2.16     Granite City –                    3600 American Blvd. West                       Citizens Bank, N.A.            D   2.1
             Arkansas, Inc.                    Suite 400                                                                     E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




    2.17     Granite City –                    3600 American Blvd. West                       Great Western Bank             D   2.2
             Arkansas, Inc.                    Suite 400                                                                     E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




    2.18     Granite City –                    3600 American Blvd. West                       JMB Capital Partners           D   2.3
             Arkansas, Inc.                    Suite 400                                      Lending                        E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




Official Form 206H                                                        Schedule H: Your Codebtors                                Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27               Desc Main
                                                               Document      Page 1196 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                           Case number (if known)   19-43756


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.19     Granite                           3600 American Blvd. West                       Citizens Bank, N.A.            D   2.1
             City-Creve                        Suite 400                                                                     E/F
             Coeur, Inc.                       Minneapolis, MN 55431
                                                                                                                             G




    2.20     Granite                           3600 American Blvd. West                       Great Western Bank             D   2.2
             City-Creve                        Suite 400                                                                     E/F
             Coeur, Inc.                       Minneapolis, MN 55431
                                                                                                                             G




    2.21     Granite                           3600 American Blvd. West                       JMB Capital Partners           D   2.3
             City-Creve                        Suite 400                                      Lending                        E/F
             Coeur, Inc.                       Minneapolis, MN 55431
                                                                                                                             G




    2.22     Granite                           3600 American Blvd. West                       Citizens Bank, N.A.            D   2.1
             City-Orland Park,                 Suite 400                                                                     E/F
             Inc.                              Minneapolis, MN 55431
                                                                                                                             G




    2.23     Granite                           3600 American Blvd. West                       Great Western Bank             D   2.2
             City-Orland Park,                 Suite 400                                                                     E/F
             Inc.                              Minneapolis, MN 55431
                                                                                                                             G




    2.24     Granite                           3600 American Blvd. West                       JMB Capital Partners           D   2.3
             City-Orland Park,                 Suite 400                                      Lending                        E/F
             Inc.                              Minneapolis, MN 55431
                                                                                                                             G




    2.25     Granite                           3600 American Blvd. West                       Citizens Bank, N.A.            D   2.1
             City-Peoria, Inc.                 Suite 400                                                                     E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




Official Form 206H                                                        Schedule H: Your Codebtors                                Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27               Desc Main
                                                               Document      Page 1197 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                           Case number (if known)   19-43756


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.26     Granite                           3600 American Blvd. West                       Great Western Bank             D   2.2
             City-Peoria, Inc.                 Suite 400                                                                     E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




    2.27     Granite                           3600 American Blvd. West                       JMB Capital Partners           D   2.3
             City-Peoria, Inc.                 Suite 400                                      Lending                        E/F
                                               Minneapolis, MN 55431
                                                                                                                             G




    2.28     Granite                           3600 American Blvd. West                       Citizens Bank, N.A.            D   2.1
             City-Rockford,                    Suite 400                                                                     E/F
             Inc.                              Minneapolis, MN 55431
                                                                                                                             G




    2.29     Granite                           3600 American Blvd. West                       Great Western Bank             D   2.2
             City-Rockford,                    Suite 400                                                                     E/F
             Inc.                              Minneapolis, MN 55431
                                                                                                                             G




    2.30     Granite                           3600 American Blvd. West                       JMB Capital Partners           D   2.3
             City-Rockford,                    Suite 400                                      Lending                        E/F
             Inc.                              Minneapolis, MN 55431
                                                                                                                             G




Official Form 206H                                                        Schedule H: Your Codebtors                                Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                          Desc Main
                                                               Document      Page 1198 of 1274


 Fill in this information to identify the case:

 Debtor name         Granite City Food & Brewery Ltd.

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         19-43756
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                  04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                   Gross revenue
       which may be a calendar year                                                            Check all that apply                 (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                   $125,279,047.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                   $133,837,780.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                   $141,206,005.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue    Gross revenue from
                                                                                                                                    each source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

       For year before that:
       From 1/01/2017 to 12/31/2017                                                            Interest Income                                      $264.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1199 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                          Case number (if known) 19-43756




          None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               American Express Plum Card                                  Various                          $99,802.71           Secured debt
               P.O. Box 981535                                                                                                   Unsecured loan repayments
               El Paso, TX 79998-1535                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Merchant credit card
                                                                                                                               fees

       3.2.
               Epiq Corporate Restructuring                                10/3/2019,                       $13,721.95           Secured debt
               777 Third Avenue                                            11/20/2019                                            Unsecured loan repayments
               12th Floor                                                                                                        Suppliers or vendors
               New York, NY 10017
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               JMB Capital Partners Lending                                10/31/2019,                      $14,250.00           Secured debt
               1999 Avenue of the Stars                                    11/25/2019                                            Unsecured loan repayments
               Suite 2040
                                                                                                                                 Suppliers or vendors
               Los Angeles, CA 90067
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Schuckit and Associates PC                                  10/9/2019,                       $10,000.00           Secured debt
               4545 Northwestern Drive                                     10/21/2019                                            Unsecured loan repayments
               Zionsville, IN 46077                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Arent Fox LLP                                               10/8/2019                        $50,000.00           Secured debt
               1717 K Street NW                                                                                                  Unsecured loan repayments
               Washington, DC 20006                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               Meltzer Purtill and Stelle LLC                              11/8/2019                        $15,000.00           Secured debt
               1515 E Woodfield Rd                                                                                               Unsecured loan repayments
               Schaumburg, IL 60173                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               Store Capital Corporation                                   11/8/2019                       $120,000.00           Secured debt
               8377 East Hardford Dr Ste 100                                                                                     Unsecured loan repayments
               Scottsdale, AZ 85255                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Rent payments




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1200 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                          Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.8.
               Michael Ash                                                 12/6/2019                        $37,500.00           Secured debt
               11760 Treadwell Drive                                                                                             Unsecured loan repayments
               Poway, CA 92064                                                                                                   Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Rent payment


       3.9.
               American Express Plum Card                                  Various                       $1,467,143.18           Secured debt
               P.O. Box 981535                                                                                                   Unsecured loan repayments
               El Paso, TX 79998-1535
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       .
            Discovery Benefits Inc                                         Various                          $20,062.47           Secured debt
               PO Box 9528                                                                                                       Unsecured loan repayments
               Fargo, ND 58106-9528                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Insurance Benefits


       3.11
       .
            Internal Revenue Service                                       9/24/2019,                       $20,713.51           Secured debt
               PO Box 802501                                               10/10/2019,                                           Unsecured loan repayments
               Cincinnati, OH 45280                                        10/22/2019,                                           Suppliers or vendors
                                                                           11/13/2019,                                           Services
                                                                           11/19/2019,
                                                                           12/10/2019                                            Other Excise Tax


       3.12
       .
            Great Western Bank                                             9/30/2019,                       $22,500.00           Secured debt
               225 South Main Avenue                                       10/30/2019,                                           Unsecured loan repayments
               Sioux Falls, SD 57104                                       12/2/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       .
            Citizens Bank, N.A.                                            10/16/2019,                      $15,443.38           Secured debt
               One Park Plaza                                              11/18/2019,                                           Unsecured loan repayments
               Suite 400                                                   12/16/2019                                            Suppliers or vendors
               Irvine, CA 92614                                                                                                  Services
                                                                                                                                 Other Bank service charges


       3.14
       .
            Alcoholic Beverage Control                                     Various                            $8,788.96          Secured debt
               Div Docking State Office Bldg                                                                                     Unsecured loan repayments
               915 Sw Harrison St
                                                                                                                                 Suppliers or vendors
               Topeka, KS 66625
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       .
            3 5 Refunds Inc.                                               11/27/2019                         $7,218.16          Secured debt
               3033 EXCELSIOR BLVD STE 570                                                                                       Unsecured loan repayments
               Minneapolis, MN 55416                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1201 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       .
            Alliance Refrigeration Co Inc                                  Various                          $13,868.33           Secured debt
               100 Frontier Way                                                                                                  Unsecured loan repayments
               Bensenville, IL 60106
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.17
       .
            Alliant Energy Iowa                                            10/8/2019,                       $22,111.07           Secured debt
               PO Box 3062                                                 10/29/2019,                                           Unsecured loan repayments
               Cedar Rapids, IA 52406-3062                                 11/5/2019,                                            Suppliers or vendors
                                                                           12/10/2019
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       .
            Allied Refrigeration Ac and Re                                 10/4/2019,                         $7,420.00          Secured debt
               11341 Sw 145th Ave                                          10/22/2019,                                           Unsecured loan repayments
               Miami, FL 33186                                             10/25/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.19
       .
            Altemp Mechanical Inc                                          Various                            $7,023.56          Secured debt
               303 Lindsay Road                                                                                                  Unsecured loan repayments
               Hudson, WI 54016
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       .
            Ameren Illinois                                                10/8/2019,                       $14,557.01           Secured debt
               PO Box 88034                                                11/5/2019,                                            Unsecured loan repayments
               Chicago, IL 60680-1034                                      12/3/2019                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       .
            Ameren Missouri                                                9/27/2019,                       $18,880.08           Secured debt
               PO Box 88068                                                10/18/2019,                                           Unsecured loan repayments
               Chicago, IL 60680-1068                                      11/19/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.22
       .
            Ameripride Services Inc                                        Various                          $16,430.12           Secured debt
               PO Box 1010                                                                                                       Unsecured loan repayments
               Bemidji, MN 56619-1010
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.23
       .
            Annette Johnson                                                10/8/2019,                       $61,386.18           Secured debt
               46 Indian Hills Drive                                       10/18/2019,                                           Unsecured loan repayments
               Circle Pines, MN 55014                                      10/29/2019,                                           Suppliers or vendors
                                                                           11/5/2019,
                                                                                                                                 Services
                                                                           11/27/2019
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1202 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       .
            Anthony E Casanova                                             10/1/2019,                         $9,100.00          Secured debt
               8107 Marshalsea                                             10/18/2019,                                           Unsecured loan repayments
               Commerce Township, MI 48382                                 10/22/2019,                                           Suppliers or vendors
                                                                           11/5/2019,
                                                                                                                                 Services
                                                                           11/12/2019,
                                                                           11/26/2019,                                           Other
                                                                           12/3/2019,
                                                                           12/10/2019
       3.25
       .
            APIS Business Intellignce LLC                                  10/8/2019,                         $9,900.00          Secured debt
               5055 W Park Blvd Ste 700                                    10/11/2019,                                           Unsecured loan repayments
               Plano, TX 75093                                             11/15/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.26
       .
            Aramark Uniform Services                                       Various                          $21,105.22           Secured debt
               115 North First Street                                                                                            Unsecured loan repayments
               Burbank, CA 91502
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.27
       .
            AT&T                                                           Various                            $7,365.48          Secured debt
               PO Box 5080                                                                                                       Unsecured loan repayments
               Carol Stream, IL 60197-5080                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.28
       .
            Athens Distrib Fintech                                         Various                            $8,275.32          Secured debt
               3109 West Dr. MLK Jr. Blvd.                                                                                       Unsecured loan repayments
               Suite 200
                                                                                                                                 Suppliers or vendors
               Tampa, FL 33607
                                                                                                                                 Services
                                                                                                                                 Other


       3.29
       .
            Atmos Energy                                                   9/24/2019,                       $15,007.03           Secured debt
               PO Box 790311                                               10/18/2019,                                           Unsecured loan repayments
               Saint Louis, MO 63179-0311                                  11/8/2019,                                            Suppliers or vendors
                                                                           11/15/2019,
                                                                                                                                 Services
                                                                           11/19/2019
                                                                                                                                 Other


       3.30
       .
            Benz Beverage Depot                                            various                            $9,997.57          Secured debt
               501 7th Avenue Se                                                                                                 Unsecured loan repayments
               Cedar Rapids, IA 52401
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.31
       .
            Betel Home Care LLC                                            9/24/2019,                       $21,770.04           Secured debt
               1855 N Park Dr                                              10/25/2019,                                           Unsecured loan repayments
               Saint Paul, MN 55119                                        11/22/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1203 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.32
       .
            Beverage Distrib Ia Fintech                                    Various                            $8,767.19          Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Suite 200
                                                                                                                                 Suppliers or vendors
               Tampa, FL 33607
                                                                                                                                 Services
                                                                                                                                 Other


       3.33
       .
            Birko Corp                                                     Various                          $18,662.90           Secured debt
               9152 Yosemite St                                                                                                  Unsecured loan repayments
               Henderson, CO 80640
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.34
       .
            Bix Produce Co                                                 Various                         $151,656.94           Secured debt
               3060 Centerville Rd                                                                                               Unsecured loan repayments
               Little Canada, MN 55117
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.35
       .
            Blue Cross Blue Shield                                         9/24/2019,                      $426,910.24           Secured debt
               PO Box 64676                                                10/22/2019,                                           Unsecured loan repayments
               Saint Paul, MN 55164-0676                                   11/19/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.36
       .
            Blueline Security Services LLC                                 10/4/2019,                       $16,378.78           Secured debt
               851 Brightseat Road                                         11/1/2019,                                            Unsecured loan repayments
               Landover, MD 20785                                          12/3/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.37
       .
            Bmi Cr Annapolis                                               10/29/2019                       $15,858.81           Secured debt
               PO Box 630893                                                                                                     Unsecured loan repayments
               Cincinnati, OH 45263-0893
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.38
       .
            Bob Hall Fintech                                               Various                          $16,516.78           Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.39
       .
            Boelter Brands LLC                                             Various                            $9,241.46          Secured debt
               PO Box 734296                                                                                                     Unsecured loan repayments
               Chicago, IL 60673-4296
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1204 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.40
       .
            Bozick Distrib                                                 Various                          $11,454.02           Secured debt
               2840 Old Washington Road                                                                                          Unsecured loan repayments
               Waldorf, MD 20601
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.41
       .
            Breakthru Beverage Illinois LL                                 Various                          $39,073.05           Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.42
       .
            Breakthru Beverage Md                                          Various                          $48,830.63           Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.43
       .
            Breakthru Beverage Minnesota                                   Various                          $23,672.41           Secured debt
               Wine & Spirits LLC                                                                                                Unsecured loan repayments
               3109 W. Dr. MLK Jr. Blvd.
                                                                                                                                 Suppliers or vendors
               Tampa, FL 33607
                                                                                                                                 Services
                                                                                                                                 Other


       3.44
       .
            Brewers Supply Group                                           9/24/2019,                       $12,727.32           Secured debt
               PO Box 74769                                                10/4/2019,                                            Unsecured loan repayments
               Chicago, IL 60694-4769                                      10/18/2019,
                                                                                                                                 Suppliers or vendors
                                                                           11/1/2019,
                                                                                                                                 Services
                                                                           11/19/2019,
                                                                           11/26/2019,                                           Other
                                                                           12/3/2019
       3.45
       .
            Bright Cleaning Solutions Tn L                                 10/15/2019,                      $12,400.00           Secured debt
               4235 Hillsboro Pike Ste 300                                 11/1/2019,                                            Unsecured loan repayments
               Nashville, TN 37215                                         11/8/2019,
                                                                                                                                 Suppliers or vendors
                                                                           12/10/2019
                                                                                                                                 Services
                                                                                                                                 Other


       3.46
       .
            Brinks Incorporated                                            9/24/2019,                       $11,244.64           Secured debt
               7373 Solutions Center                                       10/8/2019,                                            Unsecured loan repayments
               Chicago, IL 60677-7003                                      10/11/2019,
                                                                                                                                 Suppliers or vendors
                                                                           11/1/2019,
                                                                                                                                 Services
                                                                           11/5/2019,
                                                                           12/3/2019                                             Other


       3.47
       .
            Brown Bag Liquor LLC                                           Various                          $32,460.85           Secured debt
               195 North Parker                                                                                                  Unsecured loan repayments
               Olathe, KS 66061
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1205 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.48
       .
            Brown Truck Leasing Corp                                       9/20/2019,                       $36,983.70           Secured debt
               11229 Aurora Avenue                                         10/8/2019,                                            Unsecured loan repayments
               Urbandale, IA 50322                                         10/29/2019,                                           Suppliers or vendors
                                                                           11/5/2019,                                            Services
                                                                           11/12/2019,
                                                                           11/26/2019                                            Other Lease payments


       3.49
       .
            Bryan Richter                                                  12/13/2019                         $8,000.00          Secured debt
               15420 Warwick                                                                                                     Unsecured loan repayments
               Detroit, MI 48223                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Employee
                                                                                                                               reimbursement

       3.50
       .
            Canada Malting Co Ltd                                          9/24/2019,                       $44,885.72           Secured debt
               T57585u                                                     10/25/2019,                                           Unsecured loan repayments
               PO Box 57585 Station A                                      12/6/2019
                                                                                                                                 Suppliers or vendors
               Toronto, ON
                                                                                                                                 Services
                                                                                                                                 Other


       3.51
       .
            Capital Commercial Cleaning Se                                 9/24/2019,                       $14,960.00           Secured debt
               5401 Hamilton St #2                                         11/1/2019,                                            Unsecured loan repayments
               Hyattsville, MD 20781                                       11/26/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.52
       .
            Capitol Beverage Sales Fintech                                 Various                          $10,122.90           Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.53
       .
            Caplaco Nine Inc                                               9/24/2019,                      $119,634.66           Secured debt
               11850 Studt Avenue                                          10/25/2019,                                           Unsecured loan repayments
               PO Box 419121                                               12/13/2019                                            Suppliers or vendors
               Saint Louis, MO 63141                                                                                             Services
                                                                                                                                 Other Lease payments


       3.54
       .
            Carlos Moran                                                   Various                          $56,641.00           Secured debt
               4242 Shirley Ave                                                                                                  Unsecured loan repayments
               Lynwood, CA 90262
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.55
       .
            Cass Co Electric Coop                                          9/24/2019,                       $23,252.00           Secured debt
               PO Box 6088                                                 10/18/2019,                                           Unsecured loan repayments
               Fargo, ND 58108                                             11/19/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1206 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.56
       .
            Cch Incorporated                                               10/18/2019                         $6,900.00          Secured debt
               PO Box 4307                                                                                                       Unsecured loan repayments
               Carol Stream, IL 60197-4307
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.57
       .
            Cherryvale Mall LLC                                            10/25/2019                       $35,400.00           Secured debt
               PO Box 955607                                                                                                     Unsecured loan repayments
               Cbl #0467                                                                                                         Suppliers or vendors
               Saint Louis, MO 63195-5607                                                                                        Services
                                                                                                                                 Other Lease payments


       3.58
       .
            Cintas Dv                                                      Various                          $14,606.62           Secured debt
               PO Box 630921                                                                                                     Unsecured loan repayments
               Cincinnati, OH 45263-0921
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.59
       .
            Cintas Corporation No 2                                        Various                          $33,107.90           Secured debt
               PO Box 650838                                                                                                     Unsecured loan repayments
               Dallas, TX 75265-0838
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.60
       .
            Cintas                                                         Various                          $13,979.03           Secured debt
               PO Box 88005                                                                                                      Unsecured loan repayments
               Chicago, IL 60680-1005
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.61
       .
            City Of Bloomington                                            9/18/2019,                       $15,788.62           Secured debt
               1800 W Old Shakopee Rd                                      10/4/2019,                                            Unsecured loan repayments
               Bloomington, MN 55431-3027                                  10/15/2019,                                           Suppliers or vendors
                                                                           11/1/2019,
                                                                                                                                 Services
                                                                           11/19/2019,
                                                                           11/22/2019                                            Other


       3.62
       .
            City Of Eagan                                                  11/1/2019,                       $11,457.26           Secured debt
               3830 Pilot Knob Road                                        11/19/2019                                            Unsecured loan repayments
               Eagan, MN 55122-1897                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.63
       .
            City Of Ellsworth                                              10/11/2019,                        $7,171.33          Secured debt
               1528 Dewitt St                                              11/15/2019,                                           Unsecured loan repayments
               Ellsworth, IA 50075                                         12/10/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1207 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.64
       .
            City Of Naperville                                             Various                          $39,774.33           Secured debt
               400 S Eagle Street                                                                                                Unsecured loan repayments
               Naperville, IL 60540                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.65
       .
            City Of Olathe Water                                           10/8/2019,                         $8,340.54          Secured debt
               PO Box 2100                                                 11/5/2019,                                            Unsecured loan repayments
               Olathe, KS 66051-2100                                       12/10/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.66
       .
            City Of Roseville                                              10/25/2019,                        $7,500.00          Secured debt
               2660 Civic Center Drive                                     11/1/2019                                             Unsecured loan repayments
               Roseville, MN 55113                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.67
       .
            Clifton Larson Allen LLP                                       12/3/2019                          $7,053.64          Secured debt
               220 S 6th St Ste 300                                                                                              Unsecured loan repayments
               Minneapolis, MN 55402                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.68
       .
            Clive Water Dept                                               10/11/2019,                        $7,728.97          Secured debt
               1900 Nw 114th St                                            11/5/2019,                                            Unsecured loan repayments
               Clive, IA 50325-7077                                        12/10/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.69
       .
            Coastal Sunbelt Produce LLC                                    Various                          $58,053.72           Secured debt
               PO Box 62860                                                                                                      Unsecured loan repayments
               Baltimore, MD 21264
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.70
       .
            Collins Mechanical Svcs                                        Various                          $17,313.80           Secured debt
               9290 Bay View Place                                                                                               Unsecured loan repayments
               Nanjemoy, MD 20662
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.71
       .
            Comcast Holdings Corporation                                   Various                            $9,030.80          Secured debt
               PO Box 35170                                                                                                      Unsecured loan repayments
               Seattle, WA 98124-5170                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1208 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.72
       .
            Comed                                                          9/24/2019,                       $37,489.33           Secured debt
               PO Box 6111                                                 9/27/2019,                                            Unsecured loan repayments
               Carol Stream, IL 60197-6111                                 10/4/2019,                                            Suppliers or vendors
                                                                           10/8/2019,
                                                                                                                                 Services
                                                                           10/25/2019,
                                                                           11/1/2019,                                            Other
                                                                           11/5/2019,
                                                                           11/26/2019,
                                                                           12/3/2019
       3.73
       .
            Constellation Newenergy Inc                                    10/4/2019,                       $46,262.75           Secured debt
               PO Box 4640                                                 10/11/2019,                                           Unsecured loan repayments
               Carol Stream, IL 60197-4640                                 10/25/2019,                                           Suppliers or vendors
                                                                           11/4/2019,
                                                                                                                                 Services
                                                                           12/10/2019
                                                                                                                                 Other


       3.74
       .
            Consumers Energy                                               9/24/2019,                       $13,202.68           Secured debt
               PO Box 740309                                               9/27/2019,                                            Unsecured loan repayments
               Cincinnati, OH 45274-0309                                   10/25/2019,                                           Suppliers or vendors
                                                                           12/6/2019
                                                                                                                                 Services
                                                                                                                                 Other


       3.75
       .
            Dakota Electric                                                9/20/2019,                       $17,599.63           Secured debt
               PO Box 64427                                                10/25/2019,                                           Unsecured loan repayments
               Saint Paul, MN 55164-0427                                   11/19/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.76
       .
            Dakota Gasket LLC                                              11/5/2019                          $8,383.90          Secured debt
               PO Box 163                                                                                                        Unsecured loan repayments
               West Fargo, ND 58078
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.77
       .
            Dean Foods Nc Inc                                              Various                            $7,101.84          Secured debt
               PO Box 1450                                                                                                       Unsecured loan repayments
               Nw 8318
                                                                                                                                 Suppliers or vendors
               Minneapolis, MN 55485-8318
                                                                                                                                 Services
                                                                                                                                 Other


       3.78
       .
            Dennys 5th Avenue Bakery                                       Various                            $7,167.97          Secured debt
               PO Box 856090                                                                                                     Unsecured loan repayments
               Minneapolis, MN 55485-6090
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1209 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.79
       .
            Directv LLC                                                    Various                          $53,077.84           Secured debt
               PO Box 5006                                                                                                       Unsecured loan repayments
               Carol Stream, IL 60197-5006                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.80
       .
            Doug Johnson                                                   10/9/2019,                       $75,181.35           Secured debt
               PO Box 90406                                                11/8/2019                                             Unsecured loan repayments
               Sioux Falls, SD 57109                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease payments


       3.81
       .
            Drury Development Corp                                         10/16/2019,                     $153,145.68           Secured debt
               721 Emerson Road #200                                       12/13/2019                                            Unsecured loan repayments
               Saint Louis, MO 63141                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease payments


       3.82
       .
            Dte Energy                                                     10/4/2019,                       $23,697.42           Secured debt
               PO Box 740786                                               10/25/2019,                                           Unsecured loan repayments
               Cincinnati, OH 45274-0786                                   12/3/2019                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.83
       .
            Duff and Phelps Holdings Inc                                   9/27/2019,                      $586,529.36           Secured debt
               55 E 52nd St 31st Fl                                        10/29/2019,                                           Unsecured loan repayments
               New York, NY 10055                                          11/8/2019,                                            Suppliers or vendors
                                                                           11/22/2019,
                                                                                                                                 Services
                                                                           12/13/2019,
                                                                           12/12/2019,                                           Other
                                                                           12/6/2019
       3.84
       .
            Dunbar Mechanical Inc                                          10/18/2019,                        $8,127.50          Secured debt
               PO Box 352350                                               10/22/2019,                                           Unsecured loan repayments
               Toledo, OH 43635-2350                                       10/25/2019,
                                                                                                                                 Suppliers or vendors
                                                                           11/5/2019,
                                                                                                                                 Services
                                                                           12/10/2019
                                                                                                                                 Other


       3.85
       .
            Eagle Brands Sales Fintech                                     Various                          $10,940.15           Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.86
       .
            Ecolab Inc                                                     Various                          $66,997.33           Secured debt
               26397 Network Place                                                                                               Unsecured loan repayments
               Chicago, IL 60673-1263
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1210 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.87
       .
            Ecolab Pest Elim Div                                           Various                          $31,074.87           Secured debt
               26252 Network Place                                                                                               Unsecured loan repayments
               Chicago, IL 60673-1262
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.88
       .
            Edward Don & Co                                                Various                         $450,963.69           Secured debt
               2562 Paysphere Circle                                                                                             Unsecured loan repayments
               Chicago, IL 60674
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.89
       .
            Eec Acquisition LLC                                            Various                          $42,810.64           Secured debt
               PO Box 74008980                                                                                                   Unsecured loan repayments
               Chicago, IL 60674-8980
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.90
       .
            Emily Scott                                                    Various                          $20,115.58           Secured debt
               214 4th Ste E #207                                                                                                Unsecured loan repayments
               Saint Paul, MN 55101                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Employee
                                                                                                                               reimbursement

       3.91
       .
            Empire Distributors Of                                         Various                          $23,272.41           Secured debt
               Tennessee Inc                                                                                                     Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.92
       .
            Encore One LLC                                                 Various                          $12,609.32           Secured debt
               PO Box 9201 Mi 10                                                                                                 Unsecured loan repayments
               Minneapolis, MN 55480-9201
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.93
       .
            Enviromaster Inc                                               Various                            $8,551.25          Secured debt
               PO Box 90026                                                                                                      Unsecured loan repayments
               Sioux Falls, SD 57109
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.94
       .
            Enviromatic Corp Of America                                    Various                          $27,051.53           Secured debt
               5936 Pillsbury Avenue South                                                                                       Unsecured loan repayments
               Minneapolis, MN 55419
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1211 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.95
       .
            Epiq Systems Acquisition Inc.                                  11/22/2019,                        $9,000.00          Secured debt
               777 Third Avenue, 12th Floor                                12/6/2019                                             Unsecured loan repayments
               New York, NY 10017                                                                                                Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.96
       .
            Equiniti Trust Co Inc                                          9/24/2019,                         $7,066.48          Secured debt
               PO Box 856686                                               10/25/2019,                                           Unsecured loan repayments
               Minneapolis, MN 55485-6686                                  11/22/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.97
       .
            Fallen Timbers Ohio LLC                                        11/11/2019                       $94,182.00           Secured debt
               c/o NAMCO Realty LLC                                                                                              Unsecured loan repayments
               150 Great Neck Road #304                                                                                          Suppliers or vendors
               Great Neck, NY 11021                                                                                              Services
                                                                                                                                 Other Lease payments


       3.98
       .
            Family Support Payment Center                                  Various                            $8,180.41          Secured debt
               PO Box 109001                                                                                                     Unsecured loan repayments
               Jefferson City, MO 65110                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Garnishments


       3.99
       .
            Florida Power and Light                                        9/24/2019,                       $19,838.80           Secured debt
               General Mail Facility                                       10/18/2019,                                           Unsecured loan repayments
               Miami, FL 33188-0001                                        11/19/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       0.
            Foxx Equipment Co Inc                                          Various                            $7,603.24          Secured debt
               421 Southwest Blvd                                                                                                Unsecured loan repayments
               Kansas City, MO 64108-2184
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       1.
            Francis Properties LLC                                         10/16/2019,                      $38,654.50           Secured debt
               5507 Valley Drive                                           10/17/2019                                            Unsecured loan repayments
               #6                                                                                                                Suppliers or vendors
               Bettendorf, IA 52722                                                                                              Services
                                                                                                                                 Other Lease payments


       3.10
       2.
            Freedom Fresh LLC                                              Various                          $10,118.93           Secured debt
               11001 Nw 124th Street                                                                                             Unsecured loan repayments
               Medley, FL 33178
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 14
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1212 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.10
       3.
            Gallagher Benefit Svcs Inc                                     9/24/2019,                       $21,249.99           Secured debt
               2850 West Golf Road                                         10/25/2019,                                           Unsecured loan repayments
               5th Floor                                                   11/26/2019                                            Suppliers or vendors
               Rolling Meadows, IL 60008
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       4.
            Gather Technologies Inc                                        10/11/2019,                      $12,105.00           Secured debt
               715 Peachtree St Ne                                         10/22/2019,                                           Unsecured loan repayments
               Atlanta, GA 30308                                           10/25/2019,
                                                                                                                                 Suppliers or vendors
                                                                           11/22/2019
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       5.
            Ggplp Prime LLC                                                9/17/2019,                       $81,945.00           Secured debt
               PO Box 776250                                               10/16/2019,                                           Unsecured loan repayments
               Chicago, IL 60677-6250                                      10/29/2019,                                           Suppliers or vendors
                                                                           11/25/2019                                            Services
                                                                                                                                 Other Lease payments


       3.10
       6.
            Giant Eagle Inc                                                Various                            $7,337.34          Secured debt
               34310 Aurora Rd                                                                                                   Unsecured loan repayments
               Solon, OH 44139
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       7.
            Glazers Distribution                                           Various                            $7,697.84          Secured debt
               4377 Nw 112th St                                                                                                  Unsecured loan repayments
               Urbandale, IA 50322
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       8.
            Gold Coast Bev                                                 Various                          $22,196.90           Secured debt
               Distributors Fintech                                                                                              Unsecured loan repayments
               3109 W. Dr. MLK Jr. Blvd.
                                                                                                                                 Suppliers or vendors
               Tampa, FL 33607
                                                                                                                                 Services
                                                                                                                                 Other


       3.10
       9.
            Goodwin Tucker                                                 Various                          $13,333.55           Secured debt
               PO Box 3285                                                                                                       Unsecured loan repayments
               Des Moines, IA 50316-0285
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       0.
            Great Lakes Wine &                                             Various                          $36,726.80           Secured debt
               Spirits Fintech                                                                                                   Unsecured loan repayments
               3109 W. Dr. MLK Jr. Blvd.
                                                                                                                                 Suppliers or vendors
               Tampa, FL 33607
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1213 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       1.
            Great Western Malting Co Inc                                   Various                          $16,090.42           Secured debt
               PO Box 51602                                                                                                      Unsecured loan repayments
               Los Angeles, CA 90051-5902
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       2.
            Grogans Beer                                                   Various                          $31,237.08           Secured debt
               840 4th Ave                                                                                                       Unsecured loan repayments
               Coraopolis, PA 15108
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       3.
            Heidelberg Dist Toledo Fintech                                 Various                            $6,863.45          Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       4.
            Hockenbergs Equip and Supply                                   11/1/2019,                       $13,465.72           Secured debt
               Co Inc                                                      11/5/2019,                                            Unsecured loan repayments
               3650 Annapolis Lane Ste 107                                 11/12/2019,
                                                                                                                                 Suppliers or vendors
               Plymouth, MN 55447                                          11/15/2019
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       5.
            Ht Service LLC                                                 Various                          $32,872.13           Secured debt
               PO Box 12339                                                                                                      Unsecured loan repayments
               Kansas City, MO 64116
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       6.
            Hy Vee Inc                                                     Various                            $8,262.53          Secured debt
               2200 W Kimberly Rd                                                                                                Unsecured loan repayments
               Davenport, IA 52806
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.11
       7.
            Il State Dispursement Unit                                     Varioius                           $7,905.91          Secured debt
               PO Box 5400                                                                                                       Unsecured loan repayments
               Carol Stream, IL 60197                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Garnishment


       3.11
       8.
            Imperial Beverage Fintech                                      Various                            $8,356.00          Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1214 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.11
       9.
            Indiana Michigan Power                                         9/24/2019,                       $17,826.46           Secured debt
               PO Box 371496                                               10/18/2019,                                           Unsecured loan repayments
               Pittsburgh, PA 15250                                        11/19/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       0.
            Indiana Wholesale In Fintech                                   Various                            $8,341.29          Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       1.
            Indianapolis Power and Light                                   9/24/2019,                       $15,852.90           Secured debt
               Company                                                     10/11/2019,                                           Unsecured loan repayments
               PO Box 110                                                  11/19/2019                                            Suppliers or vendors
               Indianapolis, IN 46206-0110
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       2.
            Infosync Services LLC                                          Various                         $131,543.22           Secured debt
               1938 N Woodlawn                                                                                                   Unsecured loan repayments
               Wichita, KS 67208                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       3.
            Inland National Real Estate                                    Various                         $158,021.66           Secured debt
               62903 Collections Center Drive                                                                                    Unsecured loan repayments
               Chicago, IL 60693                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease payments


       3.12
       4.
            Inland Property Management LLC                                 Various                         $212,165.39           Secured debt
               PO Box 74008648                                                                                                   Unsecured loan repayments
               Chicago, IL 60674                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease payments


       3.12
       5.
            James Kallish                                                  9/24/2019,                       $12,065.54           Secured debt
               5820 Oakwood Dr 2a                                          10/1/2019,                                            Unsecured loan repayments
               Lisle, IL 60532                                             10/22/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Employee
                                                                                                                               reimbursement

       3.12
       6.
            Janiking Of Kansas                                             10/1/2019,                         $7,704.00          Secured debt
               14821 W 95th St                                             11/1/2019,                                            Unsecured loan repayments
               Lenexa, KS 66215                                            12/3/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1215 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.12
       7.
            Johnson Bros                                                   Various                          $33,841.04           Secured debt
               6600 Merle Hay Rd                                                                                                 Unsecured loan repayments
               Johnston, IA 50131
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       8.
            Johnson Brothers Of North Dako                                 Various                            $7,366.81          Secured debt
               PO Box 9095                                                                                                       Unsecured loan repayments
               Fargo, ND 58106-9095
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.12
       9.
            Johnson Brothers Omaha Fintech                                 Various                          $12,813.55           Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       0.
            Johnson Brothers St Paul Fn                                    Various                          $70,732.79           Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       1.
            Joshua Keen                                                    Various                          $15,408.78           Secured debt
               3876 Melby Ave                                                                                                    Unsecured loan repayments
               Saint Michael, MN 55376                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Employee
                                                                                                                               reimbursement

       3.13
       2.
            Kansas City Board                                              10/4/2019,                       $30,752.12           Secured debt
               Of Public Utilities                                         10/25/2019,                                           Unsecured loan repayments
               PO Box 219661                                               11/19/2019                                            Suppliers or vendors
               Kansas City, MO 64121-9661
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       3.
            Kansas City Power & Light                                      9/24/2019,                       $36,688.26           Secured debt
               PO Box 219330                                               9/27/2019,                                            Unsecured loan repayments
               Kansas City, MO 64121-9330                                  10/25/2019,                                           Suppliers or vendors
                                                                           11/19/2019,
                                                                                                                                 Services
                                                                           12/3/2019
                                                                                                                                 Other


       3.13
       4.
            Katten Muchin Rosenman Llp                                     10/25/2019,                      $84,671.67           Secured debt
               525 W Monroe St                                             10/29/2019                                            Unsecured loan repayments
               Chicago, IL 60661-3693                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease payments



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1216 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.13
       5.
            Kbs Gk Fund Ii Lp                                              10/25/2019,                      $84,671.67           Secured debt
               PO Box 856664                                               10/29/2019                                            Unsecured loan repayments
               Minneapolis, MN 55485-6664                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease payments


       3.13
       6.
            Kcmo Water Svcs Department                                     9/20/2019,                       $15,389.38           Secured debt
               PO Box 807045                                               10/18/2019,                                           Unsecured loan repayments
               Kansas City, MO 64180-7045                                  11/19/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       7.
            Keller Fire and Safety Inc                                     10/8/2019,                         $8,361.62          Secured debt
               1138 Kansas Ave                                             10/11/2019,                                           Unsecured loan repayments
               Kansas City, KS 66105                                       10/25/2019,
                                                                                                                                 Suppliers or vendors
                                                                           10/29/2019
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       8.
            La Grasso Bros                                                 Various                         $105,555.17           Secured debt
               5001 Bellevue                                                                                                     Unsecured loan repayments
               PO Box 2638
                                                                                                                                 Suppliers or vendors
               Detroit, MI 48202-2638
                                                                                                                                 Services
                                                                                                                                 Other


       3.13
       9.
            Lake Forest Bank and Trust Com                                 9/24/2019                        $36,300.02           Secured debt
               PO Box 7000                                                                                                       Unsecured loan repayments
               Carol Stream, IL 60197-7000                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       0.
            Landscape Garden Cntr                                          10/11/2019,                      $13,025.44           Secured debt
               7201 S Minnesota Ave                                        11/1/2019,                                            Unsecured loan repayments
               Sioux Falls, SD 57108                                       11/12/2019,
                                                                                                                                 Suppliers or vendors
                                                                           12/6/2019
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       1.
            Lcd Builders LLC                                               Various                          $14,650.00           Secured debt
               3095 Tuscarawas Road                                                                                              Unsecured loan repayments
               Beaver, PA 15009
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       2.
            Leticia Hernandez Sedano                                       9/20/2019,                         $8,160.00          Secured debt
               3225 Webster St                                             10/8/2019,                                            Unsecured loan repayments
               Fort Wayne, IN 46807                                        11/19/2019,
                                                                                                                                 Suppliers or vendors
                                                                           12/6/2019
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1217 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.14
       3.
            Liberty Fruit Co Inc                                           Various                         $113,296.54           Secured debt
               1247 Argentine Blvd                                                                                               Unsecured loan repayments
               Kansas City, KS 66105-1508
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       4.
            Lincoln Electric System                                        10/18/2019,                        $8,795.77          Secured debt
               PO Box 2986                                                 11/19/2019                                            Unsecured loan repayments
               Omaha, NE 68103-2966                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       5.
            Lipman Brothers Fintech                                        Various                          $15,671.70           Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       6.
            Littler Mendelson Pc                                           12/16/2019                       $12,500.15           Secured debt
               Attn Treasury                                                                                                     Unsecured loan repayments
               2301 Mcgee St, 8th Floor                                                                                          Suppliers or vendors
               Kansas City, MO 64108-2662
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       7.
            Lockton Companies LLC                                          Various                         $863,311.66           Secured debt
               PO Box 802707                                                                                                     Unsecured loan repayments
               Kansas City, MO 64180-2707                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Insurance


       3.14
       8.
            Lodging Source                                                 Various                          $91,787.71           Secured debt
               PO Box 744                                                                                                        Unsecured loan repayments
               Mount Pleasant, SC 29465
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.14
       9.
            Loomis Armored Us Inc                                          Various                            $7,029.18          Secured debt
               Dept Ch 10500                                                                                                     Unsecured loan repayments
               Palatine, IL 60055-0500
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       0.
            Loves Travel Stops and Country                                 9/24/2019,                       $14,474.65           Secured debt
               10601 North Pennsylvania                                    10/22/2019,                                           Unsecured loan repayments
               Oklahoma City, OK 73120                                     11/19/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 20
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1218 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       1.
            Major Brands Creve Coeur                                       Various                            $7,468.61          Secured debt
               PO Box 840141                                                                                                     Unsecured loan repayments
               Kansas City, MO 64184-0141
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       2.
            Major Brands Kansas City                                       Varous                             $7,928.97          Secured debt
               PO Box 804464                                                                                                     Unsecured loan repayments
               Kansas City, MO 64180
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       3.
            Mark Hannen                                                    Various                          $22,004.71           Secured debt
               3559 Mulligan Dr                                                                                                  Unsecured loan repayments
               Woodridge, IL 60517                                                                                               Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Employee
                                                                                                                               reimbursement

       3.15
       4.
            Merrill Communications LLC                                     10/4/2019,                       $35,742.34           Secured debt
               One Merrill Circle                                          10/8/2019,                                            Unsecured loan repayments
               Saint Paul, MN 55170                                        10/29/2019,                                           Suppliers or vendors
                                                                           11/26/2019
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       5.
            Metropolitan Life Insurance Co                                 10/15/2019,                      $54,998.92           Secured debt
               Dept Ch 10579                                               11/22/2019                                            Unsecured loan repayments
               Palatine, IL 60055-0579                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Insurance


       3.15
       6.
            Michael Quagliano                                              12/13/2019                       $97,192.50           Secured debt
               4701 1st Ave Se #11                                                                                               Unsecured loan repayments
               Cedar Rapids, IA 52402                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease payments


       3.15
       7.
            Michigan State Disbursement                                    Various                            $8,360.53          Secured debt
               PO Box 30350                                                                                                      Unsecured loan repayments
               Lansing, MI 48909                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.15
       8.
            Midamerican Energy                                             Various                          $35,842.12           Secured debt
               PO Box 8020                                                                                                       Unsecured loan repayments
               Davenport, IA 52808-8020                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 21
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1219 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.15
       9.
            Middle Tennessee Electric                                      10/4/2019,                       $23,369.55           Secured debt
               PO Box 681709                                               10/25/2019,                                           Unsecured loan repayments
               Franklin, TN 37068-1709                                     12/3/2019                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       0.
            Millar Mechanical                                              Various                            $8,468.06          Secured debt
               46707 282nd Street                                                                                                Unsecured loan repayments
               Lennox, SD 57039
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       1.
            Minnehaha County Treasurer                                     11/11/2019                       $24,708.10           Secured debt
               415 N DAKOTA AVE                                                                                                  Unsecured loan repayments
               Sioux Falls, SD 57104
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       2.
            Mishawaka Utilities                                            9/24/2019,                       $19,033.29           Secured debt
               126 North Church Street                                     10/8/2019,                                            Unsecured loan repayments
               PO Box 363                                                  11/5/2019                                             Suppliers or vendors
               Mishawaka, IN 46546-0363
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       3.
            MLCC                                                           9/24/2019,                       $42,752.63           Secured debt
               7150 Harris Drive                                           10/22/2019,                                           Unsecured loan repayments
               PO Box 30005                                                11/19/2019
                                                                                                                                 Suppliers or vendors
               Lansing, MI 48909-7505
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       4.
            Mn Child Support Payment                                       Various                            $7,273.69          Secured debt
               PO Box 64306                                                                                                      Unsecured loan repayments
               Saint Paul, MN 55164                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Garnishment


       3.16
       5.
            MOAC Mall Holdings LLC                                         10/8/2019,                      $186,312.00           Secured debt
               60 East Broadway                                            11/8/2019,                                            Unsecured loan repayments
               Minneapolis, MN 55425                                       11/25/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease payments


       3.16
       6.
            Mobo Systems Inc                                               10/25/2019,                        $9,000.00          Secured debt
               285 Fulton Street                                           11/1/2019,                                            Unsecured loan repayments
               FL 82                                                       12/3/2019
                                                                                                                                 Suppliers or vendors
               New York, NY 10007
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 22
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1220 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.16
       7.
            Naperville Hotel Ptnrs LLC                                     9/24/2019                          $7,186.30          Secured debt
               130 E Randolph Ste 2100                                                                                           Unsecured loan repayments
               Chicago, IL 60601                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       8.
            National Car Rental                                            Various                          $35,119.83           Secured debt
               PO Box 402383                                                                                                     Unsecured loan repayments
               Atlanta, GA 30384-2383
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.16
       9.
            Ncr Corp                                                       10/22/2019,                      $39,921.17           Secured debt
               PO Box 198755                                               11/12/2019                                            Unsecured loan repayments
               Atlanta, GA 30384-8755                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.17
       0.
            Nhp Retail                                                     9/20/2019,                      $241,604.82           Secured debt
               PO Box 75740                                                10/16/2019,                                           Unsecured loan repayments
               Baltimore, MD 21275-5740                                    10/25/2019,                                           Suppliers or vendors
                                                                           12/2/2019,                                            Services
                                                                           12/10/2019
                                                                                                                                 Other Lease payments


       3.17
       1.
            Nh-R Retail LLC                                                9/24/2019,                       $21,038.20           Secured debt
               PO Box 603719                                               10/25/2019,                                           Unsecured loan repayments
               Charlotte, NC 28260-3719                                    12/3/2019                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease payments


       3.17
       2.
            Nicor Gas                                                      Various                          $13,766.39           Secured debt
               PO Box 5407                                                                                                       Unsecured loan repayments
               Carol Stream, IL 60197-5407                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.17
       3.
            Nipsco Fw                                                      9/20/2019,                         $7,478.47          Secured debt
               PO Box 13007                                                9/24/2019,                                            Unsecured loan repayments
               Merrillville, IN 46411-3007                                 10/18/2019,                                           Suppliers or vendors
                                                                           11/15/2019,
                                                                                                                                 Services
                                                                           11/26/2019
                                                                                                                                 Other


       3.17
       4.
            Ohio Services Cle LLC                                          10/4/2019,                       $15,466.36           Secured debt
               9075 Town Centre Dr Ste 200                                 10/8/2019,                                            Unsecured loan repayments
               Broadview Heights, OH 44147                                 11/1/2019,
                                                                                                                                 Suppliers or vendors
                                                                           12/3/2019
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 23
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1221 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       5.
            Oppd Omaha                                                     9/27/2019,                       $17,453.50           Secured debt
               PO Box 3995                                                 10/18/219,                                            Unsecured loan repayments
               Omaha, NE 68103-0995                                        11/19/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.17
       6.
            Optiv Security Inc                                             9/27/2019                        $24,589.32           Secured debt
               PO Box 28216 Network Place                                                                                        Unsecured loan repayments
               Chicago, IL 60673-1282
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.17
       7.
            Oracle America Inc                                             10/11/2019                         $9,688.50          Secured debt
               15612 Collections Center Drive                                                                                    Unsecured loan repayments
               Chicago, IL 60693
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.17
       8.
            Outfront Media Inc                                             10/25/2019,                        $7,384.62          Secured debt
               PO Box 33074                                                12/3/2019                                             Unsecured loan repayments
               Newark, NJ 07188
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.17
       9.
            Owens Technology Companies Inc                                 Various                          $13,388.25           Secured debt
               930 E 80th St                                                                                                     Unsecured loan repayments
               Minneapolis, MN 55420
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       0.
            Paragon Foods                                                  Various                          $28,395.47           Secured debt
               PO Box 645423                                                                                                     Unsecured loan repayments
               Pittsburgh, PA 15264-5423
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       1.
            Patricia Dalton                                                10/4/2019,                       $12,400.00           Secured debt
               747 John Daly                                               11/5/2019,                                            Unsecured loan repayments
               Inkster, MI 48141                                           12/6/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       2.
            Pepco                                                          10/11/2019,                      $18,938.17           Secured debt
               PO Box 13608                                                11/5/2019,                                            Unsecured loan repayments
               Philadelphia, PA 19101-3608                                 12/10/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1222 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.18
       3.
            Pepsi Cola Inc                                                 Various                            $9,818.29          Secured debt
               PO Box 75948                                                                                                      Unsecured loan repayments
               Chicago, IL 60675
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       4.
            Phillips Wine& Spirits Fintech                                 Various                          $10,822.27           Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       5.
            Piazza Produce                                                 Various                          $47,035.92           Secured debt
               PO Box 68931                                                                                                      Unsecured loan repayments
               Indianapolis, IN 46268-0931
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       6.
            Playerlync LLC                                                 10/22/2019,                      $18,920.92           Secured debt
               5690 Dtc Blvd Ste 450e                                      12/10/2019                                            Unsecured loan repayments
               Greenwood Village, CO 80111
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       7.
            PPF RTL ROSEDALE SHOPPING CENT                                 9/24/2019,                      $144,676.95           Secured debt
               29974 Network Place                                         10/28/2019,                                           Unsecured loan repayments
               Chicago, IL 60673                                           11/19/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease payments


       3.18
       8.
            Precision Cleaning LLC                                         10/1/2019,                         $8,250.00          Secured debt
               PO Box 1131                                                 11/8/2019,                                            Unsecured loan repayments
               Fargo, ND 58107                                             12/6/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.18
       9.
            Ralph Decker                                                   9/27/2019,                       $15,040.47           Secured debt
               98 Ventura Ct                                               10/25/2019,                                           Unsecured loan repayments
               Naperville, IL 60540                                        11/26/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.19
       0.
            Reis Northville LLC                                            10/8/2019,                       $19,114.63           Secured debt
               17800 Laurel Park Dr North                                  10/11/2019                                            Unsecured loan repayments
               Suite 200C                                                                                                        Suppliers or vendors
               Livonia, MI 48152                                                                                                 Services
                                                                                                                                 Other Lease payments




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 25
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1223 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       1.
            Republic National                                              Various                          $40,895.61           Secured debt
               4101 North Potsdam Ave                                                                                            Unsecured loan repayments
               Sioux Falls, SD 57104
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.19
       2.
            Republic National NE Fintech                                   Various                          $10,628.68           Secured debt
               3109 W Dr MLK Jr. Blvd Suite 2                                                                                    Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.19
       3.
            Restaurant Technologies Inc                                    Various                         $105,676.57           Secured debt
               2250 Pilot Knob Rd                                                                                                Unsecured loan repayments
               Saint Paul, MN 55120
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.19
       4.
            Revenue Management Solutions                                   9/24/2019,                       $31,250.01           Secured debt
               777 S Harbour Island Blvd                                   10/25/2019,                                           Unsecured loan repayments
               Suite 890                                                   11/12/2019
                                                                                                                                 Suppliers or vendors
               Tampa, FL 33602
                                                                                                                                 Services
                                                                                                                                 Other


       3.19
       5.
            Richard H Lynch                                                Various                            $8,386.24          Secured debt
               2730 W Lake St #610                                                                                               Unsecured loan repayments
               Minneapolis, MN 55416                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                  Other Employee
                                                                                                                               reimbursement

       3.19
       6.
            Routine Clean LLC                                              9/20/2019,                         $7,629.37          Secured debt
               Pmb 152 2884 Devils Glen Rd                                 10/11/2019,                                           Unsecured loan repayments
               Bettendorf, IA 52722                                        10/25/2019,
                                                                                                                                 Suppliers or vendors
                                                                           11/1/2019,
                                                                                                                                 Services
                                                                           11/15/2019,
                                                                           12/3/2019                                             Other


       3.19
       7.
            Ruth Elizabeth Moreno De Ochoa                                 11/1/2019,                         $9,400.00          Secured debt
               12211 Brandywine Rd                                         11/26/2019                                            Unsecured loan repayments
               Brandywine, MD 20613
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.19
       8.
            Secured Retail Networks Inc                                    Various                          $16,650.00           Secured debt
               26000 Towne Centre Dr Ste 100                                                                                     Unsecured loan repayments
               Foothill Ranch, CA 92610
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1224 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.19
       9.
            Southern Glazers Of Missouri                                   Various                          $27,985.63           Secured debt
               1 Glazer Way                                                                                                      Unsecured loan repayments
               Saint Charles, MO 63301-4367
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       0.
            Southern Wine and Spirit MN FN                                 Various                          $32,278.24           Secured debt
               3109 W Dr MLK Jr. Blvd Suite 2                                                                                    Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       1.
            Southern Wine and Spirits IL F                                 Various                          $58,723.74           Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       2.
            Southern Wine and Spirts IN FL                                 Various                          $44,645.58           Secured debt
               3109 W. Dr. MLK Jr. Blvd.                                                                                         Unsecured loan repayments
               Suite 200
                                                                                                                                 Suppliers or vendors
               Tampa, FL 33607
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       3.
            Southern Wine and Spirits                                      Various                          $13,828.65           Secured debt
               3109 W Dr MLK Jr. Blvd Suite 200                                                                                  Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       4.
            Southern Wine and Spirit FL FN                                 Various                          $47,834.13           Secured debt
               3109 W Dr MLK Jr. Blvd Suite 200                                                                                  Unsecured loan repayments
               Tampa, FL 33607
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       5.
            Spire Missouri Inc                                             9/24/2019,                       $12,171.31           Secured debt
               Drawer 2                                                    10/25/2019,                                           Unsecured loan repayments
               Saint Louis, MO 63171                                       11/22/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       6.
            Star West JV LLC                                               11/15/2019                       $68,004.99           Secured debt
               PO Box 912661                                                                                                     Unsecured loan repayments
               Denver, CO 80291                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease payments




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1225 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.20
       7.
            Sterling Card Solutions Holdings LLC                           10/25/2019,                      $66,766.33           Secured debt
               2026 JOHNSON INDUSTRIAL BLVD                                11/1/2019,                                            Unsecured loan repayments
               Nolensville, TN 37135                                       12/3/2019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       8.
            Summit Energy Svcs Inc.                                        Various                            $6,831.77          Secured debt
               25716 Network Place                                                                                               Unsecured loan repayments
               Chicago, IL 60673-1257                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.20
       9.
            Sysco Illinois                                                 Various                          $99,928.45           Secured debt
               PO Box 620                                                                                                        Unsecured loan repayments
               Lincoln, IL 62656
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       0.
            Sysco Chicago                                                  Various                         $533,349.04           Secured debt
               PO Box 5037                                                                                                       Unsecured loan repayments
               Des Plaines, IL 60017-5037
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       1.
            Sysco Cleveland                                                Various                          $91,001.64           Secured debt
               PO Box 94570                                                                                                      Unsecured loan repayments
               Cleveland, OH 44101
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       2.
            Sysco Detroit                                                  Various                         $674,046.02           Secured debt
               PO Box 33580                                                                                                      Unsecured loan repayments
               Detroit, MI 48232-5580
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       3.
            Sysco Eastern Maryland                                         Various                         $430,628.80           Secured debt
               PO Box 477                                                                                                        Unsecured loan repayments
               Pocomoke City, MD 21851-0477
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       4.
            Sysco Indianapolis                                             Various                         $290,954.88           Secured debt
               PO Box 7137                                                                                                       Unsecured loan repayments
               Indianapolis, IN 46206-7137
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 28
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1226 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.21
       5.
            Sysco Iowa                                                     Various                         $431,687.83           Secured debt
               PO Box 874                                                                                                        Unsecured loan repayments
               Des Moines, IA 50304-0874
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       6.
            Sysco Kansas City                                              Various                         $386,310.51           Secured debt
               PO Box 40                                                                                                         Unsecured loan repayments
               Olathe, KS 66051-0040
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       7.
            Sysco Lincoln                                                  Various                         $422,985.80           Secured debt
               P.O. Box 80068                                                                                                    Unsecured loan repayments
               Lincoln, NE 68501-0068
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       8.
            Sysco Minnesota                                                Various                         $894,477.75           Secured debt
               P.O. Box 49730                                                                                                    Unsecured loan repayments
               Minneapolis, MN 55449-0730
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.21
       9.
            Sysco Nashville                                                Various                         $203,134.20           Secured debt
               PO Box 305138                                                                                                     Unsecured loan repayments
               Nashville, TN 37230
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.22
       0.
            Sysco North Dakota                                             Various                         $173,398.20           Secured debt
               PO Box 10128                                                                                                      Unsecured loan repayments
               Fargo, ND 58106-0128
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.22
       1.
            Sysco Pittsburgh                                               Various                         $134,348.45           Secured debt
               PO Box 1000                                                                                                       Unsecured loan repayments
               Harmony, PA 16037-1000
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.22
       2.
            Sysco South Florida                                            Various                          $93,535.53           Secured debt
               12500 Sysco Way                                                                                                   Unsecured loan repayments
               Miami, FL 33178
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 29
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1227 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.22
       3.
            Sysco St Louis                                                 Various                         $166,129.66           Secured debt
               3850 Mueller Road                                                                                                 Unsecured loan repayments
               Saint Charles, MO 63301-8047
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.22
       4.
            T& T Produce                                                   Various                          $42,737.69           Secured debt
               PO Box 5756                                                                                                       Unsecured loan repayments
               Fort Oglethorpe, GA 30742
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.22
       5.
            Talx Ucm Serices Inc                                           10/11/2019,                        $9,229.83          Secured debt
               4076 Paysphere Circle                                       10/15/2019,                                           Unsecured loan repayments
               Chicago, IL 60674-4076                                      10/18/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.22
       6.
            Tech Masters Inc                                               9/20/2019,                       $12,515.33           Secured debt
               2024 Sw 6th St                                              10/15/2019,                                           Unsecured loan repayments
               Lincoln, NE 68522                                           10/25/2019,
                                                                                                                                 Suppliers or vendors
                                                                           10/29/2019,
                                                                                                                                 Services
                                                                           11/5/2019,
                                                                           11/8/2019,                                            Other
                                                                           11/12/2019,
                                                                           11/22/2019,
                                                                           12/6/2019,
                                                                           12/11/2019
       3.22
       7.
            The First Impression Group                                     9/20/2019,                       $24,230.89           Secured debt
               2700 Blue Water Road                                        9/27/2019                                             Unsecured loan repayments
               Suite 450
                                                                                                                                 Suppliers or vendors
               Saint Paul, MN 55121-1429
                                                                                                                                 Services
                                                                                                                                 Other


       3.22
       8.
            The Illuminating Co                                            10/11/2019,                      $15,099.83           Secured debt
               PO Box 3638                                                 11/5/2019,                                            Unsecured loan repayments
               Akron, OH 44309-3638                                        12/3/2019                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.22
       9.
            The Shoppes At Arbor Lakes                                     11/8/2019                          $7,201.53          Secured debt
               PO Box 22072 Network Place                                                                                        Unsecured loan repayments
               Chicago, IL 60673-1231                                                                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1228 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       0.
            Todd Or Lori Hanson                                            11/7/2019,                       $97,132.15           Secured debt
               C/O Farmers Credit Serv Of Am                               11/11/2019                                            Unsecured loan repayments
               322 1st Avenue East                                                                                               Suppliers or vendors
               Mobridge, SD 57601                                                                                                Services
                                                                                                                                 Other Lease payments


       3.23
       1.
            Toledo Edison Maumee                                           9/27/2019,                       $16,314.32           Secured debt
               PO Box 3638                                                 10/25/2019,                                           Unsecured loan repayments
               Akron, OH 44309-3638                                        11/19/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.23
       2.
            Top Shot Ckr Inc                                               Various                            $7,312.54          Secured debt
               1714 Ohio Pkwy                                                                                                    Unsecured loan repayments
               Rockford, IL 61108
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.23
       3.
            Ttb                                                            Various                          $28,775.70           Secured debt
               Excise Tax                                                                                                        Unsecured loan repayments
               701 Xenia Ave S Ste 120                                                                                           Suppliers or vendors
               Minneapolis, MN 55416                                                                                             Services
                                                                                                                                 Other Taxes


       3.23
       4.
            Unum Life Insurance Company Of                                 11/5/2019,                       $12,114.20           Secured debt
               America Inc                                                 11/27/2019                                            Unsecured loan repayments
               1 Fountain Square                                                                                                 Suppliers or vendors
               Chattanooga, TN 37402-1330                                                                                        Services
                                                                                                                                 Other Insurance


       3.23
       5.
            Uptown Bake and Brew LLC                                       Various                            $9,846.30          Secured debt
               5335 Kilmer Place                                                                                                 Unsecured loan repayments
               Hyattsville, MD 20781
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.23
       6.
            Us Dept Of Education Awg                                       Various                          $13,756.92           Secured debt
               PO Box 790356                                                                                                     Unsecured loan repayments
               Saint Louis, MO 63179-0356                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Garnishment


       3.23
       7.
            Verizon Wireless                                               Various                          $12,234.09           Secured debt
               PO Box 15124                                                                                                      Unsecured loan repayments
               Albany, NY 12212-5124                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 31
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1229 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.23
       8.
            Versique Inc                                                   10/25/2019,                      $16,800.00           Secured debt
               6465 Wayzata Blvd                                           11/8/2019,                                            Unsecured loan repayments
               Suite 800                                                   11/22/2019,                                           Suppliers or vendors
               Minneapolis, MN 55426                                       12/3/2019,
                                                                                                                                 Services
                                                                           12/6/2019
                                                                                                                                 Other


       3.23
       9.
            Village Of Schaumburg                                          9/18/2019,                       $27,093.98           Secured debt
               201 Schaumburg Court                                        10/15/2019,                                           Unsecured loan repayments
               Schaumburg, IL 60193                                        10/18/2019,                                           Suppliers or vendors
                                                                           11/15/2019,
                                                                                                                                 Services
                                                                           11/19/2019,
                                                                           12/6/2019                                             Other


       3.24
       0.
            Weingarten Realty Investors                                    9/26/2019,                       $84,903.98           Secured debt
               PO Box 301074                                               10/15/2019,                                           Unsecured loan repayments
               Dallas, TX 75303                                            10/18/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Lease payments


       3.24
       1.
            WEST ACRES DEVELOPMENT LLP                                     10/25/2019                       $24,167.56           Secured debt
               3902 13th AVenue South                                                                                            Unsecured loan repayments
               #3717                                                                                                             Suppliers or vendors
               Fargo, ND 58103                                                                                                   Services
                                                                                                                                 Other Leases


       3.24
       2.
            Windstream                                                     Various                          $39,936.46           Secured debt
               PO Box 9001908                                                                                                    Unsecured loan repayments
               Louisville, KY 40290-1908                                                                                         Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.24
       3.
            Wrighthennepin Electric                                        9/20/2019,                       $17,761.00           Secured debt
               PO Box 77027                                                10/22/2019,                                           Unsecured loan repayments
               Minneapolis, MN 55480-7727                                  11/19/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.24
       4.
            Xcel Energy                                                    Various                          $63,297.52           Secured debt
               PO Box 9477                                                                                                       Unsecured loan repayments
               Minneapolis, MN 55484-9477                                                                                        Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.24
       5.
            Fifth Third Bank                                               Various                         $560,714.89           Secured debt
               38 Fountain Square                                                                                                Unsecured loan repayments
               Cincinnati, OH 45202                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Merchant credit card
                                                                                                                               fees


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 32
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1230 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.24
       6.
            Ohio Department of Taxation                                    9/25/2019,                       $84,180.47           Secured debt
               Attn: Business Compliance Division                          10/25/2019,                                           Unsecured loan repayments
               P.O. Box 1090                                               11/14/2019,                                           Suppliers or vendors
               Columbus, OH 43216-1090                                     11/27/2019                                            Services
                                                                                                                                 Other Taxes


       3.24
       7.
            Allegheny County                                               9/19/2019,                       $19,504.28           Secured debt
               542 Forbes Avenue                                           10/21/2019,                                           Unsecured loan repayments
               Pittsburgh, PA 15219                                        11/19/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes


       3.24
       8.
            City Of Kansas City Missouri                                   9/23/2019,                       $13,341.56           Secured debt
               414 E 12th Street 1st Floor                                 10/22/2019,                                           Unsecured loan repayments
               Kansas City, MO 64106                                       11/21/219                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes


       3.24
       9.
            City Of Lincoln                                                9/27/2019,                       $15,530.84           Secured debt
               555 S 10th St Room 203                                      10/29/2019,                                           Unsecured loan repayments
               Lincoln, NE 68508-3959                                      11/27/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes


       3.25
       0.
            City Of Omaha                                                  10/1/2019,                       $12,967.46           Secured debt
               Rm H10                                                      11/1/2019,                                            Unsecured loan repayments
               1819 Farnam St                                              12/3/2019                                             Suppliers or vendors
               Omaha, NE 68183                                                                                                   Services
                                                                                                                                 Other Taxes


       3.25
       1.
            Commonwealth Of Pennsylvania                                   9/20/19,                         $40,172.12           Secured debt
               PO Box 783473                                               10/21/2019,                                           Unsecured loan repayments
               Philadelphia, PA 19179-3473                                 11/20/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes


       3.25
       2.
            Comptroller Of Maryland                                        9/23/2019,                      $195,880.38           Secured debt
               Revenue Administration Div                                  10/22/2019,                                           Unsecured loan repayments
               PO Box 2999                                                 11/20/2019                                            Suppliers or vendors
               Annapolis, MD 21404-2999                                                                                          Services
                                                                                                                                 Other Taxes


       3.25
       3.
            Florida Dept Of Financial Svcs                                 9/20/2019,                       $44,388.98           Secured debt
               PO Box 6350                                                 10/21/2019,                                           Unsecured loan repayments
               Tallahassee, FL 32314-6350                                  11/20/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1231 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       4.
            Great Western Bank                                             9/24/2019,                      $120,071.54           Secured debt
               225 South Main Avenue                                       10/7/2019,                                            Unsecured loan repayments
               Sioux Falls, SD 57104                                       10/21/2019,                                           Suppliers or vendors
                                                                           11/7/2019,                                            Services
                                                                           11/18/2019,
                                                                           12/2/2019,                                            Other Deferred
                                                                           12/16/2019                                          Compensation

       3.25
       5.
            Iowa Department Of Revenue                                     9/26/2019,                      $164,594.39           Secured debt
               Cadministrative Wage Levy                                   10/28/2019,                                           Unsecured loan repayments
               PO Box 10330                                                11/1/2019,                                            Suppliers or vendors
               Des Moines, IA 50306                                        11/12/2019,                                           Services
                                                                           11/26/2019,
                                                                           12/4/2019,                                            Other Taxes
                                                                           12/11/2019
       3.25
       6.
            Illinois Department of Revenue                                 Various                         $370,123.68           Secured debt
               RETAILERS OCCUPATION TAX                                                                                          Unsecured loan repayments
               PO BOX 19035                                                                                                      Suppliers or vendors
               Springfield, IL 62794-9035                                                                                        Services
                                                                                                                                 Other Taxes


       3.25
       7.
            Kansas Department of Revenue                                   Various                         $136,483.34           Secured debt
               915 SW Harrison Street                                                                                            Unsecured loan repayments
               Topeka, KS 66625                                                                                                  Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes


       3.25
       8.
            Linn Cnty                                                      12/16/2019                       $63,777.30           Secured debt
               501 13th St Nw                                                                                                    Unsecured loan repayments
               Cedar Rapids, IA 52405-3700                                                                                       Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes


       3.25
       9.
            Minnesota Revenue                                              9/20/2019,                      $417,242.00           Secured debt
               PO Box 64649                                                10/18/2019,                                           Unsecured loan repayments
               Saint Paul, MN 55164-0649                                   10/21/219,                                            Suppliers or vendors
                                                                           11/20/2019                                            Services
                                                                                                                                 Other Taxes


       3.26
       0.
            Northville Township Tax                                        9/25/2019                        $12,586.72           Secured debt
               215 W MAIN STREET                                                                                                 Unsecured loan repayments
               Northville, MI 48167                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes


       3.26
       1.
            Nebraska Department Of Revenue                                 9/23/2019,                       $95,566.90           Secured debt
               PO Box 94818                                                10/22/2019,                                           Unsecured loan repayments
               Lincoln, NE 68509-4818                                      11/22/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1232 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.26
       2.
            South Dakota Department of Revenue                             9/23/2019,                       $72,980.60           Secured debt
               P.O. Box 5055                                               9/25/2019,                                            Unsecured loan repayments
               Sioux Falls, SD 57177-5055                                  10/25/2019,                                           Suppliers or vendors
                                                                           11/20/2019,                                           Services
                                                                           11/25/2019
                                                                                                                                 Other Taxes


       3.26
       3.
            Tn Department Of Revenue                                       Various                         $141,470.16           Secured debt
               PO Box 190665                                                                                                     Unsecured loan repayments
               Nashville, TN 37219-0665                                                                                          Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes


       3.26
       4.
            Unified Government Treasury                                    12/9/2019                        $61,745.84           Secured debt
               4953 State Ave                                                                                                    Unsecured loan repayments
               Kansas City, KS 66102                                                                                             Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes


       3.26
       5.
            ExpertPay                                                      9/19/2019,                       $49,261.44           Secured debt
               470 Olde Worthington Road                                   10/3/2019,                                            Unsecured loan repayments
               Suite 200                                                   10/17/2019,                                           Suppliers or vendors
               Westerville, OH 43082-9127                                  10/31/2019,                                           Services
                                                                           11/14/2019,
                                                                           11/29/2019,                                           Other Garnishments
                                                                           12/12/2019
       3.26
       6.
            CSI Modr Tax                                                   Various                         $144,296.70           Secured debt
               Missouri Department of Revenue                                                                                    Unsecured loan repayments
               P.o. Box 840                                                                                                      Suppliers or vendors
               Jefferson City, MO 65105-0840                                                                                     Services
                                                                                                                                 Other Taxes


       3.26
       7.
            Indiana Food and Beverage Tax                                  9/30/2019,                       $18,741.16           Secured debt
               Attn: Sales Tax                                             10/30/2019,                                           Unsecured loan repayments
               P.O. Box 7229                                               12/2/2019                                             Suppliers or vendors
               Indianapolis, IN 46207-7229                                                                                       Services
                                                                                                                                 Other Taxes


       3.26
       8.
            Indiana Department Of Revenue                                  9/20/2019,                      $121,838.70           Secured debt
               PO Box 7218                                                 10/21/2019,                                           Unsecured loan repayments
               Indianapolis, IN 46206-7229                                 11/20/2019                                            Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Taxes


       3.26
       9.
            Michigan Treasury Online                                       9/20/2019,                      $234,510.84           Secured debt
               No address                                                  10/18/2019,                                           Unsecured loan repayments
                                                                           10/21/2019,                                           Suppliers or vendors
                                                                           11/20/2019                                            Services
                                                                                                                                 Other Taxes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                               Document      Page 1233 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                          Case number (if known) 19-43756



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.27
       0.
            North Dakota Tax                                               10/10/2019,                      $69,723.19                Secured debt
               Office of State Tax Commissioner                            10/16/2019,                                                Unsecured loan repayments
               600 East Boulevard Avenue                                   10/23/2019,                                                Suppliers or vendors
               Dept. 127                                                   11/1/2019,                                                 Services
               Bismarck, ND 58505-0599                                     11/13/2019,
                                                                           12/3/2019,                                                 Other Taxes
                                                                           12/10/2019

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    LYNCH, RICHARD H.                                           2/13/19,                      $2,996,521.76           Expense reimbursements
               2730 W LAKE ST                                              2/19/19,
               Unit 610                                                    2/22/19,
               Minneapolis, MN 55419                                       2/25/19,
               Chief Executive Officer and Director                        2/27/19,
                                                                           3/6/19,
                                                                           3/11/19,
                                                                           3/13/19,
                                                                           3/18/19,
                                                                           3/21/19,
                                                                           3/25/19,
                                                                           3/26/19,
                                                                           3/27/19,
                                                                           4/3/19,
                                                                           4/10/19,
                                                                           4/17/19,
                                                                           4/24/19,
                                                                           5/13/19,
                                                                           5/21/19,
                                                                           5/28/19,
                                                                           6/3/19,
                                                                           6/7/19,
                                                                           6/14/19,
                                                                           6/25/19,
                                                                           6/28/19,
                                                                           7/12/19,
                                                                           7/24/19,
                                                                           7/29/19,
                                                                           8/9/19,
                                                                           8/27/19,
                                                                           9/18/19

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 36
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                  Desc Main
                                                               Document      Page 1234 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                          Case number (if known) 19-43756



    of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
    debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                Status of case
               Case number                                                                 address
       7.1.    Johnson, Chris                                   workers                                                                 Pending
                                                                compensation                                                            On appeal
                                                                                                                                        Concluded

       7.2.    Flores, Leah                                     workers                                                                 Pending
                                                                compensation                                                            On appeal
                                                                                                                                        Concluded

       7.3.    Smith, Taylor M.                                 workers                                                                 Pending
                                                                compensation                                                            On appeal
                                                                                                                                        Concluded

       7.4.    Skaja, Alyssa M.                                 workers                                                                 Pending
                                                                compensation                                                            On appeal
                                                                                                                                        Concluded

       7.5.    Chapel, Richard L.                               workers                                                                 Pending
                                                                compensation                                                            On appeal
                                                                                                                                        Concluded

       7.6.    Miller, Timothy G.                               workers                                                                 Pending
                                                                compensation                                                            On appeal
                                                                                                                                        Concluded

       7.7.    Marana, Jennifer Lee J                           workers                                                                 Pending
                                                                compensation                                                            On appeal
                                                                                                                                        Concluded

       7.8.    Fuentes, Maria                                   workers                                                                 Pending
                                                                compensation                                                            On appeal
                                                                                                                                        Concluded

       7.9.    Ferguson, Samuel                                 workers                                                                 Pending
                                                                compensation                                                            On appeal
                                                                                                                                        Concluded

       7.10 Hybertson, Sandra                                   workers                                                                 Pending
       .                                                        compensation                                                            On appeal
                                                                                                                                        Concluded



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 37
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                            Desc Main
                                                               Document      Page 1235 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Case title                                       Nature of case             Court or agency's name and          Status of case
               Case number                                                                 address
       7.11 Koball, Jamie                                       workers                                                            Pending
       .                                                        compensation                                                       On appeal
                                                                                                                                   Concluded

       7.12 Alcantara-Ruiz, Janet                               workers                                                            Pending
       .                                                        compensation                                                       On appeal
                                                                                                                                   Concluded

       7.13 Newtoff, Austin                                     workers                                                            Pending
       .                                                        compensation                                                       On appeal
                                                                                                                                   Concluded

       7.14 Zappa, Anna                                         workers                                                            Pending
       .                                                        compensation                                                       On appeal
                                                                                                                                   Concluded

       7.15 Ferrell, Laurie                                     workers                                                            Pending
       .                                                        compensation                                                       On appeal
                                                                                                                                   Concluded

       7.16 Ferguson, Dwayne                                    workers                                                            Pending
       .                                                        compensation                                                       On appeal
                                                                                                                                   Concluded

       7.17 Guifarro, Erick                                     workers                                                            Pending
       .                                                        compensation                                                       On appeal
                                                                                                                                   Concluded

       7.18 Navarro, Alejandrina                                workers                                                            Pending
       .                                                        compensation                                                       On appeal
                                                                                                                                   Concluded

       7.19 Bentiez, Walter                                     workers                                                            Pending
       .                                                        compensation                                                       On appeal
                                                                                                                                   Concluded

       7.20 Ortega, Madelyn                                     workers                                                            Pending
       .                                                        compensation                                                       On appeal
                                                                                                                                   Concluded

       7.21 Tharps, Channel                                     workers                                                            Pending
       .                                                        compensation                                                       On appeal
                                                                                                                                   Concluded

       7.22 Hofbeck, Jaccii                                     Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded

       7.23 Stryker, Kristen                                    Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 38
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                            Desc Main
                                                               Document      Page 1236 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Case title                                       Nature of case             Court or agency's name and          Status of case
               Case number                                                                 address
       7.24 Bryant, Lindsey                                     Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded

       7.25 Starnes, Margaret                                   Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded

       7.26 Hopkins, Molly                                      Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded

       7.27 Hopkins, Nancy                                      Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded

       7.28 Swain, Cathy                                        Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded

       7.29 Streetman, Dagmar D.                                Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded

       7.30 Senthilvanan, Anusha                                Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded

       7.31 Horrall, Deborah                                    Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded

       7.32 Demudd, Regina                                      Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded

       7.33 Peppers, Marilyn                                    Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded

       7.34 Wheeler, De-Ja                                      Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded

       7.35 Lamacki, Diane                                      Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded

       7.36 Rudnik, Lorraine                                    Personal Injury                                                    Pending
       .                                                                                                                           On appeal
                                                                                                                                   Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 39
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1237 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                          Case number (if known) 19-43756



               Case title                                       Nature of case             Court or agency's name and             Status of case
               Case number                                                                 address
       7.37 Circle Centre Mall LLC v.                           Civil                      Marion County Superior                      Pending
       .    Granite City Food & Brewery                                                    Court                                       On appeal
               Ltd.                                                                        200 East Washington Street
                                                                                                                                       Concluded
               49/d01-19009-CC-036654                                                      Indianapolis, IN 46204

       7.38 Todd Hanson and Lori                                Civil                      Hennepin County District                    Pending
       .    Hanson v. Granite City Food                                                    Court                                       On appeal
               & Brewery Ltd.                                                              300 South Sixth Street
                                                                                                                                       Concluded
               27-CV-19-18179                                                              Minneapolis, MN 55487


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                          Value

       9.1.    Luv of Dog Rescue                                                                                         10/13/2018,
                                                                Monetary
               PO BOX 9283                                                                                               10/18/19,
               Fargo, ND 58106                                                                                           7/17/2019,
                                                                                                                         2/13/2018                      $1,870.21

               Recipients relationship to debtor



       9.2.    American Cancer Society, Inc.                                                                             5/17/18,
                                                                Monetary
               250 Williams Street NW                                                                                    5/23/18,
               Atlanta, GA 30303                                                                                         5/26/18,
                                                                                                                         5/23/18,
                                                                                                                         1/22/19,
                                                                                                                         5/17/19, 6/3/19,
                                                                                                                         7/8/19, 8/2/19,
                                                                                                                         10/1/19,
                                                                                                                         10/22/19,
                                                                                                                         10/26/19                       $2,591.29

               Recipients relationship to debtor



       9.3.    American Foundation for                          Monetary
               Suicide Preventi
               120 WALL ST FL 29
               New York, NY 10005                                                                                        9/30/2018                      $1,260.97

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 40
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1238 of 1274
 Debtor       Granite City Food & Brewery Ltd.                                                          Case number (if known) 19-43756



               Recipient's name and address                     Description of the gifts or contributions                Dates given                    Value

       9.4.    Angels Place                                     Monetary
               29299 FRANKLIN RD STE 2                                                                                   3/29/19,
               Southfield, MI 48034                                                                                      4/7/2018                 $1,018.93

               Recipients relationship to debtor



       9.5.    Board of Education Wayne Co                      Monetary                                                 3/25/2019,
               Northville                                                                                                5/1/2018,
               405 West Main Street                                                                                      11/14/2018,
               Northville, MI 48167                                                                                      8/20/19, 12/3/19         $1,792.73

               Recipients relationship to debtor



       9.6.    Board of Education - Macomb                      Monetary
               County                                                                                                    3/11/2019,
               31300 ANITA DRIVE                                                                                         6/18/2019,
               Warren, MI 48093                                                                                          9/11/19                  $1,785.46

               Recipients relationship to debtor



       9.7.    Charles County Humane                            Monetary
               Society                                                                                                   4/24/2019,
               71 INDUSTRIAL PARK DR                                                                                     10/13/2018,
               Waldorf, MD 20602                                                                                         10/11/2018               $1,774.71

               Recipients relationship to debtor



       9.8.    Childhood Leukemia Warriors                      Monetary
               Foundation
               427 GATESHEAD DR
               Naperville, IL 60565                                                                                      7/9/19, 4/28/19          $1,037.65

               Recipients relationship to debtor



       9.9.    City of Roseville                                Monetary
               2660 CIVIC CENTER DRIVE
               Saint Paul, MN 55113                                                                                      4/9/18, 7/18/18          $1,254.12

               Recipients relationship to debtor



       9.10 COE College                                         Monetary
       .    1220 FIRST AVENUE NE
               Cedar Rapids, IA 52402                                                                                    3/13/19                  $1,000.00

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 41
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1239 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Recipient's name and address                     Description of the gifts or contributions                Dates given                    Value

       9.11 Consolidated High School                            Monetary
       .    Dist #230
               13300 S LAGRANGE ROAD
               Orland Park, IL 60462                                                                                     8/27/2018                $2,936.58

               Recipients relationship to debtor



       9.12 Easter Seals Northern Ohio                          Monetary
       .    2173 N RIDGE ROAD
               Lorain, OH 44055                                                                                          12/17/17                 $1,500.00

               Recipients relationship to debtor



       9.13 Fremont Area United Way                             Monetary
       .    445 E 1ST STREET
               Fremont, NE 68025                                                                                         4/10/19                  $1,063.67

               Recipients relationship to debtor



       9.14 Gleaners Community Food                             Monetary
       .    Bank of Southeas
               2131 BEAUFALT ST
               Detroit, MI 48207                                                                                         12/19/17                 $1,378.00

               Recipients relationship to debtor



       9.15 Greater Chicago Food                                Monetary
       .    Depository Inc.
               4100 W ANN LURIE PLACE
               Chicago, IL 60632                                                                                         12/19/17                 $1,689.00

               Recipients relationship to debtor



       9.16 Habitat for Humanity                                                                                         2/27/19,
                                                                Monetary
       .    270 Peachtree Street NW                                                                                      6/25/19, 8/4/19,
               Suite 1300                                                                                                8/3/18, 11/7/18,
               Atlanta, GA 30303                                                                                         5/9/18, 11/6/17,
                                                                                                                         5/4/19, 5/4/19,
                                                                                                                         3/19/18, 11/6/17         $2,218.05

               Recipients relationship to debtor



       9.17 Harvesters the Community                            Monetary
       .    Food Network
               3801 TOPPING AVENUE
               Kansas City, MO 64129                                                                                     12/19/17                 $1,233.00

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 42
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                  Desc Main
                                                               Document      Page 1240 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Recipient's name and address                     Description of the gifts or contributions                Dates given                        Value

       9.18 International Association of                        Monetary
       .    Firefighter
               1750 New York Avenue
               NW Suite 300                                                                                              11/15/18,
               Washington, DC 20006-5395                                                                                 4/24/18                      $3,623.00

               Recipients relationship to debtor



       9.19 JDRF Intl                                           Monetary                                                 2/28/18,
       .    26 BROADWAY 14TH FLOOR                                                                                       2/28/19,
               New York, NY 10004                                                                                        10/18/17                     $2,403.00

               Recipients relationship to debtor



       9.20 John Deere Classic                                  Monetary
       .    3100 Heather Knoll
               Silvis, IL 61282                                                                                          7/24/18, 7/23/19             $1,253.61

               Recipients relationship to debtor



       9.21 Jordann Balaich                                     Monetary
       .    3274 W TISCHER RD
               Duluth, MN 55803                                                                                          6/10/18                      $1,800.00

               Recipients relationship to debtor



       9.22 Last Day Dog Rescue Inc.                            Monetary
       .    PO BOX 51935
               Livonia, MI 48151                                                                                         11/2/18, 7/21/19             $1,148.10

               Recipients relationship to debtor



       9.23 Lutheran Military Veterans                                                                                   5/8/18, 5/6/19,
                                                                Monetary
       .    3480 STELLHORN ROAD                                                                                          11/18/18,
               Fort Wayne, IN 46815                                                                                      8/29/18,
                                                                                                                         10/20/18,
                                                                                                                         10/30/19                     $1,840.16

               Recipients relationship to debtor



       9.24 Marketplace Selections Inc.                         Monetary
       .    1723 W ALTORFER DR
               Peoria, IL 61615                                                                                          6/24/19                      $1,455.00

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 43
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1241 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Recipient's name and address                     Description of the gifts or contributions                Dates given                    Value

       9.25 National Women Veterans                             Monetary                                                 2/10/19,
       .    922 7TH ST                                                                                                   10/21/18,
               Rockford, IL 61104                                                                                        12/5/19                  $1,306.25

               Recipients relationship to debtor



       9.26 Reagan Delaney Tokes                                Monetary
       .    Memorial Foundation
               10185 CAMEILLA ST
               Pompano Beach, FL 33076                                                                                   3/13/18                  $1,584.00

               Recipients relationship to debtor



       9.27 Robinson Township Christian                         Monetary
       .    77 PHILLIPS LANE
               Mc Kees Rocks, PA 15136                                                                                   4/12/18, 12/6/18         $1,350.00

               Recipients relationship to debtor



       9.28 Second Harvest Heartland                            Monetary
       .    1140 GERVAIS AVE                                                                                             12/19/17,
               Saint Paul, MN 55109                                                                                      12/6/19                  $2,607.00

               Recipients relationship to debtor



       9.29 Special Olympics Missouri                           Monetary
       .    Inc.
               305 SPECIAL OLYMPICS
               DRIVE
               Jefferson City, MO 65101                                                                                  7/15/19                  $1,600.00

               Recipients relationship to debtor



       9.30 Sydnie M. Murphy                                    Monetary
       .    2455 N 87TH APT C
               Lincoln, NE 68507                                                                                         4/10/18, 7/19/19         $1,362.30

               Recipients relationship to debtor



       9.31 The Gathering Place                                 Monetary
       .    23300 COMMERCE PARK
               Beachwood, OH 44122                                                                                       4/28/18                  $1,450.96

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 44
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                               Desc Main
                                                               Document      Page 1242 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Recipient's name and address                     Description of the gifts or contributions                Dates given                     Value

       9.32 The Leukemia and Lymphoma                           Monetary
       .    Society Inc.
               12100 W CENTER ROAD
               BUILDING 1 SUITE 202
               Omaha, NE 68144                                                                                           8/10/19                   $1,640.94

               Recipients relationship to debtor



       9.33 Troy Athens Band Booster                                                                                     5/11/18,
                                                                Monetary
       .    4333 JOHN R ROAD                                                                                             1/23/19,
               Troy, MI 48085                                                                                            10/9/18,
                                                                                                                         12/16/19                  $1,397.08

               Recipients relationship to debtor



       9.34 Troy School District                                                                                         4/9/18, 2/13/19,
                                                                Monetary
       .    4400 LIVERNOIS                                                                                               2/16/18,
               Troy, MI 48098                                                                                            4/27/18,
                                                                                                                         10/9/18,
                                                                                                                         5/23/18, 5/5/19,
                                                                                                                         2/16/18                   $1,753.31

               Recipients relationship to debtor



       9.35 United Way of Lincoln and                           Monetary
       .    Lancaster Coun                                                                                               12/19/17,
               238 S 13TH ST                                                                                             11/26/18,
               Lincoln, NE 68510                                                                                         10/3/19                   $1,811.58

               Recipients relationship to debtor



       9.36 World Central Kitchen                               Monetary
       .    1875 CONNECTICUT AVE NW
               10th Floor
               Washington, DC 20009                                                                                      1/26/18                   $1,000.00

               Recipients relationship to debtor



       9.37 Chesapeake Sports and
       .    Entertainment
               Group LLC
               1997 Annapolis Exchange
               Parkway                                                                                                   11/20/19,
               Annapolis, MD 21401                                                                                       12/9/19                   $2,313.08

               Recipients relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1243 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                              Case number (if known) 19-43756



               Recipient's name and address                     Description of the gifts or contributions                Dates given                      Value

       9.38 Feeding America, Inc.
       .    35 East Wacker Drive
               Suite 2000
               Chicago, IL 60601                                                                                         11/19/19                   $1,089.79

               Recipients relationship to debtor



       9.39 Landons League Foundation
       .    130 Marble Crossing Drive
               Wentzville, MO 63385                                                                                      11/2/19                    $1,124.00

               Recipients relationship to debtor



       9.40 Midwest Institute for
       .    Addiction, Inc.
               711 Old Ballas Road
               Suite 203
               Saint Louis, MO 63141                                                                                     9/15/19                    $1,100.00

               Recipients relationship to debtor



       9.41 Sonia De Nicola
       .    2301 Pontside Terrace                                                                                        10/7/19,
               Silver Spring, MD 20906                                                                                   11/15/19                   $1,900.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss       Value of property
       how the loss occurred                                                                                                                              lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       AV Equipment damaged due to                              37990.24                                                 2/2/2019                   Unknown
       burst water pipe at Davenport
       location

       Emergency sewer & drain repair                           29,930.93                                                3/1/2019                   Unknown
       causing location to close at
       Davenport location

       Main breaker panel failure causing                       33809.71                                                 5/19/19                    Unknown
       location to close at National Harbor
       location

       Credit card breach                                       Pending                                                  6/4/2019                   Unknown


 Part 6:      Certain Payments or Transfers

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 46
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 19-43756                   Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1244 of 1274
 Debtor        Granite City Food & Brewery Ltd.                                                          Case number (if known) 19-43756




11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

          None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates          Total amount or
                 the transfer?                                                                                                                         value
                 Address
       11.1.     Briggs and Morgan, P.A.
                 2200 IDS Center
                 80 South Eighth Street
                 Minneapolis, MN 55402                                                                                         Various          $953,530.95

                 Email or website address


                 Who made the payment, if not debtor?




       11.2.     Duff and Phelps Holdings Inc
                 55 E 52nd St 31st Fl
                 New York, NY 10055                                                                                                             $691,957.00

                 Email or website address


                 Who made the payment, if not debtor?




       11.3.     Hilco Real Estate LLC
                 5 Revere Dr
                 Ste 320
                 Northbrook, IL 60062                                                                                                             $75,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers         Total amount or
                                                                                                                      were made                        value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

                Who received transfer?                          Description of property transferred or                   Date transfer        Total amount or
                Address                                         payments received or debts paid in exchange              was made                      value

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 47
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 19-43756                   Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                               Desc Main
                                                               Document      Page 1245 of 1274
 Debtor        Granite City Food & Brewery Ltd.                                                         Case number (if known) 19-43756



 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     701 Xenia Avenue                                                                                          1/1/2012- 5/31/2016
                 Suite 120
                 Minneapolis, MN 55416

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services           If debtor provides meals
                                                                the debtor provides                                                    and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Name, email address, birthdate
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Granite City Food & Brewery 401k Plan                                                      EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 48
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                Desc Main
                                                               Document      Page 1246 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Extra Space Storage                                           Jared D. Harris                      Records and patio furniture             No
       497 Liberty Pike                                              1864 West McEwen Drive                                                       Yes
       Franklin, TN 37064                                            Franklin, TN 37067

       Master Craft Outdoors Inc                                     Peter E. VonBank                     Records and patio furniture             No
       9450 Nason Court Ne                                           11909 Main Street                                                            Yes
       Elk River, MN 55330                                           Maple Grove, MN 55369

       Ace Mini Storage                                              Peter E. VonBank                     Records and patio furniture             No
       5525 Highway 169 North                                        11909 Main Street                                                            Yes
       Minneapolis, MN 55442                                         Maple Grove, MN 55369

       SS New Brighton, LLC                                          Christopher J. Erickson              Records and patio furniture             No
       d/b/a Simply Self Storage                                     1595 Highway 36 West                                                         Yes
       Saint Paul, MN 55112                                          Roseville, MN 55113

       New TKG-KC, LLC                                               Andrea Lackner                       Records and patio furniture             No
       d/b/a StorageMart                                             1701 Village West                                                            Yes
       1653 7401 State Avenue                                        Parkway
       Kansas City, KS 66112                                         Kansas City, KS 66111

       Infinite Self Storagenora                                     Mark Hannen                          Records and patio furniture             No
       8802 Evergreen Ave                                            801 Plaza Drive                                                              Yes
       Indianapolis, IN 46240                                        Schaumburg, IL 60173



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 49
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                             Desc Main
                                                               Document      Page 1247 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Nuco2 Inc                                                                                          See attached Exhibit A for                Unknown
       PO Box 417902                                                                                      description and location
       Boston, MA 02241-7902

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Farmer Bros. Co.                                                                                   See attached Exhibit A for              $42,241.01
       1912 Farmer Brothers Drive                                                                         description and location of
       Roanoke, TX 76262                                                                                  property

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Coca-Cola Foodservice                                                                              See attached Exhibit A for             $198,504.30
       PO Box 602937                                                                                      description and location of
       Charlotte, NC 28250                                                                                property

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Ecolab Food Safety Specialties                                                                     See attached Exhibit A for              $11,563.45
       24198 Network Place                                                                                description and location of
       Chicago, IL 60673-1241                                                                             property

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Restaurant Technologies Inc                                                                        See attached Exhibit A for             $260,000.00
       2250 Pilot Knob Rd                                                                                 description and location of
       Saint Paul, MN 55120                                                                               property


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 50
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                               Document      Page 1248 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756




            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Granite City Restaurant                          Restaurant Operations                            EIN:         XX-XXXXXXX
             Operations, Inc.
             3600 American Blvd. West                                                                          From-To      2008 to present
             Suite 400
             Minneapolis, MN 55431

    25.2.    Granite City - Arkansas, Inc.                    Restaurant                                       EIN:         XX-XXXXXXX
             3600 American Blvd. West
             Suite 400                                                                                         From-To      2006 to present
             Minneapolis, MN 55431

    25.3.    Granite City - Creve Coeur,                      Restaurant                                       EIN:         XX-XXXXXXX
             Inc.
             3600 American Blvd. West                                                                          From-To      2007 to present
             Suite 400
             Minneapolis, MN 55431

    25.4.    Granite City of Indiana, Inc.                    Restaurant                                       EIN:         XX-XXXXXXX
             3600 American Blvd. West
             Suite 400                                                                                         From-To      2007 to present
             Minneapolis, MN 55431

    25.5.    Granite City of Kansas, Ltd.                     Restaurant                                       EIN:         XX-XXXXXXX
             3600 American Blvd. West
             Suite 400                                                                                         From-To      2005 to present
             Minneapolis, MN 55431

    25.6.    Granite City of Maryland, Inc.                   Restaurant                                       EIN:         XX-XXXXXXX
             3600 American Blvd. West
             Suite 400                                                                                         From-To      2011 to present
             Minneapolis, MN 55431

    25.7.    Granite City of Ohio, Inc.                       Restaurant                                       EIN:         XX-XXXXXXX
             3600 American Blvd West
             Suite 400                                                                                         From-To      2007 to present
             Minneapolis, MN 55431




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 51
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                                    Desc Main
                                                               Document      Page 1249 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.8.    Granite City - Orland Park,                      Restaurant                                       EIN:         XX-XXXXXXX
             Inc.
             3600 American Blvd. West                                                                          From-To      2006 to present
             Suite 400
             Minneapolis, MN 55431

    25.9.    Granite City - Peoria, Inc.                      Restaurant                                       EIN:         XX-XXXXXXX
             3600 American Blvd. West
             Suite 400                                                                                         From-To      2006 to present
             Minneapolis, MN 55431

    25.10 Granite City - Rockford, Inc.                       Restaurant                                       EIN:         XX-XXXXXXX
    .
             3600 American Blvd. West
             Suite 400                                                                                         From-To      2006 to present
             Minneapolis, MN 55431


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       InfoSync Services, LLC                                                                                                     2015-present
                    1938 Woodlawn
                    Suit 100
                    Wichita, KS 67208

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Schechter Dokken Kanter                                                                                                    1999 to present
                    100 Washington Avenue South
                    Suite 1600
                    Minneapolis, MN 55401-2192
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       InfoSync Services, LLC                                                                                                     2015 to present
                    1938 Woodlawn
                    Suite 100
                    Wichita, KS 67208

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Schechter Dokken Kanter
                    100 Washington Avenue South
                    Suite 1600
                    Minneapolis, MN 55401-2192

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 52
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1250 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.2.       InfoSync Services, LLC
                    1938 Woodlawn
                    Suite 100
                    Wichita, KS 67208

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Citizens Bank, N.A.
                    One Park Plaza
                    Suite 400
                    Irvine, CA 92614
       26d.2.       Otc Markets Group Inc
                    PO Box 29959
                    New York, NY 10087-9959
       26d.3.       Store Capital Corporation
                    8377 East Hardford Dr Ste 100
                    Scottsdale, AZ 85255
       26d.4.       American Express Plum Card
                    P.O. Box 981535
                    El Paso, TX 79998-1535

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Denise Lenaghan
       .                                                                                    12/4/2019                $42,032.94

                Name and address of the person who has possession of
                inventory records
                Granite City Food & Brewery Ltd.
                3945 2nd Street South
                Saint Cloud, MN 56301


       27.2 Devon Giesen
       .                                                                                    12/4/2019                $60,679.49

                Name and address of the person who has possession of
                inventory records
                Granite City Food & Brewery Ltd.
                2620 South Louise Avenue
                Sioux Falls, SD 57106




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 53
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1251 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.3 Jen Kopperud
       .                                                                                    12/4/2019                $58,850.78

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1636 SW 42nd Street
               Fargo, ND 58103


       27.4 Aaron Helgeson
       .                                                                                    12/4/2019                $39,432.46

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               12801 University Avenue
               Clive, IA 50325


       27.5 Mark Mussman
       .                                                                                    12/4/2019                $36,681.06

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               4755 1st Avenue SE
               Cedar Rapids, IA 52403


       27.6 David Lewandwski
       .                                                                                    12/4/2019                $46,135.34

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               5270 Utica Ridge Road
               Davenport, IA 52807


       27.7 Shane Bauer
       .                                                                                    12/4/2019                $44,849.71

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               6200 "O" Street
               Lincoln, NE 68510


       27.8 Pete VonBank
       .                                                                                    12/4/2019                $52,697.31

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               11909 Main Street
               Osseo, MN 55369




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 54
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1252 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.9 Mike Leahy
       .                                                                                    12/4/2019                $40,372.78

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               3330 Pilot Knob Road
               Saint Paul, MN 55121


       27.1 Julian Magennis
       0.                                                                                   12/4/2019                $39,531.28

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               8461 NW Prairie View Road
               Kansas City, MO 64153


       27.1 Andrea Lackner
       1.                                                                                   12/4/2019                $42,527.89

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1701 Village West Parkway
               Kansas City, KS 66111


       27.1 Shannon Southerland
       2.                                                                                   12/4/2019                $36,646.36

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               15085 West 119th Street
               Olathe, KS 66062


       27.1 Ivan Salgado
       3.                                                                                   12/4/2019                $38,438.27

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1001 North 102nd Street
               Omaha, NE 68114


       27.1 Chris Erickson
       4.                                                                                   12/4/2019                $48,978.35

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1595 Highway 36 West
               Saint Paul, MN 55113




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 55
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1253 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Brian Androwich
       5.                                                                                   12/4/2019                $42,079.96

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               7140 Harrison Avenue
               Suite 108
               Rockford, IL 61112


       27.1 Ashley Serrano
       6.                                                                                   12/4/2019                $58,833.43

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               3809 Coldwater Road
               Fort Wayne, IN 46805


       27.1 Robert Stone Jr.
       7.                                                                                   12/4/2019                $44,489.49

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               West Oaks Shopping Center
               Saint Louis, MO 63141


       27.1 Greg Jones
       8.                                                                                   12/4/2019                $53,850.88

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               699 West Big Beaver Road
               Troy, MI 48084


       27.1 Courtney Barber
       9.                                                                                   12/4/2019                $45,376.64

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               2300 Village Drive West
               Suite 130
               Maumee, OH 43537


       27.2 JD Harris
       0.                                                                                   12/4/2019                $61,348.44

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1864 West McEwen Drive
               Franklin, TN 37067




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 56
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1254 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.2 Mike Bohlken
       1.                                                                                   12/4/2019                $49,416.62

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1828 Abriter Court
               Naperville, IL 60563


       27.2 Eric Sredzinski
       2.                                                                                   12/4/2019                $51,291.19

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               39603 Traditions Drive
               Northville, MI 48168


       27.2 Stephen Taylor
       3.                                                                                   12/4/2019                $50,540.82

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               801 Plaza Drive
               Schaumburg, IL 60173


       27.2 Ryell Bradley
       4.                                                                                   12/4/2019                $41,418.68

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               200 American Way
               Oxon Hill, MD 20745


       27.2 Jim Kinzey
       5.                                                                                   12/4/2019                $50,453.29

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               100 Renaissance Center
               Suite 1101
               Detroit, MI 48243


       27.2 Sean Corrigan
       6.                                                                                   12/4/2019                $47,791.03

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               352 South Avenue
               Minneapolis, MN 55425




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 57
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1255 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.2 Rich Travis
       7.                                                                                   12/4/2019                $54,977.60

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               The Palms at Town & Country
               11735 Sherri Lane
               Miami, FL 33183


       27.2 Joey Himes
       8.                                                                                   12/4/2019                $55,122.53

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               186 Fleet Street
               Oxon Hill, MD 20745


       27.2 Anna Brailey
       9.                                                                                   12/4/2019                $40,925.22

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1060 Settlers Ridge Center Drive
               Pittsburgh, PA 15205


       27.3 Corey Burkey
       0.                                                                                   12/4/2019                $0

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1722 Detroit Street
               Ellsworth, IA 50075


       27.3 Denise Lenaghan
       1.                                                                                   12/11/2019               $40,950.81

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               3945 2nd Street South
               Saint Cloud, MN 56301


       27.3 Devon Giesen
       2.                                                                                   12/11/2019               $57,311.17

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               2620 South Louise Avenue
               Sioux Falls, SD 57106




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 58
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1256 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.3 Jen Kopperud
       3.                                                                                   12/11/2019               $55,569.04

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1636 SW 42nd Street
               Fargo, ND 58103


       27.3 Aaron Helgeson
       4.                                                                                   12/11/2019               $38,242.49

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               12801 University Avenue
               Clive, IA 50325


       27.3 Mark Mussman
       5.                                                                                   12/11/2019               $35,263.89

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               4755 1st Avenue SE
               Cedar Rapids, IA 52403


       27.3 David Lewandowski
       6.                                                                                   12/11/2019               $44,618.80

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               5270 Utica Ridge Road
               Davenport, IA 52807


       27.3 Shane Bauer
       7.                                                                                   12/11/2019               $46,841.74

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               6200 "O" Street
               Lincoln, NE 68510


       27.3 Pete VonBank
       8.                                                                                   12/11/2019               $48,077.10

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               11909 Main Street
               Osseo, MN 55369




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 59
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1257 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.3 Mike Leahy
       9.                                                                                   12/11/2019               $39,915.86

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               3330 Pilot Knob Road
               Saint Paul, MN 55121


       27.4 Julian Magennis
       0.                                                                                   12/11/2019               $38,669.90

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               8461 NW Prairie View Road
               Kansas City, MO 64153


       27.4 Andrea Lackner
       1.                                                                                   12/11/2019               $50,699.06

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1701 Village West Parkway
               Kansas City, KS 66111


       27.4 David Kirkland
       2.                                                                                   12/11/2019               $37,806.79

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               15085 West 119th Street
               Olathe, KS 66062


       27.4 Ivan Salgado
       3.                                                                                   12/11/2019               $37,225.93

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1001 North 102nd Street
               Omaha, NE 68114


       27.4 Chris Erickson
       4.                                                                                   12/11/2019               $45,023.41

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1595 Highway 36 West
               Saint Paul, MN 55113




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1258 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.4 Brian Androwich
       5.                                                                                   12/11/2019               $42,289.40

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               7140 Harrison Avenue
               Suite 108
               Rockford, IL 61112


       27.4 Ashley Serrano
       6.                                                                                   12/11/2019               $57,015.94

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               3809 Coldwater Road
               Fort Wayne, IN 46805


       27.4 Robert Stone Jr.
       7.                                                                                   12/11/2019               $43,171.54

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               West Oaks Shopping Center
               Saint Louis, MO 63141


       27.4 Greg Jones
       8.                                                                                   12/11/2019               $54,916.46

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               699 West Big Beaver Road
               Troy, MI 48084


       27.4 Courtney Barber
       9.                                                                                   12/11/2019               $42,541.23

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               2300 Village Drive West
               Suite 130
               Maumee, OH 43537


       27.5 JD Harris
       0.                                                                                   12/11/2019               $57,754.39

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1864 West McEwen Drive
               Franklin, TN 37067




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 61
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1259 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.5 Mike Bohlken
       1.                                                                                   12/11/2019               $43,105.22

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1828 Abriter Court
               Naperville, IL 60563


       27.5 Eric Sredzinski
       2.                                                                                   12/11/2019               $53,148.52

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               39603 Traditions Drive
               Northville, MI 48168


       27.5 Stephen Taylor
       3.                                                                                   12/11/2019               $46,704.69

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               801 Plaza Drive
               Schaumburg, IL 60173


       27.5 Ryan Bradley
       4.                                                                                   12/11/2019               $39,514.78

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               200 American Way
               Oxon Hill, MD 20745


       27.5 Jim Kinzey
       5.                                                                                   12/11/2019               $49,626.36

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               100 Renaissance Center
               Suite 1101
               Detroit, MI 48243


       27.5 Sean Corrigan
       6.                                                                                   12/11/2019               $44,370.80

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               352 South Avenue
               Minneapolis, MN 55425




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 62
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1260 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.5 Rich Travis
       7.                                                                                   12/11/2019               $54,049.88

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               The Palms at Town & Country
               11735 Sherri Lane
               Miami, FL 33183


       27.5 Joey Himes
       8.                                                                                   12/11/2019               $53,472.97

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               186 Fleet Street
               Oxon Hill, MD 20745


       27.5 Anna Brailey
       9.                                                                                   12/11/2019               $41,334.16

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1060 Settlers Ridge Center Drive
               Pittsburgh, PA 15205


       27.6 Corey BUrkey
       0.                                                                                   12/11/2019               $0

               Name and address of the person who has possession of
               inventory records
               Granite City Food & Brewery Ltd.
               1722 Detroit Street
               Ellsworth, IA 50075


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       LYNCH, RICHARD H.                              2730 W LAKE ST                                      Chief Executive Officer and           5%
                                                      Unit 610                                            Director
                                                      Minneapolis, MN 55419
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       HJELSETH, NATHAN G.                            210 SUNSET BLVD                                     Chief Financial Officer and
                                                      Waconia, MN 55387                                   Director

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Doran, Robert J.                               1685 Hampton Course                                 Director                              Less than 1%
                                                      Saint Charles, IL 60174




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 63
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1261 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       McGowan, Eugene E.                             350 South Main Avenue                               Director and Control Person         14.6%
                                                      #605
                                                      Sioux Falls, SD 57104
       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       Concept Development                            3879 Maple Avenue                                   Control Person                      78.5%
       Partners LLC                                   #400
                                                      Dallas, TX 75219
       Name                                           Address                                             Position and nature of any          % of interest, if
                                                                                                          interest                            any
       DHW Leasing, L.L.C.                            350 South Main Avenue                               Control Person                      11.6%
                                                      #605
                                                      Sioux Falls, SD 57104


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Bashour, Fouad Z.                              6335 Brookshire Drive                               Chairman of Board               5/10/11-9/26/19
                                                      Dallas, TX 75230

       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Staenberg, Michael H.                          2127 Innerbelt Business Center Drive                Director                        5/10/11-9/26/19
                                                      #310
                                                      Saint Louis, MO 63114
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Carrington, Jr., H.G.                          4301                                                Director                        4/22/14-9/26/19
                                                      Potomac Avenue
                                                      Dallas, TX 75205
       Name                                           Address                                             Position and nature of any      Period during which
                                                                                                          interest                        position or interest
                                                                                                                                          was held
       Rager, Jeff                                    1008 Dockway Drive                                  Chief Financial Officer         7/16/14-1/20/19
                                                      Huron, OH 44839


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 64
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                            Desc Main
                                                               Document      Page 1262 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Name and address of recipient                    Amount of money or description and value of              Dates            Reason for
                                                                property                                                                  providing the value
       30.1 Carrington, Carey
       .    4301 Potomac Avenue
               Dallas, TX 75205                                 51,287.32                                                various

               Relationship to debtor
               Director


       30.2 McGowan, Sr., Eugene E.
       .    350 South Main Avenue
               #605
               Sioux Falls, SD 57104                            49,215.97                                                Various

               Relationship to debtor
               Director


       30.3 Bashour, Fouad
       .    6335 Brookshire Drive
               Dallas, TX 75203                                 56,869.77                                                various

               Relationship to debtor
               Director


       30.4 Rager, Jeff
       .    1008 Dockway Drive
               Huron, OH 44839                                  66,063.22                                                various          salary

               Relationship to debtor
               Former Chief Financial Officer


       30.5 Staenberg, Michael H.
       .    2127 Innerbelt Business
               Center Drive
               #310
               Saint Louis, MO 63114                            40,000.00                                                Various

               Relationship to debtor
               Director


       30.6 HJELSETH, NATHAN G.
       .    210 SUNSET BLVD
               Waconia, MN 55387                                222,546.74                                               Various          salary

               Relationship to debtor
               Chief Financial Officer and
               Director


       30.7 LYNCH, RICHARD H.
       .    2730 W LAKE ST
               Unit 610
               Minneapolis, MN 55419                            557,464.83                                               various          salary

               Relationship to debtor
               Chief Executive Officer and
               Director




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 65
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                              Desc Main
                                                               Document      Page 1263 of 1274
 Debtor      Granite City Food & Brewery Ltd.                                                           Case number (if known) 19-43756



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.8 Doran, Robert J.
       .    1685 Hampton Course
               Saint Charles, IL 60174                          45,206.84                                                various

               Relationship to debtor
               Director


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 13, 2020

 /s/ Richard H. Lynch                                                   Richard H. Lynch
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Executive Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 66
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
Concept   Store #   Case   19-43756
                     Address                          Doc 128             Filed 01/13/20
                                                                                     City        Entered
                                                                                                    State    01/13/20
                                                                                                             Zip          17:39:27
                                                                                                                       Phone     Open Date Desc   MainApprox. RT Value
                                                                                                                                             RT System
   GC                29   1864 West McEwen Drive
   GC                 2   2620 S Louise Ave                             Document Franklin
                                                                                       Page
                                                                                     Sioux Falls
                                                                                                    TN
                                                                                                  1264
                                                                                                    SD    of  37067 615-435-1949
                                                                                                             1274
                                                                                                              57106 605-362-0000
                                                                                                                                    02/05/13
                                                                                                                                    12/18/00
                                                                                                                                             Indoor
                                                                                                                                             N/A
                                                                                                                                                       $
                                                                                                                                                       N/A
                                                                                                                                                               10,000.00

   CR               305   1060 Settlers Ridge Center Drive                                Pittsburgh      PA   15205 412-788-0777   06/01/12   Indoor   $       10,000.00
   GC                26   2300 Village Drive West, Suite 130 (Toledo)                     Maumee          OH   43537 419-878-9050   02/12/08   Indoor   $       10,000.00
   GC                 7   6200 "O" Street                                                 Lincoln         NE   68510 402-466-1900   05/04/04   Indoor   $       10,000.00
   GC                15   1001 North 102nd St                                             Omaha           NE   68114 402-393-5000   10/17/06   Indoor   $       10,000.00
   GC                 3   1636 SW 42nd St.                                                Fargo           ND   58103 701-293-3000   11/20/01   N/A      N/A
   GC                11   8461 NW Prarie View Rd. (Zona Rosa)                             Kansas City     MO   64153 816-587-3838   11/15/05   Indoor   $       10,000.00
   GC                24   11411 Olive Street                                              Creve Coeur     MO   63141 314-432-3535   01/15/08   Indoor   $       10,000.00
   CR               300   352 South Avenue (MOA)                                          Bloomington     MN   55425 952-854-1004   11/28/11   N/A      N/A
   GC                 1   3945 2nd St. S                                                  St. Cloud       MN   56301 320-203-9000   06/01/99   Indoor   $       10,000.00
   GC                 8   11909 Main Street                                               Maple Grove     MN   55369 763-416-0010   06/22/04   Indoor   $       10,000.00
   GC                10   3330 Pilot Knob Rd.                                             Eagan           MN   55121 651-452-4600   09/20/05   Indoor   $       10,000.00
   GC                17   1595 Highway 36 W, Space 1005                                   Roseville       MN   55113 651-209-3500   11/03/06   Indoor   $       10,000.00
   GC                25   699 W. Big Beaver Road                                          Troy            MI   48084 248-519-1040   05/08/12   Indoor   $       10,000.00
   GC                33   39603 Traditions Drive                                          Northville      MI   48168 248-662-3400   04/08/15   Indoor   $       10,000.00
   GC                36   100 Renaissance Center - Suite 1102                             Detroit         MI   48243 313-309-9120   02/10/16   Indoor   $       10,000.00
   CR               302   186 Fleet Street (National Harbor)                              Oxon Hill       MD   20745 301-839-1100   12/28/11   Indoor   $       10,000.00
   GC                35   200 American Way                                                Oxon Hill       MD   20745 240-493-3900   5/6/2015   Indoor   $       10,000.00
   GC                12   1701 Village West Parkway (Legends)                             Kansas City     KS   66111 913-334-2255   01/31/06   Indoor   $       10,000.00
   GC                13   15085 W 119th Street                                            Olathe          KS   66062 913-829-6060   03/28/06   Indoor   $       10,000.00
   GC                22   3809 Coldwater Rd                                               Fort Wayne      IN   46805 260-471-3030   01/29/08   Indoor   $       10,000.00
   GC                20   7140 Harrison Avenue, Suite 108 (Rockford)                      Cherry Valley   IL   61112 815-332-7070   07/03/07   Indoor   $       10,000.00
   GC                32   1828 Abriter Court                                              Naperville      IL   60563 630-544-3700   10/29/14   Indoor   $       10,000.00
   GC                34   801 Plaza Dr.                                                   Schaumburg      IL   60173 630-523-5700   02/25/15   Indoor   $       10,000.00
   GC                 4   12801 University Avenue                                         Clive           IA   50325 515-224-1300   09/02/03   Indoor   $       10,000.00
   GC                 5   4755 1st Avenue SE                                              Cedar Rapids    IA   52403 319-395-7500   11/18/03   Indoor   $       10,000.00
   GC                 6   5270 Utica Ridge Road                                           Davenport       IA   52807 563-344-9700   01/27/04   Indoor   $       10,000.00
   CR               301   11735 Sherri Lane (Kendall)                                     Miami           FL   33183 305-279-3700   12/28/11   Indoor   $       10,000.00
             Case 19-43756                    Doc 128            Filed 01/13/20 Entered 01/13/20 17:39:27                                                      Desc Main
                                                               Document      Page 1265 of 1274
                                                                       Plan Tank
                 Address                   City      State Zip Code               Cyl Inv Xactmix Qty XactN2 Qty MK9 Unit Qty MK10 Unit Qty CO2 Sensor Qty        Heat Exchange (Evaporator)
                                                                       Type Count
         5270 UTICA RIDGE RD           DAVENPORT      IA   528073872   ELP    2      3         1            1            0             0               0                      0
               1636 42ND ST S             FARGO       ND   581033324   ELP    2      3         1            1            0             0               0                      0
    1595 HIGHWAY 36 WSPACE 1005         ROSEVILLE     MN     55113     ELP    2      1         1            1            0             0               0                      0
             7140 HARRISON AVE          ROCKFORD      IL   611121013   ELP    2      3         1            1            0             0               0                      0
             11411 OLIVE BLVD         CREVE COEUR     MO   631417108   ELP    1      4         1            1            0             0               0                      0
         3809 COLDWATER RD             FORT WAYNE     IN   468051101   ELP    1      1                                   0             0               0                      0
      2300 VILLAGE DR WSUITE 130         MAUMEE       OH   435377550   ELP    2                             1            0             0               0                      0
             3945 2ND STREET S         SAINT CLOUD    MN     56301     ELP    1      7         1            1            0             0               0                      0
             2620 S LOUISE AVE         SIOUX FALLS    SD     57104     ELP    1                1            1            0             0               0                      0
        12801 UNIVERSITY AVE              CLIVE       IA     50325     PPA           3         1            1            0             0               0                      0
              4755 1ST AVE SE         CEDAR RAPIDS    IA     52403     PPA                     1            1            0             0               0                      0
               6200 O STREET             LINCOLN      NE     68510     ELP    2                1            1            0             2               0                      0
               11909 MAIN ST          MAPLE GROVE     MN     55369     ELP    1      2                      1            0             0               0                      0
         3330 PILOT KNOB RD               EAGAN       MN     55121     ELP    1      5         1            1            0             0               0                      0
  8461 NW PRARIE VIEW RDZONA ROSA      KANSAS CITY    MO     64153     PPA                     1            1            0             0               0                      0
 1701 VILLAGE WEST PARKWAYLEGENDS      KANSAS CITY    KS     66111     PPA                     1            1            0             0               0                      0
        15085 W 119TH STREET             OLATHE       KS     66062     PPA                     1            1            0             0               0                      0
      1001 NORTH 102ND STREET            OMAHA        NE     68114     PPA                     1            1            0             0               0                      0
       699 W BIG BEAVER ROAD              TROY        MI     48084     ELP    2                1            1            0             0               0                      0
              352 SOUTH AVE           BLOOMINGTON     MN     55425     BOC           2         1            1            0             0               0                      0
              11735 SHERRI LN             MIAMI       FL     33183     ELP    1                1            1            0             0               0                      0
       1060 SETTLERS RIDGE DR          PITTSBURGH     PA     15205     ELP    1                1            1            0             0               0                      0
   186 FLEET ST (NATIONAL HARBOR)       OXON HILL     MD     20745     ELP    1                1            1            0             0               0                      0
             1864 W MCEWEN DR           FRANKLIN      TN     37067     ELP    2                1            1            0             0               0                      0
              1828 ABRITER CT          NAPERVILLE     IL     60563     ELP    2                1            1            0             0               0                      0
       39603 TRADITIONS DRIVE          NORTHVILLE     MI     48167     ELP    2                1            1            0             0               0                      0
             200 AMERICAN WAY           OXON HILL     MD     20745     ELP    2                1            1            0             0               0                      0
               801 PLAZA DR           SCHAUMBURG      IL   601734919   ELP    2                1            1            1             0               1                      0
  100 RENAISSANCE CENTERSUITE 1102       DETROIT      MI     48243     ELP    2                1            1            0             0               0                      1


From: Jonathan Baza <JBaza@nuco2.com>
Sent: Tuesday, November 05, 2019 5:36 PM
To: Onesimo Aleman <OAleman@GCFB.NET>
Subject: RE: Suppler Assets at Granite City and Cadillac Ranch Restaurants - NuCo2

Hello Oni,



Attached is the store listing with all the equipment that each location has. NuCO2’s equipment consist of: Bulk tanks, Xactmix (beer blender), XactN2 (Nitrogen Generator), MK9 & MK10 CO2
leak detections, and one location has a heat exchange (evaporator). NuCO2 has patented designed equipment for our beer equipment so I do not have an approximate value to provide to you
and I requested the information. Utilizing information from the internet gas blenders range similar run $1,300 and up and nitrogen generators run and nitrogen generators range from $12,000
and up. Bulk tanks range between $3,500-$8,000 depending on the size and capabilities. Heat Exchange units range from $8,500 and up.
        Case 19-43756               Doc 128            Filed 01/13/20 Entered 01/13/20 17:39:27                                     Desc Main
                                                     Document      Page 1266 of 1274

                                                 Equip                  Depr per
                                                 Value     42,241.01    Month



Description                 Item#        AccountClassID
                                               Life(In Months)
                                                         InitialValue   CBV        State Address1   Address2 Address3
                                                                                                                   City    County   ZipCode
TWN AP BRWR: D1000GH13A00058100169         711       60                  313.64 IL      14035 S LA GRANGE RD      ORLAND PARK          60462
HC: PC-1D-10-02: 120V/15 SLCT 5899762      714       36        500.00           KS      15085 W 119TH ST          OLATHE               66062
HC: HC-1D-10-02: 120/15A, SCHC 5892882     711       36        500.00           IA      4755 1ST AVE SE           CEDAR RAPIDS      52402-3211
TEA: TCTPS10000: 120V/15A, G3 5890803      711       36        720.39           IA      4755 1ST AVE SE           CEDAR RAPIDS      52402-3211
HC: PC-1D-10-02: 120V/15 SLCT 5899762      714       36        500.00           KS      1701 VILLAGE
                                                                                                   LEGENDS
                                                                                                     WEST PKWY
                                                                                                            MALL KANSAS CITY        66111-1879
HC: PC-1D-10-02: 120V/15 SLCT 5899762      711       36        500.00           MO      8461 NW PRAIRIE VIEW RD KANSAS CITY         64153-1842
HC: HC-1D-10-01: 120V/15       5891116     714       36                         IN      150 W 96TH ST             CARMEL            46032-9661
TEA: TCTPS10000: 120V/15A, G3 5890803      714       36        720.39           IL      7144 HARRISON AVE         ROCKFORD             61112
TWN AP BRWR: FBD1000GT13A000   5890451     711       36      1,062.00           MN      3330 PILOT KNOB RD        SAINT PAUL        55121-2055
SNGL AP BRWR: FBD500GT62A000   5890702     711       36        624.00           MN      3330 PILOT KNOB RD        SAINT PAUL        55121-2055
TEA: TCTPS10000: 120V/15A, G3 5890803      711       36        720.39           MO      8461 NW PRAIRIE VIEW RD KANSAS CITY         64153-1842
TWN AP BRWR: FBD1000GT13A000   5890451     711       36      1,062.00           KS      1701 VILLAGE
                                                                                                   LEGENDS
                                                                                                     WEST PKWY
                                                                                                            MALL KANSAS CITY        66111-1879
TWN AP BRWR: FBD1000GT13A000   5890451     711       36      1,062.00           KS      15085 W 119TH ST          OLATHE               66062
TWN AP BRWR: FBD1000GT63A000   5890625     711       36         14.41           SD      2620 SO LOUISE AVE.       SIOUX FALLS          57104
TWN AP BRWR: FBD1000GT63A000   5890625     711       36         28.82           MN      851 ROSEDALE SHOPPING CTR SAINT
                                                                                                                     SPACE
                                                                                                                         PAUL
                                                                                                                            1005    55113-2093
SNGL AP BRWR: FBD500GT62A000   5890702     714       36         28.82           IA      12801 UNIVERSITY AVENUE CLIVE                  50325
1/NOL.. SCTCTDP-35S-10: 120/15 5894631     714       36        500.00           MN      851 ROSEDALE SHOPPING CTR SAINT
                                                                                                                     SPACE
                                                                                                                         PAUL
                                                                                                                            1005    55113-2093
SNGL AP BRWR: FBD500GT62A000   5890702     711       36                         OH      LEGACY LIFESTYLE
                                                                                                   24519 CEDAR
                                                                                                           CENTER
                                                                                                               ROAD
                                                                                                                  LYNDHURST            44124
TWN AP BRWR: FBD1000GT13A000   5890451     711       36        100.88           NE      1001 N 102ND ST           OMAHA             68114-2155
SNGL AP BRWR: D500GT62A009:120 5894042     714       36         72.06           NE      6200 O STREET             LINCOLN           68510-2240
TWN AP BRWR: FBD1000GT13A000   5890451     714       36      1,062.00           IL      7144 HARRISON AVE         ROCKFORD             61112
TEA: TCTPS10000: 120V/15A, G3 5890803      711       36        122.50           MN      11909 MAIN STREET NORTH OSSEO               55369-7098
TWN AP BRWR: FBD1000GT13A000   5890451     711       36                         IL      230 CONFERENCE CENTER DR  EAST PEORIA       61611-0000
TWN AP BRWR: FBD1000GT13A000   5890451     714       36      1,062.00           ND      1636 42ND ST S            FARGO             58103-3324
TEA: FBTCTS10000, STNDRD TALL  5893021     714       36        122.50           ND      1636 42ND ST S            FARGO             58103-3324
TWN AP BRWR: FBD1000GT63A000   5890625     711       36        500.00           MN      3945 SECOND STREET SOUTH  SAINT CLOUD          56301
SNGL AP BRWR: D500GT62A009:120 5894042     711       36                         OH      LEGACY LIFESTYLE
                                                                                                   24519 CEDAR
                                                                                                           CENTER
                                                                                                               ROAD
                                                                                                                  LYNDHURST            44124
TWN AP BRWR: FBD1000GT63A000 5890625-R     714       60        330.00    326.56 MO      8461 NW PRAIRIE VIEW RD KANSAS CITY         64153-1842
HC: HC-1D-10-01: 120V/15       5891116     711       36        158.52           OH      2300 VILLAGE DR W STE 130 MAUMEE            43537-7550
TEA: FBTCTS10000, STNDRD TALL5893021-R     714       36                         IL      992 WILLOW RD STE 20      NORTHBROOK           60062
TEA: TCTPS10000: 120V/15A, G3 5890803      711       36                         MO      W OAKS SHOPPING CTR 11411 SAINT
                                                                                                                     OLIVE
                                                                                                                         LOUIS
                                                                                                                           BLVD     63141-7108
TWN AP BRWR: FBD1000GT13A000   5890451     711       36        302.64           IN      3809 COLDWATER RD         FORT WAYNE        46805-1101
TWN AP BRWR: FBD1000GT13A000   5890451     711       36                         MO      W OAKS SHOPPING CTR 11411 SAINT
                                                                                                                     OLIVE
                                                                                                                         LOUIS
                                                                                                                           BLVD     63141-7108
TWN AP BRWR: FBD1000GT13A000   5890451     711       36        309.84           OH      2300 VILLAGE DR W STE 130 MAUMEE            43537-7550
TWN AP BRWR: D1000-AP-13       5899671     714       36                         IN      150 W 96TH ST             CARMEL            46032-9661
TWN AP BRWR: FBD1000GT13A000   5890451     714       36                         IN      6501 GRAPE RD STE 1000    MISHAWAKA         46545-1007
TEA: TCTS10070: G3 SHORT, W/SC 5892310     711       36        281.02           SD      2620 SO LOUISE AVE.       SIOUX FALLS          57104
TEA: FBTCTS10000, STNDRD TALL5893021-R     714       36        376.04           OH      2300 VILLAGE DR W STE 130 MAUMEE            43537-7550
SNGL AP BRWR: FBD500GT62A000   5890702     711       36        556.86           FL      11735 SHERRI LN           MIAMI                33183
TEA: TCTPS10000: 120V/15A, G3 5890803      711       36        720.39           IL      801 PLAZA DRIVE           SCHAUMBURG           60173
TEA: TCTS10070: G3 SHORT, W/SC 5892310     711       36        603.10           MN      3945 SECOND STREET SOUTH  SAINT CLOUD          56301
TEA: PTTP310000: 120V/15A, SHO5895208      711       36        697.16           MN      851 ROSEDALE SHOPPING CTR SAINT
                                                                                                                     SPACE
                                                                                                                         PAUL
                                                                                                                            1005    55113-2093
TEA: TCTS10070: G3 SHORT, W/SC 5892310     711       60                         IL      14035 S LA GRANGE RD      ORLAND PARK          60462
TWN AP BRWR: FBD1000GT13A000 5890451-R     714       36        332.00           MN      3330 PILOT KNOB RD        SAINT PAUL        55121-2055
SNGL AP BRWR: FBD500GT62A000   5890702     711       36        503.00           ND      1636 42ND ST S            FARGO             58103-3324
TEA: FBTCTS10000, STNDRD TALL5893021-R     714       36        672.00           IN      3809 COLDWATER RD         FORT WAYNE        46805-1101
TEA: FBTCTS10000, STNDRD TALL5893021-R     714       60        672.00           IA      5270 UTICA RIDGE ROAD     DAVENPORT         52807-3872
TEA: FBTCTS10000, STNDRD TALL5893021-R     714       36        346.00           MI      39603 TRADITIONS DRIVE    NORTHVILLE           48168
HC: HC-1D-10-01: 120V/15     5891116-R     714       36        483.18           IA      5270 UTICA RIDGE ROAD     DAVENPORT         52807-3872
HC: FBCAFEPC1CL10000           5895663     711       36        688.00           ND      1636 42ND ST S            FARGO             58103-3324
TWN AP BRWR: FBD1000GT13A000 5890451-R     714       36        420.00           NE      6200 O STREET             LINCOLN           68510-2240
TEA: FBTCTS10000, STNDRD TALL  5893021     711       36                         IL      230 CONFERENCE CENTER DR  EAST PEORIA       61611-0000
TEA: FBTCTS10000, STNDRD TALL5893021-R     714       36        389.93           NE      6200 O STREET             LINCOLN           68510-2240
SNGL AP BRWR: FBD500GT62A000   5890702     711       36        503.00           MN      352 SOUTH AVE             BLOOMINGTON          55425
TWN AP BRWR: FBD1000GT13A000 5890451-R     714       36        410.28           IA      4755 1ST AVE SE           CEDAR RAPIDS      52402-3211
SNGL AP BRWR: FBD500GT62A000   5890702     711       36        510.00           PA      1060 SETTLERS RIDGE CENTERPITTSBURGH
                                                                                                                      DRIVE            15205
TEA: FBTCTS10000, STNDRD TALL  5893021     711       36        550.00           PA      1060 SETTLERS RIDGE CENTERPITTSBURGH
                                                                                                                      DRIVE            15205
TEA: FBTCTS10000, STNDRD TALL5893021-R     714       36                         IN      150 W 96TH ST             CARMEL            46032-9661
TEA: FBTCTS10000, STNDRD TALL  5893021     711       36        603.10           MI      699 W BIG BEAVER RD       TROY                 48084
TWN AP BRWR: FBD1000GT13A000   5890451     711       36        873.00           IA      5270 UTICA RIDGE ROAD     DAVENPORT         52807-3872
SNGL AP BRWR: FBD500GT62A000   5890702     711       36        510.00           MI      100 RENAISSANCE CTR STR 1102
                                                                                                                  DETROIT              48243
TEA: FBTCTS10000, STNDRD TALL  5893021     711       36        603.10           KS      1701 VILLAGE
                                                                                                   LEGENDS
                                                                                                     WEST PKWY
                                                                                                            MALL KANSAS CITY        66111-1879
SNGL AP BRWR: FBD500GT62A000   5890702     711       36        510.00           MI      699 W BIG BEAVER RD       TROY                 48084
TWN AP BRWR: FBD1000GT13A000   5890451     711       36        873.00           IA      12801 UNIVERSITY AVENUE CLIVE                  50325
TEA: FBTCTS10000, STNDRD TALL  5893021     711       36        550.00           TN      1864 W MCEWEN DRIVE       FRANKLIN             37067
SNGL AP BRWR: FBD500GT62A000   5890702     711       36        510.00           TN      1864 W MCEWEN DRIVE       FRANKLIN             37067
HC: HC-1D-10-01: 120V/15     5891116-R     714       36        471.10           TN      1864 W MCEWEN DRIVE       FRANKLIN             37067
SNGL SHUTL: FBGEMSS63A1000:5890617
                                18         711       36        965.00           TN      1864 W MCEWEN DRIVE       FRANKLIN             37067
SNGL AP BRWR: FBD500GT62A000   5890702     711       36        510.00           MI      100 RENAISSANCE CTR STR 1102
                                                                                                                  DETROIT              48243
SNGL AP BRWR: FBD500GT62A000   5890702     711       36        520.00           IN      49 W MARYLAND ST STE B03A INDIANAPOLIS         46204
SNGL AP BRWR: FBD500GT62A000   5890702     711       36        520.00           IN      49 W MARYLAND ST STE B03A INDIANAPOLIS         46204
TEA: FBTCTS10000, STNDRD TALL  5893021     711       36        560.00           IN      49 W MARYLAND ST STE B03A INDIANAPOLIS         46204
SNGL AP BRWR: FBD500GT62A000   5890702     711       36        520.00     65.06 MD      186 FLEET ST              OXON HILL            20745
TEA: FBTCTS10000, STNDRD TALL  5893021     711       36        560.00           MD      186 FLEET ST              OXON HILL            20745
TWN AP BRWR: FBD1000GT13A000   5890451     711       36        885.00           MN      11909 MAIN STREET NORTH OSSEO               55369-7098
TEA: FBTCTS10000, STNDRD TALL  5893021     711       36        560.00           OH      LEGACY LIFESTYLE
                                                                                                   24519 CEDAR
                                                                                                           CENTER
                                                                                                               ROAD
                                                                                                                  LYNDHURST            44124
       Case 19-43756             Doc 128      Filed 01/13/20 Entered 01/13/20 17:39:27                       Desc Main
                                            Document      Page 1267 of 1274
TEA: FBTCTS10000, STNDRD TALL
                            5893021   711   36   560.00            IN   6501 GRAPE RD STE 1000  MISHAWAKA    46545-1007
TEA: FBTCTS10000, STNDRD TALL
                            5893021   711   36   560.00            IL   1828 ABRITER CT         NAPERVILLE   60563-9368
SNGL AP BRWR: FBD500GT62A0005890702   711   36   520.00            IL   1828 ABRITER CT         NAPERVILLE   60563-9368
SNGL AP BRWR: FBD500GT62A0005890702   711   36   520.00            IL   1828 ABRITER CT         NAPERVILLE   60563-9368
TEA: RTB BREWER ROTATING 58100363     711   36   565.00    70.69   MD   200 AMERICAN WAY        OXON HILL       20745
TEA: FBTCTS10000, STNDRD TALL
                            5893021   711   36   560.00            KS   15085 W 119TH ST        OLATHE          66062
TEA: RTB BREWER ROTATING 58100363     711   36   565.00    55.73   MI   100 RENAISSANCE CTR STR 1102
                                                                                                DETROIT         48243
SNGL AP BRWR: FBD500GT62A0005890702   711   36   520.00    65.06   MD   200 AMERICAN WAY        OXON HILL       20745
SNGL AP BRWR: FBD500GT62A0005890702   711   36   520.00    22.32   IL   801 PLAZA DRIVE         SCHAUMBURG      60173 tea
SNGL AP BRWR: FBD500GT62A0005890702   711   36   520.00    36.09   MI   39603 TRADITIONS DRIVE  NORTHVILLE      48168
SNGL AP BRWR: FBD500GT62A0005890702   711   36   520.00    36.09   MI   39603 TRADITIONS DRIVE  NORTHVILLE      48168
SNGL AP BRWR: FBD500GT62A0005890702   711   36   520.00    22.32   IL   801 PLAZA DRIVE         SCHAUMBURG      60173
SNGL SHUTL: FBGEMSS63A1000:5890617
                             18       711   36   965.00   165.68   MD   200 AMERICAN WAY        OXON HILL       20745
TEA: FBTCTS10000, STNDRD TALL
                            5893021   711   60   560.00   420.69   NE   1001 N 102ND ST         OMAHA        68114-2155
BREWER ICED TEA EXTENDED2000502-R
                           120 F      714   36   433.37            IA   12801 UNIVERSITY AVENUE CLIVE           50325
BREWER ICED TEA EXTENDED2000502-R
                           120 F      714   36   329.22            IA   12801 UNIVERSITY AVENUE CLIVE           50325
              Case 19-43756                                   Doc 128                 Filed 01/13/20 Entered 01/13/20 17:39:27                                                                                       Desc Main
                                                                                    Document      Page 1268 of 1274
Sales Org Lvl 5 (Chain)               ccr_acn__c   name                            Address*                    City*          State      ZIP*      Serial Number*   IC Code*   Item Description*              install_date   Units   Book Value
001611999 - GRANITE CITY COPERATE OFFICE
                                      1810657      GRANITE CITY                    100 RENAISSANCE CTR STE 1101DETROIT        MI        48243       ZLN866909D       45748     DI BEV2323100-8FL45LEPCSGLW    1/12/2016       1      $3,804.35
001611999 - GRANITE CITY COPERATE OFFICE
                                      1810657      GRANITE CITY                    100 RENAISSANCE CTR STE 1101DETROIT        MI        48243       ZLN867592K       45748     DI BEV2323100-8FL45LEPCSGLW    1/12/2016       1      $3,804.35
001611999 - GRANITE CITY COPERATE OFFICE
                                      1810657      GRANITE CITY                    100 RENAISSANCE CTR STE 1101DETROIT        MI        48243       ZLN872373D       45748     DI BEV2323100-8FL45LEPCSGLW    1/12/2016       1      $3,804.34
001611999 - GRANITE CITY COPERATE OFFICE
                                      1810657      GRANITE CITY                    100 RENAISSANCE CTR STE 1101DETROIT        MI        48243        ZLN891701Z      45992     CB BEV PUMP LL 1/3HP 8'        1/12/2016       1       $386.01
001611999 - GRANITE CITY COPERATE OFFICE
                                      1810657      GRANITE CITY                    100 RENAISSANCE CTR STE 1101DETROIT        MI        48243       ZLN891704K       45992     CB BEV PUMP LL 1/3HP 8'        1/12/2016       1       $386.01
001611999 - GRANITE CITY COPERATE OFFICE
                                      1810657      GRANITE CITY                    100 RENAISSANCE CTR STE 1101DETROIT        MI        48243       ZLN891709V       45992     CB BEV PUMP LL 1/3HP 8'        1/12/2016       1       $386.01
001611999 - GRANITE CITY COPERATE OFFICE
                                      1810657      GRANITE CITY                    100 RENAISSANCE CTR STE 1101DETROIT        MI        48243        ZLN891711S      45992     CB BEV PUMP LL 1/3HP 8'        1/12/2016       1       $386.01
001611999 - GRANITE CITY COPERATE OFFICE
                                      1810657      GRANITE CITY                    100 RENAISSANCE CTR STE 1101DETROIT        MI        48243       ZNN108193F       46282     WB - Freestyle 4.4 GAL         1/12/2016       1       $467.51
001611999 - GRANITE CITY COPERATE OFFICE
                                      1810657      GRANITE CITY                    100 RENAISSANCE CTR STE 1101DETROIT        MI        48243       ZNN0993604       41568     CB FF100 NEW1022BFP            1/12/2016       1       $348.48
001611999 - GRANITE CITY COPERATE OFFICE
                                      1810657      GRANITE CITY                    100 RENAISSANCE CTR STE 1101DETROIT        MI        48243       ZNN1112000       41568     CB FF100 NEW1022BFP            1/12/2016       1       $348.48
001611999 - GRANITE CITY COPERATE OFFICE
                                      1440725      GRANITE CITY FOOD AND BREWERY   3330 PILOT KNOB RD          EAGAN          MN      55121-2055    ZLN809413K       45748     DI BEV2323100-8FL45LEPCSGLW     3/4/2013       1      $1,032.72
001611999 - GRANITE CITY COPERATE OFFICE
                                      1440725      GRANITE CITY FOOD AND BREWERY   3330 PILOT KNOB RD          EAGAN          MN      55121-2055    ZLN810776M       45992     CB BEV PUMP LL 1/3HP 8'         3/4/2013       1       $104.37
001611999 - GRANITE CITY COPERATE OFFICE
                                      1440725      GRANITE CITY FOOD AND BREWERY   3330 PILOT KNOB RD          EAGAN          MN      55121-2055    ZLN8095814       45748     DI BEV2323100-8FL45LEPCSGLW     3/4/2013       1      $1,032.72
001611999 - GRANITE CITY COPERATE OFFICE
                                      1440725      GRANITE CITY FOOD AND BREWERY   3330 PILOT KNOB RD          EAGAN          MN      55121-2055    ZLN8107731       45992     CB BEV PUMP LL 1/3HP 8'         3/4/2013       1       $104.37
001611999 - GRANITE CITY COPERATE OFFICE
                                      1440725      GRANITE CITY FOOD AND BREWERY   3330 PILOT KNOB RD          EAGAN          MN      55121-2055    ZMC9323950       41568     CB FF100 NEW1022BFP             3/4/2013       1        $96.28
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441511      GRANITE CITY FOOD AND BREWERY   1001 N 102ND ST             OMAHA          NE        68114       ZLN822581D       45992     CB BEV PUMP LL 1/3HP 8'         2/5/2014       1       $196.45
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441511      GRANITE CITY FOOD AND BREWERY   1001 N 102ND ST             OMAHA          NE        68114        ZLN824053J      45748     DI BEV2323100-8FL45LEPCSGLW     2/5/2014       1      $1,944.04
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441511      GRANITE CITY FOOD AND BREWERY   1001 N 102ND ST             OMAHA          NE        68114       ZMC9712077       41568     CB FF100 NEW1022BFP             2/5/2014       1       $176.71
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441511      GRANITE CITY FOOD AND BREWERY   1001 N 102ND ST             OMAHA          NE        68114       ZMC9799232       41568     CB FF100 NEW1022BFP             2/5/2014       1       $181.24
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441511      GRANITE CITY FOOD AND BREWERY   1001 N 102ND ST             OMAHA          NE        68114       ZMC9849221       41568     CB FF100 NEW1022BFP             2/5/2014       1       $181.24
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441589      GRANITE CITY FOOD AND BREWERY   6200 O ST                   LINCOLN        NE        68510       ZLN811677D       45748     DI BEV2323100-8FL45LEPCSGLW    3/18/2013       1      $1,592.76
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441589      GRANITE CITY FOOD AND BREWERY   6200 O ST                   LINCOLN        NE        68510       ZLN8126255       45992     CB BEV PUMP LL 1/3HP 8'        3/18/2013       1       $160.96
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441589      GRANITE CITY FOOD AND BREWERY   6200 O ST                   LINCOLN        NE        68510       ZMC928030N       41568     CB FF100 NEW1022BFP            3/18/2013       1       $148.48
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441589      GRANITE CITY FOOD AND BREWERY   6200 O ST                   LINCOLN        NE        68510       ZMC9280338       41568     CB FF100 NEW1022BFP            3/18/2013       1       $148.49
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441714      GRANITE CITY FOOD AND BREWERY   1595 HIGHWAY 36 W STE 1005 ROSEVILLE       MN        55113       ZLA149425H      45749R     DI BEV2323100-830LESSFLXSS      1/9/2014       1      $1,340.93
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441714      GRANITE CITY FOOD AND BREWERY   1595 HIGHWAY 36 W STE 1005 ROSEVILLE       MN        55113        ZLA1497692     45749R     DI BEV2323100-830LESSFLXSS      1/9/2014       1      $1,340.95
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441714      GRANITE CITY FOOD AND BREWERY   1595 HIGHWAY 36 W STE 1005 ROSEVILLE       MN        55113        ZLN822512L      45992     CB BEV PUMP LL 1/3HP 8'         1/9/2014       1       $169.37
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441714      GRANITE CITY FOOD AND BREWERY   1595 HIGHWAY 36 W STE 1005 ROSEVILLE       MN        55113       ZLN822518R       45992     CB BEV PUMP LL 1/3HP 8'         1/9/2014       1       $169.37
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441714      GRANITE CITY FOOD AND BREWERY   1595 HIGHWAY 36 W STE 1005 ROSEVILLE       MN        55113       ZMC998420P       41568     CB FF100 NEW1022BFP             1/9/2014       1       $156.27
001611999 - GRANITE CITY COPERATE OFFICE
                                      1441714      GRANITE CITY FOOD AND BREWERY   1595 HIGHWAY 36 W STE 1005 ROSEVILLE       MN        55113       ZMC9686059       43479     WB 1004.4GAL                    1/9/2014       1       $209.34
001611999 - GRANITE CITY COPERATE OFFICE
                                      1446759      GRANITE CITY FOOD AND BREWERY   12801 UNIVERSITY AVE        CLIVE          IA      50325-8219    ZLN809569E       45748     DI BEV2323100-8FL45LEPCSGLW    4/23/2013       1      $1,090.62
001611999 - GRANITE CITY COPERATE OFFICE
                                      1446759      GRANITE CITY FOOD AND BREWERY   12801 UNIVERSITY AVE        CLIVE          IA      50325-8219    ZLN8110816       45992     CB BEV PUMP LL 1/3HP 8'        4/23/2013       1       $110.21
001611999 - GRANITE CITY COPERATE OFFICE
                                      1446759      GRANITE CITY FOOD AND BREWERY   12801 UNIVERSITY AVE        CLIVE          IA      50325-8219    ZMC912097V       41568     CB FF100 NEW1022BFP            4/23/2013       1       $101.68
001611999 - GRANITE CITY COPERATE OFFICE
                                      1446759      GRANITE CITY FOOD AND BREWERY   12801 UNIVERSITY AVE        CLIVE          IA      50325-8219    ZNN255604D       41568     CB FF100 NEW1022BFP            11/1/2018       1       $298.08
001611999 - GRANITE CITY COPERATE OFFICE
                                      1446759      GRANITE CITY FOOD AND BREWERY   12801 UNIVERSITY AVE        CLIVE          IA      50325-8219     ZSI275305P      42036     DI 2217-60-630LESSFLXSS        11/1/2018       1      $2,009.47
001611999 - GRANITE CITY COPERATE OFFICE
                                      1448584      GRANITE CITY FOOD AND BREWERY   3809 COLDWATER RD           FORT WAYNE     IN        46805       ZLN849130K       45748     DI BEV2323100-8FL45LEPCSGLW    10/7/2014       1      $1,432.92
001611999 - GRANITE CITY COPERATE OFFICE
                                      1448584      GRANITE CITY FOOD AND BREWERY   3809 COLDWATER RD           FORT WAYNE     IN        46805       ZLN850187C       45992     CB BEV PUMP LL 1/3HP 8'        10/7/2014       1       $145.41
001611999 - GRANITE CITY COPERATE OFFICE
                                      1538146      GRANITE CITY FOOD AND BREWERY   150 W 96TH ST               INDIANAPOLIS   IN        46260       ZLN874312Q       45748     DI BEV2323100-8FL45LEPCSGLW    4/13/2016       1      $2,570.61
001611999 - GRANITE CITY COPERATE OFFICE
                                      1538146      GRANITE CITY FOOD AND BREWERY   150 W 96TH ST               INDIANAPOLIS   IN        46260       ZLN874314G       45748     DI BEV2323100-8FL45LEPCSGLW    4/13/2016       1      $2,570.61
001611999 - GRANITE CITY COPERATE OFFICE
                                      1538146      GRANITE CITY FOOD AND BREWERY   150 W 96TH ST               INDIANAPOLIS   IN        46260       ZLN903041W       45992     CB BEV PUMP LL 1/3HP 8'        4/13/2016       1       $260.82
001611999 - GRANITE CITY COPERATE OFFICE
                                      1538146      GRANITE CITY FOOD AND BREWERY   150 W 96TH ST               INDIANAPOLIS   IN        46260       ZLN903050U       45992     CB BEV PUMP LL 1/3HP 8'        4/13/2016       1       $260.82
001611999 - GRANITE CITY COPERATE OFFICE
                                      1538146      GRANITE CITY FOOD AND BREWERY   150 W 96TH ST               INDIANAPOLIS   IN        46260       ZNN073133W       43479     WB 1004.4GAL                   4/13/2016       1       $315.89
001611999 - GRANITE CITY COPERATE OFFICE
                                      1538146      GRANITE CITY FOOD AND BREWERY   150 W 96TH ST               INDIANAPOLIS   IN        46260       ZNN125297V       41568     CB FF100 NEW1022BFP            4/13/2016       1       $235.48
001611999 - GRANITE CITY COPERATE OFFICE
                                      1538146      GRANITE CITY FOOD AND BREWERY   150 W 96TH ST               INDIANAPOLIS   IN        46260       ZNN125298Q       41568     CB FF100 NEW1022BFP            4/13/2016       1       $235.48
001611999 - GRANITE CITY COPERATE OFFICE
                                      1563873      GRANITE CITY FOOD AND BREWERY   11411 OLIVE BLVD            CREVE COEUR    MO      63141-7108   NSR47010270       46281     BG-Mark IV-12BTN/10-82036      10/4/2019       1         $0.00
001611999 - GRANITE CITY COPERATE OFFICE
                                      1563873      GRANITE CITY FOOD AND BREWERY   11411 OLIVE BLVD            CREVE COEUR    MO      63141-7108   NSR47010271       46281     BG-Mark IV-12BTN/10-82036      10/4/2019       1         $0.00
001611999 - GRANITE CITY COPERATE OFFICE
                                      1563873      GRANITE CITY FOOD AND BREWERY   11411 OLIVE BLVD            CREVE COEUR    MO      63141-7108   NSR47010272       46281     BG-Mark IV-12BTN/10-82036      10/4/2019       1         $0.00
001611999 - GRANITE CITY COPERATE OFFICE
                                      1563873      GRANITE CITY FOOD AND BREWERY   11411 OLIVE BLVD            CREVE COEUR    MO      63141-7108    ZLN809435W       45748     DI BEV2323100-8FL45LEPCSGLW    1/20/2014       1      $2,866.97
001611999 - GRANITE CITY COPERATE OFFICE
                                      1563873      GRANITE CITY FOOD AND BREWERY   11411 OLIVE BLVD            CREVE COEUR    MO      63141-7108    ZLN822648T       45992     CB BEV PUMP LL 1/3HP 8'        1/20/2014       1       $289.73
001611999 - GRANITE CITY COPERATE OFFICE
                                      1563873      GRANITE CITY FOOD AND BREWERY   11411 OLIVE BLVD            CREVE COEUR    MO      63141-7108    ZMC998409U       41568     CB FF100 NEW1022BFP            1/20/2014       1       $267.31
001611999 - GRANITE CITY COPERATE OFFICE
                                      1587939      GRANITE CITY FOOD AND BREWERY   8461 NW PRAIRIE VIEW RD     KANSAS CITY    MO      64153-1842    ZLN809576M       45748     DI BEV2323100-8FL45LEPCSGLW    3/19/2013       1      $1,366.62
001611999 - GRANITE CITY COPERATE OFFICE
                                      1587939      GRANITE CITY FOOD AND BREWERY   8461 NW PRAIRIE VIEW RD     KANSAS CITY    MO      64153-1842     ZLN812340J      45992     CB BEV PUMP LL 1/3HP 8'        3/19/2013       1       $138.12
001611999 - GRANITE CITY COPERATE OFFICE
                                      1587939      GRANITE CITY FOOD AND BREWERY   8461 NW PRAIRIE VIEW RD     KANSAS CITY    MO      64153-1842    ZLN812628Q       45992     CB BEV PUMP LL 1/3HP 8'        3/19/2013       1       $138.12
001611999 - GRANITE CITY COPERATE OFFICE
                                      1587939      GRANITE CITY FOOD AND BREWERY   8461 NW PRAIRIE VIEW RD     KANSAS CITY    MO      64153-1842    ZLN8096109       45748     DI BEV2323100-8FL45LEPCSGLW    3/19/2013       1      $1,366.62
001611999 - GRANITE CITY COPERATE OFFICE
                                      1587939      GRANITE CITY FOOD AND BREWERY   8461 NW PRAIRIE VIEW RD     KANSAS CITY    MO      64153-1842    ZMC943743T       41568     CB FF100 NEW1022BFP            3/19/2013       1       $127.40
001611999 - GRANITE CITY COPERATE OFFICE
                                      1587939      GRANITE CITY FOOD AND BREWERY   8461 NW PRAIRIE VIEW RD     KANSAS CITY    MO      64153-1842    ZMC947198F       41568     CB FF100 NEW1022BFP            3/19/2013       1       $127.39
001611999 - GRANITE CITY COPERATE OFFICE
                                      1588309      GRANITE CITY FOOD AND BREWERY   699 W BIG BEAVER RD         TROY           MI        48084       ZLN868353G       45748     DI BEV2323100-8FL45LEPCSGLW    5/16/2016       1      $4,029.64
001611999 - GRANITE CITY COPERATE OFFICE
                                      1588309      GRANITE CITY FOOD AND BREWERY   699 W BIG BEAVER RD         TROY           MI        48084        ZLN874313L      45748     DI BEV2323100-8FL45LEPCSGLW    5/16/2016       1      $4,029.64
001611999 - GRANITE CITY COPERATE OFFICE
                                      1588309      GRANITE CITY FOOD AND BREWERY   699 W BIG BEAVER RD         TROY           MI        48084       ZLN901768Y       45992     CB BEV PUMP LL 1/3HP 8'        5/16/2016       1       $408.88
001611999 - GRANITE CITY COPERATE OFFICE
                                      1588309      GRANITE CITY FOOD AND BREWERY   699 W BIG BEAVER RD         TROY           MI        48084       ZLN9017602       45992     CB BEV PUMP LL 1/3HP 8'        5/16/2016       1       $408.86
001611999 - GRANITE CITY COPERATE OFFICE
                                      1588309      GRANITE CITY FOOD AND BREWERY   699 W BIG BEAVER RD         TROY           MI        48084        ZNN081885J      43479     WB 1004.4GAL                   5/16/2016       1       $495.20
001611999 - GRANITE CITY COPERATE OFFICE
                                      1588309      GRANITE CITY FOOD AND BREWERY   699 W BIG BEAVER RD         TROY           MI        48084       ZNN125210E       41568     CB FF100 NEW1022BFP            5/16/2016       1       $369.13
001611999 - GRANITE CITY COPERATE OFFICE
                                      1588309      GRANITE CITY FOOD AND BREWERY   699 W BIG BEAVER RD         TROY           MI        48084       ZNN1252119       41568     CB FF100 NEW1022BFP            5/16/2016       1       $369.13
001611999 - GRANITE CITY COPERATE OFFICE
                                      1591082      GRANITE CITY FOOD AND BREWERY   5270 UTICA RIDGE RD         DAVENPORT      IA      52807-3872     ZLN787653F      45809     DI BEV2323100-8FL45LESS        1/14/2013       1       $512.39
001611999 - GRANITE CITY COPERATE OFFICE
                                      1591082      GRANITE CITY FOOD AND BREWERY   5270 UTICA RIDGE RD         DAVENPORT      IA      52807-3872    ZLN792875V       45809     DI BEV2323100-8FL45LESS        1/14/2013       1       $512.39
001611999 - GRANITE CITY COPERATE OFFICE
                                      1591082      GRANITE CITY FOOD AND BREWERY   5270 UTICA RIDGE RD         DAVENPORT      IA      52807-3872    ZLN806346C       45992     CB BEV PUMP LL 1/3HP 8'        1/14/2013       1       $321.11
001611999 - GRANITE CITY COPERATE OFFICE
                                      1591082      GRANITE CITY FOOD AND BREWERY   5270 UTICA RIDGE RD         DAVENPORT      IA      52807-3872    ZLN8064300       45992     CB BEV PUMP LL 1/3HP 8'        1/14/2013       1       $321.11
001611999 - GRANITE CITY COPERATE OFFICE
                                      1591082      GRANITE CITY FOOD AND BREWERY   5270 UTICA RIDGE RD         DAVENPORT      IA      52807-3872    ZMC885231O       41568     CB FF100 NEW1022BFP            1/14/2013       1       $296.24
001611999 - GRANITE CITY COPERATE OFFICE
                                      1591082      GRANITE CITY FOOD AND BREWERY   5270 UTICA RIDGE RD         DAVENPORT      IA      52807-3872    ZMC891553A       41568     CB FF100 NEW1022BFP            1/14/2013       1       $296.25
001611999 - GRANITE CITY COPERATE OFFICE
                                      1592052      GRANITE CITY FOOD AND BREWERY   4755 1ST AVE SE             CEDAR RAPIDS   IA        52403        ZLN891105L      46370     DI 2323100-830LEPCFLXSSSGWB   11/15/2017       1      $4,200.09
001611999 - GRANITE CITY COPERATE OFFICE
                                      1592052      GRANITE CITY FOOD AND BREWERY   4755 1ST AVE SE             CEDAR RAPIDS   IA        52403       ZLN8962624       46370     DI 2323100-830LEPCFLXSSSGWB   11/15/2017       1      $4,200.09
001611999 - GRANITE CITY COPERATE OFFICE
                                      1592052      GRANITE CITY FOOD AND BREWERY   4755 1ST AVE SE             CEDAR RAPIDS   IA        52403       ZMN287248R      41568R     CB FF100 NEW1022BFP           11/15/2017       1       $383.32
001611999 - GRANITE CITY COPERATE OFFICE
                                      1592052      GRANITE CITY FOOD AND BREWERY   4755 1ST AVE SE             CEDAR RAPIDS   IA        52403       ZMN2872126      41568R     CB FF100 NEW1022BFP           11/15/2017       1       $378.52
001611999 - GRANITE CITY COPERATE OFFICE
                                      1592052      GRANITE CITY FOOD AND BREWERY   4755 1ST AVE SE             CEDAR RAPIDS   IA        52403       ZNN195421N       41568     CB FF100 NEW1022BFP           11/15/2017       1       $431.49
001611999 - GRANITE CITY COPERATE OFFICE
                                      1592052      GRANITE CITY FOOD AND BREWERY   4755 1ST AVE SE             CEDAR RAPIDS   IA        52403       ZNN1954248       41568     CB FF100 NEW1022BFP           11/15/2017       1       $431.49
001611999 - GRANITE CITY COPERATE OFFICE
                                      1592992      GRANITE CITY FOOD AND BREWERY   2300 VILLAGE DR W STE 130 MAUMEE           OH        43537       ZLN8116810       45748     DI BEV2323100-8FL45LEPCSGLW    6/25/2013       1       $985.04
001611999 - GRANITE CITY COPERATE OFFICE
                                      1592992      GRANITE CITY FOOD AND BREWERY   2300 VILLAGE DR W STE 130 MAUMEE           OH        43537       ZLN8151301       45992     CB BEV PUMP LL 1/3HP 8'        6/25/2013       1        $99.58
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612041      GRANITE CITY FOOD AND BREWERY   230 CONFERENCE CENTER DR EAST PEORIA       IL        61611       ZLN809721K       45750     DI BEV2323100-8FL30LEPCSGLW    10/1/2014       1      $2,503.03
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612041      GRANITE CITY FOOD AND BREWERY   230 CONFERENCE CENTER DR EAST PEORIA       IL        61611        ZLN809722F      45750     DI BEV2323100-8FL30LEPCSGLW    10/1/2014       1      $2,503.06
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612041      GRANITE CITY FOOD AND BREWERY   230 CONFERENCE CENTER DR EAST PEORIA       IL        61611        ZLN840123L      45992     CB BEV PUMP LL 1/3HP 8'        10/1/2014       1       $246.83
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612041      GRANITE CITY FOOD AND BREWERY   230 CONFERENCE CENTER DR EAST PEORIA       IL        61611       ZLN840147N       45992     CB BEV PUMP LL 1/3HP 8'        10/1/2014       1       $246.83
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612041      GRANITE CITY FOOD AND BREWERY   230 CONFERENCE CENTER DR EAST PEORIA       IL        61611       ZNN041334K       41568     CB FF100 NEW1022BFP            10/1/2014       1       $232.14
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612044      GRANITE CITY FOOD AND BREWERY   3809 COLDWATER RD           FORT WAYNE     IN        46805       ZLN841276D       45847     DI BEV232310012FLMVU45LEPCSGWB 5/13/2015       1      $2,217.82
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612044      GRANITE CITY FOOD AND BREWERY   3809 COLDWATER RD           FORT WAYNE     IN        46805       ZLN872598K       45992     CB BEV PUMP LL 1/3HP 8'        5/13/2015       1       $194.55
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612067      GRANITE CITY FOOD AND BREWERY   1636 42ND ST S              FARGO          ND      58103-3324    ZLN823484U       45748     DI BEV2323100-8FL45LEPCSGLW    1/30/2014       1      $2,599.96
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612067      GRANITE CITY FOOD AND BREWERY   1636 42ND ST S              FARGO          ND      58103-3324    ZLN828058Y       45992     CB BEV PUMP LL 1/3HP 8'        1/30/2014       1       $262.78
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612067      GRANITE CITY FOOD AND BREWERY   1636 42ND ST S              FARGO          ND      58103-3324    ZMC991423L       41568     CB FF100 NEW1022BFP            1/30/2014       1       $242.41
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612073      GRANITE CITY FOOD AND BREWERY   7140 HARRISON AVE STE 108 ROCKFORD         IL        61112       ZLN809411U       45748     DI BEV2323100-8FL45LEPCSGLW    7/22/2014       1      $2,038.68
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612073      GRANITE CITY FOOD AND BREWERY   7140 HARRISON AVE STE 108 ROCKFORD         IL        61112       ZLN809623N       45748     DI BEV2323100-8FL45LEPCSGLW    7/22/2014       1      $2,316.68
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612073      GRANITE CITY FOOD AND BREWERY   7140 HARRISON AVE STE 108 ROCKFORD         IL        61112       ZLN841214T       45992     CB BEV PUMP LL 1/3HP 8'        7/22/2014       1       $234.13
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612073      GRANITE CITY FOOD AND BREWERY   7140 HARRISON AVE STE 108 ROCKFORD         IL        61112       ZLN841217E       45992     CB BEV PUMP LL 1/3HP 8'        7/22/2014       1       $234.13
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612073      GRANITE CITY FOOD AND BREWERY   7140 HARRISON AVE STE 108 ROCKFORD         IL        61112       ZNN027228S       41568     CB FF100 NEW1022BFP            7/22/2014       1       $215.99
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612073      GRANITE CITY FOOD AND BREWERY   7140 HARRISON AVE STE 108 ROCKFORD         IL        61112       ZNN027229N       41568     CB FF100 NEW1022BFP            7/22/2014       1       $215.99
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612073      GRANITE CITY FOOD AND BREWERY   7140 HARRISON AVE STE 108 ROCKFORD         IL        61112       ZNN0210473       46282     WB - Freestyle 4.4 GAL         7/22/2014       1       $289.33
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612074      GRANITE CITY FOOD AND BREWERY   6501 GRAPE RD               MISHAWAKA      IN        46545       ZLN869964H       45992     CB BEV PUMP LL 1/3HP 8'        4/23/2015       1       $248.64
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612074      GRANITE CITY FOOD AND BREWERY   6501 GRAPE RD               MISHAWAKA      IN        46545       ZLN8676431       45748     DI BEV2323100-8FL45LEPCSGLW    4/23/2015       1      $2,450.53
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612074      GRANITE CITY FOOD AND BREWERY   6501 GRAPE RD               MISHAWAKA      IN        46545       ZNN0006672       41568     CB FF100 NEW1022BFP             1/7/2014       1       $117.44
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612075      GRANITE CITY FOOD AND BREWERY   1701 VILLAGE WEST PKWY      KANSAS CITY    KS        66111       ZLN809497G       45748     DI BEV2323100-8FL45LEPCSGLW    3/20/2013       1      $1,346.75
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612075      GRANITE CITY FOOD AND BREWERY   1701 VILLAGE WEST PKWY      KANSAS CITY    KS        66111       ZLN809577H       45748     DI BEV2323100-8FL45LEPCSGLW    3/20/2013       1      $1,346.75
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612075      GRANITE CITY FOOD AND BREWERY   1701 VILLAGE WEST PKWY      KANSAS CITY    KS        66111       ZLN812624A       45992     CB BEV PUMP LL 1/3HP 8'        3/20/2013       1       $136.12
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612075      GRANITE CITY FOOD AND BREWERY   1701 VILLAGE WEST PKWY      KANSAS CITY    KS        66111       ZLN8126260       45992     CB BEV PUMP LL 1/3HP 8'        3/20/2013       1       $136.12
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612075      GRANITE CITY FOOD AND BREWERY   1701 VILLAGE WEST PKWY      KANSAS CITY    KS        66111       ZMC921130L       41568     CB FF100 NEW1022BFP            3/20/2013       1       $125.56
001611999 - GRANITE CITY COPERATE OFFICE
                                      1612075      GRANITE CITY FOOD AND BREWERY   1701 VILLAGE WEST PKWY      KANSAS CITY    KS        66111       ZMC9211341       41568     CB FF100 NEW1022BFP            3/20/2013       1       $125.53
001611999 - GRANITE CITY COPERATE OFFICE
                                      1614981      GRANITE CITY FOOD AND BREWERY   1864 W MCEWEN DR            FRANKLIN       TN        37067       ZLN807376A       42117     DI 2323100-8LELVFLXSS           2/5/2013       1      $1,535.18
001611999 - GRANITE CITY COPERATE OFFICE
                                      1614981      GRANITE CITY FOOD AND BREWERY   1864 W MCEWEN DR            FRANKLIN       TN        37067        ZLN807381S      42117     DI 2323100-8LELVFLXSS           2/5/2013       1      $1,535.18
001611999 - GRANITE CITY COPERATE OFFICE
                                      1614981      GRANITE CITY FOOD AND BREWERY   1864 W MCEWEN DR            FRANKLIN       TN        37067       ZMC859294S       41568     CB FF100 NEW1022BFP             2/5/2013       1       $208.56
001611999 - GRANITE CITY COPERATE OFFICE
                                      1614981      GRANITE CITY FOOD AND BREWERY   1864 W MCEWEN DR            FRANKLIN       TN        37067        ZMC898582J      41568     CB FF100 NEW1022BFP             2/5/2013       1       $215.49
001611999 - GRANITE CITY COPERATE OFFICE
                                      1614981      GRANITE CITY FOOD AND BREWERY   1864 W MCEWEN DR            FRANKLIN       TN        37067       ZMC924380H       41568     CB FF100 NEW1022BFP             2/5/2013       1       $215.49
001611999 - GRANITE CITY COPERATE OFFICE
                                      1639089      GRANITE CITY FOOD AND BREWERY   49 W MARYLAND ST STE B03A INDIANAPOLIS     IN        46204       ZLN816903U       45992     CB BEV PUMP LL 1/3HP 8'         8/5/2013       1       $208.95
001611999 - GRANITE CITY COPERATE OFFICE
                                      1639089      GRANITE CITY FOOD AND BREWERY   49 W MARYLAND ST STE B03A INDIANAPOLIS     IN        46204       ZLN8095638       45748     DI BEV2323100-8FL45LEPCSGLW     8/5/2013       1      $2,067.57
001611999 - GRANITE CITY COPERATE OFFICE
                                      1639089      GRANITE CITY FOOD AND BREWERY   49 W MARYLAND ST STE B03A INDIANAPOLIS     IN        46204       ZLN8096114       45748     DI BEV2323100-8FL45LEPCSGLW     8/5/2013       1      $2,067.57
001611999 - GRANITE CITY COPERATE OFFICE
                                      1639089      GRANITE CITY FOOD AND BREWERY   49 W MARYLAND ST STE B03A INDIANAPOLIS     IN        46204       ZLN8155419       45992     CB BEV PUMP LL 1/3HP 8'         8/5/2013       1       $208.95
001611999 - GRANITE CITY COPERATE OFFICE
                                      1639089      GRANITE CITY FOOD AND BREWERY   49 W MARYLAND ST STE B03A INDIANAPOLIS     IN        46204       ZMC963459T       41568     CB FF100 NEW1022BFP            8/29/2013       1        $81.77
001611999 - GRANITE CITY COPERATE OFFICE
                                      1639089      GRANITE CITY FOOD AND BREWERY   49 W MARYLAND ST STE B03A INDIANAPOLIS     IN        46204       ZMC971046A       41568     CB FF100 NEW1022BFP             8/5/2013       1       $192.76
001611999 - GRANITE CITY COPERATE OFFICE
                                      1639089      GRANITE CITY FOOD AND BREWERY   49 W MARYLAND ST STE B03A INDIANAPOLIS     IN        46204       ZMC971054D       41568     CB FF100 NEW1022BFP             8/5/2013       1       $192.76
001611999 - GRANITE CITY COPERATE OFFICE
                                      1639089      GRANITE CITY FOOD AND BREWERY   49 W MARYLAND ST STE B03A INDIANAPOLIS     IN        46204       ZMC971730S       41568     CB FF100 NEW1022BFP             8/1/2013       1       $100.01
001611999 - GRANITE CITY COPERATE OFFICE
                                      1639089      GRANITE CITY FOOD AND BREWERY   49 W MARYLAND ST STE B03A INDIANAPOLIS     IN        46204       ZMC9710475       41568     CB FF100 NEW1022BFP            8/29/2013       1        $81.77
001611999 - GRANITE CITY COPERATE OFFICE
                                      1659465      GRANITE CITY FOOD AND BREWERY   24519 CEDAR RD              LYNDHURST      OH        44124       ZLN820513E       45748     DI BEV2323100-8FL45LEPCSGLW   10/28/2013       1      $3,076.20
001611999 - GRANITE CITY COPERATE OFFICE
                                      1659465      GRANITE CITY FOOD AND BREWERY   24519 CEDAR RD              LYNDHURST      OH        44124       ZLN820602D       45992     CB BEV PUMP LL 1/3HP 8'       10/28/2013       1       $310.88
001611999 - GRANITE CITY COPERATE OFFICE
                                      1659465      GRANITE CITY FOOD AND BREWERY   24519 CEDAR RD              LYNDHURST      OH        44124       ZLN820614W       45992     CB BEV PUMP LL 1/3HP 8'       10/28/2013       1       $310.89
001611999 - GRANITE CITY COPERATE OFFICE
                                      1659465      GRANITE CITY FOOD AND BREWERY   24519 CEDAR RD              LYNDHURST      OH        44124       ZLN823494N       45748     DI BEV2323100-8FL45LEPCSGLW   10/28/2013       1      $3,076.20
001611999 - GRANITE CITY COPERATE OFFICE
                                      1659465      GRANITE CITY FOOD AND BREWERY   24519 CEDAR RD              LYNDHURST      OH        44124       ZLN8205149       45748     DI BEV2323100-8FL45LEPCSGLW   10/28/2013       1      $3,076.20
001611999 - GRANITE CITY COPERATE OFFICE
                                      1659465      GRANITE CITY FOOD AND BREWERY   24519 CEDAR RD              LYNDHURST      OH        44124       ZLN8212455       45992     CB BEV PUMP LL 1/3HP 8'       10/28/2013       1       $310.89
001611999 - GRANITE CITY COPERATE OFFICE
                                      1659465      GRANITE CITY FOOD AND BREWERY   24519 CEDAR RD              LYNDHURST      OH        44124        ZMC979927I      41568     CB FF100 NEW1022BFP           10/28/2013       1       $286.81
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730990      GRANITE CITY FOOD AND BREWERY   801 N PLAZA DR              SCHAUMBURG     IL        60173       ZLN853509R       45748     DI BEV2323100-8FL45LEPCSGLW    2/13/2015       1      $2,861.80
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730990      GRANITE CITY FOOD AND BREWERY   801 N PLAZA DR              SCHAUMBURG     IL        60173       ZLN856130G       45748     DI BEV2323100-8FL45LEPCSGLW    2/13/2015       1      $2,861.80
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730990      GRANITE CITY FOOD AND BREWERY   801 N PLAZA DR              SCHAUMBURG     IL        60173       ZLN856131B       45748     DI BEV2323100-8FL45LEPCSGLW    2/13/2015       1      $2,861.81
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730990      GRANITE CITY FOOD AND BREWERY   801 N PLAZA DR              SCHAUMBURG     IL        60173       ZLN857966O       45992     CB BEV PUMP LL 1/3HP 8'        2/13/2015       1       $290.39
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730990      GRANITE CITY FOOD AND BREWERY   801 N PLAZA DR              SCHAUMBURG     IL        60173       ZLN8396562       45992     CB BEV PUMP LL 1/3HP 8'        2/13/2015       1       $290.39
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730990      GRANITE CITY FOOD AND BREWERY   801 N PLAZA DR              SCHAUMBURG     IL        60173       ZLN8579721       45992     CB BEV PUMP LL 1/3HP 8'        2/13/2015       1       $290.39
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730990      GRANITE CITY FOOD AND BREWERY   801 N PLAZA DR              SCHAUMBURG     IL        60173       ZNN0478486       46282     WB - Freestyle 4.4 GAL         2/24/2015       1       $654.43
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730990      GRANITE CITY FOOD AND BREWERY   801 N PLAZA DR              SCHAUMBURG     IL        60173       ZNN0561870       41568     CB FF100 NEW1022BFP            2/13/2015       1       $267.89
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730997      GRANITE CITY FOOD AND BREWERY   1828 ABRITER CT             NAPERVILLE     IL        60563       ZLN523880V       45747     DI BEV2323100-8FL30LESSSGLW   10/13/2014       1      $2,479.69
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730997      GRANITE CITY FOOD AND BREWERY   1828 ABRITER CT             NAPERVILLE     IL        60563        ZLN815012I      45747     DI BEV2323100-8FL30LESSSGLW   10/13/2014       1      $2,479.69
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730997      GRANITE CITY FOOD AND BREWERY   1828 ABRITER CT             NAPERVILLE     IL        60563        ZLN845960Z      45992     CB BEV PUMP LL 1/3HP 8'       10/13/2014       1       $298.63
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730997      GRANITE CITY FOOD AND BREWERY   1828 ABRITER CT             NAPERVILLE     IL        60563        ZLN848231J      45992     CB BEV PUMP LL 1/3HP 8'       10/13/2014       1       $298.63
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730997      GRANITE CITY FOOD AND BREWERY   1828 ABRITER CT             NAPERVILLE     IL        60563       ZLN848321D       45992     CB BEV PUMP LL 1/3HP 8'       10/13/2014       1       $298.63
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730997      GRANITE CITY FOOD AND BREWERY   1828 ABRITER CT             NAPERVILLE     IL        60563       ZLN8150148       45747     DI BEV2323100-8FL30LESSSGLW   10/13/2014       1      $2,479.69
001611999 - GRANITE CITY COPERATE OFFICE
                                      1730997      GRANITE CITY FOOD AND BREWERY   1828 ABRITER CT             NAPERVILLE     IL        60563       ZNN042134T       41568     CB FF100 NEW1022BFP           10/13/2014       1       $275.54
001611999 - GRANITE CITY COPERATE OFFICE
                                      1739193      GRANITE CITY FOOD AND BREWERY   39603 TRADITIONS DR         NORTHVILLE     MI        48168        ZLA162416S     45992R     CB BEV PUMP LL 1/3HP 8'        3/25/2015       1       $337.33
001611999 - GRANITE CITY COPERATE OFFICE
                                      1739193      GRANITE CITY FOOD AND BREWERY   39603 TRADITIONS DR         NORTHVILLE     MI        48168        ZLA162486F     45992R     CB BEV PUMP LL 1/3HP 8'        3/25/2015       1       $337.33
             Case 19-43756                                 Doc 128                 Filed 01/13/20 Entered 01/13/20 17:39:27                                                                      Desc Main
                                                                                 Document      Page 1269 of 1274
001611999 - GRANITE CITY COPERATE OFFICE
                                      1739193   GRANITE CITY FOOD AND BREWERY   39603 TRADITIONS DR    NORTHVILLE    MI     48168      ZLA1624142    45992R   CB BEV PUMP LL 1/3HP 8'       3/25/2015    1      $337.33
001611999 - GRANITE CITY COPERATE OFFICE
                                      1739193   GRANITE CITY FOOD AND BREWERY   39603 TRADITIONS DR    NORTHVILLE    MI     48168      ZLN853538B     45748   DI BEV2323100-8FL45LEPCSGLW   3/25/2015    1     $3,324.67
001611999 - GRANITE CITY COPERATE OFFICE
                                      1739193   GRANITE CITY FOOD AND BREWERY   39603 TRADITIONS DR    NORTHVILLE    MI     48168      ZLN8491665     45748   DI BEV2323100-8FL45LEPCSGLW   3/25/2015    1     $3,258.17
001611999 - GRANITE CITY COPERATE OFFICE
                                      1739193   GRANITE CITY FOOD AND BREWERY   39603 TRADITIONS DR    NORTHVILLE    MI     48168      ZLN9367103     45748   DI BEV2323100-8FL45LEPCSGLW   4/20/2017    1     $2,883.50
001611999 - GRANITE CITY COPERATE OFFICE
                                      1739193   GRANITE CITY FOOD AND BREWERY   39603 TRADITIONS DR    NORTHVILLE    MI     48168      ZNN047596K     46282   WB - Freestyle 4.4 GAL        3/25/2015    1      $408.58
001611999 - GRANITE CITY COPERATE OFFICE
                                      1739193   GRANITE CITY FOOD AND BREWERY   39603 TRADITIONS DR    NORTHVILLE    MI     48168      ZNN064357A     41568   CB FF100 NEW1022BFP           3/25/2015    1      $304.56
001611999 - GRANITE CITY COPERATE OFFICE
                                      1783326   GRANITE CITY                    200 AMERICAN WAY       OXON HILL     MD   20745-4502   ZLA161703S    45992R   CB BEV PUMP LL 1/3HP 8'       4/27/2015    1      $455.95
001611999 - GRANITE CITY COPERATE OFFICE
                                      1783326   GRANITE CITY                    200 AMERICAN WAY       OXON HILL     MD   20745-4502   ZLN895893P     45751   DI BEV2323100-8FL30LEPC       4/27/2016    1     $2,420.76
001611999 - GRANITE CITY COPERATE OFFICE
                                      1783326   GRANITE CITY                    200 AMERICAN WAY       OXON HILL     MD   20745-4502   ZLN8576971     45992   CB BEV PUMP LL 1/3HP 8'       4/27/2015    1      $455.95
001611999 - GRANITE CITY COPERATE OFFICE
                                      1783326   GRANITE CITY                    200 AMERICAN WAY       OXON HILL     MD   20745-4502   ZLN8626784     45992   CB BEV PUMP LL 1/3HP 8'       4/27/2015    1      $455.95
001611999 - GRANITE CITY COPERATE OFFICE
                                      1783326   GRANITE CITY                    200 AMERICAN WAY       OXON HILL     MD   20745-4502   ZLN8668412     45748   DI BEV2323100-8FL45LEPCSGLW   4/27/2015    1     $4,493.62
001611999 - GRANITE CITY COPERATE OFFICE
                                      1783326   GRANITE CITY                    200 AMERICAN WAY       OXON HILL     MD   20745-4502   ZNN064315C     41568   CB FF100 NEW1022BFP           4/27/2015    1      $411.63
001611999 - GRANITE CITY COPERATE OFFICE
                                      1783326   GRANITE CITY                    200 AMERICAN WAY       OXON HILL     MD   20745-4502   ZNN066120M     46282   WB - Freestyle 4.4 GAL        4/27/2015    1      $552.22
001611999 - GRANITE CITY COPERATE OFFICE
                                      1876616   GRANITE CITY FOOD AND BREWERY   992 WILLOW RD          NORTHBROOK    IL     60062      ZLN868332Z     45748   DI BEV2323100-8FL45LEPCSGLW   10/4/2016    1     $4,152.49
001611999 - GRANITE CITY COPERATE OFFICE
                                      1876616   GRANITE CITY FOOD AND BREWERY   992 WILLOW RD          NORTHBROOK    IL     60062      ZLN907471Z     45992   CB BEV PUMP LL 1/3HP 8'       10/4/2016    1      $421.34
001611999 - GRANITE CITY COPERATE OFFICE
                                      1876616   GRANITE CITY FOOD AND BREWERY   992 WILLOW RD          NORTHBROOK    IL     60062      ZLN907479V     45992   CB BEV PUMP LL 1/3HP 8'       10/4/2016    1      $421.34
001611999 - GRANITE CITY COPERATE OFFICE
                                      1876616   GRANITE CITY FOOD AND BREWERY   992 WILLOW RD          NORTHBROOK    IL     60062      ZLN907488T     45992   CB BEV PUMP LL 1/3HP 8'       10/4/2016    1      $421.34
001611999 - GRANITE CITY COPERATE OFFICE
                                      1876616   GRANITE CITY FOOD AND BREWERY   992 WILLOW RD          NORTHBROOK    IL     60062      ZLN911516E     45748   DI BEV2323100-8FL45LEPCSGLW   10/4/2016    1     $4,152.49
001611999 - GRANITE CITY COPERATE OFFICE
                                      1876616   GRANITE CITY FOOD AND BREWERY   992 WILLOW RD          NORTHBROOK    IL     60062      ZLN8676426     45748   DI BEV2323100-8FL45LEPCSGLW   10/4/2016    1     $4,152.49
001611999 - GRANITE CITY COPERATE OFFICE
                                      1876616   GRANITE CITY FOOD AND BREWERY   992 WILLOW RD          NORTHBROOK    IL     60062      ZNN130120E     41568   CB FF100 NEW1022BFP           10/4/2016    1      $380.40
001611999 - GRANITE CITY COPERATE OFFICE
                                      1876616   GRANITE CITY FOOD AND BREWERY   992 WILLOW RD          NORTHBROOK    IL     60062      ZNN137268U     41568   CB FF100 NEW1022BFP           10/4/2016    1      $380.40
001611999 - GRANITE CITY COPERATE OFFICE
                                      1876616   GRANITE CITY FOOD AND BREWERY   992 WILLOW RD          NORTHBROOK    IL     60062      ZNN1130808     43479   WB 1004.4GAL                  10/4/2016    1      $510.28
001611999 - GRANITE CITY COPERATE OFFICE
                                      1899229   GRANITE CITY FOOD AND BREWERY   6100 O ST              LINCOLN       NE     68510      ZLN912972V     45992   CB BEV PUMP LL 1/3HP 8'       12/6/2016    1      $421.69
001611999 - GRANITE CITY COPERATE OFFICE
                                      1899229   GRANITE CITY FOOD AND BREWERY   6100 O ST              LINCOLN       NE     68510      ZLN914065Y     45748   DI BEV2323100-8FL45LEPCSGLW   12/6/2016    1     $4,155.98
001611999 - GRANITE CITY COPERATE OFFICE
                                      1899229   GRANITE CITY FOOD AND BREWERY   6100 O ST              LINCOLN       NE     68510      ZLN922282O     45992   CB BEV PUMP LL 1/3HP 8'       12/6/2016    1      $421.69
001611999 - GRANITE CITY COPERATE OFFICE
                                      1899229   GRANITE CITY FOOD AND BREWERY   6100 O ST              LINCOLN       NE     68510      ZLN9141532     45748   DI BEV2323100-8FL45LEPCSGLW   12/6/2016    1     $4,155.98
001611999 - GRANITE CITY COPERATE OFFICE
                                      5118306   GRANITE CITY FOOD AND BREWERY   15085 W 119TH ST       OLATHE        KS   66062-9628   ZLN811684L     45748   DI BEV2323100-8FL45LEPCSGLW   3/21/2013    1     $1,320.86
001611999 - GRANITE CITY COPERATE OFFICE
                                      5118306   GRANITE CITY FOOD AND BREWERY   15085 W 119TH ST       OLATHE        KS   66062-9628   ZLN811686B     45748   DI BEV2323100-8FL45LEPCSGLW   3/21/2013    1     $1,320.86
001611999 - GRANITE CITY COPERATE OFFICE
                                      5118306   GRANITE CITY FOOD AND BREWERY   15085 W 119TH ST       OLATHE        KS   66062-9628   ZLN812622K     45992   CB BEV PUMP LL 1/3HP 8'       3/21/2013    1      $133.47
001611999 - GRANITE CITY COPERATE OFFICE
                                      5118306   GRANITE CITY FOOD AND BREWERY   15085 W 119TH ST       OLATHE        KS   66062-9628   ZLN812627V     45992   CB BEV PUMP LL 1/3HP 8'       3/21/2013    1      $133.47
001611999 - GRANITE CITY COPERATE OFFICE
                                      5118306   GRANITE CITY FOOD AND BREWERY   15085 W 119TH ST       OLATHE        KS   66062-9628   ZMC921127T     41568   CB FF100 NEW1022BFP           3/21/2013    1      $123.12
001611999 - GRANITE CITY COPERATE OFFICE
                                      5118306   GRANITE CITY FOOD AND BREWERY   15085 W 119TH ST       OLATHE        KS   66062-9628   ZMC9211336     41568   CB FF100 NEW1022BFP           3/21/2013    1      $123.14
001611999 - GRANITE CITY COPERATE OFFICE
                                      5375368   GRANITE CITY FOOD AND BREWERY   14035 S LA GRANGE RD   ORLAND PARK   IL     60462      ZLN866843S     45748   DI BEV2323100-8FL45LEPCSGLW   4/13/2015    1     $2,317.19
001611999 - GRANITE CITY COPERATE OFFICE
                                      5375368   GRANITE CITY FOOD AND BREWERY   14035 S LA GRANGE RD   ORLAND PARK   IL     60462      ZLN868077L     45748   DI BEV2323100-8FL45LEPCSGLW   4/13/2015    1     $2,317.19
001611999 - GRANITE CITY COPERATE OFFICE
                                      5375368   GRANITE CITY FOOD AND BREWERY   14035 S LA GRANGE RD   ORLAND PARK   IL     60462      ZLN8626713     45992   CB BEV PUMP LL 1/3HP 8'       4/13/2015    1      $235.12
001611999 - GRANITE CITY COPERATE OFFICE
                                      5375368   GRANITE CITY FOOD AND BREWERY   14035 S LA GRANGE RD   ORLAND PARK   IL     60462      ZLN8686966     45992   CB BEV PUMP LL 1/3HP 8'       4/13/2015    1      $235.12
001611999 - GRANITE CITY COPERATE OFFICE
                                      5375368   GRANITE CITY FOOD AND BREWERY   14035 S LA GRANGE RD   ORLAND PARK   IL     60462      ZNN058634N     46282   WB - Freestyle 4.4 GAL        4/13/2015    1      $284.75
001611999 - GRANITE CITY COPERATE OFFICE
                                      5375368   GRANITE CITY FOOD AND BREWERY   14035 S LA GRANGE RD   ORLAND PARK   IL     60462      ZNN0696725     41568   CB FF100 NEW1022BFP           4/13/2015    1      $212.27
001611999 - GRANITE CITY COPERATE OFFICE
                                      5806114   GRANITE CITY FOOD AND BREWERY   11909 MAIN ST          MAPLE GROVE   MN   55369-7098   ZLA162071R    45992R   CB BEV PUMP LL 1/3HP 8'       4/2/2015     1      $558.99
001611999 - GRANITE CITY COPERATE OFFICE
                                      5806114   GRANITE CITY FOOD AND BREWERY   11909 MAIN ST          MAPLE GROVE   MN   55369-7098   ZLA162677R    45992R   CB BEV PUMP LL 1/3HP 8'       4/2/2015     1      $558.99
001611999 - GRANITE CITY COPERATE OFFICE
                                      5806114   GRANITE CITY FOOD AND BREWERY   11909 MAIN ST          MAPLE GROVE   MN   55369-7098   ZLN809251S     45753   DI BEV2323100-8FL45LEPC       4/2/2015     1     $5,362.72
001611999 - GRANITE CITY COPERATE OFFICE
                                      5806114   GRANITE CITY FOOD AND BREWERY   11909 MAIN ST          MAPLE GROVE   MN   55369-7098   ZLN8092475     45753   DI BEV2323100-8FL45LEPC       4/2/2015     1     $5,362.72
001611999 - GRANITE CITY COPERATE OFFICE
                                      5806114   GRANITE CITY FOOD AND BREWERY   11909 MAIN ST          MAPLE GROVE   MN   55369-7098   ZMC959638B     41568   CB FF100 NEW1022BFP           5/10/2013    1     $1,625.74
001611999 - GRANITE CITY COPERATE OFFICE
                                      5806114   GRANITE CITY FOOD AND BREWERY   11909 MAIN ST          MAPLE GROVE   MN   55369-7098   ZNN063348T     41568   CB FF100 NEW1022BFP           4/2/2015     1      $504.67
001611999 - GRANITE CITY COPERATE OFFICE
                                      5806114   GRANITE CITY FOOD AND BREWERY   11909 MAIN ST          MAPLE GROVE   MN   55369-7098   ZNN067502T     41568   CB FF100 NEW1022BFP           4/2/2015     1      $504.67
001611999 - GRANITE CITY COPERATE OFFICE
                                      5806114   GRANITE CITY FOOD AND BREWERY   11909 MAIN ST          MAPLE GROVE   MN   55369-7098   ZNN0584529     46282   WB - Freestyle 4.4 GAL        4/2/2015     1      $676.98
001611999 - GRANITE CITY COPERATE OFFICE
                                      5824791   GRANITE CITY FOOD AND BREWERY   3945 2ND ST S          SAINT CLOUD   MN   56301-3792   ZLN807770O     45992   CB BEV PUMP LL 1/3HP 8'       2/11/2013    1      $122.66
001611999 - GRANITE CITY COPERATE OFFICE
                                      5824791   GRANITE CITY FOOD AND BREWERY   3945 2ND ST S          SAINT CLOUD   MN   56301-3792   ZMC933983U     41568   CB FF100 NEW1022BFP           2/11/2013    1      $113.16
001611999 - GRANITE CITY COPERATE OFFICE
                                      6048485   GRANITE CITY FOOD AND BREWERY   2620 S LOUISE AVE      SIOUX FALLS   SD   57106-4329    ZLN807754I    45992   CB BEV PUMP LL 1/3HP 8'       2/11/2013    1      $171.02
001611999 - GRANITE CITY COPERATE OFFICE
                                      6048485   GRANITE CITY FOOD AND BREWERY   2620 S LOUISE AVE      SIOUX FALLS   SD   57106-4329   ZLN809605R     45748   DI BEV2323100-8FL45LEPCSGLW   2/11/2013    1     $1,692.25
001611999 - GRANITE CITY COPERATE OFFICE
                                      6048485   GRANITE CITY FOOD AND BREWERY   2620 S LOUISE AVE      SIOUX FALLS   SD   57106-4329   ZMC915967S     41568   CB FF100 NEW1022BFP           2/11/2013    1      $157.80
001611999 - GRANITE CITY COPERATE OFFICE
                                      6048485   GRANITE CITY FOOD AND BREWERY   2620 S LOUISE AVE      SIOUX FALLS   SD   57106-4329   ZMC9339814     41568   CB FF100 NEW1022BFP           2/11/2013    1      $157.80
Grand Total                           Total     Total                                                                                                                                                   193   $198,504.03
                     Case 19-43756                                                 Doc 128                     Filed 01/13/20 Entered 01/13/20 17:39:27                                                                                                                                              Desc Main
                                                                                                             Document      Page 1270 of 1274

Sold To Nbr       Sold To Name            Address Line 1                  City        St   Zip          Bill to Nbr   Bill to Name               Payer Nbr    Serial Nbr           Machine Type              Model CodeService Contract Nbr           Service Contract Name
                                                                                                                                                                                                                                                                        Program TypeH5 Number              Lease End Lease
                                                                                                                                                                                                                                                                                                                      Date Base Rate
      503698777   GRANITE CITY BREWING    100 RENAISSANCE CTR, STE 8032   DETROIT     MI   48243-1106   0503698777    GRANITE CITY BREWING       0504410751   W150148887           UNDER COUNTER, GLASS WASHER
                                                                                                                                                                                                             U-LT                        1000675080   DM RNTL PGM-DMDM   ULTRntl
                                                                                                                                                                                                                                                                               115/60/1
                                                                                                                                                                                                                                                                                 Pgm           503463440   05/01/2020      $111.34
      503698777   GRANITE CITY BREWING    100 RENAISSANCE CTR, STE 8032   DETROIT     MI   48243-1106   0503698777    GRANITE CITY BREWING       0504410751   85DK151358           CONVEYOR                  EC44                        1000689042   DM RNTL PGM-DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl208/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         R-L               06/18/2020      $246.35
      503698777   GRANITE CITY BREWING    100 RENAISSANCE CTR, STE 8032   DETROIT     MI   48243-1106   0503698777    GRANITE CITY BREWING       0504410751   000000007437371546   BOOSTER HEATER RENTAL     BOOSTER HEATER              1000696433   BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       54KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             480V 3PH      06/18/2020       $51.50
      503698777   GRANITE CITY BREWING    100 RENAISSANCE CTR, STE 8032   DETROIT     MI   48243-1106   0503698777    GRANITE CITY BREWING       0504410751   W170265964           UNDER COUNTER, GLASS WASHER
                                                                                                                                                                                                             U-LT                        1000734384   DM RNTL PGM-DMDM   ULTRntl
                                                                                                                                                                                                                                                                               115/60/1
                                                                                                                                                                                                                                                                                 Pgm 0503463440            05/17/2020      $118.70
      503698777   GRANITE CITY BREWING    100 RENAISSANCE CTR, STE 8032   DETROIT     MI   48243-1106   0503698777    GRANITE CITY BREWING       0504410751   000000000002545823   WHOLESALE (OR POINT OF ENTRY)-LEASE
                                                                                                                                                                                                             WTR SFTNR ESTCP250          1000739938   WTR TMT PGM-WTR   Wtr SFTNR
                                                                                                                                                                                                                                                                            Tmt Pgm CP213SOD
                                                                                                                                                                                                                                                                                      0503463440LSD        07/10/2020      $149.33
      504192273   GRANITE CITY            1001 N 102ND ST                 OMAHA       NE   68114-2155   0504192273    GRANITE CITY               0504410751   06F207021            CONVEYOR                  WH44                        1000630786   DM RNTL PGM-WH44  DM HT
                                                                                                                                                                                                                                                                            Rntl208V/3PH/R-L/VC
                                                                                                                                                                                                                                                                                 Pgm 0503463440            03/22/2020      $204.72
      504192273   GRANITE CITY            1001 N 102ND ST                 OMAHA       NE   68114-2155   0504192273    GRANITE CITY               0504410751   000000004302881838   BOOSTER HEATER RENTAL     BOOSTER HEATER 40KW TO      1000638834
                                                                                                                                                                                                                                           49KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       45KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      04/22/2020       $54.64
      503513274   CADILLAC RANCH          1060 SETTLERS RIDGE CENTER DR   PITTSBURGH PA    15205-1438   0503513274    CADILLAC RANCH             0504410751   85DM111578           CONVEYOR                  EC44                        1000618030   DM RNTL PGM-DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl208/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         R-L               08/04/2020      $213.82
      503513274   CADILLAC RANCH          1060 SETTLERS RIDGE CENTER DR   PITTSBURGH PA    15205-1438   0503513274    CADILLAC RANCH             0504410751   000000003655161819   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000686409
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             480V 3PH      05/25/2020       $54.64
      504193904   GRANITE CITY GATEWAY F&B11411 OLIVE BLVD                CREVE COEURMO    63141-7108   0504193904    GRANITE CITY GATEWAY F&B   0504410751   000000007697751603   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000614068
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      02/04/2020       $51.50
      504193904   GRANITE CITY GATEWAY F&B11411 OLIVE BLVD                CREVE COEURMO    63141-7108   0504193904    GRANITE CITY GATEWAY F&B   0504410751   07A215901            CONVEYOR                  WH44                        1000685737   DM RNTL PGM-WH44D DM Rntl
                                                                                                                                                                                                                                                                              208V/3PH/L-R
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                             W/VC          02/04/2020      $241.18
      504193904   GRANITE CITY GATEWAY F&B11411 OLIVE BLVD                CREVE COEURMO    63141-7108   0504193904    GRANITE CITY GATEWAY F&B   0504410751   23OE130313           UNDER COUNTER, GLASS WASHER
                                                                                                                                                                                                             OMEGA 5E                    1000699837   DM RNTL PGM-DMDM   OMEGA5E
                                                                                                                                                                                                                                                                            Rntl Pgm 115/60/1
                                                                                                                                                                                                                                                                                      0503463440           05/01/2020      $114.68
      503711112   CADILLAC RANCH 2        11735 SHERRI LN                 Miami       FL   33183-4830   0503711112    CADILLAC RANCH 2           0504410751   12F273460            CONVEYOR                  WH44                        1000636915   DM RNTL PGM-WH44D DM Rntl
                                                                                                                                                                                                                                                                              208V/3PH/R-L
                                                                                                                                                                                                                                                                                 Pgm 0503463440            07/09/2020      $293.79
      503711112   CADILLAC RANCH 2        11735 SHERRI LN                 Miami       FL   33183-4830   0503711112    CADILLAC RANCH 2           0504410751   000000007793281606   BOOSTER HEATER RENTAL     BOOSTER HEATER 40KW TO      1000672229
                                                                                                                                                                                                                                           49KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       45KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      07/09/2020       $50.00
      503711112   CADILLAC RANCH 2        11735 SHERRI LN                 Miami       FL   33183-4830   0503711112    CADILLAC RANCH 2           0504410751   W150450943           UNDER COUNTER, GLASS WASHER
                                                                                                                                                                                                             U-LT                        1000713801   DM RNTL PGM-DMDM   ULTRntl
                                                                                                                                                                                                                                                                               115/60/1
                                                                                                                                                                                                                                                                                 Pgm 0503463440            02/15/2020      $114.68
      504136398   GRANITE CITY BREWERY    11909 MAIN ST                   MAPLE GROVEMN    55369-7098   0504136398    GRANITE CITY BREWERY       0504410751   000000005858581450   BOOSTER HEATER RENTAL     BOOSTER HEATER 40KW TO      1000655417
                                                                                                                                                                                                                                           49KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       45KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      07/02/2020       $51.50
      504136398   GRANITE CITY BREWERY    11909 MAIN ST                   MAPLE GROVEMN    55369-7098   0504136398    GRANITE CITY BREWERY       0504410751   85DL111190           CONVEYOR                  EC44                        1000677008   DM RNTL PGM-DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl208/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         L-R               03/18/2020      $213.59
      504129752   GRANITE CITY BREWERY    12801 UNIVERSITY AVE            CLIVE       IA   50325-8219   0504129752    GRANITE CITY BREWERY       0504410751   23OL151522           UNDER COUNTER, GLASS WASHER
                                                                                                                                                                                                             OMEGA 5E                    1000644601   DM RNTL PGM-DMDM   OMEGA5E
                                                                                                                                                                                                                                                                            Rntl Pgm 115/60/1
                                                                                                                                                                                                                                                                                      0503463440           06/22/2020      $118.70
      504129752   GRANITE CITY BREWERY    12801 UNIVERSITY AVE            CLIVE       IA   50325-8219   0504129752    GRANITE CITY BREWERY       0504410751   J13364WH             CONVEYOR                  WH44                        1000667020   DM RNTL PGM-WH44  DM HT
                                                                                                                                                                                                                                                                            Rntl208V/3PH/R-L/VC
                                                                                                                                                                                                                                                                                 Pgm 0503463440            07/11/2020      $197.27
      504129752   GRANITE CITY BREWERY    12801 UNIVERSITY AVE            CLIVE       IA   50325-8219   0504129752    GRANITE CITY BREWERY       0504410751   000000007489491548   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000668915
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      07/11/2020       $50.00
      504143391   GRANITE CITY OLATHE     15085 W 119TH ST                OLATHE      KS   66062-9628   0504143391    GRANITE CITY OLATHE        0504410751   10H256829            CONVEYOR                  WH44                        1000640868   DM RNTL PGM-WH44D DM Rntl
                                                                                                                                                                                                                                                                              208V/3PH/L-R
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                             W/VC          02/24/2020      $250.01
      504143391   GRANITE CITY OLATHE     15085 W 119TH ST                OLATHE      KS   66062-9628   0504143391    GRANITE CITY OLATHE        0504410751   000000005945721501   BOOSTER HEATER RENTAL     BOOSTER HEATER 40KW TO      1000670474
                                                                                                                                                                                                                                           49KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       45KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      02/24/2020       $51.50
      504188808   GRANITE CITY            1595 HIGHWAY 36 W, STE 1005     SAINT PAUL MN    55113-1092   0504188808    GRANITE CITY               0504410751   000000002118271724   BOOSTER HEATER RENTAL     BOOSTER HEATER 40KW TO      1000679591
                                                                                                                                                                                                                                           49KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       45KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             480V 3PH      06/22/2020       $54.64
      504188808   GRANITE CITY            1595 HIGHWAY 36 W, STE 1005     SAINT PAUL MN    55113-1092   0504188808    GRANITE CITY               0504410751   14F294298            CONVEYOR                  EC44                        1000708013   DM RNTL PGM-DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl460/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         R-L               04/08/2020      $242.83
      504136390   GRANITE CITY            1636 42ND ST S                  FARGO       ND   58103-3324   0504136390    GRANITE CITY               0504410751   995876121A           BOOSTER HEATER RENTAL     BOOSTER HEATER 40KW TO      1000624579
                                                                                                                                                                                                                                           49KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       45KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      02/22/2020       $50.00
      504136390   GRANITE CITY            1636 42ND ST S                  FARGO       ND   58103-3324   0504136390    GRANITE CITY               0504410751   85DF190594           CONVEYOR                  EC44                        1000824577   DM RNTL PGM DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl208/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         R-L               10/25/2021      $241.66
      504143330   GRANITE CITY LEGENDS    1701 VILLAGE WEST PKWY          KANSAS CITY KS   66111-1879   0504143330    GRANITE CITY LEGENDS       0504410751   J8113WH              CONVEYOR                  WH44                        1000739746   DM RNTL PGM-WH44  DM HT
                                                                                                                                                                                                                                                                            Rntl208V/3PH/L-R
                                                                                                                                                                                                                                                                                 Pgm 0503463440            01/26/2020      $195.83
      504143330   GRANITE CITY LEGENDS    1701 VILLAGE WEST PKWY          KANSAS CITY KS   66111-1879   0504143330    GRANITE CITY LEGENDS       0504410751   000000009388011701   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000742687
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      01/26/2020       $54.64
      503652700   GRANITE CITY            1828 ABRITER CT                 NAPERVILLE IL    60563-9368   0503652700    GRANITE CITY               0504410751   06G207962            CONVEYOR                  EC44                        1000628447   DM RNTL PGM-DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl208/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         L-R               08/08/2020      $221.16
      503652700   GRANITE CITY            1828 ABRITER CT                 NAPERVILLE IL    60563-9368   0503652700    GRANITE CITY               0504410751   000000004076571831   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000656813
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      08/08/2020       $54.64
      503652700   GRANITE CITY            1828 ABRITER CT                 NAPERVILLE IL    60563-9368   0503652700    GRANITE CITY               0504410751   000000000002284023   WHOLESALE (OR POINT OF ENTRY)-LEASE
                                                                                                                                                                                                             WTR SFTNR ESTCP400          1000663701   WTR TMT PGM-WTR   Wtr SFTNR
                                                                                                                                                                                                                                                                            Tmt Pgm CP216SOD
                                                                                                                                                                                                                                                                                      0503463440LSD        04/15/2020      $153.81
      503652700   GRANITE CITY            1828 ABRITER CT                 NAPERVILLE IL    60563-9368   0503652700    GRANITE CITY               0504410751   W140845449           UNDER COUNTER, GLASS WASHER
                                                                                                                                                                                                             U-LT                        1000694385   DM RNTL PGM-DMDM   ULTRntl
                                                                                                                                                                                                                                                                               115/60/1
                                                                                                                                                                                                                                                                                 Pgm 0503463440            09/08/2020      $118.70
      503612242   CADILLAC RANCH          186 FLEET ST                    OXON HILL   MD   20745-1575   0503612242    CADILLAC RANCH             0504410751   23AA180009           DOOR AND HOOD             APEX HT                     1000619785   DM RNTL PGM-DMDM   APEX2HT
                                                                                                                                                                                                                                                                            Rntl Pgm208/60/3
                                                                                                                                                                                                                                                                                      0503463440           02/02/2020      $174.78
      503745834   GRANITE CITY            1864 W MCEWEN DR                FRANKLIN    TN   37067-1782   0503745834    GRANITE CITY               0504410751   000000007397631545   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000667328
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      05/22/2020       $51.50
      503745834   GRANITE CITY            1864 W MCEWEN DR                FRANKLIN    TN   37067-1782   0503745834    GRANITE CITY               0504410751   85DK121195           CONVEYOR                  EC44                        1000696767   DM RNTL PGM-DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl208/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         R-L               05/22/2020      $209.24
      503745834   GRANITE CITY            1864 W MCEWEN DR                FRANKLIN    TN   37067-1782   0503745834    GRANITE CITY               0504410751   23OH140778           UNDER COUNTER, GLASS WASHER
                                                                                                                                                                                                             OMEGA 5E                    1000737623   DM RNTL PGM-DMDM   OMEGA5E
                                                                                                                                                                                                                                                                            Rntl Pgm 115/60/1
                                                                                                                                                                                                                                                                                      0503463440           04/16/2020      $118.70
      503569696   GRANITE CITY BREWERY    200 AMERICAN WAY                OXON HILL   MD   20745-4502   0503569696    GRANITE CITY BREWERY       0504410751   W170971869           UNDER COUNTER, GLASS WASHER
                                                                                                                                                                                                             U-LT                        1000637503   DM RNTL PGM-DMDM   ULTRntl
                                                                                                                                                                                                                                                                               115/60/1
                                                                                                                                                                                                                                                                                 Pgm 0503463440            05/09/2020      $114.68
      503569696   GRANITE CITY BREWERY    200 AMERICAN WAY                OXON HILL   MD   20745-4502   0503569696    GRANITE CITY BREWERY       0504410751   000000000002402199   WHOLESALE (OR POINT OF ENTRY)-LEASE
                                                                                                                                                                                                             WTR SFTNR ESTCP400          1000662470   WTR TMT PGM-WTR   Wtr SFTNR
                                                                                                                                                                                                                                                                            Tmt Pgm CP216SOD
                                                                                                                                                                                                                                                                                      0503463440LSD        05/16/2020      $153.81
      503569696   GRANITE CITY BREWERY    200 AMERICAN WAY                OXON HILL   MD   20745-4502   0503569696    GRANITE CITY BREWERY       0504410751   000000000002391707   WHOLESALE (OR POINT OF ENTRY)-LEASE
                                                                                                                                                                                                             WTR SFTNR ESTCP400          1000662472   WTR TMT PGM-WTR   Wtr SFTNR
                                                                                                                                                                                                                                                                            Tmt Pgm CP216SOD
                                                                                                                                                                                                                                                                                      0503463440LSD        05/16/2020      $153.81
      503569696   GRANITE CITY BREWERY    200 AMERICAN WAY                OXON HILL   MD   20745-4502   0503569696    GRANITE CITY BREWERY       0504410751   85DA150184           CONVEYOR                  EC44                        1000738483   DM RNTL PGM-DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl460/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         R-L               04/03/2020      $250.11
      504197263   GRANITE CITY            2300 VILLAGE DR W, STE 130      MAUMEE      OH   43537-7550   0504197263    GRANITE CITY               0504410751   000000009100791643   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000665822
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      05/11/2020       $53.05
      504197263   GRANITE CITY            2300 VILLAGE DR W, STE 130      MAUMEE      OH   43537-7550   0504197263    GRANITE CITY               0504410751   85DF180677           CONVEYOR                  EC44                        1000687002   DM RNTL PGM-DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl208/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         R-L               09/11/2020      $234.62
      504129729   GRANITE CITY BREWERY    2620 S LOUISE AVE               SIOUX FALLS SD   57106-4329   0504129729    GRANITE CITY BREWERY       0504410751   85DG130739           CONVEYOR                  EC44                        1000654613   DM RNTL PGM-DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl208/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         L-R               06/01/2020      $241.66
      504129729   GRANITE CITY BREWERY    2620 S LOUISE AVE               SIOUX FALLS SD   57106-4329   0504129729    GRANITE CITY BREWERY       0504410751   000000005317121916   BOOSTER HEATER RENTAL     BOOSTER HEATER 40KW TO      1000682071
                                                                                                                                                                                                                                           49KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       45KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      05/01/2020       $54.64
      504129014   GRANITE CITY            3330 PILOT KNOB RD              EAGAN       MN   55121-2055   0504129014    GRANITE CITY               0504410751   000000002320821229   BOOSTER HEATER RENTAL     BOOSTER HEATER 40KW TO      1000664131
                                                                                                                                                                                                                                           49KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       45KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      07/11/2020       $50.00
      504129014   GRANITE CITY            3330 PILOT KNOB RD              EAGAN       MN   55121-2055   0504129014    GRANITE CITY               0504410751   000000000003677732   WHOLESALE (OR POINT OF ENTRY)-LEASE
                                                                                                                                                                                                             WTR SFTNR ESTCP250          1000824086   WTR TMT PGM WTR   Wtr SFTNR
                                                                                                                                                                                                                                                                            Tmt Pgm CP213SOD
                                                                                                                                                                                                                                                                                      0503463440LSD        09/10/2022      $189.00
      503541541   CADILLAC RANCH          352 S AVENUE, STE S352          MINNEAPOLIS MN   55425-5527   0503541541    CADILLAC RANCH             0504410751   000000003000171750   BOOSTER HEATER RENTAL     BOOSTER HEATER 40KW TO      1000615365
                                                                                                                                                                                                                                           49KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       45KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      06/02/2020       $54.64
      503541541   CADILLAC RANCH          352 S AVENUE, STE S352          MINNEAPOLIS MN   55425-5527   0503541541    CADILLAC RANCH             0504410751   GW2633               UNDER COUNTER, GLASS WASHER
                                                                                                                                                                                                             OMEGA 5E                    1000657188   DM RNTL PGM-DISHMACH
                                                                                                                                                                                                                                                                        DM Rntl Pgm
                                                                                                                                                                                                                                                                                  OMEGA
                                                                                                                                                                                                                                                                                      0503463440
                                                                                                                                                                                                                                                                                           5E 115V         08/01/2020      $118.70
      503541541   CADILLAC RANCH          352 S AVENUE, STE S352          MINNEAPOLIS MN   55425-5527   0503541541    CADILLAC RANCH             0504410751   85DE130580           CONVEYOR                  EC44                        1000730448   DM RNTL PGM-DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl230/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         R-L               06/02/2020      $232.99
      504197809   GRANITE CITY            3809 COLDWATER RD               FORT WAYNE IN    46805-1101   0504197809    GRANITE CITY               0504410751   000000005137631911   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000614091
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      04/26/2020       $54.64
      504197809   GRANITE CITY            3809 COLDWATER RD               FORT WAYNE IN    46805-1101   0504197809    GRANITE CITY               0504410751   07J228836            CONVEYOR                  WH44                        1000725166   DM RNTL PGM-WH44  DM HT
                                                                                                                                                                                                                                                                            Rntl208V/3PH/R-L/VC
                                                                                                                                                                                                                                                                                 Pgm 0503463440            04/26/2020      $204.72
      504197809   GRANITE CITY            3809 COLDWATER RD               FORT WAYNE IN    46805-1101   0504197809    GRANITE CITY               0504410751   000000000003691361   WHOLESALE (OR POINT OF ENTRY)-LEASE
                                                                                                                                                                                                             WTR SFTNR ESTCP400          1000836195   WTR TMT PGM WTR   Wtr SFTNR
                                                                                                                                                                                                                                                                            Tmt Pgm CP216SOD
                                                                                                                                                                                                                                                                                      0503463440LSD        09/26/2022      $158.42
      504197809   GRANITE CITY            3809 COLDWATER RD               FORT WAYNE IN    46805-1101   0504197809    GRANITE CITY               0504410751   000000000003691362   WHOLESALE (OR POINT OF ENTRY)-LEASE
                                                                                                                                                                                                             WTR SFTNR ESTCP400          1000836196   WTR TMT PGM WTR   Wtr SFTNR
                                                                                                                                                                                                                                                                            Tmt Pgm CP216SOD
                                                                                                                                                                                                                                                                                      0503463440LSD        09/26/2022      $158.42
      504135430   GRANITE CITY BREWERY    3945 2ND ST S                   SAINT CLOUD MN   56301-3792   0504135430    GRANITE CITY BREWERY       0504410751   000000007640671601   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000621783
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             480V 3PH      07/01/2020       $51.50
      504135430   GRANITE CITY BREWERY    3945 2ND ST S                   SAINT CLOUD MN   56301-3792   0504135430    GRANITE CITY BREWERY       0504410751   04DD170369           CONVEYOR                  EC44HH                      1000743806   DM RNTL PGM-DMDM   EC44HH
                                                                                                                                                                                                                                                                            Rntl Pgm
                                                                                                                                                                                                                                                                                   208/60/3
                                                                                                                                                                                                                                                                                      0503463440
                                                                                                                                                                                                                                                                                            R-L            05/01/2020      $298.44
      503644242   GRANITE CITY            39603 TRADITIONS DR             NORTHVILLE MI    48168-9496   0503644242    GRANITE CITY               0504410751   85DA150058           CONVEYOR                  EC44                        1000690576   DM RNTL PGM-DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl460/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         L-R               03/05/2020      $255.33
      503644242   GRANITE CITY            39603 TRADITIONS DR             NORTHVILLE MI    48168-9496   0503644242    GRANITE CITY               0504410751   000000000002372928   WHOLESALE (OR POINT OF ENTRY)-LEASE
                                                                                                                                                                                                             WTR SFTNR ESTCP400          1000695257   WTR TMT PGM-WTR   Wtr SFTNR
                                                                                                                                                                                                                                                                            Tmt Pgm CP216SOD
                                                                                                                                                                                                                                                                                      0503463440LSD        07/02/2020      $153.81
      503644242   GRANITE CITY            39603 TRADITIONS DR             NORTHVILLE MI    48168-9496   0503644242    GRANITE CITY               0504410751   000000006121211507   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000713116
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             480V 3PH      03/05/2020       $51.50
      504129707   GRANITE CITY BREWERY    4755 1ST AVE SE                 CEDAR RAPIDSIA   52402-3211   0504129707    GRANITE CITY BREWERY       0504410751   J13409WH             CONVEYOR                  WH44                        1000658223   DM RNTL PGM-WH44  DM HT
                                                                                                                                                                                                                                                                            Rntl208V/3PH/R-L/VC
                                                                                                                                                                                                                                                                                 Pgm 0503463440            01/15/2021      $248.42
      504129707   GRANITE CITY BREWERY    4755 1ST AVE SE                 CEDAR RAPIDSIA   52402-3211   0504129707    GRANITE CITY BREWERY       0504410751   000000009370921653   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000690262
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      01/15/2021       $53.05
      504129766   GRANITE CITY BREWERY    5270 UTICA RIDGE RD             DAVENPORT IA     52807-3872   0504129766    GRANITE CITY BREWERY       0504410751   000000000000871831   WHOLESALE (OR POINT OF ENTRY)-LEASE
                                                                                                                                                                                                             WTR SFTNR ESTCP400          1000624777   WTR TMT PGM-WTR   Wtr SFTNR
                                                                                                                                                                                                                                                                            Tmt Pgm CP216SOD
                                                                                                                                                                                                                                                                                      0503463440LSD        08/08/2020      $149.33
      504129766   GRANITE CITY BREWERY    5270 UTICA RIDGE RD             DAVENPORT IA     52807-3872   0504129766    GRANITE CITY BREWERY       0504410751   000000000000880413   WHOLESALE (OR POINT OF ENTRY)-LEASE
                                                                                                                                                                                                             WTR SFTNR ESTCP400          1000679962   WTR TMT PGM-WTR   Wtr SFTNR
                                                                                                                                                                                                                                                                            Tmt Pgm CP216SOD
                                                                                                                                                                                                                                                                                      0503463440LSD        09/11/2020      $149.33
      504129766   GRANITE CITY BREWERY    5270 UTICA RIDGE RD             DAVENPORT IA     52807-3872   0504129766    GRANITE CITY BREWERY       0504410751   85DA180011           CONVEYOR                  EC44                        1000686425   DM RNTL PGM-DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl208/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         L-R               02/27/2020      $241.66
      504129766   GRANITE CITY BREWERY    5270 UTICA RIDGE RD             DAVENPORT IA     52807-3872   0504129766    GRANITE CITY BREWERY       0504410751   000000008666381114   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000694537
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      03/15/2020       $50.00
      504129735   GRANITE CITY BREWERY    6200 O ST                       LINCOLN     NE   68510-2256   0504129735    GRANITE CITY BREWERY       0504410751   000000001027604330   CONVEYOR                  APEX CONVEYOR 44            1000643637   DM RNTL PGM-LWC44ADM Rntl208/3PH/R-L
                                                                                                                                                                                                                                                                                 Pgm 0503463440            05/04/2020      $565.49
      504129735   GRANITE CITY BREWERY    6200 O ST                       LINCOLN     NE   68510-2256   0504129735    GRANITE CITY BREWERY       0504410751   W161063107           UNDER COUNTER, GLASS WASHER
                                                                                                                                                                                                             U-LT                        1000669034   DM RNTL PGM-DMDM   ULTRntl
                                                                                                                                                                                                                                                                               115/60/1
                                                                                                                                                                                                                                                                                 Pgm 0503463440            05/27/2020      $114.68
      503608453   GRANITE CITY            699 W BIG BEAVER RD             TROY        MI   48084-4920   0503608453    GRANITE CITY               0504410751   85DF110535           CONVEYOR                  EC44HH                      1000670910   DM RNTL PGM-DMDM   EC44HH
                                                                                                                                                                                                                                                                            Rntl Pgm
                                                                                                                                                                                                                                                                                   208/60/3
                                                                                                                                                                                                                                                                                      0503463440
                                                                                                                                                                                                                                                                                            R-L            05/15/2020      $288.35
      503608453   GRANITE CITY            699 W BIG BEAVER RD             TROY        MI   48084-4920   0503608453    GRANITE CITY               0504410751   000000008325081621   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000685046
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      05/15/2020       $50.00
      504200086   GRANITE CITY BREWERY    7140 HARRISON AVE               ROCKFORD IL      61112-1013   0504200086    GRANITE CITY BREWERY       0504410751   000000000000845102   WHOLESALE (OR POINT OF ENTRY)-LEASE
                                                                                                                                                                                                             WTR SFTNR ESTCP400          1000657481   WTR TMT PGM-WTR   Wtr SFTNR
                                                                                                                                                                                                                                                                            Tmt Pgm CP216SOD
                                                                                                                                                                                                                                                                                      0503463440LSD        04/25/2020      $149.33
      504200086   GRANITE CITY BREWERY    7140 HARRISON AVE               ROCKFORD IL      61112-1013   0504200086    GRANITE CITY BREWERY       0504410751   08A232637            CONVEYOR                  WH44                        1000685683   DM RNTL PGM-WH44D DM Rntl
                                                                                                                                                                                                                                                                              208V/3PH/R-L
                                                                                                                                                                                                                                                                                 Pgm 0503463440            09/05/2020      $244.81
      504200086   GRANITE CITY BREWERY    7140 HARRISON AVE               ROCKFORD IL      61112-1013   0504200086    GRANITE CITY BREWERY       0504410751   000000000000834271   WHOLESALE (OR POINT OF ENTRY)-LEASE
                                                                                                                                                                                                             WTR SFTNR ESTCP400          1000701138   WTR TMT PGM-WTR   Wtr SFTNR
                                                                                                                                                                                                                                                                            Tmt Pgm CP216SOD
                                                                                                                                                                                                                                                                                      0503463440LSD        03/11/2020      $149.33
      504200086   GRANITE CITY BREWERY    7140 HARRISON AVE               ROCKFORD IL      61112-1013   0504200086    GRANITE CITY BREWERY       0504410751   000000008787181634   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000729510
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      09/05/2020       $53.05
      503741572   GRANITE CITY BREWERY    801 N PLAZA DR                  Schaumburg  IL   60173-4919   0503741572    GRANITE CITY BREWERY       0504410751   000000005932931501   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000632421
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      01/18/2020       $51.50
      503741572   GRANITE CITY BREWERY    801 N PLAZA DR                  Schaumburg  IL   60173-4919   0503741572    GRANITE CITY BREWERY       0504410751   23OE150732           UNDER COUNTER, GLASS WASHER
                                                                                                                                                                                                             OMEGA 5E                    1000661462   DM RNTL PGM-DMDM   OMEGA5E
                                                                                                                                                                                                                                                                            Rntl Pgm 115/60/1
                                                                                                                                                                                                                                                                                      0503463440           04/18/2020      $115.24
      503741572   GRANITE CITY BREWERY    801 N PLAZA DR                  Schaumburg  IL   60173-4919   0503741572    GRANITE CITY BREWERY       0504410751   85DL141165           CONVEYOR                  EC44                        1000664984   DM RNTL PGM-DMDM   EC44
                                                                                                                                                                                                                                                                            Rntl208/60/3
                                                                                                                                                                                                                                                                                 Pgm 0503463440
                                                                                                                                                                                                                                                                                         L-R               01/18/2020      $250.11
      503741572   GRANITE CITY BREWERY    801 N PLAZA DR                  Schaumburg  IL   60173-4919   0503741572    GRANITE CITY BREWERY       0504410751   000000000002362093   WHOLESALE (OR POINT OF ENTRY)-LEASE
                                                                                                                                                                                                             WTR SFTNR ESTCP400          1000688144   WTR TMT PGM-WTR   Wtr SFTNR
                                                                                                                                                                                                                                                                            Tmt Pgm CP216SOD
                                                                                                                                                                                                                                                                                      0503463440LSD        09/03/2020      $153.81
      504131923   GRANITE CITY ZONA ROSA 8461 NW PRAIRIE VIEW RD          KANSAS CITY MO   64153-1842   0504131923    GRANITE CITY ZONA ROSA     0504410751   000000004136581833   BOOSTER HEATER RENTAL     BOOSTER HEATER 30KW TO      1000627818
                                                                                                                                                                                                                                           39KW       BOOSTER HEATER-HTRBoosterBSTR
                                                                                                                                                                                                                                                                                 Heater0
                                                                                                                                                                                                                                                                                       36KW
                                                                                                                                                                                                                                                                                        503463440
                                                                                                                                                                                                                                                                                             208V 3PH      03/17/2020       $54.64
      504131923   GRANITE CITY ZONA ROSA 8461 NW PRAIRIE VIEW RD          KANSAS CITY MO   64153-1842   0504131923    GRANITE CITY ZONA ROSA     0504410751   06D202475            CONVEYOR                  WH44                        1000681748   DM RNTL PGM-WH44D DM Rntl
                                                                                                                                                                                                                                                                              208V/3PH/R-L
                                                                                                                                                                                                                                                                                 Pgm 0503463440            03/17/2020      $197.26
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27                     Desc Main
                                                               Document      Page 1271 of 1274
LOCAL FORM 1007-1
REVISED 06/16
                                                               United States Bankruptcy Court
                                                                      District of Minnesota
 In re      Granite City Food & Brewery Ltd.                                                                   Case No.   19-43756
                                                                                    Debtor(s)                  Chapter    11


                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.      Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above-named
debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be
paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the
bankruptcy case is as follows:

 For legal Services, I have agreed to accept ............................                     $   See Application to Employ
 Prior to the filing of this statement I have received                     ..............     $   See Application to Employ
 Balance Due ............................................................................     $   See Application to Employ


2.     The source of the compensation paid to me was:
             Debtor                               Other (specify)

3.     The source of the compensation to be paid to me is:
             Debtor                                 Other (specify)

4.      I have not agreed to share the above-disclosed compensation with any other person unless they are members and
associates of my law firm.

        I have agreed to share the above-disclosed compensation with another person or persons who are not members or
associates of my law firm. A copy of the agreement, together with a list of the names of the people or entities sharing in
the compensation, is attached.

5.    In return for the above-disclosed fee, together with such further fee, if any, as is provided in the written contract
required by 11 U.S.C. §528(a)(1), I have agreed to render legal service for all aspects of the bankruptcy case, including:

         A. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining whether to file a
         petition in bankruptcy;

         B. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

         C. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
         thereof;

         D. Representation of the debtor in contested bankruptcy matters; and

         E. Other services reasonably necessary to represent the debtor(s).

6. Pursuant to Local Rules 1007-1 and 1007-3-1, I have advised the debtor of the requirements in the Statement of
Financial Affairs to disclose all payments made, or property transferred, by or on behalf of the debtor to any person,
including attorneys, for consultation concerning debt consolidation or reorganization, relief under bankruptcy law, or
preparation of a petition in bankruptcy. I have reviewed the debtor's disclosures and they are accurate and complete to the
best of my knowledge.



                                                                        CERTIFICATION
                                                                                Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27   Desc Main
                                                               Document      Page 1272 of 1274
LOCAL FORM 1007-1
REVISED 06/16


       I certify that the foregoing, together with the written contract required by 11 U.S.C. §528(a)(1), is a complete
statement of any agreement or arrangement for payment to me for representation of the debtor(s) in this bankruptcy case.

 Dated: January 13, 2020                                                     Signature of Attorney
                                                                             /s/ James M. Jorissen
                                                                             James M. Jorissen




                                                                           Page2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27             Desc Main
                                                               Document      Page 1273 of 1274




                                                               United States Bankruptcy Court
                                                                     District of Minnesota
 In re      Granite City Food & Brewery Ltd.                                                            Case No.   19-43756
                                                                                Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Executive Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       January 13, 2020                                        /s/ Richard H. Lynch
                                                                     Richard H. Lynch/Chief Executive Officer
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
              Case 19-43756                    Doc 128           Filed 01/13/20 Entered 01/13/20 17:39:27              Desc Main
                                                               Document      Page 1274 of 1274



                                                               United States Bankruptcy Court
                                                                       District of Minnesota
 In re      Granite City Food & Brewery Ltd.                                                            Case No.    19-43756
                                                                                 Debtor(s)              Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Granite City Food & Brewery Ltd. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:




    None [Check if applicable]




 January 13, 2020                                                    /s/ James M. Jorissen
 Date                                                                James M. Jorissen
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Granite City Food & Brewery Ltd.
                                                                     Taft Stettinius & Hollister LLP
                                                                     80 South 8th Street
                                                                     Minneapolis, MN 55402
                                                                     612-977-8400 Fax:612-977-8650
                                                                     jjorissen@taftlaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
